
  June 22, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Parts 400 to 424
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        679
        Alphabetical List of Agencies Appearing in the CFR
        699
        List of CFR Sections Affected
        709
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 401.10 refers to title 40, part 401, section 10.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Cheryl E. Sirofchuck was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains parts 400 to 424)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          401
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000.
        
        
          SUBCHAPTER N—EFFLUENT GUIDELINES AND STANDARDS
        
        Part
        Page
        
          400
          [Reserved]
          401
          General provisions
          5
          402
          [Reserved]
          403
          General pretreatment regulations for existing and new sources of pollution
          9
          405
          Dairy products processing point source category
          58
          406
          Grain mills point source category
          78
          407
          Canned and preserved fruits and vegetables processing point source category
          93
          408
          Canned and preserved seafood processing point source category
          110
          409
          Sugar processing point source category
          164
          410
          Textile mills point source category
          175
          411
          Cement manufacturing point source category
          192
          412
          Concentrated animal feeding operations (CAFO) point source category
          197
          413
          Electroplating point source category
          206
          414
          Organic chemicals, plastics, and synthetic fibers
          221
          415
          Inorganic chemicals manufacturing point source category
          244
          416
          [Reserved]
          417
          Soap and detergent manufacturing point source category
          302
          418
          Fertilizer manufacturing point source category
          339
          419
          Petroleum refining point source category
          353
          420
          Iron and steel manufacturing point source category
          388
          421
          Nonferrous metals manufacturing point source category
          454
          422
          Phosphate manufacturing point source category
          637
          
          423
          Steam electric power generating point source category
          646
          424
          Ferroalloy manufacturing point source category
          664
        
      
      
        
        SUBCHAPTER N—EFFLUENT GUIDELINES AND STANDARDS
        
          PART 400 [RESERVED]
        
        
          Pt. 401
          PART 401—GENERAL PROVISIONS
          
            Sec.
            401.10
            Scope and purpose.
            401.11
            General definitions.
            401.12
            Law authorizing establishment of effluent limitations guidelines for existing sources, standards of performance for new sources and pretreatment standards of new and existing sources.
            401.13
            Test procedures for measurement.
            401.14
            Cooling water intake structures.
            401.15
            Toxic pollutants.
            401.16
            Conventional pollutants
            401.17
            pH Effluent limitations under continuous monitoring.
          
          
            Authority:
            33 U.S.C. 1251 et seq.
            
          
          
            Source:
            39 FR 4532, Feb. 1, 1974, unless otherwise noted.
          
          
            § 401.10
            Scope and purpose.
            Regulations promulgated or proposed under parts 402 through 699 of this subchapter prescribe effluent limitations guidelines for existing sources, standards of performance for new sources and pretreatment standards for new and existing sources pursuant to sections 301, 304 (b) and (c), 306 (b) and (c), 307 (b) and (c) and 316(b) of the Federal Water Pollution Control Act, as amended (the “Act”), 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317 (b) and (c) and 1326(b); 86 Stat. 816; Pub. L. 92-500. Point sources of discharges of pollutants are required to comply with these regulations, where applicable, and permits issued by States or the Environmental Protection Agency (EPA) under the National Pollutant Discharge Elimination System (NPDES) established pursuant to section 402 of the Act must be conditioned upon compliance with applicable requirements of sections 301 and 306 (as well as certain other requirements). This part 401 sets forth the legal authority and general definitions which will apply to all regulations issued concerning specific classes and categories of point sources under parts 402 through 699 of this subchapter which follow. In certain instances the regulations applicable to a particular point source category or subcategory will contain more specialized definitions. Except as provided in § 401.17, in the case of any conflict between regulations issued under this part 401 and regulations issued under parts 402 through 499 of this subchapter, the latter more specific regulations shall apply.
            (Secs. 301, 304, 306 and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
            [39 FR 4532, Feb. 1, 1974, as amended at 47 FR 24537, June 4, 1982]
          
          
            § 401.11
            General definitions.
            For the purposes of parts 402 through 699 of this subchapter:
            (a) The term Act means the Federal Water Pollution Control Act, as amended, 33 U.S.C. 1251 et seq., 86 Stat. 816, Pub. L. 92-500.
            (b) The term Administrator means the Administrator of the United States Environmental Protection Agency.
            (c) The term Environmental Protection Agency means the United States Environmental Protection Agency.
            (d) The term point source means any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.
            (e) The term new source means any building, structure, facility or installation from which there is or may be the discharge of pollutants, the construction of which is commenced after the publication of proposed regulations prescribing a standard of performance under section 306 of the Act which will be applicable to such source if such standard is thereafter promulgated in accordance with section 306 of the Act.
            (f) The term pollutant means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal and agricultural waste discharged into water. It does not mean (1) sewage from vessels or (2) water, gas or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil or gas production and disposed of in a well, if the well, used either to facilitate production or for disposal purposes, is approved by authority of the State in which the well is located, and if such State determines that such injection or disposal will not result in degradation of ground or surface water resources.
            (g) The term pollution means the man-made or man induced alteration of the chemical, physical, biological and radiological integrity of water.
            (h) The term discharge of pollutant(s) means: (1) The addition of any pollutant to navigable waters from any point source and (2) any addition of any pollutant to the waters of the contiguous zone or the ocean from any point source, other than from a vessel or other floating craft. The term “discharge” includes either the discharge of a single pollutant or the discharge of multiple pollutants.
            (i) The term effluent limitation means any restriction established by the Administrator on quantities, rates, and concentrations of chemical, physical, biological and other constituents which are discharged from point sources, other than new sources, into navigable waters, the waters of the contiguous zone or the ocean.
            (j) The term effluent limitations guidelines means any effluent limitations guidelines issued by the Administrator pursuant to section 304(b) of the Act.
            (k) The term standard of performance means any restriction established by the Administrator pursuant to section 306 of the Act on quantities, rates, and concentrations of chemical, physical, biological, and other constituents which are or may be discharged from new sources into navigable waters, the waters of the contiguous zone or the ocean.
            (l) Navigable waters means “waters of the United States, including the territorial seas,” as defined in § 120.2 of this chapter.
            (m) The terms state water pollution control agency, interstate agency, State, municipality, person, territorial seas, contiguous zone, biological monitoring, schedule of compliance, and industrial user shall be defined in accordance with section 502 of the Act unless the context otherwise requires.
            (n) The term noncontract cooling water means water used for cooling which does not come into direct contact with any raw material, intermediate product, waste product or finished product.
            (o) The term noncontact cooling water pollutants means pollutants present in noncontact cooling waters.
            (p) The term blowdown means the minimum discharge of recirculating water for the purpose of discharging materials contained in the water, the further buildup of which would cause concentration in amounts exceeding limits established by best engineering practice.
            (q) The term process waste water means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product.
            (r) The term process waste water pollutants means pollutants present in process waste water.
            (s) The following abbreviations shall have the following meanings:
            (1) BOD5 means five-day biochemical oxygen demand;
            (2) COD means chemical oxygen demand;
            (3) TOC means total organic carbon;
            (4) TDS means total dissolved solids;
            (5) TSS means total suspended non-filterable solids;
            (6) kw means kilowatt(s);
            (7) kwh means kilowatt hour(s);
            (8) Mw means megawatt(s);
            (9) Mwh means megawatt hour(s);
            (10) hp means horsepower;
            (11) mm means millimeter(s);
            (12) cm means centimeter;
            (13) m means meter(s);
            (14) in. means inch;
            (15) ft means foot (feet);
            (16) l means liter(s);
            (17) cu m means cubic meter(s);
            (18) k cu m means 1000 cubic meter(s);
            (19) gal means gallon(s);
            (20) cu ft means cubic foot (feet);
            
            (21) mg means milligram(s);
            (22) g means gram(s);
            (23) kg means kilogram(s);
            (24) kkg means 1000 kilogram(s);
            (25) lb means pound(s);
            (26) sq m means square meter(s);
            (27) ha means hectare(s);
            (28) sq ft means square foot (feet); and
            (29) ac means acre(s).
            [39 FR 4532, Feb. 1, 1974, as amended at 58 FR 45038, Aug. 25, 1994; 80 FR 37125, June 29, 2015; 83 FR 5209, Feb. 6, 2018; 84 FR 56671, Oct. 22, 2019; 85 FR 22342, Apr. 21, 2020]
          
          
            § 401.12
            Law authorizing establishment of effluent limitations guidelines for existing sources, standards of performance for new sources and pretreatment standards of new and existing sources.
            (a) Section 301(a) of the Act provides that “except as in compliance with this section and sections 302, 306, 307, 318, 402 and 404 of this Act, the discharge of any pollutant by any person shall be unlawful.”
            (b) Section 301(b) of the Act requires the achievement by not later than July 1, 1977, of effluent limitations for point sources, other than publicly owned treatment works, which require the application of the best practicable control technology currently available as determined by the Administrator pursuant to section 304(b)(1) of the Act. Section 301(b) also requires the achievement by not later than July 1, 1983, of effluent limitations for point sources, other than publicly owned treatment works, which require the application of the best available technology economically achievable which will result in reasonable further progress toward the national goal of eliminating the discharge of all pollutants, as determined in accordance with regulations issued by the Administrator pursuant to section 304(b)(2) of the Act.
            (c) Section 304(b) of the Act requires the Administrator to publish regulations providing guidelines for effluent limitations setting forth the degree of effluent reduction attainable through the application of the best practicable control technology currently available and the degree of effluent reduction attainable through the application of the best control measures and practices achievable including treatment techniques, process and procedure innovations, operating methods and other alternatives.
            (d) Section 304(c) of the Act requires the Administrator, after consultation with appropriate Federal and State agencies and other interested persons to issue information on the process, procedures, or operating methods which result in the elimination or reduction of the discharge of pollutants to implement standards of performance under section 306 of the Act.
            (e) Section 306(b)(1)(B) of the Act requires the Administrator, after a category of sources is included in a list published pursuant to section 306(b)(1)(A) of the Act, to propose regulations establishing Federal standards of performances for new sources within such category. Standards of performance are to provide for the control of the discharge of pollutants which reflect the greatest degree of effluent reduction which the Administrator determines to be achievable through application of the best available demonstrated control technology, processes, operating methods, or other alternatives, including, where practicable, a standard permitting no discharge of pollutants.
            (f) Section 307(b) provides that the Administrator shall establish pretreatment standards which shall prevent the discharge of any pollutant into publicly owned treatment works which pollutant interferes with, passes through untreated, or otherwise is incompatible with such works.
            (g) Section 307(c) of the Act provides that the Administrator shall promulgate pretreatment standards for sources which would be “new sources” under section 306 (if they were to discharge pollutants directly to navigable waters) at the same time standards of performance for the equivalent category of new sources are promulgated.

            (h) Section 316(b) of the Act provides that any standard established pursuant to section 301 or section 306 of the Act and applicable to a point source shall require that the location, design, construction, and capacity of cooling water intake structures reflect the best technology available for minimizing adverse environmental impact.
            
            (i) Section 402(a)(1) of the Act provides that the Administrator may issue permits for the discharge of any pollutant upon condition that such discharge will meet all applicable requirements under sections 301, 302, 306, 307, 308 and 403 of this Act. In addition, section 402(b)(1)(A) of the Act requires that permits issued by States under the National Pollutant Discharge Elimination System (NPDES) established by the Act must apply, and insure compliance with any applicable requirements of sections 301, 302, 306, 307 and 403 of the Act.
          
          
            § 401.13
            Test procedures for measurement.
            The test procedures for measurement which are prescribed at part 136 of this chapter shall apply to expressions of pollutant amounts, characteristics or properties in effluent limitations guidelines and standards of performance and pretreatment standards as set forth at parts 402 through 699 of this subchapter, unless otherwise specifically noted or defined in said parts.
          
          
            § 401.14
            Cooling water intake structures.
            The location, design, construction and capacity of cooling water intake structures of any point source for which a standard is established pursuant to section 301 or 306 of the Act shall reflect the best technology available for minimizing adverse environmental impact, in accordance with the provisions of part 402 of this chapter.
            (Sec. 501(a) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1326(b) and 1261(a))
            [41 FR 17389, Apr. 26, 1976]
          
          
            § 401.15
            Toxic pollutants.

            The following comprise the list of toxic pollutants designated pursuant to section 307(a)(1) of the Act:
            
            
              1. Acenaphthene
              2. Acrolein
              3. Acrylonitrile
              4. Aldrin/Dieldrin 1
                
              
              
                
                  1 Effluent standard promulgated (40 CFR part 129).
              
              5. Antimony and compounds 2
                
              
              
                
                  2 The term compounds shall include organic and inorganic compounds.
              
              6. Arsenic and compounds
              7. Asbestos
              8. Benzene
              9. Benzidine 1
              
              10. Beryllium and compounds
              11. Cadmium and compounds
              12. Carbon tetrachloride
              13. Chlordane (technical mixture and metabolites)
              14. Chlorinated benzenes (other than di-chlorobenzenes)
              15. Chlorinated ethanes (including 1,2-di-chloroethane, 1,1,1-trichloroethane, and hexachloroethane)
              16. Chloroalkyl ethers (chloroethyl and mixed ethers)
              17. Chlorinated naphthalene
              18. Chlorinated phenols (other than those listed elsewhere; includes trichlorophenols and chlorinated cresols)
              19. Chloroform
              20. 2-chlorophenol
              21. Chromium and compounds
              22. Copper and compounds
              23. Cyanides
              24. DDT and metabolites 1
              
              25. Dichlorobenzenes (1,2-, 1,3-, and 1,4-di-chlorobenzenes)
              26. Dichlorobenzidine
              27. Dichloroethylenes (1,1-, and 1,2-dichloroethylene)
              28. 2,4-dichlorophenol
              29. Dichloropropane and dichloropropene
              30. 2,4-dimethylphenol
              31. Dinitrotoluene
              32. Diphenylhydrazine
              33. Endosulfan and metabolites
              34. Endrin and metabolites 1
              
              35. Ethylbenzene
              36. Fluoranthene
              37. Haloethers (other than those listed elsewhere; includes chlorophenylphenyl ethers, bromophenylphenyl ether, bis(dichloroisopropyl) ether, bis-(chloroethoxy) methane and polychlorinated diphenyl ethers)
              38. Halomethanes (other than those listed elsewhere; includes methylene chloride, methylchloride, methylbromide, bromoform, dichlorobromomethane
              39. Heptachlor and metabolites
              40. Hexachlorobutadiene
              41. Hexachlorocyclohexane
              42. Hexachlorocyclopentadiene
              43. Isophorone
              44. Lead and compounds
              45. Mercury and compounds
              46. Naphthalene
              47. Nickel and compounds
              48. Nitrobenzene
              49. Nitrophenols (including 2,4-dinitrophenol, dinitrocresol)
              50. Nitrosamines
              51. Pentachlorophenol
              52. Phenol
              53. Phthalate esters
              54. Polychlorinated biphenyls (PCBs) 1
                
              
              55. Polynuclear aromatic hydrocarbons (including benzanthracenes, benzopyrenes, benzofluoranthene, chrysenes, dibenz-anthracenes, and indenopyrenes)
              56. Selenium and compounds
              57. Silver and compounds
              58. 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD)
              59. Tetrachloroethylene
              60. Thallium and compounds
              61. Toluene
              62. Toxaphene 1
              
              63. Trichloroethylene
              64. Vinyl chloride
              65. Zinc and compounds
            
            [44 FR 44502, July 30, 1979, as amended at 46 FR 2266, Jan. 8, 1981; 46 FR 10724, Feb. 4, 1981]
          
          
            § 401.16
            Conventional pollutants.

            The following comprise the list of conventional pollutants designated pursuant to section 304(a)(4) of the Act:
            
            
              1. Biochemical oxygen demand (BOD)
              2. Total suspended solids (nonfilterable) (TSS)
              3. pH
              4. Fecal coliform
              5. Oil and grease
            
            [44 FR 44503, July 30, 1979; 44 FR 52685, Sept. 10, 1979]
          
          
            § 401.17
            pH Effluent limitations under continuous monitoring.
            (a) Where a permittee continuously measures the pH of wastewater pursuant to a requirement or option in a National Pollutant Discharge Elimination System (NPDES) permit issued pursuant to section 402 of the Act, the permittee shall maintain the pH of such wastewater within the range set forth in the applicable effluent limitations guidelines, except excursions from the range are permitted subject to the following limitations:
            (1) The total time during which the pH values are outside the required range of pH values shall not exceed 7 hours and 26 minutes in any calendar month; and
            (2) No individual excursion from the range of pH values shall exceed 60 minutes.
            (b) The Director, as defined in § 122.3 of this chapter, may adjust the requirements set forth in paragraph (a) of this section with respect to the length of individual excursions from the range of pH values, if a different period of time is appropriate based upon the treatment system, plant configuration or other technical factors.
            (c) For purposes of this section, an excursion is an unintentional and temporary incident in which the pH value of discharge wastewater exceeds the range set forth in the applicable effluent limitations guidelines.
            (Secs. 301, 304, 306 and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
            [47 FR 24537, June 4, 1982]
          
        
        
          PART 402 [RESERVED]
        
        
          Pt. 403
          PART 403—GENERAL PRETREATMENT REGULATIONS FOR EXISTING AND NEW SOURCES OF POLLUTION
          
            Sec.
            403.1
            Purpose and applicability.
            403.2
            Objectives of general pretreatment regulations.
            403.3
            Definitions.
            403.4
            State or local law.
            403.5
            National pretreatment standards: Prohibited discharges.
            403.6
            National pretreatment standards: Categorical standards.
            403.7
            Removal credits.
            403.8
            Pretreatment Program Requirements: Development and Implementation by POTW.
            403.9
            POTW pretreatment programs and/or authorization to revise pretreatment standards: Submission for approval.
            403.10
            Development and submission of NPDES State pretreatment programs.
            403.11
            Approval procedures for POTW pretreatment programs and POTW granting of removal credits.
            403.12
            Reporting requirements for POTW's and industrial users.
            403.13
            Variances from categorical pretreatment standards for fundamentally different factors.
            403.14
            Confidentiality.
            403.15
            Net/Gross calculation.
            403.16
            Upset provision.
            403.17
            Bypass.
            403.18
            Modification of POTW pretreatment programs.
            403.19
            Provisions of specific applicability to the Owatonna Waste Water Treatment Facility.
            403.20
            Pretreatment Program Reinvention Pilot Projects Under Project XL.
            Appendixes A-C to Part 403 [Reserved]

            Appendix D to Part 403—Selected Industrial Subcategories Considered Dilute for Purposes of the Combined Wastestream Formula
            Appendix E to Part 403—Sampling Procedures
            Appendix F to Part 403 [Reserved]
            Appendix G to Part 403—Pollutants Eligible for a Removal Credit
          
          
            Authority:
            33 U.S.C. 1251 et seq.
            
          
          
            Source:
            46 FR 9439, Jan. 28, 1981, unless otherwise noted.
          
          
            § 403.1
            Purpose and applicability.
            (a) This part implements sections 204(b)(1)(C), 208(b)(2) (C)(iii), 301(b)(1)(A)(ii), 301(b)(2) (A)(ii), 301(h)(5) and 301(i)(2), 304 (e) and (g), 307, 308, 309, 402(b), 405, and 501(a) of the Federal Water Pollution Control Act as amended by the Clean Water Act of 1977 (Pub. L. 95-217) or “The Act”. It establishes responsibilities of Federal, State, and local government, industry and the public to implement National Pretreatment Standards to control pollutants which pass through or interfere with treatment processes in Publicly Owned Treatment Works (POTWs) or which may contaminate sewage sludge.
            (b) This regulation applies:
            (1) To pollutants from non-domestic sources covered by Pretreatment Standards which are indirectly discharged into or transported by truck or rail or otherwise introduced into POTWs as defined below in § 403.3;
            (2) To POTWs which receive wastewater from sources subject to National Pretreatment Standards;
            (3) To States which have or are applying for National Pollutant Discharge Elimination System (NPDES) programs approved in accordance with section 402 of the Act; and
            (4) To any new or existing source subject to Pretreatment Standards. National Pretreatment Standards do not apply to sources which Discharge to a sewer which is not connected to a POTW Treatment Plant.
            [46 FR 9439, Jan. 28, 1981, as amended at 48 FR 2776, Jan. 21, 1983; 60 FR 33932, June 29, 1995]
          
          
            § 403.2
            Objectives of general pretreatment regulations.
            By establishing the responsibilities of government and industry to implement National Pretreatment Standards this regulation fulfills three objectives:
            (a) To prevent the introduction of pollutants into POTWs which will interfere with the operation of a POTW, including interference with its use or disposal of municipal sludge;
            (b) To prevent the introduction of pollutants into POTWs which will pass through the treatment works or otherwise be incompatible with such works; and
            (c) To improve opportunities to recycle and reclaim municipal and industrial wastewaters and sludges.
          
          
            § 403.3
            Definitions.
            For the purposes of this part:
            (a) Except as discussed below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this regulation.
            (b) The term Act means Federal Water Pollution Control Act, also known as the Clean Water Act, as amended, 33 U.S.C. 1251, et seq.
            
            (c) The term Approval Authority means the Director in an NPDES State with an approved State pretreatment program and the appropriate Regional Administrator in a non-NPDES State or NPDES State without an approved State pretreatment program.
            (d) The term Approved POTW Pretreatment Program or Program or POTW Pretreatment Program means a program administered by a POTW that meets the criteria established in this regulation (§§ 403.8 and 403.9) and which has been approved by a Regional Administrator or State Director in accordance with § 403.11 of this regulation.
            (e) The term Best Management Practices or BMPs means schedules of activities, prohibitions of practices, maintenance procedures, and other management practices to implement the prohibitions listed in § 403.5(a)(1) and (b). BMPs also include treatment requirements, operating procedures, and practices to control plant site runoff, spillage or leaks, sludge or waste disposal, or drainage from raw materials storage.
            (f) The term Control Authority refers to:

            (1) The POTW if the POTW's Pretreatment Program Submission has been approved in accordance with the requirements of § 403.11; or
            
            (2) The Approval Authority if the Submission has not been approved.
            (g) The term Director means the chief administrative officer of a State or Interstate water pollution control agency with an NPDES permit program approved pursuant to section 402(b) of the Act and an approved State pretreatment program.
            (h) The term Water Management Division Director means one of the Directors of the Water Management Divisions within the Regional offices of the Environmental Protection Agency or this person's delegated representative.
            (i) The term Indirect Discharge or Discharge means the introduction of pollutants into a POTW from any non-domestic source regulated under section 307(b), (c) or (d) of the Act.
            (j) The term Industrial User or User means a source of Indirect Discharge.
            (k) The term Interference means a Discharge which, alone or in conjunction with a discharge or discharges from other sources, both:
            (1) Inhibits or disrupts the POTW, its treatment processes or operations, or its sludge processes, use or disposal; and
            (2) Therefore is a cause of a violation of any requirement of the POTW's NPDES permit (including an increase in the magnitude or duration of a violation) or of the prevention of sewage sludge use or disposal in compliance with the following statutory provisions and regulations or permits issued thereunder (or more stringent State or local regulations): Section 405 of the Clean Water Act, the Solid Waste Disposal Act (SWDA) (including title II, more commonly referred to as the Resource Conservation and Recovery Act (RCRA), and including State regulations contained in any State sludge management plan prepared pursuant to subtitle D of the SWDA), the Clean Air Act, the Toxic Substances Control Act, and the Marine Protection, Research and Sanctuaries Act.
            (l) The term National Pretreatment Standard, Pretreatment Standard, or Standard means any regulation containing pollutant discharge limits promulgated by the EPA in accordance with section 307 (b) and (c) of the Act, which applies to Industrial Users. This term includes prohibitive discharge limits established pursuant to § 403.5.
            (m)(1) The term New Source means any building, structure, facility or installation from which there is or may be a Discharge of pollutants, the construction of which commenced after the publication of proposed Pretreatment Standards under section 307(c) of the Act which will be applicable to such source if such Standards are thereafter promulgated in accordance with that section, provided that:
            
            (i) The building, structure, facility or installation is constructed at a site at which no other source is located; or
            (ii) The building, structure, facility or installation totally replaces the process or production equipment that causes the discharge of pollutants at an existing source; or
            (iii) The production or wastewater generating processes of the building, structure, facility or installation are substantially independent of an existing source at the same site. In determining whether these are substantially independent, factors such as the extent to which the new facility is integrated with the existing plant, and the extent to which the new facility is engaged in the same general type of activity as the existing source should be considered.
            (2) Construction on a site at which an existing source is located results in a modification rather than a New Source if the construction does not create a new building, structure, facility or installation meeting the criteria of paragraphs (m)(1)(ii) or (m)(1)(iii) of this section, but otherwise alters, replaces, or adds to existing process or production equipment.
            (3) Construction of a new source as defined under this paragraph has commenced if the owner or operator has:
            (i) Begun, or caused to begin as part of a continuous onsite construction program:
            (A) Any placement, assembly, or installation of facilities or equipment; or

            (B) Significant site preparation work including clearing, excavation, or removal of existing buildings, structures, or facilities which is necessary for the placement, assembly, or installation of new source facilities or equipment; or
            
            (ii) Entered into a binding contractual obligation for the purchase of facilities or equipment which are intended to be used in its operation within a reasonable time. Options to purchase or contracts which can be terminated or modified without substantial loss, and contracts for feasibility, engineering, and design studies do not constitute a contractual obligation under this paragraph.
            (n) The terms NPDES Permit or Permit means a permit issued to a POTW pursuant to section 402 of the Act.
            (o) The term NPDES State means a State (as defined in 40 CFR 122.2) or Interstate water pollution control agency with an NPDES permit program approved pursuant to section 402(b) of the Act.
            (p) The term Pass Through means a Discharge which exits the POTW into waters of the United States in quantities or concentrations which, alone or in conjunction with a discharge or discharges from other sources, is a cause of a violation of any requirement of the POTW's NPDES permit (including an increase in the magnitude or duration of a violation).
            (q) The term Publicly Owned Treatment Works or POTW means a treatment works as defined by section 212 of the Act, which is owned by a State or municipality (as defined by section 502(4) of the Act). This definition includes any devices and systems used in the storage, treatment, recycling and reclamation of municipal sewage or industrial wastes of a liquid nature. It also includes sewers, pipes and other conveyances only if they convey wastewater to a POTW Treatment Plant. The term also means the municipality as defined in section 502(4) of the Act, which has jurisdiction over the Indirect Discharges to and the discharges from such a treatment works.
            (r) The term POTW Treatment Plant means that portion of the POTW which is designed to provide treatment (including recycling and reclamation) of municipal sewage and industrial waste.
            (s) The term Pretreatment means the reduction of the amount of pollutants, the elimination of pollutants, or the alteration of the nature of pollutant properties in wastewater prior to or in lieu of discharging or otherwise introducing such pollutants into a POTW. The reduction or alteration may be obtained by physical, chemical or biological processes, process changes or by other means, except as prohibited by § 403.6(d). Appropriate pretreatment technology includes control equipment, such as equalization tanks or facilities, for protection against surges or slug loadings that might interfere with or otherwise be incompatible with the POTW. However, where wastewater from a regulated process is mixed in an equalization facility with unregulated wastewater or with wastewater from another regulated process, the effluent from the equalization facility must meet an adjusted pretreatment limit calculated in accordance with § 403.6(e).
            (t) The term Pretreatment requirements means any substantive or procedural requirement related to Pretreatment, other than a National Pretreatment Standard, imposed on an Industrial User.
            (u) The term Regional Administrator means the appropriate EPA Regional Administrator.
            (v) Significant Industrial User. (1) Except as provided in paragraphs (v)(2) and (v)(3) of this section, the term Significant Industrial User means:
            (i) All Industrial Users subject to Categorical Pretreatment Standards under 40 CFR 403.6 and 40 CFR chapter I, subchapter N; and
            (ii) Any other Industrial User that: discharges an average of 25,000 gallons per day or more of process wastewater to the POTW (excluding sanitary, noncontact cooling and boiler blowdown wastewater); contributes a process wastestream which makes up 5 percent or more of the average dry weather hydraulic or organic capacity of the POTW Treatment plant; or is designated as such by the Control Authority on the basis that the Industrial User has a reasonable potential for adversely affecting the POTW's operation or for violating any Pretreatment Standard or requirement (in accordance with 40 CFR 403.8(f)(6)).

            (2) The Control Authority may determine that an Industrial User subject to categorical Pretreatment Standards under § 403.6 and 40 CFR chapter I, subchapter N is a Non-Significant Categorical Industrial User rather than a Significant Industrial User on a finding that the Industrial User never discharges more than 100 gallons per day (gpd) of total categorical wastewater (excluding sanitary, non-contact cooling and boiler blowdown wastewater, unless specifically included in the Pretreatment Standard) and the following conditions are met:
            (i) The Industrial User, prior to the Control Authority's finding, has consistently complied with all applicable categorical Pretreatment Standards and Requirements;
            (ii) The Industrial User annually submits the certification statement required in § 403.12(q) together with any additional information necessary to support the certification statement; and
            (iii) The Industrial User never discharges any untreated concentrated wastewater.
            (3) Upon a finding that an Industrial User meeting the criteria in paragraph (v)(1)(ii) of this section has no reasonable potential for adversely affecting the POTW's operation or for violating any Pretreatment Standards or requirement, the Control Authority may at any time, on its own initiative or in response to a petition received from an Industrial User or POTW, and in accordance with 40 CFR 403.8(f)(6), determine that such Industrial User is not a Significant Industrial User.
            (w) The term Submission means:
            (1) A request by a POTW for approval of a Pretreatment Program to the EPA or a Director;
            (2) A request by a POTW to the EPA or a Director for authority to revise the discharge limits in categorical Pretreatment Standards to reflect POTW pollutant removals; or
            (3) A request to the EPA by an NPDES State for approval of its State pretreatment program.
            [46 FR 9439, Jan. 28, 1981, as amended at 49 FR 5132, Feb. 10, 1984; 49 FR 28059, July 10, 1984; 51 FR 20430, June 4, 1986; 51 FR 23760, July 1, 1986; 52 FR 1600, Jan. 14, 1987; 53 FR 40610, Oct. 17, 1988; 55 FR 30129, July 24, 1990; 70 FR 60191, Oct. 14, 2005]
          
          
            § 403.4
            State or local law.
            Nothing in this regulation is intended to affect any Pretreatment Requirements, including any standards or prohibitions, established by State or local law as long as the State or local requirements are not less stringent than any set forth in National Pretreatment Standards, or any other requirements or prohibitions established under the Act or this regulation. States with an NPDES permit program approved in accordance with section 402 (b) and (c) of the Act, or States requesting NPDES programs, are responsible for developing a State pretreatment program in accordance with § 403.10 of this regulation.
          
          
            § 403.5
            National pretreatment standards: Prohibited discharges.
            (a)(1) General prohibitions. A User may not introduce into a POTW any pollutant(s) which cause Pass Through or Interference. These general prohibitions and the specific prohibitions in paragraph (b) of this section apply to each User introducing pollutants into a POTW whether or not the User is subject to other National Pretreatment Standards or any national, State, or local Pretreatment Requirements.
            (2) Affirmative Defenses. A User shall have an affirmative defense in any action brought against it alleging a violation of the general prohibitions established in paragraph (a)(1) of this section and the specific prohibitions in paragraphs (b)(3), (b)(4), (b)(5), (b)(6), and (b)(7) of this section where the User can demonstrate that:
            (i) It did not know or have reason to know that its Discharge, alone or in conjunction with a discharge or discharges from other sources, would cause Pass Through or Interference; and
            (ii)(A) A local limit designed to prevent Pass Through and/or Interference, as the case may be, was developed in accordance with paragraph (c) of this section for each pollutant in the User's Discharge that caused Pass Through or Interference, and the User was in compliance with each such local limit directly prior to and during the Pass Through or Interference; or

            (B) If a local limit designed to prevent Pass Through and/or Interference, as the case may be, has not been developed in accordance with paragraph (c) of this section for the pollutant(s) that caused the Pass Through or Interference, the User's Discharge directly prior to and during the Pass Through or Interference did not change substantially in nature or constituents from the User's prior discharge activity when the POTW was regularly in compliance with the POTW's NPDES permit requirements and, in the case of Interference, applicable requirements for sewage sludge use or disposal.
            (b) Specific prohibitions. In addition, the following pollutants shall not be introduced into a POTW:
            (1) Pollutants which create a fire or explosion hazard in the POTW, including, but not limited to, wastestreams with a closed cup flashpoint of less than 140 degrees Fahrenheit or 60 degrees Centigrade using the test methods specified in 40 CFR 261.21;
            (2) Pollutants which will cause corrosive structural damage to the POTW, but in no case Discharges with pH lower than 5.0, unless the works is specifically designed to accommodate such Discharges;
            (3) Solid or viscous pollutants in amounts which will cause obstruction to the flow in the POTW resulting in Interference;
            (4) Any pollutant, including oxygen demanding pollutants (BOD, etc.) released in a Discharge at a flow rate and/or pollutant concentration which will cause Interference with the POTW.
            (5) Heat in amounts which will inhibit biological activity in the POTW resulting in Interference, but in no case heat in such quantities that the temperature at the POTW Treatment Plant exceeds 40 °C (104 °F) unless the Approval Authority, upon request of the POTW, approves alternate temperature limits.
            (6) Petroleum oil, nonbiodegradable cutting oil, or products of mineral oil origin in amounts that will cause interference or pass through;
            (7) Pollutants which result in the presence of toxic gases, vapors, or fumes within the POTW in a quantity that may cause acute worker health and safety problems;
            (8) Any trucked or hauled pollutants, except at discharge points designated by the POTW.
            (c) When specific limits must be developed by POTW. (1) Each POTW developing a POTW Pretreatment Program pursuant to § 403.8 shall develop and enforce specific limits to implement the prohibitions listed in paragraphs (a)(1) and (b) of this section. Each POTW with an approved pretreatment program shall continue to develop these limits as necessary and effectively enforce such limits.
            (2) All other POTW's shall, in cases where pollutants contributed by User(s) result in Interference or Pass-Through, and such violation is likely to recur, develop and enforce specific effluent limits for Industrial User(s), and all other users, as appropriate, which, together with appropriate changes in the POTW Treatment Plant's facilities or operation, are necessary to ensure renewed and continued compliance with the POTW's NPDES permit or sludge use or disposal practices.
            (3) Specific effluent limits shall not be developed and enforced without individual notice to persons or groups who have requested such notice and an opportunity to respond.
            (4) POTWs may develop Best Management Practices (BMPs) to implement paragraphs (c)(1) and (c)(2) of this section. Such BMPs shall be considered local limits and Pretreatment Standards for the purposes of this part and section 307(d) of the Act.
            (d) Local limits. Where specific prohibitions or limits on pollutants or pollutant parameters are developed by a POTW in accordance with paragraph (c) above, such limits shall be deemed Pretreatment Standards for the purposes of section 307(d) of the Act.
            (e) EPA enforcement actions under section 309(f) of the Clean Water Act.

            If, within 30 days after notice of an Interference or Pass Through violation has been sent by EPA to the POTW, and to persons or groups who have requested such notice, the POTW fails to commence appropriate enforcement action to correct the violation, EPA may take appropriate enforcement action under the authority provided in section 309(f) of the Clean Water Act.
            [46 FR 9439, Jan. 28, 1981, as amended at 51 FR 20430, June 4, 1986; 52 FR 1600, Jan. 14, 1987; 55 FR 30129, July 24, 1990; 60 FR 33932, June 29, 1995; 70 FR 60192, Oct. 14, 2005]
          
          
            § 403.6
            National pretreatment standards: Categorical standards.
            National pretreatment standards specifying quantities or concentrations of pollutants or pollutant properties which may be discharged to a POTW by existing or new industrial users in specific industrial subcategories will be established as separate regulations under the appropriate subpart of 40 CFR chapter I, subchapter N. These standards, unless specifically noted otherwise, shall be in addition to all applicable pretreatment standards and requirements set forth in this part.
            (a) Category determination request—(1) Application deadline. Within 60 days after the effective date of a Pretreatment Standard for a subcategory under which an Industrial User may be included, the Industrial User or POTW may request that the Water Management Division Director or Director, as appropriate, provide written certification on whether the Industrial User falls within that particular subcategory. If an existing Industrial User adds or changes a process or operation which may be included in a subcategory, the existing Industrial User must request this certification prior to commencing discharge from the added or changed processes or operation. A New Source must request this certification prior to commencing discharge. Where a request for certification is submitted by a POTW, the POTW shall notify any affected Industrial User of such submission. The Industrial User may provide written comments on the POTW submission to the Water Management Division Director or Director, as appropriate, within 30 days of notification.
            (2) Contents of application. Each request shall contain a statement:
            (i) Describing which subcategories might be applicable; and

            (ii) Citing evidence and reasons why a particular subcategory is applicable and why others are not applicable. Any person signing the application statement submitted pursuant to this section shall make the following certification:
            
            
              I certify under penalty of law that this document and all attachments were prepared under my direction or supervision in accordance with a system designed to assure that qualified personnel properly gather and evaluate the information submitted. Based on my inquiry of the person or persons who manage the system, or those persons directly responsible for gathering the information, the information submitted is, to the best of my knowledge and belief, true, accurate, and complete. I am aware that there are significant penalties for submitting false information, including the possibility of fine and imprisonment for knowing violations.
            
            
            (3) Deficient requests. The Water Management Division Director or Director will only act on written requests for determinations that contain all of the information required. Persons who have made incomplete submissions will be notified by the Water Management Division Director or Director that their requests are deficient and, unless the time period is extended, will be given 30 days to correct the deficiency. If the deficiency is not corrected within 30 days or within an extended period allowed by the Water Management Division Director or the Director, the request for a determination shall be denied.
            (4) Final decision. (i) When the Water Management Division Director or Director receives a submittal he or she will, after determining that it contains all of the information required by paragraph (2) of this section, consider the submission, any additional evidence that may have been requested, and any other available information relevant to the request. The Water Management Division Director or Director will then make a written determination of the applicable subcategory and state the reasons for the determination.

            (ii) Where the request is submitted to the Director, the Director shall forward the determination described in this paragraph to the Water Management Division Director who may make a final determination. The Water Management Division Director may waive receipt of these determinations. If the Water Management Division Director does not modify the Director's decision within 60 days after receipt thereof, or if the Water Management Division Director waives receipt of the determination, the Director's decision is final.
            (iii) Where the request is submitted by the Industrial User or POTW to the Water Management Division Director or where the Water Management Division Director elects to modify the Director's decision, the Water Management Division Director's decision will be final.
            (iv) The Water Management Division Director or Director, as appropriate, shall send a copy of the determination to the affected Industrial User and the POTW. Where the final determination is made by the Water Management Division Director, he or she shall send a copy of the determination to the Director.
            (5) Requests for hearing and/or legal decision. Within 30 days following the date of receipt of notice of the final determination as provided for by paragraph (a)(4)(iv) of this section, the Requester may submit a petition to reconsider or contest the decision to the Regional Administrator who shall act on such petition expeditiously and state the reasons for his or her determination in writing.
            (b) Deadline for compliance with categorical standards. Compliance by existing sources with categorical Pretreatment Standards shall be within 3 years of the date the Standard is effective unless a shorter compliance time is specified in the appropriate subpart of 40 CFR chapter I, subchapter N. Direct dischargers with NPDES Permits modified or reissued to provide a variance pursuant to section 301(i)(2) of the Act shall be required to meet compliance dates set in any applicable categorical Pretreatment Standard. Existing sources which become Industrial Users subsequent to promulgation of an applicable categorical Pretreatment Standard shall be considered existing Industrial Users except where such sources meet the definition of a New Source as defined in § 403.3(m). New Sources shall install and have in operating condition, and shall “start-up” all pollution control equipment required to meet applicable Pretreatment Standards before beginning to Discharge. Within the shortest feasible time (not to exceed 90 days), New Sources must meet all applicable Pretreatment Standards.
            (c)(1) Concentration and mass limits. Pollutant discharge limits in categorical Pretreatment Standards will be expressed either as concentration or mass limits. Wherever possible, where concentration limits are specified in standards, equivalent mass limits will be provided so that local, State or Federal authorities responsible for enforcement may use either concentration or mass limits. Limits in categorical Pretreatment Standards shall apply to the effluent of the process regulated by the Standard, or as otherwise specified by the standard.
            (2) When the limits in a categorical Pretreatment Standard are expressed only in terms of mass of pollutant per unit of production, the Control Authority may convert the limits to equivalent limitations expressed either as mass of pollutant discharged per day or effluent concentration for purposes of calculating effluent limitations applicable to individual Industrial Users.
            (3) A Control Authority calculating equivalent mass-per-day limitations under paragraph (c)(2) of this section shall calculate such limitations by multiplying the limits in the Standard by the Industrial User's average rate of production. This average rate of production shall be based not upon the designed production capacity but rather upon a reasonable measure of the Industrial User's actual long-term daily production, such as the average daily production during a representative year. For new sources, actual production shall be estimated using projected production.
            (4) A Control Authority calculating equivalent concentration limitations under paragraph (c)(2) of this section shall calculate such limitations by dividing the mass limitations derived under paragraph (c)(3) of this section by the average daily flow rate of the Industrial User's regulated process wastewater. This average daily flow rate shall be based upon a reasonable measure of the Industrial User's actual long-term average flow rate, such as the average daily flow rate during the representative year.

            (5) When the limits in a categorical Pretreatment Standard are expressed only in terms of pollutant concentrations, an Industrial User may request that the Control Authority convert the limits to equivalent mass limits. The determination to convert concentration limits to mass limits is within the discretion of the Control Authority. The Control Authority may establish equivalent mass limits only if the Industrial User meets all the following conditions in paragraph (c)(5)(i)(A) through (c)(5)(i)(E) of this section.
            (i) To be eligible for equivalent mass limits, the Industrial User must:
            (A) Employ, or demonstrate that it will employ, water conservation methods and technologies that substantially reduce water use during the term of its control mechanism;
            (B) Currently use control and treatment technologies adequate to achieve compliance with the applicable categorical Pretreatment Standard, and not have used dilution as a substitute for treatment;
            (C) Provide sufficient information to establish the facility's actual average daily flow rate for all wastestreams, based on data from a continuous effluent flow monitoring device, as well as the facility's long-term average production rate. Both the actual average daily flow rate and long-term average production rate must be representative of current operating conditions;
            (D) Not have daily flow rates, production levels, or pollutant levels that vary so significantly that equivalent mass limits are not appropriate to control the Discharge; and
            (E) Have consistently complied with all applicable categorical Pretreatment Standards during the period prior to the Industrial User's request for equivalent mass limits.
            (ii) An Industrial User subject to equivalent mass limits must:
            (A) Maintain and effectively operate control and treatment technologies adequate to achieve compliance with the equivalent mass limits;
            (B) Continue to record the facility's flow rates through the use of a continuous effluent flow monitoring device;
            (C) Continue to record the facility's production rates and notify the Control Authority whenever production rates are expected to vary by more than 20 percent from its baseline production rates determined in paragraph (c)(5)(i)(C) of this section. Upon notification of a revised production rate, the Control Authority must reassess the equivalent mass limit and revise the limit as necessary to reflect changed conditions at the facility; and
            (D) Continue to employ the same or comparable water conservation methods and technologies as those implemented pursuant to paragraph (c)(5)(i)(A) of this section so long as it discharges under an equivalent mass limit.
            (iii) A Control Authority which chooses to establish equivalent mass limits:
            (A) Must calculate the equivalent mass limit by multiplying the actual average daily flow rate of the regulated process(es) of the Industrial User by the concentration-based daily maximum and monthly average Standard for the applicable categorical Pretreatment Standard and the appropriate unit conversion factor;
            (B) Upon notification of a revised production rate, must reassess the equivalent mass limit and recalculate the limit as necessary to reflect changed conditions at the facility; and
            (C) May retain the same equivalent mass limit in subsequent control mechanism terms if the Industrial User's actual average daily flow rate was reduced solely as a result of the implementation of water conservation methods and technologies, and the actual average daily flow rates used in the original calculation of the equivalent mass limit were not based on the use of dilution as a substitute for treatment pursuant to paragraph (d) of this section. The Industrial User must also be in compliance with § 403.17 (regarding the prohibition of bypass).
            (iv) The Control Authority may not express limits in terms of mass for pollutants such as pH, temperature, radiation, or other pollutants which cannot appropriately be expressed as mass.

            (6) The Control Authority may convert the mass limits of the categorical Pretreatment Standards at 40 CFR parts 414, 419, and 455 to concentration limits for purposes of calculating limitations applicable to individual Industrial Users under the following conditions. When converting such limits to concentration limits, the Control Authority must use the concentrations listed in the applicable subparts of 40 CFR parts 414, 419, and 455 and document that dilution is not being substituted for treatment as prohibited by paragraph (d) of this section.
            (7) Equivalent limitations calculated in accordance with paragraphs (c)(3), (c)(4), (c)(5) and (c)(6) of this section are deemed Pretreatment Standards for the purposes of section 307(d) of the Act and this part. The Control Authority must document how the equivalent limits were derived and make this information publicly available. Once incorporated into its control mechanism, the Industrial User must comply with the equivalent limitations in lieu of the promulgated categorical standards from which the equivalent limitations were derived.
            (8) Many categorical Pretreatment Standards specify one limit for calculating maximum daily discharge limitations and a second limit for calculating maximum monthly average, or 4-day average, limitations. Where such Standards are being applied, the same production or flow figure shall be used in calculating both the average and the maximum equivalent limitation.
            (9) Any Industrial User operating under a control mechanism incorporating equivalent mass or concentration limits calculated from a production based standard shall notify the Control Authority within two (2) business days after the User has a reasonable basis to know that the production level will significantly change within the next calendar month. Any User not notifying the Control Authority of such anticipated change will be required to meet the mass or concentration limits in its control mechanism that were based on the original estimate of the long term average production rate.
            (d) Dilution prohibited as substitute for treatment. Except where expressly authorized to do so by an applicable Pretreatment Standard or Requirement, no Industrial User shall ever increase the use of process water, or in any other way attempt to dilute a Discharge as a partial or complete substitute for adequate treatment to achieve compliance with a Pretreatment Standard or Requirement. The Control Authority may impose mass limitations on Industrial Users which are using dilution to meet applicable Pretreatment Standards or Requirements, or in other cases where the imposition of mass limitations is appropriate.
            (e) Combined wastestream formula. Where process effluent is mixed prior to treatment with wastewaters other than those generated by the regulated process, fixed alternative discharge limits may be derived by the Control Authority or by the Industrial User with the written concurrence of the Control Authority. These alternative limits shall be applied to the mixed effluent. When deriving alternative categorical limits, the Control Authority or Industrial User shall calculate both an alternative daily maximum value using the daily maximum value(s) specified in the appropriate categorical Pretreatment Standard(s) and an alternative consecutive sampling day average value using the monthly average value(s) specified in the appropriate categorical Pretreatment Standard(s). The Industrial User shall comply with the alternative daily maximum and monthly average limits fixed by the Control Authority until the Control Authority modifies the limits or approves an Industrial User modification request. Modification is authorized whenever there is a material or significant change in the values used in the calculation to fix alternative limits for the regulated pollutant. An Industrial User must immediately report any such material or significant change to the Control Authority. Where appropriate new alternative categorical limits shall be calculated within 30 days.
            (1) Alternative limit calculation. For purposes of these formulas, the “average daily flow” means a reasonable measure of the average daily flow for a 30-day period. For new sources, flows shall be estimated using projected values. The alternative limit for a specified pollutant will be derived by the use of either of the following formulas:
            (i) Alternative concentration limit.
            
            
              
              EC15NO91.012
            
            
              where
              
              CT = the alternative concentration limit for the combined wastestream.
              Ci = the categorical Pretreatment Standard concentration limit for a pollutant in the regulated stream i.
              Fi = the average daily flow (at least a 30-day average) of stream i to the extent that it is regulated for such pollutant.
              FD = the average daily flow (at least a 30-day average) from: (a) Boiler blowdown streams, non-contact cooling streams, stormwater streams, and demineralizer backwash streams; provided, however, that where such streams contain a significant amount of a pollutant, and the combination of such streams, prior to treatment, with an Industrial User's regulated process wastestream(s) will result in a substantial reduction of that pollutant, the Control Authority, upon application of the Industrial User, may exercise its discretion to determine whether such stream(s) should be classified as diluted or unregulated. In its application to the Control Authority, the Industrial User must provide engineering, production, sampling and analysis and such other information so that the Control Authority can make its determination; or (b) sanitary wastestreams where such streams are not regulated by a Categorical Pretreatment Standard; or (c) from any process wastestreams which were or could have been entirely exempted from categorical Pretreatment Standards pursuant to paragraph 8 of the NRDC v. Costle Consent Decree (12 ERC 1833) for one or more of the following reasons (see appendix D of this part):
              (1) The pollutants of concern are not detectable in the effluent from the Industrial User (paragraph (8)(a)(iii));
              (2) The pollutants of concern are present only in trace amounts and are neither causing nor likely to cause toxic effects (paragraph (8)(a)(iii));
              (3) The pollutants of concern are present in amounts too small to be effectively reduced by technologies known to the Administrator (paragraph (8)(a)(iii)); or
              (4) The wastestream contains only pollutants which are compatible with the POTW (paragraph (8)(b)(i)).
              FT = The average daily flow (at least a 30-day average) through the combined treatment facility (includes Fi, FD and unregulated streams).
              N = The total number of regulated streams.
            
            
            (ii) Alternative mass limit.
            
            
              EC15NO91.013
            
            
              where
              
              MT = the alternative mass limit for a pollutant in the combined wastestream.
              Mi = the categorical Pretreatment Standard mass limit for a pollutant in the regulated stream i (the categorical pretreatment mass limit multiplied by the appropriate measure of production).
              Fi = the average flow (at least a 30-day average) of stream i to the extent that it is regulated for such pollutant.
              FD=the average daily flow (at least a 30-day average) from: (a) Boiler blowdown streams, non-contact cooling streams, stormwater streams, and demineralizer backwash streams; provided, however, that where such streams contain a significant amount of a pollutant, and the combination of such streams, prior to treatment, with an Industrial User's regulated process wastestream(s) will result in a substantial reduction of that pollutant, the Control Authority, upon application of the Industrial User, may exercise its discretion to determine whether such stream(s) should be classified as diluted or unregulated. In its application to the Control Authority, the Industrial User must provide engineering, production, sampling and analysis and such other information so that the Control Authority can make its determination; or (b) sanitary wastestreams where such streams are not regulated by a categorical Pretreatment Standard; or (c) from any process wastestreams which were or could have been entirely exempted from categorical Pretreatment Standards pursuant to paragraph 8 of the NRDC v. Costle Consent Decree (12 ERC 1833) for one or more of the following reasons (see appendix D of this part):
              (1) The pollutants of concern are not detectable in the effluent from the Industrial User (paragraph (8)(a)(iii));
              (2) The pollutants of concern are present only in trace amounts and are neither causing nor likely to cause toxic effects (paragraph (8)(a)(iii));

              (3) The pollutants of concern are present in amounts too small to be effectively reduced by technologies known to the Administrator (paragraph (8)(a)(iii)); or
              
              (4) The wastestream contains only pollutants which are compatible with the POTW (paragraph (8)(b)(i)).
              FT = The average flow (at least a 30-day average) through the combined treatment facility (includes Fi, FD and unregulated streams).
              N = The total number of regulated streams.
            
            
            (2) Alternate limits below detection limit. An alternative pretreatment limit may not be used if the alternative limit is below the analytical detection limit for any of the regulated pollutants.
            (3) Self-monitoring. Self-monitoring required to insure compliance with the alternative categorical limit shall be conducted in accordance with the requirements of § 403.12(g).
            (4) Choice of monitoring location. Where a treated regulated process wastestream is combined prior to treatment with wastewaters other than those generated by the regulated process, the Industrial User may monitor either the segregated process wastestream or the combined wastestream for the purpose of determining compliance with applicable Pretreatment Standards. If the Industrial User chooses to monitor the segregated process wastestream, it shall apply the applicable categorical Pretreatment Standard. If the User chooses to monitor the combined wastestream, it shall apply an alternative discharge limit calculated using the combined wastestream formula as provided in this section. The Industrial User may change monitoring points only after receiving approval from the Control Authority. The Control Authority shall ensure that any change in an Industrial User's monitoring point(s) will not allow the User to substitute dilution for adequate treatment to achieve compliance with applicable Standards.
            [46 FR 9439, Jan. 28, 1981, as amended at 49 FR 21037, May 17, 1984; 49 FR 31224, Aug. 3, 1984; 51 FR 20430, June 4, 1986; 51 FR 23760, July 1, 1986; 53 FR 40610, Oct. 17, 1988; 55 FR 30129, July 24, 1990; 58 FR 18017, Apr. 7, 1993; 70 FR 60192, Oct. 14, 2005]
          
          
            § 403.7
            Removal credits.
            (a) Introduction—(1) Definitions. For the purpose of this section:
            (i) Removal means a reduction in the amount of a pollutant in the POTW's effluent or alteration of the nature of a pollutant during treatment at the POTW. The reduction or alteration can be obtained by physical, chemical or biological means and may be the result of specifically designed POTW capabilities or may be incidental to the operation of the treatment system. Removal as used in this subpart shall not mean dilution of a pollutant in the POTW.
            (ii) Sludge requirements shall mean the following statutory provisions and regulations or permits issued thereunder (or more stringent State or local regulations): Section 405 of the Clean Water Act; the Solid Waste Disposal Act (SWDA) (including title II more commonly referred to as the Resource Conservation Recovery Act (RCRA) and State regulations contained in any State sludge management plan prepared pursuant to subtitle D of SWDA); the Clean Air Act; the Toxic Substances Control Act; and the Marine Protection, Research and Sanctuaries Act.
            (2) General. Any POTW receiving wastes from an Industrial User to which a categorical Pretreatment Standard(s) applies may, at its discretion and subject to the conditions of this section, grant removal credits to reflect removal by the POTW of pollutants specified in the categorical Pretreatment Standard(s). The POTW may grant a removal credit equal to or, at its discretion, less than its consistent removal rate. Upon being granted a removal credit, each affected Industrial User shall calculate its revised discharge limits in accordance with paragraph (a)(4) of this section. Removal credits may only be given for indicator or surrogate pollutants regulated in a categorical Pretreatment Standard if the categorical Pretreatment Standard so specifies.
            (3) Conditions for authorization to give removal credits. A POTW is authorized to give removal credits only if the following conditions are met:
            (i) Application. The POTW applies for, and receives, authorization from the Approval Authority to give a removal credit in accordance with the requirements and procedures specified in paragraph (e) of this section.
            
            (ii) Consistent removal determination. The POTW demonstrates and continues to achieve consistent removal of the pollutant in accordance with paragraph (b) of this section.
            (iii) POTW local pretreatment program. The POTW has an approved pretreatment program in accordance with and to the extent required by part 403; provided, however, a POTW which does not have an approved pretreatment program may, pending approval of such a program, conditionally give credits as provided in paragraph (d) of this section.
            (iv) Sludge requirements. The granting of removal credits will not cause the POTW to violate the local, State and Federal Sludge Requirements which apply to the sludge management method chosen by the POTW. Alternatively, the POTW can demonstrate to the Approval Authority that even though it is not presently in compliance with applicable Sludge Requirements, it will be in compliance when the Industrial User(s) to whom the removal credit would apply is required to meet its categorical Pretreatment Standard(s) as modified by the removal credit. If granting removal credits forces a POTW to incur greater sludge management costs than would be incurred in the absence of granting removal credits, the additional sludge management costs will not be eligible for EPA grant assistance. Removal credits may be made available for the following pollutants.
            (A) For any pollutant listed in appendix G section I of this part for the use or disposal practice employed by the POTW, when the requirements in 40 CFR part 503 for that practice are met.
            (B) For any pollutant listed in appendix G section II of this part for the use or disposal practice employed by the POTW when the concentration for a pollutant listed in appendix G section II of this part in the sewage sludge that is used or disposed does not exceed the concentration for the pollutant in appendix G section II of this part.
            (C) For any pollutant in sewage sludge when the POTW disposes all of its sewage sludge in a municipal solid waste landfill unit that meets the criteria in 40 CFR part 258.
            (v) NPDES permit limitations. The granting of removal credits will not cause a violation of the POTW's permit limitations or conditions. Alternatively, the POTW can demonstrate to the Approval Authority that even though it is not presently in compliance with applicable limitations and conditions in its NPDES permit, it will be in compliance when the Industrial User(s) to whom the removal credit would apply is required to meet its categorical Pretreatment Standard(s), as modified by the removal credit provision.
            (4) Calculation of revised discharge limits. Revised discharge limits for a specific pollutant shall be derived by use of the following formula:
            
              EC15NO91.014
            
            
              where:
              
              x = pollutant discharge limit specified in the applicable categorical Pretreatment Standard

              r = removal credit for that pollutant as established under paragraph (b) of this section (percentage removal expressed as a proportion, i.e., a number between 0 and 1)
              y = revised discharge limit for the specified pollutant (expressed in same units as x)
            
            
            (b) Establishment of removal credits; demonstration of Consistent Removal—(1) Definition of Consistent Removal. “Consistent Removal” shall mean the average of the lowest 50 percent of the removal measured according to paragraph (b)(2) of this section. All sample data obtained for the measured pollutant during the time period prescribed in paragraph (b)(2) of this section must be reported and used in computing Consistent Removal. If a substance is measurable in the influent but not in the effluent, the effluent level may be assumed to be the limit of measurement, and those data may be used by the POTW at its discretion and subject to approval by the Approval Authority. If the substance is not measurable in the influent, the date may not be used. Where the number of samples with concentrations equal to or above the limit of measurement is between 8 and 12, the average of the lowest 6 removals shall be used. If there are less than 8 samples with concentrations equal to or above the limit of measurement, the Approval Authority may approve alternate means for demonstrating Consistent Removal. The term “measurement” refers to the ability of the analytical method or protocol to quantify as well as identify the presence of the substance in question.
            (2) Consistent Removal data. Influent and effluent operational data demonstrating Consistent Removal or other information, as provided for in paragraph (b)(1) of this section, which demonstrates Consistent Removal of the pollutants for which discharge limit revisions are proposed. This data shall meet the following requirements:
            (i) Representative data; seasonal. The data shall be representative of yearly and seasonal conditions to which the POTW is subjected for each pollutant for which a discharge limit revision is proposed.
            (ii) Representative data; quality and quantity. The data shall be representative of the quality and quantity of normal effluent and influent flow if such data can be obtained. If such data are unobtainable, alternate data or information may be presented for approval to demonstrate Consistent Removal as provided for in paragraph (b)(1) of this section.
            (iii) Sampling procedures: Composite. (A) The influent and effluent operational data shall be obtained through 24-hour flow-proportional composite samples. Sampling may be done manually or automatically, and discretely or continuously. For discrete sampling, at least 12 aliquots shall be composited. Discrete sampling may be flow-proportioned either by varying the time interval between each aliquot or the volume of each aliquot. All composites must be flow-proportional to each stream flow at time of collection of influent aliquot or to the total influent flow since the previous influent aliquot. Volatile pollutant aliquots must be combined in the laboratory immediately before analysis.
            (B)(1) Twelve samples shall be taken at approximately equal intervals throughout one full year. Sampling must be evenly distributed over the days of the week so as to include no-workdays as well as workdays. If the Approval Authority determines that this schedule will not be most representative of the actual operation of the POTW Treatment Plant, an alternative sampling schedule will be approved.
            (2) In addition, upon the Approval Authority's concurrence, a POTW may utilize an historical data base amassed prior to the effective data of this section provide that such data otherwise meet the requirements of this paragraph. In order for the historical data base to be approved it must present a statistically valid description of daily, weekly and seasonal sewage treatment plant loadings and performance for at least one year.
            (C) Effluent sample collection need not be delayed to compensate for hydraulic detention unless the POTW elects to include detention time compensation or unless the Approval Authority requires detention time compensation. The Approval Authority may require that each effluent sample be taken approximately one detention time later than the corresponding influent sample when failure to do so would result in an unrepresentative portrayal of actual POTW operation. The detention period is to be based on a 24-hour average daily flow value. The average daily flow used will be based upon the average of the daily flows during the same month of the previous year.
            (iv) Sampling procedures: Grab. Where composite sampling is not an appropriate sampling technique, a grab sample(s) shall be taken to obtain influent and effluent operational data. Collection of influent grab samples should precede collection of effluent samples by approximately one detention period. The detention period is to be based on a 24-hour average daily flow value. The average daily flow used will be based upon the average of the daily flows during the same month of the previous year. Grab samples will be required, for example, where the parameters being evaluated are those, such as cyanide and phenol, which may not be held for any extended period because of biological, chemical or physical interactions which take place after sample collection and affect the results. A grab sample is an individual sample collected over a period of time not exceeding 15 minutes.
            (v) Analytical methods. The sampling referred to in paragraphs (b)(2) (i) through (iv) of this section and an analysis of these samples shall be performed in accordance with the techniques prescribed in 40 CFR part 136 and amendments thereto. Where 40 CFR part 136 does not contain sampling or analytical techniques for the pollutant in question, or where the Administrator determines that the part 136 sampling and analytical techniques are inappropriate for the pollutant in question, sampling and analysis shall be performed using validated analytical methods or any other applicable sampling and analytical procedures, including procedures suggested by the POTW or other parties, approved by the Administrator.
            (vi) Calculation of removal. All data acquired under the provisions of this section must be submitted to the Approval Authority. Removal for a specific pollutant shall be determined either, for each sample, by measuring the difference between the concentrations of the pollutant in the influent and effluent of the POTW and expressing the difference as a percent of the influent concentration, or, where such data cannot be obtained, Removal may be demonstrated using other data or procedures subject to concurrence by the Approval Authority as provided for in paragraph (b)(1) of this section.
            (c) Provisional credits. For pollutants which are not being discharged currently (i.e., new or modified facilities, or production changes) the POTW may apply for authorization to give removal credits prior to the initial discharge of the pollutant. Consistent removal shall be based provisionally on data from treatability studies or demonstrated removal at other treatment facilities where the quality and quantity of influent are similar. Within 18 months after the commencement of discharge of pollutants in question, consistent removal must be demonstrated pursuant to the requirements of paragraph (b) of this section. If, within 18 months after the commencement of the discharge of the pollutant in question, the POTW cannot demonstrate consistent removal pursuant to the requirements of paragraph (b) of this section, the authority to grant provisional removal credits shall be terminated by the Approval Authority and all Industrial Users to whom the revised discharge limits had been applied shall achieve compliance with the applicable categorical Pretreatment Standard(s) within a reasonable time, not to exceed the period of time prescribed in the applicable categorical Pretreatment Standard(s), as may be specified by the Approval Authority.
            (d) Exception to POTW Pretreatment Program Requirement. A POTW required to develop a local pretreatment program by § 403.8 may conditionally give removal credits pending approval of such a program in accordance with the following terms and conditions:
            (1) All Industrial Users who are currently subject to a categorical Pretreatment Standard and who wish conditionally to receive a removal credit must submit to the POTW the information required in § 403.12(b)(1) through (7) (except new or modified industrial users must only submit the information required by § 403.12(b)(1) through (6)), pertaining to the categorical Pretreatment Standard as modified by the removal credit. The Industrial Users shall indicate what additional technology, if any, will be needed to comply with the categorical Pretreatment Standard(s) as modified by the removal credit;
            (2) The POTW must have submitted to the Approval Authority an application for pretreatment program approval meeting the requirements of §§ 403.8 and 403.9 in a timely manner, not to exceed the time limitation set forth in a compliance schedule for development of a pretreatment program included in the POTW's NPDES permit, but in no case later than July 1, 1983, where no permit deadline exists;
            (3) The POTW must:
            (i) Compile and submit data demonstrating its consistent removal in accordance with paragraph (b) of this section;
            (ii) Comply with the conditions specified in paragraph (a)(3) of this section; and

            (iii) Submit a complete application for removal credit authority in accordance with paragraph (e) of this section;
            
            (4) If a POTW receives authority to grant conditional removal credits and the Approval Authority subsequently makes a final determination, after appropriate notice, that the POTW failed to comply with the conditions in paragraphs (d)(2) and (3) of this section, the authority to grant conditional removal credits shall be terminated by the Approval Authority and all Industrial Users to whom the revised discharge limits had been applied shall achieve compliance with the applicable categorical Pretreatment Standard(s) within a reasonable time, not to exceed the period of time prescribed in the applicable categorical Pretreatment Standard(s), as may be specified by the Approval Authority.
            (5) If a POTW grants conditional removal credits and the POTW or the Approval Authority subsequently makes a final determination, after appropriate notice, that the Industrial User(s) failed to comply with the conditions in paragraph (d)(1) of this section, the conditional credit shall be terminated by the POTW or the Approval Authority for the non-complying Industrial User(s) and the Industrial User(s) to whom the revised discharge limits had been applied shall achieve compliance with the applicable categorical Pretreatment Standard(s) within a reasonable time, not to exceed the period of time prescribed in the applicable categorical Pretreatment Standard(s), as may be specified by the Approval Authority. The conditional credit shall not be terminated where a violation of the provisions of this paragraph results from causes entirely outside of the control of the Industrial User(s) or the Industrial User(s) had demonstrated substantial compliance.
            (6) The Approval Authority may elect not to review an application for conditional removal credit authority upon receipt of such application, in which case the conditionally revised discharge limits will remain in effect until reviewed by the Approval Authority. This review may occur at any time in accordance with the procedures of § 403.11, but in no event later than the time of any pretreatment program approval or any NPDES permit reissuance thereunder.
            (e) POTW application for authorization to give removal credits and Approval Authority review—(1) Who must apply. Any POTW that wants to give a removal credit must apply for authorization from the Approval Authority.
            (2) To whom application is made. An application for authorization to give removal credits (or modify existing ones) shall be submitted by the POTW to the Approval Authority.
            (3) When to apply. A POTW may apply for authorization to give or modify removal credits at any time.
            (4) Contents of the application. An application for authorization to give removal credits must be supported by the following information:
            (i) List of pollutants. A list of pollutants for which removal credits are proposed.
            (ii) Consistent Removal data. The data required pursuant to paragraph (b) of this section.
            (iii) Calculation of revised discharge limits. Proposed revised discharge limits for each affected subcategory of Industrial Users calculated in accordance with paragraph (a)(4) of this section.
            (iv) Local Pretreatment Program Certification. A certification that the POTW has an approved local pretreatment program or qualifies for the exception to this requirement found at paragraph (d) of this section.
            (v) Sludge management certification. A specific description of the POTW's current methods of using or disposing of its sludge and a certification that the granting of removal credits will not cause a violation of the sludge requirements identified in paragraph (a)(3)(iv) of this section.
            (vi) NPDES permit limit certification. A certification that the granting of removal credits will not cause a violation of the POTW's NPDES permit limits and conditions as required in paragraph (a)(3)(v) of this section.
            (5) Approval Authority review. The Approval Authority shall review the POTW's application for authorization to give or modify removal credits in accordance with the procedures of § 403.11 and shall, in no event, have more that 180 days from public notice of an application to complete review.
            (6) EPA review of State removal credit approvals. Where the NPDES State has an approved pretreatment program, the Regional Administrator may agree in the Memorandum of Agreement under 40 CFR 123.24(d) to waive the right to review and object to submissions for authority to grant removal credits. Such an agreement shall not restrict the Regional Administrator's right to comment upon or object to permits issued to POTW's except to the extent 40 CFR 123.24(d) allows such restriction.
            (7) Nothing in these regulations precludes an Industrial User or other interested party from assisting the POTW in preparing and presenting the information necessary to apply for authorization.
            (f) Continuation and withdrawal of authorization—(1) Effect of authorization. (i) Once a POTW has received authorization to grant removal credits for a particular pollutant regulated in a categorical Pretreatment Standard it may automatically extend that removal credit to the same pollutant when it is regulated in other categorical standards, unless granting the removal credit will cause the POTW to violate the sludge requirements identified in paragraph (a)(3)(iv) of this section or its NPDES permit limits and conditions as required by paragraph (a)(3)(v) of this section. If a POTW elects at a later time to extend removal credits to a certain categorical Pretreatment Standard, industrial subcategory or one or more Industrial Users that initially were not granted removal credits, it must notify the Approval Authority.
            (2) Inclusion in POTW permit. Once authority is granted, the removal credits shall be included in the POTW's NPDES Permit as soon as possible and shall become an enforceable requirement of the POTW's NPDES permit. The removal credits will remain in effect for the term of the POTW's NPDES permit, provided the POTW maintains compliance with the conditions specified in paragraph (f)(4) of this section.
            (3) Compliance monitoring. Following authorization to give removal credits, a POTW shall continue to monitor and report on (at such intervals as may be specified by the Approval Authority, but in no case less than once per year) the POTW's removal capabilities. A minimum of one representative sample per month during the reporting period is required, and all sampling data must be included in the POTW's compliance report.
            (4) Modification or withdrawal of removal credits—(i) Notice of POTW. The Approval Authority shall notify the POTW if, on the basis of pollutant removal capability reports received pursuant to paragraph (f)(3) of this section or other relevant information available to it, the Approval Authority determines:
            (A) That one or more of the discharge limit revisions made by the POTW, of the POTW itself, no longer meets the requirements of this section, or
            (B) That such discharge limit revisions are causing a violation of any conditions or limits contained in the POTW's NPDES Permit.
            (ii) Corrective action. If appropriate corrective action is not taken within a reasonable time, not to exceed 60 days unless the POTW or the affected Industrial Users demonstrate that a longer time period is reasonably necessary to undertake the appropriate corrective action, the Approval Authority shall either withdraw such discharge limits or require modifications in the revised discharge limits.
            (iii) Public notice of withdrawal or modification. The Approval Authority shall not withdraw or modify revised discharge limits unless it shall first have notified the POTW and all Industrial Users to whom revised discharge limits have been applied, and made public, in writing, the reasons for such withdrawal or modification, and an opportunity is provided for a hearing. Following such notice and withdrawal or modification, all Industrial Users to whom revised discharge limits had been applied, shall be subject to the modified discharge limits or the discharge limits prescribed in the applicable categorical Pretreatment Standards, as appropriate, and shall achieve compliance with such limits within a reasonable time (not to exceed the period of time prescribed in the applicable categorical Pretreatment Standard(s) as may be specified by the Approval Authority.
            
            (g) Removal credits in State-run pretreatment programs under § 403.10(e). Where an NPDES State with an approved pretreatment program elects to implement a local pretreatment program in lieu or requiring the POTW to develop such a program (as provided in § 403.10(e)), the POTW will not be required to develop a pretreatment program as a precondition to obtaining authorization to give removal credits. The POTW will, however, be required to comply with the other conditions of paragraph (a)(3) of this section.
            (h) Compensation for overflow. “Overflow” means the intentional or unintentional diversion of flow from the POTW before the POTW Treatment Plant. POTWs which at least once annually Overflow untreated wastewater to receiving waters may claim Consistent Removal of a pollutant only by complying with either paragraphs (h)(1) or (h)(2) of this section. However, paragraph (h) of this section shall not apply where Industrial User(s) can demonstrate that Overflow does not occur between the Industrial User(s) and the POTW Treatment Plant;
            (1) The Industrial User provides containment or otherwise ceases or reduces Discharges from the regulated processes which contain the pollutant for which an allowance is requested during all circumstances in which an Overflow event can reasonably be expected to occur at the POTW or at a sewer to which the Industrial User is connected. Discharges must cease or be reduced, or pretreatment must be increased, to the extent necessary to compensate for the removal not being provided by the POTW. Allowances under this provision will only be granted where the POTW submits to the Approval Authority evidence that:
            (i) All Industrial Users to which the POTW proposes to apply this provision have demonstrated the ability to contain or otherwise cease or reduce, during circumstances in which an Overflow event can reasonably be expected to occur, Discharges from the regulated processes which contain pollutants for which an allowance is requested;
            (ii) The POTW has identified circumstances in which an Overflow event can reasonably be expected to occur, and has a notification or other viable plan to insure that Industrial Users will learn of an impending Overflow in sufficient time to contain, cease or reduce Discharging to prevent untreated Overflows from occurring. The POTW must also demonstrate that it will monitor and verify the data required in paragraph (h)(1)(iii) of this section, to insure that Industrial Users are containing, ceasing or reducing operations during POTW System Overflow; and
            (iii) All Industrial Users to which the POTW proposes to apply this provision have demonstrated the ability and commitment to collect and make available, upon request by the POTW, State Director or EPA Regional Administrator, daily flow reports or other data sufficient to demonstrate that all Discharges from regulated processes containing the pollutant for which the allowance is requested were contained, reduced or otherwise ceased, as appropriate, during all circumstances in which an Overflow event was reasonably expected to occur; or
            (2)(i) The Consistent Removal claimed is reduced pursuant to the following equation:
            
              ER14OC05.000
            
            
              Where:
              
              rm = POTW's Consistent Removal rate for that pollutant as established under paragraphs (a)(1) and (b)(2) of this section
              rc = removal corrected by the Overflow factor
              Z = hours per year that Overflows occurred between the Industrial User(s) and the POTW Treatment Plant, the hours either to be shown in the POTW's current NPDES permit application or the hours, as demonstrated by verifiable techniques, that a particular Industrial User's Discharge Overflows between the Industrial User and the POTW Treatment Plant; and
            
            

            (ii) The POTW is complying with all NPDES permit requirements and any additional requirements in any order or decree, issued pursuant to the Clean Water Act affecting combined sewer overflows. These requirements include, but are not limited to, any combined sewer overflow requirements that conform to the Combined Sewer Overflow Control Policy.
            [49 FR 31221, Aug. 3, 1984, as amended at 51 FR 20430, June 4, 1986; 53 FR 42435, Nov. 5, 1987; 58 FR 9386, Feb. 19, 1993; 58 FR 18017, Apr. 7, 1993; 70 FR 60193, Oct. 14, 2005]
          
          
            § 403.8
            Pretreatment Program Requirements: Development and Implementation by POTW.
            (a) POTWs required to develop a pretreatment program. Any POTW (or combination of POTWs operated by the same authority) with a total design flow greater than 5 million gallons per day (mgd) and receiving from Industrial Users pollutants which Pass Through or Interfere with the operation of the POTW or are otherwise subject to Pretreatment Standards will be required to establish a POTW Pretreatment Program unless the NPDES State exercises its option to assume local responsibilities as provided for in § 403.10(e). The Regional Administrator or Director may require that a POTW with a design flow of 5 mgd or less develop a POTW Pretreatment Program if he or she finds that the nature or volume of the industrial influent, treatment process upsets, violations of POTW effluent limitations, contamination of municipal sludge, or other circumstances warrant in order to prevent Interference with the POTW or Pass Through.
            (b) Deadline for Program Approval. A POTW which meets the criteria of paragraph (a) of this section must receive approval of a POTW Pretreatment Program no later than 3 years after the reissuance or modification of its existing NPDES permit but in no case later than July 1, 1983. POTWs whose NPDES permits are modified under section 301(h) of the Act shall have a Pretreatment Program within three (3) years as provided for in 40 CFR part 125, subpart G. POTWs identified after July 1, 1983 as being required to develop a POTW Pretreatment Program under paragraph (a) of this section shall develop and submit such a program for approval as soon as possible, but in no case later than one year after written notification from the Approval Authority of such identification. The POTW Pretreatment Program shall meet the criteria set forth in paragraph (f) of this section and shall be administered by the POTW to ensure compliance by Industrial Users with applicable Pretreatment Standards and Requirements.
            (c) Incorporation of approved programs in permits. A POTW may develop an appropriate POTW Pretreatment Program any time before the time limit set forth in paragraph (b) of this section. The POTW's NPDES Permit will be reissued or modified by the NPDES State or EPA to incorporate the approved Program as enforceable conditions of the Permit. The modification of a POTW's NPDES Permit for the purposes of incorporating a POTW Pretreatment Program approved in accordance with the procedure in § 403.11 shall be deemed a minor Permit modification subject to the procedures in 40 CFR 122.63.
            (d) Incorporation of compliance schedules in permits. [Reserved]
            (e) Cause for reissuance or modification of Permits. Under the authority of section 402(b)(1)(C) of the Act, the Approval Authority may modify, or alternatively, revoke and reissue a POTW's Permit in order to:
            (1) Put the POTW on a compliance schedule for the development of a POTW Pretreatment Program where the addition of pollutants into a POTW by an Industrial User or combination of Industrial Users presents a substantial hazard to the functioning of the treatment works, quality of the receiving waters, human health, or the environment;
            (2) Coordinate the issuance of a section 201 construction grant with the incorporation into a permit of a compliance schedule for POTW Pretreatment Program;
            (3) Incorporate a modification of the permit approved under section 301(h) or 301(i) of the Act;
            (4) Incorporate an approved POTW Pretreatment Program in the POTW permit; or

            (5) Incorporate a compliance schedule for the development of a POTW pretreatment program in the POTW permit.
            
            (6) Incorporate the removal credits (established under § 403.7) in the POTW permit.
            (f) POTW pretreatment requirements. A POTW pretreatment program must be based on the following legal authority and include the following procedures. These authorities and procedures shall at all times be fully and effectively exercised and implemented.
            (1) Legal authority. The POTW shall operate pursuant to legal authority enforceable in Federal, State or local courts, which authorizes or enables the POTW to apply and to enforce the requirements of sections 307 (b) and (c), and 402(b)(8) of the Act and any regulations implementing those sections. Such authority may be contained in a statute, ordinance, or series of contracts or joint powers agreements which the POTW is authorized to enact, enter into or implement, and which are authorized by State law. At a minimum, this legal authority shall enable the POTW to:
            (i) Deny or condition new or increased contributions of pollutants, or changes in the nature of pollutants, to the POTW by Industrial Users where such contributions do not meet applicable Pretreatment Standards and Requirements or where such contributions would cause the POTW to violate its NPDES permit;
            (ii) Require compliance with applicable Pretreatment Standards and Requirements by Industrial Users;
            (iii) Control through Permit, order, or similar means, the contribution to the POTW by each Industrial User to ensure compliance with applicable Pretreatment Standards and Requirements. In the case of Industrial Users identified as significant under § 403.3(v), this control shall be achieved through individual permits or equivalent individual control mechanisms issued to each such User except as follows.
            (A)(1) At the discretion of the POTW, this control may include use of general control mechanisms if the following conditions are met. All of the facilities to be covered must:
            (i) Involve the same or substantially similar types of operations;
            (ii) Discharge the same types of wastes;
            (iii) Require the same effluent limitations;
            (iv) Require the same or similar monitoring; and
            (v) In the opinion of the POTW, are more appropriately controlled under a general control mechanism than under individual control mechanisms.
            (2) To be covered by the general control mechanism, the Significant Industrial User must file a written request for coverage that identifies its contact information, production processes, the types of wastes generated, the location for monitoring all wastes covered by the general control mechanism, any requests in accordance with § 403.12(e)(2) for a monitoring waiver for a pollutant neither present nor expected to be present in the Discharge, and any other information the POTW deems appropriate. A monitoring waiver for a pollutant neither present nor expected to be present in the Discharge is not effective in the general control mechanism until after the POTW has provided written notice to the Significant Industrial User that such a waiver request has been granted in accordance with § 403.12(e)(2). The POTW must retain a copy of the general control mechanism, documentation to support the POTW's determination that a specific Significant Industrial User meets the criteria in paragraphs (f)(1)(iii)(A)(1) through (5) of this section, and a copy of the User's written request for coverage for 3 years after the expiration of the general control mechanism. A POTW may not control a Significant Industrial User through a general control mechanism where the facility is subject to production-based categorical Pretreatment Standards or categorical Pretreatment Standards expressed as mass of pollutant discharged per day or for Industrial Users whose limits are based on the Combined Wastestream Formula or Net/Gross calculations (§§ 403.6(e) and 403.15).
            (B) Both individual and general control mechanisms must be enforceable and contain, at a minimum, the following conditions:
            (1) Statement of duration (in no case more than five years);
            (2) Statement of non-transferability without, at a minimum, prior notification to the POTW and provision of a copy of the existing control mechanism to the new owner or operator;
            (3) Effluent limits, including Best Management Practices, based on applicable general Pretreatment Standards in part 403 of this chapter, categorical Pretreatment Standards, local limits, and State and local law;
            (4) Self-monitoring, sampling, reporting, notification and recordkeeping requirements, including an identification of the pollutants to be monitored (including the process for seeking a waiver for a pollutant neither present nor expected to be present in the Discharge in accordance with § 403.12(e)(2), or a specific waived pollutant in the case of an individual control mechanism), sampling location, sampling frequency, and sample type, based on the applicable general Pretreatment Standards in part 403 of this chapter, categorical Pretreatment Standards, local limits, and State and local law;
            (5) Statement of applicable civil and criminal penalties for violation of Pretreatment Standards and requirements, and any applicable compliance schedule. Such schedules may not extend the compliance date beyond applicable federal deadlines;
            (6) Requirements to control Slug Discharges, if determined by the POTW to be necessary.
            (iv) Require (A) the development of a compliance schedule by each Industrial User for the installation of technology required to meet applicable Pretreatment Standards and Requirements and (B) the submission of all notices and self-monitoring reports from Industrial Users as are necessary to assess and assure compliance by Industrial Users with Pretreatment Standards and Requirements, including but not limited to the reports required in § 403.12.
            (v) Carry out all inspection, surveillance and monitoring procedures necessary to determine, independent of information supplied by Industrial Users, compliance or noncompliance with applicable Pretreatment Standards and Requirements by Industrial Users. Representatives of the POTW shall be authorized to enter any premises of any Industrial User in which a Discharge source or treatment system is located or in which records are required to be kept under § 403.12(o) to assure compliance with Pretreatment Standards. Such authority shall be at least as extensive as the authority provided under section 308 of the Act;
            (vi)(A) Obtain remedies for noncompliance by any Industrial User with any Pretreatment Standard and Requirement. All POTW's shall be able to seek injunctive relief for noncompliance by Industrial Users with Pretreatment Standards and Requirements. All POTWs shall also have authority to seek or assess civil or criminal penalties in at least the amount of $1,000 a day for each violation by Industrial Users of Pretreatment Standards and Requirements.
            (B) Pretreatment requirements which will be enforced through the remedies set forth in paragraph (f)(1)(vi)(A) of this section, will include but not be limited to, the duty to allow or carry out inspections, entry, or monitoring activities; any rules, regulations, or orders issued by the POTW; any requirements set forth in control mechanisms issued by the POTW; or any reporting requirements imposed by the POTW or these regulations in this part. The POTW shall have authority and procedures (after informal notice to the discharger) immediately and effectively to halt or prevent any discharge of pollutants to the POTW which reasonably appears to present an imminent endangerment to the health or welfare of persons. The POTW shall also have authority and procedures (which shall include notice to the affected industrial users and an opportunity to respond) to halt or prevent any discharge to the POTW which presents or may present an endangerment to the environment or which threatens to interfere with the operation of the POTW. The Approval Authority shall have authority to seek judicial relief and may also use administrative penalty authority when the POTW has sought a monetary penalty which the Approval Authority believes to be insufficient.
            (vii) Comply with the confidentiality requirements set forth in § 403.14.
            (2) Procedures. The POTW shall develop and implement procedures to ensure compliance with the requirements of a Pretreatment Program. At a minimum, these procedures shall enable the POTW to:
            (i) Identify and locate all possible Industrial Users which might be subject to the POTW Pretreatment Program. Any compilation, index or inventory of Industrial Users made under this paragraph shall be made available to the Regional Administrator or Director upon request;
            (ii) Identify the character and volume of pollutants contributed to the POTW by the Industrial Users identified under paragraph (f)(2)(i) of this section. This information shall be made available to the Regional Administrator or Director upon request;
            (iii) Notify Industrial Users identified under paragraph (f)(2)(i) of this section, of applicable Pretreatment Standards and any applicable requirements under sections 204(b) and 405 of the Act and subtitles C and D of the Resource Conservation and Recovery Act. Within 30 days of approval pursuant to 40 CFR 403.8(f)(6), of a list of significant industrial users, notify each significant industrial user of its status as such and of all requirements applicable to it as a result of such status.
            (iv) Receive and analyze self-monitoring reports and other notices submitted by Industrial Users in accordance with the self-monitoring requirements in § 403.12;
            (v) Randomly sample and analyze the effluent from Industrial Users and conduct surveillance activities in order to identify, independent of information supplied by Industrial Users, occasional and continuing noncompliance with Pretreatment Standards. Inspect and sample the effluent from each Significant Industrial User at least once a year, except as otherwise specified below:
            (A) Where the POTW has authorized the Industrial User subject to a categorical Pretreatment Standard to forego sampling of a pollutant regulated by a categorical Pretreatment Standard in accordance with § 403.12(e)(3), the POTW must sample for the waived pollutant(s) at least once during the term of the Categorical Industrial User's control mechanism. In the event that the POTW subsequently determines that a waived pollutant is present or is expected to be present in the Industrial User's wastewater based on changes that occur in the User's operations, the POTW must immediately begin at least annual effluent monitoring of the User's Discharge and inspection.
            (B) Where the POTW has determined that an Industrial User meets the criteria for classification as a Non-Significant Categorical Industrial User, the POTW must evaluate, at least once per year, whether an Industrial User continues to meet the criteria in § 403.3(v)(2).
            (C) In the case of Industrial Users subject to reduced reporting requirements under § 403.12(e)(3), the POTW must randomly sample and analyze the effluent from Industrial Users and conduct inspections at least once every two years. If the Industrial User no longer meets the conditions for reduced reporting in § 403.12(e)(3), the POTW must immediately begin sampling and inspecting the Industrial User at least once a year.
            (vi) Evaluate whether each such Significant Industrial User needs a plan or other action to control Slug Discharges. For Industrial Users identified as significant prior to November 14, 2005, this evaluation must have been conducted at least once by October 14, 2006; additional Significant Industrial Users must be evaluated within 1 year of being designated a Significant Industrial User. For purposes of this subsection, a Slug Discharge is any Discharge of a non-routine, episodic nature, including but not limited to an accidental spill or a non-customary batch Discharge, which has a reasonable potential to cause Interference or Pass Through, or in any other way violate the POTW's regulations, local limits or Permit conditions. The results of such activities shall be available to the Approval Authority upon request. Significant Industrial Users are required to notify the POTW immediately of any changes at its facility affecting potential for a Slug Discharge. If the POTW decides that a slug control plan is needed, the plan shall contain, at a minimum, the following elements:

            (A) Description of discharge practices, including non-routine batch Discharges;
            
            (B) Description of stored chemicals;
            (C) Procedures for immediately notifying the POTW of Slug Discharges, including any Discharge that would violate a prohibition under § 403.5(b) with procedures for follow-up written notification within five days;
            (D) If necessary, procedures to prevent adverse impact from accidental spills, including inspection and maintenance of storage areas, handling and transfer of materials, loading and unloading operations, control of plant site run-off, worker training, building of containment structures or equipment, measures for containing toxic organic pollutants (including solvents), and/or measures and equipment for emergency response;
            (vii) Investigate instances of noncompliance with Pretreatment Standards and Requirements, as indicated in the reports and notices required under § 403.12, or indicated by analysis, inspection, and surveillance activities described in paragraph (f)(2)(v) of this section. Sample taking and analysis and the collection of other information shall be performed with sufficient care to produce evidence admissible in enforcement proceedings or in judicial actions; and
            (viii) Comply with the public participation requirements of 40 CFR part 25 in the enforcement of National Pretreatment Standards. These procedures shall include provision for at least annual public notification in a newspaper(s) of general circulation that provides meaningful public notice within the jurisdiction(s) served by the POTW of Industrial Users which, at any time during the previous 12 months, were in significant noncompliance with applicable Pretreatment requirements. For the purposes of this provision, a Significant Industrial User (or any Industrial User which violates paragraphs (f)(2)(viii)(C), (D), or (H) of this section) is in significant noncompliance if its violation meets one or more of the following criteria:
            (A) Chronic violations of wastewater Discharge limits, defined here as those in which 66 percent or more of all of the measurements taken for the same pollutant parameter during a 6-month period exceed (by any magnitude) a numeric Pretreatment Standard or Requirement, including instantaneous limits, as defined by 40 CFR 403.3(l);
            (B) Technical Review Criteria (TRC) violations, defined here as those in which 33 percent or more of all of the measurements taken for the same pollutant parameter during a 6-month period equal or exceed the product of the numeric Pretreatment Standard or Requirement including instantaneous limits, as defined by 40 CFR 403.3(l) multiplied by the applicable TRC (TRC = 1.4 for BOD, TSS, fats, oil, and grease, and 1.2 for all other pollutants except pH);
            (C) Any other violation of a Pretreatment Standard or Requirement as defined by 40 CFR 403.3(l) (daily maximum, long-term average, instantaneous limit, or narrative Standard) that the POTW determines has caused, alone or in combination with other Discharges, Interference or Pass Through (including endangering the health of POTW personnel or the general public);
            (D) Any discharge of a pollutant that has caused imminent endangerment to human health, welfare or to the environment or has resulted in the POTW's exercise of its emergency authority under paragraph (f)(1)(vi)(B) of this section to halt or prevent such a discharge;
            (E) Failure to meet, within 90 days after the schedule date, a compliance schedule milestone contained in a local control mechanism or enforcement order for starting construction, completing construction, or attaining final compliance;
            (F) Failure to provide, within 45 days after the due date, required reports such as baseline monitoring reports, 90-day compliance reports, periodic self-monitoring reports, and reports on compliance with compliance schedules;
            (G) Failure to accurately report noncompliance;
            (H) Any other violation or group of violations, which may include a violation of Best Management Practices, which the POTW determines will adversely affect the operation or implementation of the local Pretreatment program.
            (3) Funding. The POTW shall have sufficient resources and qualified personnel to carry out the authorities and procedures described in paragraphs (f) (1) and (2) of this section. In some limited circumstances, funding and personnel may be delayed where (i) the POTW has adequate legal authority and procedures to carry out the Pretreatment Program requirements described in this section, and (ii) a limited aspect of the Program does not need to be implemented immediately (see § 403.9(b)).
            (4) Local limits. The POTW shall develop local limits as required in § 403.5(c)(1), or demonstrate that they are not necessary.
            (5) The POTW shall develop and implement an enforcement response plan. This plan shall contain detailed procedures indicating how a POTW will investigate and respond to instances of industrial user noncompliance. The plan shall, at a minimum:
            (i) Describe how the POTW will investigate instances of noncompliance;
            (ii) Describe the types of escalating enforcement responses the POTW will take in response to all anticipated types of industrial user violations and the time periods within which responses will take place;
            (iii) Identify (by title) the official(s) responsible for each type of response;
            (iv) Adequately reflect the POTW's primary responsibility to enforce all applicable pretreatment requirements and standards, as detailed in 40 CFR 403.8 (f)(1) and (f)(2).
            (6) The POTW shall prepare and maintain a list of its Industrial Users meeting the criteria in § 403.3(v)(1). The list shall identify the criteria in § 403.3(v)(1) applicable to each Industrial User and, where applicable, shall also indicate whether the POTW has made a determination pursuant to § 403.3(v)(2) that such Industrial User should not be considered a Significant Industrial User. The initial list shall be submitted to the Approval Authority pursuant to § 403.9 or as a non-substantial modification pursuant to § 403.18(d). Modifications to the list shall be submitted to the Approval Authority pursuant to § 403.12(i)(1).
            (g) A POTW that chooses to receive electronic documents must satisfy the requirements of 40 CFR part 3—(Electronic reporting).
            [46 FR 9439, Jan. 28, 1981, as amended at 49 FR 31224, Aug. 3, 1984; 51 FR 20429, 20430, June 4, 1986; 51 FR 23759, July 1, 1986; 53 FR 40612, Oct. 17, 1988; 55 FR 30129, July 24, 1990; 58 FR 18017, Apr. 7, 1993; 60 FR 33932, June 29, 1995; 62 FR 38414, July 17, 1997; 70 FR 59889, Oct. 13, 2005; 70 FR 60193, Oct. 14, 2005]
          
          
            § 403.9
            POTW pretreatment programs and/or authorization to revise pretreatment standards: Submission for approval.
            (a) Who approves Program. A POTW requesting approval of a POTW Pretreatment Program shall develop a program description which includes the information set forth in paragraphs (b)(1) through (4) of this section. This description shall be submitted to the Approval Authority which will make a determination on the request for program approval in accordance with the procedures described in § 403.11.
            (b) Contents of POTW program submission. The program description must contain the following information:
            (1) A statement from the City Solicitor or a city official acting in a comparable capacity (or the attorney for those POTWs which have independent legal counsel) that the POTW has authority adequate to carry out the programs described in § 403.8. This statement shall:
            (i) Identify the provision of the legal authority under § 403.8(f)(1) which provides the basis for each procedure under § 403.8(f)(2);
            (ii) Identify the manner in which the POTW will implement the program requirements set forth in § 403.8, including the means by which Pretreatment Standards will be applied to individual Industrial Users (e.g., by order, permit, ordinance, etc.); and,
            (iii) Identify how the POTW intends to ensure compliance with Pretreatment Standards and Requirements, and to enforce them in the event of noncompliance by Industrial Users;

            (2) A copy of any statutes, ordinances, regulations, agreements, or other authorities relied upon by the POTW for its administration of the Program. This Submission shall include a statement reflecting the endorsement or approval of the local boards or bodies responsible for supervising and/or funding the POTW Pretreatment Program if approved;
            (3) A brief description (including organization charts) of the POTW organization which will administer the Pretreatment Program. If more than one agency is responsible for administration of the Program the responsible agencies should be identified, their respective responsibilities delineated, and their procedures for coordination set forth; and
            (4) A description of the funding levels and full- and part-time manpower available to implement the Program;
            (c) Conditional POTW program approval. The POTW may request conditional approval of the Pretreatment Program pending the acquisition of funding and personnel for certain elements of the Program. The request for conditional approval must meet the requirements set forth in paragraph (b) of this section except that the requirements of paragraph (b) of this section, may be relaxed if the Submission demonstrates that:
            (1) A limited aspect of the Program does not need to be implemented immediately;
            (2) The POTW had adequate legal authority and procedures to carry out those aspects of the Program which will not be implemented immediately; and
            (3) Funding and personnel for the Program aspects to be implemented at a later date will be available when needed. The POTW will describe in the Submission the mechanism by which this funding will be acquired. Upon receipt of a request for conditional approval, the Approval Authority will establish a fixed date for the acquisition of the needed funding and personnel. If funding is not acquired by this date, the conditional approval of the POTW Pretreatment Program and any removal allowances granted to the POTW, may be modified or withdrawn.
            (d) Content of removal allowance submission. The request for authority to revise categorical Pretreatment Standards must contain the information required in § 403.7(d).
            (e) Approval authority action. Any POTW requesting POTW Pretreatment Program approval shall submit to the Approval Authority three copies of the Submission described in paragraph (b), and if appropriate, (d) of this section. Within 60 days after receiving the Submission, the Approval Authority shall make a preliminary determination of whether the Submission meets the requirements of paragraph (b) and, if appropriate, (d) of this section. If the Approval Authority makes the preliminary determination that the Submission meets these requirements, the Approval Authority shall:
            (1) Notify the POTW that the Submission has been received and is under review; and
            (2) Commence the public notice and evaluation activities set forth in § 403.11.
            (f) Notification where submission is defective. If, after review of the Submission as provided for in paragraph (e) of this section, the Approval Authority determines that the Submission does not comply with the requirements of paragraph (b) or (c) of this section, and, if appropriate, paragraph (d), of this section, the Approval Authority shall provide notice in writing to the applying POTW and each person who has requested individual notice. This notification shall identify any defects in the Submission and advise the POTW and each person who has requested individual notice of the means by which the POTW can comply with the applicable requirements of paragraphs (b), (c) of this section, and, if appropriate, paragraph (d) of this section.
            (g) Consistency with water quality management plans. (1) In order to be approved the POTW Pretreatment Program shall be consistent with any approved water quality management plan developed in accordance with 40 CFR parts 130, 131, as revised, where such 208 plan includes Management Agency designations and addresses pretreatment in a manner consistent with 40 CFR part 403. In order to assure such consistency the Approval Authority shall solicit the review and comment of the appropriate 208 Planning Agency during the public comment period provided for in § 403.11(b)(1)(ii) prior to approval or disapproval of the Program.

            (2) Where no 208 plan has been approved or where a plan has been approved but lacks Management Agency designations and/or does not address pretreatment in a manner consistent with this regulation, the Approval Authority shall nevertheless solicit the review and comment of the appropriate 208 planning agency.
            [53 FR 9439, Jan. 28, 1981, as amended at 53 FR 40612, Oct. 17, 1988; 58 FR 18017, Apr. 7, 1993]
          
          
            § 403.10
            Development and submission of NPDES State pretreatment programs.
            (a) Approval of State Programs. No State NPDES program shall be approved under section 402 of the Act after the effective date of these regulations unless it is determined to meet the requirements of paragraph (f) of this section. Notwithstanding any other provision of this regulation, a State will be required to act upon those authorities which it currently possesses before the approval of a State Pretreatment Program.
            (b) [Reserved]
            (c) Failure to request approval. Failure of an NPDES State with a permit program approved under section 402 of the Act prior to December 27, 1977, to seek approval of a State Pretreatment Program and failure of an approved State to administer its State Pretreatment Program in accordance with the requirements of this section constitutes grounds for withdrawal of NPDES program approval under section 402(c)(3) of the Act.
            (d) [Reserved]
            (e) State Program in lieu of POTW Program. Notwithstanding the provision of § 403.8(a), a State with an approved Pretreatment Program may assume responsibility for implementing the POTW Pretreatment Program requirements set forth in § 403.8(f) in lieu of requiring the POTW to develop a Pretreatment Program. However, this does not preclude POTW's from independently developing Pretreatment Programs.
            (f) State Pretreatment Program requirements. In order to be approved, a request for State Pretreatment Program Approval must demonstrate that the State Pretreatment Program has the following elements:
            (1) Legal authority. The Attorney General's Statement submitted in accordance with paragraph (g)(1)(i) of this section shall certify that the Director has authority under State law to operate and enforce the State Pretreatment Program to the extent required by this part and by 40 CFR 123.27. At a minimum, the Director shall have the authority to:
            (i) Incorporate POTW Pretreatment Program conditions into permits issued to POTW's; require compliance by POTW's with these incorporated permit conditions; and require compliance by Industrial Users with Pretreatment Standards;
            (ii) Ensure continuing compliance by POTW's with pretreatment conditions incorporated into the POTW Permit through review of monitoring reports submitted to the Director by the POTW in accordance with § 403.12 and ensure continuing compliance by Industrial Users with Pretreatment Standards through the review of self-monitoring reports submitted to the POTW or to the Director by the Industrial Users in accordance with § 403.12;
            (iii) Carry out inspection, surveillance and monitoring procedures which will determine, independent of information supplied by the POTW, compliance or noncompliance by the POTW with pretreatment conditions incorporated into the POTW Permit; and carry out inspection, surveillance and monitoring procedures which will determine, independent of information supplied by the Industrial User, whether the Industrial User is in compliance with Pretreatment Standards;
            (iv) Seek civil and criminal penalties, and injunctive relief, for noncompliance by the POTW with pretreatment conditions incorporated into the POTW Permit and for noncompliance with Pretreatment Standards by Industrial Users as set forth in § 403.8(f)(1)(vi). The Director shall have authority to seek judicial relief for noncompliance by Industrial Users even when the POTW has acted to seek such relief (e.g., if the POTW has sought a penalty which the Director finds to be insufficient);

            (v) Approve and deny requests for approval of POTW Pretreatment Programs submitted by a POTW to the Director;
            
            (vi) Deny and recommend approval of (but not approve) requests for Fundamentally Different Factors variances submitted by Industrial Users in accordance with the criteria and procedures set forth in § 403.13; and
            (vii) Approve and deny requests for authority to modify categorical Pretreatment Standards to reflect removals achieved by the POTW in accordance with the criteria and procedures set forth in §§ 403.7, 403.9 and 403.11.
            (2) Procedures. The Director shall have developed procedures to carry out the requirements of sections 307 (b) and (c), and 402(b)(1), 402(b)(2), 402(b)(8), and 402(b)(9) of the Act. At a minimum, these procedures shall enable the Director to:
            (i) Identify POTW's required to develop Pretreatment Programs in accordance with § 403.8(a) and notify these POTW's of the need to develop a POTW Pretreatment Program. In the absence of a POTW Pretreatment Program, the State shall have procedures to carry out the activities set forth in § 403.8(f)(2);
            (ii) Provide technical and legal assistance to POTW's in developing Pretreatment Programs;
            (iii) Develop compliance schedules for inclusion in POTW Permits which set forth the shortest reasonable time schedule for the completion of tasks needed to implement a POTW Pretreatment Program. The final compliance date in these schedules shall be no later than July 1, 1983;
            (iv) Sample and analyze:
            (A) Influent and effluent of the POTW to identify, independent of information supplied by the POTW, compliance or noncompliance with pollutant removal levels set forth in the POTW permit (see § 403.7); and
            (B) The contents of sludge from the POTW and methods of sludge disposal and use to identify, independent of information supplied by the POTW, compliance or noncompliance with requirements applicable to the selected method of sludge management;
            (v) Investigate evidence of violations of pretreatment conditions set forth in the POTW Permit by taking samples and acquiring other information as needed. This data acquisition shall be performed with sufficient care as to produce evidence admissible in an enforcement proceeding or in court;
            (vi) Review and approve requests for approval of POTW Pretreatment Programs and authority to modify categorical Pretreatment Standards submitted by a POTW to the Director; and
            (vii) Consider requests for Fundamentally Different Factors variances submitted by Industrial Users in accordance with the criteria and procedures set forth in § 403.13.
            (viii) Regularly notify all Control Authorities of electronic submission requirements of 40 CFR part 127.
            (3) Funding. The Director shall assure that funding and qualified personnel are available to carry out the authorities and procedures described in paragraphs (f)(1) and (2) of this section.
            (g) Content of State Pretreatment Program submission. The request for State Pretreatment Program approval will consist of:
            (1)(i) A statement from the State Attorney General (or the Attorney for those State agencies which have independent legal counsel) that the laws of the State provide adequate authority to implement the requirements of this part. The authorities cited by the Attorney General in this statement shall be in the form of lawfully adopted State statutes or regulations which shall be effective by the time of approval of the State Pretreatment Program; and
            (ii) Copies of all State statutes and regulations cited in the above statement;
            (iii) States with approved Pretreatment Programs shall establish Pretreatment regulations by November 16, 1989, unless the State would be required to enact or amend statutory provision, in which case, such regulations must be established by November 16, 1990.
            (2) A description of the funding levels and full- and part-time personnel available to implement the program; and
            (3) Any modifications or additions to the Memorandum of Agreement (required by 40 CFR 123.24) which may be necessary for EPA and the State to implement the requirements of this part.
            (h) EPA Action. Any approved NPDES State requesting State Pretreatment Program approval shall submit to the Regional Administrator three copies of the Submission described in paragraph (g) of this section. Upon a preliminary determination that the Submission meets the requirements of paragraph (g) the Regional Administrator shall:
            (1) Notify the Director that the Submission has been received and is under review; and
            (2) Commence the program revision process set out in 40 CFR 123.62. For purposes of that section all requests for approval of State Pretreatment Programs shall be deemed substantial program modifications. A comment period of at least 30 days and the opportunity for a hearing shall be afforded the public on all such proposed program revisions.
            (i) Notification where submission is defective. If, after review of the Submission as provided for in paragraph (h) of this section, EPA determines that the Submission does not comply with the requirements of paragraph (f) or (g) of this section EPA shall so notify the applying NPDES State in writing. This notification shall identify any defects in the Submission and advise the NPDES State of the means by which it can comply with the requirements of this part.
            [46 FR 9439, Jan. 28, 1981, as amended at 51 FR 20429, June 4, 1986; 53 FR 40612, Oct. 17, 1988; 55 FR 30131, July 24, 1990; 58 FR 18017, Apr. 7, 1993; 60 FR 33932, June 29, 1995; 80 FR 64156, Oct. 22, 2015]
          
          
            § 403.11
            Approval procedures for POTW pretreatment programs and POTW granting of removal credits.
            The following procedures shall be adopted in approving or denying requests for approval of POTW Pretreatment Programs and applications for removal credit authorization:
            (a) Deadline for review of submission. The Approval Authority shall have 90 days from the date of public notice of any Submission complying with the requirements of § 403.9(b) and, where removal credit authorization is sought with §§ 403.7(e) and 403.9(d), to review the Submission. The Approval Authority shall review the Submission to determine compliance with the requirements of § 403.8 (b) and (f), and, where removal credit authorization is sought, with § 403.7. The Approval Authority may have up to an additional 90 days to complete the evaluation of the Submission if the public comment period provided for in paragraph (b)(1)(ii) of this section is extended beyond 30 days or if a public hearing is held as provided for in paragraph (b)(2) of this section. In no event, however, shall the time for evaluation of the Submission exceed a total of 180 days from the date of public notice of a Submission meeting the requirements of § 403.9(b) and, in the case of a removal credit application, §§ 403.7(e) and 403.9(b).
            (b) Public notice and opportunity for hearing. Upon receipt of a Submission the Approval Authority shall commence its review. Within 20 work days after making a determination that a Submission meets the requirements of § 403.9(b) and, where removal allowance approval is sought, §§ 403.7(d) and 403.9(d), the Approval Authority shall:
            (1) Issue a public notice of request for approval of the Submission;
            (i) This public notice shall be circulated in a manner designed to inform interested and potentially interested persons of the Submission. Procedures for the circulation of public notice shall include:
            (A) Mailing notices of the request for approval of the Submission to designated 208 planning agencies, Federal and State fish, shellfish and wildfish resource agencies (unless such agencies have asked not to be sent the notices); and to any other person or group who has requested individual notice, including those on appropriate mailing lists; and
            (B) Publication of a notice of request for approval of the Submission in a newspaper(s) of general circulation within the jurisdiction(s) served by the POTW that meaningful public notice.
            (ii) The public notice shall provide a period of not less than 30 days following the date of the public notice during which time interested persons may submit their written views on the Submission.

            (iii) All written comments submitted during the 30 day comment period shall be retained by the Approval Authority and considered in the decision on whether or not to approve the Submission. The period for comment may be extended at the discretion of the Approval Authority; and
            (2) Provide an opportunity for the applicant, any affected State, any interested State or Federal agency, person or group of persons to request a public hearing with respect to the Submission.
            (i) This request for public hearing shall be filed within the 30 day (or extended) comment period described in paragraph (b)(1)(ii) of this section and shall indicate the interest of the person filing such request and the reasons why a hearing is warranted.
            (ii) The Approval Authority shall hold a hearing if the POTW so requests. In addition, a hearing will be held if there is a significant public interest in issues relating to whether or not the Submission should be approved. Instances of doubt should be resolved in favor of holding the hearing.
            (iii) Public notice of a hearing to consider a Submission and sufficient to inform interested parties of the nature of the hearing and the right to participate shall be published in the same newspaper as the notice of the original request for approval of the Submission under paragraph (b)(1)(i)(B) of this section. In addition, notice of the hearing shall be sent to those persons requesting individual notice.
            (c) Approval authority decision. At the end of the 30 day (or extended) comment period and within the 90 day (or extended) period provided for in paragraph (a) of this section, the Approval Authority shall approve or deny the Submission based upon the evaluation in paragraph (a) of this section and taking into consideration comments submitted during the comment period and the record of the public hearing, if held. Where the Approval Authority makes a determination to deny the request, the Approval Authority shall so notify the POTW and each person who has requested individual notice. This notification shall include suggested modifications and the Approval Authority may allow the requestor additional time to bring the Submission into compliance with applicable requirements.
            (d) EPA objection to Director's decision. No POTW pretreatment program or authorization to grant removal allowances shall be approved by the Director if following the 30 day (or extended) evaluation period provided for in paragraph (b)(1)(ii) of this section and any hearing held pursuant to paragraph (b)(2) of this section the Regional Administrator sets forth in writing objections to the approval of such Submission and the reasons for such objections. A copy of the Regional Administrator's objections shall be provided to the applicant, and each person who has requested individual notice. The Regional Administrator shall provide an opportunity for written comments and may convene a public hearing on his or her objections. Unless retracted, the Regional Administrator's objections shall constitute a final ruling to deny approval of a POTW pretreatment program or authorization to grant removal allowances 90 days after the date the objections are issued.
            (e) Notice of decision. The Approval Authority shall notify those persons who submitted comments and participated in the public hearing, if held, of the approval or disapproval of the Submission. In addition, the Approval Authority shall cause to be published a notice of approval or disapproval in the same newspapers as the original notice of request for approval of the Submission was published. The Approval Authority shall identify in any notice of POTW Pretreatment Program approval any authorization to modify categorical Pretreatment Standards which the POTW may make, in accordance with § 403.7, for removal of pollutants subject to Pretreatment Standards.
            (f) Public access to submission. The Approval Authority shall ensure that the Submission and any comments upon such Submission are available to the public for inspection and copying.
            [46 FR 9439, Jan. 28, 1981, as amended at 49 FR 31224, Aug. 3, 1984; 51 FR 20429, June 4, 1986; 53 FR 40613, Oct. 17, 1988; 62 FR 38414, July 17, 1997]
          
          
            § 403.12
            Reporting requirements for POTW's and industrial users.
            (a) [Reserved]
            (b) Reporting requirements for industrial users upon effective date of categorical pretreatment standard—baseline report. Within 180 days after the effective date of a categorical Pretreatment Standard, or 180 days after the final administrative decision made upon a category determination submission under § 403.6(a)(4), whichever is later, existing Industrial Users subject to such categorical Pretreatment Standards and currently discharging to or scheduled to discharge to a POTW shall be required to submit to the Control Authority a report which contains the information listed in paragraphs (b)(1)-(7) of this section. At least 90 days prior to commencement of discharge, New Sources, and sources that become Industrial Users subsequent to the promulgation of an applicable categorical Standard, shall be required to submit to the Control Authority a report which contains the information listed in paragraphs (b)(1)-(5) of this section. New sources shall also be required to include in this report information on the method of pretreatment the source intends to use to meet applicable pretreatment standards. New Sources shall give estimates of the information requested in paragraphs (b) (4) and (5) of this section:
            (1) Identifying information. The User shall submit the name and address of the facility including the name of the operator and owners;
            (2) Permits. The User shall submit a list of any environmental control permits held by or for the facility;
            (3) Description of operations. The User shall submit a brief description of the nature, average rate of production, and Standard Industrial Classification of the operation(s) carried out by such Industrial User. This description should include a schematic process diagram which indicates points of Discharge to the POTW from the regulated processes.
            (4) Flow measurement. The User shall submit information showing the measured average daily and maximum daily flow, in gallons per day, to the POTW from each of the following:
            (i) Regulated process streams; and
            (ii) Other streams as necessary to allow use of the combined wastestream formula of § 403.6(e). (See paragraph (b)(5)(iv) of this section.)
            The Control Authority may allow for verifiable estimates of these flows where justified by cost or feasibility considerations.
            (5) Measurement of pollutants. (i) The user shall identify the Pretreatment Standards applicable to each regulated process;
            (ii) In addition, the User shall submit the results of sampling and analysis identifying the nature and concentration (or mass, where required by the Standard or Control Authority) of regulated pollutants in the Discharge from each regulated process. Both daily maximum and average concentration (or mass, where required) shall be reported. The sample shall be representative of daily operations. In cases where the Standard requires compliance with a Best Management Practice or pollution prevention alternative, the User shall submit documentation as required by the Control Authority or the applicable Standards to determine compliance with the Standard;
            (iii) The User shall take a minimum of one representative sample to compile that data necessary to comply with the requirements of this paragraph.
            (iv) Samples should be taken immediately downstream from pretreatment facilities if such exist or immediately downstream from the regulated process if no pretreatment exists. If other wastewaters are mixed with the regulated wastewater prior to pretreatment the User should measure the flows and concentrations necessary to allow use of the combined wastestream formula of § 403.6(e) in order to evaluate compliance with the Pretreatment Standards. Where an alternate concentration or mass limit has been calculated in accordance with § 403.6(e) this adjusted limit along with supporting data shall be submitted to the Control Authority;

            (v) Sampling and analysis shall be performed in accordance with the techniques prescribed in 40 CFR part 136 and amendments thereto. Where 40 CFR part 136 does not contain sampling or analytical techniques for the pollutant in question, or where the Administrator determines that the part 136 sampling and analytical techniques are inappropriate for the pollutant in question, sampling and analysis shall be performed by using validated analytical methods or any other applicable sampling and analytical procedures, including procedures suggested by the POTW or other parties, approved by the Administrator;
            (vi) The Control Authority may allow the submission of a baseline report which utilizes only historical data so long as the data provides information sufficient to determine the need for industrial pretreatment measures;
            (vii) The baseline report shall indicate the time, date and place, of sampling, and methods of analysis, and shall certify that such sampling and analysis is representative of normal work cycles and expected pollutant Discharges to the POTW;
            (6) Certification. A statement, reviewed by an authorized representative of the Industrial User (as defined in paragraph (l) of this section) and certified to by a qualified professional, indicating whether Pretreatment Standards are being met on a consistent basis, and, if not, whether additional operation and maintenance (O and M) and/or additional Pretreatment is required for the Industrial User to meet the Pretreatment Standards and Requirements; and
            (7) Compliance schedule. If additional pretreatment and/or O and M will be required to meet the Pretreatment Standards; the shortest schedule by which the Industrial User will provide such additional pretreatment and/or O and M. The completion date in this schedule shall not be later than the compliance date established for the applicable Pretreatment Standard.
            (i) Where the Industrial User's categorical Pretreatment Standard has been modified by a removal allowance (§ 403.7), the combined wastestream formula (§ 403.6(e)), and/or a Fundamentally Different Factors variance (§ 403.13) at the time the User submits the report required by paragraph (b) of this section, the information required by paragraphs (b)(6) and (7) of this section shall pertain to the modified limits.
            (ii) If the categorical Pretreatment Standard is modified by a removal allowance (§ 403.7), the combined wastestream formula (§ 403.6(e)), and/or a Fundamentally Different Factors variance (§ 403.13) after the User submits the report required by paragraph (b) of this section, any necessary amendments to the information requested by paragraphs (b)(6) and (7) of this section shall be submitted by the User to the Control Authority within 60 days after the modified limit is approved.
            (c) Compliance schedule for meeting categorical Pretreatment Standards. The following conditions shall apply to the schedule required by paragraph (b)(7) of this section:
            (1) The schedule shall contain increments of progress in the form of dates for the commencement and completion of major events leading to the construction and operation of additional pretreatment required for the Industrial User to meet the applicable categorical Pretreatment Standards (e.g., hiring an engineer, completing preliminary plans, completing final plans, executing contract for major components, commencing construction, completing construction, etc.).
            (2) No increment referred to in paragraph (c)(1) of this section shall exceed 9 months.
            (3) Not later than 14 days following each date in the schedule and the final date for compliance, the Industrial User shall submit a progress report to the Control Authority including, at a minimum, whether or not it complied with the increment of progress to be met on such date and, if not, the date on which it expects to comply with this increment of progress, the reason for delay, and the steps being taken by the Industrial User to return the construction to the schedule established. In no event shall more than 9 months elapse between such progress reports to the Control Authority.
            (d) Report on compliance with categorical pretreatment standard deadline. Within 90 days following the date for final compliance with applicable categorical Pretreatment Standards or in the case of a New Source following commencement of the introduction of wastewater into the POTW, any Industrial User subject to Pretreatment Standards and Requirements shall submit to the Control Authority a report containing the information described in paragraphs (b) (4)-(6) of this section. For Industrial Users subject to equivalent mass or concentration limits established by the Control Authority in accordance with the procedures in § 403.6(c), this report shall contain a reasonable measure of the User's long term production rate. For all other Industrial Users subject to categorical Pretreatment Standards expressed in terms of allowable pollutant discharge per unit of production (or other measure of operation), this report shall include the User's actual production during the appropriate sampling period.
            (e) Periodic reports on continued compliance. (1) Any Industrial User subject to a categorical Pretreatment Standard (except a Non-Significant Categorical User as defined in § 403.3(v)(2)), after the compliance date of such Pretreatment Standard, or, in the case of a New Source, after commencement of the discharge into the POTW, shall submit to the Control Authority during the months of June and December, unless required more frequently in the Pretreatment Standard or by the Control Authority or the Approval Authority, a report indicating the nature and concentration of pollutants in the effluent which are limited by such categorical Pretreatment Standards. In addition, this report shall include a record of measured or estimated average and maximum daily flows for the reporting period for the Discharge reported in paragraph (b)(4) of this section except that the Control Authority may require more detailed reporting of flows. In cases where the Pretreatment Standard requires compliance with a Best Management Practice (or pollution prevention alternative), the User shall submit documentation required by the Control Authority or the Pretreatment Standard necessary to determine the compliance status of the User. At the discretion of the Control Authority and in consideration of such factors as local high or low flow rates, holidays, budget cycles, etc., the Control Authority may modify the months during which the above reports are to be submitted. For Industrial Users for which EPA or the authorized state, tribe, or territory is the Control Authority, as of December 21, 2020 all reports submitted in compliance with this section must be submitted electronically by the industrial user to the Control Authority or initial recipient, as defined in 40 CFR 127.2(b), in compliance with this section and 40 CFR part 3 (including, in all cases, subpart D to part 3), 40 CFR 122.22, and 40 CFR part 127. Part 127 is not intended to undo existing requirements for electronic reporting. Prior to this date, and independent of part 127, the Industrial Users for which EPA or the authorized state, tribe, or territory is the Control Authority may be required to report electronically if specified by a particular control mechanism or if required to do so by state law.
            (2) The Control Authority may authorize the Industrial User subject to a categorical Pretreatment Standard to forego sampling of a pollutant regulated by a categorical Pretreatment Standard if the Industrial User has demonstrated through sampling and other technical factors that the pollutant is neither present nor expected to be present in the Discharge, or is present only at background levels from intake water and without any increase in the pollutant due to activities of the Industrial User. This authorization is subject to the following conditions:
            (i) The Control Authority may authorize a waiver where a pollutant is determined to be present solely due to sanitary wastewater discharged from the facility provided that the sanitary wastewater is not regulated by an applicable categorical Standard and otherwise includes no process wastewater.
            (ii) The monitoring waiver is valid only for the duration of the effective period of the Permit or other equivalent individual control mechanism, but in no case longer than 5 years. The User must submit a new request for the waiver before the waiver can be granted for each subsequent control mechanism.
            (iii) In making a demonstration that a pollutant is not present, the Industrial User must provide data from at least one sampling of the facility's process wastewater prior to any treatment present at the facility that is representative of all wastewater from all processes.

            The request for a monitoring waiver must be signed in accordance with paragraph (l) of this section and include the certification statement in § 403.6(a)(2)(ii). Non-detectable sample results may only be used as a demonstration that a pollutant is not present if the EPA approved method from 40 CFR part 136 with the lowest minimum detection level for that pollutant was used in the analysis.
            (iv) Any grant of the monitoring waiver by the Control Authority must be included as a condition in the User's control mechanism. The reasons supporting the waiver and any information submitted by the User in its request for the waiver must be maintained by the Control Authority for 3 years after expiration of the waiver.

            (v) Upon approval of the monitoring waiver and revision of the User's control mechanism by the Control Authority, the Industrial User must certify on each report with the statement below, that there has been no increase in the pollutant in its wastestream due to activities of the Industrial User:
            
            
              Based on my inquiry of the person or persons directly responsible for managing compliance with the Pretreatment Standard for 40 CFR _______ [specify applicable National Pretreatment Standard part(s)], I certify that, to the best of my knowledge and belief, there has been no increase in the level of ______ [list pollutant(s)] in the wastewaters due to the activities at the facility since filing of the last periodic report under 40 CFR 403.12(e)(1).
            
            
            (vi) In the event that a waived pollutant is found to be present or is expected to be present based on changes that occur in the User's operations, the User must immediately: Comply with the monitoring requirements of paragraph (e)(1) of this section or other more frequent monitoring requirements imposed by the Control Authority; and notify the Control Authority.
            (vii) This provision does not supersede certification processes and requirements established in categorical Pretreatment Standards, except as otherwise specified in the categorical Pretreatment Standard.
            (3) The Control Authority may reduce the requirement in paragraph (e)(1) of this section to a requirement to report no less frequently than once a year, unless required more frequently in the Pretreatment Standard or by the Approval Authority, where the Industrial User meets all of the following conditions:
            (i) The Industrial User's total categorical wastewater flow does not exceed any of the following:
            (A) 0.01 percent of the design dry weather hydraulic capacity of the POTW, or 5,000 gallons per day, whichever is smaller, as measured by a continuous effluent flow monitoring device unless the Industrial User discharges in batches;
            (B) 0.01 percent of the design dry weather organic treatment capacity of the POTW; and
            (C) 0.01 percent of the maximum allowable headworks loading for any pollutant regulated by the applicable categorical Pretreatment Standard for which approved local limits were developed by a POTW in accordance with § 403.5(c) and paragraph (d) of this section;
            (ii) The Industrial User has not been in significant noncompliance, as defined in § 403.8(f)(2)(viii), for any time in the past two years;
            (iii) The Industrial User does not have daily flow rates, production levels, or pollutant levels that vary so significantly that decreasing the reporting requirement for this Industrial User would result in data that are not representative of conditions occurring during the reporting period pursuant to paragraph (g)(3) of this section;
            (iv) The Industrial User must notify the Control Authority immediately of any changes at its facility causing it to no longer meet conditions of paragraphs (e)(3)(i) or (ii) of this section. Upon notification, the Industrial User must immediately begin complying with the minimum reporting in paragraph (e)(1) of this section; and
            (v) The Control Authority must retain documentation to support the Control Authority's determination that a specific Industrial User qualifies for reduced reporting requirements under paragraph (e)(3) of this section for a period of 3 years after the expiration of the term of the control mechanism.

            (4) For Industrial Users subject to equivalent mass or concentration limits established by the Control Authority in accordance with the procedures in § 403.6(c), the report required by paragraph (e)(1) shall contain a reasonable measure of the User's long term production rate. For all other Industrial Users subject to categorical Pretreatment Standards expressed only in terms of allowable pollutant discharge per unit of production (or other measure of operation), the report required by paragraph (e)(1) shall include the User's actual average production rate for the reporting period.
            (f) Notice of potential problems, including slug loading. All categorical and non-categorical Industrial Users shall notify the POTW immediately of all discharges that could cause problems to the POTW, including any slug loadings, as defined by § 403.5(b), by the Industrial User.
            (g) Monitoring and analysis to demonstrate continued compliance. (1) Except in the case of Non-Significant Categorical Users, the reports required in paragraphs (b), (d), (e), and (h) of this section shall contain the results of sampling and analysis of the Discharge, including the flow and the nature and concentration, or production and mass where requested by the Control Authority, of pollutants contained therein which are limited by the applicable Pretreatment Standards. This sampling and analysis may be performed by the Control Authority in lieu of the Industrial User. Where the POTW performs the required sampling and analysis in lieu of the Industrial User, the User will not be required to submit the compliance certification required under paragraphs (b)(6) and (d) of this section. In addition, where the POTW itself collects all the information required for the report, including flow data, the Industrial User will not be required to submit the report.
            (2) If sampling performed by an Industrial User indicates a violation, the User shall notify the Control Authority within 24 hours of becoming aware of the violation. The User shall also repeat the sampling and analysis and submit the results of the repeat analysis to the Control Authority within 30 days after becoming aware of the violation. Where the Control Authority has performed the sampling and analysis in lieu of the Industrial User, the Control Authority must perform the repeat sampling and analysis unless it notifies the User of the violation and requires the User to perform the repeat analysis. Resampling is not required if:
            (i) The Control Authority performs sampling at the Industrial User at a frequency of at least once per month; or
            (ii) The Control Authority performs sampling at the User between the time when the initial sampling was conducted and the time when the User or the Control Authority receives the results of this sampling.

            (3) The reports required in paragraphs (b), (d), (e) and (h) of this section must be based upon data obtained through appropriate sampling and analysis performed during the period covered by the report, which data are representative of conditions occurring during the reporting period. The Control Authority shall require that frequency of monitoring necessary to assess and assure compliance by Industrial Users with applicable Pretreatment Standards and Requirements. Grab samples must be used for pH, cyanide, total phenols, oil and grease, sulfide, and volatile organic compounds. For all other pollutants, 24-hour composite samples must be obtained through flow-proportional composite sampling techniques, unless time-proportional composite sampling or grab sampling is authorized by the Control Authority. Where time-proportional composite sampling or grab sampling is authorized by the Control Authority, the samples must be representative of the Discharge and the decision to allow the alternative sampling must be documented in the Industrial User file for that facility or facilities. Using protocols (including appropriate preservation) specified in 40 CFR part 136 and appropriate EPA guidance, multiple grab samples collected during a 24-hour period may be composited prior to the analysis as follows: For cyanide, total phenols, and sulfides the samples may be composited in the laboratory or in the field; for volatile organics and oil & grease the samples may be composited in the laboratory. Composite samples for other parameters unaffected by the compositing procedures as documented in approved EPA methodologies may be authorized by the Control Authority, as appropriate.
            (4) For sampling required in support of baseline monitoring and 90-day compliance reports required in paragraphs (b) and (d) of this section, a minimum of four (4) grab samples must be used for pH, cyanide, total phenols, oil and grease, sulfide and volatile organic compounds for facilities for which historical sampling data do not exist; for facilities for which historical sampling data are available, the Control Authority may authorize a lower minimum. For the reports required by paragraphs (e) and (h) of this section, the Control Authority shall require the number of grab samples necessary to assess and assure compliance by Industrial Users with Applicable Pretreatment Standards and Requirements.

            (5) All analyses shall be performed in accordance with procedures established by the Administrator pursuant to section 304(h) of the Act and contained in 40 CFR part 136 and amendments thereto or with any other test procedures approved by the Administrator. (See, §§ 136.4 and 136.5.) Sampling shall be performed in accordance with the techniques approved by the Administrator. Where 40 CFR part 136 does not include sampling or analytical techniques for the pollutants in question, or where the Administrator determines that the part 136 sampling and analytical techniques are inappropriate for the pollutant in question, sampling and analyses shall be performed using validated analytical methods or any other sampling and analytical procedures, including procedures suggested by the POTW or other parties, approved by the Administrator.
            (6) If an Industrial User subject to the reporting requirement in paragraph (e) or (h) of this section monitors any regulated pollutant at the appropriate sampling location more frequently than required by the Control Authority, using the procedures prescribed in paragraph (g)(5) of this section, the results of this monitoring shall be included in the report.
            (h) Reporting requirements for Industrial Users not subject to categorical Pretreatment Standards. The Control Authority must require appropriate reporting from those Industrial Users with Discharges that are not subject to categorical Pretreatment Standards. Significant Non-categorical Industrial Users must submit to the Control Authority at least once every six months (on dates specified by the Control Authority) a description of the nature, concentration, and flow of the pollutants required to be reported by the Control Authority. In cases where a local limit requires compliance with a Best Management Practice or pollution prevention alternative, the User must submit documentation required by the Control Authority to determine the compliance status of the User. These reports must be based on sampling and analysis performed in the period covered by the report, and in accordance with the techniques described in part 136 of this chapter and amendments thereto. This sampling and analysis may be performed by the Control Authority in lieu of the significant non-categorical Industrial User. For Industrial Users for which EPA or the authorized state, tribe, or territory is the Control Authority, as of December 21, 2020 all reports submitted in compliance with this section must be submitted electronically by the industrial user to the Control Authority or initial recipient, as defined in 40 CFR 127.2(b), in compliance with this section and 40 CFR part 3 (including, in all cases, subpart D to part 3), 40 CFR 122.22, and 40 CFR part 127. Part 127 is not intended to undo existing requirements for electronic reporting. Prior to this date, and independent of part 127, the Industrial Users for which EPA or the authorized state, tribe, or territory is the Control Authority may be required to report electronically if specified by a particular control mechanism or if required to do so by state law.
            (i) Annual POTW reports. POTWs with approved Pretreatment Programs shall provide the Approval Authority with a report that briefly describes the POTW's program activities, including activities of all participating agencies, if more than one jurisdiction is involved in the local program. The report required by this section shall be submitted no later than one year after approval of the POTW's Pretreatment Program, and at least annually thereafter, and must include, at a minimum, the applicable required data in appendix A to 40 CFR part 127. The report required by this section must also include a summary of changes to the POTW's pretreatment program that have not been previously reported to the Approval Authority and any other relevant information requested by the Approval Authority. As of December 21, 2020 all annual reports submitted in compliance with this section must be submitted electronically by the POTW Pretreatment Program to the Approval Authority or initial recipient, as defined in 40 CFR 127.2(b), in compliance with this section and 40 CFR part 3 (including, in all cases, subpart D to part 3), 40 CFR 122.22, and 40 CFR part 127. Part 127 is not intended to undo existing requirements for electronic reporting. Prior to this date, and independent of part 127, the Approval Authority may also require POTW Pretreatment Programs to electronically submit annual reports under this section if specified by a particular permit or if required to do so by state law.
            (1) An updated list of the POTW's Industrial Users, including their names and addresses, or a list of deletions and additions keyed to a previously submitted list. The POTW shall provide a brief explanation of each deletion. This list shall identify which Industrial Users are subject to categorical Pretreatment Standards and specify which Standards are applicable to each Industrial User. The list shall indicate which Industrial Users are subject to local standards that are more stringent than the categorical Pretreatment Standards. The POTW shall also list the Industrial Users that are subject only to local Requirements. The list must also identify Industrial Users subject to categorical Pretreatment Standards that are subject to reduced reporting requirements under paragraph (e)(3), and identify which Industrial Users are Non-Significant Categorical Industrial Users.
            (2) A summary of the status of Industrial User compliance over the reporting period;
            (3) A summary of compliance and enforcement activities (including inspections) conducted by the POTW during the reporting period;
            (4) A summary of changes to the POTW's pretreatment program that have not been previously reported to the Approval Authority; and
            (5) Any other relevant information requested by the Approval Authority.
            (j) Notification of changed Discharge. All Industrial Users shall promptly notify the Control Authority (and the POTW if the POTW is not the Control Authority) in advance of any substantial change in the volume or character of pollutants in their Discharge, including the listed or characteristic hazardous wastes for which the Industrial User has submitted initial notification under paragraph (p) of this section.
            (k) Compliance schedule for POTW's. The following conditions and reporting requirements shall apply to the compliance schedule for development of an approvable POTW Pretreatment Program required by § 403.8.
            (1) The schedule shall contain increments of progress in the form of dates for the commencement and completion of major events leading to the development and implementation of a POTW Pretreatment Program (e.g., acquiring required authorities, developing funding mechanisms, acquiring equipment);
            (2) No increment referred to in paragraph (k)(1) of this section shall exceed nine months;
            (3) Not later than 14 days following each date in the schedule and the final date for compliance, the POTW shall submit a progress report to the Approval Authority including, as a minimum, whether or not it complied with the increment of progress to be met on such date and, if not, the date on which it expects to comply with this increment of progress, the reason for delay, and the steps taken by the POTW to return to the schedule established. In no event shall more than nine months elapse between such progress reports to the Approval Authority.
            (l) Signatory requirements for Industrial User reports. The reports required by paragraphs (b), (d), and (e) of this section shall include the certification statement as set forth in § 403.6(a)(2)(ii), and shall be signed as follows:

            (1) By a responsible corporate officer, if the Industrial User submitting the reports required by paragraphs (b), (d), and (e) of this section is a corporation. For the purpose of this paragraph, a responsible corporate officer means:
            (i) a president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, or any other person who performs similar policy- or decision-making functions for the corporation, or
            (ii) The manager of one or more manufacturing, production, or operating facilities, provided, the manager is authorized to make management decisions which govern the operation of the regulated facility including having the explicit or implicit duty of making major capital investment recommendations, and initiate and direct other comprehensive measures to assure long-term environmental compliance with environmental laws and regulations; can ensure that the necessary systems are established or actions taken to gather complete and accurate information for control mechanism requirements; and where authority to sign documents has been assigned or delegated to the manager in accordance with corporate procedures.
            (2) By a general partner or proprietor if the Industrial User submitting the reports required by paragraphs (b), (d), and (e) of this section is a partnership, or sole proprietorship respectively.
            (3) By a duly authorized representative of the individual designated in paragraph (l)(1) or (l)(2) of this section if:
            (i) The authorization is made in writing by the individual described in paragraph (l)(1) or (l)(2);
            (ii) The authorization specifies either an individual or a position having responsibility for the overall operation of the facility from which the Industrial Discharge originates, such as the position of plant manager, operator of a well, or well field superintendent, or a position of equivalent responsibility, or having overall responsibility for environmental matters for the company; and
            (iii) the written authorization is submitted to the Control Authority.
            (4) If an authorization under paragraph (l)(3) of this section is no longer accurate because a different individual or position has responsibility for the overall operation of the facility, or overall responsibility for environmental matters for the company, a new authorization satisfying the requirements of paragraph (l)(3) of this section must be submitted to the Control Authority prior to or together with any reports to be signed by an authorized representative.
            (m) Signatory requirements for POTW reports. Reports submitted to the Approval Authority by the POTW in accordance with paragraph (i) of this section must be signed by a principal executive officer, ranking elected official or other duly authorized employee. The duly authorized employee must be an individual or position having responsibility for the overall operation of the facility or the Pretreatment Program. This authorization must be made in writing by the principal executive officer or ranking elected official, and submitted to the Approval Authority prior to or together with the report being submitted.
            (n) Provisions Governing Fraud and False Statements: The reports and other documents required to be submitted or maintained under this section shall be subject to:
            (1) The provisions of 18 U.S.C. section 1001 relating to fraud and false statements;
            (2) The provisions of sections 309(c)(4) of the Act, as amended, governing false statements, representation or certification; and
            (3) The provisions of section 309(c)(6) regarding responsible corporate officers.
            (o) Record-keeping requirements. (1) Any Industrial User and POTW subject to the reporting requirements established in this section shall maintain records of all information resulting from any monitoring activities required by this section, including documentation associated with Best Management Practices. Such records shall include for all samples:
            (i) The date, exact place, method, and time of sampling and the names of the person or persons taking the samples;
            (ii) The dates analyses were performed;
            (iii) Who performed the analyses;
            (iv) The analytical techniques/methods use; and
            (v) The results of such analyses.
            
            (2) Any Industrial User or POTW subject to the reporting requirements established in this section (including documentation associated with Best Management Practices) shall be required to retain for a minimum of 3 years any records of monitoring activities and results (whether or not such monitoring activities are required by this section) and shall make such records available for inspection and copying by the Director and the Regional Administrator (and POTW in the case of an Industrial User). This period of retention shall be extended during the course of any unresolved litigation regarding the Industrial User or POTW or when requested by the Director or the Regional Administrator.
            (3) Any POTW to which reports are submitted by an Industrial User pursuant to paragraphs (b), (d), (e), and (h) of this section shall retain such reports for a minimum of 3 years and shall make such reports available for inspection and copying by the Director and the Regional Administrator. This period of retention shall be extended during the course of any unresolved litigation regarding the discharge of pollutants by the Industrial User or the operation of the POTW Pretreatment Program or when requested by the Director or the Regional Administrator.
            (p)(1) The Industrial User shall notify the POTW, the EPA Regional Waste Management Division Director, and State hazardous waste authorities in writing of any discharge into the POTW of a substance, which, if otherwise disposed of, would be a hazardous waste under 40 CFR part 261. Such notification must include the name of the hazardous waste as set forth in 40 CFR part 261, the EPA hazardous waste number, and the type of discharge (continuous, batch, or other). If the Industrial User discharges more than 100 kilograms of such waste per calendar month to the POTW, the notification shall also contain the following information to the extent such information is known and readily available to the Industrial User: An identification of the hazardous constituents contained in the wastes, an estimation of the mass and concentration of such constituents in the wastestream discharged during that calendar month, and an estimation of the mass of constituents in the wastestream expected to be discharged during the following twelve months. All notifications must take place within 180 days of the effective date of this rule. Industrial users who commence discharging after the effective date of this rule shall provide the notification no later than 180 days after the discharge of the listed or characteristic hazardous waste. Any notification under this paragraph need be submitted only once for each hazardous waste discharged. However, notifications of changed discharges must be submitted under 40 CFR 403.12 (j). The notification requirement in this section does not apply to pollutants already reported under the self-monitoring requirements of 40 CFR 403.12 (b), (d), and (e).
            (2) Dischargers are exempt from the requirements of paragraph (p)(1) of this section during a calendar month in which they discharge no more than fifteen kilograms of hazardous wastes, unless the wastes are acute hazardous wastes as specified in 40 CFR 261.30(d) and 261.33(e). Discharge of more than fifteen kilograms of non-acute hazardous wastes in a calendar month, or of any quantity of acute hazardous wastes as specified in 40 CFR 261.30(d) and 261.33(e), requires a one-time notification.
            Subsequent months during which the Industrial User discharges more than such quantities of any hazardous waste do not require additional notification.
            (3) In the case of any new regulations under section 3001 of RCRA identifying additional characteristics of hazardous waste or listing any additional substance as a hazardous waste, the Industrial User must notify the POTW, the EPA Regional Waste Management Waste Division Director, and State hazardous waste authorities of the discharge of such substance within 90 days of the effective date of such regulations.

            (4) In the case of any notification made under paragraph (p) of this section, the Industrial User shall certify that it has a program in place to reduce the volume and toxicity of hazardous wastes generated to the degree it has determined to be economically practical.
            
            (q) Annual certification by Non-Significant Categorical Industrial Users. A facility determined to be a Non-Significant Categorical Industrial User pursuant to § 403.3(v)(2) must annually submit the following certification statement, signed in accordance with the signatory requirements in paragraph (l) of this section. This certification must accompany any alternative report required by the Control Authority:
            
            
              Based on my inquiry of the person or persons directly responsible for managing compliance with the categorical Pretreatment Standards under 40 CFR ____, I certify that, to the best of my knowledge and belief that during the period from ________ ____, to ________, ____ [month, days, year]:
              (a) The facility described as ________ [facility name] met the definition of a non-significant categorical Industrial User as described in § 403.3(v)(2); (b) the facility complied with all applicable Pretreatment Standards and requirements during this reporting period; and (c) the facility never discharged more than 100 gallons of total categorical wastewater on any given day during this reporting period. This compliance certification is based upon the following information:
              
              
            
            
            (r) The Control Authority that chooses to receive electronic documents must satisfy the requirements of 40 CFR part 3—(Electronic reporting).
            [46 FR 9439, Jan. 28, 1981, as amended at 49 FR 31225, Aug. 3, 1984; 51 FR 20429, June 4, 1986; 53 FR 40613, Oct. 17, 1988; 55 FR 30131, July 24, 1990; 58 FR 18017, Apr. 7, 1993; 60 FR 33932, June 29, 1995; 62 FR 38414, July 17, 1997; 70 FR 59889, Oct. 13, 2005; 70 FR 60195, Oct. 14, 2005; 80 FR 64157 Oct. 22, 2015]
          
          
            § 403.13
            Variances from categorical pretreatment standards for fundamentally different factors.
            (a) Definition. The term Requester means an Industrial User or a POTW or other interested person seeking a variance from the limits specified in a categorical Pretreatment Standard.
            (b) Purpose and scope. In establishing categorical Pretreatment Standards for existing sources, the EPA will take into account all the information it can collect, develop and solicit regarding the factors relevant to pretreatment standards under section 307(b). In some cases, information which may affect these Pretreatment Standards will not be available or, for other reasons, will not be considered during their development. As a result, it may be necessary on a case-by-case basis to adjust the limits in categorical Pretreatment Standards, making them either more or less stringent, as they apply to a certain Industrial User within an industrial category or subcategory. This will only be done if data specific to that Industrial User indicates it presents factors fundamentally different from those considered by EPA in developing the limit at issue. Any interested person believing that factors relating to an Industrial User are fundamentally different from the factors considered during development of a categorical Pretreatment Standard applicable to that User and further, that the existence of those factors justifies a different discharge limit than specified in the applicable categorical Pretreatment Standard, may request a fundamentally different factors variance under this section or such a variance request may be initiated by the EPA.
            (c) Criteria—(1) General criteria. A request for a variance based upon fundamentally different factors shall be approved only if:
            (i) There is an applicable categorical Pretreatment Standard which specifically controls the pollutant for which alternative limits have been requested; and
            (ii) Factors relating to the discharge controlled by the categorical Pretreatment Standard are fundamentally different from the factors considered by EPA in establishing the Standards; and
            (iii) The request for a variance is made in accordance with the procedural requirements in paragraphs (g) and (h) of this section.
            (2) Criteria applicable to less stringent limits. A variance request for the establishment of limits less stringent than required by the Standard shall be approved only if:

            (i) The alternative limit requested is no less stringent than justified by the fundamental difference;
            
            (ii) The alternative limit will not result in a violation of prohibitive discharge standards prescribed by or established under § 403.5;
            (iii) The alternative limit will not result in a non-water quality environmental impact (including energy requirements) fundamentally more adverse than the impact considered during development of the Pretreatment Standards; and
            (iv) Compliance with the Standards (either by using the technologies upon which the Standards are based or by using other control alternatives) would result in either:
            (A) A removal cost (adjusted for inflation) wholly out of proportion to the removal cost considered during development of the Standards; or
            (B) A non-water quality environmental impact (including energy requirements) fundamentally more adverse than the impact considered during development of the Standards.
            (3) Criteria applicable to more stringent limits. A variance request for the establishment of limits more stringent than required by the Standards shall be approved only if:
            (i) The alternative limit request is no more stringent than justified by the fundamental difference; and
            (ii) Compliance with the alternative limit would not result in either:
            (A) A removal cost (adjusted for inflation) wholly out of proportion to the removal cost considered during development of the Standards; or
            (B) A non-water quality environmental impact (including energy requirements) fundamentally more adverse than the impact considered during development of the Standards.
            (d) Factors considered fundamentally different. Factors which may be considered fundamentally different are:
            (1) The nature or quality of pollutants contained in the raw waste load of the User's process wastewater:
            (2) The volume of the User's process wastewater and effluent discharged;
            (3) Non-water quality environmental impact of control and treatment of the User's raw waste load;
            (4) Energy requirements of the application of control and treatment technology;
            (5) Age, size, land availability, and configuration as they relate to the User's equipment or facilities; processes employed; process changes; and engineering aspects of the application of control technology;
            (6) Cost of compliance with required control technology.
            (e) Factors which will not be considered fundamentally different. A variance request or portion of such a request under this section may not be granted on any of the following grounds:
            (1) The feasibility of installing the required waste treatment equipment within the time the Act allows;
            (2) The assertion that the Standards cannot be achieved with the appropriate waste treatment facilities installed, if such assertion is not based on factors listed in paragraph (d) of this section;
            (3) The User's ability to pay for the required waste treatment; or
            (4) The impact of a Discharge on the quality of the POTW's receiving waters.
            (f) State or local law. Nothing in this section shall be construed to impair the right of any state or locality under section 510 of the Act to impose more stringent limitations than required by Federal law.
            (g) Application deadline. (1) Requests for a variance and supporting information must be submitted in writing to the Director or to the Administrator (or his delegate), as appropriate.

            (2) In order to be considered, a request for a variance must be submitted no later than 180 days after the date on which a categorical Pretreatment Standard is published in the Federal Register.
            
            (3) Where the User has requested a categorical determination pursuant to § 403.6(a), the User may elect to await the results of the category determination before submitting a variance request under this section. Where the User so elects, he or she must submit the variance request within 30 days after a final decision has been made on the categorical determination pursuant to § 403.6(a)(4).
            (h) Contents submission. Written submissions for variance requests, whether made to the Administrator (or his delegate) or the Director, must include:
            
            (1) The name and address of the person making the request;
            (2) Identification of the interest of the Requester which is affected by the categorical Pretreatment Standard for which the variance is requested;
            (3) Identification of the POTW currently receiving the waste from the Industrial User for which alternative discharge limits are requested;
            (4) Identification of the categorical Pretreatment Standards which are applicable to the Industrial User;
            (5) A list of each pollutant or pollutant parameter for which an alternative discharge limit is sought;
            (6) The alternative discharge limits proposed by the Requester for each pollutant or pollutant parameter identified in paragraph (h)(5) of this section;
            (7) A description of the Industrial User's existing water pollution control facilities;
            (8) A schematic flow representation of the Industrial User's water system including water supply, process wastewater systems, and points of Discharge; and
            (9) A Statement of facts clearly establishing why the variance request should be approved, including detailed support data, documentation, and evidence necessary to fully evaluate the merits of the request, e.g., technical and economic data collected by the EPA and used in developing each pollutant discharge limit in the Pretreatment Standard.
            (i) Deficient requests. The Administrator (or his delegate) or the Director will only act on written requests for variances that contain all of the information required. Persons who have made incomplete submissions will be notified by the Administrator (or his delegate) or the Director that their requests are deficient and unless the time period is extended, will be given up to thirty days to remedy the deficiency. If the deficiency is not corrected within the time period allowed by the Administrator (or his delegate) or the Director, the request for a variance shall be denied.
            (j) Public notice. Upon receipt of a complete request, the Administrator (or his delegate) or the Director will provide notice of receipt, opportunity to review the submission, and opportunity to comment.
            (1) The public notice shall be circulated in a manner designed to inform interested and potentially interested persons of the request. Procedures for the circulation of public notice shall include mailing notices to:
            (i) The POTW into which the Industrial User requesting the variance discharges;
            (ii) Adjoining States whose waters may be affected; and
            (iii) Designated 208 planning agencies, Federal and State fish, shellfish and wildlife resource agencies; and to any other person or group who has requested individual notice, including those on appropriate mailing lists.
            (2) The public notice shall provide for a period not less than 30 days following the date of the public notice during which time interested persons may review the request and submit their written views on the request.
            (3) Following the comment period, the Administrator (or his delegate) or the Director will make a determination on the request taking into consideration any comments received. Notice of this final decision shall be provided to the requester (and the Industrial User for which the variance is requested if different), the POTW into which the Industrial User discharges and all persons who submitted comments on the request.
            (k) Review of requests by state. (1) Where the Director finds that fundamentally different factors do not exist, he may deny the request and notify the requester (and Industrial User where they are not the same) and the POTW of the denial.
            (2) Where the Director finds that fundamentally different factors do exist, he shall forward the request, with a recommendation that the request be approved, to the Administrator (or his delegate).
            (l) Review of requests by EPA. (1) Where the Administrator (or his delegate) finds that fundamentally different factors do not exist, he shall deny the request for a variance and send a copy of his determination to the Director, to the POTW, and to the requester (and to the Industrial User, where they are not the same).
            
            (2) Where the Administrator (or his delegate) finds that fundamentally different factors do exist, and that a partial or full variance is justified, he will approve the variance. In approving the variance, the Administrator (or his delegate) will:
            (i) Prepare recommended alternative discharge limits for the Industrial User either more or less stringent than those prescribed by the applicable categorical Pretreatment Standard to the extent warranted by the demonstrated fundamentally different factors;
            (ii) Provide the following information in his written determination:
            (A) The recommended alternative discharge limits for the Industrial User concerned;
            (B) The rationale for the adjustment of the Pretreatment Standard (including the reasons for recommending that the variance be granted) and an explanation of how the recommended alternative discharge limits were derived;
            (C) The supporting evidence submitted to the Administrator (or his delegate); and
            (D) Other information considered by the Administrator (or his delegate) in developing the recommended alternative discharge limits;
            (iii) Notify the Director and the POTW of his or her determination; and
            (iv) Send the information described in paragraphs (l)(2) (i) and (ii) of this section to the Requestor (and to the Industrial User where they are not the same).
            (m) Request for hearing. (1) Within 30 days following the date of receipt of the notice of the decision of the Administrator's delegate on a variance request, the requester or any other interested person may submit a petition to the Regional Administrator for a hearing to reconsider or contest the decision. If such a request is submitted by a person other than the Industrial User the person shall simultaneously serve a copy of the request on the Industrial User.
            (2) If the Regional Administrator declines to hold a hearing and the Regional Administrator affirms the findings of the Administrator's delegate the requester may submit a petition for a hearing to the Environmental Appeals Board (which is described in § 1.25 of this title) within 30 days of the Regional Administrator's decision.
            [46 FR 9439, Jan. 28, 1981, as amended at 49 FR 5132, Feb. 10, 1984; 50 FR 38811, Sept. 25, 1985; 51 FR 16030, Apr. 30, 1986; 54 FR 258, Jan. 4, 1989; 57 FR 5347, Feb. 13, 1992; 58 FR 18017, Apr. 7, 1993; 60 FR 33932, June 29, 1995; 70 FR 60198, Oct. 14, 2005]
          
          
            § 403.14
            Confidentiality.
            (a) EPA authorities. In accordance with 40 CFR part 2, any information submitted to EPA pursuant to these regulations may be claimed as confidential by the submitter. Any such claim must be asserted at the time of submission in the manner prescribed on the application form or instructions, or, in the case of other submissions, by stamping the words “confidential business information” on each page containing such information. If no claim is made at the time of submission, EPA may make the information available to the public without further notice. If a claim is asserted, the information will be treated in accordance with the procedures in 40 CFR part 2 (Public Information).
            (b) Effluent data. Information and data provided to the Control Authority pursuant to this part which is effluent data shall be available to the public without restriction.
            (c) State or POTW. All other information which is submitted to the State or POTW shall be available to the public at least to the extent provided by 40 CFR 2.302.
          
          
            § 403.15
            Net/Gross calculation.
            (a) Application. Categorical Pretreatment Standards may be adjusted to reflect the presence of pollutants in the Industrial User's intake water in accordance with this section. Any Industrial User wishing to obtain credit for intake pollutants must make application to the Control Authority. Upon request of the Industrial User, the applicable Standard will be calculated on a “net” basis (i.e., adjusted to reflect credit for pollutants in the intake water) if the requirements of paragraph (b) of this section are met.
            (b) Criteria. (1) Either:

            (i) The applicable categorical Pretreatment Standards contained in 40 CFR subchapter N specifically provide that they shall be applied on a net basis; or
            (ii) The Industrial User demonstrates that the control system it proposes or uses to meet applicable categorical Pretreatment Standards would, if properly installed and operated, meet the Standards in the absence of pollutants in the intake waters.
            (2) Credit for generic pollutants such as biochemical oxygen demand (BOD), total suspended solids (TSS), and oil and grease should not be granted unless the Industrial User demonstrates that the constituents of the generic measure in the User's effluent are substantially similar to the constituents of the generic measure in the intake water or unless appropriate additional limits are placed on process water pollutants either at the outfall or elsewhere.
            (3) Credit shall be granted only to the extent necessary to meet the applicable categorical Pretreatment Standard(s), up to a maximum value equal to the influent value. Additional monitoring may be necessary to determine eligibility for credits and compliance with Standard(s) adjusted under this section.
            (4) Credit shall be granted only if the User demonstrates that the intake water is drawn from the same body of water as that into which the POTW discharges. The Control Authority may waive this requirement if it finds that no environmental degradation will result.
            [70 FR 60198, Oct. 14, 2005]
          
          
            § 403.16
            Upset provision.
            (a) Definition. For the purposes of this section, Upset means an exceptional incident in which there is unintentional and temporary noncompliance with categorical Pretreatment Standards because of factors beyond the reasonable control of the Industrial User. An Upset does not include noncompliance to the extent caused by operational error, improperly designed treatment facilities, inadequate treatment facilities, lack of preventive maintenance, or careless or improper operation.
            (b) Effect of an upset. An Upset shall constitute an affirmative defense to an action brought for noncompliance with categorical Pretreatment Standards if the requirements of paragraph (c) are met.
            (c) Conditions necessary for a demonstration of upset. An Industrial User who wishes to establish the affirmative defense of Upset shall demonstrate, through properly signed, contemporaneous operating logs, or other relevant evidence that:
            (1) An Upset occurred and the Industrial User can identify the cause(s) of the Upset;
            (2) The facility was at the time being operated in a prudent and workman-like manner and in compliance with applicable operation and maintenance procedures;
            (3) The Industrial User has submitted the following information to the POTW and Control Authority within 24 hours of becoming aware of the Upset (if this information is provided orally, a written submission must be provided within five days):
            (i) A description of the Indirect Discharge and cause of noncompliance;
            (ii) The period of noncompliance, including exact dates and times or, if not corrected, the anticipated time the noncompliance is expected to continue;
            (iii) Steps being taken and/or planned to reduce, eliminate and prevent recurrence of the noncompliance.
            (d) Burden of proof. In any enforcement proceeding the Industrial User seeking to establish the occurrence of an Upset shall have the burden of proof.
            (e) Reviewability of agency consideration of claims of upset. In the usual exercise of prosecutorial discretion, Agency enforcement personnel should review any claims that non-compliance was caused by an Upset. No determinations made in the course of the review constitute final Agency action subject to judicial review. Industrial Users will have the opportunity for a judicial determination on any claim of Upset only in an enforcement action brought for noncompliance with categorical Pretreatment Standards.
            (f) User responsibility in case of upset. The Industrial User shall control production or all Discharges to the extent necessary to maintain compliance with categorical Pretreatment Standards upon reduction, loss, or failure of its treatment facility until the facility is restored or an alternative method of treatment is provided. This requirement applies in the situation where, among other things, the primary source of power of the treatment facility is reduced, lost or fails.
            [46 FR 9439, Jan. 28, 1981, as amended at 53 FR 40615, Oct. 17, 1988]
          
          
            § 403.17
            Bypass.
            (a) Definitions. (1) Bypass means the intentional diversion of wastestreams from any portion of an Industrial User's treatment facility.
            (2) Severe property damage means substantial physical damage to property, damage to the treatment facilities which causes them to become inoperable, or substantial and permanent loss of natural resources which can reasonably be expected to occur in the absence of a bypass. Severe property damage does not mean economic loss caused by delays in production.
            (b) Bypass not violating applicable Pretreatment Standards or Requirements. An Industrial User may allow any bypass to occur which does not cause Pretreatment Standards or Requirements to be violated, but only if it also is for essential maintenance to assure efficient operation. These bypasses are not subject to the provision of paragraphs (c) and (d) of this section.
            (c) Notice. (1) If an Industrial User knows in advance of the need for a bypass, it shall submit prior notice to the Control Authority, if possible at least ten days before the date of the bypass.
            (2) An Industrial User shall submit oral notice of an unanticipated bypass that exceeds applicable Pretreatment Standards to the Control Authority within 24 hours from the time the Industrial User becomes aware of the bypass. A written submission shall also be provided within 5 days of the time the Industrial User becomes aware of the bypass. The written submission shall contain a description of the bypass and its cause; the duration of the bypass, including exact dates and times, and, if the bypass has not been corrected, the anticipated time it is expected to continue; and steps taken or planned to reduce, eliminate, and prevent reoccurrence of the bypass. The Control Authority may waive the written report on a case-by-case basis if the oral report has been received within 24 hours.
            (d) Prohibition of bypass. (1) Bypass is prohibited, and the Control Authority may take enforcement action against an Industrial User for a bypass, unless;
            (i) Bypass was unavoidable to prevent loss of life, personal injury, or severe property damage;
            (ii) There were no feasible alternatives to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of equipment downtime. This condition is not satisfied if adequate back-up equipment should have been installed in the exercise of reasonable engineering judgment to prevent a bypass which occurred during normal periods of equipment downtime or preventative maintenance; and
            (iii) The Industrial User submitted notices as required under paragraph (c) of this section.
            (2) The Control Authority may approve an anticipated bypass, after considering its adverse effects, if the Control Authority determines that it will meet the three conditions listed in paragraph (d)(1) of this section.
            [53 FR 40615, Oct. 17, 1988, as amended at 58 FR 18017, Apr. 7, 1993]
          
          
            § 403.18
            Modification of POTW pretreatment programs.
            (a) General. Either the Approval Authority or a POTW with an approved POTW Pretreatment Program may initiate program modification at any time to reflect changing conditions at the POTW. Program modification is necessary whenever there is a significant change in the operation of a POTW Pretreatment Program that differs from the information in the POTW's submission, as approved under § 403.11.
            (b) Substantial modifications defined. Substantial modifications include:

            (1) Modifications that relax POTW legal authorities (as described in § 403.8(f)(1)), except for modifications that directly reflect a revision to this part 403 or to 40 CFR chapter I, subchapter N, and are reported pursuant to paragraph (d) of this section;
            
            (2) Modifications that relax local limits, except for the modifications to local limits for pH and reallocations of the Maximum Allowable Industrial Loading of a pollutant that do not increase the total industrial loadings for the pollutant, which are reported pursuant to paragraph (d) of this section. Maximum Allowable Industrial Loading means the total mass of a pollutant that all Industrial Users of a POTW (or a subgroup of Industrial Users identified by the POTW) may discharge pursuant to limits developed under § 403.5(c);
            (3) Changes to the POTW's control mechanism, as described in § 403.8(f)(1)(iii);
            (4) A decrease in the frequency of self-monitoring or reporting required of industrial users;
            (5) A decrease in the frequency of industrial user inspections or sampling by the POTW;
            (6) Changes to the POTW's confidentiality procedures; and
            (7) Other modifications designated as substantial modifications by the Approval Authority on the basis that the modification could have a significant impact on the operation of the POTW's Pretreatment Program; could result in an increase in pollutant loadings at the POTW; or could result in less stringent requirements being imposed on Industrial Users of the POTW.
            (c) Approval procedures for substantial modifications. (1) The POTW shall submit to the Approval Authority a statement of the basis for the desired program modification, a modified program description (see § 403.9(b)), or such other documents the Approval Authority determines to be necessary under the circumstances.
            (2) The Approval Authority shall approve or disapprove the modification based on the requirements of § 403.8(f) and using the procedures in § 403.11(b) through (f), except as provided in paragraphs (c) (3) and (4) of this section. The modification shall become effective upon approval by the Approval Authority.
            (3) The Approval Authority need not publish a notice of decision under § 403.11(e) provided: The notice of request for approval under § 403.11(b)(1) states that the request will be approved if no comments are received by a date specified in the notice; no substantive comments are received; and the request is approved without change.
            (4) Notices required by § 403.11 may be performed by the POTW provided that the Approval Authority finds that the POTW notice otherwise satisfies the requirements of § 403.11.
            (d) Approval procedures for non-substantial modifications. (1) The POTW shall notify the Approval Authority of any non-substantial modification at least 45 days prior to implementation by the POTW, in a statement similar to that provided for in paragraph (c)(1) of this section.
            (2) Within 45 days after the submission of the POTW's statement, the Approval Authority shall notify the POTW of its decision to approve or disapprove the non-substantial modification.
            (3) If the Approval Authority does not notify the POTW within 45 days of its decision to approve or deny the modification, or to treat the modification as substantial under paragraph (b)(7) of this section, the POTW may implement the modification.
            (e) Incorporation in permit. All modifications shall be incorporated into the POTW's NPDES permit upon approval. The permit will be modified to incorporate the approved modification in accordance with 40 CFR 122.63(g).
            [62 FR 38414, July 17, 1997]
          
          
            § 403.19
            Provisions of specific applicability to the Owatonna Waste Water Treatment Facility.
            (a) For the purposes of this section, the term “Participating Industrial Users” includes the following Industrial Users in the City of Owatonna, Minnesota: Crown Cork and Seal Company, Inc.; Cybex International Inc.; Josten's Inc.—Southtown Facility; SPx Corporation, Service Solutions Division; Truth Hardware Corporation; and Uber Tanning Company.

            (b) For a Participating Industrial User discharging to the Owatonna Waste Water Treatment Facility in Owatonna, Minnesota, when a categorical Pretreatment Standard is expressed in terms of pollutant concentration the City of Owatonna may convert the limit to a mass limit by multiplying the five-year, long-term average process flows of the Participating Industrial User (or a shorter period if production has significantly increased or decreased during the five year period) by the concentration-based categorical Pretreatment Standard. Participating Industrial Users must notify the City in the event production rates are expected to vary by more than 20 percent from a baseline production rate determined by Owatonna when it establishes a Participating Industrial User's initial mass limit. To remain eligible to receive equivalent mass limits the Participating Industrial User must maintain at least the same level of treatment as at the time the equivalent mass limit is established. Upon notification of a revised production rate from a Participating Industrial User, the City will reassess the appropriateness of the mass limit. Owatonna shall reestablish the concentration-based limit if a Participating Industrial User does not maintain at least the same level of treatment as when the equivalent mass limit was established.
            (c) If a categorical Participating Industrial User of the Owatonna Waste Water Treatment Facility has demonstrated through sampling and other technical factors, including a comparison of three years of effluent data with background data, that pollutants regulated through categorical Pretreatment Standards, other than 40 CFR part 414, are not expected to be present in quantities greater than the background influent concentration to the industrial process, the City of Owatonna may reduce the sampling frequency specified in § 403.8(f)(2)(v) to once during the term of the categorical Participating Industrial User's permit.

            (d) If a Participating Industrial User is discharging to the Owatonna Waste Water Treatment Facility in Owatonna, Minnesota and is subject to a categorical Pretreatment Standard other than one codified at 40 CFR part 414, the City of Owatonna may authorize the Participating Industrial User to forego sampling of a pollutant if the Participating Industrial User has demonstrated through sampling and other technical factors, including a comparison of three years of effluent data with background data, that the pollutant is not expected to be present in quantities greater than the background influent concentration to the industrial process, and the Participating Industrial User certifies on each report, with the following statement, that there has been no increase in the pollutant in its wastestream due to activities of the Participating Industrial User. The following statement is to be included as a comment to the periodic reports required by § 403.12(e):
            
            
              “Based on my inquiry of the person or persons directly responsible for managing compliance with the pretreatment standard for 40 CFR __, I certify that, to the best of my knowledge and belief, the raw materials, industrial processes, and potential by-products have not contributed this pollutant to the wastewaters since filing of the last periodic report under 40 CFR 403.12(e).”
            
            
            (e) If the average daily loading from the Participating Industrial Users to the Owatonna Waste Water Treatment Facility is equal to or less than 0.68 pounds per day of chromium, 0.25 pounds per day of copper, 1.17 pounds per day of nickel, and 1.01 pounds per day of zinc, Owatonna may authorize a categorical Participating Industrial User to satisfy the reporting requirements of § 403.12(e) with an annual report provided on a date specified by Owatonna, provided that the Participating Industrial User has no reasonable potential to violate a Pretreatment Standard for any pollutant for which reduced monitoring is being allowed, and has not been in Significant Noncompliance within the previous three years.

            (f) The Owatonna Waste Water Treatment Facility in Owatonna, Minnesota shall post public notice of all Significant Noncompliance subject to the publication requirement in § 403.8(f)(2)(vii) at the Minnesota Pollution Control Agency website for a period of one year, as soon as practicable upon identifying the violations. In addition, the Owatonna Waste Water Treatment Facility shall post an explanation of how Significant Noncompliance is determined, and a contact name and phone number for information regarding other, non-Significant Noncompliance violations. If a violation is not corrected within thirty (30) calendar days or results in pass through or interference at the Owatonna Waste Water Treatment Facility, publication must also be made in the format specified in § 403.8(f)(2)(vii).
            (g) The provisions of this section shall expire on October 6, 2005.
            [65 FR 59747, Oct. 6, 2000]
          
          
            § 403.20
            Pretreatment Program Reinvention Pilot Projects Under Project XL.
            The Approval Authority may allow any publicly owned treatment works (POTW) that has a final “Project XL” agreement to implement a Pretreatment Program that includes legal authorities and requirements that are different than the administrative requirements otherwise applicable under this part. The POTW must submit any such alternative requirements as a substantial program modification in accordance with the procedures outlined in § 403.18. The approved modified program must be incorporated as an enforceable part of the POTW's NPDES permit. The Approval Authority must include a reopener clause in the POTW's NPDES permit that directs the POTW to discontinue implementing the approved alternative requirements and resume implementation of its previously approved pretreatment program if the Approval Authority determines that the primary objectives of the Local Pilot Pretreatment Program are not being met or the “Project XL” agreement expires or is otherwise terminated.
            [66 FR 50339, Oct. 3, 2001]
          
          
            Appendixes A-C to Part 403 [Reserved]
          
          
            Pt. 403, App. D
            Appendix D to Part 403—Selected Industrial Subcategories Considered Dilute for Purposes of the Combined Wastestream Formula
            The following industrial subcategories are considered to have dilute wastestreams for purposes of the combined wastestream formula. They either were or could have been excluded from categorical pretreatment standards pursuant to paragraph 8 of the Natural Resources Defense Council, Inc., et al. v. Costle Consent Decree for one or more of the following four reasons: (1) The pollutants of concern are not detectable in the effluent from the industrial user (paragraph 8(a)(iii)); (2) the pollutants of concern are present only in trace amounts and are neither causing nor likely to cause toxic effects (paragraph 8(a)(iii)); (3) the pollutants of concern are present in amounts too small to be effectively reduced by technologies known to the Administrator (paragraph 8(a)(iii)); or (4) the wastestream contains only pollutants which are compatible with the POTW (paragraph 8(b)(i)). In some instances, different rationales were given for exclusion under paragraph 8. However, EPA has reviewed these subcategories and has determined that exclusion could have occurred due to one of the four reasons listed above.
            This list is complete as of October 9, 1986. It will be updated periodically for the convenience of the reader.
            
              Auto and Other Laundries (40 CFR part 444)
            Carpet and Upholstery Cleaning
            Coin-Operated Laundries and Dry Cleaning
            Diaper Services
            Dry Cleaning Plants except Rug Cleaning
            Industrial Laundries
            Laundry and Garment Services, Not Elsewhere Classified
            Linen Supply
            Power Laundries, Family and Commercial
            
              Electrical and Electronic Components 1
              
               (40 CFR part 469)
            
              
                1 The Paragraph 8 exemption for the manufacture of products in the Electrical and Electronic Components Category is for operations not covered by Electroplating/Metal Finishing pretreatment regulations (40 CFR parts 413/433).
            
            Capacitors (Fluid Fill)
            Carbon and Graphite Products
            Dry Transformers
            Ferrite Electronic Devices
            Fixed Capacitors
            Fluorescent Lamps
            Fuel Cells
            Incandescent Lamps
            Magnetic Coatings
            Mica Paper Dielectric
            Motors, Generators, Alternators
            Receiving and Transmitting Tubes
            Resistance Heaters
            Resistors
            Swithchgear
            Transformer (Fluid Fill)
            
              Metal Molding and Casting (40 CFR part 464)
            Nickel Casting
            Tin Casting
            Titanium Casting
            
              Gum and Wood Chemicals (40 CFR part 454)
            Char and Charcoal Briquets
            
              Inorganic Chemicals Manufacturing (40 CFR part 415)
            Ammonium Chloride
            Ammonium Hydroxide
            Barium Carbonate
            
            Calcium Carbonate
            Carbon Dioxide
            Carbon Monoxide and Byproduct Hydrogen
            Hydrochloric Acid
            Hydrogen Peroxide (Organic Process)
            Nitric Acid
            Oxygen and Nitrogen
            Potassium Iodide
            Sodium Chloride (Brine Mining Process)
            Sodium Hydrosulfide
            Sodium Hydrosulfite
            Sodium Metal
            Sodium Silicate
            Sodium Thiosulfate
            Sulfur Dioxide
            Sulfuric Acid
            
              Leather (40 CFR part 425)
            Gloves
            Luggage
            
              Paving and Roofing (40 CFR part 443)
            Asphalt Concrete
            Asphalt Emulsion
            Linoleum
            Printed Asphalt Felt
            Roofing
            
              Pulp, Paper, and Paperboard, and Builders' Paper and Board Mills (40 CFR parts 430 and 431)
            Groundwood-Chemi-Mechanical
            
              Rubber Manufacturing (40 CFR part 428)
            Tire and Inner Tube Plants
            Emulsion Crumb Rubber
            Solution Crumb Rubber
            Latex Rubber
            Small-sized General Molded, Extruded and Fabricated Rubber Plants, 2
              
            
            
              
                2 Footnote: Except for production attributed to lead-sheathed hose manufacturing operations.
            
            Medium-sided General Molded, Extruded and Fabricated Rubber Plants 2
            
            Large-sized General Molded, Extruded and Fabricated Rubber Plants 2
            
            Wet Digestion Reclaimed Rubber
            Pan, Dry Digestion, and Mechanical Reclaimed Rubber
            Latex Dipped, Latex-Extruded, and Latex-Molded Rubber 3
              
            
            
              
                3 Footnote: Except for production attributed to chromic acid form-cleaning operations.
            
            Latex Foam 4
              
            
            
              
                4 Footnote: Except for production that generates zinc as a pollutant in discharge.
            
            
              Soap and Detergent Manufacturing (40 CFR part 417)
            Soap Manufacture by Batch Kettle
            Fatty Acid Manufacture by Fat Splitting
            Soap Manufacture by Fatty Acid
             Neutralization
            Glycerine Concentration
            Glycerine Distillation
            Manufacture of Soap Flakes and Powders
            Manufacture of Bar Soaps
            Manufacture of Liquid Soaps
            Manufacture of Spray Dried Detergents
            Manufacture of Liquid Detergents
            Manufacture of Dry Blended Detergents
            Manufacture of Drum Dried Detergents
            Manufacture of Detergent Bars and Cakes
            
              Textile Mills (40 CFR part 410)
            Apparel manufacturing
            Cordage and Twine
            Padding and Upholstery Filling
            
              Timber Products Processing (40 CFR part 429)
            Barking Process
            Finishing Processes
            Hardboard—Dry Process
            [51 FR 36372, Oct. 9, 1986]
          
          
            Pt. 403, App. E
            Appendix E to Part 403—Sampling Procedures
            I. Composite Method
            A. It is recommended that influent and effluent operational data be obtained through 24-hour flow proportional composite samples. Sampling may be done manually or automatically, and discretely or continuously. If discrete sampling is employed, at least 12 aliquots should be composited. Discrete sampling may be flow proportioned either by varying the time interval between each aliquot or the volume of each aliquot. All composites should be flow proportional to either the stream flow at the time of collection of the influent aliquot or to the total influent flow since the previous influent aliquot. Volatile pollutant aliquots must be combined in the laboratory immediately before analysis.
            B. Effluent sample collection need not be delayed to compensate for hydraulic detention unless the POTW elects to include detention time compensation or unless the Approval Authority requires detention time compensation. The Approval Authority may require that each effluent sample is taken approximately one detention time later than the corresponding influent sample when failure to do so would result in an unrepresentative portrayal of actual POTW operation. The detention period should be based on a 24-hour average daily flow value. The average daily flow should in turn be based on the average of the daily flows during the same month of the previous year.
            II. Grab Method

            If composite sampling is not an appropriate technique, grab samples should be taken to obtain influent and effluent operational data. A grab sample is an individual sample collected over a period of time not exceeding 15 minutes. The collection of influent grab samples should precede the collection of effluent samples by approximately one detention period except that where the detention period is greater than 24 hours such staggering of the sample collection may not be necessary or appropriate. The detention period should be based on a 24-hour average daily flow value. The average daily flow should in turn be based upon the average of the daily flows during the same month of the previous year. Grab sampling should be employed where the pollutants being evaluated are those, such as cyanide and phenol, which may not be held for an extended period because of biological, chemical or physical interaction which take place after sample collection and affect the results.
            [49 FR 31225, Aug. 3, 1984]
          
          
            Appendix F to Part 403 [Reserved]
          
          
            Pt. 403, App. G
            Appendix G to Part 403—Pollutants Eligible for a Removal Credit
            
              I. Regulated Pollutants in Part 503 Eligible for a Removal Credit
              
                Pollutants
                Use or disposal practice
                LA
                SD
                I
              
              
                Arsenic
                X
                X
                X
              
              
                Beryllium
                
                
                X
              
              
                Cadmium
                X
                
                X
              
              
                Chromium
                
                X
                X
              
              
                Copper
                X
              
              
                Lead
                X
                
                X
              
              
                Mercury
                X
                
                X
              
              
                Molybdenum
                X
              
              
                Nickel
                X
                X
                X
              
              
                Selenium
                X
              
              
                Zinc
                X
              
              
                Total hydrocarbons
                
                
                X 1
                
              
              Key:
              LA—land application.
              SD—surface disposal site without a liner and leachate collection system.
              I—firing of sewage sludge in a sewage sludge incinerator.
              
                1 The following organic pollutants are eligible for a removal credit if the requirements for total hydrocarbons (or carbon monoxide) in subpart E in 40 CFR part 503 are met when sewage sludge is fired in a sewage sludge incinerator: Acrylonitrile, ldrin/Dieldrin(total), Benzene, Benzidine, Benzo(a)pyrene, Bis(2-chloroethyl)ether, Bis(2-ethylhexyl)phthalate, Bromodichloromethane, Bromoethane, Bromoform, Carbon tetrachloride, Chlordane, Chloroform, Chloromethane, DDD, DDE, DDT, Dibromochloromethane, Dibutyl phthalate, 1,2-dichloroethane, 1,1-dichloroethylene, 2,4-dichlorophenol, 1,3-dichloropropene, Diethyl phthalate, 2,4-dinitrophenol, 1,2-diphenylhydrazine, Din-butyl phthalate, Endosulfan, Endrin, Ethylbenzene, Heptachlor, Heptachlor epoxide, Hexachlorobutadiene, Alphahexachlorocyclohexane, Beta-hexachlorocyclohexane, Hexachlorocyclopentadiene, Hexachloroethane, Hydrogen cyanide, Isophorone, Lindane, Methylene chloride, Nitrobenzene, N-Nitrosodimethylamine, N-Nitrosodi-n-propylamine, Pentachlorophenol, Phenol, Polychlorinated biphenyls, 2,3,7,8-tetrachlorodibenzo-p-dioxin, 1,1,2,2,-tetrachloroethane, Tetrachloroethylene, Toluene, Toxaphene, Trichloroethylene, 1,2,4-Trichlorobenzene, 1,1,1-Trichloroethane, 1,1,2-Trichloroethane, and 2,4,6-Trichlorophenol.
            
            
              II. Additional Pollutants Eligible for a Removal Credit
              [Milligrams per kilogram—dry weight basis]
              
                Pollutant
                Use or disposal practice
                LA
                Surface disposal
                Unlined 1
                
                Lined 2
                
                I
              
              
                Arsenic
                
                
                
                  3 100
                
              
              
                Aldrin/Dieldrin (Total)
                2.7
                
                
                
              
              
                Benzene
                
                  3 16
                140
                3400
                
              
              
                Benzo(a)pyrene
                15
                
                  3 100
                
                  3 100
                
              
              
                Bis(2-ethylhexyl)phthalate
                
                
                  3 100
                
                  3 100
                
              
              
                Cadmium
                
                
                  3 100
                
                  3 100
                
              
              
                Chlordane
                86
                
                  3 100
                
                  3 100
                
              
              
                Chromium (total)
                
                  3 100
                
                
                  3 100
                
              
              
                Copper
                
                
                  3 46
                100
                1400
              
              
                DDD, DDE, DDT (Total)
                1.2
                2000
                2000
                
              
              
                2,4 Dichlorophenoxy-acetic acid
                
                7
                7
                
              
              
                Fluoride
                730
                
                
                
              
              
                Heptachlor
                7.4
                
                
                
              
              
                Hexachlorobenzene
                29
                
                
                
              
              
                Hexachlorobutadiene
                600
                
                
                
              
              
                Iron
                
                  3 78
                
                
                
              
              
                Lead
                
                
                  3 100
                
                  3 100
                
              
              
                Lindane
                84
                
                  3 28
                
                  3 28
                
              
              
                Malathion
                
                0.63
                0.63
                
              
              
                Mercury
                
                
                  3 100
                
                  3 100
                
              
              
                Molybdenum
                
                40
                40
                
              
              
                Nickel
                
                
                
                  3 100
                
              
              
                N-Nitrosodimethylamine
                2.1
                0.088
                0.088
                
              
              
                Pentachlorophenol
                30
                
                
                
              
              
                Phenol
                
                82
                82
                
              
              
                Polychlorinated biphenyls
                4.6
                <50
                <50
                
              
              
                Selenium
                
                4.8
                4.8
                4.8
              
              
                Toxaphene
                10
                
                  3 26
                
                  3 26
                
              
              
                Trichloroethylene
                
                  3 10
                9500
                
                  3 10
                
              
              
                
                Zinc
                
                4500
                4500
                4500
              
              
                1 Active sewage sludge unit without a liner and leachate collection system.
              
                2 Active sewage sludge unit with a liner and leachate collection system.
              
                3 Value expressed in grams per kilogram—dry weight basis.
              
                Key: LA—land application.
              I—incineration.
            
            [60 FR 54768, Oct. 25, 1995, as amended at 65 FR 42567, Aug. 4, 1999; 70 FR 60198, Oct. 14, 2005]
          
        
        
          Pt. 405
          PART 405—DAIRY PRODUCTS PROCESSING POINT SOURCE CATEGORY
          
            
              Subpart A—Receiving Stations Subcategory
              Sec.
              405.10
              Applicability; description of the receiving stations subcategory.
              405.11
              Specialized definitions.
              405.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.13
              [Reserved]
              405.14
              Pretreatment standards for existing sources.
              405.15
              Standards of performance for new sources.
              405.16
              Pretreatment standards for new sources.
              405.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart B—Fluid Products Subcategory
              405.20
              Applicability; description of the fluid products subcategory.
              405.21
              Specialized definitions.
              405.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.23
              [Reserved]
              405.24
              Pretreatment standards for existing sources.
              405.25
              Standards of performance for new sources.
              405.26
              Pretreatment standards for new sources.
              405.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart C—Cultured Products Subcategory
              405.30
              Applicability; description of the cultured products subcategory.
              405.31
              Specialized definitions.
              405.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.33
              [Reserved]
              405.34
              Pretreatment standards for existing sources.
              405.35
              Standards of performance for new sources.
              405.36
              Pretreatment standards for new sources.
              405.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart D—Butter Subcategory
              405.40
              Applicability; description of the butter subcategory.
              405.41
              Specialized definitions.
              405.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.43
              [Reserved]
              405.44
              Pretreatment standards for existing sources.
              405.45
              Standards of performance for new sources.
              405.46
              Pretreatment standards for new sources.
              405.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              
              Subpart E—Cottage Cheese and Cultured Cream Cheese Subcategory
              405.50
              Applicability; description of the cottage cheese and cultured cream cheese subcategory.
              405.51
              Specialized definitions.
              405.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.53
              [Reserved]
              405.54
              Pretreatment standards for existing sources.
              405.55
              Standards of performance for new sources.
              405.56
              Pretreatment standards for new sources.
              405.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart F—Natural and Processed Cheese Subcategory
              405.60
              Applicability; description of the natural and processed cheese subcategory.
              405.61
              Specialized definitions.
              405.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.63
              [Reserved]
              405.64
              Pretreatment standards for existing sources.
              405.65
              Standards of performance for new sources.
              405.66
              Pretreatment standards for new sources.
              405.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart G—Fluid Mix for Ice Cream and Other Frozen Desserts Subcategory
              405.70
              Applicability; description of the fluid mix for ice cream and other frozen desserts subcategory.
              405.71
              Specialized definitions.
              405.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.73
              [Reserved]
              405.74
              Pretreatment standards for existing sources.
              405.75
              Standards of performance for new sources.
              405.76
              Pretreatment standards for new sources.
              405.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart H—Ice Cream, Frozen Desserts, Novelties and Other Dairy Desserts Subcategory
              405.80
              Applicability; description of the ice cream, frozen desserts, novelties and other dairy desserts subcategory.
              405.81
              Specialized definitions.
              405.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.83
              [Reserved]
              405.84
              Pretreatment standards for existing sources.
              405.85
              Standards of performance for new sources.
              405.86
              Pretreatment standards for new sources.
              405.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart I—Condensed Milk Subcategory
              405.90
              Applicability; description of the condensed milk subcategory.
              405.91
              Specialized definitions.
              405.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.93
              [Reserved]
              405.94
              Pretreatment standards for existing sources.
              405.95
              Standards of performance for new sources.
              405.96
              Pretreatment standards for new sources.
              405.97
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart J—Dry Milk Subcategory
              405.100
              Applicability; description of the dry milk subcategory.
              405.101
              Specialized definitions.
              405.102

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              
              405.103
              [Reserved]
              405.104
              Pretreatment standards for existing sources.
              405.105
              Standards of performance for new sources.
              405.106
              Pretreatment standards for new sources.
              405.107
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart K—Condensed Whey Subcategory
              405.110
              Applicability; description of the condensed whey subcategory.
              405.111
              Specialized definitions.
              405.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.113
              [Reserved]
              405.114
              Pretreatment standards for existing sources.
              405.115
              Standards of performance for new sources.
              405.116
              Pretreatment standards for new sources.
              405.117
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart L—Dry Whey Subcategory
              405.120
              Applicability; description of the dry whey subcategory.
              405.121
              Specialized definitions.
              405.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              405.123
              [Reserved]
              405.124
              Pretreatment standards for existing sources.
              405.125
              Standards of performance for new sources.
              405.126
              Pretreatment standards for new sources.
              405.127
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
          
          
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c) and 307(c) of the Federal Water Pollution Control Act, as amended (the Act); 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), and 1317(c); 86 Stat. 816, et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 18597, May 28, 1974, unless otherwise noted.
          
          
            Subpart A—Receiving Stations Subcategory
            
              § 405.10
              Applicability; description of the receiving stations subcategory.
              The provisions of this subpart are applicable to discharges resulting from the operation of receiving stations engaged in the assembly and reshipment of bulk milk for the use of manufacturing or processing plants.
            
            
              § 405.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For receiving stations receiving more than 150,000 lb/day of milk equivalent (15,600 lb/day or more of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.475
                  0.190
                
                
                  TSS
                  0.713
                  .285
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.048
                  0.019
                
                
                  TSS
                  0.071
                  .029
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For receiving stations receiving 150,000 lb/day or less of milk equivalent (under 15,600 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.625
                  0.313
                
                
                  TSS
                  0.938
                  .469
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.063
                  0.031
                
                
                  TSS
                  0.094
                  .047
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33933, June 29, 1995]
            
            
              § 405.13
              [Reserved]
            
            
              § 405.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6434, Feb. 11, 1975, as amended at 60 FR 33933, June 29, 1995]
            
            
              § 405.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.100
                  0.050
                
                
                  TSS
                  0.126
                  .063
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.010
                  0.005
                
                
                  TSS
                  0.013
                  .006
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33933, June 29, 1995]
            
            
              § 405.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.12 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            
            Subpart B—Fluid Products Subcategory
            
              § 405.20
              Applicability; description of the fluid products subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of market milk (ranging from 3.5 percent fat to fat-free), flavored milk (chocolate and others) and cream (of various fat concentrations, plain and whipped).
            
            
              § 405.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For fluid products plants receiving more than 250,000 lb/day of milk equivalent (more than 25,900 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  3.375
                  1.350
                
                
                  TSS
                  5.506
                  2.025
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.338
                  0.135
                
                
                  TSS
                  0.551
                  .203
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For fluid products plants receiving 250,000 lb/day or less of milk equivalent (less than 25,900 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  4.50
                  2.250
                
                
                  TSS
                  6.750
                  3.375
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.450
                  0.225
                
                
                  TSS
                  0.675
                  .338
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 39 FR 32994, Sept. 13, 1974; 60 FR 33933, June 29, 1995]
            
            
              § 405.23
              [Reserved]
            
            
              § 405.24
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  
                  TSS
                    Do.
                
              
              [40 FR 6434, Feb. 11, 1975, as amended at 60 FR 33933, June 29, 1995]
            
            
              § 405.25
              Standards of performance for new sources.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.740
                  0.370
                
                
                  TSS
                  0.925
                  .463
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.074
                  0.037
                
                
                  TSS
                  0.093
                  .046
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33933, June 29, 1995]
            
            
              § 405.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.22 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart C—Cultured Products Subcategory
            
              § 405.30
              Applicability; description of the cultured products subcategory.
              The provisions of this subpart are applicable discharges resulting from the manufacture of cultured products, including cultured skim milk (cultured buttermilk), yoghurt, sour cream and dips of various types.
            
            
              § 405.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For cultured products plants receiving more than 60,000 lb/day of milk equivalent (more than 6,200 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  3.375
                  1.350
                
                
                  TSS
                  5.063
                  2.025
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.338
                  0.135
                
                
                  TSS
                  0.506
                  .203
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For cultured products plants receiving 60,000 lb/day or less of milk equivalent (less than 6,200 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  4.50
                  2.250
                
                
                  TSS
                  6.750
                  .3.375
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.450
                  0.225
                
                
                  TSS
                  0.675
                  .338
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33933, June 29, 1995]
            
            
              § 405.33
              [Reserved]
            
            
              § 405.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6434, Feb. 11, 1975, as amended at 60 FR 33933, June 29, 1995]
            
            
              § 405.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.740
                  0.370
                
                
                  TSS
                  0.926
                  .463
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.074
                  0.037
                
                
                  TSS
                  0.093
                  .046
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33933, June 29, 1995]
            
            
              § 405.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.32 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            
            Subpart D—Butter Subcategory
            
              § 405.40
              Applicability; description of the butter subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of butter, either by churning or continuous process.
            
            
              § 405.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For plants processing more than 175,000 lb/day of milk equivalent (more than 18,180 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.375
                  0.550
                
                
                  TSS
                  2.063
                  .825
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.138
                  0.055
                
                
                  TSS
                  0.206
                  .083
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For plants processing 175,000 lb/day or less of milk equivalent (less than 18,180 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.825
                  0.913
                
                
                  TSS
                  2.738
                  1.369
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.183
                  0.091
                
                
                  TSS
                  .274
                  .137
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33933, June 29, 1995]
            
            
              § 405.43
              [Reserved]
            
            
              § 405.44
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6434, Feb. 11, 1975, as amended at 60 FR 33933, June 29, 1995]
            
            
              
              § 405.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.160
                  0.080
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.016
                  0.008
                
                
                  TSS
                  0.020
                  .010
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.46
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33934, June 29, 1995]
            
            
              § 405.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.42 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart E—Cottage Cheese and Cultured Cream Cheese Subcategory
            
              § 405.50
              Applicability; description of the cottage cheese and cultured cream cheese subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of cottage cheese and cultured cream cheese.
            
            
              § 405.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For plants processing more than 25,000 lb/day of milk equivalent (more than 2,600 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  6.70
                  2.680
                
                
                  TSS
                  10.050
                  4.020
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.670
                  0.268
                
                
                  TSS
                  1.005
                  .402
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For plants processing 25,000 lb/day or less of milk equivalent (less than 2,600 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  8.926
                  4.463
                
                
                  TSS
                  13.388
                  6.694
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.893
                  0.446
                
                
                  TSS
                  1.339
                  .669
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33934, June 29, 1995]
            
            
              § 405.53
              [Reserved]
            
            
              § 405.54
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6434, Feb. 11, 1975, as amended at 60 FR 33934, June 29, 1995]
            
            
              § 405.55
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.480
                  0.740
                
                
                  TSS
                  1.850
                  .925
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.148
                  0.074
                
                
                  TSS
                  0.185
                  .093
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.56
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33934, June 29, 1995]
            
            
              § 405.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.52 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            
            Subpart F—Natural and Processed Cheese Subcategory
            
              § 405.60
              Applicability; description of the natural and processed cheese subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of natural cheese (hard curd) and processed cheese.
            
            
              § 405.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter, shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For plants processing more than 100,000 lb/day of milk equivalent (more than 10,390 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.716
                  0.290
                
                
                  TSS
                  1.088
                  .435
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.073
                  0.029
                
                
                  TSS
                  0.109
                  .044
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For plants processing 100,000 lb/day or less of milk equivalent (less than 10,390 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.976
                  0.488
                
                
                  TSS
                  1.462
                  .731
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.098
                  0.049
                
                
                  TSS
                  0.146
                  .073
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 39 FR 32993, Sept. 13, 1974; 60 FR 33934, June 29, 1995]
            
            
              § 405.63
              [Reserved]
            
            
              § 405.64
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              
              [40 FR 6434, Feb. 11, 1975, as amended at 60 FR 33934, June 29, 1995]
            
            
              § 405.65
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.160
                  0.080
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.016
                  0.008
                
                
                  TSS
                  0.020
                  .010
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.66
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33934, June 29, 1995]
            
            
              § 405.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.62 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart G—Fluid Mix for Ice Cream and Other Frozen Desserts Subcategory
            
              § 405.70
              Applicability; description of the fluid mix for ice cream and other frozen desserts subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of fluid mixes for ice cream and other frozen desserts for later freezing in other plants; it does not include freezing of the products as one of the affected operations.
            
            
              § 405.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For plants with a dairy products input of more than 85,000 lb/day of milk equivalent (more than 8,830 lb/day of BOD5 input).
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  2.20
                  0.880
                
                
                  TSS
                  3.30
                  1.320
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.220
                  0.068
                
                
                  TSS
                  0.330
                  .132
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For plants with a dairy products input of 85,000 lb/day or less of milk equivalent (less than 8.830 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  2.926
                  1.463
                
                
                  TSS
                  4.388
                  2.194
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.293
                  0.146
                
                
                  TSS
                  0.439
                  .219
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 39 FR 32993, Sept. 13, 1974; 60 FR 33934, June 29, 1995]
            
            
              § 405.73
              [Reserved]
            
            
              § 405.74
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6435, Feb. 11, 1975, as amended at 60 FR 33934, June 29, 1995]
            
            
              § 405.75
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.480
                  0.240
                
                
                  TSS
                  0.60
                  .30
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.048
                  0.024
                
                
                  TSS
                  0.060
                  .030
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.76
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33934, June 29, 1995]
            
            
              § 405.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.72 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart H—Ice Cream, Frozen Desserts, Novelties and Other Dairy Desserts Subcategory
            
              § 405.80
              Applicability; description of the ice cream, frozen desserts, novelties and other dairy desserts subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of ice cream, ice milk, sherbert, water ices, stick confections, frozen novelties products, frozen desserts, melorine, pudding and other dairy product base desserts. If fluid mixes prepared at another plant are employed, the appropriate values from subpart G should be deducted from the limitations.
            
            
              § 405.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter, shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For plants with a dairy products input of more than 85,000 lb/day of milk equivalent (more than 8,830 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  4.60
                  1.840
                
                
                  TSS
                  6.90
                  2.760
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.460
                  0.184
                
                
                  TSS
                  .690
                  0.276
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For plants with a dairy products input of 85,000 lb/day or less of milk equivalent (less than 8,830 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  6.126
                  3.063
                
                
                  TSS
                  9.188
                  4.594
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.613
                  0.306
                
                
                  TSS
                  .919
                  .459
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33934, June 29, 1995]
            
            
              § 405.83
              [Reserved]
            
            
              § 405.84
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6435, Feb. 11, 1975, as amended at 60 FR 33934, June 29, 1995]
            
            
              § 405.85
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.940
                  0.470
                
                
                  TSS
                  1.175
                  .588
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.094
                  0.047
                
                
                  TSS
                  0.118
                  .059
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.86
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33934, June 29, 1995]
            
            
              § 405.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.82 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart I—Condensed Milk Subcategory
            
              § 405.90
              Applicability; description of the condensed milk subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of condensed whole milk, condensed skim milk, sweetened condensed milk and condensed buttermilk.
            
            
              § 405.91
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For plants condensing more than 100,000 lb/day of milk equivalent (more than 10,390 lb/day of BOD5 input).
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  3.450
                  1.380
                
                
                  TSS
                  5.175
                  2.070
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.345
                  0.138
                
                
                  TSS
                  0.518
                  .207
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For plants condensing 100,000 lb/day or less of milk equivalent (less than 10,390 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  4.60
                  2.30
                
                
                  TSS
                  6.90
                  .450
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.460
                  0.230
                
                
                  TSS
                  0.690
                  .345
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (c) For plants in the size range covered by paragraph (b) once-through barometric condenser water may be discharged untreated if the composite net entrainment is below 15 mg/l of BOD5 for any one day and below 10 mg/l of BOD5 as the average for thirty consecutive days.
              [39 FR 18597, May 28, 1974, as amended at 39 FR 32993, Sept. 13, 1974; 60 FR 33935, June 29, 1995]
            
            
              § 405.93
              [Reserved]
            
            
              § 405.94
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6435, Feb. 11, 1975, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.95
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.760
                  0.380
                
                
                  TSS
                  0.950
                  .475
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.076
                  0.038
                
                
                  TSS
                  0.095
                  .048
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 39 FR 32994, Sept. 13, 1974]
            
            
              § 405.96
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33935, June 29, 1995]
            
            
              
              § 405.97
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.92 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart J—Dry Milk Subcategory
            
              § 405.100
              Applicability; description of the dry milk subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of dry whole milk, dry skim milk and dry buttermilk.
            
            
              § 405.101
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “BOD5 input” shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analysis or generally accepted published values.
            
            
              § 405.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For milk drying plants with an input equivalent to more than 145,000 lb/day of milk equivalent (more than 15,070 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.625
                  0.650
                
                
                  TSS
                  2.438
                  .975
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.163
                  0.065
                
                
                  TSS
                  0.244
                  .098
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For milk drying plants with an input equivalent to 145,000 lb/day or less of milk equivalent (less than 15,070 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  2.176
                  1.088
                
                
                  TSS
                  3.276
                  1.638
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.218
                  0.109
                
                
                  TSS
                  0.328
                  .164
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.103
              [Reserved]
            
            
              § 405.104
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6435, Feb. 11, 1975, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.105
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                  
                
                
                  BOD5
                  
                  0.036
                  0.018
                
                
                  TSS
                  0.450
                  .225
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.036
                  0.018
                
                
                  TSS
                  0.045
                  .023
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 18597, May 28, 1974, as amended at 39 FR 32993, Sept. 13, 1974]
            
            
              § 405.106
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33935, June 29, 1995]
            
            
              § 405.107
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.102 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart K—Condensed Whey Subcategory
            
              § 405.110
              Applicability; description of the condensed whey subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of condensed sweet whey and condensed acid whey.
            
            
              § 405.111
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term BOD5 input shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For whey condensing plants with over 300,000 lb/day of fluid raw whey input (over 20,700 lb/day of solids or 14,160 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.00
                  0.400
                
                
                  TSS
                  1.50
                  .600
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.100
                  0.040
                
                
                  TSS
                  0.150
                  .060
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For whey condensing plants with 300,000 lb/day or less of raw fluid whey input (less than 20,700 lb/day of solids or 14,160 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.30
                  0.650
                
                
                  TSS
                  1.950
                  .975
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.130
                  0.065
                
                
                  TSS
                  0.195
                  .098
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (c) For plants in the size range covered in paragraph (b) once-through barometric condenser water may be discharged untreated if the composite net entrainment is below 15 mg/1 of BOD5 for any one day and below 10 mg/1 of BOD5 as the average for thirty consecutive days.
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.113
              [Reserved]
            
            
              § 405.114
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6435, Feb. 11, 1975, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.115
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.220
                  0.110
                
                
                  TSS
                  0.276
                  .138
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.022
                  0.011
                
                
                  TSS
                  0.028
                  .014
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.116
              Pretreatment standards for new sources.

              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33935, June 29, 1995]
            
            
              § 405.117
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.112 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
          
            Subpart L—Dry Whey Subcategory
            
              § 405.120
              Applicability; description of the dry whey subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of sweet or acid dry whey.
            
            
              § 405.121
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term BOD5 input shall mean the biochemical oxygen demand of the materials entered into process. It can be calculated by multiplying the fats, proteins and carbohydrates by factors of 0.890, 1.031 and 0.691 respectively. Organic acids (e.g., lactic acids) should be included as carbohydrates. Composition of input materials may be based on either direct analyses or generally accepted published values.
            
            
              § 405.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) For whey drying plants with an input equivalent to more than 57,000 lb/day of 40 percent solids whey (22,800 lb/day of solids or 15,620 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.00
                  0.400
                
                
                  TSS
                  1.50
                  .600
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.100
                  0.040
                
                
                  TSS
                  0.150
                  .060
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For whey drying plants with an input equivalent to 57,000 lb/day or less of 40 percent solids whey (under 22,800 lb/day solids or 15,620 lb/day of BOD5 input).
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  1.30
                  0.650
                
                
                  TSS
                  1.95
                  .975
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.130
                  0.065
                
                
                  TSS
                  0.195
                  .098
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              
              [39 FR 18597, May 28, 1974, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.123
              [Reserved]
            
            
              § 405.124
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6435, Feb. 11, 1975, as amended at 60 FR 33935, June 29, 1995]
            
            
              § 405.125
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of BOD5 input)
                
                
                  BOD5
                  
                  0.220
                  0.110
                
                
                  TSS
                  0.275
                  .138
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 100 lb of BOD5 input)
                
                
                  BOD5
                  
                  0.022
                  0.011
                
                
                  TSS
                  0.023
                  .014
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 405.126
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33935, June 29, 1995]
            
            
              § 405.127
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 405.122 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24996, July 9, 1986]
            
          
        
        
          Pt. 406
          PART 406—GRAIN MILLS POINT SOURCE CATEGORY
          
            
              Subpart A—Corn Wet Milling Subcategory
              Sec.
              406.10
              Applicability; description of the corn wet milling subcategory.
              406.11
              Specialized definitions.
              406.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.13
              [Reserved]
              406.14
              Pretreatment standards for existing sources.
              406.15
              Standards of performance for new sources.
              406.16
              Pretreatment standards for new sources.
              406.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart B—Corn Dry Milling Subcategory
              406.20
              Applicability; description of the corn dry milling subcategory.
              406.21
              Specialized definitions.
              406.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.23
              [Reserved]
              
              406.24
              Pretreatment standards for existing sources.
              406.25
              Standards of performance for new sources.
              406.26
              Pretreatment standards for new sources.
              406.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart C—Normal Wheat Flour Milling Subcategory
              406.30
              Applicability; description of the normal wheat flour milling subcategory.
              406.31
              Specialized definitions.
              406.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              406.34
              Pretreatment standards for existing sources.
              406.35
              Standards of performance for new sources.
              406.36
              Pretreatment standards for new sources.
              406.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart D—Bulgur Wheat Flour Milling Subcategory
              406.40
              Applicability; description of the bulgur wheat flour milling subcategory.
              406.41
              Specialized definitions.
              406.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.43
              [Reserved]
              406.44
              Pretreatment standards for existing sources.
              406.45
              Standards of performance for new sources.
              406.46
              Pretreatment standards for new sources.
              406.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart E—Normal Rice Milling Subcategory
              406.50
              Applicability; description of the normal rice milling subcategory.
              406.51
              Specialized definitions.
              406.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              406.54
              Pretreatment standards for existing sources.
              406.55
              Standards of performance for new sources.
              406.56
              Pretreatment standards for new sources.
              406.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart F—Parboiled Rice Processing Subcategory
              406.60
              Applicability; description of the parboiled rice processing subcategory.
              406.61
              Specialized definitions.
              406.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.63
              [Reserved]
              406.64
              Pretreatment standards for existing sources.
              406.65
              Standards of performance for new sources.
              406.66
              Pretreatment standards for new sources.
              406.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart G—Animal Feed Subcategory
              406.70
              Applicability; description of the animal feed subcategory.
              406.71
              Specialized definitions.
              406.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.73

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              
              406.74
              [Reserved]
              406.75
              Standards of performance for new sources.
              406.76
              Pretreatment standards for new sources.
              406.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart H—Hot Cereal Subcategory
              406.80
              Applicability; description of the hot cereal subcategory.
              406.81
              Specialized definitions.
              406.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              406.84
              [Reserved]
              406.85
              Standards of performance for new sources.
              406.86
              Pretreatment standards for new sources.
              406.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart I—Ready-to-Eat Cereal Subcategory
              406.90
              Applicability; description of the ready-to-eat cereal subcategory.
              406.91
              Specialized definitions.
              406.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.93-406.94
              [Reserved]
              406.95
              Standards of performance for new sources.
              406.96
              Pretreatment standards for new sources.
              406.97
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart J—Wheat Starch and Gluten Subcategory
              406.100
              Applicability; description of the wheat starch and gluten subcategory.
              406.101
              Specialized definitions.
              406.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              406.103-406.104
              [Reserved]
              406.105
              Standards of performance for new sources.
              406.106
              Pretreatment standards for new sources.
              406.107
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
          
          
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), 307(c) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317(c); 86 Stat. 816 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 10513, Mar. 20, 1974, unless otherwise noted.
          
          
            Subpart A—Corn Wet Milling Subcategory
            
              § 406.10
              Applicability; description of the corn wet milling subcategory.
              The provisions of this subpart are applicable to discharges resulting from the process in which shelled corn is steeped in a dilute solution of sulfurous acid and then processed by wet means into such products as animal feed, regular and modified starches, corn oil, corn syrup, and dextrose.
            
            
              § 406.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term corn shall mean the shelled corn delivered to a plant before processing.
              (c) The term standard bushel shall mean a bushel of shelled corn weighing 56 pounds.
              (d) The abbreviation MSBu shall mean 1000 standard bushels.
            
            
              § 406.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              (a) Except as provided in §§ 125.30 through 125.32, and subject to the provisions in paragraph (b) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  2.67
                  0.89
                
                
                  TSS
                  4.32
                  1.08
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                
                
                  BOD5
                  
                  150
                  50
                
                
                  TSS
                  240
                  60
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) The limitations given in paragraph (a) of this section for BOD5 and TSS are derived for a point source producing products standards to the corn wet milling industry. For those plants producing modified starches at a rate of at least 15 percent by dry-basis weight of total sweetener and starch products per month for 12 consecutive months, the following limitations should be used to derive an additive adjustment to the discharge allowed by paragraph (a) of this section:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  0.81
                  0.27
                
                
                  TSS
                  2.16
                  .54
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                
                
                  BOD5
                  
                  45
                  15
                
                
                  TSS
                  120
                  30
                
              
              [39 FR 10513, Mar. 20, 1974, as amended at 42 FR 62371, Dec. 12, 1977; 60 FR 33936, June 29, 1995]
            
            
              § 406.13
              [Reserved]
            
            
              § 406.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33036, June 29, 1995]
            
            
              § 406.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  1.08
                  0.36
                
                
                  TSS
                  1.35
                  .45
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                
                
                  BOD5
                  
                  60
                  20
                
                
                  TSS
                  75
                  25
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [41 FR 50823, Nov. 18, 1976]
            
            
              § 406.16
              Pretreatment standards for new sources.

              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the provisions set forth in paragraph (a) of this section apply, as well as the following pretreatment standard which establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to publicly owned treatment works by a new source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              

              (a) Process waste water shall not be discharged to a POTW at a flow rate or pollutant mass loading rate which is excessive over any time period during the peak load at a POTW. Excessive discharges are defined as those in which the flow of BOD5 or total suspended solids (TSS) exceed the respective values of P from the following formula:
              
              P = K(Q + R)−S
              
              
                where:
                

                P = maximum allowable peak waste load for the new corn wet milling source to be discharged to the POTW (gallons per one hour for flow and pounds per day for BOD5 and TSS).
                Q = average existing waste load to POTW.
                R = average waste load for the new corn wet milling source to be discharged to POTW.
                S = existing peak load of POTW.
                K = 2. When the ratio of (S/Q) is greater than 1.5, K = 3.
              
              
              Calculations are to be based on dry weather conditions.
              [40 FR 52016, Nov. 7, 1975, as amended at 60 FR 33936, June 29, 1995]
            
            
              § 406.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology.
              (a) Subject to the provisions in paragraph (b) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  1.08
                  0.36
                
                
                  TSS
                  1.62
                  .54
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                
                
                  BOD5
                  
                  60
                  20
                
                
                  TSS
                  90
                  30
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) The limitations given in paragraph (a) of this section for BOD5 and TSS are derived for a point source producing products standard to the corn wet milling industry. For those plants producing modified starches at a rate of at least 15 percent by dry-basis weight of total sweetener and starch products per month for 12 consecutive months, the following limitations should be used to derive an additive adjustment to the discharge allowed by paragraph (a) of this section:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  0.43
                  0.14
                
                
                  TSS
                  0.66
                  .22
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                
                
                  BOD5
                  
                  24
                  8
                
                
                  TSS
                  36
                  12
                
              
              [42 FR 62372, Dec. 12, 1977. Redesignated and amended at 44 FR 50739, Aug. 29, 1979]
              
                
                Effective Date Note:
                Section 406.17 was suspended indefinitely at 45 FR 45582, July 7, 1980.
              
            
          
          
            Subpart B—Corn Dry Milling Subcategory
            
              § 406.20
              Applicability; description of the corn dry milling subcategory.
              (a) The provisions of this subpart are applicable to discharges resulting from the process in which shelled corn is washed and subsequently milled by dry processes into such products as corn meal, grits, flour, oil, and animal feed.
              (b) The provisions of this subpart do not apply to discharges from subsequent manufacturing operations to produce expanded or extruded feed or feed products.
            
            
              § 406.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term corn shall mean the shelled corn delivered to a plant before processing.
              (c) The term standard bushel shall mean a bushel of shelled corn weighing 56 pounds.
              (d) The abbreviation MSBu shall mean 1000 standard bushels.
            
            
              § 406.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  0.21
                  0.07
                
                
                  TSS
                  0.18
                  .06
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                
                
                  BOD5
                  
                  12.0
                  4.0
                
                
                  TSS
                  10.5
                  3.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10513, Mar. 20, 1974, as amended at 60 FR 33936, June 29, 1995]
            
            
              § 406.23
              [Reserved]
            
            
              § 406.24
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33936, June 29, 1995]
            
            
              § 406.25
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this part:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of corn)
                
                
                  BOD5
                  
                  0.11
                  0.036
                
                
                  TSS
                  0.054
                  0.18
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of corn)
                  
                
                
                  BOD5
                  
                  6.0
                  2.0
                
                
                  TSS
                  3.0
                  1.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 406.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33936, June 29, 1995]
            
            
              § 406.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.22 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart C—Normal Wheat Flour Milling Subcategory
            
              § 406.30
              Applicability; description of the normal wheat flour milling subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processes in which wheat and other grains are milled by dry processes into flour and millfeed.
            
            
              § 406.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
            
            
              § 406.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33936, June 29, 1995]
            
            
              § 406.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: there shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33936, June 29, 1995]
            
            
              § 406.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33936, June 29, 1995]
            
            
              § 406.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.32 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart D—Bulgur Wheat Flour Milling Subcategory
            
              § 406.40
              Applicability; description of the bulgur wheat flour milling subcategory.
              The provisions of this subpart are applicable to discharges resulting from the process in which wheat is parboiled, dried, and partially debranned in the production of bulgur.
            
            
              § 406.41
              Specialized definitions.
              For the purpose of the subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term wheat shall mean wheat delivered to a plant before processing.
              (c) The term standard bushel shall mean a bushel of wheat weighing 60 pounds.
              (d) The abbreviation MSBu shall mean 1,000 standard bushels.
            
            
              § 406.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of wheat)
                
                
                  BOD5
                  
                  0.025
                  0.0083
                
                
                  TSS
                  0.025
                  .0083
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of wheat)
                
                
                  BOD5
                  
                  1.50
                  0.50
                
                
                  TSS
                  1.50
                  .50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10513, Mar. 20, 1974, as amended at 60 FR 33936, June 29, 1995]
            
            
              § 406.43
              [Reserved]
            
            
              § 406.44
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33936, June 29, 1995]
            
            
              § 406.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of wheat)
                
                
                  BOD5
                  
                  0.015
                  0.005
                
                
                  TSS
                  0.0099
                  .0033
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 stdbu of wheat)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  TSS
                  0.60
                  .20
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 406.46
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33937, June 29, 1995]
            
            
              § 406.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.42 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart E—Normal Rice Milling Subcategory
            
              § 406.50
              Applicability; description of the normal rice milling subcategory.
              The provisions of this subpart are applicable to discharges resulting from the process in which rice is cleaned and milled by dry processes.
            
            
              § 406.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
            
            
              § 406.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33937, June 29, 1995]
            
            
              § 406.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: there shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.54
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.55
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.56
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33937, June 29, 1995]
            
            
              § 406.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.52 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart F—Parboiled Rice Processing Subcategory
            
              § 406.60
              Applicability; description of the parboiled rice processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the process in which rice is cleaned, cooked and dried before being milled.
            
            
              § 406.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term “rice” shall mean rice delivered to a plant before processing.
              (c) The abbreviation “cwt” shall mean hundred weight.
            
            
              § 406.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of rice)
                
                
                  BOD5
                  
                  0.42
                  0.14
                
                
                  TSS
                  0.24
                  .08
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per hundredweight of rice)
                
                
                  BOD5
                  
                  0.042
                  0.014
                
                
                  TSS
                  0.024
                  .008
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10513, Mar. 20, 1974, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.63
              [Reserved]
            
            
              § 406.64
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.65
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of rice)
                
                
                  BOD5
                  
                  0.21
                  0.07
                
                
                  TSS
                  0.09
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per hundredweight of rice)
                
                
                  BOD5
                  
                  0.021
                  0.007
                
                
                  TSS
                  0.009
                  .003
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 406.66
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33937, June 29, 1995]
            
            
              § 406.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.62 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart G—Animal Feed Subcategory
            
              Source:
              40 FR 918, Jan. 3, 1975, unless otherwise noted.
            
            
              § 406.70
              Applicability; description of the animal feed subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacturing of animal feeds (formula feed concentrate) using primarily grain and grain by-products which may be supplemented by proteins, pharmaceuticals, vitamins or mineral additives.
            
            
              
              § 406.71
              Specialized definitions.
              For the purpose of this subpart: The general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 406.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33937, June 29, 1995]
            
            
              § 406.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.74
              [Reserved]
            
            
              § 406.75
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.76
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 918, Jan. 3, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.72 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart H—Hot Cereal Subcategory
            
              Source:
              40 FR 918, Jan. 3, 1975, unless otherwise noted.
            
            
              § 406.80
              Applicability; description of the hot cereal subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of various breakfast cereals from grains, principally wheat and oats, requiring cooking prior to normal human consumption.
            
            
              § 406.81
              Specialized definitions.
              For the purpose of this subpart:

              (a) The general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              
              (b) The term cereal shall mean breakfast cereal.
            
            
              § 406.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33937, June 29, 1995]
            
            
              § 406.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.84
              [Reserved]
            
            
              § 406.85
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 406.86
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 918, Jan. 3, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.82 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart I—Ready-to-Eat Cereal Subcategory
            
              Source:
              40 FR 919, Jan. 3, 1975, unless otherwise noted.
            
            
              § 406.90
              Applicability; description of the ready-to-eat cereal subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of various grains and other materials (whole grain wheat, rice, corn grits, oat flour, sugar, and minor ingredients) to produce various breakfast cereals normally available for human consumption without cooking.
            
            
              § 406.91
              Specialized definitions.
              For the purpose of this subpart:
              (a) The general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term cereal shall mean breakfast cereal.
            
            
              
              § 406.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of cereal product)
                
                
                  BOD5
                  
                  1.2
                  0.40
                
                
                  TSS
                  1.2
                  0.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of cereal product)
                
                
                  BOD5
                  
                  1.2
                  0.40
                
                
                  TSS
                  1.2
                  0.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 919, Jan. 3, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              §§ 406.93-406.94
              [Reserved]
            
            
              § 406.95
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of cereal product)
                
                
                  BOD5
                  
                  0.60
                  0.20
                
                
                  TSS
                  0.45
                  0.15
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of cereal product)
                
                
                  BOD5
                  
                  0.60
                  0.20
                
                
                  TSS
                  0.45
                  0.15
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 406.96
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 919, Jan. 3, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.97
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.92 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart J—Wheat Starch and Gluten Subcategory
            
              Source:
              40 FR 920, Jan. 3, 1975, unless otherwise noted.
            
            
              
              § 406.100
              Applicability; description of the wheat starch and gluten subcategory.
              The provisions of this subpart are applicable to discharges resulting from those industrial operations utilizing wheat flour as a raw material for production of wheat starch and gluten (protein) components through conventional processes of physical separation and subsequent refinement.
            
            
              § 406.101
              Specialized definitions.
              For the purpose of this subpart: The general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 406.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of raw material (wheat flour))
                
                
                  BOD5
                  
                  6.0
                  2.0
                
                
                  TSS
                  6.0
                  2.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of raw material (wheat flour))
                
                
                  BOD5
                  
                  6.0
                  2.0
                
                
                  TSS
                  6.0
                  2.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 920, Jan. 3, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              §§ 406.103-406.104
              [Reserved]
            
            
              § 406.105
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of raw material (wheat flour))
                
                
                  BOD5
                  
                  3.0
                  1.0
                
                
                  TSS
                  3.0
                  1.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of raw material (wheat flour))
                
                
                  BOD5
                  
                  3.0
                  1.0
                
                
                  TSS
                  3.0
                  1.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 406.106
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 920, Jan. 3, 1975, as amended at 60 FR 33937, June 29, 1995]
            
            
              § 406.107
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 406.102 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
        
        
          Pt. 407
          PART 407—CANNED AND PRESERVED FRUITS AND VEGETABLES PROCESSING POINT SOURCE CATEGORY
          
            
              Subpart A—Apple Juice Subcategory
              Sec.
              407.10
              Applicability; description of the apple juice subcategory.
              407.11
              Specialized definitions.
              407.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.13
              [Reserved]
              407.14
              Pretreatment standards for existing sources.
              407.15
              Standards of performance for new sources.
              407.16
              Pretreatment standards for new sources.
              407.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart B—Apple Products Subcategory
              407.20
              Applicability; description of the apple products subcategory.
              407.21
              Specialized definitions.
              407.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.23
              [Reserved]
              407.24
              Pretreatment standards for existing sources.
              407.25
              Standards of performance for new sources.
              407.26
              Pretreatment standards for new sources.
              407.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart C—Citrus Products Subcategory
              407.30
              Applicability; description of the citrus products subcategory.
              407.31
              Specialized definitions.
              407.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.33
              [Reserved]
              407.34
              Pretreatment standards for existing sources.
              407.35
              Standards of performance for new sources.
              407.36
              Pretreatment standards for new sources.
              407.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart D—Frozen Potato Products Subcategory
              407.40
              Applicability; description of the frozen potato products subcategory.
              407.41
              Specialized definitions.
              407.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.43
              [Reserved]
              407.44
              Pretreatment standards for existing sources.
              407.45
              Standards of performance for new sources.
              407.46
              Pretreatment standards for new sources.
              407.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart E—Dehydrated Potato Products Subcategory
              407.50
              Applicability; description of the dehydrated potato products subcategory.
              407.51
              Specialized definitions.
              407.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.53
              [Reserved]
              407.54
              Pretreatment standards for existing sources.
              407.55
              Standards of performance for new sources.
              407.56
              Pretreatment standards for new sources.
              407.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              
              Subpart F—Canned and Preserved Fruits Subcategory
              407.60
              Applicability; description of the canned and preserved fruits subcategory.
              407.61
              Specialized definitions.
              407.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.63
              [Reserved]
              407.64
              Pretreatment standards for existing sources.
              407.65
              [Reserved]
              407.66
              Pretreatment standards for new sources.
              407.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart G—Canned and Preserved Vegetables Subcategory
              407.70
              Applicability; description of the canned and preserved vegetables subcategory.
              407.71
              Specialized definitions.
              407.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.73
              [Reserved]
              407.74
              Pretreatment standards for existing sources.
              407.75
              [Reserved]
              407.76
              Pretreatment standards for new sources.
              407.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart H—Canned and Miscellaneous Specialities Subcategory
              407.80
              Applicability; description of the canned and miscellaneous specialties subcategory.
              407.81
              Specialized definitions.
              407.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              407.83
              [Reserved]
              407.84
              Pretreatment standards for existing sources.
              407.85
              [Reserved]
              407.86
              Pretreatment standards for new sources.
              407.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
          
          
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), 307(c) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317(c); 86 Stat. 816 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 10864, Mar. 21, 1974, unless otherwise noted.
          
          
            Subpart A—Apple Juice Subcategory
            
              § 407.10
              Applicability; description of the apple juice subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of apples into apple juice or apple cider. When a plant is subject to effluent limitations covering more than one subcategory, the plant discharge limitation shall be set by proration limitations for each subcategory based on the total raw material covered by each subcategory.
            
            
              § 407.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 407.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  TSS
                  0.80
                  .40
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  TSS
                  0.80
                  .40
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 60 FR 33938, June 29, 1995]
            
            
              § 407.13
              [Reserved]
            
            
              § 407.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6436, Feb. 11, 1975, as amended at 60 FR 33938, June 29, 1995]
            
            
              § 407.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 41 FR 48737, Nov. 5, 1976]
            
            
              § 407.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33938, June 29, 1995]
            
            
              § 407.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.12 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart B—Apple Products Subcategory
            
              § 407.20
              Applicability; description of the apple products subcategory.

              The provisions of this subpart are applicable to discharges resulting from the processing of apples into apple products. The processing of apples into caustic peeled or dehydrated products is specifically excluded. When a plant is subject to effluent limitations covering more than one subcategory, the plant discharge limitation shall be set by proration limitations, for each subcategory based on the total raw material covered by each subcategory.
            
            
              § 407.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 407.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  1.10
                  0.55
                
                
                  TSS
                  1.40
                  .70
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material
                
                
                  BOD5
                  
                  1.10
                  0.55
                
                
                  TSS
                  1.40
                  .70
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 60 FR 33938, June 29, 1995]
            
            
              § 407.23
              [Reserved]
            
            
              § 407.24
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6437, Feb. 11, 1975, as amended at 60 FR 33938, June 29, 1995]
            
            
              § 407.25
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 41 FR 48737, Nov. 5, 1976]
            
            
              § 407.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33938, June 29, 1995]
            
            
              § 407.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.22 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart C—Citrus Products Subcategory
            
              § 407.30
              Applicability; description of the citrus products subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of citrus into citrus products. When a plant is subject to effluent limitations covering more than one subcategory, the plant discharge limitation shall be set by proration limitations for each subcategory based on raw material covered by each subcategory.
            
            
              § 407.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 407.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  TSS
                  1.70
                  0.85
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  TSS
                  1.70
                  0.85
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 60 FR 33938, June 29, 1995]
            
            
              § 407.33
              [Reserved]
            
            
              § 407.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6437, Feb. 11, 1975, as amended at 60 FR 33938, June 29, 1995]
            
            
              § 407.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  0.14
                  0.07
                
                
                  
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.14
                  0.07
                
                
                  TSS
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 41 FR 48737, Nov. 5, 1976]
            
            
              § 407.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33939, June 29, 1995]
            
            
              § 407.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.32 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart D—Frozen Potato Products Subcategory
            
              § 407.40
              Applicability; description of the frozen potato products subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of white potatoes into frozen potato products. When a plant is subject to effluent limitations covering more than one subcategory, the plant discharge limitation shall be set by proration limitations for each subcategory based on the total raw material covered by each subcategory.
            
            
              § 407.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 407.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  2.80
                  1.40
                
                
                  TSS
                  2.80
                  1.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  2.80
                  1.40
                
                
                  TSS
                  2.80
                  1.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.43
              [Reserved]
            
            
              § 407.44
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6437, Feb. 11, 1975, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  0.34
                  0.17
                
                
                  TSS
                  1.10
                  .55
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.34
                  0.17
                
                
                  TSS
                  1.10
                  .55
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 41 FR 48737, Nov. 5, 1976]
            
            
              § 407.46
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33939, June 29, 1995]
            
            
              § 407.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.42 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart E—Dehydrated Potato Products Subcategory
            
              § 407.50
              Applicability; description of the dehydrated potato products subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of white potatoes into dehydrated potato products. When a plant is subject to effluent limitations covering more than one subcategory, the plant discharge limitation shall be set by proration limitations for each subcategory based on the total raw material covered by each subcategory.
            
            
              § 407.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) [Reserved]
            
            
              § 407.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  2.40
                  1.20
                
                
                  TSS
                  2.80
                  1.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  2.40
                  1.20
                
                
                  TSS
                  2.80
                  1.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.53
              [Reserved]
            
            
              § 407.54
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6437, Feb. 11, 1975, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.55
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of raw material)
                
                
                  BOD5
                  
                  0.34
                  0.17
                
                
                  TSS
                  1.10
                  .55
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of raw material)
                
                
                  BOD5
                  
                  0.34
                  0.17
                
                
                  TSS
                  1.10
                  .55
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 10864, Mar. 21, 1974, as amended at 41 FR 48737, Nov. 5, 1976]
            
            
              § 407.56
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33939, June 29, 1995]
            
            
              § 407.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.52 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart F—Canned and Preserved Fruits Subcategory
            
              Source:
              41 FR 16277, Apr. 16, 1976, unless otherwise noted.
            
            
              
              § 407.60
              Applicability; description of the canned and preserved fruits subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of the following fruit products: Apricots; caneberries; sweet, sour and brined cherries; cranberries; dried fruit; grape juice canning and pressing; olives; peaches; pears; fresh and processed pickles, and pickle salting stations; pineapples; plums; raisins; strawberries; and tomatoes. When a plant is subject to effluent limitations covering more than one commodity or subcategory, the plant discharge limitation shall be set by proration of limitations for each subcategory or commodity based on the total production covered by each commodity or subcategory.
            
            
              § 407.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term apricots shall include the processing of apricots into the following product styles: Canned and frozen, pitted and unpitted, peeled and unpeeled, whole, halves, slices, nectar, and concentrate.
              (c) The term caneberries shall include the processing of the following berries: Canned and frozen blackberries, blueberries, boysenberries, currants, gooseberries, loganberries, ollalieberries, raspberries, and any other similar cane or bushberry but not strawberries or cranberries.
              (d) The term cherries, sweet shall include the processing of all sweet varieties of cherries into the following products styles: Frozen and canned, pitted and unpitted, whole, halves, juice and concentrate.
              (e) The term cherries, sour shall include the processing of all sour varieties of cherries into the following products styles: Frozen and canned, pitted and unpitted, whole, halves, juice and concentrate.
              (f) The term cherries, brined shall include the processing of all varieties of cherries into the following brined product styles: Canned, bottled and bulk, sweet and sour, pitted and unpitted, bleached, sweetened, colored and flavored, whole, halved and chopped.
              (g) The term cranberries shall mean the processing of cranberries into the following product styles: Canned, bottled, and frozen, whole, sauce, jelly, juice and concentrate.
              (h) The term dried fruit shall mean the processing of various fruits into the following products styles: Air, vacuum, and freeze dried, pitted and unpitted, blanched and unblanched, whole, halves, slices and other similar styles of apples, apricots, figs, peaches, pears, prunes, canned extracted prune juice and pulp from rehydrated and cooked dehydrated prunes; but not including dates or raisins.
              (i) The term grape juice canning shall mean the processing of grape juice into the following products and product styles: Canned and frozen, fresh and stored, natural grape juice for the manufacture of juices, drinks, concentrates, jams, jellies, and other related finished products but not wine or other spirits. In terms of raw material processed 1000 kg (1000 lb) of grapes are equivalent to 834 liters (100 gallons) of grape juice.
              (j) The term grape pressing shall mean the washing and subsequent handling including pressing, heating, and filtration of natural juice from all varieties of grapes for the purpose of manufacturing juice, drink, concentrate, and jelly but not wine or other spirits. In terms of raw material processed 1000 kg (1000 lb) of grapes are equivalent to 834 liters (100 gallons) of grape juice.
              (k) The term olives shall mean the processing of olives into the following product styles: Canned, all varieties, fresh and stored, green ripe, black ripe, spanish, sicilian, and any other styles to which spices, acids, and flavorings may have been added.
              (l) The term peaches shall mean the processing of peaches into the following product styles: Canned or frozen, all varieties, peeled, pitted and unpitted, whole, halves, sliced, diced, and any other cuts, nectar, and concentrate but not dehydrated.
              (m) The term pears shall mean the processing of pears into the following product styles: Canned, peeled, halved, sliced, diced, and any other cuts, nectar and concentrate but not dehydrated.
              (n) The term pickles, fresh shall mean the processing of fresh cucumbers and other vegetables, all varieties, all sizes from whole to relish, all styles, cured after packing.
              (o) The term pickles processed shall mean the processing of pickles, cucumbers and other vegetables, all varieties, sizes and types, made after fermentation and storage.
              (p) The term pickles, salt stations shall mean the handling and subsequent preserving of cucumbers and other vegetables at salting stations or tankyards, by salt and other chemical additions necessary to achieve proper fermentation for the packing of processed pickle products. Limitations include allowances for the discharge of spent brine, tank wash, tank soak, and cucumber wash waters. At locations where both salt station and process pack operations (§ 407.61(o)) occur, additive allowances shall be made for both of these sources in formulation of effluent limitations. The effluent limitations are to be calculated based upon the total annual weight (1000 lb, kkg) of raw product processed at each of the salt station and process pack operations. Allowances for contaminated stormwater runoff should be considered in NPDES permit formulation on a case-by-case basis.
              (q) The term pineapples shall mean the processing of pineapple into the following product styles: Canned, peeled, sliced, chunk, tidbit, diced, crushed, and any other related piece size, juice and concentrate. It also specifically includes the on-site production of by-products such as alcohol, sugar or animal feed.
              (r) The term plums shall mean the processing of plums into the following product styles: Canned and frozen, pitted and unpitted, peeled and unpeeled, blanched and unblanched, whole, halved, and other piece size.
              (s) The term raisins shall mean the production of raisins from the following products: Dried grapes, all varieties, bleached and unbleached, which have been cleaned and washed prior to packaging.
              (t) The term strawberries shall mean the processing of strawberries into the following product styles: Canned and frozen, whole, sliced, and pureed.
              (u) The term tomatoes shall mean the processing of tomatoes into canned, peeled, whole, stewed, and related piece sizes; and processing of tomatoes into the following products and product styles: Canned, peeled and unpeeled paste, concentrate, puree, sauce, juice, catsup and other similar formulated items requiring various other pre-processed food ingredients.
              (v) The term medium shall mean a point source that processes a total annual raw material production of fruits, vegetables, specialties and other products that is between 1,816 kkg (2,000 tons) per year and 9,080 kkg (10,000 tons) per year.
              (w) The term large shall mean a point source that processes a total annual raw material production of fruits, vegetables, specialties and other products that exceeds 9,080 kkg (10,000 tons) per year.
              (x) The term annual average shall mean the maximum allowable discharge of BOD5 or TSS as calculated by multiplying the total mass (kkg or 1000 lb) of each raw commodity processed for the entire processing season or calendar year by the applicable annual average limitation.
              (y) The terms maximum for any one day and average of daily values for thirty consecutive days shall be based on the daily average mass of material processed during the peak thirty consecutive day production period.
              [41 FR 16277, Apr. 16, 1976, as amended at 44 FR 22464, Apr. 16, 1979]
            
            
              § 407.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) The following limitations establish the quantity of BOD5 controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. Any fruit processing plant which continuously or intermittently discharges process waste water during the processing season shall meet the annual average, maximum thirty day average, and maximum day BOD5 limitations. Fruit processing plants employing long term waste stabilization, where all or a portion of the process waste water discharge is stored for the entire processing season and released at a controlled rate with State approval, shall meet only the annual average BOD5 limitations.
              
                [Metric units, kg/kkg of raw material; English units, lb/1,000 lb of raw material]
                
                  Commodity (fruits)
                  BOD5 effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Apricots
                  3.00
                  1.81
                  1.26
                
                
                  Caneberries
                  0.77
                  0.46
                  0.32
                
                
                  Cherries:
                
                
                  Brined
                  2.87
                  1.78
                  1.28
                
                
                  Sour
                  1.77
                  1.11
                  0.81
                
                
                  Sweet
                  1.12
                  0.69
                  0.49
                
                
                  Cranberries
                  1.71
                  1.03
                  0.73
                
                
                  Dried fruit
                  1.86
                  1.13
                  0.80
                
                
                  Grape juice:
                
                
                  Canning
                  1.10
                  0.69
                  0.51
                
                
                  Pressing
                  0.22
                  0.14
                  0.10
                
                
                  Olives
                  5.44
                  3.34
                  2.39
                
                
                  Peaches
                  1.51
                  0.93
                  0.67
                
                
                  Pears
                  1.77
                  1.12
                  0.83
                
                
                  Pickles:
                
                
                  Fresh pack
                  1.22
                  0.75
                  0.53
                
                
                  Process pack
                  1.45
                  0.92
                  0.68
                
                
                  Salt stations
                  0.25
                  0.18
                  0.15
                
                
                  Pineapples
                  2.13
                  1.33
                  0.96
                
                
                  Plums
                  0.69
                  0.42
                  0.29
                
                
                  Raisins
                  0.43
                  0.28
                  0.21
                
                
                  Strawberries
                  1.79
                  1.06
                  0.74
                
                
                  Tomatoes
                  1.21
                  0.71
                  0.94
                
              
              (b) The following limitations establish the quantity of TSS controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. Any fruit processing plant which continuously or intermittently discharges process waste water during the processing season shall meet the annual average, maximum thirty day average, and maximum day TSS limitations. Fruit processing plants employing long term waste stabilization, where all or a portion of the process waste water discharge is stored for the entire processing season and released at a controlled rate with state approval, shall meet only the annual average TSS limitations.
              
                [Metric units, kg/kkg of raw material; English units, lb/1,000 lb of raw material]
                
                  Commodity (fruits)
                  TSS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Apricots
                  5.36
                  3.74
                  2.33
                
                
                  Caneberries
                  1.38
                  0.95
                  0.58
                
                
                  Cherries:
                
                
                  Brined
                  5.18
                  3.68
                  2.38
                
                
                  Sour
                  3.20
                  2.30
                  1.52
                
                
                  Sweet
                  2.01
                  1.43
                  0.92
                
                
                  Cranberries
                  3.06
                  2.14
                  1.34
                
                
                  Dried fruit
                  3.34
                  2.34
                  1.48
                
                
                  Grape juice:
                
                
                  Canning
                  1.99
                  1.44
                  0.96
                
                
                  Pressing
                  0.40
                  0.29
                  0.18
                
                
                  Olives
                  9.79
                  6.92
                  4.44
                
                
                  Peaches
                  2.72
                  1.93
                  1.26
                
                
                  Pears
                  3.21
                  2.32
                  1.55
                
                
                  Pickles:
                
                
                  Fresh pack
                  2.19
                  1.54
                  0.99
                
                
                  Process pack
                  2.63
                  1.91
                  1.28
                
                
                  Salt stations
                  0.42
                  0.33
                  0.25
                
                
                  Pineapples
                  3.85
                  2.76
                  1.81
                
                
                  Plums
                  1.24
                  0.87
                  0.54
                
                
                  Raisins
                  0.78
                  0.57
                  0.39
                
                
                  Strawberries
                  3.19
                  2.20
                  1.35
                
                
                  Tomatoes
                  2.15
                  1.48
                  0.90
                
              
              (c) The following limitations establish the quality of pH controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  pH
                  At all times within the range 6.0 to 9.5.
                
              
              [41 FR 16277, Apr. 16, 1976, as amended at 44 FR 22464, Apr. 16, 1979; 60 FR 33939, June 29, 1995]
            
            
              
              § 407.63
              [Reserved]
            
            
              § 407.64
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by any existing point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              [41 FR 16277, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.65
              [Reserved]
            
            
              § 407.66
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              [41 FR 16277, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.62 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart G—Canned and Preserved Vegetables Subcategory
            
              Source:
              41 FR 16281, Apr. 16, 1976, unless otherwise noted.
            
            
              § 407.70
              Applicability; description of the canned and preserved vegetables subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of the following vegetable products: Beets; broccoli; carrots; canned and frozen corn; dehydrated onions and garlic; dehydrated vegetables; dry beans; lima beans; mushrooms; canned onions; peas; sauerkraut canning and cutting; snap beans; spinach; squash; and canned potatoes. When a plant is subject to effluent limitations covering more than one commodity or subcategory, the plant discharge limitations shall be set by proration of limitations for each subcategory or commodity based on the total production covered by each commodity or subcategory.
            
            
              § 407.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term beets shall include the processing of beets into the following product styles: Canned and peeled, whole, sliced, diced, French style, sections, irregular, and other cuts but not dehydrated beets.
              (c) The term broccoli shall include the processing of broccoli into the following product styles: Frozen, chopped, spears, and miscellaneous cuts.
              (d) The term carrots shall include the processing of carrots into the following product styles: Canned and frozen, peeled, whole, sliced, diced, nuggets, crinkle cut, julienne, shoestrings, chunks, chips and other irregular cuts, and juices but not dehydrated carrots.
              (e) The term corn, canned shall mean the processing of corn into the following product styles: Canned, yellow and white, whole kernel, cream style, and on-the-cob.
              (f) The term corn, frozen shall mean the processing of corn into the following product styles: Frozen, yellow and white, whole kernel and whole cob.
              (g) The term dehydrated onions and garlic shall mean the processing of dehydrated onions and garlic into the following product styles: Air, vacuum, and freeze dried, all varieties, diced, strips, and other piece sizes ranging from large sliced to powder but not including green onions, chives, or leeks.
              (h) The term dehydrated vegetables shall mean the processing of dehydrated vegetables in the following product styles: Air, vacuum and freeze dried, blanched and unblanched, peeled and unpeeled, beets, bell peppers, cabbage, carrots, celery, chili pepper, horseradish, turnips, parsnips, parsley, asparagus, tomatoes, green beans, corn, spinach, green onion tops, chives, leeks, whole, diced, and any other piece size ranging from sliced to powder.
              (i) The term dry beans shall mean the production of canned pinto, kidney, navy, great northern, red, pink or related type, with and without formulated sauces, meats and gravies.
              (j) The term lima beans shall mean the processing of lima beans into the following product styles: Canned and frozen, green and white, all varieties and sizes.
              (k) The term mushrooms shall mean the processing of mushrooms into the following product styles: Canned, frozen, dehydrated, all varieties, shapes and sizes.
              (l) The term canned onions shall mean the processing of onions into the following product styles: Canned, frozen, and fried (canned), peeled, whole, sliced, and any other piece size but not including frozen, battered onion rings or dehydrated onions.
              (m) The term peas shall mean the processing of peas into the following product styles: Canned and frozen, all varieties and sizes, whole.
              (n) The term squash shall include the processing of pumpkin and squash into canned and frozen styles.
              (o) The term sauerkraut cutting shall mean the trimming, cutting, and subsequent preparatory handling of cabbage necessary for and including brining and fermentation, and subsequent tank soaking.
              (p) The term sauerkraut canning shall mean the draining and subsequent filling and canning of fermented cabbage and juice.
              (q) The term snap beans shall mean the processing of snap beans into the following product styles: Canned and frozen green, Italian, wax, string, bush, and other related varieties, whole, French, fancy, Extra Standard, Standard, and other cuts.
              (r) The term spinach shall mean the processing of spinach and leafy greens into the following product styles: Canned or frozen, whole leaf, chopped, and other related cuts.
              (s) The term potatoes shall mean the processing of sweet potatoes into the following product styles: Canned, peeled, solid, syrup, and vacuum packed. The following white potato product styles are also included: Canned, peeled, white, all varieties, whole and sliced.
              (t) The term medium shall mean a point source that processes a total annual raw material production of fruits, vegetables, specialties and other products that is between 1,816 kkg (2,000 tons) per year and 9,080 kkg (10,000 tons) per year.
              (u) The term large shall mean a point source that processes a total annual raw material production of fruits, vegetables, specialties and other products that exceeds 9,080 kkg (10,000 tons) per year.
              (v) The term annual average shall mean the maximum allowable discharge of BOD5 or TSS as calculated by multiplying the total mass (kkg or 1000 lb) of each raw commodity processed for the entire processing season or calendar year by the applicable annual average limitation.
              (w) The terms maximum for any one day and average of daily values for thirty consecutive days shall be based on the daily average mass of raw material processed during the peak thirty consecutive day production period.
            
            
              § 407.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) The following limitations establish the quantity of BOD5 controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. Any vegetable processing plant which continuously or intermittently discharges process waste water during the processing season shall meet the annual average, maximum thirty day average, and maximum day BOD5 limitations. Vegetable processing plants employing long term waste stabilization, where all or a portion of the process waste water discharge is stored for the entire processing season and released at a controlled rate with State approval, shall meet only the annual average BOD5 limitations. The effluent limitations do not apply to single-commodity 100 percent canned corn processing plants of all sizes, and multi-commodity 100 percent frozen vegetable processing plants with total annual raw material production less than 7,264 kkg (8,000 tons) per year.
              
                [Metric units, kg/kkg of raw material; English units, lb/1,000 lb of raw material]
                
                  Commodity (vegetables)
                  BOD5 effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Beets
                  1.01
                  0.71
                  0.57
                
                
                  Broccoli
                  3.83
                  2.21
                  1.47
                
                
                  Carrots
                  1.76
                  1.11
                  0.82
                
                
                  Corn:
                
                
                  Canned
                  0.71
                  0.48
                  0.38
                
                
                  Frozen
                  1.45
                  0.84
                  0.56
                
                
                  Dehydrated onion/garlic
                  2.45
                  1.46
                  0.98
                
                
                  Dehydrated vegetables
                  2.98
                  1.76
                  1.21
                
                
                  Dry beans
                  2.50
                  1.51
                  1.07
                
                
                  Lima beans
                  3.68
                  2.19
                  1.51
                
                
                  Mushrooms
                  3.01
                  1.78
                  1.22
                
                
                  Onions (canned)
                  3.09
                  1.83
                  1.25
                
                
                  Peas
                  2.42
                  1.50
                  1.08
                
                
                  Sauerkraut:
                
                
                  Canning
                  0.50
                  0.30
                  0.21
                
                
                  Cutting
                  0.08
                  0.05
                  0.04
                
                
                  Snap beans
                  1.51
                  0.87
                  0.58
                
                
                  Spinach
                  2.37
                  1.36
                  0.91
                
                
                  Squash
                  0.90
                  0.59
                  0.46
                
                
                  Potatoes
                  0.90
                  0.66
                  0.55
                
              
              (b) The following limitations establish the quantity of TSS controlled by the section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. Any vegetable processing plant which continuously or intermittently discharges process waste water during the processing season shall meet the annual average, maximum thirty day average, and maximum day TSS limitations. Vegetable processing plants employing long term waste stabilization, where all or a portion of the process waste water discharge is stored for the entire processing season and released at a controlled rate with state approval, shall meet only the annual average TSS limitations. The effluent limitations do not apply to single-commodity 100 percent canned corn processing plants of all sizes, and multi-commodity 100 percent frozen vegetable processing plants with total annual raw material production less than 7,264 kkg (8,000 tons) per year.
              
                [Metric units, kg/kkg of raw material; English units, lb/1,000 lb of raw material]
                
                  Commodity (vegetables)
                  TSS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Beets
                  1.88
                  1.47
                  1.12
                
                
                  Broccoli
                  6.78
                  4.57
                  2.65
                
                
                  
                  Carrots
                  3.19
                  2.30
                  1.54
                
                
                  Corn:
                
                
                  Canned
                  1.32
                  1.00
                  0.73
                
                
                  Frozen
                  3.13
                  2.30
                  1.57
                
                
                  Dehydrated onion/garlic
                  4.49
                  3.02
                  1.76
                
                
                  Dehydrated vegetables
                  5.30
                  3.65
                  2.21
                
                
                  Dry beans
                  4.48
                  3.13
                  1.97
                
                
                  Lima beans
                  6.56
                  4.53
                  2.76
                
                
                  Mushrooms
                  5.36
                  3.68
                  2.22
                
                
                  Onions (canned)
                  5.51
                  3.78
                  2.28
                
                
                  Peas
                  4.36
                  3.11
                  2.02
                
              
              
                [Metric units, kg/kkg of raw material; English units, lb/1,000 lb of raw material]
                
                  Commodity (vegetables)
                  TSS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Sauerkraut:
                
                
                  Canning
                  0.89
                  0.63
                  0.40
                
                
                  Cutting
                  0.14
                  0.11
                  0.08
                
                
                  Snap beans
                  2.67
                  1.80
                  1.04
                
                
                  Spinach
                  4.19
                  2.81
                  1.64
                
                
                  Squash
                  1.64
                  1.23
                  0.87
                
                
                  Potatoes
                  1.69
                  1.37
                  1.09
                
              
              (c) The following limitations establish the quality of pH controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. The effluent limitations do not apply to single-commodity 100 percent canned corn processing plants of all sizes, and multi-commodity 100 percent frozen vegetable processing plants with total annual raw material production less than 7,264 kkg (8,000 tons) per year.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  pH
                  At all times within the range 6.0 to 9.5.
                
              
              [41 FR 16281, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.73
              [Reserved]
            
            
              § 407.74
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by any existing point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              [41 FR 16281, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.75
              [Reserved]
            
            
              § 407.76
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              [41 FR 16281, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.72 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart H—Canned and Miscellaneous Specialties Subcategory
            
              Source:
              41 FR 16284, Apr. 16, 1976, unless otherwise noted.
            
            
              § 407.80
              Applicability; description of the canned and miscellaneous specialties subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of the following specialty products: Added ingredients; baby food; corn, potato, and tortilla chips; ethnic foods; jams and jellies; mayonnaise and dressings; soups; and tomato-starch-cheese canned specialties. When a plant is subject to effluent limitations covering more than one commodity or subcategory, the plant discharge limitations shall be set by proration of limitations for each subcategory or commodity based on the total production covered by each commodity or subcategory.
            
            
              § 407.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term added ingredients shall mean the prepared sauces (prepared from items such as dairy products, starches, sugar, tomato sauce and concentrate, spices, and other related preprocessed ingredients) which are added during the canning and freezing of fruits and vegetables.
              (c) The term baby foods shall mean the processing of canned fresh fruits and vegetables, meats, eggs, fruit juices, cereal, formulated entrees, desserts and snacks using fresh, pre-processed, or any combination of these and other food ingredients necessary for the production of infant foods.
              (d) The term chips, potato shall mean the processing of fried chips, made from fresh or stored white potatoes, all varieties. In terms of finished potato chips, 1 kg (lb) of finished product is equivalent to 4 kg (lb) of raw material.
              (e) The term chips, corn shall mean the processing of fried corn, made by soaking, rinsing, milling and extruding into a fryer without toasting. In terms of finished corn chips, 1 kg (lb) of finished product is equivalent to 0.9 kg (lb) of raw material.
              (f) The term chips, tortilla shall mean the processing of fried corn, made by soaking, rinsing, milling, rolling into sheets, toasting and frying. In terms of finished tortilla chips, 1 kg (lb) of finished product is equivalent to 0.9 kg (lb) of raw material.
              (g) The term ethnic foods shall mean the production of canned and frozen Chinese and Mexican specialties utilizing fresh and pre-processed bean sprouts, bamboo shoots, water chestnuts, celery, cactus, tomatoes, and other similar vegetables necessary for the production of the various characteristic product styles.
              (h) The term jams and jellies shall include the production of jams, jellies and preserves defined as follows: The combination of fruit and fruit concentrate, sugar, pectin, and other additives in an acidic medium resulting in a gelatinized and thickened finished product.
              (i) The term mayonnaise and salad dressings shall be defined as the emulsified and non-emulsified semisolid food prepared from the combining of edible vegetable oil with acidifying, and egg yolk containing ingredients, or gum and starch combinations to which certain colorings, spices, and flavorings have been added.
              (j) The term soups shall mean the combination of various fresh and pre-processed meats, fish, dairy products, eggs, flours, starches, vegetables, spices, and other similar raw ingredients into a variety of finished mixes and styles but not including dehydrated soups.
              
              (k) The term tomato-starch-cheese canned specialties shall mean canned specialties resulting from a combination of fresh and pre-processed tomatoes, starches, cheeses, spices, and other flavorings necessary to produce a variety of products similar to but not exclusively raviolis, spaghetti, tamales, and enchiladas.
              (l) The term medium shall mean a point source that processes a total annual raw material production of fruits, vegetables, specialties and other products that is between 1,816 kkg (2,000 tons) per year and 9,080 kkg (10,000 tons) per year.
              (m) The term large shall mean a point source that processes a total annual raw material production of fruits, vegetables, specialties and other products that exceeds 9,080 kkg (10,000 tons) per year.
              (n) The term annual average shall mean the maximum allowable discharge of BOD5 or TSS, as calculated by multiplying the total mass (kkg or 1000 lb) of each final product produced for the entire processing season or calendar year by the applicable annual average limitation.
              (o) The terms maximum for any one day and average of daily values for thirty consecutive days shall be based on the daily average mass of final product produced during the peak thirty consecutive day production period.
            
            
              § 407.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) The following limitations establish the quantity of BOD5 controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. Any food specialty plant which continuously or intermittently discharges process waste water during the processing season shall meet the annual average, maximum thirty day average, and maximum day BOD5 limitations. Food specialty plants employing long term waste stabilization, where all or a portion of the process waste water discharge is stored for the entire processing season and release at a controlled rate with state approval, shall meet only the annual average BOD5 limitations. Effluent limitations for the soups subcategory are based upon pounds (lb) or kilograms (kg) of pollutant per 1000 pounds (lb) or kilograms (kkg) of raw ingredients.
              
                [Metric units, kg/kkg of final product; English units, lb/1,000 lb of final product]
                
                  Commodity (specialties)
                  BOD5 effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Added ingredients
                  0.95
                  0.55
                  0.36
                
                
                  Baby food
                  1.23
                  0.73
                  0.51
                
                
                  Chips:
                
                
                  Corn
                  1.58
                  1.04
                  0.80
                
                
                  Potato
                  3.46
                  2.17
                  1.58
                
                
                  Tortilla
                  2.41
                  1.50
                  1.09
                
                
                  Ethnic foods
                  2.39
                  1.41
                  0.96
                
                
                  Jams/jellies
                  0.42
                  0.26
                  0.19
                
                
                  Mayonnaise and dressings
                  0.37
                  0.24
                  0.17
                
                
                  Soups
                  4.14
                  2.46
                  1.69
                
                
                  Tomato-starch-cheese canned specialties
                  1.87
                  1.08
                  0.72
                
              

              (b) The following limitations establish the quantity of TSS controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available. Any food specialty plant which continuously or intermittently discharges process waste water during the processing season shall meet the annual average, maximum thirty day average, and maximum day TSS limitations. Food specialty plants employing long term waste stabilization, where all or a portion of the process waste water discharge is stored for the entire processing season and released at a controlled rate with state approval, shall meet only the annual average TSS limitations. Effluent limitations for the soups subcategory are based upon pounds (lb) or kilograms (kg) of pollutant per 1000 pounds (lb) or kilograms (kkg) of raw ingredients.
              
              
                [Metric units, kg/kkg of final product; English units, lb/1,000 lb of final product]
                
                  Commodity (specialties)
                  TSS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                  Annual average shall not exceed—
                
                
                  Added ingredients
                  0.00
                  0.00
                  0.00
                
                
                  Baby food
                  2.23
                  1.55
                  0.95
                
                
                  Chips:
                
                
                  Corn
                  2.90
                  2.17
                  1.53
                
                
                  Potato
                  6.25
                  4.49
                  2.97
                
                
                  Tortilla
                  4.34
                  3.11
                  2.04
                
                
                  Ethnic foods
                  4.23
                  2.91
                  1.73
                
                
                  Jams/jellies
                  0.76
                  0.54
                  0.36
                
                
                  Mayonnaise and dressings
                  0.67
                  0.49
                  0.33
                
                
                  Soups
                  7.38
                  5.09
                  3.10
                
                
                  Tomato-starch-cheese canned specialties
                  3.31
                  2.23
                  1.30
                
              
              (c) The following limitations establish the quality of pH controlled by this section, which may be discharged by a “medium” or “large” existing point source subject to the provisions of this subpart after application of the best practicable control technology currently available.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  Oil and grease
                  Shall not exceed 20 mg/l.
                
                
                  pH
                  At all times within the range 6.0 to 9.5 exceed 10 mg/l.
                
                
                  pH
                  At all times within the range 6.0 to 9.5.
                
              
              [41 FR 16284, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.83
              [Reserved]
            
            
              § 407.84
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by any existing point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [41 FR 16281, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.85
              [Reserved]
            
            
              § 407.86
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [41 FR 16281, Apr. 16, 1976, as amended at 60 FR 33939, June 29, 1995]
            
            
              § 407.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 407.82 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
        
        
          Pt. 408
          PART 408—CANNED AND PRESERVED SEAFOOD PROCESSING POINT SOURCE CATEGORY
          
            
              Subpart A—Farm-Raised Catfish Processing Subcategory
              Sec.
              408.10

              Applicability; description of the farm-raised catfish processing subcategory.
              
              408.11
              Specialized definitions.
              408.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.13
              [Reserved]
              408.14
              Pretreatment standards for existing sources.
              408.15
              Standards of performance for new sources.
              408.16
              Pretreatment standards for new sources.
              408.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart B—Conventional Blue Crab Processing Subcategory
              408.20
              Applicability; description of the conventional blue crab processing subcategory.
              408.21
              Specialized definitions.
              408.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.23
              [Reserved]
              408.24
              Pretreatment standards for existing sources.
              408.25
              Standards of performance for new sources.
              408.26
              Pretreatment standards for new sources.
              408.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart C—Mechanized Blue Crab Processing Subcategory
              408.30
              Applicability; description of the mechanized blue crab processing subcategory.
              408.31
              Specialized definitions.
              408.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.33
              [Reserved]
              408.34
              Pretreatment standards for existing sources.
              408.35
              Standards of performance for new sources.
              408.36
              Pretreatment standards for new sources.
              408.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart D—Non-Remote Alaskan Crab Meat Processing Subcategory
              408.40
              Applicability; description of the non-remote Alaskan crab meat processing subcategory.
              408.41
              Specialized definitions.
              408.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.43
              [Reserved]
              408.44
              Pretreatment standards for existing sources.
              408.45
              Standards of performance for new sources.
              408.46
              Pretreatment standards for new sources.
              408.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart E—Remote Alaskan Crab Meat Processing Subcategory
              408.50
              Applicability; description of the remote Alaskan crab meat processing subcategory.
              408.51
              Specialized definitions.
              408.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.53
              [Reserved]
              408.54
              Pretreatment standards for existing sources.
              408.55
              Standards of performance for new sources.
              408.56
              Pretreatment standards for new sources.
              408.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart F—Non-Remote Alaskan Whole Crab and Crab Section Processing Subcategory
              408.60
              Applicability; description of the non-remote Alaskan whole crab and crab section processing subcategory.
              408.61
              Specialized definitions.
              408.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.63
              [Reserved]
              
              408.64
              Pretreatment standards for existing sources.
              408.65
              Standards of performance for new sources.
              408.66
              Pretreatment standards for new sources.
              408.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart G—Remote Alaskan Whole Crab and Crab Section Processing Subcategory
              408.70
              Applicability; description of the remote Alaskan whole crab and crab section processing subcategory.
              408.71
              Specialized definitions.
              408.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.73
              [Reserved]
              408.74
              Pretreatment standards for existing sources.
              408.75
              Standards of performance for new sources.
              408.76
              Pretreatment standards for new sources.
              408.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart H—Dungeness and Tanner Crab Processing in the Contiguous States Subcategory
              408.80
              Applicability; description of the dungeness and tanner crab processing in the contiguous States subcategory.
              408.81
              Specialized definitions.
              408.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.83
              [Reserved]
              408.84
              Pretreatment standards for existing sources.
              408.85
              Standards of performance for new sources.
              408.86
              Pretreatment standards for new sources.
              408.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart I—Non-Remote Alaskan Shrimp Processing Subcategory
              408.90
              Applicability; description of the non-remote Alaskan shrimp processing subcategory.
              408.91
              Specialized definitions.
              408.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.93
              [Reserved]
              408.94
              Pretreatment standards for existing sources.
              408.95
              Standards of performance for new sources.
              408.96
              Pretreatment standards for new sources.
              408.97
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart J—Remote Alaskan Shrimp Processing Subcategory
              408.100
              Applicability; description of the remote Alaskan shrimp processing subcategory.
              408.101
              Specialized definitions.
              408.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.103
              [Reserved]
              408.104
              Pretreatment standards for existing sources.
              408.105
              Standards of performance for new sources.
              408.106
              Pretreatment standards for new sources.
              408.107
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart K—Northern Shrimp Processing in the Contiguous States Subcategory
              408.110
              Applicability; description of the Northern shrimp processing in the contiguous States subcategory.
              408.111
              Specialized definitions.
              408.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.113
              [Reserved]
              408.114
              Pretreatment standards for existing sources.
              408.115
              Standards of performance for new sources.
              
              408.116
              Pretreatment standards for new sources.
              408.117
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart L—Southern Non-Breaded Shrimp Processing in the Contiguous States Subcategory
              408.120
              Applicability; description of the Southern non-breaded shrimp processing in the contiguous States subcategory.
              408.121
              Specialized definitions.
              408.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.123
              [Reserved]
              408.124
              Pretreatment standards for existing sources.
              408.125
              Standards of performance for new sources.
              408.126
              Pretreatment standards for new sources.
              408.127
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart M—Breaded Shrimp Processing in the Contiguous States Subcategory
              408.130
              Applicability; description of the breaded shrimp processing in the contiguous States subcategory.
              408.131
              Specialized definitions.
              408.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.133
              [Reserved]
              408.134
              Pretreatment standards for existing sources.
              408.135
              Standards of performance for new sources.
              408.136
              Pretreatment standards for new sources.
              408.137
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart N—Tuna Processing Subcategory
              408.140
              Applicability; description of the tuna processing subcategory.
              408.141
              Specialized definitions.
              408.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.143
              [Reserved]
              408.144
              Pretreatment standards for existing sources.
              408.145
              Standards of performance for new sources.
              408.146
              Pretreatment standards for new sources.
              408.147
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart O—Fish Meal Processing Subcategory
              408.150
              Applicability; description of the fish meal processing subcategory.
              408.151
              Specialized definitions.
              408.152
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.153
              [Reserved]
              408.154
              Pretreatment standards for existing sources.
              408.155
              Standards of performance for new sources.
              408.156
              Pretreatment standards for new sources.
              408.157
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart P—Alaskan Hand-Butchered Salmon Processing Subcategory
              408.160
              Applicability; description of the Alaskan hand-butchered salmon processing subcategory.
              408.161
              Specialized definitions.
              408.162
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.163
              [Reserved]
              408.164
              Pretreatment standards for existing sources.
              408.165
              Standards of performance for new sources.
              408.166
              Pretreatment standards for new sources.
              408.167
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              
              Subpart Q—Alaskan Mechanized Salmon Processing Subcategory
              408.170
              Applicability; description of the Alaskan mechanized salmon processing subcategory.
              408.171
              Specialized definitions.
              408.172
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.173
              [Reserved]
              408.174
              Pretreatment standards for existing sources.
              408.175
              Standards of performance for new sources.
              408.176
              Pretreatment standards for new sources.
              408.177
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart R—West Coast Hand-Butchered Salmon Processing Subcategory
              408.180
              Applicability; description of the West Coast hand-butchered salmon processing subcategory.
              408.181
              Specialized definitions.
              408.182
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.183
              [Reserved]
              408.184
              Pretreatment standards for existing sources.
              408.185
              Standards of performance for new sources.
              408.186
              Pretreatment standards for new sources.
              408.187
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart S—West Coast Mechanized Salmon Processing Subcategory
              408.190
              Applicability; description of the West Coast mechanized salmon processing subcategory.
              408.191
              Specialized definitions.
              408.192
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.193
              [Reserved]
              408.194
              Pretreatment standards for existing sources.
              408.195
              Standards of performance for new sources.
              408.196
              Pretreatment standards for new sources.
              408.197
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart T—Alaskan Bottom Fish Processing Subcategory
              408.200
              Applicability; description of the Alaskan bottom fish processing subcategory.
              408.201
              Specialized definitions.
              408.202
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.203
              [Reserved]
              408.204
              Pretreatment standards for existing sources.
              408.205
              Standards of performance for new sources.
              408.206
              Pretreatment standards for new sources.
              408.207
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart U—Non-Alaskan Conventional Bottom Fish Processing Subcategory
              408.210
              Applicability; description of the non-Alaskan conventional bottom fish processing subcategory.
              408.211
              Specialized definitions.
              408.212
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.213
              [Reserved]
              408.214
              Pretreatment standards for existing sources.
              408.215
              Standards of performance for new sources.
              408.216
              Pretreatment standards for new sources.
              408.217
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart V—Non-Alaskan Mechanized Bottom Fish Processing Subcategory
              408.220
              Applicability; description of the non-Alaskan mechanized bottom fish processing subcategory.
              408.221
              Specialized definitions.
              408.222

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.223
              [Reserved]
              408.224
              Pretreatment standards for existing sources.
              408.225
              Standards of performance for new sources.
              408.226
              Pretreatment standards for new sources.
              408.227
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart W—Hand-Shucked Clam Processing Subcategory
              408.230
              Applicability; description of the hand-shucked clam processing subcategory.
              408.231
              Specialized definitions.
              408.232
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.233
              [Reserved]
              408.234
              Pretreatment standards for existing sources.
              408.235
              Standards of performance for new sources.
              408.236
              Pretreatment standards for new sources.
              408.237
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart X—Mechanized Clam Processing Subcategory
              408.240
              Applicability; description of the mechanized clam processing subcategory.
              408.241
              Specialized definitions.
              408.242
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.243
              [Reserved]
              408.244
              Pretreatment standards for existing sources.
              408.245
              Standards of performance for new sources.
              408.246
              Pretreatment standards for new sources.
              408.247
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart Y—Pacific Coast Hand-Shucked Oyster Processing Subcategory
              408.250
              Applicability; description of the Pacific Coast hand-shucked oyster processing subcategory.
              408.251
              Specialized definitions.
              408.252
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.253
              [Reserved]
              408.254
              Pretreatment standards for existing sources.
              408.255
              Standards of performance for new sources.
              408.256
              Pretreatment standards for new sources.
              408.257
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart Z—Atlantic and Gulf Coast Hand-Shucked Oyster Processing Subcategory
              408.260
              Applicability; description of the Atlantic and Gulf Coast hand-shucked oyster processing subcategory.
              408.261
              Specialized definitions.
              408.262
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.263
              [Reserved]
              408.264
              Pretreatment standards for existing sources.
              408.265
              Standards of performance for new sources.
              408.266
              Pretreatment standards for new sources.
              408.267
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart AA—Steamed and Canned Oyster Processing Subcategory
              408.270
              Applicability; description of the steamed and canned oyster processing subcategory.
              408.271
              Specialized definitions.
              408.272
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.273
              [Reserved]
              408.274
              Pretreatment standards for existing sources.
              408.275
              Standards of performance for new sources.
              
              408.276
              Pretreatment standards for new sources.
              408.277
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AB—Sardine Processing Subcategory
              408.280
              Applicability; description of the sardine processing subcategory.
              408.281
              Specialized definitions.
              408.282
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.283
              [Reserved]
              408.284
              Pretreatment standards for existing sources.
              408.285
              Standards of performance for new sources.
              408.286
              Pretreatment standards for new sources.
              408.287
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AC—Alaskan Scallop Processing Subcategory
              408.290
              Applicability; description of the Alaskan scallop processing subcategory.
              408.291
              Specialized definitions.
              408.292
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.293
              [Reserved]
              408.294
              Pretreatment standards for existing sources.
              408.295
              Standards of performance for new sources.
              408.296
              Pretreatment standards for new sources.
              408.297
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart AD—Non-Alaskan Scallop Processing Subcategory
              408.300
              Applicability; description of the non-Alaskan scallop processing subcategory.
              408.301
              Specialized definitions.
              408.302
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.303
              [Reserved]
              408.304
              Pretreatment standards for existing sources.
              408.305
              Standards of performance for new sources.
              408.306
              Pretreatment standards for new sources.
              408.307
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart AE—Alaskan Herring Fillet Processing Subcategory
              408.310
              Applicability; description of the Alaskan herring fillet processing subcategory.
              408.311
              Specialized definitions.
              408.312
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.313
              [Reserved]
              408.314
              Pretreatment standards for existing sources.
              408.315
              Standards of performance for new sources.
              408.316
              Pretreatment standards for new sources.
              408.317
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AF—Non-Alaskan Herring Fillet Processing Subcategory
              408.320
              Applicability; description of the non-Alaskan herring fillet processing subcategory.
              408.321
              Specialized definitions.
              408.322
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.323
              [Reserved]
              408.324
              Pretreatment standards for existing sources.
              408.325
              Standards of performance for new sources.
              408.326
              Pretreatment standards for new sources.
              408.327
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              
              Subpart AG—Abalone Processing Subcategory
              408.330
              Applicability; description of the abalone processing subcategory.
              408.331
              Specialized definitions.
              408.332
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              408.333
              [Reserved]
              408.334
              Pretreatment standards for existing sources.
              408.335
              Standards of performance for new sources.
              408.336
              Pretreatment standards for new sources.
              408.337
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
          
          
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), 307(c), of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317(c); 86 Stat. 816 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 23140, June 26, 1974, unless otherwise noted.
          
          
            Subpart A—Farm-Raised Catfish Processing Subcategory
            
              § 408.10
              Applicability; description of the farm-raised catfish processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of farm-raised catfish by existing facilities which process more than 1362 kg (3000 lbs) of raw material per day on any day during a calendar year and all new sources.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  28
                  9.2
                
                
                  Oil and grease
                  10
                  3.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  28
                  9.2
                
                
                  Oil and grease
                  10
                  3.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33940, June 29, 1995]
            
            
              § 408.13
              [Reserved]
            
            
              § 408.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  
                  TSS
                    Do.
                
              
              [40 FR 6437, Feb. 11, 1975, as amended at 60 FR 33940, June 29, 1995]
            
            
              § 408.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  4.6
                  2.3
                
                
                  TSS
                  11
                  5.7
                
                
                  Oil and grease
                  0.90
                  0.45
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  4.6
                  2.3
                
                
                  TSS
                  11
                  5.7
                
                
                  Oil and grease
                  0.90
                  0.45
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33940, June 29, 1995]
            
            
              § 408.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.12 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart B—Conventional Blue Crab Processing Subcategory
            
              § 408.20
              Applicability; description of the conventional blue crab processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of blue crab in which manual picking or separation of crab meat from the shell is utilized. The effluent limitations contained in this subpart B are applicable to existing facilities processing more than 1362 kg (3000 lbs) of raw material per day on any day during a calendar year and all new sources.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  2.2
                  0.74
                
                
                  Oil and grease
                  0.60
                  0.20
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  2.2
                  0.74
                
                
                  Oil and grease
                  0.60
                  0.20
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33940, June 29, 1995]
            
            
              § 408.23
              [Reserved]
            
            
              § 408.24
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33940, June 29, 1995]
            
            
              § 408.25
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  TSS
                  0.90
                  0.45
                
                
                  Oil and grease
                  0.13
                  0.065
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  TSS
                  0.90
                  0.45
                
                
                  Oil and grease
                  0.13
                  0.065
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33940, June 29, 1995]
            
            
              § 408.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.22 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart C—Mechanized Blue Crab Processing Subcategory
            
              § 408.30
              Applicability; description of the mechanized blue crab processing subcategory.

              The provisions of this subpart are applicable to discharges resulting from the processing of blue crab in which mechanical picking or separation of crab meat from the shell is utilized.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  36
                  12.0
                
                
                  Oil and grease
                  13
                  4.2
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  36
                  12.0
                
                
                  Oil and grease
                  13
                  4.2
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.33
              [Reserved]
            
            
              § 408.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  5.0
                  2.5
                
                
                  TSS
                  13
                  6.3
                
                
                  Oil and grease
                  2.6
                  1.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  5.0
                  2.5
                
                
                  TSS
                  13
                  6.3
                
                
                  Oil and grease
                  2.6
                  1.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.36
              Pretreatment standards for new sources.

              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33941, June 29, 1995]
            
            
              § 408.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.32 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart D—Non-Remote Alaskan Crab Meat Processing Subcategory
            
              § 408.40
              Applicability; description of the non-remote Alaskan crab meat processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing, in non-remote Alaska, of dungeness, tanner, and king crab meat. The effluent limitations contained in this subpart D are applicable to facilities located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  19
                  6.2
                
                
                  Oil and grease
                  1.8
                  0.61
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  19
                  6.2
                
                
                  Oil and grease
                  1.8
                  0.61
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.43
              [Reserved]
            
            
              § 408.44
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  16
                  5.3
                
                
                  Oil and grease
                  1.6
                  0.52
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  16
                  5.3
                
                
                  Oil and grease
                  1.6
                  0.52
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.46
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33941, June 29, 1995]
            
            
              § 408.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.42 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart E—Remote Alaskan Crab Meat Processing Subcategory
            
              § 408.50
              Applicability; description of the remote Alaskan crab meat processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing, in remote Alaska, of dungeness, tanner, and king crab meat. The effluent limitations contained in subpart E are applicable to facilities not covered under subpart D.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [60 FR 33941, June 29, 1995]
            
            
              
              § 408.53
              [Reserved]
            
            
              § 408.54
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.55
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.56
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33941, June 29, 1995]
            
            
              § 408.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.52 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart F—Non-Remote Alaskan Whole Crab and Crab Section Processing Subcategory
            
              § 408.60
              Applicability; description of the non-remote Alaskan whole crab and crab section processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing, in non-remote Alaska, of dungeness, tanner and king whole crab and crab sections. The effluent limitations contained in this subpart F are applicable to facilities located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  12
                  12
                
                
                  Oil and grease
                  1.3
                  0.42
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  12
                  3.9
                
                
                  Oil and grease
                  1.3
                  0.42
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.63
              [Reserved]
            
            
              § 408.64
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33941, June 29, 1995]
            
            
              § 408.65
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood—
                
                
                  TSS
                  9.9
                  3.3
                
                
                  Oil and grease
                  1.1
                  0.36
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  9.9
                  3.3
                
                
                  Oil and grease
                  1.1
                  0.36
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.66
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33941, June 29, 1995]
            
            
              § 408.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.62 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart G—Remote Alaskan Whole Crab and Crab Section Processing Subcategory
            
              § 408.70
              Applicability; description of the remote Alaskan whole crab and crab section processing subcategory.

              The provisions of this subpart are applicable to discharges resulting from the processing, in remote Alaska, of dungeness, tanner, and king whole crab and crab sections. The effluent limitations contained in this subpart G are applicable to facilities not covered under subpart F of this part.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [60 FR 33941, June 29, 1995]
            
            
              § 408.73
              [Reserved]
            
            
              § 408.74
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.75
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.76
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33942, June 29, 1995]
            
            
              § 408.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.72 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            
            Subpart H—Dungeness and Tanner Crab Processing in the Contiguous States Subcategory
            
              § 408.80
              Applicability; description of the dungeness and tanner crab processing in the contiguous States subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of dungeness and tanner crab in the contiguous States.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amendable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  8.1
                  2.7
                
                
                  Oil and grease
                  1.8
                  0.61
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  8.1
                  2.7
                
                
                  Oil and grease
                  1.8
                  0.61
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.83
              [Reserved]
            
            
              § 408.84
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.85
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  10
                  4.1
                
                
                  TSS
                  1.7
                  0.69
                
                
                  
                  Oil and grease
                  0.25
                  0.10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  10
                  4.1
                
                
                  TSS
                  1.7
                  0.69
                
                
                  Oil and grease
                  0.25
                  0.10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.86
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33942, June 29, 1995]
            
            
              § 408.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.82 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart I—Non-Remote Alaskan Shrimp Processing Subcategory
            
              § 408.90
              Applicability; description of the non-remote Alaskan shrimp processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of shrimp in non-remote Alaska. The effluent limitations contained in this subpart I are applicable to facilities located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg.
              [40 FR 55780, Dec. 1, 1975]
            
            
              § 408.91
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  320
                  210
                
                
                  Oil and grease
                  51
                  17
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  320
                  210
                
                
                  Oil and grease
                  51
                  17
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33942, June 29, 1995]
            
            
              
              § 408.93
              [Reserved]
            
            
              § 408.94
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6438, Feb. 11, 1975, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.95
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  270
                  180
                
                
                  Oil and grease
                  45
                  15
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  270
                  180
                
                
                  Oil and grease
                  45
                  15
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.96
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33942, June 29, 1995]
            
            
              § 408.97
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.92 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart J—Remote Alaskan Shrimp Processing Subcategory
            
              § 408.100
              Applicability; description of the remote Alaskan shrimp processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of shrimp in remote Alaska. The effluent limitations contained in this subpart J are applicable to facilities not covered under subpart I of this part.
              [40 FR 55781, Dec. 1, 1975]
            
            
              § 408.101
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [60 FR 33942, June 29, 1995]
            
            
              § 408.103
              [Reserved]
            
            
              § 408.104
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6439, Feb. 11, 1975, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.105
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55781, Dec. 1, 1975]
            
            
              § 408.106
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33942, June 29, 1995]
            
            
              § 408.107
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.102 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart K—Northern Shrimp Processing in the Contiguous States Subcategory
            
              § 408.110
              Applicability; description of the Northern shrimp processing in the contiguous States subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of shrimp in the Northern contiguous States, including Washington, Oregon, California, Maine, New Hampshire, and Massachusetts. The effluent limitations contained in this subpart K are applicable to existing facilities processing more than 908 kg (2000 lbs) of raw material per day on any day during a calendar year and all new sources.
              [40 FR 55781, Dec. 1, 1975]
            
            
              § 408.111
              Specialized definitions.
              For the purpose of this subpart:
              
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  160
                  54
                
                
                  Oil and grease
                  126
                  42
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  160
                  54
                
                
                  Oil and grease
                  126
                  42
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.113
              [Reserved]
            
            
              § 408.114
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6439, Feb. 11, 1975, as amended at 60 FR 33942, June 29, 1995]
            
            
              § 408.115
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  155
                  62
                
                
                  TSS
                  38
                  15
                
                
                  Oil and grease
                  14
                  5.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  155
                  62
                
                
                  TSS
                  38
                  15
                
                
                  Oil and grease
                  14
                  5.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.116
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33943, June 29, 1995]
            
            
              
              § 408.117
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.112 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart L—Southern Non-Breaded Shrimp Processing in the Contiguous States Subcategory
            
              § 408.120
              Applicability; description of the Southern non-breaded shrimp processing in the contiguous States subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of non-breaded shrimp in the Southern contiguous States, including North and South Carolina, Georgia, Florida, Alabama, Mississippi, Louisiana, and Texas. The effluent limitations contained in this subpart L are applicable to existing facilities processing more than 908 kg (2000 lbs) of raw material per day on any day during a calendar year and all new sources.
              [40 FR 55781, Dec. 1, 1975]
            
            
              § 408.121
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  110
                  38
                
                
                  Oil and grease
                  36
                  12
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  110
                  38
                
                
                  Oil and grease
                  36
                  12
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33943, June 29, 1995]
            
            
              § 408.123
              [Reserved]
            
            
              § 408.124
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6439, Feb. 11, 1975, as amended at 60 FR 33943, June 29, 1995]
            
            
              § 408.125
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  63
                  25
                
                
                  TSS
                  25
                  10
                
                
                  Oil and grease
                  4.0
                  1.6
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  63
                  25
                
                
                  TSS
                  25
                  10
                
                
                  Oil and grease
                  4.0
                  1.6
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.126
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33943, June 29, 1995]
            
            
              § 408.127
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.122 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart M—Breaded Shrimp Processing in the Contiguous States Subcategory
            
              § 408.130
              Applicability; description of the breaded shrimp processing in the contiguous States subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of breaded shrimp in the contiguous States by existing facilities processing more than 908 kg (2000 lbs) of raw material per day on any day during a calendar year and all new sources.
              [40 FR 55781, Dec. 1, 1975]
            
            
              § 408.131
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  280
                  93
                
                
                  Oil and grease
                  36
                  12
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  280
                  93
                
                
                  Oil and grease
                  36
                  12
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 60 FR 33943, June 29, 1995]
            
            
              § 408.133
              [Reserved]
            
            
              § 408.134
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Oil and grease
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6439, Feb. 11, 1975, as amended at 60 FR 33943, June 29, 1995]
            
            
              § 408.135
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  100
                  40
                
                
                  TSS
                  55
                  22
                
                
                  Oil and grease
                  3.8
                  1.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  100
                  40
                
                
                  TSS
                  55
                  22
                
                
                  Oil and grease
                  3.8
                  1.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.136
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33943, June 29, 1995]
            
            
              § 408.137
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.132 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            
            Subpart N—Tuna Processing Subcategory
            
              § 408.140
              Applicability; description of the tuna processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of tuna.
              [40 FR 55781, Dec. 1, 1975]
            
            
              § 408.141
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term oil and grease shall mean those components of a waste water amenable to measurement by the method described in Methods for Chemical Analysis of Water and Wastes, 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 217.
              (c) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  8.3
                  3.3
                
                
                  Oil and grease
                  2.1
                  0.84
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  8.3
                  3.3
                
                
                  Oil and grease
                  2.1
                  0.84
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 23140, June 26, 1974, as amended at 44 FR 45945, Aug. 9, 1979; 60 FR 33943, June 29, 1995]
            
            
              § 408.143
              [Reserved]
            
            
              § 408.144
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 6439, Feb. 11, 1975, as amended at 60 FR 33943, June 29, 1995]
            
            
              § 408.145
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  20
                  8.1
                
                
                  TSS
                  7.5
                  3.0
                
                
                  Oil and grease
                  1.9
                  0.76
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  20
                  8.1
                
                
                  TSS
                  7.5
                  3.0
                
                
                  Oil and grease
                  1.9
                  0.76
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.146
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33943, June 29, 1995]
            
            
              § 408.147
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.142 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart O—Fish Meal Processing Subcategory
            
              Source:
              40 FR 55781, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.150
              Applicability; description of the fish meal processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of menhaden on the Gulf and Atlantic Coasts and the processing of anchovy on the West Coast into fish meal, oil and solubles.
            
            
              § 408.151
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.152
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any menhaden or anchovy fish meal reduction facility which utilizes a solubles plant to process stick water or bail water shall meet the following limitations.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  BOD5
                  
                  7.0
                  3.9
                
                
                  TSS
                  3.7
                  1.5
                
                
                  Oil and grease
                  1.4
                  0.76
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  BOD5
                  
                  7.0
                  3.9
                
                
                  TSS
                  3.7
                  1.5
                
                
                  Oil and grease
                  1.4
                  0.76
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) Any menhaden or anchovy fish meal reduction facility not covered under § 408.152(a) shall meet the following limitations:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  3.5
                  2.8
                
                
                  TSS
                  2.6
                  1.7
                
                
                  Oil and grease
                  3.2
                  1.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  3.5
                  2.8
                
                
                  TSS
                  2.6
                  1.7
                
                
                  Oil and grease
                  3.2
                  1.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55781, Dec. 1, 1975, as amended at 41 FR 31821, July 30, 1976; 60 FR 33943, June 29, 1995]
            
            
              § 408.153
              [Reserved]
            
            
              § 408.154
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55781, Dec. 1, 1975, as amended at 60 FR 33943, June 29, 1995]
            
            
              § 408.155
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  BOD5
                  
                  6.7
                  3.8
                
                
                  TSS
                  3.7
                  1.5
                
                
                  Oil and grease
                  1.4
                  0.76
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  BOD5
                  
                  6.7
                  3.8
                
                
                  TSS
                  3.7
                  1.5
                
                
                  Oil and grease
                  1.4
                  0.76
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55781, Dec. 1, 1975, as amended at 41 FR 31821, July 30, 1976]
            
            
              § 408.156
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55781, Dec. 1, 1975, as amended at 60 FR 33944, June 29, 1995]
            
            
              § 408.157
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.152 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart P—Alaskan Hand-Butchered Salmon Processing Subcategory
            
              Source:
              40 FR 55782, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.160
              Applicability; description of the Alaskan hand-butchered salmon processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the hand-butchering of salmon in Alaska.
            
            
              § 408.161
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.162
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any hand-butchered salmon processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  2.6
                  1.6
                
                
                  Oil and grease
                  0.31
                  0.19
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  2.6
                  1.6
                
                
                  Oil and grease
                  0.31
                  0.19
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any hand-butchered salmon processing facility not covered under § 408.162(a) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55782, Dec. 1, 1975, as amended at 41 FR 31821, July 30, 1976; 60 FR 33944, June 29, 1995]
            
            
              § 408.163
              [Reserved]
            
            
              § 408.164
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55781, Dec. 1, 1975, as amended at 60 FR 33944, June 29, 1995]
            
            
              § 408.165
              Standards of performance for new sources.

              (a) The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (1) Any hand-butchered salmon processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  2.3
                  1.4
                
                
                  Oil and grease
                  0.28
                  0.17
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  2.3
                  1.4
                
                
                  Oil and grease
                  0.28
                  0.17
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (2) Any hand-butchered salmon processing facility not covered under § 408.165(a)(1) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              (b) [Reserved]
              [40 FR 55782, Dec. 1, 1975, as amended at 41 FR 31821, July 30, 1976]
            
            
              § 408.166
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55781, Dec. 1, 1975, as amended at 60 FR 33944, June 29, 1995]
            
            
              § 408.167
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              (a) [Reserved]
              (b) Except as provided in §§ 125.30 through 125.32, any hand-butchered salmon processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.162(b)(2) of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24998, July 9, 1986]
            
          
          
            Subpart Q—Alaskan Mechanized Salmon Processing Subcategory
            
              Source:
              40 FR 55783, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.170
              Applicability; description of the Alaskan mechanized salmon processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the mechanized butchering of salmon in Alaska.
            
            
              § 408.171
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              
              § 408.172
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any mechanized salmon processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  44
                  26
                
                
                  Oil and grease
                  29
                  11
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  44
                  26
                
                
                  Oil and grease
                  29
                  11
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any mechanized salmon processing facility not covered under § 408.172(a) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55783, Dec. 1, 1975, as amended at 41 FR 31821, July 30, 1976; 60 FR 33944, June 29, 1995]
            
            
              § 408.173
              [Reserved]
            
            
              § 408.174
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55783, Dec. 1, 1975, as amended at 60 FR 33944, June 29, 1995]
            
            
              § 408.175
              Standards of performance for new sources.
              (a) The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (1) Any mechanized salmon processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  42
                  25
                
                
                  Oil and grease
                  28
                  10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  42
                  25
                
                
                  Oil and grease
                  28
                  10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (2) Any mechanized salmon processing facility not covered under § 408.175(a)(1) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              (b) [Reserved]
              [40 FR 55783, Dec. 1, 1975, as amended at 41 FR 31822, July 30, 1976]
            
            
              
              § 408.176
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55783, Dec. 1, 1975, as amended at 60 FR 33944, June 29, 1995]
            
            
              § 408.177
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.172 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart R—West Coast Hand-Butchered Salmon Processing Subcategory
            
              Source:
              40 FR 55784, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.180
              Applicability; description of the West Coast hand-butchered salmon processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the hand-butchering of salmon on the West Coast.
            
            
              § 408.181
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.182
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  2.6
                  1.6
                
                
                  Oil and grease
                  0.31
                  0.19
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  2.6
                  1.6
                
                
                  Oil and grease
                  0.31
                  0.19
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55784, Dec. 1, 1975, as amended at 41 FR 31822, July 30, 1976; 60 FR 33944, June 29, 1995]
            
            
              § 408.183
              [Reserved]
            
            
              § 408.184
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55784, Dec. 1, 1975, as amended at 60 FR 33944, June 29, 1995]
            
            
              § 408.185
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  BOD5
                  
                  2.7
                  1.7
                
                
                  TSS
                  0.70
                  0.42
                
                
                  Oil and grease
                  0.045
                  0.026
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  BOD5
                  
                  2.7
                  1.7
                
                
                  TSS
                  0.70
                  0.42
                
                
                  Oil and grease
                  0.045
                  0.026
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55784, Dec. 1, 1975, as amended at 41 FR 31822, July 30, 1976]
            
            
              § 408.186
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55783, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.187
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.182 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart S—West Coast Mechanized Salmon Processing Subcategory
            
              Source:
              40 FR 55786, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.190
              Applicability; description of the West Coast mechanized salmon processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the mechanized butchering of salmon on the West Coast.
            
            
              § 408.191
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.192
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  44
                  26
                
                
                  Oil and grease
                  29
                  11
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  44
                  26
                
                
                  Oil and grease
                  29
                  11
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55786, Dec. 1, 1975, as amended at 41 FR 31822, July 30, 1976; 60 FR 33945, June 29, 1995]
            
            
              § 408.193
              [Reserved]
            
            
              § 408.194
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55786, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.195
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  BOD5
                  
                  62
                  38
                
                
                  TSS
                  13
                  7.6
                
                
                  Oil and grease
                  4.2
                  1.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  BOD5
                  
                  62
                  38
                
                
                  TSS
                  13
                  7.6
                
                
                  Oil and grease
                  4.2
                  1.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55786, Dec. 1, 1975, as amended at 41 FR 31822, July 30, 1976]
            
            
              § 408.196
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              
              [40 FR 55786, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.197
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.192 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart T—Alaskan Bottom Fish Processing Subcategory
            
              Source:
              40 FR 55787, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.200
              Applicability; description of the Alaskan bottom fish processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of bottom fish such as halibut in Alaska.
            
            
              § 408.201
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.202
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any Alaskan bottom fish processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  3.1
                  1.9
                
                
                  Oil and grease
                  4.3
                  0.56
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  3.1
                  1.9
                
                
                  Oil and grease
                  4.3
                  0.56
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any Alaskan bottom-fish processing facility not covered under § 408.202(a) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55787, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.203
              [Reserved]
            
            
              § 408.204
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55787, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.205
              Standards of performance for new sources.
              (a) The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (1) Any Alaskan bottom fish processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  1.9
                  1.1
                
                
                  Oil and grease
                  2.6
                  0.34
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  1.9
                  1.1
                
                
                  Oil and grease
                  2.6
                  0.34
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (2) Any Alaskan bottom-fish processing facility not covered under § 408.205(a)(1) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              (b) [Reserved]
            
            
              § 408.206
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55787, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.207
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              (a) [Reserved]
              (b) Except as provided in §§ 125.30 through 125.32, any Alaskan bottom fish processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.202(b)(2) of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24998, July 9, 1986]
            
          
          
            Subpart U—Non-Alaskan Conventional Bottom Fish Processing Subcategory
            
              Source:
              40 FR 55788, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.210
              Applicability; description of the non-Alaskan conventional bottom fish processing subcategory.

              The provisions of this subpart are applicable to discharges resulting from the processing of bottom fish outside of Alaska in which the unit operations are carried out predominately through manual methods. However, the use of scaling machines and/or skinning machines are considered to be normal practice within this subcategory. The provisions of this subpart apply to the processing of currently, commercially processed species of bottom fish such as flounder, ocean perch, haddock, cod, sea catfish, sole, halibut, and rockfish. These provisions apply to existing facilities processing more than 1816 kg (4000 lbs) of raw material per day on any day during a calendar year and all new sources.
            
            
              § 408.211
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.212
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  3.6
                  2.0
                
                
                  Oil and grease
                  1.0
                  0.55
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  3.6
                  2.0
                
                
                  Oil and grease
                  1.0
                  0.55
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55788, Dec. 1, 1975, as amended at 41 FR 31822, July 30, 1976; 60 FR 33945, June 29, 1995]
            
            
              § 408.213
              [Reserved]
            
            
              § 408.214
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55788, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.215
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  BOD5
                  
                  1.2
                  0.71
                
                
                  TSS
                  1.5
                  0.73
                
                
                  Oil and grease
                  0.077
                  0.042
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  BOD5
                  
                  1.2
                  0.71
                
                
                  TSS
                  1.5
                  0.73
                
                
                  Oil and grease
                  0.077
                  0.042
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55788, Dec. 1, 1975, as amended at 41 FR 31823, July 30, 1976]
            
            
              
              § 408.216
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55788, Dec. 1, 1975, as amended at 60 FR 33945, June 29, 1995]
            
            
              § 408.217
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.212 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart V—Non-Alaskan Mechanized Bottom Fish Processing Subcategory
            
              Source:
              40 FR 55789, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.220
              Applicability; description of the non-Alaskan mechanized bottom fish processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of bottom fish outside of Alaska in which the unit operations (particularly the butchering and/or filleting operations) are carried out predominately through mechanized methods. The provisions of this subpart apply to the processing of bottom fish such as whiting and croaker.
            
            
              § 408.221
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.222
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  TSS
                  22
                  12
                
                
                  Oil and grease
                  9.9
                  3.9
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  22
                  12
                
                
                  Oil and grease
                  9.9
                  3.9
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55789, Dec. 1, 1975, as amended at 41 FR 31823, July 30, 1976; 60 FR 33946, June 29, 1995]
            
            
              
              § 408.223
              [Reserved]
            
            
              § 408.224
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55789, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.225
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of seafood)
                
                
                  BOD5
                  
                  13
                  7.5
                
                
                  TSS
                  5.3
                  2.9
                
                
                  Oil and grease
                  1.2
                  0.47
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  BOD5
                  
                  13
                  7.5
                
                
                  TSS
                  5.3
                  2.9
                
                
                  Oil and grease
                  1.2
                  0.47
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55789, Dec. 1, 1975, as amended at 41 FR 31823, July 30, 1976]
            
            
              § 408.226
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55789, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.227
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.222 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart W—Hand-Shucked Clam Processing Subcategory
            
              Source:
              40 FR 55790, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.230
              Applicability; description of the hand-shucked clam processing subcategory.

              The provisions of this subpart are applicable to discharges resulting from existing hand-shucked clam processing facilities which process more than 1816 kg (4000 lbs) of raw material per day on any day during a calendar year and all new sources.
            
            
              § 408.231
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.232
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  59
                  18
                
                
                  Oil and grease
                  0.60
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  59
                  18
                
                
                  Oil and grease
                  0.60
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55790, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.233
              [Reserved]
            
            
              § 408.234
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55790, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.235
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  55
                  17
                
                
                  Oil and grease
                  0.56
                  0.21
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  55
                  17
                
                
                  Oil and grease
                  0.56
                  0.21
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.236
              Pretreatment standards for new sources.

              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55790, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.237
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.232 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart X—Mechanized Clam Processing Subcategory
            
              Source:
              40 FR 55791, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.240
              Applicability; description of the mechanized clam processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from mechanized clam processing.
            
            
              § 408.241
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.242
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  90
                  15
                
                
                  Oil and grease
                  4.2
                  0.97
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  90
                  15
                
                
                  Oil and grease
                  4.2
                  0.97
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55791, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.243
              [Reserved]
            
            
              § 408.244
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55791, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              
              § 408.245
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  15
                  5.7
                
                
                  TSS
                  26
                  4.4
                
                
                  Oil and grease
                  0.40
                  0.092
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  15
                  5.7
                
                
                  TSS
                  26
                  4.4
                
                
                  Oil and grease
                  0.40
                  0.092
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.246
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55791, Dec. 1, 1975, as amended at 60 FR 33946, June 29, 1995]
            
            
              § 408.247
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.242 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart Y—Pacific Coast Hand-Shucked Oyster Processing Subcategory
            
              Source:
              40 FR 55792, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.250
              Applicability; description of the Pacific Coast hand-shucked oyster processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from existing Pacific Coast handshucked oyster processing facilities which process more than 454 kg (1000 lbs) of product per day on any day during a calendar year and all new sources.
            
            
              § 408.251
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean the weight of the oyster meat after shucking.
            
            
              § 408.252
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  TSS
                  47
                  38
                
                
                  Oil and grease
                  2.4
                  1.8
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  TSS
                  47
                  38
                
                
                  Oil and grease
                  2.4
                  1.8
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55792, Dec. 1, 1975, as amended at 41 FR 31823, July 30, 1976; 60 FR 33946, June 29, 1995]
            
            
              § 408.253
              [Reserved]
            
            
              § 408.254
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55792, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.255
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  TSS
                  45
                  36
                
                
                  Oil and grease
                  2.2
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  TSS
                  45
                  36
                
                
                  Oil and grease
                  2.2
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55792, Dec. 1, 1975, as amended at 41 FR 31823, July 30, 1976]
            
            
              § 408.256
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55792, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.257
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.

              Except as provided in §§ 125.30 through 125.32, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for thirty consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                  
                
                
                  TSS
                  45
                  36
                
                
                  Oil and grease
                  2.2
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                  
                
                
                  TSS
                  45
                  36
                
                
                  Oil and grease
                  2.2
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [51 FR 24998, July 9, 1986]
            
          
          
            Subpart Z—Atlantic and Gulf Coast Hand-Shucked Oyster Processing Subcategory
            
              Source:
              40 FR 55793, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.260
              Applicability; description of the Atlantic and Gulf Coast hand-shucked oyster processing subcategory.
              The provisions of this subpart are applicable to discharge resulting from existing hand-shucked oyster processing facilities on the Atlantic and Gulf Coasts which process more than 454 kg (1000 lbs) of product per day on any day during a calendar year and all new sources.
            
            
              § 408.261
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean the weight of the oyster meat after shucking.
            
            
              § 408.262
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  TSS
                  24
                  16
                
                
                  Oil and grease
                  1.2
                  0.81
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  TSS
                  24
                  16
                
                
                  Oil and grease
                  1.2
                  0.81
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55793, Dec. 1, 1975, as amended at 41 FR 31823, July 30, 1976; 60 FR 33947, June 29, 1995]
            
            
              § 408.263
              [Reserved]
            
            
              § 408.264
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              
              [40 FR 55793, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.265
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  TSS
                  23
                  16
                
                
                  Oil and grease
                  1.1
                  0.77
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  TSS
                  23
                  16
                
                
                  Oil and grease
                  1.1
                  0.77
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55793, Dec. 1, 1975, as amended at 41 FR 31824, July 30, 1976]
            
            
              § 408.266
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55793, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.267
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for thirty consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                  
                
                
                  TSS
                  23
                  16
                
                
                  Oil and grease
                  1.1
                  0.77
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                  
                
                
                  TSS
                  23
                  16
                
                
                  Oil and grease
                  1.1
                  0.77
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [51 FR 24998, July 9, 1986]
            
          
          
            Subpart AA—Steamed and Canned Oyster Processing Subcategory
            
              Source:
              40 FR 55794, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.270
              Applicability; description of the steamed and canned oyster processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from oysters which are mechanically shucked.
            
            
              § 408.271
              Specialized definitions.
              For the purpose of this subpart:

              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              
              (b) The term product shall mean the weight of the oyster meat after shucking.
            
            
              § 408.272
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  270
                  190
                
                
                  Oil and grease
                  2.3
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  270
                  190
                
                
                  Oil and grease
                  2.3
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55794, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.273
              [Reserved]
            
            
              § 408.274
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55794, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.275
              Standards of performance for new sources.
              Except for those steamed and canned oyster processing facilities which utilize air flotation treatment systems to meet the shrimp processing standards of performance for new sources under § 408.115, § 408.125, or § 408.135 and for which standards of performance should be derived on a case-by-case basis, the following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  BOD5
                  
                  67
                  17
                
                
                  TSS
                  56
                  39
                
                
                  Oil and grease
                  0.84
                  0.42
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  BOD5
                  
                  67
                  17
                
                
                  TSS
                  56
                  39
                
                
                  Oil and grease
                  0.64
                  0.42
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55794, Dec. 1, 1975, as amended at 42 FR 6813, Feb. 4, 1977]
            
            
              § 408.276
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  
                  Oil and grease
                    Do.
                
              
              [40 FR 55794, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.277
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.272 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart AB—Sardine Processing Subcategory
            
              Source:
              40 FR 55795, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.280
              Applicability; description of the sardine processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the canning of sardines or sea herring for sardines. These provisions, however, do not cover the relatively new steaking operation in which cutting machines are used for preparing fish steaks.
            
            
              § 408.281
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analyses set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.282
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any sardine processing facility which utilizes dry transportation systems from the fish storage area to the fish processing area shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  36
                  10
                
                
                  Oil and grease
                  3.5
                  1.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  36
                  10
                
                
                  Oil and grease
                  3.5
                  1.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any sardine processing facility not covered under § 408.282(a) shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  48
                  16
                
                
                  Oil and grease
                  6.3
                  2.8
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  48
                  16
                
                
                  Oil and grease
                  6.3
                  2.8
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              
              [40 FR 55795, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.283
              [Reserved]
            
            
              § 408.284
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55795, Dec. 1, 1975, as amended at 60 FR 33947, June 29, 1995]
            
            
              § 408.285
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  36
                  10
                
                
                  Oil and grease
                  1.4
                  0.57
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  36
                  10
                
                
                  Oil and grease
                  1.4
                  0.57
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.286
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55795, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.287
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.282 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart AC—Alaskan Scallop Processing Subcategory
            
              Source:
              40 FR 55796, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.290
              Applicability; description of the Alaskan scallop processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of scallops in Alaska.
            
            
              § 408.291
              Specialized definitions.
              For the purpose of this subpart:

              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean the weight of the scallop meat after processing.
            
            
              § 408.292
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any Alaskan scallop processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  6.6
                  1.4
                
                
                  Oil and grease
                  7.7
                  0.24
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  6.0
                  1.4
                
                
                  Oil and grease
                  7.7
                  0.24
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any Alaskan scallop processing facility not covered under § 408.292(a) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm. (0.5 inch) in any dimension.
              [40 FR 55796, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.293
              [Reserved]
            
            
              § 408.294
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55796, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.295
              Standards of performance for new sources.
              (a) The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (1) Any Alaskan scallop processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  5.7
                  1.4
                
                
                  Oil and grease
                  7.3
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  5.7
                  1.4
                
                
                  Oil and grease
                  7.3
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (2) Any Alaskan scallop processing facility not covered under § 408.295(a) (1) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              (b) [Reserved]
            
            
              
              § 408.296
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55796, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.297
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              (a) [Reserved]
              (b) Except as provided in §§ 125.30 through 125.32, any Alaskan scallop processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak, and Petersburg shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.292(b)(2) of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24998, July 9, 1986]
            
          
          
            Subpart AD—Non-Alaskan Scallop Processing Subcategory
            
              Source:
              40 FR 55797, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.300
              Applicability; description of the non-Alaskan scallop processing subcategory.
              With the exception of land-based processing of calico scallops, the provisions of this subpart are applicable to discharges resulting from the processing of scallops outside of Alaska.
            
            
              § 408.301
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean the weight of the scallop meat after processing.
            
            
              § 408.302
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  6.0
                  1.4
                
                
                  Oil and grease
                  7.7
                  0.24
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  6.0
                  1.4
                
                
                  Oil and grease
                  7.7
                  0.24
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55797, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              
              § 408.303
              [Reserved]
            
            
              § 408.304
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55797, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.305
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  5.7
                  1.4
                
                
                  Oil and grease
                  7.3
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  5.7
                  1.4
                
                
                  Oil and grease
                  7.3
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.306
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55797, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.307
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              
                
                  Effuent characteristic
                  Efflluent limitations
                  Maximum for any 1 day
                  Average of daily values for thirty consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  5.7
                  1.4
                
                
                  Oil and grease
                  7.3
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                  
                
                
                  TSS
                  5.7
                  1.4
                
                
                  Oil and grease
                  7.3
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [51 FR 24998, July 9, 1986]
            
          
          
            Subpart AE—Alaskan Herring Fillet Processing Subcategory
            
              Source:
              40 FR 55798, Dec. 1, 1975, unless otherwise noted.
            
            
              
              § 408.310
              Applicability; description of the Alaskan herring fillet processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of herring fillets in Alaska.
            
            
              § 408.311
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.312
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Any herring fillet processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  32
                  24
                
                
                  Oil and grease
                  27
                  10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  32
                  24
                
                
                  Oil and grease
                  27
                  10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any Alaskan herring fillet processing facility not covered under § 408.312(a) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              [40 FR 55798, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.313
              [Reserved]
            
            
              § 408.314
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55798, Dec. 1, 1975, as amended at 60 FR 33948, June 29, 1995]
            
            
              § 408.315
              Standards of performance for new sources.
              (a) The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (1) Any herring fillet processing facility located in population or processing centers including but not limited to Anchorage, Cordova, Juneau, Ketchikan, Kodiak and Petersburg shall meet the following limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  23
                  18
                
                
                  
                  Oil and grease
                  20
                  7.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  23
                  18
                
                
                  Oil and grease
                  20
                  7.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (2) Any Alaskan herring fillet proc-essing facility not covered under § 408.315(a)(1) shall meet the following limitations: No pollutants may be discharged which exceed 1.27 cm (0.5 inch) in any dimension.
              (b) [Reserved]
            
            
              § 408.316
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55798, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.317
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.312 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart AF—Non-Alaskan Herring Fillet Processing Subcategory
            
              Source:
              40 FR 55799, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.320
              Applicability; description of the non-Alaskan herring fillet processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of herring fillets outside of Alaska.
            
            
              § 408.321
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.322
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  32
                  24
                
                
                  Oil and grease
                  27
                  10
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  32
                  24
                
                
                  Oil and grease
                  27
                  10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55799, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.323
              [Reserved]
            
            
              § 408.324
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55799, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.325
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  BOD5
                  
                  16
                  15
                
                
                  TSS
                  7.0
                  5.2
                
                
                  Oil and grease
                  2.9
                  1.1
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  BOD5
                  
                  16
                  15
                
                
                  TSS
                  7.0
                  5.2
                
                
                  Oil and grease
                  2.9
                  1.1
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.326
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55799, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.327
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 408.322 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24997, July 9, 1986]
            
          
          
            Subpart AG—Abalone Processing Subcategory
            
              Source:
              40 FR 55800, Dec. 1, 1975, unless otherwise noted.
            
            
              § 408.330
              Applicability; description of the abalone processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of abalone in the contiguous states.
            
            
              § 408.331
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term seafood shall mean the raw material, including freshwater and saltwater fish and shellfish, to be processed, in the form in which it is received at the processing plant.
            
            
              § 408.332
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  27
                  15
                
                
                  Oil and grease
                  2.2
                  1.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                
                
                  TSS
                  27
                  15
                
                
                  Oil and grease
                  2.2
                  1.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 55800, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.333
              [Reserved]
            
            
              § 408.334
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55800, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.335
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  26
                  14
                
                
                  Oil and grease
                  2.1
                  1.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of seafood)
                  
                
                
                  TSS
                  26
                  14
                
                
                  Oil and grease
                  2.1
                  1.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 408.336
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Oil and grease
                    Do.
                
              
              [40 FR 55800, Dec. 1, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 408.337
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              
                
                  Effluent characteristic
                  Efflluent limitations
                  Maximum for any 1 day
                  Average of daily values for thirty consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of seafood)
                
                
                  TSS
                  26
                  14
                
                
                  Oil and grease
                  21
                  1.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of seafood)
                
                
                  TSS
                  26
                  14
                
                
                  Oil and grease
                  2.1
                  1.3
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [51 FR 24999, July 9, 1986]
            
          
        
        
          Pt. 409
          PART 409—SUGAR PROCESSING POINT SOURCE CATEGORY
          
            
              Subpart A—Beet Sugar Processing Subcategory
              Sec.
              409.10
              Applicability; description of the beet sugar processing subcategory.
              409.11
              Specialized definitions.
              409.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              409.14
              Pretreatment standards for existing sources.
              409.15
              Standards of performance for new sources.
              409.16
              Pretreatment standards for new sources.
              409.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart B—Crystalline Cane Sugar Refining Subcategory
              409.20
              Applicability; description of the crystalline cane sugar refining subcategory.
              409.21
              Specialized definitions.
              409.22

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.23
              [Reserved]
              409.24
              Pretreatment standards for existing sources.
              409.25
              Standards of performance for new sources.
              409.26
              Pretreatment standards for new sources.
              409.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart C—Liquid Cane Sugar Refining Subcategory
              409.30
              Applicability; description of the liquid cane sugar refining subcategory.
              409.31
              Specialized definitions.
              409.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.33
              [Reserved]
              409.34
              Pretreatment standards for existing sources.
              409.35
              Standards of performance for new sources.
              409.36
              Pretreatment standards for new sources.
              409.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart D—Louisiana Raw Cane Sugar Processing Subcategory
              409.40
              Applicability; description of the Louisiana raw cane sugar processing subcategory.
              409.41
              Specialized definitions.
              409.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart E—Florida and Texas Raw Cane Sugar Processing Subcategory
              409.50
              Applicability; description of the Florida and Texas raw cane sugar processing subcategory.
              409.51
              Specialized definitions.
              409.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart F—Hilo-Hamakua Coast of the Island of Hawaii Raw Cane Sugar Processing Subcategory
              409.60
              Applicability; description of the Hilo-Hamakua Coast of the Island of Hawaii raw cane sugar processing subcategory.
              409.61
              Specialized definitions.
              409.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart G—Hawaiian Raw Cane Sugar Processing Subcategory
              409.70
              Applicability; description of the Hawaiian raw cane sugar processing subcategory.
              409.71
              Specialized definitions.
              409.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart H—Puerto Rican Raw Cane Sugar Processing Subcategory
              409.80
              Applicability; description of the Puerto Rican raw cane sugar processing subcategory.
              409.81
              Specialized definitions.
              409.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              409.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
          
          
            
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), 307 (c) and (d), and 316(b) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317(c), and 1326(c); 86 Stat. 816 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Subpart A—Beet Sugar Processing Subcategory
            
              Source:
              39 FR 4037, Jan. 31, 1974, unless otherwise noted.
            
            
              § 409.10
              Applicability; description of the beet sugar processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from any operation attendant to the processing of sugar beets for the production of sugar.
            
            
              § 409.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term barometric condensing operations shall mean those operations or processes directly associated with or related to the concentration and crystallization of sugar solutions.
              (c) The term product shall mean crystallized refined sugar.
            
            
              § 409.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available; provided however, that a discharge by a point source may be made in accordance with the limitations set forth in either paragraph (a) of this section exclusively, or paragraph (b) of this section exclusively, below:
              (a) The following limitations establish the maximum permissible discharge of process waste water pollutants when the process waste water discharge results from barometric condensing operations only.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                   
                  Metric units (kg/kkg of product)
                
                
                  BOD5
                  
                  3.3
                  2.2
                
                
                  pH
                  (1)
                  (1)
                
                
                  Temperature
                  (2)
                  (2)
                
                
                   
                  English units (lb/1,000 lb of product)
                
                
                  BOD5
                  
                  3.3
                  2.2
                
                
                  pH
                  (1)
                  (1)
                
                
                  Temperature
                  (3)
                  (3)
                
                
                  1 Within the range 6.0 to 9.0.
                
                  2 Temperature not to exceed the temperature of cooled water acceptable for return to the heat producing process and in no event greater than 32 °C.
                
                  3 Temperature not to exceed the temperature of cooled water acceptable for return to the heat producing process and in no event greater than 90 °F.
              
              (b) The following limitations establish the maximum permissible discharge of process waste water pollutants when the process waste water discharge results, in whole or in part, from barometric condensing operations and any other beet sugar processing operation.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                   
                  Metric units (kg/kkg of product)
                
                
                  BOD5
                  
                  3.3
                  2.2
                
                
                  TSS
                  3.3
                  2.2
                
                
                  pH
                  (1)
                  (1)
                
                
                  Fecal coliform
                  (2)
                  (2)
                
                
                  Temperature
                  (3)
                  (3)
                
                
                   
                  English units (lb/1,000 lb of product)
                
                
                  BOD5
                  
                  3.3
                  2.2
                
                
                  TSS
                  3.3
                  2.2
                
                
                  pH
                  (1)
                  (1)
                
                
                  Fecal coliform
                  (4)
                  (4)
                
                
                  Temperature
                  (5)
                  (5)
                
                
                  1 Within the range 6.0 to 9.0.
                
                  2 Not to exceed MPN of 400/100 ml at any time.
                
                  3 Not to exceed 32 °F.
                
                  4 Not to exceed MPN of 400/100 ml at any time (not typically expressed in English units).
                
                  5 Not to exceed 90 °F.
              
            
            
              
              § 409.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source where the sugar beet processing capacity of the point source does not exceed 1090 kkg (2300 tons) per day of beets sliced or where the soil filtration rate, whether natural or by deliberate design, within the boundaries of all waste water treatment or retention facilities associated with the point source is less than or equal to 0.159 cm (1/16 in.) per day; provided however, that a discharge by a point source may be made in accordance with the limitations set forth in either paragraph (a)(1) exclusively, or paragraph (a)(2) of this section exclusively.
              (1) The following limitations establish the maximum permissible discharge of process waste water pollutants when the process waste water discharge results from barometric condensing operations only.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  Temperature
                  Temperature not to exceed the temperature of cooled water acceptable for return to the heat producing process and in no event greater than 32 °C (90 °F).
                
              
              (2) The following limitations establish the maximum permissible discharge of process waste water pollutants when the process waste water discharge results, in whole or in part, from barometric condensing operations and any other beet sugar processing operation.
              
                
                  Effluent characteristics
                  Effluent limitations
                
                
                  Temperature
                  Not to exceed 32 °C (90 °F).
                
              
              (b) [Reserved]
              [39 FR 4037, Jan. 31, 1974, as amended at 40 FR 36337, Aug. 20, 1975; 44 FR 50740, Aug. 29, 1979]
            
            
              § 409.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Fecal coliform
                    Do.
                
                
                  Temperature (heat)
                    Do.
                
              
              [40 FR 6439, Feb. 11, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 409.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 409.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33949, June 29, 1995]
            
            
              § 409.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.12 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart B—Crystalline Cane Sugar Refining Subcategory
            
              Source:
              39 FR 10524, Mar. 20, 1974, unless otherwise noted.
            
            
              § 409.20
              Applicability; description of the crystalline cane sugar refining subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of raw cane sugar into crystalline refined sugar.
            
            
              § 409.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) Net shall mean the addition of pollutants.
              (c) Melt shall mean that amount of raw material (raw sugar) contained within aqueous solution at the beginning of the process for production of refined cane sugar.
            
            
              § 409.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) Any crystalline cane sugar refinery discharging both barometric condenser cooling water and other process waters shall meet the following limitations. The BOD5 limitation is determined by the addition of the net BOD5 attributed to the barometric condenser cooling water to that amount of BOD5 attributed to the treated process water. The TSS limitation is that amount of TSS attributed to the treated process water. Where the barometric condenser cooling water and process water streams are mixed and impossible to measure separately prior to discharge, the values should be considered net.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of melt)
                
                
                  BOD5
                  
                  1.19
                  0.43
                
                
                  TSS
                  .27
                  0.09
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per ton of melt)
                
                
                  BOD5
                  
                  2.38
                  0.86
                
                
                  TSS
                  .54
                  .18
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any crystalline cane sugar refinery discharging barometric condenser cooling water only should be required to achieve the following net limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of melt)
                
                
                  BOD5
                  
                  1.02
                  0.34
                
                
                  
                  English units (pounds per ton of melt)
                
                
                  BOD5
                  
                  2.04
                  0.68
                
              
              [39 FR 10524, Mar. 20, 1974, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 409.23
              [Reserved]
            
            
              § 409.24
              Pretreatment standards for existing sources.

              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6440, Feb. 11, 1975, as amended at 60 FR 33949, June 29, 1995]
            
            
              § 409.25
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of melt)
                
                
                  BOD5
                  
                  0.18
                  0.09
                
                
                  TSS
                  .11
                  .035
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per ton of melt)
                
                
                  BOD5
                  
                  0.36
                  0.18
                
                
                  TSS
                  .21
                  .07
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 409.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33950, June 29, 1995]
            
            
              § 409.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.22 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart C—Liquid Cane Sugar Refining Subcategory
            
              Source:
              39 FR 10526, Mar. 20, 1974, unless otherwise noted.
            
            
              § 409.30
              Applicability; description of the liquid cane sugar refining subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of raw cane sugar into liquid refined sugar.
            
            
              § 409.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) Net shall mean the addition of pollutants.
              (c) Melt shall mean that amount of raw material (raw sugar) contained within aqueous solution at the beginning of the process for production of refined cane sugar.
            
            
              § 409.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) Any liquid cane sugar refinery discharging both barometric condenser cooling water and other process waters shall meet the following limitations. The BOD5 limitation is determined by the addition of the net BOD5 attributed to the barometric condenser cooling water to that amount of BOD5 attributed to the treated process water. The TSS limitation is that amount of TSS attributed to the treated process water. Where the barometric condenser cooling water and process water streams are mixed and impossible to measure separately prior to discharge, the values should be considered net.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of melt)
                
                
                  BOD5
                  
                  0.78
                  0.32
                
                
                  TSS
                  .50
                  .17
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per ton of melt)
                
                
                  BOD5
                  
                  1.56
                  0.63
                
                
                  TSS
                  .99
                  .33
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any liquid cane sugar refinery discharging barometric condenser cooling water only shall meet the following net limitations:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of melt)
                
                
                  BOD5
                  
                  0.45
                  0.15
                
                
                  
                  English units (pounds per ton of melt)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
              
              [39 FR 10526, Mar. 20, 1974, as amended at 60 FR 33950, June 29, 1995]
            
            
              § 409.33
              [Reserved]
            
            
              § 409.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6440, Feb. 11, 1975, as amended at 60 FR 33950, June 29, 1995]
            
            
              § 409.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of melt)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  TSS
                  0.09
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per ton of melt)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  TSS
                  0.18
                  .06
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 409.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33950, June 29, 1995]
            
            
              § 409.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.32 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart D—Louisiana Raw Cane Sugar Processing Subcategory
            
              Source:
              40 FR 8503, Feb. 27, 1975, unless otherwise noted.
            
            
              § 409.40
              Applicability; description of the Louisiana raw cane sugar processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of sugar cane into a raw sugar product for those cane sugar factories operating in the State of Louisiana.
            
            
              § 409.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term gross cane shall mean that amount of crop material as harvested, including field trash and other extraneous material.
            
            
              § 409.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) Any cane sugar factory continuously discharging both barometric condenser cooling water and other process waste waters shall meet the following limitations. The BOD5 limitation is determined by the addition of the net BOD5 attributable to the barometric condenser cooling water to that amount of BOD5 attributable to the treated process waste water. The TSS limitation is that amount of TSS attributable to the treated process waste water, excluding barometric condenser cooling water.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of gross cane)
                
                
                  BOD5
                  
                  1.14
                  0.63
                
                
                  TSS
                  1.41
                  0.47
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of gross cane)
                
                
                  BOD5
                  
                  1.14
                  0.63
                
                
                  TSS
                  1.41
                  0.47
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) Any cane sugar factory employing waste stabilization where all or a portion of the waste water discharge is stored for the entire grinding season shall meet the following limitations. The BOD5 limitation is determined by the addition of the net BOD5 attributable to the barometric condenser cooling water to that amount of BOD5 attributable to the treated process waste water. The TSS limitation is that amount of TSS attributable to the treated process waste water, excluding barometric condenser cooling water.
              
                
                  Effluent characteristic
                  Effluent limitations, the total of the daily values for the entire discharge period shall not exceed—
                
                
                  
                  Metric units (kg/kkg of gross cane)
                
                
                  BOD5
                  
                  0.63.
                
                
                  TSS
                  0.47.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (lb/1,000 lb of gross cane)
                
                
                  BOD5
                  
                  0.63.
                
                
                  TSS
                  0.47.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              [40 FR 8503, Feb. 27, 1975, as amended at 60 FR 33950, June 29, 1995]
            
            
              
              § 409.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.42 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart E—Florida and Texas Raw Cane Sugar Processing Subcategory
            
              Source:
              40 FR 8503, Feb. 27, 1975, unless otherwise noted.
            
            
              § 409.50
              Applicability; description of the Florida and Texas raw cane sugar processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of sugar cane into a raw sugar product for those cane sugar factories located in the states of Florida and Texas.
            
            
              § 409.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) [Reserved]
            
            
              § 409.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, and subject to the provisions of paragraph (a) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
              (a) Process waste water pollutants in the overflow may be discharged to navigable waters whenever rainfall events cause an overflow of process waste water from a facility designed, constructed, and operated to contain all process generated waste waters.
              (b) [Reserved]
              [60 FR 33950, June 29, 1995]
            
            
              § 409.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.52 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart F—Hilo-Hamakua Coast of the Island of Hawaii Raw Cane Sugar Processing Subcategory
            
              § 409.60
              Applicability; description of the Hilo-Hamakua Coast of the Island of Hawaii raw cane sugar processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of sugar cane into a raw sugar product for those cane sugar factories located on the Hilo-Hamakua Coast of the Island of Hawaii in the State of Hawaii.
              [40 FR 8504, Feb. 27, 1975]
            
            
              § 409.61
              Specialized definitions.
              For the purpose of this subpart:

              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term gross cane shall mean that amount of crop material as harvested, including field trash and other extraneous material.
              (c) The term net cane shall mean that amount of “gross cane” less the weight of extraneous material.
              (d) The term x shall mean that fraction of the “net cane” harvested by the advanced harvesting systems.
              [40 FR 8504, Feb. 27, 1975]
            
            
              § 409.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristics
                  Maximum for any 1 day
                  kg/kkg gross cane
                  lb/1,000 lb gross cane
                  Average of daily values for 30 consecutive days shall not exceed
                  kg/kkg gross cane
                  lb/1,000 lb gross cane
                
                
                  BOD5
                  
                  (1)
                  (1)
                  (1)
                  (1).
                
                
                  TSS
                  9.9
                  9.9
                  3.6
                  3.6.
                
                
                  pH
                  (1)
                  (1)
                  (1)
                  (1).
                
                
                  1 No limitations.
              
              [40 FR 8504, Feb. 27, 1975, as amended at 44 FR 64080, Nov. 6, 1979; 45 FR 59152, Sept. 8, 1980; 60 FR 33950, June 29, 1995]
            
            
              § 409.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.62 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart G—Hawaiian Raw Cane Sugar Processing Subcategory
            
              Source:
              40 FR 8504, Feb. 27, 1975, unless otherwise noted.
            
            
              § 409.70
              Applicability; description of the Hawaiian raw cane sugar processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of sugar cane into a raw sugar product for those cane sugar factories, other than those described by subpart F, located in the State of Hawaii.
            
            
              § 409.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 409.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, and subject to the provisions of paragraph (a) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              (a) Process waste water pollutants in the overflow may be discharged to navigable waters whenever rainfall events cause an overflow of process waste water from a facility designed, constructed, and operated to contain all process generated waste waters.
              (b) [Reserved]
              [40 FR 8504, Feb. 27, 1975, as amended at 60 FR 33950, June 29, 1995]
            
            
              
              § 409.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.72 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart H—Puerto Rican Raw Cane Sugar Processing Subcategory
            
              Source:
              40 FR 8505, Feb. 27, 1975, unless otherwise noted.
            
            
              § 409.80
              Applicability; description of the Puerto Rican raw cane sugar processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from the processing of sugar cane into a raw sugar product for those cane sugar factories located on the island of Puerto Rico.
            
            
              § 409.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term gross cane shall mean that amount of crop material as harvested, including field trash and other extraneous material.
            
            
              § 409.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) Any cane sugar factory continuously discharging both barometric condenser cooling water and other process waste waters shall meet the following limitations. The BOD5 limitation is determined by the addition of the net BOD5 attributable to the barometric condenser cooling water to that amount of BOD5 attributable to the treated process waste water. The TSS limitation is that amount of TSS attributable to the treated process waste water, excluding barometric condenser cooling water.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of gross cane)
                
                
                  BOD5
                  
                  1.14
                  0.63
                
                
                  TSS
                  1.41
                  0.47
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of gross cane)
                
                
                  BOD5
                  
                  1.14
                  0.63
                
                
                  TSS
                  1.41
                  0.47
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) Any cane sugar factory employing waste stabilization where all or a portion of the waste water discharge is stored for the entire grinding season shall meet the following limitations. The BOD5 limitation is determined by the addition of the net BOD5 attributable to the barometric condenser cooling water to that amount of BOD5 attributable to the treated process waste water. The TSS limitation is that amount of TSS attributable to the treated process waste water, excluding barometric condenser cooling water.
              
                
                  Effluent characteristic
                  Effluent limitations, the total of the daily values for the entire discharge period shall not exceed—
                
                
                  
                  Metric units (kg/kkg of gross cane)
                
                
                  BOD5
                  
                  0.63.
                
                
                  TSS
                  0.47.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  
                  English units (lb/1,000 lb of gross cane)
                
                
                  BOD5
                  
                  0.63.
                
                
                  TSS
                  0.47.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              

              (Secs. 301, 304 (b) and (c), 306 (b) and (c), 307 (c) and (d) of the Federal Water Pollution Control Act, as amended (33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317(c) and 1326(c)), 86 Stat. 816 et seq., Pub. L. 92-500)
              [40 FR 8504, Feb. 27, 1975, as amended at 60 FR 33950, June 29, 1995]
            
            
              § 409.87
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 409.82 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
        
        
          Pt. 410
          PART 410—TEXTILE MILLS POINT SOURCE CATEGORY
          
            
              General Provisions
              Sec.
              410.00
              Applicability.
              410.01
              General definitions.
              410.02
              Monitoring requirements. [Reserved]
            
            
              Subpart A—Wool Scouring Subcategory
              410.10
              Applicability; description of the wool scouring subcategory.
              410.11
              Specialized definitions.
              410.12
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.13
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.14
              Pretreatment standards for existing sources (PSES).
              410.15
              New source performance standards (NSPS).
              410.16
              Pretreatment standards for new sources (PSNS).
              410.17
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart B—Wool Finishing Subcategory
              410.20
              Applicability; description of the wool finishing subcategory.
              410.21
              Specialized definitions.
              410.22
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.23
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.24
              Pretreatment standards for existing sources (PSES).
              410.25
              New source performance standards (NSPS).
              410.26
              Pretreatment standards for new sources (PSNS).
              410.27
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart C—Low Water Use Processing Subcategory
              410.30
              Applicability; description of the low water use processing subcategory.
              410.31
              Specialized definitions.
              410.32
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.33
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.34
              Pretreatment standards for existing sources (PSES).
              410.35
              New source performance standards (NSPS).
              410.36
              Pretreatment standards for new sources (PSNS).
              410.37

              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart D—Woven Fabric Finishing Subcategory
              410.40
              Applicability; description of the woven fabric finishing subcategory.
              410.41
              Specialized definitions.
              410.42
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.43
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.44
              Pretreatment standards for existing sources (PSES).
              410.45
              New source performance standards (NSPS).
              410.46
              Pretreatment standards for new sources (PSNS).
              410.47
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart E—Knit Fabric Finishing Subcategory
              410.50
              Applicability; description of the knit fabric finishing subcategory.
              410.51
              Specialized definitions.
              410.52
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.53
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.54
              Pretreatment standards for existing sources (PSES).
              410.55
              New source performance standards (NSPS).
              410.56
              Pretreatment standards for new sources (PSNS).
              410.57
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart F—Carpet Finishing Subcategory
              410.60
              Applicability; description of the carpet finishing subcategory.
              410.61
              Specialized definitions.
              410.62
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.63
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.64
              Pretreatment standards for existing sources (PSES).
              410.65
              New source performance standards (NSPS).
              410.66
              Pretreatment standards for new sources (PSNS).
              410.67
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart G—Stock and Yarn Finishing Subcategory
              410.70
              Applicability; description of the stock and yarn finishing subcategory.
              410.71
              Specialized definitions. [Reserved]
              410.72
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.73
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.74
              Pretreatment standards for existing sources (PSES).
              410.75
              New source performance standards (NSPS).
              410.76
              Pretreatment standards for new sources (PSNS).
              410.77
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart H—Nonwoven Manufacturing Subcategory
              410.80
              Applicability; description of the nonwoven manufacturing subcategory.
              410.81
              Specialized definitions. [Reserved]
              410.82
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.83
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.84

              Pretreatment standards for existing sources (PSES).
              
              410.85
              New source performance standards (NSPS).
              410.86
              Pretreatment standards for new sources (PSNS).
              410.87
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              Subpart I—Felted Fabric Processing Subcategory
              410.90
              Applicability; description of the felted fabric processing subcategory.
              410.91
              Specialized definitions. [Reserved]
              410.92
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              410.93
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              410.94
              Pretreatment standards for existing sources (PSES).
              410.95
              New source performance standards (NSPS).
              410.96
              Pretreatment standards for new sources (PSNS).
              410.97
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Authority:

            Secs. 301, 304 (b), (c), (e), and (g), 306 (b) and (c), 307 (b) and (c), and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, as amended by the Clean Water Act of 1977) (the “Act”); 33 U.S.C. 1311, 1314 (b), (c), (e), and (g), 1316 (b) and (c), 1317 (b) and (c), and 1361; 86 Stat. 186 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            47 FR 38819, Sept. 2, 1982, unless otherwise noted.
          
          
            General Provisions
            
              § 410.00
              Applicability.
              This part applies to any textile mill or textile processing facility which discharges or may discharge process wastewater pollutants to the waters of the United States, or which introduces or may introduce process wastewater pollutants into a publicly owned treatment works.
            
            
              § 410.01
              General definitions.
              In addition to the definitions set forth in 40 CFR part 401, the following definitions apply to this part:
              (a) Sulfide shall mean total sulfide (dissolved and acid soluble) as measured by the procedures listed in 40 CFR part 136.
              (b) Phenols shall mean total phenols as measured by the procedure listed in 40 CFR part 136.
              (c) Total Chromium shall mean hexavalent and trivalent chromium as measured by the procedures listed in 40 CFR part 136.
              (d) The term commission finishing shall mean the finishing of textile materials, 50 percent or more of which are owned by others, in mills that are 51 percent or more independent (i.e., only a minority ownership by company(ies) with greige or integrated operations); the mills must process 20 percent or more of their commissioned production through batch, noncontinuous processing operations with 50 percent or more of their commissioned orders processed in 5000 yard or smaller lots.
              (e) The term product, except where a specialized definition is included in the subpart, shall mean the final material produced or processed at the mill.
            
            
              § 410.02
              Monitoring requirements. [Reserved]
            
          
          
            Subpart A—Wool Scouring Subcategory
            
              § 410.10
              Applicability; description of the wool scouring subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: wool scouring, topmaking, and general cleaning of raw wool.
            
            
              § 410.11
              Specialized definitions.
              In addition to the definitions set forth in 40 CFR part 401 and § 410.01 of this part, the following definitions apply to this subpart:
              (a) The term wool shall mean the dry raw wool as it is received by the wool scouring mill.
              (b) The term oil and grease shall mean total recoverable oil and grease as measured by the procedure listed in 40 CFR part 136.
              (c) The term commission scouring shall mean the scouring of wool, 50 percent or more of which is owned by others, in mills that are 51 percent or more independent (i.e., only a minority ownership by company(ies) with greige or integrated operations); the mills must process 20 percent or more of their commissioned production through batch, noncontinuous processing operations.
            
            
              § 410.12
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of wool
                
                
                  BOD5
                  
                  10.6
                  5.3
                
                
                  COD
                  138.0
                  69.0
                
                
                  TSS
                  32.2
                  16.1
                
                
                  Oil and grease
                  7.2
                  3.6
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenol
                  0.10
                  0.05
                
                
                  Total chromium
                  0.10
                  0.05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              (b) Additional allocations equal to the effluent limitations established in paragraph (a) of this section are allowed any existing point source subject to such effluent limitations that scours wool through “commission scouring” as defined in § 410.11.
            
            
              § 410.13
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of wool
                
                
                  COD
                  138.0
                  69.0
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total chromium
                  0.10
                  0.05
                
              
              (b) Additional allocations equal to the effluent limitations established in paragraph (a) of this section are allowed any existing point source subject to such effluent limitations that scours wool through “commission scouring” as defined in § 410.11.
            
            
              § 410.14
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.15
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of wool
                
                
                  BOD5
                  
                  3.6
                  1.9
                
                
                  COD
                  52.4
                  33.7
                
                
                  TSS
                  30.3
                  13.5
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total chromium
                  0.10
                  0.05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                Note: Additional allocations for “commission scouring” are not available to new sources.
              
            
            
              
              § 410.16
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.17
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart B—Wool Finishing Subcategory
            
              § 410.20
              Applicability; description of the wool finishing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: wool finishers, including carbonizing, fulling, dyeing, bleaching, rinsing, fireproofing, and other such similar processes.
            
            
              § 410.21
              Specialized definitions.
              In addition to the definitions set forth in 40 CFR part 401 and § 410.01 of this part, the following definition applies to this subpart:
              (a) The term fiber shall mean the dry wool and other fibers as received at the wool finsihing mill for processing into wool and blended products.
              (b) [Reserved]
            
            
              § 410.22
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pound per 1,000 lb) of fiber
                  
                
                
                  BOD5
                  
                  22.4
                  11.2
                
                
                  COD
                  163.0
                  81.5
                
                
                  TSS
                  35.2
                  17.6
                
                
                  Sulfide
                  0.28
                  0.14
                
                
                  Phenol
                  0.14
                  0.07
                
                
                  Total chromium
                  0.14
                  0.07
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              (b) Additional allocations equal to the effluent limitations established in paragraph (a) of this section are allowed any existing point source subject to such effluent limitations that finishes wool or blended wool fabrics through “commission finishing” as defined in § 410.01.
            
            
              § 410.23
              Effluent limitation representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitation
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of fiber
                  
                
                
                  COD
                  163.0
                  81.5
                
                
                  Sulfide
                  0.28
                  0.14
                
                
                  Phenols
                  0.14
                  0.07
                
                
                  Total Chromium
                  0.14
                  0.07
                
              
              (b) Additional allocations equal to the effluent limitations established in paragraph (a) of this section are allowed any existing point source subject to such effluent limitations that finishes wool or blended wool fabrics through “commission finishing” as defined in § 410.01.
            
            
              
              § 410.24
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.25
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of fiber
                
                
                  BOD5
                  
                  10.7
                  5.5
                
                
                  COD
                  113.8
                  73.3
                
                
                  TSS
                  32.3
                  14.4
                
                
                  Sulfide
                  0.28
                  0.14
                
                
                  Phenols
                  0.14
                  0.07
                
                
                  Total Chromium
                  0.14
                  0.07
                
                
                  pH
                  (1)
                  (1)
                
                Note: Additional allocations for “commission finishers” are not available to new sources.
                
                  1 Within the range 6.0 to 9.0 at all times.
              
            
            
              § 410.26
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.27
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart C—Low Water Use Processing Subcategory
            
              § 410.30
              Applicability; description of the low water use processing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: yarn manufacture, yarn texturizing, unfinished fabric manufacture, fabric coating, fabric laminating, tire cord and fabric dipping, and carpet tufting and carpet backing. Rubberized or rubber coated fabrics regulated by 40 CFR part 428 are specifically excluded.
            
            
              § 410.31
              Specialized definitions.
              In addition to the definitions set forth in 40 CFR part 401 and § 410.01 of this part, the following definitions apply to this subpart:
              (a) The term general processing shall mean the internal subdivision of the low water use processing subcategory for facilities described in § 410.30 that do not qualify under the water jet weaving subdivision.
              (b) The term water jet weaving shall mean the internal subdivision of the low water use processing subcategory for facilities primarily engaged in manufacturing woven greige goods through the water jet weaving process.
            
            
              § 410.32
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BPT):
              
                General Processing
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  1.4
                  0.7
                
                
                  COD
                  2.8
                  1.4
                
                
                  TSS
                  1.4
                  0.7
                
                
                  ph
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              
                Water Jet Weaving
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 1lb) of product
                
                
                  BOD5
                  
                  8.9
                  4.6
                
                
                  
                  COD
                  21.3
                  13.7
                
                
                  TSS
                  5.5
                  2.5
                
                
                  ph
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
            
            
              § 410.33
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                General Processing
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  COD
                  2.8
                  1.4
                
              
              
                Water Jet Weaving
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  COD
                  21.3
                  13.7
                
              
            
            
              § 410.34
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.35
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                General Processing
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  1.4
                  0.7
                
                
                  COD
                  2.8
                  1.4
                
                
                  TSS
                  1.4
                  0.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              
                Water Jet Weaving
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  8.9
                  4.6
                
                
                  COD
                  21.3
                  13.7
                
                
                  TSS
                  5.5
                  2.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
            
            
              § 410.36
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.37
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart D—Woven Fabric Finishing Subcategory
            
              § 410.40
              Applicability; description of the woven fabric finishing subcategory.

              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: woven fabric finishers, which may include any or all of the following unit operations: Desizing, bleaching, mercerizing, dyeing, printing, resin treatment, water proofing, flame proofing, soil repellency application and a special finish application.
            
            
              § 410.41
              Specialized definitions.
              In addition to the definitions set forth in 40 CFR part 401 and § 410.01 of this part the following definitions apply to this subpart:
              (a) The term simple manufacturing operation shall mean all the following unit processes: Desizing, fiber preparation and dyeing.
              (b) The term complex manufacturing operation shall mean “simple” unit processes (desizing, fiber preparation and dyeing) plus any additional manufacturing operations such as printing, water proofing, or applying stain resistance or other functional fabric finishes.
              (c) For NSPS (§ 410.45) the term desizing facilities shall mean those facilities that desize more than 50 percent of their total production. These facilities may also perform other processing such as fiber preparation, scouring, mercerizing, functional finishing, bleaching, dyeing and printing.
            
            
              § 410.42
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  6.6
                  3.3
                
                
                  COD
                  60.0
                  30.0
                
                
                  TSS
                  17.8
                  8.9
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenol
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              (b) Except as provided in paragraph (e) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of woven fabrics through simple manufacturing operations employing a synthetic fiber or through complex manufacturing operations employing a natural fiber, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  20.0
                  10.0
                
              
              (c) Except as provided in paragraph (e) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of woven fabrics through simple manufacturing operations employing a natural and synthetic fiber blend or through complex manufacturing operations employing a synthetic fiber, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  40.0
                  20.0
                
              
              
              (d) Except as provided in paragraph (e) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of woven fabrics through complex manufacturing operations employing a natural and synthetic fiber blend, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this subpart.
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pound per 1,000 lb) of product
                
                
                  COD
                  60.0
                  30.0
                
              
              (e) Additional allocations equal to the effluent limitations established in paragraphs (a), (b), (c), and (d) of this section are allowed any existing point source subject to such effluent limitations that finishes woven fabrics through “commission finishing” as defined in § 410.01.
              [47 FR 38819, Sept. 2, 1982, as amended at 48 FR 39624, Sept. 1, 1983]
            
            
              § 410.43
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pound per 1,000 lb) of product
                
                
                  COD
                  60.0
                  30.0
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
              
              (b) Except as provided in paragraph (e) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of woven fabrics through simple manufacturing operations employing a synthetic fiber or through complex manufacturing operations employing a natural fiber, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  20.0
                  10.0
                
              
              (c) Except as provided in paragraph (e) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of woven fabrics through simple manufacturing operations employing a natural and synthetic fiber blend or through complex manufacturing operations employing a synthetic fiber, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  40.0
                  20.0
                
              
              
              (d) Except as provided in paragraph (e) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of woven fabrics through complex manufacturing operations employing a natural and synthetic fiber blend, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this subpart.
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  60.0
                  30.0
                
              
              (e) Additional allocations equal to the effluent limitations established in paragraphs (a), (b), (c), and (d) of this section are allowed any existing point source subject to such effluent limitations that finishes woven fabrics through “commission finishing” as defined in § 410.01.
              [47 FR 38819, Sept. 2, 1982, as amended at 48 FR 39624, Sept. 1, 1983]
            
            
              § 410.44
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.45
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Simple Manufacturing Operations
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  3.3
                  1.7
                
                
                  COD
                  41.7
                  26.9
                
                
                  TSS
                  8.8
                  3.9
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
                
                  pH1
                  
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                Note: Additional allocations for “commission finishers” are not available to new sources.
              
              
                Complex Manufacturing Operations
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  3.7
                  1.9
                
                
                  COD
                  68.7
                  44.2
                
                
                  TSS
                  14.4
                  6.4
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
                
                  pH1
                  
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                Note: Additional allocations for “commission finishers” are not available to new sources.
              
              
                Desizing
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  5.5
                  2.8
                
                
                  COD
                  59.5
                  38.3
                
                
                  TSS
                  15.6
                  6.9
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
            
            
              § 410.46
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              
              § 410.47
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart E—Knit Fabric Finishing Subcategory
            
              § 410.50
              Applicability; description of the knit fabric finishing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: knit fabric finishers, which may include any or all of the following unit operations: Bleaching, mercerizing, dyeing, printing, resin treatment, water proofing, flame proofing, soil repellency application and a special finish application.
            
            
              § 410.51
              Specialized definitions.
              In addition to the definitions set forth in 40 CFR part 401 and § 410.01 of this part, the following definitions apply to this subpart:
              (a) The term simple manufacturing operation shall mean all the following unit processes: desizing, fiber preparation and dyeing.
              (b) The term complex manufacturing operation shall mean “simple” unit processes (desizing, fiber preparation and dyeing) plus any additional manufacturing operations such as printing, water proofing, or applying stain resistance or other functional fabric finishes.
              (c) For NSPS (§ 410.55) the term hosiery products shall mean the internal subdivision of the knit fabric finishing subcategory for facilities that are engaged primarily in dyeing or finishing hosiery of any type.
            
            
              § 410.52
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  5.0
                  2.5
                
                
                  COD
                  60.0
                  30.0
                
                
                  TSS
                  21.8
                  10.9
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total chromium
                  0.10
                  0.05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              (b) Except as provided in paragraph (d) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of knit fabrics through simple manufacturing operations employing a natural and synthetic fiber or through complex manufacturing operations employing a synthetic fiber, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  20.0
                  10.0
                
              

              (c) Except as provided in paragraph (d) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of knit fabrics through complex manufacturing operations employing a natural and synthetic fiber blend, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  40.0
                  20.0
                
              
              (d) Additional allocations equal to the effluent limitations established in paragraphs (a), (b), and (c) of this section are allowed any existing point source subject to such effluent limitations that finishes knit fabrics through “commission finishing” as defined in § 410.01.
              [47 FR 38819, Sept. 2, 1982, as amended at 48 FR 39624, Sept. 1, 1983]
            
            
              § 410.53
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  60.0
                  30.0
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
              
              (b) Except as provided in paragraph (d) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of knit fabrics through simple manufacturing operations employing a natural and synthetic fiber or through complex manufacturing operations employing a synthetic fiber, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  20.0
                  10.0
                
              
              (c) Except as provided in paragraph (d) of this section for commission finishing operations, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the finishing of knit fabrics through complex manufacturing operations employing a natural and synthetic fiber blend, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  40.0
                  20.0
                
              
              (d) Additional allocations equal to the effluent limitations established in paragraphs (a), (b), and (c) of this section are allowed any existing point source subject to such effluent limitations that finishes knit fabrics through “commission finishing” as defined in § 410.01.
              [47 FR 38819, Sept. 2, 1982, as amended at 48 FR 39624, Sept. 1, 1983]
            
            
              § 410.54
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              
              § 410.55
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Simple Manufacturing Operations
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  3.6
                  1.9
                
                
                  COD
                  48.1
                  31.0
                
                
                  TSS
                  13.2
                  5.9
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total chromium
                  0.10
                  0.05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
              
                Complex Manufacturing Operations
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  4.8
                  2.5
                
                
                  COD
                  51.0
                  32.9
                
                
                  TSS
                  12.2
                  5.4
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
                
                  pH
                  (1−)
                  (1−)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
              
                Hosiery Products
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  2.3
                  1.2
                
                
                  COD
                  30.7
                  19.8
                
                
                  TSS
                  8.4
                  3.7
                
                
                  Sulfide
                  0.20
                  0.10
                
                
                  Phenols
                  0.10
                  0.05
                
                
                  Total Chromium
                  0.10
                  0.05
                
                
                  pH
                  (1−)
                  (1−)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
            
            
              § 410.56
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.57
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart F—Carpet Finishing Subcategory
            
              § 410.60
              Applicability; description of the carpet finishing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: carpet mills, which may include any or all of the following unit operations: Bleaching, scouring, carbonizing, fulling, dyeing, printing, resin treatment, waterproofing, flameproofing, soil repellency, looping, and backing with foamed and unfoamed latex and jute. Carpet backing without other carpet manufacturing operations is included in subpart C.
            
            
              § 410.61
              Specialized definitions.
              In addition to the definitions set forth in 40 CFR part 401 and § 410.01 of this part, the following definitions apply to this subpart:
              (a) The term product shall mean the final carpet produced or processed including the primary backing but excluding the secondary backing.
              (b) The term simple manufacturing operation shall mean the following unit processes: fiber preparation and dyeing with or without carpet backing.
              (c) The term complex manufacturing operation shall mean “simple” unit processes (fiber preparation, dyeing and carpet backing) plus any additional manufacturing operations such as printing or dyeing and printing.
            
            
              
              § 410.62
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  7.8
                  3.9
                
                
                  COD
                  70.2
                  35.1
                
                
                  TSS
                  11.0
                  5.5
                
                
                  Sulfide
                  0.08
                  0.04
                
                
                  Phenol
                  0.04
                  0.02
                
                
                  Total Chromium
                  0.04
                  0.02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the manufacture of carpets through complex manufacturing operations, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  20.0
                  10.0
                
              
            
            
              § 410.63
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following efflluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  70.2
                  35.1
                
                
                  Sulfide
                  0.08
                  0.04
                
                
                  Phenols
                  0.04
                  0.02
                
                
                  Total chromium
                  0.04
                  0.02
                
              
              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the manufacture of carpets through complex manufacturing operations, which may be discharged by a point source subject to the provisions of this subpart, in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  20.0
                  10.0
                
              
            
            
              § 410.64
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.65
              New source performance standards (NSPS).
              Any new source subject to this subject must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  4.6
                  2.4
                
                
                  COD
                  26.6
                  17.1
                
                
                  
                  TSS
                  8.6
                  3.8
                
                
                  Sulfide
                  0.08
                  0.04
                
                
                  Phenols
                  0.04
                  0.02
                
                
                  Total chromium
                  0.04
                  0.02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
            
            
              § 410.66
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.67
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart G—Stock and Yarn Finishing Subcategory
            
              § 410.70
              Applicability; description of the stock and yarn finishing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the following types of textile mills: Stock or yarn dyeing or finishing, which may include any or all of the following unit operations and processes: Cleaning, scouring, bleaching, mercerizing, dyeing and special finishing.
            
            
              § 410.71
              Specialized definitions. [Reserved]
            
            
              § 410.72
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  6.8
                  3.4
                
                
                  COD
                  84.6
                  42.3
                
                
                  TSS
                  17.4
                  8.7
                
                
                  Sulfide
                  0.24
                  0.12
                
                
                  Phenol
                  0.12
                  0.06
                
                
                  Total chromium
                  0.12
                  0.06
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
              (b) [Reserved]
            
            
              § 410.73
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  84.6
                  42.3
                
                
                  Sulfide
                  0.24
                  0.12
                
                
                  Phenols
                  0.12
                  0.06
                
                
                  Total chromium
                  0.12
                  0.06
                
              
            
            
              § 410.74
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.75
              New source performance standards (NSPS).

              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
              
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  3.6
                  1.9
                
                
                  COD
                  33.9
                  21.9
                
                
                  TSS
                  9.8
                  4.4
                
                
                  Sulfide
                  0.24
                  0.12
                
                
                  Phenols
                  0.12
                  0.06
                
                
                  Total chromium
                  0.12
                  0.06
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
            
            
              § 410.76
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.77
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart H—Nonwoven Manufacturing Subcategory
            
              § 410.80
              Applicability; description of the nonwoven manufacturing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from facilities that primarily manufacture nonwoven textile products of wool, cotton, or synthetics, singly or as blends, by mechanical, thermal, and/or adhesive bonding procedures. Nonwoven products produced by fulling and felting processes are covered in subpart I—Felted Fabric Processing.
            
            
              § 410.81
              Specialized definitions. [Reserved]
            
            
              § 410.82
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  4.4
                  2.2
                
                
                  COD
                  40.0
                  20.0
                
                
                  TSS
                  6.2
                  3.1
                
                
                  Sulfide
                  0.046
                  0.023
                
                
                  Phenol
                  0.023
                  0.011
                
                
                  Total chromium
                  0.023
                  0.011
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
              
            
            
              § 410.83
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  40.0
                  20.0
                
                
                  Sulfide
                  0.046
                  0.023
                
                
                  Phenols
                  0.023
                  0.011
                
                
                  Total chromium
                  0.023
                  0.011
                
              
            
            
              § 410.84
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              
              § 410.85
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                  
                
                
                  BOD5
                  
                  2.6
                  1.4
                
                
                  COD
                  15.2
                  9.8
                
                
                  TSS
                  4.9
                  2.2
                
                
                  Sulfide
                  0.046
                  0.023
                
                
                  Phenols
                  0.023
                  0.011
                
                
                  Total Chromium
                  0.023
                  0.011
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0 at all times.
                
                
                  Note: Additional allocations for “commission finishers” are not available to new sources.
              
            
            
              § 410.86
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.87
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
          
            Subpart I—Felted Fabric Processing Subcategory
            
              § 410.90
              Applicability; description of the felted fabric processing subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from facilities that primarily manufacture nonwoven products by employing fulling and felting operations as a means of achieving fiber bonding.
            
            
              § 410.91
              Specialized definitions. [Reserved]
            
            
              § 410.92
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  35.2
                  17.6
                
                
                  COD
                  256.8
                  128.4
                
                
                  TSS
                  55.4
                  27.7
                
                
                  Sulfide
                  0.44
                  0.22
                
                
                  Phenol
                  0.22
                  0.11
                
                
                  Total chromium
                  0.22
                  0.11
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 410.93
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  256.8
                  128.4
                
                
                  Sulfide
                  0.44
                  0.22
                
                
                  Phenols
                  0.22
                  0.11
                
                
                  Total Chromium
                  0.22
                  0.11
                
              
            
            
              
              § 410.94
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.95
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  BOD5
                  
                  16.9
                  8.7
                
                
                  COD
                  179.3
                  115.5
                
                
                  TSS
                  50.9
                  22.7
                
                
                  Sulfide
                  0.44
                  0.22
                
                
                  Phenols
                  0.22
                  0.11
                
                
                  Total Chromium
                  0.22
                  0.11
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0 at all times.
                Note: Additional allocations for “commission finishers” are not available to new sources.
              
            
            
              § 410.96
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 410.97
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
          
        
        
          Pt. 411
          PART 411—CEMENT MANUFACTURING POINT SOURCE CATEGORY
          
            
              Subpart A—Nonleaching Subcategory
              Sec.
              411.10
              Applicability; description of the nonleaching subcategory.
              411.11
              Specialized definitions.
              411.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              411.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              411.14
              Pretreatment standards for existing sources.
              411.15
              Standards of performance for new sources.
              411.16
              Pretreatment standards for new sources.
              411.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart B—Leaching Subcategory
              411.20
              Applicability; description of the leaching subcategory.
              411.21
              Specialized definitions.
              411.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              411.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              411.24
              Pretreatment standards for existing sources.
              411.25
              Standards of performance for new sources.
              411.26
              Pretreatment standards for new sources.
              411.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the conventional pollutant control technology (BCT).
            
            
              Subpart C—Materials Storage Piles Runoff Subcategory
              411.30
              Applicability; description of the materials storage piles runoff subcategory.
              411.31
              Specialized definitions.
              411.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              411.33
              [Reserved]
              411.34
              Pretreatment standards for existing sources.
              411.35
              Standards of performance for new sources.
              411.36
              Pretreatment standards for new sources.
              411.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
          
          
            
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), and 307(c) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), and 1317(c); 86 Stat. 816 et seq., Pub. L., 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 6591, Feb. 20, 1974, unless otherwise noted.
          
          
            Subpart A—Nonleaching Subcategory
            
              § 411.10
              Applicability; description of the nonleaching subcategory.
              The provisions of this subpart are applicable to discharges resulting from the process in which several mineral ingredients (limestone or other natural sources of calcium carbonate, silica, alumina, and iron together with gypsum) are used in the manufacturing of cement and in which kiln dust is not contracted with water as an integral part of the process and water is not used in wet scrubbers to control kiln stack emissions.
            
            
              § 411.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 411.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  0.005.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  0.005.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              [39 FR 6591, Feb. 20, 1974, as amended at 60 FR 33950, June 29, 1995]
            
            
              § 411.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable.
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
              
              [44 FR 50741, Aug. 29, 1979]
            
            
              § 411.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  Temperature (heat)
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6440, Feb. 11, 1975, as amended at 60 FR 33951, June 29, 1995]
            
            
              § 411.15
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  0.005.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  0.005.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
            
            
              § 411.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33951, June 29, 1995]
            
            
              § 411.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology.
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  0.005.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  0.005.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              [44 FR 50741, Aug. 29, 1979]
            
          
          
            Subpart B—Leaching Subcategory
            
              § 411.20
              Applicability; description of the leaching subcategory.
              The provisions of this subpart are applicable to discharges resulting from the process in which several mineral ingredients (limestone or other natural sources of calcium carbonate, silica, alumina, and iron together with gypsum) are used in the manufacturing of cement and in which kiln dust is contacted with water as an integral part of the process or water is used in wet scrubbers to control kiln stack emissions.
            
            
              § 411.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 411.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kg/kkg of dust leached)
                
                
                  TSS
                  0.4.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (lb/1,000 lb of dust leached)
                
                
                  TSS
                  0.4.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              [39 FR 6591, Feb. 20, 1974, as amended at 60 FR 33951, June 29, 1995]
            
            
              § 411.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable.
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
              
              [44 FR 50741, Aug. 29, 1979]
            
            
              § 411.24
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6440, Feb. 11, 1975, as amended at 60 FR 33951, June 29, 1995]
            
            
              § 411.25
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kg/kkg of dust leached)
                
                
                  TSS
                  0.4.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (lb/1,000 lb of dust leached)
                
                
                  TSS
                  0.4.
                
                
                  Temperature (heat)
                  Not to exceed 3 °C rise above inlet temperature.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
            
            
              § 411.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33951, June 29, 1995]
            
            
              § 411.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the conventional pollutant control technology (BCT).
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 411.22 of this subpart for the best practicable control techology currently available (BPT).
              [51 FR 24999, July 9, 1986]
            
          
          
            Subpart C—Materials Storage Piles Runoff Subcategory
            
              § 411.30
              Applicability; description of the materials storage piles runoff subcategory.
              The provisions of this subpart are applicable to discharges resulting from the runoff of rainfall which derives from the storage of materials including raw materials, intermediate products, finished products and waste materials which are used in or derived from the manufacture of cement under either Subcategory—A or B.
            
            
              § 411.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term 10 year, 24 hour rainfall event shall mean a rainfall event with a probable recurrence interval of once in ten years as defined by the National Weather Service in Technical Paper No. 40, “Rainfall Frequency Atlas of the United States,” May 1961, and subsequent amendments, or equivalent regional or state rainfall probability information developed therefrom.
            
            
              § 411.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Except as provided in §§ 125.30 through 125.32, and subject to the provisions of paragraph (b) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  TSS
                  Not to exceed 50 mg/l.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              (b) Any untreated overflow from facilities designed, constructed and operated to treat the volume of runoff from materials storage piles which is associated with a 10-year, 24-hour rainfall event shall not be subject to the pH and TSS limitations stipulated in paragraph (a) of this section.
              [39 FR 6591, Feb. 20, 1974, as amended at 60 FR 33951, June 29, 1995]
            
            
              § 411.33
              [Reserved]
            
            
              § 411.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  TSS
                    Do.
                
              
              [40 FR 6440, Feb. 11, 1975, as amended at 60 FR 33951, June 29, 1995]
            
            
              § 411.35
              Standards of performance for new sources.
              (a) Subject to the provisions of paragraph (b) of this section the following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  TSS
                  Not to exceed 50 mg/l.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              (b) Any overflow from facilities designed, constructed and operated to treat to the applicable limitations the precipitation and runoff resulting from a 10-year, 24-hour precipitation event shall not be subject to the limitations of this section.
              [42 FR 10681, Feb. 23, 1977]
            
            
              § 411.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33951, June 29, 1995]
            
            
              § 411.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology.
              (a) Subject to the provisions of paragraph (b) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  TSS
                  Not to exceed 50 mg/l.
                
                
                  
                  pH
                  Within the range 6.0 to 9.0.
                
              
              (b) Any untreated overflow from facilities designed, constructed and operated to treat the volume of runoff from materials storage piles which results from a 10-year, 24-hour rainfall event shall not be subject to the pH and TSS limitations stipulated in paragraph (a) of this section.
              [39 FR 6591, Feb. 20, 1974. Redesignated and amended at 44 FR 50741, Aug. 29, 1979]
            
          
        
        
          Pt. 412
          PART 412—CONCENTRATED ANIMAL FEEDING OPERATIONS (CAFO) POINT SOURCE CATEGORY
          
            Sec.
            412.1
            General applicability.
            412.2
            General definitions.
            412.3
            General pretreatment standards.
            412.4
            Best management practices (BMPs) for land application of manure, litter, and process wastewater.
            
              Subpart A—Horses and Sheep
              412.10
              Applicability.
              412.11
              [Reserved]
              412.12
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              412.13
              Effluent limitations attainable by the application of the best available technology economically achievable (BAT).
              412.14
              [Reserved]
              412.15
              New source performance standards (NSPS).
            
            
              Subpart B—Ducks
              412.20
              Applicability.
              412.21
              Special definitions.
              412.22
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              412.23-412.24
              [Reserved]
              412.25
              New source performance standards (NSPS).
              412.26
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart C—Dairy Cows and Cattle Other Than Veal Calves
              412.30
              Applicability.
              412.31
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              412.32
              Effluent limitations attainable by the application of the best conventional pollutant control technology (BCT).
              412.33
              Effluent limitations attainable by the application of the best available technology economically achievable (BAT).
              412.34
              [Reserved]
              412.35
              New source performance standards (NSPS).
              412.36
              [Reserved]
              412.37
              Additional measures.
            
            
              Subpart D—Swine, Poultry, and Veal Calves
              412.40
              Applicability.
              412.41-412.42
              [Reserved]
              412.43
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              412.44
              Effluent limitations attainable by the application of the best conventional pollutant control technology for (BCT).
              412.45
              Effluent limitations attainable by the application of the best available technology economically achievable (BAT).
              412.46
              New source performance standards (NSPS).
              412.47
              Additional measures.
            
          
          
            Authority:
            33 U.S.C. 1311, 1314, 1316, 1317, 1318, 1342, 1361.
          
          
            Source:
            68 FR 7269, Feb. 12, 2003, unless otherwise noted.
          
          
            § 412.1
            General applicability.
            This part applies to manure, litter, and/or process wastewater discharges resulting from concentrated animal feeding operations (CAFOs). Manufacturing and/or agricultural activities which may be subject to this part are generally reported under one or more of the following Standard Industrial Classification (SIC) codes: SIC 0211, SIC 0213, SIC 0214, SIC 0241, SIC 0251, SIC 0252, SIC 0253, SIC 0254, SIC 0259, or SIC 0272 (1987 SIC Manual).
          
          
            § 412.2
            General definitions.
            As used in this part:
            (a) The general definitions and abbreviations at 40 CFR part 401 apply.
            (b) Animal Feeding Operation (AFO) and Concentrated Animal Feeding Operation (CAFO) are defined at 40 CFR 122.23.
            (c) Fecal coliform means the bacterial count (Parameter 1) at 40 CFR 136.3 in Table 1A, which also cites the approved methods of analysis.
            (d) Process wastewater means water directly or indirectly used in the operation of the CAFO for any or all of the following: spillage or overflow from animal or poultry watering systems; washing, cleaning, or flushing pens, barns, manure pits, or other CAFO facilities; direct contact swimming, washing, or spray cooling of animals; or dust control. Process wastewater also includes any water which comes into contact with any raw materials, products, or byproducts including manure, litter, feed, milk, eggs, or bedding.
            (e) Land application area means land under the control of an AFO owner or operator, whether it is owned, rented, or leased, to which manure, litter, or process wastewater from the production area is or may be applied.
            (f) New source is defined at 40 CFR 122.2. New source criteria are defined at 40 CFR 122.29(b).
            (g) Overflow means the discharge of manure or process wastewater resulting from the filling of wastewater or manure storage structures beyond the point at which no more manure, process wastewater, or storm water can be contained by the structure.
            (h) Production area means that part of an AFO that includes the animal confinement area, the manure storage area, the raw materials storage area, and the waste containment areas. The animal confinement area includes but is not limited to open lots, housed lots, feedlots, confinement houses, stall barns, free stall barns, milkrooms, milking centers, cowyards, barnyards, medication pens, walkers, animal walkways, and stables. The manure storage area includes but is not limited to lagoons, runoff ponds, storage sheds, stockpiles, under house or pit storages, liquid impoundments, static piles, and composting piles. The raw materials storage area includes but is not limited to feed silos, silage bunkers, and bedding materials. The waste containment area includes but is not limited to settling basins, and areas within berms and diversions which separate uncontaminated storm water. Also included in the definition of production area is any egg washing or egg processing facility, and any area used in the storage, handling, treatment, or disposal of mortalities.
            (i) Ten (10)-year, 24-hour rainfall event, 25-year, 24-hour rainfall event, and 100-year, 24-hour rainfall event mean precipitation events with a probable recurrence interval of once in ten years, or twenty five years, or one hundred years, respectively, as defined by the National Weather Service in Technical Paper No. 40, “Rainfall Frequency Atlas of the United States,” May, 1961, or equivalent regional or State rainfall probability information developed from this source.
            (j) Analytical methods. The parameters that are regulated or referenced in this part and listed with approved methods of analysis in Table 1B at 40 CFR 136.3 are defined as follows:
            (1) Ammonia (as N) means ammonia reported as nitrogen.
            (2) BOD5 means 5-day biochemical oxygen demand.
            (3) Nitrate (as N) means nitrate reported as nitrogen.
            (4) Total dissolved solids means nonfilterable residue.
            (k) The parameters that are regulated or referenced in this part and listed with approved methods of analysis in Table 1A at 40 CFR 136.3 are defined as follows:
            (1) Fecal coliform means fecal coliform bacteria.
            (2) Total coliform means all coliform bacteria.
          
          
            § 412.3
            General pretreatment standards.
            Any source subject to this part that introduces process wastewater pollutants into a publicly owned treatment works (POTW) must comply with 40 CFR part 403.
          
          
            § 412.4
            Best management practices (BMPs) for land application of manure, litter, and process wastewater.
            (a) Applicability. This section applies to any CAFO subject to subpart C of this part (Dairy and Beef Cattle other than Veal Calves) or subpart D of this part (Swine, Poultry, and Veal Calves).
            (b) Specialized definitions. (1) Setback means a specified distance from surface waters or potential conduits to surface waters where manure, litter, and process wastewater may not be land applied. Examples of conduits to surface waters include but are not limited to: Open tile line intake structures, sinkholes, and agricultural well heads.
            (2) Vegetated buffer means a narrow, permanent strip of dense perennial vegetation established parallel to the contours of and perpendicular to the dominant slope of the field for the purposes of slowing water runoff, enhancing water infiltration, and minimizing the risk of any potential nutrients or pollutants from leaving the field and reaching surface waters.
            (3) Multi-year phosphorus application means phosphorus applied to a field in excess of the crop needs for that year. In multi-year phosphorus applications, no additional manure, litter, or process wastewater is applied to the same land in subsequent years until the applied phosphorus has been removed from the field via harvest and crop removal.
            (c) Requirement to develop and implement best management practices. Each CAFO subject to this section that land applies manure, litter, or process wastewater, must do so in accordance with the following practices:
            (1) Nutrient Management Plan. The CAFO must develop and implement a nutrient management plan that incorporates the requirements of paragraphs (c)(2) through (c)(5) of this section based on a field-specific assessment of the potential for nitrogen and phosphorus transport from the field and that addresses the form, source, amount, timing, and method of application of nutrients on each field to achieve realistic production goals, while minimizing nitrogen and phosphorus movement to surface waters.
            (2) Determination of application rates. Application rates for manure, litter, and other process wastewater applied to land under the ownership or operational control of the CAFO must minimize phosphorus and nitrogen transport from the field to surface waters in compliance with the technical standards for nutrient management established by the Director. Such technical standards for nutrient management shall:
            (i) Include a field-specific assessment of the potential for nitrogen and phosphorus transport from the field to surface waters, and address the form, source, amount, timing, and method of application of nutrients on each field to achieve realistic production goals, while minimizing nitrogen and phosphorus movement to surface waters; and
            (ii) Include appropriate flexibilities for any CAFO to implement nutrient management practices to comply with the technical standards, including consideration of multi-year phosphorus application on fields that do not have a high potential for phosphorus runoff to surface water, phased implementation of phosphorus-based nutrient management, and other components, as determined appropriate by the Director.
            (3) Manure and soil sampling. Manure must be analyzed a minimum of once annually for nitrogen and phosphorus content, and soil analyzed a minimum of once every five years for phosphorus content. The results of these analyses are to be used in determining application rates for manure, litter, and other process wastewater.
            (4) Inspect land application equipment for leaks. The operator must periodically inspect equipment used for land application of manure, litter, or process wastewater.
            (5) Setback requirements. Unless the CAFO exercises one of the compliance alternatives provided for in paragraph (c)(5)(i) or (c)(5)(ii) of this section, manure, litter, and process wastewater may not be applied closer than 100 feet to any down-gradient surface waters, open tile line intake structures, sinkholes, agricultural well heads, or other conduits to surface waters.
            (i) Vegetated buffer compliance alternative. As a compliance alternative, the CAFO may substitute the 100-foot setback with a 35-foot wide vegetated buffer where applications of manure, litter, or process wastewater are prohibited.
            (ii) Alternative practices compliance alternative. As a compliance alternative, the CAFO may demonstrate that a setback or buffer is not necessary because implementation of alternative conservation practices or field-specific conditions will provide pollutant reductions equivalent or better than the reductions that would be achieved by the 100-foot setback.
          
          
            Subpart A—Horses and Sheep
            
              § 412.10
              Applicability.
              This subpart applies to discharges resulting from the production areas at horse and sheep CAFOs. This subpart does not apply to such CAFOs with less than the following capacities: 10,000 sheep or 500 horses.
            
            
              § 412.11
              [Reserved]
            
            
              § 412.12
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, and subject to the provisions of paragraph (b) of this section, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BPT: There shall be no discharge of process waste water pollutants to navigable waters.
              (b) Process waste pollutants in the overflow may be discharged to navigable waters whenever rainfall events, either chronic or catastrophic, cause an overflow of process waste water from a facility designed, constructed and operated to contain all process generated waste waters plus the runoff from a 10-year, 24-hour rainfall event for the location of the point source.
            
            
              § 412.13
              Effluent limitations attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 and when the provisions of paragraph (b) of this section apply, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BAT: There shall be no discharge of process waste water pollutants into U.S. waters.
              (b) Whenever rainfall events cause an overflow of process wastewater from a facility designed, constructed, operated, and maintained to contain all process-generated wastewaters plus the runoff from a 25-year, 24-hour rainfall event at the location of the point source, any process wastewater pollutants in the overflow may be discharged into U.S. waters.
            
            
              § 412.14
              [Reserved]
            
            
              § 412.15
              New source performance standards (NSPS).
              (a) Except as provided in paragraph (b) of this section, any new source subject to this subpart must achieve the following performance standards: There must be no discharge of process wastewater pollutants into U.S. waters.
              (b) Whenever rainfall events cause an overflow of process wastewater from a facility designed, constructed, operated, and maintained to contain all process-generated wastewaters plus the runoff from a 25-year, 24-hour rainfall event at the location of the point source, any process wastewater pollutants in the overflow may be discharged into U.S. waters.
            
          
          
            Subpart B—Ducks
            
              § 412.20
              Applicability.
              This subpart applies to discharges resulting from the production areas at dry lot and wet lot duck CAFOs. This subpart does not apply to such CAFOs with less than the following capacities: 5,000 ducks.
            
            
              § 412.21
              Special definitions.
              For the purposes of this subpart:
              (a) Dry lot means a facility for growing ducks in confinement with a dry litter floor cover and no access to swimming areas.
              (b) Wet lot means a confinement facility for raising ducks which is open to the environment, has a small number of sheltered areas, and with open water runs and swimming areas to which ducks have free access.
            
            
              § 412.22
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the (BPT):
              
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly average 1
                  
                  Maximum daily 2
                  
                  Maximum monthly average 2
                  
                
                
                  BOD5
                  
                  3.66
                  2.0
                  1.66
                  0.91
                
                
                  Fecal coliform
                  (3)
                  (3)
                  (3)
                  (3)
                
                
                  1 Pounds per 1000 ducks.
                
                  2 Kilograms per 1000 ducks.
                
                  3 Not to exceed MPN of 400 per 100 ml at any time.
              
              (b) [Reserved]
            
            
              §§ 412.23-412.24
              [Reserved]
            
            
              § 412.25
              New source performance standards (NSPS).
              (a) Except as provided in paragraph (b) of this section, any new source subject to this subpart must achieve the following performance standards: There must be no discharge of process waste water pollutants into U.S. waters.
              (b) Whenever rainfall events cause an overflow of process wastewater from a facility designed, constructed, operated, and maintained to contain all process-generated wastewaters plus the runoff from a 25-year, 24-hour rainfall event at the location of the point source, any process wastewater pollutants in the overflow may be discharged into U.S. waters.
            
            
              § 412.26
              Pretreatment standards for new sources (PSNS).
              (a) Except as provided in 40 CFR 403.7 and in paragraph (b) of this section, any new source subject to this subpart must achieve the following performance standards: There must be no introduction of process waste water pollutants to a POTW.
              (b) Whenever rainfall events cause an overflow of process wastewater from a facility designed, constructed, operated, and maintained to contain all process-generated wastewaters plus the runoff from a 25-year, 24-hour rainfall event at the location of the point source, any process wastewater pollutants in the overflow may be introduced to a POTW.
            
          
          
            Subpart C—Dairy Cows and Cattle Other Than Veal Calves
            
              § 412.30
              Applicability.
              This subpart applies to operations defined as concentrated animal feeding operations (CAFOs) under 40 CFR 122.23 and includes the following animals: mature dairy cows, either milking or dry; cattle other than mature dairy cows or veal calves. Cattle other than mature dairy cows includes but is not limited to heifers, steers, and bulls. This subpart does not apply to such CAFOs with less than the following capacities: 700 mature dairy cows whether milked or dry; 1,000 cattle other than mature dairy cows or veal calves.
            
            
              § 412.31
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BPT:
              (a) For CAFO production areas. Except as provided in paragraphs (a)(1) through (a)(2) of this section, there must be no discharge of manure, litter, or process wastewater pollutants into waters of the U.S. from the production area.
              (1) Whenever precipitation causes an overflow of manure, litter, or process wastewater, pollutants in the overflow may be discharged into U.S. waters provided:

              (i) The production area is designed, constructed, operated and maintained to contain all manure, litter, and process wastewater including the runoff and the direct precipitation from a 25-year, 24-hour rainfall event;
              
              (ii) The production area is operated in accordance with the additional measures and records required by § 412.37(a) and (b).
              (2) Voluntary alternative performance standards. Any CAFO subject to this subpart may request the Director to establish NPDES permit effluent limitations based upon site-specific alternative technologies that achieve a quantity of pollutants discharged from the production area equal to or less than the quantity of pollutants that would be discharged under the baseline performance standards as provided by paragraph (a)(1) of this section.
              (i) Supporting information. In requesting site-specific effluent limitations to be included in the NPDES permit, the CAFO owner or operator must submit a supporting technical analysis and any other relevant information and data that would support such site-specific effluent limitations within the time frame provided by the Director. The supporting technical analysis must include calculation of the quantity of pollutants discharged, on a mass basis where appropriate, based on a site-specific analysis of a system designed, constructed, operated, and maintained to contain all manure, litter, and process wastewater, including the runoff from a 25-year, 24-hour rainfall event. The technical analysis of the discharge of pollutants must include:
              (A) All daily inputs to the storage system, including manure, litter, all process waste waters, direct precipitation, and runoff.
              (B) All daily outputs from the storage system, including losses due to evaporation, sludge removal, and the removal of waste water for use on cropland at the CAFO or transport off site.
              (C) A calculation determining the predicted median annual overflow volume based on a 25-year period of actual rainfall data applicable to the site.
              (D) Site-specific pollutant data, including N, P, BOD5, TSS, for the CAFO from representative sampling and analysis of all sources of input to the storage system, or other appropriate pollutant data.
              (E) Predicted annual average discharge of pollutants, expressed where appropriate as a mass discharge on a daily basis (lbs/day), and calculated considering paragraphs (a)(2)(i)(A) through (a)(2)(i)(D) of this section.
              (ii) The Director has the discretion to request additional information to supplement the supporting technical analysis, including inspection of the CAFO.
              (3) The CAFO shall attain the limitations and requirements of this paragraph as of the date of permit coverage.
              (b) For CAFO land application areas. Discharges from land application areas are subject to the following requirements:
              (1) Develop and implement the best management practices specified in § 412.4;
              (2) Maintain the records specified at § 412.37 (c);
              (3) The CAFO shall attain the limitations and requirements of this paragraph by February 27, 2009.
              [68 FR 7269, Feb. 12, 2003, as amended at 71 FR 6984, Feb. 10, 2006; 72 FR 40250, July 24, 2007]
            
            
              § 412.32
              Effluent limitations attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BCT:
              (a) For CAFO production areas: the CAFO shall attain the same limitations and requirements as § 412.31(a).
              (b) For CAFO land application areas: the CAFO shall attain the same limitations and requirements as § 412.31(b).
            
            
              § 412.33
              Effluent limitations attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BAT:
              (a) For CAFO production areas: the CAFO shall attain the same limitations and requirements as § 412.31(a).
              (b) For CAFO land application areas: the CAFO shall attain the same limitations and requirements as § 412.31(b).
            
            
              
              § 412.34
              [Reserved]
            
            
              § 412.35
              New source performance standards (NSPS).
              Any new point source subject to this subpart must achieve the following effluent limitations representing the application of NSPS:
              (a) For CAFO production areas. The CAFO shall attain the same limitations and requirements as § 412.31(a)(1) and § 412.31(a)(2).
              (b) For CAFO land application areas: The CAFO shall attain the same limitations and requirements as § 412.31(b)(1) and § 412.31(b)(2).
              (c) The CAFO shall attain the limitations and requirements of this paragraph as of the date of permit coverage.
              (d) Any source subject to this subpart that commenced discharging after April 14, 1993, and prior to April 14, 2003, which was a new source subject to the standards specified in § 412.15, revised as of July 1, 2002, must continue to achieve those standards for the applicable time period specified in 40 CFR 122.29(d)(1). Thereafter, the source must achieve the standards specified in § 412.31(a) and (b).
            
            
              § 412.36
              [Reserved]
            
            
              § 412.37
              Additional measures.
              (a) Each CAFO subject to this subpart must implement the following requirements:
              (1) Visual inspections. There must be routine visual inspections of the CAFO production area. At a minimum, the following must be visually inspected:
              (i) Weekly inspections of all storm water diversion devices, runoff diversion structures, and devices channelling contaminated storm water to the wastewater and manure storage and containment structure;
              (ii) Daily inspection of water lines, including drinking water or cooling water lines;
              (iii) Weekly inspections of the manure, litter, and process wastewater impoundments; the inspection will note the level in liquid impoundments as indicated by the depth marker in paragraph (a)(2) of this section.
              (2) Depth marker. All open surface liquid impoundments must have a depth marker which clearly indicates the minimum capacity necessary to contain the runoff and direct precipitation of the 25-year, 24-hour rainfall event. In the case of new sources subject to effluent limitations established pursuant to § 412.46(a)(1) of this part, all open surface manure storage structures associated with such sources must include a depth marker which clearly indicates the minimum capacity necessary to contain the maximum runoff and direct precipitation associated with the design storm used in sizing the impoundment for no discharge.
              (3) Corrective actions. Any deficiencies found as a result of these inspections must be corrected as soon as possible.
              (4) Mortality handling. Mortalities must not be disposed of in any liquid manure or process wastewater system, and must be handled in such a way as to prevent the discharge of pollutants to surface water, unless alternative technologies pursuant to § 412.31(a)(2) and approved by the Director are designed to handle mortalities.
              (b) Record keeping requirements for the production area. Each CAFO must maintain on-site for a period of five years from the date they are created a complete copy of the information required by 40 CFR 122.21(i)(1) and 40 CFR 122.42(e)(1)(ix) and the records specified in paragraphs (b)(1) through (b)(6) of this section. The CAFO must make these records available to the Director and, in an authorized State, the Regional Administrator, or his or her designee, for review upon request.
              (1) Records documenting the inspections required under paragraph (a)(1) of this section;
              (2) Weekly records of the depth of the manure and process wastewater in the liquid impoundment as indicated by the depth marker under paragraph (a)(2) of this section;
              (3) Records documenting any actions taken to correct deficiencies required under paragraph (a)(3) of this section. Deficiencies not corrected within 30 days must be accompanied by an explanation of the factors preventing immediate correction;

              (4) Records of mortalities management and practices used by the CAFO to meet the requirements of paragraph (a)(4) of this section.
              
              (5) Records documenting the current design of any manure or litter storage structures, including volume for solids accumulation, design treatment volume, total design volume, and approximate number of days of storage capacity;
              (6) Records of the date, time, and estimated volume of any overflow.
              (c) Recordkeeping requirements for the land application areas. Each CAFO must maintain on-site a copy of its site-specific nutrient management plan. Each CAFO must maintain on-site for a period of five years from the date they are created a complete copy of the information required by § 412.4 and 40 CFR 122.42(e)(1)(ix) and the records specified in paragraphs (c)(1) through (c)(10) of this section. The CAFO must make these records available to the Director and, in an authorized State, the Regional Administrator, or his or her designee, for review upon request.
              (1) Expected crop yields;
              (2) The date(s) manure, litter, or process waste water is applied to each field;
              (3) Weather conditions at time of application and for 24 hours prior to and following application;
              (4) Test methods used to sample and analyze manure, litter, process waste water, and soil;
              (5) Results from manure, litter, process waste water, and soil sampling;
              (6) Explanation of the basis for determining manure application rates, as provided in the technical standards established by the Director.
              (7) Calculations showing the total nitrogen and phosphorus to be applied to each field, including sources other than manure, litter, or process wastewater;
              (8) Total amount of nitrogen and phosphorus actually applied to each field, including documentation of calculations for the total amount applied;
              (9) The method used to apply the manure, litter, or process wastewater;
              (10) Date(s) of manure application equipment inspection.
              [68 FR 7269, Feb. 12, 2003, as amended at 73 FR 70485, Nov. 20, 2008]
            
          
          
            Subpart D—Swine, Poultry, and Veal Calves
            
              § 412.40
              Applicability.
              This subpart applies to operations defined as concentrated animal feeding operations (CAFOs) under 40 CFR 122.23 and includes the following animals: swine; chickens; turkeys; and veal calves. This subpart does not apply to such CAFOs with less than the following capacities: 2,500 swine each weighing 55 lbs. or more; 10,000 swine each weighing less than 55 lbs.; 30,000 laying hens or broilers if the facility uses a liquid manure handling system; 82,000 laying hens if the facility uses other than a liquid manure handling system; 125,000 chickens other than laying hens if the facility uses other than a liquid manure handling system; 55,000 turkeys; and 1,000 veal calves.
            
            
              §§ 412.41-412.42
              [Reserved]
            
            
              § 412.43
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BPT:
              (a) For CAFO production areas. (1) The CAFO shall attain the same limitations and requirements as § 412.31(a)(1) through (a)(2).
              (2) The CAFO shall attain the limitations and requirements of this paragraph as of the date of permit coverage.
              (b) For CAFO land application areas. (1) The CAFO shall attain the same limitations and requirements as § 412.31(b)(1) and (b)(2).
              (2) The CAFO shall attain the limitations and requirements of this paragraph by February 27, 2009.
              [68 FR 7269, Feb. 12, 2003, as amended at 71 FR 6984, Feb. 10, 2006; 72 FR 40250, July 24, 2007]
            
            
              
              § 412.44
              Effluent limitations attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BCT:
              (a) For CAFO production areas: the CAFO shall attain the same limitations and requirements as § 412.43(a).
              (b) For CAFO land application areas: the CAFO shall attain the same limitations and requirements as § 412.43(b).
            
            
              § 412.45
              Effluent limitations attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the application of BAT:
              (a) For CAFO production areas: the CAFO shall attain the same limitations and requirements as § 412.43(a).
              (b) For CAFO land application areas: the CAFO shall attain the same limitations and requirements as § 412.43(b).
            
            
              § 412.46
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following effluent limitations representing the application of NSPS:
              (a) For CAFO production areas. There must be no discharge of manure, litter, or process wastewater pollutants into waters of the U.S. from the production area, subject to paragraphs (a)(1) through (a)(3) of this section.
              (1) Any CAFO subject to this subpart may request that the Director establish NPDES permit best management practice effluent limitations designed to ensure no discharge of manure, litter, or process wastewater based upon a site-specific evaluation of the CAFO's open surface manure storage structure. The NPDES permit best management practice effluent limitations must address the CAFO's entire production area. In the case of any CAFO using an open surface manure storage structure for which the Director establishes such effluent limitations, “no discharge of manure, litter, or process wastewater pollutants,” as used in this section, means that the storage structure is designed, operated, and maintained in accordance with best management practices established by the Director on a site-specific basis after a technical evaluation of the storage structure. The technical evaluation must address the following elements:
              (i) Information to be used in the design of the open manure storage structure including, but not limited to, the following: minimum storage periods for rainy seasons, additional minimum capacity for chronic rainfalls, applicable technical standards that prohibit or otherwise limit land application to frozen, saturated, or snow-covered ground, planned emptying and dewatering schedules consistent with the CAFO's Nutrient Management Plan, additional storage capacity for manure intended to be transferred to another recipient at a later time, and any other factors that would affect the sizing of the open manure storage structure.
              (ii) The design of the open manure storage structure as determined by the most recent version of the National Resource Conservation Service's Animal Waste Management (AWM) software. CAFOs may use equivalent design software or procedures as approved by the Director.
              (iii) All inputs used in the open manure storage structure design including actual climate data for the previous 30 years consisting of historical average monthly precipitation and evaporation values, the number and types of animals, anticipated animal sizes or weights, any added water and bedding, any other process wastewater, and the size and condition of outside areas exposed to rainfall and contributing runoff to the open manure storage structure.

              (iv) The planned minimum period of storage in months including, but not limited to, the factors for designing an open manure storage structure listed in paragraph (a)(1)(i) of this section. Alternatively the CAFO may determine the minimum period of storage by specifying times the storage pond will be emptied consistent with the CAFO's Nutrient Management Plan.
              (v) Site-specific predicted design specifications including dimensions of the storage facility, daily manure and wastewater additions, the size and characteristics of the land application areas, and the total calculated storage period in months.
              (vi) An evaluation of the adequacy of the designed manure storage structure using the most recent version of the Soil Plant Air Water (SPAW) Hydrology Tool. The evaluation must include all inputs to SPAW including but not limited to daily precipitation, temperature, and evaporation data for the previous 100 years, user-specified soil profiles representative of the CAFO's land application areas, planned crop rotations consistent with the CAFO's Nutrient Management Plan, and the final modeled result of no overflows from the designed open manure storage structure. For those CAFOs where 100 years of local weather data for the CAFO's location is not available, CAFOs may use a simulation with a confidence interval analysis conducted over a period of 100 years. The Director may approve equivalent evaluation and simulation procedures.
              (vii) The Director may waive the requirement of (a)(1)(vi) for a site-specific evaluation of the designed manure storage structure and instead authorize a CAFO to use a technical evaluation developed for a class of specific facilities within a specified geographical area.
              (viii) Waste management and storage facilities designed, constructed, operated, and maintained consistent with the analysis conducted in paragraphs (a)(1)(i) through (a)(1)(vii) of this section and operated in accordance with the additional measures and records required by § 412.47(a) and (b), will fulfill the requirements of this section.
              (ix) The Director has the discretion to request additional information to support a request for effluent limitations based on a site-specific open surface manure storage structure.
              (2) The production area must be operated in accordance with the additional measures required by § 412.47(a) and (b).
              (3) Provisions for upset/bypass, as provided in 40 CFR 122.41(m)-(n), apply to a new source subject to this provision.
              (b) For CAFO land application areas: the CAFO shall attain the same limitations and requirements as § 412.43(b)(1).
              (c) The CAFO shall attain the limitations and requirements of this paragraph as of the date of permit coverage.
              (d) Any source subject to this subpart that commenced discharging after April 14, 1993, and prior to April 14, 2003, which was a new source subject to the standards specified in § 412.15, revised as of July 1, 2002, must continue to achieve those standards for the applicable time period specified in 40 CFR 122.29(d)(1). Thereafter, the source must achieve the standards specified in § 412.43(a) and (b).
              (e) Any source subject to this subpart that commenced discharging after April 14, 2003, and prior to January 20, 2009, which was a new source subject to the standards specified in § 412.46(a) through (d) in the July 1, 2008, edition of 40 CFR part 439, must continue to achieve those standards for the applicable time period specified in 40 CFR 122.29(d)(1).
              [68 FR 7269, Feb. 12, 2003, as amended at 73 FR 70485, Nov. 20, 2008]
            
            
              § 412.47
              Additional measures.
              (a) Each CAFO subject to this subpart must implement the requirements of § 412.37(a).
              (b) Each CAFO subject to this subpart must comply with the record-keeping requirements of § 412.37(b).
              (c) Each CAFO subject to this subpart must comply with the record-keeping requirements of § 412.37(c).
            
          
        
        
          Pt. 413
          PART 413—ELECTROPLATING POINT SOURCE CATEGORY
          
            
              General Provisions
              Sec.
              413.01
              Applicability and compliance dates.
              413.02
              General definitions.
              413.03
              Monitoring requirements.
              413.04
              Standards for integrated facilities.
            
            
              Subpart A—Electroplating of Common Metals Subcategory
              413.10

              Applicability: Description of the electroplating of common metals subcategory.
              
              413.11
              Specialized definitions.
              413.12-413.13
              [Reserved]
              413.14
              Pretreatment standards for existing sources.
            
            
              Subpart B—Electroplating of Precious Metals Subcategory
              413.20
              Applicability: Description of the electroplating of precious metals subcategory.
              413.21
              Specialized definitions.
              413.22-413.23
              [Reserved]
              413.24
              Pretreatment standards for existing sources.
            
            
              Subpart C—Electroplating of Specialty Metals Subcategory [Reserved]
            
            
              Subpart D—Anodizing Subcategory
              413.40
              Applicability: Description of the anodizing subcategory.
              413.41
              Specialized definitions.
              413.42-413.43
              [Reserved]
              413.44
              Pretreatment standards for existing sources.
            
            
              Subpart E—Coatings Subcategory
              413.50
              Applicability: Description of the coatings subcategory.
              413.51
              Specialized definitions.
              413.52-413.53
              [Reserved]
              413.54
              Pretreatment standards for existing sources.
            
            
              Subpart F—Chemical Etching and Milling Subcategory
              413.60
              Applicability: Description of the chemical etching and milling subcategory.
              413.61
              Specialized definitions.
              413.62-413.63
              [Reserved]
              413.64
              Pretreatment standards for existing sources.
            
            
              Subpart G—Electroless Plating Subcategory
              413.70
              Applicability: Description of the electroless plating subcategory.
              413.71
              Specialized definitions.
              413.72-413.73
              [Reserved]
              413.74
              Pretreatment standards for existing sources.
            
            
              Subpart H—Printed Circuit Board Subcategory
              413.80
              Applicability: Description of the printed circuit board subcategory.
              413.81
              Specialized definitions.
              413.82-413.83
              [Reserved]
              413.84
              Pretreatment standards for existing sources.
            
          
          
            Authority:
            Secs. 301, 304(g), 307, 308, 309, 402, 405, 501(a), Clean Water Act, as amended, (33 U.S.C. 1311, 1314(g), 1317, 1318, 1319, 1322, 1325 and 1341(a)).
          
          
            Source:
            46 FR 9467, Jan. 28, 1981, unless otherwise noted.
          
          
            General Provisions
            
              § 413.01
              Applicability and compliance dates.
              (a) This part shall apply to electroplating operations in which metal is electroplated on any basis material and to related metal finishing operations as set forth in the various subparts, whether such operations are conducted in conjunction with electroplating, independently, or as part of some other operation. The compliance deadline for metals and cyanide at integrated facilities shall be June 30, 1984. The compliance date for metals and cyanide at non-integrated facilities shall be April 27, 1984. Compliance with TTO for all facilities shall be July 15, 1986. These part 413 standards shall not apply to a facility which must comply with all the pollutant limitations listed in § 433.15 (metal finishing PSES).
              (b) Operations similar to electroplating which are specifically excepted from coverage of this part include:
              (1) Electrowinning and electrorefining conducted as a part of nonferrous metal smelting and refining (40 CFR part 421);
              (2) Metal surface preparation and conversion coating conducted as a part of coil coating (40 CFR part 465);
              (3) Metal surface preparation and immersion plating or electroless plating conducted as a part of porcelain enameling (40 CFR part 466); and
              (4) Electrodeposition of active electrode materials, electroimpregnation, and electroforming conducted as a part of battery manufacturing (40 CFR part 461).

              (c) Metallic platemaking and gravure cylinder preparation conducted within or for printing and publishing facilities, and continuous strip electroplating conducted within iron and steel manufacturing facilities which introduce pollutants into a publicly owned treatment works are exempted from the pretreatment standards for existing sources set forth in this part.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32482, July 15, 1983; 48 FR 41410, Sept. 15, 1983; 51 FR 40421, Nov. 7, 1986]
            
            
              § 413.02
              General definitions.
              In addition to the definitions set forth in 40 CFR part 401 and the chemical analysis methods set forth in 40 CFR part 136, both of which are incorporated herein by reference, the following definitions apply to this part:
              (a) The term CN,A shall mean cyanide amenable to chlorination as defined by 40 CFR 136.
              (b) The term CN,T shall mean cyanide, total.
              (c) The term Cr,VI shall mean hexavalent chromium.
              (d) The term electroplating process wastewater shall mean process wastewater generated in operations which are subject to regulation under any of subparts A through H of this part.
              (e) The term total metal is defined as the sum of the concentration or mass of Copper (Cu), Nickel (Ni), Chromium (Cr) (total) and Zinc (Zn).
              (f) The term strong chelating agents is defined as all compounds which, by virtue of their chemical structure and amount present, form soluble metal complexes which are not removed by subsequent metals control techniques such as pH adjustment followed by clarification or filtration.
              (g) The term control authority is defined as the POTW if it has an approved pretreatment program; in the absence of such a program, the NPDES State if it has an approved pretreatment program or EPA if the State does not have an approved program.
              (h) The term integrated facility is defined as a facility that performs electroplating as only one of several operations necessary for manufacture of a product at a single physical location and has significant quantities of process wastewater from non-electroplating manufacturing operations. In addition, to qualify as an “integrated facility” one or more plant electroplating process wastewater lines must be combined prior to or at the point of treatment (or proposed treatment) with one or more plant sewers carrying process wastewater from non-electroplating manufacturing operations.
              (i) the term TTO shall mean total toxic organics, which is the summation of all quantifiable values greater than 0.01 milligrams per liter for the following toxic organics:
              
              
                Acenaphthene
                Acrolein
                Acrylonitrile
                Benzene
                Benzidine
                Carbon tetrachloride (tetrachloromethane)
                Chlorobenzene
                1,2,4-trichlorobenzene
                Hexachlorobenzene
                1,2-dichloroethane
                1,1,1-trichloroethane
                Hexachloroethane
                1,1-dichloroethane
                1,1,2-trichloroethane
                1,1,2,2-tetrachloroethane
                Chloroethane
                Bis (2-chloroethyl) ether
                2-chloroethyl vinyl ether (mixed)
                2-chloronaphthalene
                2,4,6-trichlorophenol
                Parachlorometa cresol
                Chloroform (trichloromethane)
                2-chlorophenol
                1,2-dichlorobenzene
                1,3-dichlorobenzene
                1,4-dichlorobenzene
                3,3-dichlorobenzidine
                1,1-dichloroethylene
                1,2-trans-dichloroethylene
                2,4-dichlorophenol
                1,2-dichloropropane
                1,3-dichloropropylene (1,3-dichloropropene)
                2,4-dimethylphenol
                2,4-dinitrotoluene
                2,6-dinitrotoluene
                1,2-diphenylhydrazine
                Ethylbenzene
                Fluoranthene
                4-chlorophenyl phenyl ether
                4-bromophenyl phenyl ether
                Bis (2-chloroisopropyl) ether
                Bis (2-chloroethoxy) methane
                Methylene chloride (dichloromethane)
                Methyl chloride (chloromethane)
                Methyl bromide (bromomethane)
                Bromoform (tribromomethane)
                Dichlorobromomethane
                Chlorodibromomethane
                Hexachlorobutadiene
                Hexachlorocyclopentadiene
                Isophorone
                Naphthalene
                Nitrobenzene
                2-nitrophenol
                
                4-nitrophenol
                2,4-dinitrophenol
                4,6-dinitro-o-cresol
                N-nitrosodimethylamine
                N-nitrosodiphenylamine
                N-nitrosodi-n-propylamine
                Pentachlorophenol
                Phenol
                Bis (2-ethylhexyl) phthalate
                Butyl benzyl phthalate
                Di-n-butyl phthalate
                Di-n-octyl phthalate
                Diethyl phthalate
                Dimethyl phthalate
                1,2-benzanthracene
                 (benzo(a)anthracene)
                Benzo(a)pyrene (3,4-benzopyrene)
                3,4-Benzofluoranthene
                 (benzo(b)fluoranthene)
                11,12-benzofluoranthene
                 (benzo(k)fluoranthene)
                Chrysene
                Acenaphthylene
                Anthracene
                1,12-benzoperylene
                 (benzo(ghi)perylene)
                Fluorene
                Phenanthrene
                1,2,5,6-dibenzanthracene
                 (dibenzo(a,h)anthracene)
                Indeno (1,2,3-cd) pyrene)
                 (2,3-o-phenylene pyrene)
                Pyrene
                Tetrachloroethylene
                Toluene
                Trichloroethylene
                Vinyl chloride (chloroethylene)
                Aldrin
                Dieldrin
                Chlordane (technical mixture and metabolites)
                4,4-DDT
                4,4-DDE (p,p-DDX)
                4,4-DDD (p,p-TDE)
                Alpha-endosulfan
                Beta-endosulfan
                Endosulfan sulfate
                Endrin
                Endrin aldehyde
                Heptachlor
                Heptachlor epoxide
                (BHC-hexachlorocyclohexane)
                 Alpha-BHC
                 Beta-BHC
                 Gamma-BHC
                 Delta-BHC
                (PCB-polychlorinated biphenyls)
                 PCB-1242 (Arochlor 1242)
                 PCB-1254 (Arochlor 1254)
                 PCB-1221 (Arochlor 1221)
                 PCB-1232 (Arochlor 1232)
                 PCB-1248 (Arochlor 1248)
                 PCB-1260 (Arochlor 1260)
                 PCB-1016 (Arochlor 1016)
                Toxaphene
                2,3,7,8-tetrachlorodibenzo-
                p-dioxin (TCDD)
              

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32483, July 15, 1983; 48 FR 43681, Sept. 26, 1983; 51 FR 40421, Nov. 7, 1986]
            
            
              § 413.03
              Monitoring requirements.
              (a) In lieu of monitoring for TTO, the control authority may allow industrial users of POTWs to make the following certification as a comment to the periodic reports required by § 403.12(e): “Based on my inquiry of the person or persons directly responsible for managing compliance with the pretreatment standard for total toxic organics (TTO), I certify that, to the best of my knowledge and belief, no dumping of concentrated toxic organics into the wastewaters has occurred since filing the last discharge monitoring report. I further certify that this facility is implementing the toxic organic management plan submitted to the control authority.”
              (b) In requesting that no monitoring be required industrial users of POTWs shall submit a toxic organic management plan that specifies to the control authority's satisfaction the toxic organic compounds used; the method of disposal used instead of dumping, such as reclamation, contract hauling, or incineration; and procedures for assuring that toxic organics do not routinely spill or leak into the wastewater.
              (c) If monitoring is necessary to measure compliance with the TTO standard the industrial user need analyze only for those pollutants which would reasonably be expected to be present.
              (Approved by the Office of Management and Budget under control number 2040-0074)

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [48 FR 32483, July 15, 1983; 48 FR 43681, Sept. 26, 1983, as amended at 49 FR 34823, Sept. 4, 1984]
            
            
              
              § 413.04
              Standards for integrated facilities.
              Pretreatment standards for integrated facilities shall be computed as required by § 403.6(e) of EPA's General Pretreatment Regulations. In cases where electroplating process wastewaters are combined with regulated wastewaters which have 30 days average standards, the corresponding 30 day average standard for the electroplating wastewaters must be used. The 30 day average shall be determined for pollutants in the relevant subcategory from the corresponding daily and 4 day average values listed in the table below.
              
                
                  If the maximum for any 1 day is
                  And the 4 day average is
                  Then the 30 day average is
                
                
                  0.6
                  0.4
                  0.3
                
                
                  1.2
                  .7
                  .5
                
                
                  1.9
                  1
                  .55
                
                
                  4.1
                  2.6
                  1.8
                
                
                  4.2
                  2.6
                  1.8
                
                
                  4.5
                  2.7
                  1.8
                
                
                  5.0
                  2.7
                  1.5
                
                
                  7.0
                  4
                  2.5
                
                
                  10.5
                  6.8
                  5
                
                
                  20.0
                  13.4
                  10
                
                
                  23
                  16
                  12
                
                
                  47
                  29
                  20
                
                
                  53
                  36
                  27
                
                
                  74
                  39
                  21
                
                
                  107
                  65
                  45
                
                
                  169
                  89
                  49
                
                
                  160
                  100
                  70
                
                
                  164
                  102
                  70
                
                
                  176
                  105
                  70
                
                
                  273
                  156
                  98
                
                
                  365
                  229
                  160
                
                
                  374
                  232
                  160
                
                
                  401
                  241
                  160
                
                
                  410
                  267
                  195
                
                
                  623
                  257
                  223
                
                
                  935
                  609
                  445
                
              
            
          
          
            Subpart A—Electroplating of Common Metals Subcategory
            
              § 413.10
              Applicability: Description of the electroplating of common metals subcategory.
              The provisions of this subpart apply to dischargers of pollutants in process wastewaters resulting from the process in which a ferrous or nonferrous basis material is electroplated with copper, nickel, chromium, zinc, tin, lead, cadmium, iron, aluminum, or any combination thereof.
            
            
              § 413.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) The term sq m [“sq ft”] shall mean the area plated expressed in square meters [square feet].
              (b) The term operation shall mean any step in the electroplating process in which a metal is electrodeposited on a basis material and which is followed by a rinse; this includes the related operations of alkaline cleaning, acid pickle, stripping, and coloring when each operation is followed by a rinse.
            
            
              §§ 413.12-413.13
              [Reserved]
            
            
              § 413.14
              Pretreatment standards for existing sources.
              Except as provided in §§ 403.7 and 403.13 of this title, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No user introducing wastewater pollutants into a publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.
              (b) For a source discharging less than 38,000 liters (10,000 gal.) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart A—Common Metals Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, A
                  5.0
                  2.7
                
                
                  Pb
                  .6
                  .4
                
                
                  Cd
                  1.2
                  .7
                
              

              (c) For plants discharging 38,000 liters (10,000 gal) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
              
                Subpart A—Common Metals Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  .6
                  .4
                
                
                  Cd
                  1.2
                  .7
                
                
                  Total metals
                  10.5
                  6.8
                
              
              (d) Alternatively, the following mass-based standards are equivalent to and may be applied in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
                Subpart A—Common Metals Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-Operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  74
                  39
                
                
                  Cu
                  176
                  105
                
                
                  Ni
                  160
                  100
                
                
                  Cr
                  273
                  156
                
                
                  Zn
                  164
                  102
                
                
                  Pb
                  23
                  16
                
                
                  Cd
                  47
                  29
                
                
                  Total metals
                  410
                  267
                
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart A—Common Metals Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Pb
                  .6
                  .4
                
                
                  Cd
                  1.2
                  .7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1Within the range 7.5 to 10.0.
              
              (f) In addition to paragraphs (a) and (b) the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  4.57
                
              
              (g) In addition to paragraphs (a), (c), (d), and (e) the following limitation shall apply for plants discharging 38,000 1 (10,000 gal) or more per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981; 46 FR 30626, June 10, 1981, as amended at 48 FR 32483, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
          
            
            Subpart B—Electroplating of Precious Metals Subcategory
            
              § 413.20
              Applicability: Description of the electroplating of precious metals subcategory.
              The provisions of this subpart apply to discharges of process wastewaters resulting from the process in which a ferrous or nonferrous basis material is plated with gold, silver, iridium, palladium, platinum, rhodium, rutheniun, or any combination of these.
            
            
              § 413.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) The term sq m (“sq ft”) shall mean the area plated expressed in square meters (square feet).
              (b) The term operation shall mean any step in the electroplating process in which a metal is electrodeposited on a basis material and which is followed by a rinse: This includes the related operations of alkaline cleaning, acid pickle, stripping, and coloring when each operation is followed by a rinse.
            
            
              §§ 413.22-413.23
              [Reserved]
            
            
              § 413.24
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR §§ 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No user introducing wastewater pollutants into a publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.
              (b) For a source discharging less than 38,000 liters (10,000 gal) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart B—Precious Metals Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, A
                  5.0
                  2.7
                
                
                  Pb
                  .6
                  .4
                
                
                  Cd
                  1.2
                  .7
                
              
              (c) For plants discharging 38,000 liters (10,000 gal) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart B—Precious Metals Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  Ag
                  1.2
                  0.7
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  .6
                  .4
                
                
                  Cd
                  1.2
                  .7
                
                
                  Total metals
                  10.5
                  6.8
                
              
              (d) Alternatively, the following mass-based standards are equivalent to and may apply in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
                Subpart B—Precious Metals Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-Operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  Ag
                  47
                  29
                
                
                  CN, T
                  74
                  39
                
                
                  Cu
                  176
                  105
                
                
                  Ni
                  160
                  100
                
                
                  Cr
                  273
                  156
                
                
                  Zn
                  164
                  102
                
                
                  Pb
                  23
                  16
                
                
                  Cd
                  47
                  29
                
                
                  Total metals
                  410
                  267
                
              
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart B—Precious Metals Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Pb
                  .6
                  .4
                
                
                  Cd
                  1.2
                  .7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1 Within the range 7.5 to 10.0.
              
              (f) In addition to paragraphs (a) and (b) the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  4.57
                
              
              (g) In addition to paragraphs (a), (c), (d), and (e) the following limitation shall apply for plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32484, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
          
            Subpart C—Electroplating of Speciality Metals Subcategory [Reserved]
          
          
            Subpart D—Anodizing Subcategory
            
              § 413.40
              Applicability: Description of the anodizing subcategory.
              The provisions of this subpart apply to discharges of process wastewater resulting from the anodizing of ferrous or nonferrous materials.
            
            
              § 413.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) The term sq m (“sq ft”) shall mean the area plated expressed in square meters (square feet).
              (b) The term operation shall mean any step in the anodizing process in which a metal is cleaned, anodized, or colored when each such step is followed by a rinse.
            
            
              §§ 413.42-413.43
              [Reserved]
            
            
              § 413.44
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No user introducing wastewater pollutants into a publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.

              (b) For a source discharging less than 38,000 liters (10,000 gal) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart D—Anodizing Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, A
                  5.0
                  2.7
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
              
              (c) For plants discharging 38,000 liters (10,000 gal) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart D—Anodizing Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  Total metals
                  10.5
                  6.8
                
              
              (d) Alternatively, the following mass-based standards are equivalent to and may apply in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
                Subpart D—Anodizing Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  74
                  39
                
                
                  Cu
                  176
                  105
                
                
                  Ni
                  160
                  100
                
                
                  Cr
                  273
                  156
                
                
                  Zn
                  164
                  102
                
                
                  Pb
                  23
                  16
                
                
                  Cd
                  47
                  29
                
                
                  Total metals
                  410
                  267
                
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart D—Anodizing Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN,T
                  1.9
                  1.0
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 7.5 to 10.000.
              
              (f) In addition to paragraphs (a) and (b) the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  4.57
                
              

              (g) In addition to paragraphs (a), (c), (d), and (e) the following limitation shall apply for plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process wastewater:
              
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32484, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
          
            Subpart E—Coatings Subcategory
            
              § 413.50
              Applicability: Description of the coatings subcategory.
              The provisions of this subpart apply to discharges resulting from the chromating, phosphating or immersion plating on ferrous or nonferrous materials.
            
            
              § 413.51
              Specialized definitions.
              For the purpose of this subpart;
              (a) The term sq m (“sq ft”) shall mean the area processed expressed in square meters (square feet).
              (b) The term operation shall mean any step in the coating process in which a basis material surface is acted upon by a process solution and which is followed by a rinse; plus the related operations of alkaline cleaning, acid pickle, and sealing, when each operation is followed by a rinse.
            
            
              §§ 413.52-413.53
              [Reserved]
            
            
              § 413.54
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No user introducing wastewater pollutants into a publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.
              (b) For a source discharging less than 38,000 liters (10,000 gal) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart E—Coatings Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, A
                  5.0
                  2.7
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
              
              (c) For plants discharging 38,000 liters (10,000 gal) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart E—Coatings Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN,T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  Total metals
                  10.5
                  6.8
                
              

              (d) Alternatively, the following mass-based standards are equivalent to and may apply in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
              
                Subpart E—Coatings Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  74
                  39
                
                
                  Cu
                  176
                  105
                
                
                  Ni
                  160
                  100
                
                
                  Cr
                  273
                  156
                
                
                  Zn
                  164
                  102
                
                
                  Pb
                  23
                  16
                
                
                  Cd
                  47
                  29
                
                
                  Total metals
                  410
                  267
                
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart E—Coatings Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 7.5 to 10.0
              
              (f) In addition to paragraphs (a) and (b) of this section, the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  4.57
                
              
              (g) In addition to paragraphs (a), (c), (d), and (e) of this section, the following limitation shall apply for plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process waterwater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) of this section, the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32484, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
          
            Subpart F—Chemical Etching and Milling Subcategory
            
              § 413.60
              Applicability: Description of the chemical etching and milling subcategory.
              The provisions of this subpart apply to discharges of process wastewaters resulting from the chemical milling or etching of ferrous or nonferrous materials.
            
            
              § 413.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) The term sq m (“sq. ft.”) shall mean the area exposed to process chemicals expressed in square meters (square feet).
              (b) The term operation shall mean any step in the chemical milling or etching processes in which metal is chemically or electrochemically removed from the work piece and which is followed by a rinse; this includes related metal cleaning operations which preceded chemical milling or etching, when each operation is followed by a rinse.
            
            
              
              §§ 413.62-413.63
              [Reserved]
            
            
              § 413.64
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No User introducing wastewater pollutants into publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.
              (b) For a source discharging less than 38,000 liters (10,000 gal.) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart F—Chemical Etching and Milling Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, A
                  5.0
                  2.7
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
              
              (c) For plants discharging 38,000 liters (10,000 gal.) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart F—Chemicals Etching and Milling Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  Total metals
                  10.5
                  6.8
                
              
              (d) Alternatively, the following mass-based standards are equivalent to and may apply in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
                Subpart F—Chemical Etching and Milling Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  74
                  39
                
                
                  Cu
                  176
                  105
                
                
                  Ni
                  160
                  100
                
                
                  Cr
                  273
                  156
                
                
                  Zn
                  164
                  102
                
                
                  Pb
                  23
                  16
                
                
                  Cd
                  47
                  29
                
                
                  Total metals
                  410
                  267
                
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart F—Chemical Etching and Milling Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 7.5 to 10.0
              

              (f) In addition to paragraphs (a) and (b) of this section, the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                   Milligrams per liter (mg/l)
                
                
                  TTO
                  4.57
                
              
              (g) In addition to paragraphs (a), (c), (d), and (e) of this section, the following limitation shall apply for plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                   Milligrams per liter (mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) of this section, the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32484, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
          
            Subpart G—Electroless Plating Subcategory
            
              § 413.70
              Applicability: Description of the electroless plating subcategory.
              The provisions of this subpart apply to discharges resulting from the electroless plating of a metallic layer on a metallic or nonmetallic substrate.
            
            
              § 413.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) The term sq m (“sq. ft.”) shall mean the area plated expressed in square meters (square feet).
              (b) The term electroless plating shall mean the deposition of conductive material from an autocatalytic plating solution without application of electrical current.
              (c) The term operation shall mean any step in the electroless plating process in which a metal is deposited on a basis material and which is followed by a rinse; this includes the related operations of alkaline cleaning, acid pickle, and stripping, when each operation is followed by a rinse.
            
            
              §§ 413.72-413.73
              [Reserved]
            
            
              § 413.74
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No User introducing wastewater pollutants into publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.
              (b) For a source discharging less than 38,000 liters (10,000 gal.) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart G—Electroless Plating Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN,A
                  5.0
                  2.7
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
              

              (c) For plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
              
                Subpart G—Electroless Plating Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN,T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  Total metals
                  10.5
                  6.8
                
              
              (d) Alternatively, the following mass-based standards are equivalent to and may apply in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
                Subpart G—Electroless Plating Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN,T
                  74
                  39
                
                
                  Cu
                  176
                  105
                
                
                  Ni
                  160
                  100
                
                
                  Cr
                  273
                  156
                
                
                  Zn
                  164
                  102
                
                
                  Pb
                  23
                  16
                
                
                  Cd
                  47
                  29
                
                
                  Total metals
                  410
                  267
                
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart G—Electroless Plating Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN,T
                  1.9
                  1.0
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 7.5 to 10.00
              
              (f) In addition to paragraphs (a) and (b) of this section, the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  4.57
                
              
              (g) In addition to paragraphs (a), (c), (d), and (e) of this section, the following limitation shall apply for plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) of this section, the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32484, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
          
            
            Subpart H—Printed Circuit Board Subcategory
            
              § 413.80
              Applicability: Description of the printed circuit board subcategory.
              The provisions of this subpart apply to the manufacture of printed circuit boards, including all manufacturing operations required or used to convert an insulating substrate to a finished printed circuit board. The provisions set forth in other subparts of this category are not applicable to the manufacture of printed circuit boards.
            
            
              § 413.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) The term sq ft (“sq m”) shall mean the area of the printed circuit board immersed in an aqueous process bath.
              (b) The term operation shall mean any step in the printed circuit board manufacturing process in which the board is immersed in an aqueous process bath which is followed by a rinse.
            
            
              §§ 413.82-413.83
              [Reserved]
            
            
              § 413.84
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              (a) No user introducing wastewater pollutants into a publicly owned treatment works under the provisions of this subpart shall augment the use of process wastewater or otherwise dilute the wastewater as a partial or total substitute for adequate treatment to achieve compliance with this standard.
              (b) For a source discharging less than 38,000 liters (10,000 gal) per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart H—Printed Circuit Board Facilities Discharging Less Than 38,000 Liters Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, A
                  5.0
                  2.7
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
              
              (c) For plants discharging 38,000 liters (10,000 gal) or more per calendar day of electroplating process wastewater the following limitations shall apply:
              
                Subpart H—Printed Circuit Board Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Cu
                  4.5
                  2.7
                
                
                  Ni
                  4.1
                  2.6
                
                
                  Cr
                  7.0
                  4.0
                
                
                  Zn
                  4.2
                  2.6
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  Total metals
                  10.5
                  6.8
                
              
              (d) Alternatively, the following mass-based standards are equivalent to and may apply in place of those limitations specified under paragraph (c) of this section upon prior agreement between a source subject to these standards and the publicly owned treatment works receiving such regulated wastes:
              
                Subpart H—Printed Circuit Board Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/sq m-operation)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  169
                  89
                
                
                  Cu
                  401
                  241
                
                
                  Ni
                  365
                  229
                
                
                  Cr
                  623
                  357
                
                
                  Zn
                  374
                  232
                
                
                  Pb
                  53
                  36
                
                
                  Cd
                  107
                  65
                
                
                  Total metals
                  935
                  609
                
              
              
              (e) For wastewater sources regulated under paragraph (c) of this section, the following optional control program may be elected by the source introducing treated process wastewater into a publicly owned treatment works with the concurrence of the control authority. These optional pollutant parameters are not eligible for allowance for removal achieved by the publicly owned treatment works under 40 CFR 403.7. In the absence of strong chelating agents, after reduction of hexavalent chromium wastes, and after neutralization using calcium oxide (or hydroxide) the following limitations shall apply:
              
                Subpart H—Printed Circuit Board Facilities Discharging 38,000 Liters or More Per Day PSES Limitations (mg/l)
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 4 consecutive monitoring days shall not exceed
                
                
                  CN, T
                  1.9
                  1.0
                
                
                  Pb
                  0.6
                  0.4
                
                
                  Cd
                  1.2
                  0.7
                
                
                  TSS
                  20.0
                  13.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 7.5 to 10.0
              
              (f) In addition to paragraphs (a) and (b) the following limitation shall apply for plants discharging less than 38,000 l (10,000 gal) per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  4.57
                
              
              (g) In addition to paragraphs (a), (c), (d), and (e) the following limitation shall apply for plants discharging 38,000 l (10,000 gal) or more per calendar day of electroplating process wastewater:
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                
                
                  
                  Milligrams per liter ­(mg/l)
                
                
                  TTO
                  2.13
                
              
              (h) In addition to paragraphs (a), (b), (c), (d), (e), (f), and (g) of this section, the following shall apply: An existing source submitting a certification in lieu of monitoring pursuant to § 413.03 of this regulation must implement the toxic organic management plan approved by the control authority.

              (Secs. 301, 304, 306, 307, 308, and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. 1251 et. seq., as amended by the Clean Water Act of 1977, Pub. L. 95-217))
              [46 FR 9467, Jan. 28, 1981, as amended at 48 FR 32485, July 15, 1983; 48 FR 43681, Sept. 26, 1983]
            
          
        
        
          Pt. 414
          PART 414—ORGANIC CHEMICALS, PLASTICS, AND SYNTHETIC FIBERS
          
            
              Subpart A—General
              Sec.
              414.10
              General definitions.
              414.11
              Applicability.
              414.12
              Compliance date for pretreatment standards for existing sources (PSES).
            
            
              Subpart B—Rayon Fibers
              414.20
              Applicability; description of the rayon fibers subcategory.
              414.21
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.22
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.23
              Effluent limitations representing the degree of effluent reduction attainable by the application of best available technology economically achievable (BAT).
              414.24
              New source performance standards (NSPS).
              414.25
              Pretreatment standards for existing sources (PSES).
              414.26
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart C—Other Fibers
              414.30
              Applicability; description of the other fibers subcategory.
              414.31
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.32
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.33

              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              414.34
              New source performance standards (NSPS).
              414.35
              Pretreatment standards for existing sources (PSES).
              414.36
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart D—Thermoplastic Resins
              414.40
              Applicability; description of the thermoplastic resins subcategory.
              414.41
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.42
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.43
              Effluent limitations representing the degree of effluent reduction attainable by the application of best available technology economically achievable (BAT).
              414.44
              New source performance standards (NSPS).
              414.45
              Pretreatment standards for existing sources (PSES).
              414.46
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart E—Thermosetting Resins
              414.50
              Applicability; description of the thermosetting resins subcategory.
              414.51
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.52
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.53
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              414.54
              New source performance standards (NSPS).
              414.55
              Pretreatment standards for existing sources (PSES).
              414.56
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart F—Commodity Organic Chemicals
              414.60
              Applicability; description of the commodity organic chemicals subcategory.
              414.61
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.62
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.63
              Effluent limitations representing the degree of effluent reduction attainable by the application of best available technology economically achievable (BAT).
              414.64
              New source performance standards (NSPS).
              414.65
              Pretreatment standards for existing sources (PSES).
              414.66
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart G—Bulk Organic Chemicals
              414.70
              Applicability; description of the bulk organic chemicals subcategory.
              414.71
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.72
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.73
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              414.74
              New source performance standards (NSPS).
              414.75
              Pretreatment standards for existing sources (PSES).
              414.76
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart H—Specialty Organic Chemicals
              414.80
              Applicability; description of the specialty organic chemicals subcategory.
              414.81
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              414.82
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
              414.83
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              414.84
              New source performance standards (NSPS).
              
              414.85
              Pretreatment standards for existing sources (PSES).
              414.86
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart I—Direct Discharge Point Sources That Use End-of-Pipe Biological Treatment
              414.90
              Applicability; description of the subcategory of direct discharge point sources that use end-of-pipe biological treatment.
              414.91
              Toxic pollutant effluent limitations and standards for direct discharge point sources that use end-of-pipe biological treatment.
            
            
              Subpart J—Direct Discharge Point Sources That Do Not Use End-of-Pipe Biological Treatment
              414.100
              Applicability; description of the subcategory of direct discharge point sources that do not use end-of-pipe biological treatment.
              414.101
              Toxic pollutant effluent limitations and standards for direct discharge point sources that do not use end-of-pipe biological treatment.
            
            
              Subpart K—Indirect Discharge Point Sources
              414.110
              Applicability; description of the subcategory of indirect discharge point sources.
              414.111
              Toxic pollutant standards for indirect discharge point sources.
              Appendix A to Part 414—Non-Complexed Metal-Bearing Waste Streams and Cyanide-Bearing Waste Streams
              Appendix B to Part 414—Complexed Metal-Bearing Waste Streams
            
          
          
            Authority:
            Secs. 301, 304, 306, 307, and 501, Pub. L. 92-500, 86 Stat. 816, Pub. L. 95-217, 91 Stat. 156, Pub. L. 100-4, 101 Stat. 7 (33 U.S.C. 1311, 1314, 1316, 1317, and 1361).
          
          
            Source:
            52 FR 42568, Nov. 5, 1987, unless otherwise noted.
          
          
            Subpart A—General
            
              § 414.10
              General definitions.
              As used in this part:
              (a) Except as provided in this regulation, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this part.
              (b) Pretreatment control authority means:
              (1) The POTW if the POTW's submission for its pretreatment program has been approved in accordance with the requirements of 40 CFR 403.11, or
              (2) The Approval Authority if the submission has not been approved.
              (c) Priority pollutants means the toxic pollutants listed in 40 CFR 401.15.
            
            
              § 414.11
              Applicability.
              (a) The provisions of this part are applicable to process wastewater discharges from all establishments or portions of establishments that manufacture the organic chemicals, plastics, and synthetic fibers (OCPSF) products or product groups covered by subparts B through H of this regulation and are included within the following U.S. Department of Commerce Bureau of the Census Standard Industrial Classification (SIC) major groups:
              (1) SIC 2821—Plastic Materials, Synthetic Resins, and Nonvulcanizable Elastomers,
              (2) SIC 2823—Cellulosic Man-Made Fibers,
              (3) SIC 2824—Synthetic Organic Fibers, Except Cellulosic,
              (4) SIC 2865—Cyclic Crudes and Intermediates, Dyes, and Organic Pigments,
              (5) SIC 2869—Industrial Organic Chemicals, Not Elsewhere Classified.
              (b) The provisions of this part are applicable to wastewater discharges from OCPSF research and development, pilot plant, technical service and laboratory bench scale operations if such operations are conducted in conjunction with and related to existing OCPSF manufacturing activities at the plant site.
              (c) Notwithstanding paragraph (a) of this section, the provisions of this part are not applicable to discharges resulting from the manufacture of OCPSF products if the products are included in the following SIC subgroups and have in the past been reported by the establishment under these subgroups and not under the SIC groups listed in paragraph (a) of this section:
              (1) SIC 2843085—bulk surface active agents;
              (2) SIC 28914—synthetic resin and rubber adhesives;
              (3) Chemicals and Chemical Preparations, not Elsewhere Classified:
              (i) SIC 2899568—sizes, all types

              (ii) SIC 2899597—other industrial chemical specialties, including fluxes, plastic wood preparations, and embalming fluids;
              (4) SIC 2911058—aromatic hydrocarbons manufactured from purchased refinery products; and
              (5) SIC 2911632—aliphatic hydrocarbons manufactured from purchased refinery products.
              (d) Notwithstanding paragraph (a) of this section, the provisions of this part are not applicable to any discharges for which a different set of previously promulgated effluent limitations guidelines and standards in this subchapter apply, unless the facility reports OCPSF products under SIC codes 2865, 2869, or 2821, and the facility's OCPSF wastewaters are treated in a separate treatment system or discharged separately to a publicly owned treatment works.
              (e) The provisions of this part do not apply to any process wastewater discharges from the manufacture of organic chemical compounds solely by extraction from plant and animal raw materials or by fermentation processes.
              (f) Discharges of chromium, copper, lead, nickel, and zinc in “complexed metal-bearing waste streams,” listed in appendix B of this part, are not subject to the requirements of this part.
              (g) Non-amenable cyanide. Discharges of cyanide in “cyanide-bearing waste streams” (listed in appendix A to this part) are not subject to the cyanide limitations and standards of this part if the permit writer or control authority determines that the cyanide limitations and standards are not achievable due to elevated levels of non-amenable cyanide (i.e., cyanide that is not oxidized by chlorine treatment) that result from the unavoidable complexing of cyanide at the process source of the cyanide-bearing waste stream and establishes an alternative total cyanide or amenable cyanide limitation that reflects the best available technology economically achievable. The determination must be based upon a review of relevant engineering, production, and sampling and analysis information, including measurements of both total and amenable cyanide in the waste stream. An analysis of the extent of complexing in the waste stream, based on the foregoing information, and its impact on cyanide treatability shall be set forth in writing and, for direct dischargers, be contained in the fact sheet required by 40 CFR 124.8.
              (h) Allowances for non-metal-bearing waste streams. Discharge limitations for chromium, copper, lead, nickel, and zinc or discharge standards for lead and zinc may be established for waste streams not listed in appendix A of this part and not otherwise determined to be “metal-bearing waste streams” if the permit writer or control authority determines that the wastewater metals contamination is due to background levels that are not reasonably avoidable from sources such as intake water, corrosion of construction materials or contamination of raw materials. The determination must be based upon a review of relevant plant operating conditions, process chemistry, engineering, and sampling and analysis information. An analysis of the sources and levels of the metals, based on the foregoing information, shall be set forth in writing; for direct dischargers, the analysis shall be contained in the fact sheet required by 40 CFR 124.8. For direct dischargers, the permit writer may establish limitations for chromium, copper, lead, nickel, and zinc for non-“metal-bearing waste streams” between the lowest level which the permit writer determines based on best professional judgment can be reliably measured and the concentrations of such metals present in the wastestreams, but not to exceed the applicable limitations contained in §§ 414.91 and 414.101. (For zinc, the applicable limitations which may not be exceeded are those appearing in the tables in §§ 414.91 and 414.101, not the alternative limitations for rayon fiber manufacture by the viscose process and the acrylic fiber manufacture by the zinc chloride/solvent process set forth in footnote 2 to each of these tables.) For indirect dischargers, the control authority may establish standards for lead and zinc for non-“metal-bearing waste streams” between the lowest level which the control authority determines based on best professional judgment can be reliably measured and the concentration of such metals present in the wastestreams, but not to exceed the applicable standards contained in §§ 414.25, 414.35, 414.45, 414.55, 414.65, 414.75, and 414.85. (For zinc, the applicable standards which may not be exceeded are those appearing in the tables in the above referenced sections, not the alternative standards for rayon filber manufacture by the viscose process set forth in footnote 2 to the table in § 414.25, or the alternative standards for acrylic fiber manufacture by the zinc chloride/solvent process set forth in footnote 2 to the table in § 414.35.) The limitations and standards for individual dischargers shall be set on a mass basis by multiplying the concentration allowance established by the permit writer or control authority by the process wastewater flow from the individual wastestreams for which incidental metals have been found to be present.
              (i) BOD5 and TSS limitations for plants with production in two or more subcategories. Any existing or new source direct discharge point source subject to two or more of subparts B through H must achieve BOD5 and TSS discharges not exceeding the quantity (mass) determined by multiplying the total OCPSF process wastewater flow subject to subparts B through H times the following “OCPSF production-proportioned concentration”: For a specific plant, let wj be the proportion of the plant's total OCPSF production in subcategory j. Then the plant-specific production-proportioned concentration limitations are given by:
              
                EC15NO91.016
              
              The “BOD5 Limitj” and “TSS Limitj” are the respective subcategorical BOD5 and TSS Maximum for Any One Day or Maximum for Monthly Average limitations.
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41843, Sept. 11, 1992]
            
            
              § 414.12
              Compliance date for pretreatment standards for existing sources (PSES).

              All dischargers subject to PSES in this part must comply with the standards by no later than three years after date of promulgation in the Federal Register.
              
            
          
          
            Subpart B—Rayon Fibers
            
              § 414.20
              Applicability; description of the rayon fibers subcategory.
              The provisions of this subpart are applicable to process wastewater discharges resulting from the manufacture of rayon fiber by the viscose process only.
            
            
              § 414.21
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
                
                  Effluent characteristics
                  BPT effluent limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  64
                  24
                
                
                  TSS
                  130
                  40
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              
              § 414.22
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.23
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.24
              New source performance standards (NSPS).
              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  64
                  24
                
                
                  TSS
                  130
                  40
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.25
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              § 414.26
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 411.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            Subpart C—Other Fibers
            
              § 414.30
              Applicability; description of the other fibers subcategory.

              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of products classified under SIC 2823 cellulosic man-made fibers, except Rayon, and SIC 2824 synthetic organic fibers including those fibers and fiber groups listed below. Product groups are indicated with an asterisk (*).
              
              
                *Acrylic Fibers (85% Polyacrylonitrile)
                *Cellulose Acetate Fibers
                *Fluorocarbon (Teflon) Fibers
                *Modacrylic Fibers
                *Nylon 6 Fibers
                Nylon 6 Monofilament
                *Nylon 66 Fibers
                Nylon 66 Monofilament
                *Polyamide Fibers (Quiana)
                *Polyaramid (Kevlar) Resin-Fibers
                *Polyaramid (Nomex) Resin-Fibers
                *Polyester Fibers
                
                *Polyethylene Fibers
                *Polypropylene Fibers
                *Polyurethane Fibers (Spandex)
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.31
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
                
                  Effluent characteristics
                  BPT effluent limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  48
                  18
                
                
                  TSS
                  115
                  36
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.32
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.33
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.34
              New source performance standards (NSPS).
              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  48
                  18
                
                
                  TSS
                  115
                  36
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.35
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              
              § 414.36
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            Subpart D—Thermoplastic Resins
            
              § 414.40
              Applicability; description of the thermoplastic resins subcategory.

              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the products classified under SIC 28213 thermoplastic resins including those resins and resin groups listed below. Product groups are indicated with an asterisk (*).
              
              
                *Abietic Acid—Derivatives
                *ABS Resins
                *ABS-SAN Resins
                *Acrylate-Methacrylate Latexes
                *Acrylic Latex
                *Acrylic Resins
                *Cellulose Acetate Butyrates
                Cellulose Acetate Resin
                *Cellulose Acetates
                *Cellulose Acetates Propionates
                Cellulose Nitrate
                *Ethylene-Methacrylic Acid Copolymers
                *Ethylene-Vinyl Acetate Copolymers
                *Fatty Acid Resins
                *Fluorocarbon Polymers
                Nylon 11 Resin
                *Nylon 6-66 Copolymers
                *Nylon 6—Nylon 11 Blends
                Nylon 6 Resin
                Nylon 612 Resin
                Nylon 66 Resin
                *Nylons
                *Petroleum Hydrocarbon Resins
                *Polyvinyl Pyrrolidone—Copolymers
                *Poly(Alpha)Olefins
                Polyacrylic Acid
                *Polyamides
                *Polyarylamides
                Polybutadiene
                *Polybutenes
                Polybutenyl Succinic Anhydride
                *Polycarbonates
                *Polyester Resins
                *Polyester Resins, Polybutylene Terephthalate
                *Polyester Resins, Polyoxybenzoate
                Polyethylene
                *Polyethylene—Ethyl Acrylate Resins
                *Polyethylene—Polyvinyl Acetate Copolymers
                Polyethylene Resin (HDPE)
                Polyethylene Resin (LPDE)
                Polyethylene Resin, Scrap
                Polyethylene Resin, Wax (Low M.W.)
                Polyethylene Resin, Latex
                Polyethylene Resins
                *Polyethylene Resins, Compounded
                *Polyethylene, Chlorinated
                *Polyimides
                *Polypropylene Resins
                Polystyrene (Crystal)
                Polystyrene (Crystal) Modified
                *Polystyrene—Copolymers
                *Polystyrene—Acrylic Latexes
                Polystyrene Impact Resins
                Polystyrene Latex
                Polystyrene, Expandable
                Polystyrene, Expanded
                *Polysulfone Resins
                Polyvinyl Acetate
                *Polyvinyl Acetate—PVC Copolymers
                *Polyvinyl Acetate Copolymers
                *Polyvinyl Acetate Resins
                Polyvinyl Alcohol Resin
                Polyvinyl Chloride
                Polyvinyl Chloride, Chlorinated
                *Polyvinyl Ether-Maleic Anhydride
                *Polyvinyl Formal Resins
                *Polyvinylacetate—Methacrylic Copolymers
                *Polyvinylacetate Acrylic Copolymers
                *Polyvinylacetate-2-Ethylhexylacrylate Copolymers
                Polyvinylidene Chloride
                *Polyvinylidene Chloride Copolymers
                *Polyvinylidene-Vinyl Chloride Resins
                *PVC Copolymers, Acrylates (Latex)
                *PVC Copolymers, Ethylene-Vinyl Chloride
                *Rosin Derivative Resins
                *Rosin Modified Resins
                *Rosin Resins
                *SAN Resins
                *Silicones: Silicone Resins
                *Silicones: Silicone Rubbers
                *Styrene Maleic Anhydride Resins
                Styrene Polymeric Residue
                *Styrene-Acrylic Copolymer Resins
                *Styrene-Acrylonitrile-Acrylates Copolymers
                *Styrene-Butadiene Resins
                *Styrene-Butadiene Resins (<50% Butadiene)
                *Styrene-Butadiene Resins (latex)
                *Styrene-Divinyl Benzene Resins (Ion Exchange)
                *Styrene-Methacrylate Terpolymer Resins
                *Styrene-Methyl Methacrylate Copolymers
                *Styrene, Butadiene, Vinyl Toluene Terpolymers
                *Sulfonated Styrene-Maleic Anhydride Resins
                *Unsaturated Polyester Resins
                *Vinyl Toluene Resins
                *Vinyl Toluene-Acrylate Resins
                *Vinyl Toluene-Butadiene Resins
                *Vinyl Toluene-Methacrylate Resins
                
                *Vinylacetate-N-Butylacrylate Copolymers
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.41
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
                
                  Effluent characteristics
                  BPT Effluent Limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  64
                  24
                
                
                  TSS
                  130
                  40
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.42
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.43
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.44
              New source performance standards (NSPS).
              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  64
                  24
                
                
                  TSS
                  130
                  40
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.45
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              
              § 414.46
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            Subpart E—Thermosetting Resins
            
              § 414.50
              Applicability; description of the thermosetting resins subcategory.

              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the products classified under SIC 28214 thermosetting resins including those resins and resin groups listed below. Product groups are indicated with an asterisk (*).
              
              
                *Alkyd Resins
                Dicyanodiamide Resin
                *Epoxy Resins
                *Fumaric Acid Polyesters
                *Furan Resins
                Glyoxal-Urea Formaldehyde Textile Resin
                *Ketone-Formaldehyde Resins
                *Melamine Resins
                *Phenolic Resins
                *Polyacetal Resins
                Polyacrylamide
                *Polyurethane Prepolymers
                *Polyurethane Resins
                *Urea Formaldehyde Resins
                *Urea Resins
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.51
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
                
                  Effluent characteristics
                  BPT effluent limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  163
                  61
                
                
                  TSS
                  216
                  67
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.52
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.53
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.54
              New source performance standards (NSPS).

              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  163
                  61
                
                
                  TSS
                  216
                  67
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.55
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              § 414.56
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            Subpart F—Commodity Organic Chemicals
            
              § 414.60
              Applicability; description of the commodity organic chemicals subcategory.
              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the following SIC 2865 and 2869 commodity organic chemicals and commodity organic chemical groups. Product groups are indicated with an asterisk (*).
              (a) Aliphatic Organic Chemicals
              
              
                Acetaldehyde
                Acetic Acid
                Acetic Anhydride
                Acetone
                Acrylonitrile
                Adipic Acid
                *Butylenes (Butenes)
                Cyclohexane
                Ethanol
                Ethylene
                Ethylene Glycol
                Ethylene Oxide
                Formaldehyde
                Isopropanol
                Methanol
                Polyoxypropylene Glycol
                Propylene
                Propylene Oxide
                Vinyl Acetate
                1,2-Dichloroethane
                1,3-Butadiene
              
              
              (b) Aromatic Organic Chemicals
              
              
                Benzene
                Cumene
                Dimethyl Terephthalate
                Ethylbenzene
                m-Xylene (impure)
                p-Xylene
                Phenol
                *Pitch Tar Residues
                *Pyrolysis Gasolines
                Styrene
                Terephthalic Acid
                Toluene
                *Xylenes, Mixed
                o-Xylene
              
              
              (c) Halogenated Organic Chemicals
              
              
                Vinyl Chloride
              
            
            
              § 414.61
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
              
                
                  Effluent characteristics
                  BPT Effluent limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  80
                  30
                
                
                  TSS
                  149
                  46
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.62
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.63
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.64
              New source performance standards (NSPS).
              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  80
                  30
                
                
                  TSS
                  149
                  46
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.65
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              § 414.66
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            Subpart G—Bulk Organic Chemicals
            
              § 414.70
              Applicability; description of the bulk organic chemicals subcategory.
              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the following SIC 2865 and 2869 bulk organic chemicals and bulk organic chemical groups. Product groups are indicated with an asterisk (*).
              (a) Aliphatic Organic Chemicals
              
              
                
                *Acetic Acid Esters
                *Acetic Acid Salts
                Acetone Cyanohydrin
                Acetylene
                Acrylic Acid
                *Acrylic Acid Esters
                *Alkoxy Alkanols
                *Alkylates
                *Alpha-Olefins
                Butane (all forms)
                *C-4 Hydrocarbons (Unsaturated)
                Calcium Stearate
                Caprolactam
                Carboxymethyl Cellulose
                Cellulose Acetate Butyrates
                *Cellulose Ethers
                Cumene Hydroperoxide
                Cyclohexanol
                Cyclohexanol, Cyclohexanone (Mixed)
                Cyclohexanone
                Cyclohexene
                *C12-C18 Primary Alcohols
                *C5 Concentrates
                *C9 Concentrates
                Decanol
                Diacetone Alcohol
                *Dicarboxylic Acids—Salts
                Diethyl Ether
                Diethylene Glycol
                Diethylene Glycol Diethyl Ether
                Diethylene Glycol Dimethyl Ether
                Diethylene Glycol Monoethyl Ether
                Diethylene Glycol Monomethyl Ether
                *Dimer Acids
                Dioxane
                Ethane
                Ethylene Glycol Monophenyl Ether
                *Ethoxylates, Misc.
                Ethylene Glycol Dimethyl Ether
                Ethylene Glycol Monobutyl Ether
                Ethylene Glycol Monoethyl Ether
                Ethylene Glycol Monomethyl Ether
                Glycerine (Synthetic)
                Glyoxal
                Hexane
                *Hexanes and Other C6 Hydrocarbons
                Isobutanol
                Isobutylene
                Isobutyraldehyde
                Isophorone
                Isophthalic Acid
                Isoprene
                Isopropyl Acetate
                Ligninsulfonic Acid, Calcium Salt
                Maleic Anhydride
                Methacrylic Acid
                *Methacrylic Acid Esters
                Methane
                Methyl Ethyl Ketone
                Methyl Methacrylate
                Methyl Tert-Butyl Ether
                Methylisobutyl Ketone
                *n-Alkanes
                n-Butyl Alcohol
                n-Butylacetate
                n-Butyraldehyde
                n-Butyric Acid
                n-Butyric Anhydride
                *n-Paraffins
                n-Propyl Acetate
                n-Propyl Alcohol
                Nitrilotriacetic Acid
                Nylon Salt
                Oxalic Acid
                *Oxo Aldehydes—Alcohols
                Pentaerythritol
                Pentane
                *Pentenes
                *Petroleum Sulfonates
                Pine Oil
                Polyoxybutylene Glycol
                Polyoxyethylene Glycol
                Propane
                Propionaldehyde
                Propionic Acid
                Propylene Glycol
                Sec-Butyl Alcohol
                Sodium Formate
                Sorbitol
                Stearic Acid, Calcium Salt (Wax)
                Tert-Butyl Alcohol
                1-Butene
                1-Pentene
                1,4-Butanediol
                Isobutyl Acetate
                2-Butene (Cis and Trans)
                2-Ethyl Hexanol
                2-Ethylbutyraldehyde
                2,2,4-Trimethyl-1,3-Pentanediol
              
              
              (b) Amine and Amide Organic Chemicals
              
              
                2,4-Diaminotoluene
                *Alkyl Amines
                Aniline
                Caprolactam, Aqueous Concentrate
                Diethanolamine
                Diphenylamine
                *Ethanolamines
                Ethylamine
                Ethylenediamine
                Ethylenediaminetetracetic Acid
                *Fatty Amines
                Hexamethylene Diamine
                Isopropylamine
                m-Toluidine
                Melamine
                Melamine Crystal
                *Methylamines
                Methylene Dianiline
                n-Butylamine
                N,N-Diethylaniline
                N,N-Dimethylformamide
                *Nitroanilines
                Polymeric Methylene Dianiline
                Sec-Butylamine
                Tert-Butylamine
                Toluenediamine (Mixture)
                *Toluidines
                o-Phenylenediamine
                2,6-Dimethylaniline

                4-(N-Hydroxyethylethylamino)-2-Hydroxyethyl Analine
                
                4,4′-Methylenebis (N,N′-dimethyl)-aniline
                4,4′Methylenedianiline
              
              
              (c) Aromatic Organic Chemicals
              
              
                Alpha-Methylstyrene
                *Alkyl Benzenes
                *Alkyl Phenols
                *Alkylbenzene Sulfonic Acids, Salts
                Aminobenzoic Acid (Meta and Para)
                Beta-Naphthalene Sulfonic Acid
                Benzenedisulfonic Acid
                Benzoic Acid
                Bis(2-Ethylhexyl)Phthalate
                Bisphenol A
                BTX-Benzene, Toluene, Xylene (Mixed)
                Butyl Octyl Phthalate
                Coal Tar
                *Coal Tar Products (Misc.)
                Creosote
                *Cresols, Mixed
                Cyanuric Acid
                *Cyclic Aromatic Sulfonates
                Dibutyl Phthalate
                Diisobutyl Phthalate
                Diisodecyl Phthalate
                Diisooctyl Phthalate
                Dimethyl Phthalate
                Dinitrotoluene (Mixed)
                Ditridecyl Phthalate
                m-Cresol
                Metanilic Acid
                Methylenediphenyldiisocyanate
                Naphthalene
                *Naphthas, Solvent
                Nitrobenzene
                Nitrotoluene
                Nonylphenol
                p-Cresol
                Phthalic Acid
                Phthalic Anhydride
                *Tars—Pitches
                Tert-Butylphenol
                *Toluene Diisocyanates (Mixture)
                Trimellitic Acid
                o-Cresol
                1-Tetralol, 1-Tetralone Mix
                2,4-Dinitrotoluene
                2,6-Dinitrotoluene
              
              
              (d) Halogenated Organic Chemicals
              
              
                1,4-Phenylenediamine Dihydrochloride
                Allyl Chloride
                Benzyl Chloride
                Carbon Tetrachloride
                *Chlorinated Paraffins, 35-64 PCT, Chlorine
                Chlorobenzene
                *Chlorobenzenes (Mixed)
                Chlorodifluoroethane
                Chloroform
                *Chloromethanes
                2-Chloro-5-Methylphenol (6-chloro-m-cresol)
                *Chlorophenols
                Chloroprene
                Cyanogen Chloride
                Cyanuric Chloride
                Dichloropropane
                Epichlorohydrin
                Ethyl Chloride
                *Fluorocarbons (Freons)
                Methyl Chloride
                Methylene Chloride
                Pentachlorophenol
                Phosgene
                Tetrachloroethylene
                Trichloroethylene
                Trichlorofluoromethane
                Vinylidene Chloride
                1,1-Dichloroethane
                1,1,1-Trichloroethane
                2,4-Dichlorophenol
              
              
              (e) Other Organic Chemicals
              
              
                Adiponitrile
                Carbon Disulfide
                Fatty Nitriles
                *Organo-Tin Compounds
                *Phosphate Esters
                Tetraethyl Lead
                Tetramethyl Lead
                *Urethane Prepolymers
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.71
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
                
                  Effluent characteristics
                  BPT Effluent limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  92
                  34
                
                
                  TSS
                  159
                  49
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              
              § 414.72
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.73
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.74
              New source performance standards (NSPS).
              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  92
                  34
                
                
                  TSS
                  159
                  49
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.75
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              § 414.76
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            Subpart H—Specialty Organic Chemicals
            
              § 414.80
              Applicability; description of the specialty organic chemicals subcategory.
              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of all SIC 2865 and 2869 organic chemicals and organic chemical groups which are not defined as commodity or bulk organic chemicals in §§ 414.60 and 414.70, respectively.
            
            
              § 414.81
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, and in 40 CFR 414.11(i) for point sources with production in two or more subcategories, any existing point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              
                
                  Effluent characteristics
                  BPT effluent limitations 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  120
                  45
                
                
                  TSS
                  183
                  57
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 57 FR 41844, Sept. 11, 1992]
            
            
              § 414.82
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            
            
              § 414.83
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) The Agency has determined that for existing point sources whose total OCPSF production defined by § 414.11 is less than or equal to five (5) million pounds of OCPSF products per year, the BPT level of treatment is the best available technology economically achievable. Accordingly, the Agency is not promulgating more stringent BAT limitations for these point sources.
              (b) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.91 of this part.
              (c) Except as provided in paragraph (a) of this section and in 40 CFR 125.30 through 125.32, any existing point source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part.
            
            
              § 414.84
              New source performance standards (NSPS).
              (a) Any new source that uses end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.9 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) Any new source that does not use end-of-pipe biological treatment and is subject to this subpart must achieve discharges in accordance with § 414.101 of this part, and also must not exceed the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              
                
                  Effluent characteristics
                  NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  BOD5
                  120
                  45
                
                
                  TSS
                  183
                  57
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 All units except pH are milligrams per liter.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
            
            
              § 414.85
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
            
              § 414.86
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve discharges in accordance with § 414.111.
              [58 FR 36892, July 9, 1993]
            
          
          
            
            Subpart I—Direct Discharge Point Sources That Use End-of-Pipe Biological Treatment
            
              § 414.90
              Applicability; description of the subcategory of direct discharge point sources that use end-of-pipe biological treatment.
              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the OCPSF products and product groups defined by § 414.11 from any point source that uses end-of-pipe biological treatment or installs end-of-pipe biological treatment to comply with BPT effluent limitations.
            
            
              § 414.91
              Toxic pollutant effluent limitations and standards for direct discharge point sources that use end-of-pipe biological treatment.
              (a) Any point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentrations in the following table.
              (b) In the case of chromium, copper, lead, nickel, zinc, and total cyanide, the discharge quantity (mass) shall be determined by multiplying the concentrations listed in the following table for these pollutants times the flow from metal-bearing waste streams for the metals and times the flow from cyanide bearing waste streams for total cyanide. The metal-bearing waste streams and cyanide-bearing waste streams are defined as those waste streams listed in appendix A of this part, plus any additional OCPSF process wastewater streams identified by the permitting authority on a case-by-case basis as metal or cyanide bearing based upon a determination that such streams contain significant amounts of the pollutants identified above. Any such streams designated as metal or cyanide bearing must be treated independently of other metal or cyanide bearing waste streams unless the permitting authority determines that the combination of such streams, prior to treatment, with the appendix A waste streams will result in substantial reduction of these pollutants. This determination must be based upon a review of relevant engineering, production, and sampling and analysis information.
              
                
                  Effluent characteristics
                  Effluent limitations BAT and NSPS 1
                  
                  Maximum for any one day
                  Maximum for any monthly average
                
                
                  Acenaphthene
                  59
                  22
                
                
                  Acenaphthylene
                  59
                  22
                
                
                  Acrylonitrile
                  242
                  96
                
                
                  Anthracene
                  59
                  22
                
                
                  Benzene
                  136
                  37
                
                
                  Benzo(a)anthracene
                  59
                  22
                
                
                  3,4-Benzofluoranthene
                  61
                  23
                
                
                  Benzo(k)fluoranthene
                  59
                  22
                
                
                  Benzo(a)pyrene
                  61
                  23
                
                
                  Bis(2-ethylhexyl) phthalate
                  279
                  103
                
                
                  Carbon Tetrachloride
                  38
                  18
                
                
                  Chlorobenzene
                  28
                  15
                
                
                  Chloroethane
                  268
                  104
                
                
                  Chloroform
                  46
                  21
                
                
                  2-Chlorophenol
                  98
                  31
                
                
                  Chrysene
                  59
                  22
                
                
                  Di-n-butyl phthalate
                  57
                  27
                
                
                  1,2-Dichlorobenzene
                  163
                  77
                
                
                  1,3-Dichlorobenzene
                  44
                  31
                
                
                  1,4-Dichlorobenzene
                  28
                  15
                
                
                  1,1-Dichloroethane
                  59
                  22
                
                
                  1,2-Dichloroethane
                  211
                  68
                
                
                  1,1-Dichloroethylene
                  25
                  16
                
                
                  1,2-trans-Dichloroethylene
                  54
                  21
                
                
                  2,4-Dichlorophenol
                  112
                  39
                
                
                  1,2-Dichloropropane
                  230
                  153
                
                
                  1,3-Dichloropropylene
                  44
                  29
                
                
                  Diethyl phthalate
                  203
                  81
                
                
                  2,4-Dimethylphenol
                  36
                  18
                
                
                  Dimethyl phthalate
                  47
                  19
                
                
                  4,6-Dinitro-o-cresol
                  277
                  78
                
                
                  2,4-Dinitrophenol
                  123
                  71
                
                
                  2,4-Dinitrotoluene
                  285
                  113
                
                
                  2,6-Dinitrotoluene
                  641
                  255
                
                
                  Ethylbenzene
                  108
                  32
                
                
                  Fluoranthene
                  68
                  25
                
                
                  Fluorene
                  59
                  22
                
                
                  Hexachlorobenzene
                  28
                  15
                
                
                  Hexachlorobutadiene
                  49
                  20
                
                
                  Hexachloroethane
                  54
                  21
                
                
                  Methyl Chloride
                  190
                  86
                
                
                  Methylene Chloride
                  89
                  40
                
                
                  Naphthalene
                  59
                  22
                
                
                  Nitrobenzene
                  68
                  27
                
                
                  2-Nitrophenol
                  69
                  41
                
                
                  4-Nitrophenol
                  124
                  72
                
                
                  Phenanthrene
                  59
                  22
                
                
                  Phenol
                  26
                  15
                
                
                  Pyrene
                  67
                  25
                
                
                  Tetrachloroethylene
                  56
                  22
                
                
                  Toluene
                  80
                  26
                
                
                  Total Chromium
                  2,770
                  1,110
                
                
                  Total Copper
                  3,380
                  1,450
                
                
                  Total Cyanide
                  1,200
                  420
                
                
                  Total Lead
                  690
                  320
                
                
                  Total Nickel
                  3,980
                  1,690
                
                
                  Total Zinc 2
                  
                  2,610
                  1,050
                
                
                  1,2,4-Trichlorobenzene
                  140
                  68
                
                
                  1,1,1-Trichloroethane
                  54
                  21
                
                
                  1,1,2-Trichloroethane
                  54
                  21
                
                
                  Trichloroethylene
                  54
                  21
                
                
                  Vinyl Chloride
                  268
                  104
                
                
                  1 All units are micrograms per liter.
                
                
                  2 Total Zinc for Rayon Fiber Manufacture that uses the viscose process and Acrylic Fiber Manufacture that uses the zinc chloride/solvent process is 6,796 µg/l and 3,325 µg/l for maximum for any one day and maximum for monthly average, respectively.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 58 FR 36892, July 9, 1993]
            
          
          
            Subpart J—Direct Discharge Point Sources That Do Not Use End-of-Pipe Biological Treatment
            
              § 414.100
              Applicability; description of the subcategory of direct discharge point sources that do not use end-of-pipe biological treatment.
              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the OCPSF products and product groups defined by § 414.11 from any point source that does not use end-of-pipe biological treatment and does not install end-of-pipe biological treatment to comply with BPT effluent limitations.
            
            
              § 414.101
              Toxic pollutant effluent limitations and standards for direct discharge point sources that do not use end-of-pipe biological treatment.
              (a) Any point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentartions in the following table.
              (b) In the case of chromium, copper, lead, nickel, zinc, and total cyanide, the discharge quantity (mass) shall be determined by multiplying the concentrations listed in the following table for these pollutants times the flow from metal bearing waste streams for the metals and times the cyanide-bearing waste streams for total cyanide. The metal-bearing waste streams and cyanide-bearing waste streams are defined as those waste streams listed in appendix A of this part, plus any additional OCPSF process wastewater streams identified by the permitting authority on a case-by-case basis as metal or cyanide bearing based upon a determination that such streams contain significant amounts of the pollutants identified above. Any such streams designated as metal or cyanide bearing must be treated independently of other metal or cyanide bearing waste streams unless the permitting authority determines that the combination of such streams, prior to treatment, with the Appendix A waste streams will result in substantial reduction of these pollutants. This determination must be based upon a review of relevant engineering, production, and sampling and analysis information.
              
                
                  Effluent characteristics
                  BAT effluent limitations and NSPS 1
                  
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  Acenaphthene
                  47
                  19
                
                
                  Acenaphthylene
                  47
                  19
                
                
                  Acrylonitrile
                  232
                  94
                
                
                  Anthracene
                  47
                  19
                
                
                  Benzene
                  134
                  57
                
                
                  Benzo(a)anthracene
                  47
                  19
                
                
                  3,4-Benzofluoranthene
                  48
                  20
                
                
                  Benzo(k)fluoranthene
                  47
                  19
                
                
                  Benzo(a)pyrene
                  48
                  20
                
                
                  Bis(2-ethylhexyl) phthalate
                  258
                  95
                
                
                  Carbon Tetrachloride
                  380
                  142
                
                
                  Chlorobenzene
                  380
                  142
                
                
                  Chloroethane
                  295
                  110
                
                
                  Chloroform
                  325
                  111
                
                
                  Chrysene
                  47
                  19
                
                
                  Di-n-butyl phthalate
                  43
                  20
                
                
                  1,2-Dichlorobenzene
                  794
                  196
                
                
                  1,3-Dichlorobenzene
                  380
                  142
                
                
                  1,4-Dichlorobenzene
                  380
                  142
                
                
                  1,1-Dichloroethane
                  59
                  22
                
                
                  1,2-Dichloroethane
                  574
                  180
                
                
                  1,1-Dichloroethylene
                  60
                  22
                
                
                  1,2-trans-Dichloroethylene
                  66
                  25
                
                
                  1,2-Dichloropropane
                  794
                  196
                
                
                  1,3-Dichloropropylene
                  794
                  196
                
                
                  Diethyl phthalate
                  113
                  46
                
                
                  2,4-Dimethylphenol
                  47
                  19
                
                
                  Dimethyl phthalate
                  47
                  19
                
                
                  4,6-Dinitro-o-cresol
                  277
                  78
                
                
                  2,4-Dinitrophenol
                  4,291
                  1,207
                
                
                  Ethylbenzene
                  380
                  142
                
                
                  Fluoranthene
                  54
                  22
                
                
                  Fluorene
                  47
                  19
                
                
                  Hexachlorobenzene
                  794
                  196
                
                
                  Hexachlorobutadiene
                  380
                  142
                
                
                  Hexachloroethane
                  794
                  196
                
                
                  Methyl Chloride
                  295
                  110
                
                
                  Methylene Chloride
                  170
                  36
                
                
                  Naphthalene
                  47
                  19
                
                
                  Nitrobenzene
                  6,402
                  2,237
                
                
                  2-Nitrophenol
                  231
                  65
                
                
                  4-Nitrophenol
                  576
                  162
                
                
                  Phenanthrene
                  47
                  19
                
                
                  Phenol
                  47
                  19
                
                
                  Pyrene
                  48
                  20
                
                
                  Tetrachloroethylene
                  164
                  52
                
                
                  Toluene
                  74
                  28
                
                
                  Total Chromium
                  2,770
                  1,110
                
                
                  Total Copper
                  3,380
                  1,450
                
                
                  Total Cyanide
                  1,200
                  420
                
                
                  Total Lead
                  690
                  320
                
                
                  Total Nickel
                  3,980
                  1,690
                
                
                  Total Zinc 2
                  
                  2,610
                  1,050
                
                
                  1,2,4-Trichlorobenzene
                  794
                  196
                
                
                  
                  1,1,1-Trichloroethane
                  59
                  22
                
                
                  1,1,2-Trichloroethane
                  127
                  32
                
                
                  Trichloroethylene
                  69
                  26
                
                
                  Vinyl Chloride
                  172
                  97
                
                
                  1 All units are micrograms per liter.
                
                  2 Total Zinc for Rayon Fiber Manufacture that uses the viscose process and Acrylic Fibers Manufacture that uses the zinc chloride/solvent process is 6,796 µg/l and 3,325 µg/l for maximum for any one day and maximum for monthly average, respectively.
              
              [52 FR 42568, Nov. 5, 1987, as amended at 58 FR 36893, July 9, 1993]
            
          
          
            Subpart K—Indirect Discharge Point Sources
            
              Source:
              58 FR 36893, July 9, 1993, unless otherwise noted.
            
            
              § 414.110
              Applicability; description of the subcategory of indirect discharge point sources.
              The provisions of this subpart are applicable to the process wastewater discharges resulting from the manufacture of the OCPSF products and product groups defined by § 414.11 from any indirect discharge point source.
            
            
              § 414.111
              Toxic pollutant standards for indirect discharge point sources.
              (a) Any point source subject to this subpart must achieve discharges not exceeding the quantity (mass) determined by multiplying the process wastewater flow subject to this subpart times the concentration listed in the following table.
              (b) In the case of lead, zinc, and total cyanide the discharge quantity (mass) shall be determined by multiplying the concentrations listed in the following table for these pollutants times the flow from metal-bearing waste streams for metals and times the flow from the cyanide-bearing waste streams for total cyanide. The metal-bearing waste streams and cyanide-bearing waste streams are defined as those waste streams listed in appendix A of this part, plus any additional OCPSF process wastewater streams identified by the control authority on a case-by-case basis as metal or cyanide bearing based upon a determination that such streams contain significant amounts of the pollutants identified above. Any such streams designated as metal or cyanide bearing must be treated independently of other metal or cyanide bearing waste streams unless the control authority determines that the combination of such streams, prior to treatment, with the appendix A waste streams will result in substantial reduction of these pollutants. This determination must be based upon a review of relevant engineering, production, and sampling and analysis information.
              
                
                  Effluent characteristics
                  PSES and PSNS 1
                  
                  Maximum for any one day
                  Maximum for any monthly average
                
                
                  Acenaphthene
                  47
                  19
                
                
                  Anthracene
                  47
                  19
                
                
                  Benzene
                  134
                  57
                
                
                  Bis(2-ethylhexyl) phthalate
                  258
                  95
                
                
                  Carbon Tetrachloride
                  380
                  142
                
                
                  Chlorobenzene
                  380
                  142
                
                
                  Chloroethane
                  295
                  110
                
                
                  Chloroform
                  325
                  111
                
                
                  Di-n-butyl phthalate
                  43
                  20
                
                
                  1,2-Dichlorobenzene
                  794
                  196
                
                
                  1,3-Dichlorobenzene
                  380
                  142
                
                
                  1,4-Dichlorobenzene
                  380
                  142
                
                
                  1,1-Dichloroethane
                  59
                  22
                
                
                  1,2-Dichloroethane
                  574
                  180
                
                
                  1,1-Dichloroethylene
                  60
                  22
                
                
                  1,2-trans-Dichloroethylene
                  66
                  25
                
                
                  1,2-Dichloropropane
                  794
                  196
                
                
                  1,3-Dichloropropylene
                  794
                  196
                
                
                  Diethyl phthalate
                  113
                  46
                
                
                  Dimethyl phthalate
                  47
                  19
                
                
                  4,6-Dinitro-o-cresol
                  277
                  78
                
                
                  Ethylbenzene
                  380
                  142
                
                
                  Fluoranthene
                  54
                  22
                
                
                  Fluorene
                  47
                  19
                
                
                  Hexachlorobenzene
                  794
                  196
                
                
                  Hexachlorobutadiene
                  380
                  142
                
                
                  Hexachloroethane
                  794
                  196
                
                
                  Methyl Chloride
                  295
                  110
                
                
                  Methylene Chloride
                  170
                  36
                
                
                  Naphthalene
                  47
                  19
                
                
                  Nitrobenzene
                  6,402
                  2,237
                
                
                  2-Nitrophenol
                  231
                  65
                
                
                  4-Nitrophenol
                  576
                  162
                
                
                  Phenanthrene
                  47
                  19
                
                
                  Pyrene
                  48
                  20
                
                
                  Tetrachloroethylene
                  164
                  52
                
                
                  Toluene
                  74
                  28
                
                
                  Total Cyanide
                  1,200
                  420
                
                
                  Total Lead
                  690
                  320
                
                
                  Total Zinc 2
                  
                  2,610
                  1,050
                
                
                  1,2,4-Trichlorobenzene
                  794
                  196
                
                
                  1,1,1-Trichloroethane
                  59
                  22
                
                
                  1,1,2-Trichloroethane
                  127
                  32
                
                
                  Trichloroethylene
                  69
                  26
                
                
                  Vinyl Chloride
                  172
                  97
                
                
                  1 All units are micrograms per liter.
                
                  2 Total Zinc for Rayon Fiber Manufacture that uses the viscose process and Acrylic Fiber Manufacture that uses the zinc chloride/solvent process is 6,796 µg/l and 3,325 µg/l for maximum for any one day and maximum for monthly average, respectively.
              
            
          
          
            
             
            
              Pt. 414, App. A
              Appendix A to Part 414—Non-Complexed Metal-Bearing Waste Streams and Cyanide-Bearing Waste Streams
              Chromium
              Methylhydroabietate/Esterification of hydroabietic acid (rosin) with methanol
              Acrylic acid/Oxidation of propylene via acrolein
              N-butyl alcohol/Hydrogenation of n-Butyraldehyde, Oxo process
              Cyclohexanone/From phenol via cyclohexanol by hydrogenation-dehydrogenation
              Fatty amines/Hydrogenation of fatty nitriles (batch)
              Helioptropin/Oxidation of isosafrole, chromium catalyst
              Isobutanol/Hydrogenation of isobutyraldehyde, Oxo process
              Cyclohexyl Mercaptan/Cyclohexanol + Hydrogen sulfide
              Ethyl Mercaptan/Ethanol + Hydrogen sulfide
              Methanol/H.P. Synthesis from natural gas via synthetic gas
              Oxo Alcohols, C7-C11/Carbonation & hydrogenation of C6-C10 Olefins
              Polyoxypropylene diamine/Polypropylene glycol + Ammonia
              n-Propyl alcohol/Hydrogenation of propionaldehyde, Oxo process
              SAN resin/Suspension polymerization
              Styrene/Dehydrogenation of ethylbenzene
              Styrene/Dehydration of methyl benzyl alcohol (coproduct of propylene oxide)
              1-Tetralol, 1-Tetralone mix/Oxidation of tetralin (1,2,3,4-Tetrahydronaphthalene)
              3,3,3-Trifluoropropene/Catalyzed hydrogen fluoride exchange with chlorinated propane
              Vinyl toluene/Dehydrogenation (thermal) of ethyltoluene
              Copper
              Methylhydroabietate/Esterification of hydroabietic acid (rosin) with methanol
              Acetaldehyde/Oxidation of ethylene with cupric chloride catalyst
              Acetic acid/Catalytic oxidation of butane
              Acetone/Dehydrogenation of isopropanol
              Acrylamide/Catalytic hydration of acrylonitrile
              Acrylic acid/Oxidation of propylene via acrolein
              Acrylonitrile/Propylene ammoxidation
              Adipic acid/Oxidation of cyclohexanol-cyclohexanone mixture
              Adipic acid/Oxidation of cyclohexane via cyclohexanol-cyclohexanone mixture
              Allynitrile/Allychloride + sodium cyanide
              Aniline/Hydrogenation of nitrobenzene
              Benzofurans, 2,3-Dihydro-2,2-dimethyl-7-benzofuranol/ from o-Nitrophenol + Methallyl chloride
              n-Butyl alcohol/Hydrogenation of n-Butyraldehyde, Oxo process
              1,4-Butanediol/Hydrogenation of 1,4-butynediol
              Butryolactone/Dehydrogenation of 1,4-butanediol
              Caprolactam/From cyclohexane via cyclohexanone and its oxime
              Lilian (hydroxydihydrocitronellal)/Hydration and oxidation of citronellol
              1,2-Dichloroethane/Oxyhydrochlorination of ethylene
              Dialkyldithiocarbamates, metal salts/Dialkylamines + carbon disulfide
              2-Ethylhexanol/from n-Butyraldehyde by Aldo condensation and hydrogenation
              Fatty amines/Hydrogenation of fatty nitriles (batch)
              Geraniol/B-Myrcene + Hydrogen chloride, esterification of geranyl chloride, hydrolysis of geranyl acetate
              Furfuryl alcohol/Hydrogenation of furfural
              Geranial (Citral)/Oxidation of geraniol (copper catalyst)
              Glyoxal/Oxidation of ethylene glycol
              Isobutanol/Hydrogenation of isobutyraldehyde, Oxo process
              Isopropanol/Catalytic hydrogenation of acetone
              2-Mercaptobenzothiazoles, copper salt/2-Mercaptobenzothiazole + copper salt
              Methanol/High pressure synthesis from natural gas via synthetic gas
              Methanol/Low pressure synthesis from natural gas via synthetic gas
              Methyl ethyl ketone/Dehydrogenation of sec-Butanol
              Oxo alcohols, C7-C11/Carbonation & hydrogenation of C6-C10 olefins
              Phenol/Liquid phase oxidation of benzoic acid
              Polyoxyalkylene amines/Polyoxyalkylene glycol + ammonia
              Polyphenylene oxide/Solution polymerization of 2,6-xylenol by oxidative coupling (cuprous salt catalyst)
              Polyoxypropylene diamine/Polypropylene glycol + Ammonia
              Quinaldine (dye intermediate)/Skraup reaction of aniline + crotonaldehyde
              Silicones, silicone fluids/Hydrolysis and condensation of chlorosilanes
              Silicones, silicone rubbers/Hydrolysis and condensation of chlorosilanes
              Silicones, silicone specialties (grease, dispersion agents, defoamers & other products)
              Silicones: Silicone resins/Hydrolysis & condensation of methyl, phenyl & vinyl chlorosilanes
              Silicones: Silicone fluids/Hydrolysis of chlorosilanes to acyclic & cyclic organosiloxanes

              Styrene/Dehydration of a-Methylbenzyl alcohol (coproduct of propylene oxide)
              
              Tetrachloroethylene (perchloroethylene)/Oxyhydrochlorination of tetrachloroethane
              Tris(anilino)s-triazine/Cyanuric chloride + aniline + cogeners
              Trichloroethylene/Oxyhydrochlorination of tetrachloroethane
              Unsaturated polyester resin/Reaction of maleic anhydride + phthalic anhydride + propylene glycol polyester with styrene or methyl methacrylate
              Lead
              Alkyd resin/Condensation polymerization
              Alkyd resins/Condensation polymerization of phthalic anhydride + glycerin + vegetable oil esters
              Dialkydithiocarbamates, metal salts/Dialkylamines + carbon disulfide
              Thiuram (dimethyldithiocarbamate) hexasulfide/Dimethyldithiocarbamate + sulfur
              Triphenylmethane dyes (methyl violet)/Condensation of Formaldehyde + N-Methylaniline + N,N-dimethylaniline, oxidation of reaction product
              4,4′-Bis-(N,N-dimethylaniline) carbinol, Michler's hydrol/Oxidation of 4,4′-Methylene-bis(N,N-dimethylaniline) with lead oxide
              Naphthenic acid salts
              Stearic acid, metal salts/Neutralization with a metallic base
              Nickel
              Acetates, 7,11-Hexadecadien-1-ol (gossyplure)/Coupling reactions, low pressure hydrogenation, esterification
              Acetates, 9-dodecen-1-ol (pheromone)/Coupling reactions, low pressure hydrogenation, esterification
              Acrylic acid/oxidation of propylene via acrolein
              Acrylonitrile/Propylene ammoxidation
              n-Alkanes/Hydrogenation of C6-C22 alpha olefins (ethylene oligomers)
              Adiponitrile/Direct cyanation of butadiene
              Alkyl amines/Amination of alcohols
              4-Aminoacetanilide/Hydrogenation of 4-Nitroacetanilide
              BTX/Hydrogenation of olefins (cyclohexenes)
              Terphenyls, hydrogenated/Nickel catalyst, hydrogenation of terphenyl
              Bisphenol-A, hydrogenated (Biscyclohexanol-A)/Hydrogenation of Bisphenol-A
              Butadiene (1,3)/Extractive distillation of C-4 pyrolyzates
              n-Butanol/Hydrogenation of n-Butyraldehyde, Oxo process
              1,3-Butylene glycol/Hydrogenation of acetaldol
              1,4-Butanediol/Hydrogenation of 1,4-butynediol
              Butylenes (mixed)/Distillation pf C4 pyrolyzates
              4-Chloro-2-aminophenol/Hydrogenation of 4-Chloro-2-nitrophenol
              Lilial (hydroxydihydrocitronellal)/Hydration and oxidation of citronellol
              Cycloparaffins/Catalytic hydrogenation of aromatics in kerosene solvent
              Cyclohexanol/Hydrogenation of phenol, distillation
              Cyclohexanone/From phenol via cyclohexanol by hydrogenation-dehydrogenation
              Dialkyldithiocarbamates, metal salts/Dialkylamines + carbon disulfide
              Ethylamine/Reductive amination of ethanol
              Ethylamines (mono, di, tri)/Reductive ammination (ammonia + hydrogen) of ethanol
              Isoeugenol, high % trans/Separation of mixed cis & trans isoeugenols
              2-Ethylhexanol/from n-Butyraldehyde by Aldol condensation and hydrogenation
              Fatty acids, hydrogenated/tallow & coco acids + Hydrogen
              Fatty amines/Hydrogenation of fatty nitriles (batch)
              Fatty amines/Hydrogenation of tallow & coco nitriles
              Glyoxal-urea formaldehyde textile resin/condensation to N-bis(hydroxymethyl) ureas & N,N′-(dihydroxyethyl) ureas
              11-hexadecenal/Coupling rxns, low pressure hydrogenation
              Hexahydrophthalic anhydride/Condensation of butadiene & maleic anhydride (Diels-Alder reaction) + hydrogenation
              Isobutanol/Hydrogenation of isobutyraldehyde, Oxo process
              Diisobutyl amine/Ammonolysis of isobutanol
              Isopropyl amines (mono, di)/Reductive ammination (Ammonia + Hydrogen) of isopropanol
              Linalool/Pyrolysis of 2-Pinanol
              Methanol/High pressure synthesis from natural gas via synthetic gas
              Methanol/Low pressure sythesis fron natural gas via synthetic gas
              Methanol/Butane oxidation
              Tris-(hydroxymethyl) methyl amine/Hydrogenation of tris(hydroxymethyl) nitromethane
              N-Methyl morpholine/Morpholine + Methanol
              N-Ethyl morpholine/Morpholine + Ethanol
              2-Methyl-7,8-epoxy octadecane/Coupling reactions, low pressure hydrogenation, epoxidation
              Alpha-Olefins/Ethylene oligomer, & Zeigler Cat.
              Petroleum hydrocarbon resins, hydrogenated/Hydrogenation of petroleum hydrocarbon resin products
              Pinane/Hydrogenation of A-Pinene
              2-Pinanol/Reduction of pinane hydroperoxide
              Bis-(p-Octylphenol) sulfide, Nickel salt/p-Octylphenol + sulfur chloride (S2C12), neutralize with Nickel base

              Piperazine/Reductive amination of ethanol amine (ammonia & hydrogenation, metal catalyst)
              
              N,N-Dimethylpiperazine/Condensation piperazine + formaldehyde, hydrogenation
              Polyoxylalkylene amines/Polyoxyalkylene glycol + Ammonia
              Polyoxypropylene diamine/Polypropylene glycol + Ammonia
              2-Amino-2-methyl-1-propanol/Hydrogenation of 2-Nitro 2-methyl-1-propanol
              3-Methoxypropyl amine/Reductive amination of acrylamide with methanol & hydrogen
              N-Propylamine/Reductive ammination (ammonia + hydrogen) of n-propanol
              Sorbitol/Hydrogenation of sugars
              Sulfolane/Condensation butadiene + sulfur dioxide, Hydrogenation
              Thionocarbamates, N-Ethyl-o-isopropyl/Isopropyl xanthate + Ethylamine
              Toluene diamine (mixture)/Catalytic hydrogenation of dinitrotoluene
              Methylated urea-formaldehyde resins (textile)/Methylation of urea-formaldehyde adduct
              Methylated urea-formaldehyde glyoxol (textile resin)/Reaction of methylated urea-formaldehyde + glyoxal
              Zinc
              Methylhydroabietate, diels-alder adducts/Derivatives of abietic esters from rosin
              Acrylic resins/Emulsion or solution polymerization to coatings
              Acrylic resins (latex)/Emulsion polymerization of acrylonitrile with polybutadiene
              Acrylic fibers (85% polyacrylonitrile) by solution polymerization/Wet spinning
              Alkyd Resins/Condensation polymerization of phthalic anhydride + glycerin + vegetable oil esters
              Benzene/By-product of styrene by ethylbenzene dehydrogenation
              Benzene/By-product of vinyl toluene (from ethyltoluene)
              n-butyl alcohol/Hydrogenation of n-Butyraldehyde, Oxo process
              Coumarin (benz-a-pyrone)/Salicylaldehyde, Oxo process
              Cycloparaffins/Catalytic hydrogenation of aromatics in kerosene solvent
              Dithiocarbamates, zinc salt/Reaction of zinc oxide + Sodium dithiocarbamates
              Dialkyldithiocarbamates, metal salts/Diakylamines + Carbon disulfide
              Dithiocarbamates, metal salts/Dithiocarbamic acid + metal oxide
              Thiuram (dimethyldithiocarbamate) hexasulfide/Dimethyldithiocarbamate + sulfur
              Fluorescent brighteners/Coumarin based
              Ethyl acetate/Redox reaction (Tschenko) of acetaldehyde
              Ethylbenzene/Benzene alkylation in liquid phase
              Ethylbenzyl chloride/Chloromethylation (Hydrogen chloride + formaldehyde, zinc chloride) of ethylbenzene
              2-Ethyl hexanol/Aldol condensation-hydrogenation of n-Butyraldehyde
              Glyoxal-urea formaldehyde textile resin/Condensation to N-bis (hydroxymethyl) ureas + N,N′-(Dihydroxyethyl) ureas
              Isobutanol/Hydrogenation of isobutyraldehyde, Oxo process
              Isopropanol/Catalytic hydrogenation of acetone
              Methallylidene diacetate/Condensation of 2-Methypropenal + acetic anhydride
              Methanol/Low pressure sythesis from natural gas via synthetic gas
              Methyl chloride/Hydrochlorination of methanol
              Methylethyl ketone/Dehydrogenation of sec-Butanol
              Naphthenic acid salts
              Nylon
              Nylon 6 & 66 copolymers/Polycondensation of Nylon salt + Caprolatam
              Nylon 6 fiber/Extrusion (melt spinning)
              Oxo alcohols, C12-C15/Hydroformylation & hydrogenation of C11-C14 olefins
              Phenolic urethan resins/Phenol + excess formaldehyde + Methylene aniline diisocyanate
              Polystyrene (crystal) modified/Polystyrene + sulfonation, chloromethylation and/or amination
              Rayon/Viscose process
              SAN resin/Emulsion polymerization
              Silicones: Silicone rubbers/Hydrolysis and condensation of chlorosilanes
              Silicones: Silicone specialties (grease, dispersion agents, defoamers & other products)
              Silicones: Silicone resins/Hydrolysis & condensation of methyl, phenyl & vinyl chlorosilanes
              Silicones: Silicone fluids/Hydrolysis of chlorosilanes to acyclic & cyclic organosiloxanes
              Stearic acid, metal salts/Neutralization with a metallic base
              Styrene/Dehydrogenation of ethylbenzene
              Styrene-butadiene resin/Emulsion polymerization
              Vinyl acetate/Reduction of acetylene + acetic acid
              Vinyl toluene/Dehydrogenation (thermal) of ethyltoluene
              Xylenes, mixed/By-product vinyl toluene (from ethyltoluene)
              Cyanide
              Acetone cyanohydrin/Acetone + Hydrogen cyanide
              Acetonitrile/By-product of acrylonitrile from propylene by ammoxidation
              Acrylic resins/Solution polymerization
              Acrylic fiber (85% acrylonitrile)/Suspension polymerization, and wet spinning
              Acrylic fiber (85% acrylonitrile)/Solution polymerization, and wet spinning
              Acrylonitrile/Ammoxidation of propylene
              Adiponitrile/Butadiene + Hydrogen cyanide (direct cyanation)
              Allylnitrile/Allyl chloride + Sodium cyanide
              
              Dimethoxybenzaldehyde/Hydroquinone dimethyl ether + Hydrogen cyanide, hydrolysis
              Benzyl cyanide/Benzyl chloride + Sodium cyanide
              Coal tar products/Distillation of coal tar condensate
              Cyanoacetic acid/Chloracetic acid + sodium cyanide
              Cyanuric chloride/Catalyzed trimerization of cyanogen chloride
              Vat dyes, Indigo paste as Vat Blue 1/Sodamide + potassium N-Phenylglycine, fused with caustic/N-phenylglycine + Aniline + Formaldehyde + Sodium bisulfite, sodium cyanide, hydrolysis with potassium hydroxide
              Disperse dyes, Azo and Vat
              Ethylenediamine tetraacetic acid/Ethylenediamine + Formaldehyde + Sodium cyanide
              Diethylenetriamine pentaacetic acid/Diethylenetriamine + Formaldehyde + Sodium cyanide
              N,N′-bis(o-Acetamidophenol)ethylenediamine, ferric complex/ Salicyladehyde + Ethylenediamine + Hydrogen cyanide, hydrolysis to amide
              Diethylenetriamine pentaacetic acid, pentasodium salt/Diethylenetriamine pentaacetic acide + caustic
              Ethylenediamine tetraacetic acid, metal salts/Ethylenediamine tetraacetic acid + metal bases
              Hydroxyethyl ethylenediamine triacetic acid, trisodium salt/ Ethylenediamine + Ethylene oxide + Formaldehyde + Sodium cyanide, hydrolysis
              5,5-Dimethyl hyantoin/Acetone + ammonia + carbon dioxide + hydrogen cyanide
              Hydrogen cyanide/By-product of acrylonitrile by ammoxidation of propylene
              Iminodiacetic acid/Hexamethylene tetraamine + Hydrogen cyanide, hydrolysis of iminoacetonitrile salt
              Methionine/Acrolein + Methyl mercaptan, with hydrogen cyanide and ammonium carbonate
              Nitrilotriacetic acid/Hexamethylene tetraamine + Hydrogen cyanide, hydrolysis of nitrilotriacetonitrile salt
              Picolines, mixed/Condensation of acetaldehyde + formaldehyde + ammonia
              Organic pigments, Azo/Diazotization of aniline cogener, coupling to B-Napthol
              Pyrimidines, 2-Isopropyl-4-methoxy-/Isobutyronitrile + methanol, ammonia and methylacetoacetate (ring closure)
              Pyridine (synthetic)/Condensation of acetaldehyde + ammonia + formaldehyde
              Cyanopyridine/Ammoxidation of picoline
              Sarcosine (N-Methyl glycine), sodium salt/Hexamethylene tetraamine + Sodium cyanide, hydrolysis
              Thiophene acetic acid/Chloromethylation (Hydrogen chloride + Formaldehyde) + Sodium cyanide, hydrolysis
              Tris(anilino)S-triazine/Cyanuric chloride + Aniline and its cogeners
              Triethylorthoformate/Ethanol + Hydrogen cyanide
              Trimethylorthoformate/Methanol + Hydrogen cyanide
              [52 FR 42568, Nov. 5, 1987, as amended at 54 FR 27352, June 29, 1989; 55 FR 26692, June 29, 1990; 57 FR 41844, Sept. 11, 1992]
            
            
              Pt. 414, App. B
              Appendix B to Part 414—Complexed Metal-Bearing Waste Streams
              Chromium
              Azo dye intermediates/Substituted diazonium salts + coupling compounds
              Vat dyes
              Acid dyes
              Azo dyes, metallized/Azo dye + metal acetate
              Acid dyes, Azo (including metallized)
              Organic pigments, miscellaneous lakes and toners
              Copper
              Disperse dyes
              Acid dyes
              Direct dyes
              Vat dyes
              Sulfur dyes
              Disperse dye coupler/N-substitution of 2-Amino-4-acetamidoanisole
              Azo dyes, metallized/Azo dye + metal acetate
              Direct dyes, Azo
              Disperse dyes, Azo and Vat
              Organic pigment Green 7/Copper phthalocyanine
              Organic pigments
              Organic pigments/Phthalocyanine pigments
              Organic pigments/Copper phthalocyanine (Blue Crude)
              Organic pigments, miscellaneous lakes and toners
              Lead
              Organic pigments, Quinacridines
              Organic pigments, Thioindigoids
              Tetraethyl lead/Alkyl halide + sodium-lead alloy
              Tetramethyl lead/Alkyl halide + sodium-lead alloy
              Nickel
              Azo dyes, metallized/Azo dye + metal acetate
              Zinc
              Organic pigments/Azo pigments by diazotization and coupling
              [52 FR 42568, Nov. 5, 1987, as amended at 54 FR 27352, June 29, 1989; 57 FR 41844, Sept. 11, 1992]
            
          
        
        
          
          Pt. 415
          PART 415—INORGANIC CHEMICALS MANUFACTURING POINT SOURCE CATEGORY
          
            
              Subpart A—Aluminum Chloride Production Subcategory
              Sec.
              415.01
              Compliance dates for pretreatment standards for existing sources.
              415.10
              Applicability; description of the aluminum chloride production subcategory.
              415.11
              Specialized definitions. [Reserved]
              415.12-415.13
              [Reserved]
              415.14
              Pretreatment standards for existing sources (PSES).
              415.15
              [Reserved]
            
            
              Subpart B—Aluminum Sulfate Production Subcategory
              415.20
              Applicability; description of the aluminum sulfate production subcategory.
              415.21
              Specialized definitions. [Reserved]
              415.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.24
              Pretreatment standards for existing sources (PSES).
              415.25
              New source performance standards (NSPS).
              415.26
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart C—Calcium Carbide Production Subcategory
              415.30
              Applicability; description of the calcium carbide production subcategory.
              415.31
              Specialized definitions. [Reserved]
              415.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.34
              [Reserved]
              415.35
              New source performance standards (NSPS).
              415.36
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart D—Calcium Chloride Production Subcategory
              415.40
              Applicability; description of the calcium chloride production subcategory.
              415.41
              Specialized definitions.
              415.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.44
              [Reserved]
              415.45
              New source performance standards (NSPS).
              415.46
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart E—Calcium Oxide Production Subcategory
              415.50
              Applicability; description of the calcium oxide production subcategory.
              415.51
              Specialized definitions. [Reserved]
              415.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.54
              [Reserved]
              415.55
              New source performance standards (NSPS).
              415.56
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart F—Chlor-alkali Subcategory (Chlorine and Sodium or Potassium Hydroxide Production)
              415.60
              Applicability; description of the chlorine and sodium or potassium hydroxide production subcategory.
              415.61
              Specialized definitions.
              415.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.64
              Pretreatment standards for existing sources (PSES).
              415.65
              New source performance standards (NSPS).
              
              415.66
              Pretreatment standards for new sources (PSNS).
              415.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart G—Hydrochloric Acid Production Subcategory [Reserved]
            
            
              Subpart H—Hydrofluoric Acid Production Subcategory
              415.80
              Applicability; description of the hydrofluoric acid production subcategory.
              415.81
              Specialized definitions. [Reserved]
              415.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.84
              [Reserved]
              415.85
              New source performance standards (NSPS).
              415.86
              Pretreatment standards for new sources (PSNS).
              415.87
              [Reserved]
            
            
              Subpart I—Hydrogen Peroxide Production Subcategory
              415.90
              Applicability; description of the hydrogen peroxide production subcategory.
              415.91
              Specialized definitions.
              415.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart J—Nitric Acid Production Subcategory [Reserved]
            
            
              Subpart K—Potassium Metal Production Subcategory
              415.110
              Applicability; description of the potassium metal production subcategory.
              415.111
              Specialized definitions. [Reserved]
              415.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.113
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.114
              [Reserved]
              415.115
              New source performance standards (NSPS).
              415.116
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart L—Potassium Dichromate Production Subcategory
              415.120
              Applicability; description of the potassium dichromate production subcategory.
              415.121
              Specialized definitions. [Reserved]
              415.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.123
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.124
              Pretreatment standards for existing sources (PSES).
              415.125
              New source performance standards (NSPS).
              415.126
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart M—Potassium Sulfate Production Subcategory
              415.130
              Applicability; description of the potassium sulfate production subcategory.
              415.131
              Specialized definitions. [Reserved]
              415.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.134
              [Reserved]
              415.135
              New source performance standards (NSPS).
              415.136
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart N—Sodium Bicarbonate Production Subcategory
              415.140
              Applicability; description of the sodium bicarbonate production subcategory.
              415.141
              Specialized definitions. [Reserved]
              415.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.143

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.144
              [Reserved]
              415.145
              New source performance standards (NSPS).
              415.146
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart O—Sodium Carbonate Production Subcategory [Reserved]
            
            
              Subpart P—Sodium Chloride Production Subcategory
              415.160
              Applicability; description of the sodium chloride production subcategory.
              415.161
              Specialized definitions.
              415.162
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.163
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.164
              [Reserved]
              415.165
              New source performance standards (NSPS).
              415.166
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart Q—Sodium Dichromate and Sodium Sulfate Production Subcategory
              415.170
              Applicability; description of the sodium dichromate and sodium sulfate production subcategory.
              415.171
              Specialized definitions.
              415.172
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.173
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.174
              [Reserved]
              415.175
              New source performance standards (NSPS).
              415.176
              Pretreatment standards for new sources (PSNS).
              415.177
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart R—Sodium Metal Production Subcategory [Reserved]
            
            
              Subpart S—Sodium Silicate Production Subcategory [Reserved]
            
            
              Subpart T—Sodium Sulfite Production Subcategory
              415.200
              Applicability; description of the sodium sulfite production subcategory.
              415.201
              Specialized definitions.
              415.202
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.203
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.204
              [Reserved]
              415.205
              New source performance standards (NSPS).
              415.206
              Pretreatment standards for new sources (PSNS).
              415.207
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart U—Sulfuric Acid Production Subcategory [Reserved]
            
            
              Subpart V—Titanium Dioxide Production Subcategory
              415.220
              Applicability; description of the titanium dioxide production subcategory.
              415.221
              Specialized definitions.
              415.222
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.223
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.224
              [Reserved]
              415.225
              New source performance standards (NSPS).
              415.226
              Pretreatment standards for new sources (PSNS).
              415.227
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart W—Aluminum Fluoride Production Subcategory
              415.230
              Applicability; description of the aluminum fluoride production subcategory.
              415.231
              Specialized definitions.
              415.232

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.233
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.234
              [Reserved]
              415.235
              New source performance standards (NSPS).
              415.236
              [Reserved]
              415.237
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart X—Ammonium Chloride Production Subcategory
              415.240
              Applicability; description of the ammonium chloride production subcategory.
              415.241
              Specialized definitions.
              415.242
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart Y—Ammonium Hydroxide Production Subcategory [Reserved]
            
            
              Subpart Z—Barium Carbonate Production Subcategory [Reserved]
            
            
              Subpart AA—Borax Production Subcategory
              415.270
              Applicability; description of the borax production subcategory.
              415.271
              Specialized definitions. [Reserved]
              415.272
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.273-415.275
              [Reserved]
              415.276
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AB—Boric Acid Production Subcategory
              415.280
              Applicability; description of the boric acid production subcategory.
              415.281
              Specialized definitions.
              415.282
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AC—Bromine Production Subcategory
              415.290
              Applicability; description of the bromine production subcategory.
              415.291
              Specialized definitions. [Reserved]
              415.292
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.293-415.295
              [Reserved]
              415.296
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AD—Calcium Carbonate Production Subcategory
              415.300
              Applicability; description of the calcium carbonate production subcategory.
              415.301
              Specialized definitions.
              415.302
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AE—Calcium Hydroxide Production Subcategory
              415.310
              Applicability; description of the calcium hydroxide production subcategory.
              415.311
              Specialized definitions.
              415.312
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.313-415.315
              [Reserved]
              415.316
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AF—Carbon Dioxide Production Subcategory [Reserved]
            
            
              Subpart AG—Carbon Monoxide and By-Product Hydrogen Production Subcategory
              415.330
              Applicability; description of the carbon monoxide and by-product hydrogen production subcategory.
              415.331
              Specialized definitions.
              415.332
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AH—Chrome Pigments Production Subcategory
              415.340
              Applicability; description of the chrome pigments production subcategory.
              415.341
              Specialized definitions.
              415.342

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.343
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.344
              Pretreatment standards for existing sources (PSES).
              415.345
              New source performance standards (NSPS).
              415.346
              Pretreatment standards for new sources (PSNS).
              415.347
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AI—Chromic Acid Production Subcategory
              415.350
              Applicability; description of the chromic acid production subcategory.
              415.351
              Specialized definitions. [Reserved]
              415.352
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.353-415.355
              [Reserved]
              415.356
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AJ—Copper Salts Production Subcategory
              415.360
              Applicability; description of the copper salts production subcategory.
              415.361
              Specialized definitions.
              415.362
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.363
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.364
              Pretreatment standards for existing sources (PSES).
              415.365
              New source performance standards (NSPS).
              415.366
              Pretreatment standards for new sources (PSNS).
              415.367
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AK—Cuprous Oxide Production Subcategory [Reserved]
            
            
              Subpart AL—Ferric Chloride Production Subcategory
              415.380
              Applicability; description of the ferric chloride production subcategory.
              415.381
              Specialized definitions.
              415.382
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.383
              [Reserved]
              415.384
              Pretreatment standards for existing sources (PSES).
              415.385
              [Reserved]
              415.386
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AM—Ferrous Sulfate Production Subcategory [Reserved]
            
            
              Subpart AN—Fluorine Production Subcategory
              415.400
              Applicability; description of the fluorine production subcategory.
              415.401
              Specialized definitions.
              415.402
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.403-415.405
              [Reserved]
              415.406
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AO—Hydrogen Production Subcategory
              415.410
              Applicability; description of the hydrogen production subcategory.
              415.411
              Specialized definitions.
              415.412
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AP—Hydrogen Cyanide Production Subcategory
              415.420
              Applicability; description of the hydrogen cyanide production subcategory.
              415.421
              Specialized definitions.
              415.422
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.423
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.424
              [Reserved]
              415.425
              New source performance standards (NSPS).
              
              415.426
              Pretreatment standards for new sources (PSNS).
              415.427
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AQ—Iodine Production Subcategory
              415.430
              Applicability; description of the iodine production subcategory.
              415.431
              Specialized definitions.
              415.432
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.433-415.435
              [Reserved]
              415.436
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AR—Lead Monoxide Production Subcategory
              415.440
              Applicability; description of the lead monoxide production subcategory.
              415.441
              Specialized definitions.
              415.442
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.443
              [Reserved]
              415.444
              Pretreatment standards for existing sources (PSES).
              415.445
              [Reserved]
              415.446
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AS—Lithium Carbonate Production Subcategory
              415.450
              Applicability; description of the lithium carbonate production subcategory.
              415.451
              Specialized definitions.
              415.452
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AT—Manganese Sulfate Production Subcategory [Reserved]
            
            
              Subpart AU—Nickel Salts Production Subcategory
              415.470
              Applicability; description of the nickel salts production subcategory.
              415.471
              Specialized definitions.
              415.472
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.473
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.474
              Pretreatment standards for existing sources (PSES).
              415.475
              New source performance standards (NSPS).
              415.476
              Pretreatment standards for new sources (PSNS).
              415.477
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart AV—Strong Nitric Acid Production Subcategory [Reserved]
            
            
              Subpart AW—Oxygen and Nitrogen Production Subcategory
              415.490
              Applicability; description of the oxygen and nitrogen production subcategory.
              415.491
              Specialized definitions. [Reserved]
              415.492
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AX—Potassium Chloride Production Subcategory
              415.500
              Applicability; description of the potassium chloride production subcategory.
              415.501
              Specialized definitions. [Reserved]
              415.502
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.503-415.505
              [Reserved]
              415.506
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart AY—Potassium Iodide Production Subcategory
              415.510
              Applicability; description of the potassium iodide production subcategory.
              415.511
              Specialized definitions.
              415.512
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            
            
              Subpart AZ—Potassium Permanganate Production Subcategory [Reserved]
            
            
              
              Subpart BA—Silver Nitrate Production Subcategory
              415.530
              Applicability; description of the silver nitrate production subcategory.
              415.531
              Specialized definitions.
              415.532
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.533
              [Reserved]
              415.534
              Pretreatment standards for existing sources (PSES).
            
            
              Subpart BB—Sodium Bisulfite Production Subcategory
              415.540
              Applicability; description of the sodium bisulfite production subcategory.
              415.541
              Specialized definitions.
              415.542
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.543
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.544
              [Reserved]
              415.545
              New source performance standards (NSPS).
              415.546
              Pretreatment standards for new sources (PSNS).
              415.547
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart BC—Sodium Fluoride Production Subcategory
              415.550
              Applicability; description of the sodium fluoride production subcategory.
              415.551
              Specialized definitions.
              415.552
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.553
              [Reserved]
              415.554
              Pretreatment standards for existing sources (PSES).
              415.555
              [Reserved]
              415.556
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart BD—Sodium Hydrosulfide Production Subcategory [Reserved]
            
            
              Subpart BE—Sodium Hydrosulfite Production Subcategory [Reserved]
            
            
              Subpart BF—Sodium Silicofluoride Production Subcategory [Reserved]
            
            
              Subpart BG—Sodium Thiosulfate Production Subcategory [Reserved]
            
            
              Subpart BH—Stannic Oxide Production Subcategory
              415.600
              Applicability; description of the stannic oxide production subcategory.
              415.601
              Specialized definitions.
              415.602
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.603-415.605
              [Reserved]
              415.606
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart BI—Sulfur Dioxide Production Subcategory [Reserved]
            
            
              Subpart BJ—Zinc Oxide Production Subcategory [Reserved]
            
            
              Subpart BK—Zinc Sulfate Production Subcategory
              415.630
              Applicability; description of the zinc sulfate production subcategory.
              415.631
              Specialized definitions.
              415.632
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.633-415.635
              [Reserved]
              415.636
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart BL—Cadmium Pigments and Salts Production Subcategory
              415.640
              Applicability; description of the cadmium pigments and salts production subcategory.
              415.641
              Specialized definitions.
              415.642
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.643
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.644
              Pretreatment standards for existing sources (PSES).
              415.645
              New source performance standards (NSPS).
              415.646
              Pretreatment standards for new sources (PSNS).
              415.647

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart BM—Cobalt Salts Production Subcategory
              415.650
              Applicability; description of the cobalt salts production subcategory.
              415.651
              Specialized definitions.
              415.652
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.653
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.654
              Pretreatment standards for existing sources (PSES).
              415.655
              New source performance standards (NSPS).
              415.656
              Pretreatment standards for new sources (PSNS).
              415.657
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart BN—Sodium Chlorate Production Subcategory
              415.660
              Applicability; description of the sodium chlorate production subcategory.
              415.661
              Specialized definitions.
              415.662
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.663
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.664
              Pretreatment standards for existing sources (PSES). [Reserved]
              415.665
              New source performance standards (NSPS).
              415.666
              Pretreatment standards for new sources (PSNS).
              415.667
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
            
              Subpart BO—Zinc Chloride Production Subcategory
              415.670
              Applicability; description of the zinc chloride production subcategory.
              415.671
              Specialized definitions.
              415.672
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              415.673
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              415.674
              Pretreatment standards for existing sources (PSES).
              415.675
              New source performance standards (NSPS).
              415.676
              Pretreatment standards for new sources (PSNS).
              415.677
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
            
          
          
            Authority:
            Secs. 301, 304 (b), (c), (e), and (g), 306 (b) and (c), 307 (b) and (c), and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, as amended by the Clean Water Act of 1977) (the “Act”); 33 U.S.C. 1311, 1314 (b), (c), (e), and (g), 1316 (b) and (c), 1317 (b) and (c), and 1361; 86 Stat. 816, Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            47 FR 28278, June 29, 1982, unless otherwise noted.
          
          
            Subpart A—Aluminum Chloride Production Subcategory
            
              § 415.01
              Compliance dates for pretreatment standards for existing sources.
              The compliance dates for the pretreatment standards for existing sources (PSES) established in this part are as follows:
              (a) The compliance date for subparts A, B, L, AL, AR, BA, and BC is July 20, 1980.
              (b) The compliance date for subparts AJ, AU, BL, BM, BN and BO, except for discharges from copper sulfate or nickel sulfate manufacturing operations, is August 22, 1987.
              (c) The compliance date for discharges from copper sulfate and nickel sulfate manufacturing operations and for all subparts in part 415 not listed in paragraphs (a) and (b) of this section is June 29, 1985.
              [49 FR 33420, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              
              § 415.10
              Applicability; description of the aluminum chloride production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of aluminum chloride.
            
            
              § 415.11
              Specialized definitions. [Reserved]
            
            
              §§ 415.12-415.13
              [Reserved]
            
            
              § 415.14
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart A—Aluminum Chloride
                
                  Pollutant or pollutant property
                  PSES limitations
                
                
                  pH
                  Within the range 5.0 to 10.0.
                
              
            
            
              § 415.15
              [Reserved]
            
          
          
            Subpart B—Aluminum Sulfate Production Subcategory
            
              § 415.20
              Applicability; description of the aluminum sulfate production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of aluminum sulfate.
            
            
              § 415.21
              Specialized definitions. [Reserved]
            
            
              § 415.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed and operated so as to contain the precipitation from the 10-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 10-year, 24-hour rainfall event, when such event occurs.
              (c) During any calendar month there may be discharged from a process wastewater impoundment either a volume of process wastewater equal to the difference between the precipitation for that month that falls within the impoundment and the evaporation for that month, or if greater, a volume of process wastewater equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation for that month as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center).
              (d) Any process wastewater discharged pursuant to paragraph (c) of this section shall comply with each of the following requirements:
              
                Subpart B—Aluminum Sulfate
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  TSS
                  50
                  25
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              (a) Subject to the provisions of paragraph (b) of this section there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 415.24
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart B—Aluminum Sulfate
                
                  Pollutant or pollutant property
                  PSES limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Zinc
                  5.0
                  2.5
                
              
            
            
              § 415.25
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              (a) Subject to the provisions of paragraph (b) of this section there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 415.26
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as the new source performance standards specified in § 415.25.
            
          
          
            Subpart C—Calcium Carbide Production Subcategory
            
              § 415.30
              Applicability; description of the calcium carbide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium carbide in uncovered furnaces.
            
            
              
              § 415.31
              Specialized definitions. [Reserved]
            
            
              § 415.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technolgy economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.34
              [Reserved]
            
            
              § 415.35
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.36
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
          
          
            Subpart D—Calcium Chloride Production Subcategory
            
              § 415.40
              Applicability; description of the calcium chloride production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium chloride by the brine extraction process.
            
            
              § 415.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean calcium chloride.
            
            
              § 415.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart D—Calcium Chloride
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.016
                  0.0082
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.44
              [Reserved]
            
            
              § 415.45
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.46
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
          
          
            Subpart E—Calcium Oxide Production Subcategory
            
              § 415.50
              Applicability; description of the calcium oxide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium oxide.
            
            
              § 415.51
              Specialized definitions. [Reserved]
            
            
              § 415.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Subject to the provisions of paragraphs (b), (c), and (d) of this section, there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed and operated so as to contain the precipitation from the 10-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 10-year, 24-hour rainfall event, when such event occurs.
              (c) During any calendar month there may be discharged from a process wastewater impoundment either a volume of process wastewater equal to the difference between the precipitation for that month that falls within the impoundment and the evaporation for that month, or, if greater, a volume of process wastewater equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation for that month as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center).
              (d) Any process wastewater discharged pursuant to paragraph (c) of this section shall comply with each of the following requirements:
              
                Subpart E—Calcium Oxide
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  TSS
                  50
                  25
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              
              § 415.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              (a) Subject to the provisions of paragraph (b) of this section there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 415.54
              [Reserved]
            
            
              § 415.55
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              (a) Subject to the provisions of paragraph (b) of this section there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 415.56
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as the new source performance standards specified in § 415.55.
            
          
          
            Subpart F—Chlor-alkali Subcategory (Chlorine and Sodium or Potassium Hydroxide Production)
            
              § 415.60
              Applicability; description of the chlorine and sodium or potassium hydroxide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of chlorine and sodium or potassium hydroxide by the diaphragm cell process and by the mercury cell process.
            
            
              § 415.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean chlorine.
              (c) The term mercury shall mean the total mercury present in the process wastewater stream exiting the mercury treatment system.
              (d) The term lead shall mean total lead.
            
            
              § 415.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the mercury cell process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                Subpart F—Chlor-Alkali Mercury Cells
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.64
                  0.32
                
                
                  Mercury (T)
                  .00028
                  .00014
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the diaphragm cell process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart F—Chlor-Alkali Diaphragm Cells
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  1.1
                  0.51
                
                
                  Copper (T)
                  0.018
                  0.0070
                
                
                  Lead (T)
                  0.026
                  0.010
                
                
                  Nickel (T)
                  0.014
                  0.0056
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the mercury cell process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart F—Chlor-Alkali-Mercury Cells
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Mercury (T)
                  0.00023
                  0.00010
                
                
                  Total Residual Chlorine
                  0.0032
                  0.0019
                
              
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the diaphragm cell process must achieve the following effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart F—Chlor-Alkali-Diaphragm Cells
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Copper (T)
                  0.012
                  0.0049
                
                
                  Lead (T)
                  0.0059
                  0.0024
                
                
                  Nickel (T)
                  0.0097
                  0.0037
                
                
                  Total Residual Chlorine
                  0.013
                  0.0079
                
              
            
            
              § 415.64
              Pretreatment standards for existing sources (PSES).
              (a) [Reserved]
              (b) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and using the diaphragm cell process, which introduces pollutants into a publicly owned treatment works, must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart F—Chlor-Alkali-Diaphragm Cells
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mq/1)
                  
                
                
                  Copper (T)
                  2.1
                  0.80
                
                
                  Lead (T)
                  2.9
                  1.1
                
                
                  Nickel (T)
                  1.6
                  0.64
                
              
              
              In cases when POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Copper (T), Lead(T) and Nickel (T) are the same as specified in § 415.62(b).
            
            
              § 415.65
              New source performance standards (NSPS).
              (a) Any new source subject to this subpart and using the mercury cell process must achieve the following new source performance standards (NSPS):
              
                Subpart F—Chlor-Alkali-Mercury Cells
                
                  Pollutant or pollutant property
                  NSPS limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kq/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.64
                  0.32
                
                
                  Mercury (T)
                  0.00023
                  0.00010
                
                
                  Total Residual Chlorine
                  0.0032
                  0.0019
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any new source subject to this subpart and using the diaphragm cell process must achieve the following new source performance standards (NSPS):
              
                Subpart F—Chlor-Alkali-Diaphragm Cells
                
                  Pollutant or pollutant property
                  NSPS limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kq/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  1.1
                  0.51
                
                
                  Lead (T)
                  0.0047
                  0.0019
                
                
                  Total Residual Chlorine
                  0.013
                  0.0079
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.66
              Pretreatment standards for new sources (PSNS).
              (a) Except as provided in 40 CFR 403.7, any new source subject to this subpart and using the mercury cell process, which introduces pollutants into a publicly owned treatment works, must comply with 40 CFR part 403 and achieve the following Pretreatment Standards for New Sources (PSNS):
              
                Subpart F—Chlor-Alkali-Mercury Cells
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter
                
                
                  Mercury (T)
                  0.11
                  0.048
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for mercury (T) are the same as specified in § 415.65(a).
              (b) Except as provided in 40 CFR 403.7, any new source subject to this subpart and using the diaphragm cell process, which introduces pollutants into a publicly owned treatment works, must compy with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS):
              
                Subpart F—Diaphragm Cells
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/1)
                  
                
                
                  Lead(T)
                  0.53
                  0.21
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Lead(T) are the same as specified in § 415.65(b).
              [47 FR 28278, June 29, 1982, as amended at 47 FR 55226, Dec. 8, 1982]
            
            
              § 415.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the mercury cell process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.62(a).
              (b) [Reserved]
            
          
          
            Subpart G—Hydrochloric Acid Production Subcategory [Reserved]
          
          
            Subpart H—Hydrofluoric Acid Production Subcategory
            
              § 415.80
              Applicability; description of the hydrofluoric acid production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of hydrofluoric acid.
            
            
              § 415.81
              Specialized definitions. [Reserved]
            
            
              § 415.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart H—Hydrofluoric Acid
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  11.0
                  5.3
                
                
                  Fluoride (T)
                  6.1
                  2.9
                
                
                  Nickel (T)
                  k0.036
                  0.011
                
                
                  Zinc (T)
                  0.12
                  0.036
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart H—Hydrofluoric Acid
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Fluoride (T)
                  3.4
                  1.6
                
                
                  Nickel (T)
                  0.020
                  0.0060
                
                
                  Zinc (T)
                  0.072
                  0.022
                
              
            
            
              § 415.84
              [Reserved]
            
            
              § 415.85
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Subpart H—Hydrofluoric Acid
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  6.0
                  3.0
                
                
                  Fluoride (T)
                  3.4
                  1.6
                
                
                  Nickel (T)
                  0.020
                  0.0060
                
                
                  Zinc (T)
                  0.072
                  0.022
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.86
              Pretreatment standards for new sources (PSNS).

              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following Pretreatment Standards for New Sources (PSNS):
              
              
                Subpart H—Hydrofluoric Acid
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter
                
                
                  Fluoride (T)
                  100
                  50
                
                
                  Nickel (T)
                  0.66
                  0.20
                
                
                  Zinc (T)
                  2.2
                  0.66
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Fluoride (T), Nickel (T), and Zinc (T) are the same as specified in § 415.85.
              [47 FR 55226, Dec. 8, 1982]
            
            
              § 415.87
              [Reserved]
            
          
          
            Subpart I—Hydrogen Peroxide Production Subcategory
            
              § 415.90
              Applicability; description of the hydrogen peroxide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of hydrogen peroxide by the electrolytic process and by the oxidation of alkyl hydroanthraquinones.
            
            
              § 415.91
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean hydrogen peroxide as a one hundred percent hydrogen peroxide solution.
              (c) The term Cyanide A shall mean those cyanides amenable to chlorination and is determined by the methods specified in 40 CFR 136.3.
              (d) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (e) The term process wastewater pollutants means pollutants present in process wastewater.
              (f) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and manufacturing hydrogen peroxide by the oxidation of alkyl hydroanthraquinones must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart I—Hydrogen Peroxide Organic Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.80
                  0.40
                
                
                  TOC
                  0.44
                  0.22
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and manufacturing hydrogen peroxide by the electrolytic process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart I—Hydrogen Peroxide Electrolyte Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0050
                  0.0025
                
                
                  Cyanide A
                  0.00040
                  0.00020
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart J—Nitric Acid Production Subcategory [Reserved]
          
          
            Subpart K—Potassium Metal Production Subcategory
            
              § 415.110
              Applicability; description of the potassium metal production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of potassium metal.
            
            
              § 415.111
              Specialized definitions. [Reserved]
            
            
              § 415.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.113
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.114
              [Reserved]
            
            
              § 415.115
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.116
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
          
          
            Subpart L—Potassium Dichromate Production Subcategory
            
              § 415.120
              Applicability; description of the potassium dichromate production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants resulting from the production of potassium dichromate into treatment works which are publicly owned.
            
            
              
              § 415.121
              Specialized definitions. [Reserved]
            
            
              § 415.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.123
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.124
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart L—Potassium Dichromate
                
                  Pollutant or pollutant property
                  PSES limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                  
                
                
                  Hexavalent chromium
                  0.25
                  0.090
                
                
                  Total chromium
                  3.0
                  1.0
                
              
            
            
              § 415.125
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.126
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
          
          
            Subpart M—Potassium Sulfate Production Subcategory
            
              § 415.130
              Applicability; description of the potassium sulfate production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of potassium sulfate.
            
            
              § 415.131
              Specialized definitions. [Reserved]
            
            
              § 415.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):

              (a) Subject to the provisions of paragraphs (b), (c), and (d) of this section, there shall be no discharge of process wastewater pollutants into navigable waters.
              
              (b) A process wastewater impoundment which is designed, constructed and operated so as to contain the precipitation from the 10-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 10-year, 24-hour rainfall event, when such event occurs.
              (c) During any calendar month there may be discharged from a process wastewater impoundment either a volume of process wastewater equal to the difference between the precipitation for that month that falls within the impoundment and the evaporation for that month, or, if greater, a volume of process wastewater equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation for that month as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center).
              (d) Any process wastewater discharged pursuant to paragraph (c) of this section shall comply with each of the following requirements:
              
                Subpart M—Potassium Sulfate
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/1)
                
                
                  TSS
                  50
                  25
                
                
                  ph
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              (a) Subject to the provisions of paragraph (b) of this section there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 415.134
              [Reserved]
            
            
              § 415.135
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              (a) Subject to the provisions of paragraph (b) of this section there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              
              § 415.136
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as the new source performance standards specified in § 415.135.
            
          
          
            Subpart N—Sodium Bicarbonate Production Subcategory
            
              § 415.140
              Applicability; description of the sodium bicarbonate production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of sodium bicarbonate.
            
            
              § 415.141
              Specialized definitions. [Reserved]
            
            
              § 415.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.143
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.144
              [Reserved]
            
            
              § 415.145
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.146
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
          
          
            Subpart O—Sodium Carbonate Production Subcategory [Reserved]
          
          
            Subpart P—Sodium Chloride Production Subcategory
            
              § 415.160
              Applicability; description of the sodium chloride production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of sodium chloride by the solution brine-mining process and by the solar evaporation process.
            
            
              § 415.161
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean sodium chloride.
              (c) The term bitterns shall mean the saturated brine solution remaining after precipitation of sodium chloride in the solar evaporation process.
            
            
              
              § 415.162
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the solar evaporation process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except that unused bitterns may be returned to the body of water from which the process brine solution was originally withdrawn, provided no additional pollutants are added to the bitterns during the production of sodium chloride.
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the solution brine mining process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart P—Sodium Chloride Brine Mining Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb.) of product
                
                
                  TSS
                  0.34
                  0.17
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 415.163
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the solar evaporation process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): There shall be no discharge of process wastewater pollutants to navigable waters, except that unused bitterns may be returned to the body of water from which the process brine solution was originally withdrawn, provided no additional pollutants are added to the bitterns during the production of sodium chloride.
              (b) [Reserved]
              [47 FR 28278, June 29, 1982, as amended at 49 FR 33420, Aug. 22, 1984]
            
            
              § 415.164
              [Reserved]
            
            
              § 415.165
              New source performance standards (NSPS).
              (a) Any new source subject to this subpart and using the solar evaporation process must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters, except that unused bitterns may be returned to the body of water from which the process brine solution was originally withdrawn, provided no additional pollutants are added to the bitterns during the production of sodium chloride.
              (b) Any new source subject to this subpart and using the solution brine-mining process must achieve the following new source performance standards (NSPS): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.166
              Pretreatment standards for new sources (PSNS).
              Except as provided in § 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as the new source performance standards specified in § 415.165.
            
          
          
            
            Subpart Q—Sodium Dichromate and Sodium Sulfate Production Subcategory
            
              § 415.170
              Applicability; description of the sodium dichromate and sodium sulfate production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of sodium dichromate and by-product sodium sulfate.
            
            
              § 415.171
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean sodium dichromate.
              (c) The term Cr(T) shall mean total chromium.
              (d) The term Cr(+ 6) shall mean hexavalent chromium.
            
            
              § 415.172
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart Q—Sodium Dichromate
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.44
                  0.22
                
                
                  Hexavalent Chromium
                  0.00090
                  0.00050
                
                
                  Chromium (T)
                  0.0088
                  0.0044
                
                
                  Nickel (T)
                  0.0068
                  0.0034
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.173
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for Chromium (T), Hexavalent Chromium, and Nickel (T) are the same as specified in § 415.172.
            
            
              § 415.174
              [Reserved]
            
            
              § 415.175
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): The limitations are the same as specified in § 415.172.
            
            
              § 415.176
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following Pretreatment Standards for New Sources (PSNS):
              
                Subpart Q—Sodium Dichromate
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter
                
                
                  Chromium (T)
                  1.0
                  0.50
                
                
                  Hexavalent Chromium
                  0.11
                  0.060
                
                
                  Nickel (T)
                  0.80
                  0.40
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Chromium (T), Hexavalent Chromium, and Nickel (T) are the same as specified in § 415.175.
              [47 FR 55226, Dec. 8, 1982]
            
            
              
              § 415.177
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.172.
            
          
          
            Subpart R—Sodium Metal Production Subcategory [Reserved]
          
          
            Subpart S—Sodium Silicate Production Subcategory [Reserved]
          
          
            Subpart T—Sodium Sulfite Production Subcategory
            
              § 415.200
              Applicability; description of the sodium sulfite production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of sodium sulfite by reacting sulfur dioxide with sodium carbonate.
            
            
              § 415.201
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean sodium sulfite.
            
            
              § 415.202
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart T—Sodium Sulfite
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.032
                  0.016
                
                
                  COD
                  3.4
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.203
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart T—Sodium Sulfite
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  Chromium (T)
                  0.0020
                  0.00063
                
                
                  Zine (T)
                  0.0051
                  0.0015
                
                
                  COD
                  3.4
                  1.7
                
              
              [49 FR 33420, Aug. 22, 1984]
            
            
              § 415.204
              [Reserved]
            
            
              § 415.205
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Subpart T—Sodium Sulfite
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.032
                  0.016
                
                
                  
                  Chromium (T)
                  0.0020
                  0.00063
                
                
                  Zinc (T)
                  0.0051
                  0.0015
                
                
                  COD
                  3.4
                  1.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [49 FR 33421, Aug. 22, 1984]
            
            
              § 415.206
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS).
              
                Subpart T—Sodium Sulfite
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Chromium (total)
                  1.3
                  0.42
                
                
                  Zinc (total)
                  3.4
                  1.2
                
                
                  COD
                  1,260
                  630
                
              
              In cases when POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations on chromium (total), zinc (total), and COD are the same as specified in § 415.205.
              [49 FR 33421, Aug. 22, 1984]
            
            
              § 415.207
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations for TSS and pH are the same as specified in § 415.202.
              [49 FR 33421, Aug. 22, 1984]
            
          
          
            Subpart U—Sulfuric Acid Production Subcategory [Reserved]
          
          
            Subpart V—Titanium Dioxide Production Subcategory
            
              § 415.220
              Applicability; description of the titanium dioxide production subcategory.
              This subpart applies to discharges to waters of the United States and introduction of pollutants into publicly owned treatment works resulting from the production of titanium dioxide by the sulfate process, the chloride process, and the simultaneous beneficiation-chlorination (chloride-ilmenite) process.
            
            
              § 415.221
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean titanium dioxide.
            
            
              § 415.222
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing titanium dioxide by the sulfate process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                Subpart V—Titanium Dioxide-Sulfate Process
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  140
                  38
                
                
                  Chromium (T)
                  0.48
                  0.21
                
                
                  Nickel (T)
                  0.29
                  0.14
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Except as provided for in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing titanium dioxide by the chloride process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart V—Titanium Dioxide-Chloride Process
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  23
                  6.4
                
                
                  Chromium (T)
                  0.057
                  0.030
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (c) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing titanium dioxide by the simultaneous beneficiation-chlorination (chloride/ilmenite) process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart V—Titanium Dioxide-Chloride-Ilmenite Process
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  35
                  9.6
                
                
                  Chromium (T)
                  0.12
                  0.053
                
                
                  Nickel (T)
                  0.072
                  0.035
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [47 FR 28278, June 29, 1982, as amended at 47 FR 55227, Dec. 8, 1982]
            
            
              § 415.223
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing titanium dioxide by the sulfate process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations are the same for Chromium(T) and Nickel(T) as specified in § 415.222(a).
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing titanium dioxide by the chloride process must achieve the following effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for Chromium(T) are the same as specified in § 415.222(b).

              (c) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing titanium dioxide by the simultaneous beneficiation-chlorination (chloride-ilmenite) process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for Chromium(T) and Nickel(T) are the same as specified in § 415.222(c).
            
            
              § 415.224
              [Reserved]
            
            
              § 415.225
              New source performance standards (NSPS).
              (a) Any new source subject to this subpart producing titanium dioxide by the sulfate process must achieve the following new source performance standards (NSPS):
              
                Subpart V—Titanium Dioxide-Sulfate Process
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  110
                  30
                
                
                  Iron (T)
                  4.1
                  1.2
                
                
                  Chromium (T)
                  0.27
                  0.14
                
                
                  Nickel (T)
                  0.18
                  0.095
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any new source subject to this subpart producing titanium dioxide by the chloride process must achieve the following new source performance standards (NSPS):
              
                Subpart V—Titanium Dioxide-Chloride Process
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  14
                  4.0
                
                
                  Iron (T)
                  0.52
                  0.16
                
                
                  Chromium (T)
                  0.023
                  0.012
                
                
                  ph
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (c) Any new source subject to this subpart producing titanium dioxide by the simultaneous beneficiation-chlorination (chloride-ilmenite) process must achieve the following new source performance standards (NSPS):
              
                Subpart V—Titanium Dioxide-Chloride-Ilmenite Process
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  8.4
                  2.4
                
                
                  Iron (T)
                  0.32
                  0.096
                
                
                  Chromium (T)
                  0.014
                  0.0072
                
                
                  Nickel (T)
                  0.020
                  0.010
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.226
              Pretreatment standards for new sources (PSNS).
              (a) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing titanium dioxide by the sulfate process which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS):
              
                Subpart V—Titanium Dioxide—Sulfate Process
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/1)
                
                
                  Iron (T)
                  8.5
                  2.5
                
                
                  Chromium (T)
                  0.57
                  0.30
                
                
                  Nickel (T)
                  0.38
                  0.20
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Iron(T), Chromium(T), and Nickel(T) are the same as specified in § 415.225(a).

              (b) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing titanium dioxide by the chloride process which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS):
              
              
                Subpart V—Titanium Dioxide-Chloride Process
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/1)
                  
                
                
                  Iron (T)
                  5.3
                  1.6
                
                
                  Chromium (T)
                  0.23
                  0.12
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as guidance: The limitations for Iron(T) and Chromium(T) are the same as specified in § 415.255(b).
              (c) Except as provided in § 403.7, any new source subject to this subpart and producing titanium dioxide by the simultaneous beneficiation-chlorination (chloride-ilmenite) process which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS):
              
                Subpart V—Titanium Dioxide-Chloride-Ilmenite Process
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Iron (T)
                  5.3
                  1.6
                
                
                  Chromium (T)
                  0.23
                  0.12
                
                
                  Nickel (T)
                  0.33
                  0.17
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Iron (T), Chromium (T), and Nickel (T) are the same as specified in § 415.225(c).
            
            
              § 415.227
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.222.
              [47 FR 55227, Dec. 8, 1982]
            
          
          
            Subpart W—Aluminum Fluoride Production Subcategory
            
              § 415.230
              Applicability; description of the aluminum fluoride production subcategory.
              This subpart applies to discharges to waters of the United States and introduction of pollutants into publicy owned treatment works resulting from the production of aluminum fluoride.
            
            
              § 415.231
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product means aluminum fluoride produced by the dry process in which partially dehydrated alumina hydrate is reacted with hydrofluoric acid gas.
            
            
              § 415.232
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart W—Aluminum Fluoride
                
                  BPT effluent limitations
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  2.4
                  1.2
                
                
                  Fluoride (T)
                  1.3
                  0.63
                
                
                  Chromium (T)
                  0.015
                  0.0045
                
                
                  
                  Nicket (T)
                  0.0079
                  0.0024
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [47 FR 28278, June 29, 1982, as amended at 47 FR 55227, Dec. 8, 1982]
            
            
              § 415.233
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for Fluoride(T), Chromium(T), and Nickel(T) are the same as specified in § 415.232.
            
            
              § 415.234
              [Reserved]
            
            
              § 415.235
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): The limitations are the same as specified in § 415.232.
            
            
              § 415.236
              [Reserved]
            
            
              § 415.237
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.232.
            
          
          
            Subpart X—Ammonium Chloride Production Subcategory
            
              § 415.240
              Applicability; description of the ammonium chloride production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of ammonium chloride by the reaction of anhydrous ammonia with hydrogen chloride gas and by the recovery process from Solvay process wastes.
            
            
              § 415.241
              Specialized definitions.
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean ammonium chloride.
              (c) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated nonprocess wastewater, as defined below.
              (d) The term process wastewater pollutants means pollutants present in process wastewater.
              (e) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              
              § 415.242
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and reacting anhydrous ammonia with hydrogen chloride gas must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the recovery process from Solvay process wastes must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart X—Ammonium Chloride Solvay Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Ammonia (as N)
                  8.8
                  4.4
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart Y—Ammonium Hydroxide Production Subcategory [Reserved]
          
          
            Subpart Z—Barium Carbonate Production Subcategory [Reserved]
          
          
            Subpart AA—Borax Production Subcategory
            
              § 415.270
              Applicability; description of the borax production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of borax by the ore-mining process and by the Trona process.
            
            
              § 415.271
              Specialized definitions. [Reserved]
            
            
              § 415.272
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except that residual brine and depleted liquor may be returned to the body of water from which the process brine solution was originally withdrawn.
            
            
              §§ 415.273-415.275
              [Reserved]
            
            
              § 415.276
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.272.
              [49 FR 33421, Aug. 22, 1984]
            
          
          
            Subpart AB—Boric Acid Production Subcategory
            
              § 415.280
              Applicability; description of the boric acid production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of boric acid from ore-mined borax and from borax produced by the Trona process.
            
            
              § 415.281
              Specialized definitions.

              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean boric acid.
            
            
              § 415.282
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using borax produced by the Trona process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except that residual brine and depleted liquor may be returned to the body of water from which the process brine solution was originally withdrawn.
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using remined borax must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AB—Boric Acid Mined Borax Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Arsenic
                  0.0028
                  0.0014
                
                
                  TSS
                  0.14
                  0.07
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart AC—Bromine Production Subcategory
            
              § 415.290
              Applicability; description of the bromine production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of bromine by the brine-mining process and by the Trona process.
            
            
              § 415.291
              Specialized definitions. [Reserved]
            
            
              § 415.292
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except that residual brine and depleted liquor may be returned to the body of water from which the process brine solution was originally withdrawn.
            
            
              §§ 415.293-415.295
              [Reserved]
            
            
              § 415.296
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.292.
              [49 FR 33421, Aug. 22, 1984]
            
          
          
            Subpart AD—Calcium Carbonate Production Subcategory
            
              § 415.300
              Applicability; description of the calcium carbonate production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium carbonate by the milk of lime process and by the recovery process from Solvay process wastes.
            
            
              
              § 415.301
              Specialized definitions.
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean calcium carbonate.
            
            
              § 415.302
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the milk of lime process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AD—Calcium Carbonate Milk of Lime Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.56
                  0.28
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the recovery process from Solvay process wastes, must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AD—Calcium Carbonate Solvay Recovery Process
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  1.16
                  0.58
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart AE—Calcium Hydroxide Production Subcategory
            
              § 415.310
              Applicability; description of the calcium hydroxide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium hydroxide by the lime slaking process.
            
            
              § 415.311
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated nonprocess wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: 
                Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.312
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              §§ 415.313-415.315
              [Reserved]
            
            
              § 415.316
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.312.
              [49 FR 33421, Aug. 22, 1984]
            
          
          
            Subpart AF—Carbon Dioxide Production Subcategory [Reserved]
          
          
            Subpart AG—Carbon Monoxide and By-Product Hydrogen Production Subcategory
            
              § 415.330
              Applicability; description of the carbon monoxide and by-product hydrogen production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of carbon monoxide and by-product hydrogen by the reforming process.
            
            
              § 415.331
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean carbon monoxide plus hydrogen.
              (c) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated nonprocess wastewater, as defined below.
              (d) The term process wastewater pollutants means pollutants present in process wastewater.
              (e) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.332
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                Subpart AG—Carbon Monoxide
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  COD
                  0.50
                  0.25
                
                
                  TSS
                  0.12
                  0.060
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart AH—Chrome Pigments Production Subcategory
            
              § 415.340
              Applicability; description of the chrome pigments production subcategory.
              This subpart applies to discharges to waters of the United States and introduction of pollutants into publicly owned treatment works resulting from the production of chrome pigments.
            
            
              § 415.341
              Specialized definitions.
              For the purposes of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term chrome pigments means chrome yellow, chrome orange, molybdate chrome orange, anhydrous and hydrous chromium oxide, chrome green, and zinc yellow.
              (c) The term product means chrome pigments.
            
            
              § 415.342
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AH—Chrome Pigments
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  9.1
                  3.8
                
                
                  Chromium (T)
                  0.31
                  0.13
                
                
                  Lead (T)
                  0.36
                  0.15
                
                
                  Zinc (T)
                  0.31
                  0.13
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.343
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for Chromium(T), Lead(T), and Zinc(T) are the same as specified in § 415.342.
            
            
              § 415.344
              Pretreatment standards for existing sources (PSES).
              (a) Existing sources which annually introduce less than 210,000 cubic meters per year (55 million gallons per year) of chrome pigments process wastewater into a publicly owned treatment works are subject only to the standards specified in 40 CFR part 403.

              (b) Except as provided in 40 CFR 403.7 and 403.13 and paragraph (a) of this section, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
              
                Subpart AH—Chrome Pigments
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Chromium (T)
                  2.9
                  1.2
                
                
                  Lead (T)
                  3.4
                  1.4
                
                
                  Zinc (T)
                  2.9
                  1.2
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Chromium(T), Lead(T), and Zinc(T) are the same as specified in § 415.342
            
            
              § 415.345
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): The limitations are the same as specified in § 415.342.
            
            
              § 415.346
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following Pretreatment Standards for New Sources (PSNS): The limitations are the same as specified in § 415.344.
              [47 FR 55227, Dec. 8, 1982]
            
            
              § 415.347
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.342.
              [47 FR 55227, Dec. 8, 1982]
            
          
          
            Subpart AI—Chromic Acid Production Subcategory
            
              § 415.350
              Applicability; description of the chromic acid production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of chromic acid in facilities which also manufacture sodium dichromate.
            
            
              § 415.351
              Specialized definitions. [Reserved]
            
            
              § 415.352
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except as provided for in § 415.172.
            
            
              §§ 415.353-415.355
              [Reserved]
            
            
              § 415.356
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.352.
              [49 FR 33421, Aug. 22, 1984]
            
          
          
            Subpart AJ—Copper Salts Production Subcategory
            
              Source:
              49 FR 33421, Aug. 22, 1984, unless otherwise noted.
            
            
              
              § 415.360
              Applicability; description of the copper salts production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of copper salts, including (a) copper sulfate, copper chloride, copper iodide, and copper nitrate, and (b) copper carbonate.
            
            
              § 415.361
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean copper salts.
              (c) The term copper shall mean the total copper present in the process wastewater stream exiting the wastewater treatment system.
              (d) The term selenium shall mean the total selenium present in the process wastewater stream exiting the wastewater treatment system.
              (e) The term nickel shall mean the total nickel present in the process wastewater stream exiting the wastewater treatment system.
            
            
              § 415.362
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing copper sulfate, copper chloride, copper iodide, or copper nitrate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              
                Subpart AJ—Copper Sulfate, Copper Chloride, Copper Iodide, Copper Nitrate
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.069
                  0.023
                
                
                  Copper (T)
                  0.0030
                  0.0010
                
                
                  Nickel (T)
                  0.0060
                  0.0020
                
                
                  Selenium (T)
                  0.0015
                  0.00050
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing copper carbonate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AJ—Copper Carbonate
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  4.2
                  1.4
                
                
                  Copper (T)
                  0.19
                  0.064
                
                
                  Nickel (T)
                  0.37
                  0.12
                
                
                  Selenium (T)
                  0.093
                  0.031
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.363
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing copper sulfate, copper chloride, copper iodide, or copper nitrate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for copper (T), nickel (T), and selenium (T) are the same as specified in § 415.362(a).
              
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and producing copper carbonate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for copper (T), nickel (T) and selenium (T) are the same as specified in § 415.362(b).
            
            
              § 415.364
              Pretreatment standards for existing sources (PSES).
              (a) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and producing copper sulfate, copper chloride, copper iodide, or copper nitrate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart AJ—Copper Sulfate, Copper Chloride, Copper Iodide, Copper Nitrate
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Copper(T)
                  3.2
                  1.1
                
                
                  Nickel(T)
                  6.4
                  2.1
                
                
                  Selenium(T)
                  1.6
                  0.53
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for copper (T), nickel (T), and selenium (T) are the same as specified in § 415.362(a).
              (b) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and producing copper carbonate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart AJ—Copper Carbonate
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Copper (T)
                  3.2
                  1.1
                
                
                  Nickel (T)
                  6.4
                  2.1
                
                
                  Selenium (T)
                  1.6
                  0.53
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for copper (T), nickel (T), and selenium (T) are the same as specified in § 415.362(b).
            
            
              § 415.365
              New source performance standards (NSPS).
              (a) Any new source subject to this subpart and producing copper sulfate, copper chloride, copper iodide, or copper nitrate must achieve the following new source performance standards (NSPS): The limitations for pH, TSS, copper (T), nickel (T), and selenium (T), are the same as specified in § 415.362(a).
              (b) Any new source subject to this subpart and producing copper carbonate must achieve the following new source performance standards (NSPS): The limitations for pH, TSS, copper (T), nickel (T), and selenium (T) are the same as specified in § 415.362(b).
            
            
              § 415.366
              Pretreatment standards for new sources (PSNS).
              (a) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing copper sulfate, copper chloride, copper iodide, or copper nitrate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for copper (T), nickel (T), and selenium (T) are the same as specified in § 415.364(a).

              (b) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing copper carbonate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for copper (T), nickel (T), and selenium (T) are the same as specified in § 415.364(b).
            
            
              § 415.367
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing copper sulfate, copper chloride, copper iodide, or copper nitrate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.362(a).
              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing copper carbonate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.362(b).
            
          
          
            Subpart AK—Cuprous Oxide Production Subcategory [Reserved]
          
          
            Subpart AL—Ferric Chloride Production Subcategory
            
              § 415.380
              Applicability; description of the ferric chloride production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of ferric chloride from pickle liquor.
            
            
              § 415.381
              Specialized definitions.
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated nonprocess wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.382
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.383
              [Reserved]
            
            
              § 415.384
              Pretreatment standards for existing sources (PSES).

              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart AL—Ferric Chloride
                
                  Pollutant or pollutant property
                  PSES limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Total Chromium
                  3.0
                  1.0
                
                
                  Hexavalent Chromium
                  0.25
                  0.09
                
                
                  Copper (T)
                  1.0
                  0.50
                
                
                  Nickel (T)
                  2.0
                  1.0
                
                
                  Zinc (T)
                  5.0
                  2.5
                
              
            
            
              § 415.385
              [Reserved]
            
            
              § 415.386
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.382.
              [49 FR 33423, Aug. 22, 1984]
            
          
          
            Subpart AM—Ferrous Sulfate Production Subcategory [Reserved]
          
          
            Subpart AN—Fluorine Production Subcategory
            
              § 415.400
              Applicability; description of the fluorine production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of fluorine by the liquid hydrofluoric acid electrolysis process.
            
            
              § 415.401
              Specialized definitions.
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers, and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.402
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              §§ 415.403-415.405
              [Reserved]
            
            
              § 415.406
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.402.
              [49 FR 33423, Aug. 22, 1984]
            
          
          
            
            Subpart AO—Hydrogen Production Subcategory
            
              § 415.410
              Applicability; description of the hydrogen production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of hydrogen as a refinery by-product.
            
            
              § 415.411
              Specialized definitions.
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated nonprocess wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated nonprocess wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.412
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except as provided for in part 419 of this chapter (39 FR 16560).
            
          
          
            Subpart AP—Hydrogen Cyanide Production Subcategory
            
              § 415.420
              Applicability; description of the hydrogen cyanide production subcategory.
              This subpart applies to discharges to waters of the United States and introduction of pollutants into publicly owned treatment works resulting from the production of hydrogen cyanide by the Andrussow process.
            
            
              § 415.421
              Specialized definitions.
              For the purposes of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product means hydrogen cyanide.
              (c) The term Cyanide A means those cyanides amenable to chlorination and is determined by the methods specified in 40 CFR 136.3.
            
            
              § 415.422
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                Subpart AP—Hydrogen Cyanide
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  8.6
                  3.2
                
                
                  Cyanide A
                  0.10
                  0.021
                
                
                  Total Cyanide
                  0.65
                  0.23
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 10.5.
              
            
            
              § 415.423
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart AP—Hydrogen Cyanide
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Cyanide A
                  0.10
                  0.021
                
                
                  Total Cyanide
                  0.65
                  0.23
                
                
                  Total Residual Chlorine
                  0.086
                  0.051
                
              
            
            
              § 415.424
              [Reserved]
            
            
              § 415.425
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Subpart AP—Hydrogen Cyanide
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  8.6
                  3.2
                
                
                  Cyanide A
                  0.10
                  0.021
                
                
                  Total Cyanide
                  0.65
                  0.23
                
                
                  Total Residual Chlorine
                  0.086
                  0.051
                
                
                  Ph
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 10.5.
              
            
            
              § 415.426
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following Pretreatment Standards for New Sources (PSNS):
              
                Subpart AP—Hydrogen Cyanide
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter
                
                
                  Cyanide A
                  1.7
                  0.36
                
                
                  Total Cyanide
                  11
                  4.0
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Cyanide A and Total Cyanide are the same as specified in § 415.425.
              [47 FR 55227, Dec. 8, 1982]
            
            
              § 415.427
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.422.
            
          
          
            
            Subpart AQ—Iodine Production Subcategory
            
              § 415.430
              Applicability; description of the iodine production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of iodine.
            
            
              § 415.431
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated non-process wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
              [47 FR 28278, June 29, 1982; 47 FR 55227, Dec. 8, 1982]
            
            
              § 415.432
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              §§ 415.433-415.435
              [Reserved]
            
            
              § 415.436
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.432.
              [49 FR 33423, Aug. 22, 1984]
            
          
          
            Subpart AR—Lead Monoxide Production Subcategory
            
              § 415.440
              Applicability; description of the lead monoxide production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of lead monoxide.
            
            
              § 415.441
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated non-process wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment; Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact one it has occurred.
              [47 FR 28278, June 29, 1982; 47 FR 55227, Dec. 8, 1982]
            
            
              § 415.442
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              § 415.443
              [Reserved]
            
            
              § 415.444
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 40 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart AR—Lead Monoxide
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/1)
                
                
                  Lead
                  2.0
                  1.0
                
              
            
            
              § 415.445
              [Reserved]
            
            
              § 415.446
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.442.
              [49 FR 33423, Aug. 22, 1984]
            
          
          
            Subpart AS—Lithium Carbonate Production Subcategory
            
              § 415.450
              Applicability; description of the lithium carbonate production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of lithium carbonate by the Trona process and from spodumene ore.
            
            
              § 415.451
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean lithium carbonate.
            
            
              § 415.452
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using the Trona process must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best praticable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except that residual brine and depleted liquor may be returned to the body of water from which the process brine solution was originally withdrawn.
              (b) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart and using spodumene ore must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AS—Lithium Carbonate
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 pounds) of product
                
                
                  TSS
                  2.7
                  0.90
                
                
                   
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart AT—Manganese Sulfate Production Subcategory [Reserved]
          
          
            Subpart AU—Nickel Salts Production Subcategory
            
              Source:
              49 FR 33423, Aug. 22, 1984, unless otherwise noted.
            
            
              § 415.470
              Applicability; description of the nickel salts production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of nickel salts, including (a) nickel sulfate, nickel chloride, nickel nitrate, and nickel fluoborate, and (b) nickel carbonate.
            
            
              § 415.471
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean nickel salts.
              (c) The term nickel shall mean the total nickel present in the process wastewater stream exiting the wastewater treatment system.
              (d) The term copper shall mean the total copper present in the process wastewater stream exiting the wastewater treatment system.
            
            
              § 415.472
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing nickel sulfate, nickel chloride, nickel nitrate, or nickel fluoborate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AU—Nickel Sulfate, Nickel Chloride, Nickel Nitrate, Nickel Fluoborate
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.096
                  0.032
                
                
                  Nickel (T)
                  0.0060
                  0.0020
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing nickel carbonate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                Subpart AU—Nickel Carbonate
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  17.
                  5.6
                
                
                  Nickel (T)
                  1.1
                  0.35
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.473
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing nickel sulfate, nickel chloride, nickel nitrate, or nickel fluoborate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart AU—Nickel Sulfate, Nickel Chloride, Nickel Nitrate, Nickel Fluoborate
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  Copper (T)
                  0.00074
                  0.00024
                
                
                  Nickel (T)
                  0.00074
                  0.00024
                
              
              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing nickel carbonate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                Subpart AU—Nickel Carbonate
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) or product
                
                
                  Copper (T)
                  0.13
                  0.042
                
                
                  Nickel (T)
                  0.13
                  0.042
                
              
            
            
              § 415.474
              Pretreatment standards for existing sources (PSES).
              (a) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and producing nickel sulfate, nickel chloride, nickel nitrate, or nickel fluoborate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart AU—Nickel Sulfate, Nickel Chloride, Nickel Nitrate, Nickel Fluoborate
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Copper(T)
                  1.1
                  0.36
                
                
                  Nickel(T)
                  1.1
                  0.36
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for copper (T) and nickel (T) are the same as specified in § 415.473(a).

              (b) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and producing nickel carbonate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
              
                Subpart AU—Nickel Carbonate
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Copper(T)
                  1.1
                  0.36
                
                
                  Nickel(T)
                  1.1
                  0.36
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for copper (T) and nickel (T) are the same as specified in § 415.473(b).
            
            
              § 415.475
              New source performance standards (NSPS).
              (a) Any new source subject to this subpart and producing nickel sulfate, nickel chloride, nickel fluorobate or nickel nitrate must achieve the following new source performance standards (NSPS):
              
                Subpart AU—Nickel Sulfate, Nickel Chloride, Nickel Nitrate, and Nickel Fluoborate
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.096
                  0.032
                
                
                  Copper
                  0.00074
                  0.00024
                
                
                  Nickel
                  0.00074
                  0.00024
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Any new source subject to this subpart and producing nickel carbonate must achieve the following new source performance standards (NSPS):
              
                Subpart AU—Nickel Carbonate
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) or product
                
                
                  TSS
                  17.
                  5.6
                
                
                  Copper
                  0.13
                  0.042
                
                
                  Nickel
                  0.13
                  0.042
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.476
              Pretreatment standards for new sources (PSNS).
              (a) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing nickel sulfate, nickel chloride, nickel fluoborate or nickel nitrate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for copper (T) and nickel (T) are the same as specified in § 415.474(a).
              (b) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing nickel carbonate which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for copper (T) and nickel (T) are the same as specified in § 415.474(b).
            
            
              § 415.477
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing nickel sulfate, nickel chloride, nickel fluoborate or nickel nitrate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.472(a).

              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing nickel carbonate must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.472(b).
            
          
          
            Subpart AV—Strong Nitric Acid Production Subcategory [Reserved]
          
          
            Subpart AW—Oxygen and Nitrogen Production Subcategory
            
              § 415.490
              Applicability; description of the oxygen and nitrogen production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of oxygen and nitrogen by air liquification.
            
            
              § 415.491
              Specialized definitions. [Reserved]
            
            
              § 415.492
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AW—Oxygen and Nitrogen
                
                  Pollution or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Oil and grease
                  0.0020
                  0.0010
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart AX—Potassium Chloride Production Subcategory
            
              § 415.500
              Applicability; description of the potassium chloride production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of potassium chloride by the Trona process and by the mining process.
            
            
              § 415.501
              Specialized definitions. [Reserved]
            
            
              § 415.502
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters, except that residual brine and depleted liquor may be returned to the body of water from which the process brine solution was originally withdrawn.
            
            
              §§ 415.503-415.505
              [Reserved]
            
            
              § 415.506
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.502.
              [49 FR 33425, Aug. 22, 1984]
            
          
          
            Subpart AY—Potassium Iodide Production Subcategory
            
              § 415.510
              Applicability; description of the potassium iodide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of potassium iodide.
            
            
              § 415.511
              Specialized definitions.
              For the purpose of this subpart:

              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean potassium iodide.
            
            
              § 415.512
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart AY—Potassium Iodide
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.090
                  0.030
                
                
                  Sulfide
                  0.015
                  0.0050
                
                
                  Iron
                  0.015
                  0.0050
                
                
                  Barium
                  0.0090
                  0.0030
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
          
          
            Subpart AZ—Potassium Permanganate Production Subcategory [Reserved]
          
          
            Subpart BA—Silver Nitrate Production Subcategory
            
              § 415.530
              Applicability; description of the silver nitrate production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from the production of silver nitrate.
            
            
              § 415.531
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean silver nitrate.
              (c) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (d) The term process wastewater pollutants means pollutants present in process wastewater.
              (e) The term contaminated non-process wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, That all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.532
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              
                Subpart BA—Silver Nitrate
                
                  Pollutant or pollutant property
                  BPT limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  Silver
                  0.0090
                  0.0030
                
                
                  TSS
                  0.069
                  0.023
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.533
              [Reserved]
            
            
              § 415.534
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart BA—Silver Nitrate
                
                  Pollution or pollutant property
                  PSES limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligram per liter (mg/l)
                
                
                  Silver
                  1.0
                  0.5
                
              
            
          
          
            Subpart BB—Sodium Bisulfite Production Subcategory
            
              § 415.540
              Applicability; description of the sodium bisulfite production subcategory.
              This subpart applies to discharges to waters of the United States and introduction of pollutants into publicly owned treatment works resulting from the production of sodium bisulfite.
            
            
              § 415.541
              Specialized definitions.
              For the purposes of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product means sodium bisulfite.
            
            
              § 415.542
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart BB—Sodium Bisulfite
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per 1,000 lb) of product
                
                
                  TSS
                  0.32
                  0.080
                
                
                  COD
                  3.8
                  0.95
                
                
                  Chromium (T)
                  0.0020
                  0.00063
                
                
                  Zinc (T)
                  0.0051
                  0.0015
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.543
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations on COD, Chromium(T), and Zinc(T) are the same as specified in § 415.542.
            
            
              § 415.544
              [Reserved]
            
            
              § 415.545
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): The limitations are the same as specified in § 415.542.
            
            
              
              § 415.546
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following Pretreatment Standards for New Sources (PSNS):
              
                Subpart BB—Sodium Bisulfite
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter
                
                
                  Chromium (T)
                  1.3
                  0.42
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for Chromium (T) are the same as specified in § 415.545.
              [47 FR 55227, Dec. 8, 1982]
            
            
              § 415.547
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 414.542.
            
          
          
            Subpart BC—Sodium Fluoride Production Subcategory
            
              § 415.550
              Applicability; description of the sodium fluoride production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from the production of sodium fluoride by the anhydrous neutralization process and by the silico fluoride process.
            
            
              § 415.551
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated non-process wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control, such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.552
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control techology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              
              § 415.553
              [Reserved]
            
            
              § 415.554
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 493.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart BC—Sodium Fluoride
                
                  Pollution or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Fluoride
                  50
                  25
                
              
            
            
              § 415.555
              [Reserved]
            
            
              § 415.556
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.552.
              [49 FR 33425, Aug. 22, 1984]
            
          
          
            Subpart BD—Sodium Hydrosulfide Production Subcategory [Reserved]
          
          
            Subpart BE—Sodium Hydrosulfite Production Subcategory [Reserved]
          
          
            Subpart BF—Sodium Silicofluoride Production Subcategory [Reserved]
          
          
            Subpart BG—Sodium Thiosulfate Production Subcategory [Reserved]
          
          
            Subpart BH—Stannic Oxide Production Subcategory
            
              § 415.600
              Applicability; description of the stannic oxide production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of stannic oxide by the reaction of tin metal with air or oxygen.
            
            
              § 415.601
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated nonprocess wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated non-process wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, byproduct or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              
              § 415.602
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              §§ 415.603-415.605
              [Reserved]
            
            
              § 415.606
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.602.
              [49 FR 33425, Aug. 22, 1984]
            
          
          
            Subpart BI—Sulfur Dioxide Production Subcategory [Reserved]
          
          
            Subpart BJ—Zinc Oxide Production Subcategory [Reserved]
          
          
            Subpart BK—Zinc Sulfate Production Subcategory
            
              § 415.630
              Applicability; description of the zinc sulfate production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of zinc sulfate.
            
            
              § 415.631
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (c) The term process wastewater pollutants means pollutants present in process wastewater.
              (d) The term contaminated non-process wastewater shall mean any water which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of (1) rainfall runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment, which are repaired within the shortest reasonable time not to exceed 24 hours after discovery; and (4) discharges from safety showers and related personal safety equipment: Provided, that all reasonable measures have been taken (i) to prevent, reduce and control such contact to the maximum extent feasible; and (ii) to mitigate the effects of such contact once it has occurred.
            
            
              § 415.632
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
            
            
              §§ 415.633-415.635
              [Reserved]
            
            
              § 415.636
              Pretreatment standards for new sources (PSNS).

              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations are the same as specified in § 415.632.
              [49 FR 33425, Aug. 22, 1984]
            
          
          
            Subpart BL—Cadmium Pigments and Salts Production Subcategory
            
              Source:
              49 FR 33426, Aug. 22, 1984, unless otherwise noted.
            
            
              § 415.640
              Applicability; description of the cadmium pigments and salts production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of cadmium pigments and salts including cadmium chloride, cadmium nitrate, and cadmium sulfate salts.
            
            
              § 415.641
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean cadmium pigment or cadmium salt.
              (c) The term cadmium shall mean the total cadmium present in the process wastewater stream exiting the wastewater treatment system.
              (d) The term selenium shall mean the total selenium present in the process wastewater stream exiting the wastewater treatment system.
              (e) The term zinc shall mean the total zinc present in the process wastewater stream exiting the wastewater treatment system.
            
            
              § 415.642
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing cadmium pigments must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              
                Subpart BL—Cadmium Pigments
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  2.59
                  1.57
                
                
                  Cadmium (T)
                  0.078
                  0.026
                
                
                  Selenium (T)
                  0.11
                  0.037
                
                
                  Zinc (T)
                  0.017
                  0.0092
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing cadmium salts must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart BL—Cadmium Salts
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.0016
                  0.001
                
                
                  Cadmium (T)
                  4.87 × 10−5
                  
                  1.62 × 10−5
                  
                
                
                  Selenium (T)
                  7.0 × 10−5
                  
                  2.3 × 10−5
                  
                
                
                  Zinc (T)
                  1.04 × 10−5
                  
                  5.8 × 10−6
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.643
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).

              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing cadmium pigments must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for Cadmium (T), Selenium (T), and Zinc (T) are the same as specified in § 415.642(a).
              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing cadmium salts must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for cadmium (T), selenium (T), and zinc (T) are the same as specified in § 414.642(b).
            
            
              § 415.644
              Pretreatment standards for existing sources (PSES).
              (a) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and producing cadmium pigments which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart BL—Cadmium Pigments
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Cadmium (T)
                  0.84
                  0.28
                
                
                  Selenium (T)
                  1.1
                  0.40
                
                
                  Zinc (T)
                  0.18
                  0.10
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for cadmium (T), selenium (T), and zinc (T) are the same as specified in § 415.642(a).
              (b) Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart and producing cadmium salts which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart BL—Cadmium Salts
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Cadmium (T)
                  0.84
                  0.28
                
                
                  Selenium (T)
                  1.1
                  0.40
                
                
                  Zinc (T)
                  0.18
                  0.10
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for cadmium (T), selenium (T), and zinc (T) are the same as specified in § 415.642(b).
            
            
              § 415.645
              New source performance standards (NSPS).
              (a) Any new source subject to this subpart and producing cadmium pigments must achieve the following new source performance standards (NSPS): The limitations for pH, TSS, cadmium (T), selenium (T), and zinc (T), are the same as specified in § 415.642(a).
              (b) Any new source subject to this subpart and producing cadmium salts must achieve the following new source performance standards (NSPS): The limitations for pH, TSS, cadmium (T), selenium (T), and zinc (T), are the same as specified in § 415.642(b).
            
            
              § 415.646
              Pretreatment standards for new sources (PSNS).
              (a) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing cadmium pigments which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for cadmium (T), selenium (T), and zinc (T), are the same as specified in § 415.644(a).

              (b) Except as provided in 40 CFR 403.7, any new source subject to this subpart and producing cadmium salts which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for cadmium (T), selenium (T), and zinc (T) are the same as specified in § 415.644(b).
            
            
              § 415.647
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing cadmium pigments must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.642(a).
              (b) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart and producing cadmium salts must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.642(b).
            
          
          
            Subpart BM—Cobalt Salts Production Subcategory
            
              Source:
              49 FR 33427, Aug. 22, 1984, unless otherwise noted.
            
            
              § 415.650
              Applicability; description of the cobalt salts production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of cobalt salts.
            
            
              § 415.651
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean cobalt salts.
              (c) The term cobalt shall mean the total cobalt present in the process wastewater stream exiting the wastewater treatment system.
              (d) The term copper shall mean the total copper present in the process wastewater stream exiting the wastewater treatment system.
              (e) The term nickel shall mean the total nickel present in the process wastewater stream exiting the wastewater treatment system.
            
            
              § 415.652
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart BM—Cobalt Salts
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.0023
                  0.0014
                
                
                  Cobalt (T)
                  0.0003
                  0.00012
                
                
                  Copper (T)
                  2.7 × 10−4
                  
                  8.3 × 10−5
                  
                
                
                  Nickel (T)
                  2.7 × 10−4
                  
                  8.3 × 10−5
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.653
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT): The limitations for cobalt (T), copper (T), and nickel (T), are the same as specified in § 415.652.
            
            
              
              § 415.654
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart BM—Cobalt Salts
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Cobalt (T)
                  3.6
                  1.4
                
                
                  Copper (T)
                  3.3
                  1.0
                
                
                  Nickel (T)
                  3.3
                  1.0
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for cobalt (T), copper (T), and nickel (T), are the same as specified in § 415.652.
            
            
              § 415.655
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS): The limitations for pH, TSS, cobalt (T), copper (T), and nickel (T) are the same as specified in § 415.652.
            
            
              § 415.656
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for cobalt (T), copper (T), and nickel (T), are the same as specified in § 415.654.
            
            
              § 415.657
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.652.
            
          
          
            Subpart BN—Sodium Chlorate Production Subcategory
            
              Source:
              49 FR 33428, Aug. 22, 1984, unless otherwise noted.
            
            
              § 415.660
              Applicability; description of the sodium chlorate production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of sodium chlorate.
            
            
              § 415.661
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean sodium chlorate.
              (c) The term chromium shall mean the total chromium present in the process wastewater stream exiting the wastewater treatment system.
              (d) The term chlorine shall mean the total residual chlorine present in the process wastewater stream exiting the wastewater treatment system.
              (e) The term antimony shall mean the total antimony present in the process wastewater stream exiting the wastewater treatment system.
            
            
              § 415.662
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              
                Subpart BN—Sodium Chlorate
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.12
                  0.068
                
                
                  Antimony (T)
                  0.0086
                  0.0043
                
                
                  Chromium (T)
                  0.0027
                  0.0014
                
                
                  Chlorine (total residual)
                  0.0041
                  0.0024
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) [Reserved]
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              § 415.663
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              
                Subpart BN—Sodium Chlorate
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  Antimony (T)
                  0.0043
                  0.0022
                
                
                  Chromium (T)
                  0.0017
                  0.00086
                
                
                  Chlorine (total residual)
                  0.0041
                  0.0024
                
              
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              § 415.664
              Pretreatment standards for existing sources (PSES). [Reserved]
            
            
              § 415.665
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Subpart BN—Sodium Chlorate
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (or pounds per/1,000 lb) of product
                
                
                  TSS
                  0.076
                  0.046
                
                
                  Antimony (T)
                  0.0043
                  0.0022
                
                
                  Chromium (T)
                  0.0017
                  0.00086
                
                
                  Chlorine (total residual)
                  0.0041
                  0.0024
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 415.666
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS):
              
                Subpart BN—Sodium Chlorate
                
                  Pollutant or pollutant property
                  PSNS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Antimony (T)
                  1.6
                  0.8
                
                
                  Chromium (T)
                  0.64
                  0.32
                
              
              In cases where POTWs find it necessary to impose mass limitations, the following equivalent mass limitations are provided as an alternate: The limitations for antimony(T) and chromium(T) are the same as specified in § 415.663.
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              
              § 415.667
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.662.
            
          
          
            Subpart BO—Zinc Chloride Production Subcategory
            
              Source:
              49 FR 33428, Aug. 22, 1984, unless otherwise noted.
            
            
              § 415.670
              Applicability; description of the zinc chloride production subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into treatment works which are publicly owned resulting from the production of zinc chloride.
            
            
              § 415.671
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean zinc chloride.
              (c) The term arsenic shall mean the total arsenic present in the process wastewater stream exiting the wastewater treatment system.
              (d) The term zinc shall mean the total zinc present in the process wastewater stream exiting the wastewater treatment system.
              (e) The term lead shall mean the total lead present in the process wastewater stream exiting the wastewater treatment system.
            
            
              § 415.672
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              
                Subpart BO—Zinc Chloride
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  TSS
                  43
                  25
                
                
                  Arsenic (T)
                  3.0
                  1.0
                
                
                  Zinc (T)
                  11.4
                  3.8
                
                
                  Lead (T)
                  1.8
                  0.6
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 10.0
              
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              § 415.673
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              
                Subpart BO—Zinc Chloride
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Arsenic (T)
                  3.0
                  1.0
                
                
                  Zinc (T)
                  2.3
                  0.76
                
                
                  Lead (T)
                  0.18
                  0.048
                
              
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              
              § 415.674
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES):
              
                Subpart BO—Zinc Chloride
                
                  Pollutant or pollutant property
                  PSES effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Arsenic (T)
                  3.0
                  1.0
                
                
                  Zinc (T)
                  2.3
                  0.76
                
                
                  Lead (T)
                  0.18
                  0.048
                
              
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              § 415.675
              New source performance standards (NSPS).
              Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                Subpart BO—Zinc Chloride
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  TSS
                  28
                  17
                
                
                  Arsenic (T)
                  3.0
                  1.0.
                
                
                  Zinc (T)
                  2.3
                  0.76
                
                
                  Lead (T)
                  0.18
                  0.048
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 10.0.
              
              [49 FR 33428, Aug. 22, 1984; 49 FR 37594, Sept. 25, 1984]
            
            
              § 415.676
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS): The limitations for arsenic (T), zinc (T), and lead (T) are the same as specified in § 415.674.
            
            
              § 415.677
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32 any existing point source subject to this subpart must acheive the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations are the same for TSS and pH as specified in § 415.672.
            
          
        
        
          PART 416 [RESERVED]
        
        
          Pt. 417
          PART 417—SOAP AND DETERGENT MANUFACTURING POINT SOURCE CATEGORY
          
            
              Subpart A—Soap Manufacturing by Batch Kettle Subcategory
              Sec.
              417.10
              Applicability; description of the soap manufacturing by batch kettle subcategory.
              417.11
              Specialized definitions.
              417.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.14
              Pretreatment standards for existing sources.
              417.15
              Standards of performance for new sources.
              417.16
              Pretreatment standards for new sources.
            
            
              Subpart B—Fatty Acid Manufacturing by Fat Splitting Subcategory
              417.20
              Applicability; description of the fatty acid manufacturing by fat splitting subcategory.
              417.21
              Specialized definitions.
              417.22

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              
              417.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.24
              Pretreatment standards for existing sources.
              417.25
              Standards of performance for new sources.
              417.26
              Pretreatment standards for new sources.
            
            
              Subpart C—Soap Manufacturing by Fatty Acid Neutralization Subcategory
              417.30
              Applicability; description of the soap manufacturing by fatty acid neutralization subcategory.
              417.31
              Specialized definitions.
              417.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.34
              Pretreatment standards for existing sources.
              417.35
              Standards of performance for new sources.
              417.36
              Pretreatment standards for new sources.
            
            
              Subpart D—Glycerine Concentration Subcategory
              417.40
              Applicability; description of the glycerine concentration subcategory.
              417.41
              Specialized definitions.
              417.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.44
              Pretreatment standards for existing sources.
              417.45
              Standards of performance for new sources.
              417.46
              Pretreatment standards for new sources.
            
            
              Subpart E—Glycerine Distillation Subcategory
              417.50
              Applicability; description of the glycerine distillation subcategory.
              417.51
              Specialized definitions.
              417.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.54
              Pretreatment standards for existing sources.
              417.55
              Standards of performance for new sources.
              417.56
              Pretreatment standards for new sources.
            
            
              Subpart F—Manufacture of Soap Flakes and Powders Subcategory
              417.60
              Applicability; description of the manufacture of soap flakes and powders subcategory.
              417.61
              Specialized definitions.
              417.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.64
              Pretreatment standards for existing sources.
              417.65
              Standards of performance for new sources.
              417.66
              Pretreatment standards for new sources.
            
            
              Subpart G—Manufacture of Bar Soaps Subcategory
              417.70
              Applicability; description of the manufacture of bar soaps subcategory.
              417.71
              Specialized definitions.
              417.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.74
              Pretreatment standards for existing sources.
              417.75
              Standards of performance for new sources.
              417.76
              Pretreatment standards for new sources.
            
            
              Subpart H—Manufacture of Liquid Soaps Subcategory
              417.80

              Applicability; description of the manufacture of liquid soaps subcategory.
              
              417.81
              Specialized definitions.
              417.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.84
              Pretreatment standards for existing sources.
              417.85
              Standards of performance for new sources.
              417.86
              Pretreatment standards for new sources.
            
            
              Subpart I—Oleum Sulfonation and Sulfation Subcategory
              417.90
              Applicability; description of the oleum sulfonation and sulfation subcategory.
              417.91
              Specialized definitions.
              417.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.93
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.94
              Pretreatment standards for existing sources.
              417.95
              Standards of performance for new sources.
              417.96
              Pretreatment standards for new sources.
            
            
              Subpart J—Air—SO3 Sulfation and Sulfonation Subcategory
              417.100
              Applicability; description of the air—SO3 sulfation and sulfonation subcategory.
              417.101
              Specialized definitions.
              417.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.103
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.104
              Pretreatment standards for existing sources.
              417.105
              Standards of performance for new sources.
              417.106
              Pretreatment standards for new sources.
            
            
              Subpart K—SO3 Solvent and Vacuum Sulfonation Subcategory
              417.110
              Applicability; description of the SO3 solvent and vacuum sulfonation subcategory.
              417.111
              Specialized definitions.
              417.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.113
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.114
              Pretreatment standards for existing sources.
              417.115
              Standards of performance for new sources.
              417.116
              Pretreatment standards for new sources.
            
            
              Subpart L—Sulfamic Acid Sulfation Subcategory
              417.120
              Applicability; description of the sulfamic acid sulfation subcategory.
              417.121
              Specialized definitions.
              417.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.123
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.124
              Pretreatment standards for existing sources.
              417.125
              Standards of performance for new sources.
              417.126
              Pretreatment standards for new sources.
            
            
              Subpart M—Chlorosulfonic Acid Sulfation Subcategory
              417.130
              Applicability; description of the chlorosulfonic acid sulfation subcategory.
              417.131
              Specialized definitions.
              417.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.134

              Pretreatment standards for existing sources.
              
              417.135
              Standards of performance for new sources.
              417.136
              Pretreatment standards for new sources.
            
            
              Subpart N—Neutralization of Sulfuric Acid Esters and Sulfonic Acids Subcategory
              417.140
              Applicability; description of the neutralization of sulfuric acid esters and sulfonic acids subcategory.
              417.141
              Specialized definitions.
              417.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.143
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.144
              Pretreatment standards for existing sources.
              417.145
              Standards of performance for new sources.
              417.146
              Pretreatment standards for new sources.
            
            
              Subpart O—Manufacture of Spray Dried Detergents Subcategory
              417.150
              Applicability; description of the manufacture of spray dried detergents subcategory.
              417.151
              Specialized definitions.
              417.152
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.153
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.154
              [Reserved]
              417.155
              Standards of performance for new sources.
              417.156
              Pretreatment standards for new sources.
            
            
              Subpart P—Manufacture of Liquid Detergents Subcategory
              417.160
              Applicability; description of the manufacture of liquid detergents subcategory.
              417.161
              Specialized definitions.
              417.162
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.163
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.164
              [Reserved]
              417.165
              Standards of performance for new sources.
              417.166
              Pretreatment standards for new sources.
            
            
              Subpart Q—Manufacture of Detergents by Dry Blending Subcategory
              417.170
              Applicability; description of the manufacturing of detergents by dry blending subcategory.
              417.171
              Specialized definitions.
              417.172
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.173
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.174
              [Reserved]
              417.175
              Standards of performance for new sources.
              417.176
              Pretreatment standards for new sources.
            
            
              Subpart R—Manufacture of Drum Dried Detergents Subcategory
              417.180
              Applicability; description of the manufacture of drum dried detergents subcategory.
              417.181
              Specialized definitions.
              417.182
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              417.183
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.184
              [Reserved]
              417.185
              Standards of performance for new sources.
              417.186
              Pretreatment standards for new sources.
            
            
              Subpart S—Manufacture of Detergent Bars and Cakes Subcategory
              417.190
              Applicability; description of the manufacture of detergent bars and cakes subcategory.
              417.191
              Specialized definitions.
              417.192

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              
              417.193
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              417.194
              Pretreatment standards for existing sources.
              417.195
              Standards of performance for new sources.
              417.196
              Pretreatment standards for new sources.
            
          
          
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), and 307(c) of the Federal Water Pollution Control Act as amended, (the Act); 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c) and 1317(c), 86 Stat. 816 et seq.; Pub. L. 92-500.
          
          
            Source:
            39 FR 13372, Apr. 12, 1974, unless otherwise noted.
          
          
            Subpart A—Soap Manufacturing by Batch Kettle Subcategory
            
              § 417.10
              Applicability; description of the soap manufacturing by batch kettle subcategory.
              The provisions of this subpart are applicable to discharges resulting from the operations in which neat soap is produced through saponification of animal and vegetable fats and oils by boiling in kettles.
            
            
              § 417.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term neat soap shall mean the solution of completely saponified and purified soap containing about 20-30 percent water which is ready for final formulation into a finished product.
            
            
              § 417.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  1.80
                  0.60
                
                
                  COD
                  4.50
                  1.50
                
                
                  TSS
                  1.20
                  .40
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  1.80
                  0.60
                
                
                  COD
                  4.50
                  1.50
                
                
                  TSS
                  1.20
                  .40
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.10
                  1.05
                
                
                  TSS
                  0.80
                  .40
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.10
                  1.05
                
                
                  TSS
                  0.80
                  .40
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.14
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [40 FR 6441, Feb. 11, 1975, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.10
                  1.05
                
                
                  TSS
                  0.80
                  .40
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.10
                  1.05
                
                
                  TSS
                  0.40
                  .40
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33952, June 29, 1995]
            
          
          
            Subpart B—Fatty Acid Manufacturing by Fat Splitting Subcategory
            
              § 417.20
              Applicability; description of the fatty acid manufacturing by fat splitting subcategory.
              The provisions of this subpart are applicable to discharges resulting from the splitting of fats to fatty acids by hydrolysis and the subsequent processing of the fatty acids (e.g., refining and hydrogenation) to produce a suitable feed material for manufacture of soap by fatty acid neutralization.
            
            
              § 417.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
            
            
              § 417.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
              (a) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  3.60
                  1.20
                
                
                  COD
                  9.90
                  3.30
                
                
                  TSS
                  6.60
                  2.20
                
                
                  Oil and grease
                  0.90
                  .30
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  3.60
                  1.20
                
                
                  COD
                  9.90
                  3.30
                
                
                  TSS
                  6.60
                  2.20
                
                
                  Oil and grease
                  0.90
                  .30
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the hydrogenation of fatty acids, which may be discharged by a point source subject to the provisions of this subpart in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.45
                  0.15
                
                
                  COD
                  0.75
                  .25
                
                
                  TSS
                  0.30
                  .10
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.45
                  0.15
                
                
                  COD
                  0.75
                  .25
                
                
                  TSS
                  0.30
                  .10
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.50
                  0.25
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.40
                  .20
                
                
                  Oil and grease
                  0.30
                  .15
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.50
                  0.25
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.40
                  .20
                
                
                  Oil and grease
                  0.30
                  .15
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the hydrogenation of fatty acids, which may be discharged by a point source subject to the provisions of this subpart in addition to the discharge allowed by paragraph (a) of this section.
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.24
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [40 FR 6442, Feb. 11, 1975, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.25
              Standards of performance for new sources.
              (a) The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.50
                  0.25
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.40
                  .20
                
                
                  Oil and grease
                  0.30
                  .15
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.50
                  0.25
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.40
                  .20
                
                
                  Oil and grease
                  0.30
                  .15
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section and attributable to the hydrogenation of fatty acids, which may be discharged by a new source subject to the provisions of this subpart in addition to the discharge allowed by paragraph (a) of this section.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.20
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.26
              Pretreatment standards for new sources.

              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33952, June 29, 1995]
            
          
          
            Subpart C—Soap Manufacturing by Fatty Acid Neutralization Subcategory
            
              § 417.30
              Applicability; description of the soap manufacturing by fatty acid neutralization subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacturing of neat soap by neutralizing refined fatty acids with an alkaline material in approximately stoichiemetric amounts in batch or continuous operations.
            
            
              § 417.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term neat soap shall mean the solution of completely saponified and purified soap containing about 20-30 percent water which is ready for final formulation into a finished product.
            
            
              § 417.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.06
                  .02
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.06
                  .02
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974; 39 FR 17841, May 21, 1974, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              
              § 417.34
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [40 FR 6442, Feb. 11, 1975, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33952, June 29, 1995]
            
          
          
            Subpart D—Glycerine Concentration Subcategory
            
              § 417.40
              Applicability; description of the glycerine concentration subcategory.
              The provisions of this subpart are applicable to discharges resulting from the concentration of sweet water from saponification or fat splitting to approximately 60 to 80 percent crude glycerine content.
            
            
              § 417.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term sweet water shall mean the solution of 8-10 percent crude glycerine and 90-22 percent water that is a by-product of saponification or fat splitting.
            
            
              § 417.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  4.50
                  1.50
                
                
                  COD
                  13.50
                  4.50
                
                
                  TSS
                  0.60
                  .20
                
                
                  
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  4.50
                  1.50
                
                
                  COD
                  13.50
                  4.50
                
                
                  TSS
                  0.60
                  .20
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974; 39 FR 17540, May 17, 1974, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.40
                  1.20
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.08
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.40
                  1.20
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.08
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.44
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [40 FR 6442, Feb. 11, 1975, as amended at 60 FR 33952, June 29, 1995]
            
            
              § 417.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.40
                  1.20
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.08
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.80
                  0.40
                
                
                  COD
                  2.40
                  1.20
                
                
                  TSS
                  0.20
                  .10
                
                
                  Oil and grease
                  0.08
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.46
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33953, June 29, 1995]
            
          
          
            
            Subpart E—Glycerine Distillation Subcategory
            
              § 417.50
              Applicability; description of the glycerine distillation subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of finished glycerine of various grades (e.g., USP) through concentration from crude glycerine by means of distillation.
            
            
              § 417.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
            
            
              § 417.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  1.50
                  0.50
                
                
                  COD
                  4.50
                  1.50
                
                
                  TSS
                  0.60
                  .20
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  1.50
                  0.50
                
                
                  COD
                  4.50
                  1.50
                
                
                  TSS
                  0.60
                  .20
                
                
                  Oil and grease
                  0.30
                  .10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.08
                  .04
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.08
                  .04
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.54
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              
              [40 FR 6442, Feb. 11, 1975, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.55
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.08
                  .04
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  1.80
                  .90
                
                
                  TSS
                  0.08
                  .04
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.56
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33953, June 29, 1995]
            
          
          
            Subpart F—Manufacture of Soap Flakes and Powders Subcategory
            
              § 417.60
              Applicability; description of the manufacture of soap flakes and powders subcategory.
              The provisions of this subpart are applicable to discharges resulting from all operations associated with the manufacture of soap flakes and powders, commencing with the drying of the neat soap to and including packaging of the finished flakes and powders.
            
            
              § 417.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term neat soap shall mean the solution of completely saponified and purified soap containing about 20-30 percent water which is ready for final formulation into a finished product.
            
            
              § 417.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.64
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [40 FR 6442, Feb. 11, 1975, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.65
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.66
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33953, June 29, 1995]
            
          
          
            Subpart G—Manufacture of Bar Soaps Subcategory
            
              § 417.70
              Applicability; description of the manufacture of bar soaps subcategory.
              The provisions of this subpart are applicable to discharges resulting from all operations associated with conversion of neat soap to finished bar soaps, including drying, milling, plodding, stamping and packaging.
            
            
              § 417.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term neat soap shall mean the solution of completely saponified and purified soap containing about 20-30 percent water which is ready for final formulation into a finished product.
            
            
              
              § 417.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  1.02
                  0.34
                
                
                  COD
                  2.55
                  .85
                
                
                  TSS
                  1.74
                  .58
                
                
                  Oil and grease
                  0.12
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  1.02
                  0.34
                
                
                  COD
                  2.55
                  .85
                
                
                  TSS
                  1.74
                  .58
                
                
                  Oil and grease
                  0.12
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.40
                  0.20
                
                
                  COD
                  1.20
                  .60
                
                
                  TSS
                  0.68
                  .34
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.40
                  0.20
                
                
                  COD
                  1.20
                  .60
                
                
                  TSS
                  0.68
                  .34
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.74
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.75
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.40
                  0.20
                
                
                  COD
                  1.20
                  .60
                
                
                  TSS
                  0.68
                  .34
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.40
                  0.20
                
                
                  COD
                  1.20
                  .60
                
                
                  TSS
                  0.68
                  .34
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.76
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33953, June 29, 1995]
            
          
          
            Subpart H—Manufacture of Liquid Soaps Subcategory
            
              § 417.80
              Applicability; description of the manufacture of liquid soaps subcategory.
              The provisions of this subpart are applicable to discharges resulting from the blending of ingredients employed in the manufacture of liquid soaps and the packaging of the finished products.
            
            
              § 417.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
            
            
              § 417.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.84
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33953, June 29, 1995]
            
            
              § 417.85
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.86
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33954, June 29, 1995]
            
          
          
            Subpart I—Oleum Sulfonation and Sulfation Subcategory
            
              § 417.90
              Applicability; description of the oleum sulfonation and sulfation subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of sulfonic acid and sulfuric acid esters by means of sulfonation and sulfation of raw materials, including but not limited to petroleum derived alkyls, employing oleum in either continuous or batch processes.
            
            
              § 417.91
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amendable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.09
                  0.02
                
                
                  COD
                  0.40
                  .09
                
                
                  TSS
                  0.15
                  .03
                
                
                  Surfactants
                  0.15
                  .03
                
                
                  Oil and grease
                  0.25
                  .07
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.09
                  0.02
                
                
                  COD
                  0.40
                  .09
                
                
                  TSS
                  0.15
                  .03
                
                
                  Surfactants
                  0.15
                  .03
                
                
                  Oil and grease
                  0.25
                  .07
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.93
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.07
                  0.02
                
                
                  COD
                  0.27
                  .09
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.09
                  .03
                
                
                  Oil and grease
                  0.21
                  .07
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.07
                  0.02
                
                
                  COD
                  0.27
                  .09
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.09
                  .03
                
                
                  Oil and grease
                  0.21
                  .07
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.94
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.95
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.09
                  .03
                
                
                  TSS
                  0.06
                  .02
                
                
                  Surfactants
                  0.03
                  .01
                
                
                  Oil and grease
                  0.12
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.09
                  .03
                
                
                  TSS
                  0.06
                  .02
                
                
                  Surfactants
                  0.03
                  .01
                
                
                  Oil and grease
                  0.12
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.96
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33954, June 29, 1995]
            
          
          
            Subpart J—Air—SO3 Sulfation and Sulfonation Subcategory
            
              § 417.100
              Applicability; description of the air—SO3 sulfation and sulfonation subcategory.

              The provisions of this subpart are applicable to discharges resulting from the manufacture of sulfonic acids and sulfuric acid esters by means of sulfation and sulfonation employing air and sulfur trioxide (SO3), in either continuous or batch processes.
            
            
              § 417.101
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  4.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.15
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  4.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.103
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.19
                
                
                  COD
                  1.10
                  .55
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.36
                  .18
                
                
                  Oil and grease
                  0.08
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.19
                
                
                  COD
                  1.10
                  .55
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.36
                  .18
                
                
                  Oil and grease
                  0.08
                  .04
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.104
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.105
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.18
                  0.09
                
                
                  COD
                  0.80
                  .40
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.18
                  .09
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.18
                  0.09
                
                
                  COD
                  0.80
                  .40
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.18
                  .09
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.106
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33954, June 29, 1995]
            
          
          
            Subpart K—SO3 Solvent and Vacuum Sulfonation Subcategory
            
              § 417.110
              Applicability; description of the SO3 solvent and vacuum sulfonation subcategory.

              The provisions of this subpart are applicable to discharges resulting from the operations in which undiluted SO3 and organic reactant are fed through a mixing nozzle into a vacuum reactor where the sulfonation of the organic reactant takes place.
            
            
              § 417.111
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  3.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  3.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.10
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.113
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .45
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .45
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.114
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.115
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .45
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .45
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.116
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33954, June 29, 1995]
            
          
          
            Subpart L—Sulfamic Acid Sulfation Subcategory
            
              § 417.120
              Applicability; description of the sulfamic acid sulfation subcategory.
              The provisions of this subpart are applicable to discharges resulting from operations in which sulfamic acid is employed as the sulfating agent.
            
            
              § 417.121
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  4.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.15
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  4.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.15
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.123
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .48
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .48
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.124
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33954, June 29, 1995]
            
            
              § 417.125
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .45
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.20
                  0.10
                
                
                  COD
                  0.90
                  .45
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.126
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33954, June 29, 1995]
            
          
          
            Subpart M—Chlorosulfonic Acid Sulfation Subcategory
            
              § 417.130
              Applicability; description of the chlorosulfonic acid sulfation subcategory.
              The provisions of this subpart are applicable to discharges resulting from sulfation of alcohols, alkylphenols and alcohol ethoxylates utilizing chlorosulfonic acid as the sulfating agent.
            
            
              § 417.131
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amendable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  4.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.15
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.90
                  0.30
                
                
                  COD
                  4.05
                  1.35
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.90
                  .30
                
                
                  Oil and grease
                  0.15
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33955, June 29, 1995]
            
            
              § 417.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  1.50
                  .75
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.30
                  .15
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  1.50
                  .75
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.30
                  .15
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.134
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitations.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33955, June 29, 1995]
            
            
              § 417.135
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart;
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  1.50
                  .75
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.30
                  .15
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.30
                  0.15
                
                
                  COD
                  1.50
                  .75
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.30
                  .15
                
                
                  Oil and grease
                  0.06
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.136
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33955, June 29, 1995]
            
          
          
            Subpart N—Neutralization of Sulfuric Acid Esters and Sulfonic Acids Subcategory
            
              § 417.140
              Applicability; description of the neutralization of sulfuric acid esters and sulfonic acids subcategory.
              The provisions of this subpart are applicable to discharges resulting from the continuous or batch neutralization of sulfated and sulfonated alkylbenzenes, alcohols and other materials to convert them to neutral salts.
            
            
              § 417.141
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.06
                  .02
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.09
                  .03
                
                
                  Surfactants
                  0.06
                  .02
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33955, June 29, 1995]
            
            
              § 417.143
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.06
                  .03
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.06
                  .03
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.144
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitations.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33955, June 29, 1995]
            
            
              § 417.145
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.08
                  .04
                
                
                  TSS
                  0.06
                  .03
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.08
                  .04
                
                
                  TSS
                  0.06
                  .03
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.146
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33955, June 29, 1995]
            
          
          
            Subpart O—Manufacture of Spray Dried Detergents Subcategory
            
              § 417.150
              Applicability; description of the manufacture of spray dried detergents subcategory.
              The provisions of this subpart are applicable to discharges resulting from all operations associated with the manufacture of spray dried detergents, including but not limited to assembly and storage of raw materials, crutching, spray drying, blending (including tumble spraying of additives) and packaging.
            
            
              § 417.151
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
              (d) The term normal operation of a spray tower shall mean operation utilizing formulations that present limitted air quality problems from stack gases and associated need for extensive wet scrubbing, and without more than 6 turnarounds in a 30 consecutive day period, thus permitting essentially complete recycle of waste water.
              (e) The term air quality restricted operation of a spray tower shall mean an operation utilizing formulations (e.g., those with high non-ionic content) which require a very high rate of wet scrubbing to maintain desirable quality of stack gases, and thus generate much greater quantities of waste water than can be recycled to process.
              (f) The term fast turnaround operation of a spray drying tower shall mean operation involving more than 6 changes of formulation in a 30 consecutive day period that are of such degree and type (e.g., high phosphate to no phosphate) as to require cleaning of the tower to maintain minimal product quality.
              (g) The term BOD7 shall mean the biochemical oxygen demand as determined by incubation at 20 degrees C for a period of 7 days using an acclimated seed. Agitation employing a magnetic stirrer set at 200 to 500 rpm may be used.
              [39 FR 13372, Apr. 12, 1974, as amended at 40 FR 27454, June 30, 1975]
            
            
              § 417.152
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) For normal operation of spray drying towers as defined above, the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Surfactants
                  0.06
                  .02
                
                
                  Oil and grease
                  0.015
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Surfactants
                  0.06
                  .02
                
                
                  Oil and grease
                  0.015
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) For air quality restricted operation of a spray drying tower, but only when a high rate of wet scrubbing is in operation which produces more waste water than can be recycled to process, the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.24
                  0.03
                
                
                  COD
                  1.05
                  .35
                
                
                  TSS
                  0.30
                  .10
                
                
                  Surfactants
                  0.45
                  .15
                
                
                  Oil and grease
                  0.09
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.24
                  0.08
                
                
                  COD
                  1.05
                  .35
                
                
                  TSS
                  0.30
                  .10
                
                
                  Surfactants
                  0.45
                  .15
                
                
                  Oil and grease
                  0.09
                  .03
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              
              (c) For fast turnaround operation of a spray tower, the following values pertain: The maximum for any one day when the number of turnarounds exceeds six in any particular thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (a) or (b) of this section; and the average of daily values for thirty consecutive days shall be the value shown below multiplied by the number of turnarounds in excess of six and prorated to thirty days plus the appropriate value from paragraph (a) or (b) of this section.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02.
                
                
                  COD
                  0.09.
                
                
                  TSS
                  0.02.
                
                
                  Surfactants
                  0.03.
                
                
                  Oil and grease
                  0.005.
                
                
                  pH
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02.
                
                
                  COD
                  0.09.
                
                
                  TSS
                  0.02.
                
                
                  Surfactants
                  0.03.
                
                
                  Oil and grease
                  0.005.
                
                
                  pH
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33955, June 29, 1995]
            
            
              § 417.153
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              (a) For normal operation of spray drying towers as defined above, the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.08
                  .04
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.08
                  .04
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) For air quality restricted operation of a spray drying tower, but only when a high rate of wet scrubbing is in operation which produces more waste water than can be recycled to process, the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.12
                  0.06
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.14
                  .07
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.12
                  0.06
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.14
                  .07
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (c) For fast turnaround operation of a spray tower, the following values pertain: The maximum for any one day when the number of turnarounds exceeds six in any particular thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (a) or (b) of this section; and the average of daily values for thirty consecutive days shall be the values shown below multiplied by the number of turnarounds in excess of six and prorated to thirty days plus the appropriate value from paragraph (a) or (b) of this section.
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                
                
                  COD
                  0.07
                
                
                  TSS
                  0.02
                
                
                  Surfactants
                  0.02
                
                
                  Oil and grease
                  0.005
                
                
                  pH
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                
                
                  COD
                  0.07
                
                
                  TSS
                  0.02
                
                
                  Surfactants
                  0.02
                
                
                  Oil and grease
                  0.005
                
                
                  pH
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.154
              [Reserved]
            
            
              § 417.155
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (a) For normal operation of spray drying towers as defined above, the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.08
                  .04
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.08
                  .04
                
                
                  TSS
                  0.04
                  .02
                
                
                  Surfactants
                  0.04
                  .02
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) For air quality restricted operation of a spray drying tower, but only when a high rate of wet scrubbing is in operation which produces more waste water than can be recycled to process, the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.12
                  0.06
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.14
                  .07
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.12
                  0.06
                
                
                  COD
                  0.50
                  .25
                
                
                  TSS
                  0.14
                  .07
                
                
                  Surfactants
                  0.20
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (c) For fast turnaround operation of a spray tower, the following values pertain: The maximum for any one day when the number of turnarounds exceeds six in any particular thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (a) or (b) of this section; and the average of daily values for thirty consecutive days shall be the value shown below multiplied by the number of turnarounds in excess of six and prorated to thirty days plus the appropriate value from paragraph (a) or (b) of this section.
              
              
                
                  Effluent characteristic
                  Effluent limitations (maximum for any 1 day)
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                
                
                  COD
                  0.07
                
                
                  TSS
                  0.02
                
                
                  Surfactants
                  0.02
                
                
                  Oil and grease
                  0.005
                
                
                  pH
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                
                
                  COD
                  0.07
                
                
                  TSS
                  0.02
                
                
                  Surfactants
                  0.02
                
                
                  Oil and grease
                  0.005
                
                
                  pH
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.156
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standards establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart.

              (a) There shall be no discharge of waste water streams in which both the COD/BOD7 ratio exceeds 10.0 and the COD exceeds 2.4 kg/kkg of anhydrous product.

              (b) For waste streams having either a ratio of COD to BOD7 of 10.0 or less or having a COD content of 2.40 kg/kkg of anhydrous product or less the pretreatment standard shall be:
              (1) For normal operation of spray drying towers above, the following values pertain:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitations.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              (2) For air quality restricted operation of a spray drying tower, but only when a high rate of wet scrubbing is in operation which produces more waste water than can be recycled to process, the following values pertain:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitations.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              (3) For fast turnaround operation of a spray tower, the following values pertain: The maximum for any one day when the number of turnarounds exceeds six in any particular thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (b) (1) or (2) of this section; and the average of daily values for thirty consecutive days shall be the value shown below multiplied by the number of turnarounds in excess of six and prorated to thirty days plus the appropriate value form paragraph (b) (1) or (2) of this section.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitations.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              [40 FR 27454, June 30, 1975, as amended at 60 FR 33955, June 29, 1995]
            
          
          
            Subpart P—Manufacture of Liquid Detergents Subcategory
            
              § 417.160
              Applicability; description of the manufacture of liquid detergents subcategory.
              The provisions of this subpart are applicable to discharges resulting from all operations associated with the manufacture of liquid detergents, commencing with the blending of ingredients, to and including bottling or packaging finished products.
            
            
              § 417.161
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
              (d) The term normal liquid detergent operations shall mean all such operations except those defined as fast turnaround operation of automated fill lines.
              (e) The term fast turnaround operation of automated fill lines shall mean an operation involving more than 8 changes of formulation in a 30 consecutive day period that are of such degree and type as to require thorough purging and washing of the fill line to maintain minimal product quality.
              (f) The term BOD7 shall mean the biochemical oxygen demand as determined by incubation at 20 degrees C for a period of 7 days using an acclimated seed. Agitation employing a magnetic stirrer set at 200 to 500 rpm may be used.
              [39 FR 13372, Apr. 12, 1974, as amended at 40 FR 27455, June 30, 1975]
            
            
              § 417.162
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) For normal liquid detergent operations the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.20
                
                
                  COD
                  1.80
                  .60
                
                
                  TSS
                  0.015
                  .005
                
                
                  Surfactants
                  0.39
                  .13
                
                
                  Oil and grease
                  0.015
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.20
                
                
                  COD
                  1.80
                  .60
                
                
                  TSS
                  0.015
                  .005
                
                
                  Surfactants
                  0.39
                  .13
                
                
                  Oil and grease
                  0.015
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) For fast turnaround operation of automated fill lines, the following values pertain: the maximum for any one day when the number of turnarounds exceeds eight in any thirty consecutive day period shall be the sum of the appropriate values below and that from paragraph (a) of this section; and the average of daily values for thirty consecutive days shall be the values shown below multiplied by the number of turnarounds in excess of eight and prorated to thirty days plus the appropriate value from paragraph (a) of this section.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.05.
                
                
                  COD
                  0.15.
                
                
                  TSS
                  0.002.
                
                
                  Surfactants
                  0.04.
                
                
                  Oil and grease
                  0.002.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.05.
                
                
                  COD
                  0.15.
                
                
                  TSS
                  0.002.
                
                
                  Surfactants
                  0.04.
                
                
                  Oil and grease
                  0.002.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              [39 FR 13372, Apr. 12, 1974; 39 FR 17841, May 21, 1974, as amended at 60 FR 33955, June 29, 1995]
            
            
              
              § 417.163
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              (a) For normal liquid detergent operations the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.10
                  0.05
                
                
                  COD
                  0.44
                  .22
                
                
                  TSS
                  0.01
                  .005
                
                
                  Surfactants
                  0.10
                  .05
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.10
                  0.05
                
                
                  COD
                  0.44
                  .22
                
                
                  TSS
                  0.01
                  .005
                
                
                  Surfactants
                  0.10
                  .005
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) For fast turnaround operation of automated fill lines, the following values pertain: The maximum for any one day when the number of turnarounds exceeds eight in any thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (a) of this section; and the average of daily values for thirty consecutive days shall be the value shown below multiplied by the number of turnarounds in excess of eight and prorated to thirty days plus the appropriate value from paragraph (a) of this section.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02.
                
                
                  COD
                  0.07.
                
                
                  TSS
                  0.002.
                
                
                  Surfactants
                  0.02.
                
                
                  Oil and grease
                  0.002.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02.
                
                
                  COD
                  0.07.
                
                
                  TSS
                  0.002.
                
                
                  Surfactants
                  0.02.
                
                
                  Oil and grease
                  0.002.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
            
            
              § 417.164
              [Reserved]
            
            
              § 417.165
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (a) For normal liquid detergent operations the following values pertain:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.10
                  0.05
                
                
                  COD
                  0.44
                  .22
                
                
                  TSS
                  0.01
                  .005
                
                
                  Surfactants
                  0.10
                  .05
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.10
                  0.05
                
                
                  COD
                  0.44
                  .22
                
                
                  TSS
                  0.01
                  .005
                
                
                  Surfactants
                  0.10
                  .05
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              

              (b) For fast turnaround operation of automated fill lines, the following values pertain: The maximum for any one day when the number of turnarounds exceeds eight in any thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (a) of this section; and the average of daily values for thirty consecutive days shall be the value shown below multiplied by the number of turnarounds in excess of eight and prorated to thirty days plus the appropriate value from paragraph (a) of this section:
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02.
                
                
                  COD
                  0.07.
                
                
                  TSS
                  0.002.
                
                
                  Surfactants
                  0.02.
                
                
                  Oil and grease
                  0.002.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02.
                
                
                  COD
                  0.07.
                
                
                  TSS
                  0.002.
                
                
                  Surfactants
                  0.02.
                
                
                  Oil and grease
                  0.002.
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
            
            
              § 417.166
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart.

              (a) There shall be no discharge of waste water streams in which both the COD/BOD7 ratio exceeds 10.0 and the COD exceeds 1.10 kg/kkg of anhydrous product.

              (b) For waste streams having either a ratio of COD to BOD7 of 10.0 or less or having a COD content of 1.10 kg/kkg of anhydrous product or less the pretreatment standard shall be:
              (1) For normal liquid detergent operations the following values pertain:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              (2) For fast turnaround operation of automated fill lines, the following values pertain; the maximum for any one day when the number of turnarounds exceeds eight in any thirty consecutive day period shall be the sum of the appropriate value below and that from paragraph (b)(1) of this section; and the average of daily values for thirty consecutive days shall be the value shown below multiplied by the number of turnarounds in excess of eight and prorated to thirty days plus the appropriate value from paragraph (b)(1) of this section:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              [40 FR 27455, June 30, 1975, as amended at 60 FR 33955, June 29, 1995]
            
          
          
            Subpart Q—Manufacture of Detergents by Dry Blending Subcategory
            
              § 417.170
              Applicability; description of the manufacture of detergents by dry blending subcategory.
              The provisions of this subpart are applicable to discharges resulting from the operations associated with the manufacture of detergents by means of the blending of dry ingredients, including, but not limited to, blending and subsequent packaging.
            
            
              § 417.171
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
              
              (d) The term BOD7 shall mean the biochemical oxygen demand as determined by incubation at 20 degrees C for a period of 7 days using an acclimated seed. Agitation employing a magnetic stirrer set at 200 to 500 rpm may be used.
              [39 FR 13372, Apr. 12, 1974, as amended at 40 FR 27455, June 30, 1975]
            
            
              § 417.172
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.21
                  .07
                
                
                  TSS
                  0.03
                  .01
                
                
                  Surfactants
                  0.03
                  .01
                
                
                  Oil and grease
                  0.015
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.21
                  .07
                
                
                  TSS
                  0.03
                  .01
                
                
                  Surfactants
                  0.03
                  .01
                
                
                  Oil and grease
                  0.015
                  .005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33955, June 29, 1995]
            
            
              § 417.173
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.14
                  .07
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.01
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.14
                  .07
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.01
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.174
              [Reserved]
            
            
              § 417.175
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.14
                  .07
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.01
                  .05
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.14
                  .07
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.01
                  .005
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.176
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standards establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart.

              (a) There shall be no discharge of waste water streams in which both the COD/BOD7 ratio exceeds 10.0 and the COD exceeds 0.26 kg/kkg of anhydrous product.

              (b) For waste streams having either a ratio of COD to BOD7 of 10.0 or less or a COD content of 0.26 kg/kkg of anhydrous product or less the pretreatment standard shall be:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33955, June 29, 1995]
            
          
          
            Subpart R—Manufacture of Drum Dried Detergents Subcategory
            
              § 417.180
              Applicability; description of the manufacture of drum dried detergents subcategory.
              The provisions of this subpart are applicable to discharges resulting from the operations associated with the manufacture of detergents by drum drying, including, but not limited to, drying of formulations on heated drums or rollers, conversion of dried detergents to powders or flakes, and packaging of finished products.
            
            
              § 417.181
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
              (d) The term BOD7 shall mean the biochemical oxygen demand as determined by incubation at 20 degrees C for a period of 7 days using an acclimated seed. Agitation employing a magnetic stirrer set at 200 to 500 r.p.m. may be used.
              [39 FR 13372, Apr. 12, 1974, as amended at 40 FR 27455, June 30, 1975]
            
            
              § 417.182
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Surfactants
                  0.03
                  .01
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.03
                  0.01
                
                
                  COD
                  0.15
                  .05
                
                
                  TSS
                  0.03
                  .01
                
                
                  Surfactants
                  0.03
                  .01
                
                
                  Oil and grease
                  0.03
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33956, June 29, 1995]
            
            
              § 417.183
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.184
              [Reserved]
            
            
              § 417.185
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.02
                  0.01
                
                
                  COD
                  0.10
                  .05
                
                
                  TSS
                  0.02
                  .01
                
                
                  Surfactants
                  0.02
                  .01
                
                
                  Oil and grease
                  0.02
                  .01
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.186
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standards establishes the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart.

              (a) There shall be no discharge of waste water streams in which both the COD/BOD7 ratio exceeds 10.0 and the COD exceeds 0.20 kg/kkg of anhydrous product.

              (b) For waste streams having either a ratio of COD to BOD7 of 10.0 or less or a COD content of 0.20 kg/kkg of anhydrous product or less the pretreatment standard shall be:
              
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  COD
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Surfactants
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  pH
                    Do.
                
              
              [40 FR 27455, June 30, 1975, as amended at 60 FR 33956, June 29, 1995]
            
          
          
            Subpart S—Manufacture of Detergent Bars and Cakes Subcategory
            
              § 417.190
              Applicability; description of the manufacture of detergent bars and cakes subcategory.
              The provisions of this subpart are applicable to discharges resulting from operations associated with the manufacture of detergent bars and cakes, including, but not limited to, drying, milling, plodding, stamping and packaging.
            
            
              § 417.191
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term anhydrous product shall mean the theoretical product that would result if all water were removed from the actual product.
              (c) The term surfactant shall mean those methylene blue active substances amenable to measurement by the method described in “Methods for Chemical Analysis of Water and Wastes,” 1971, Environmental Protection Agency, Analytical Quality Control Laboratory, page 131.
            
            
              § 417.192
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  2.10
                  0.70
                
                
                  COD
                  9.90
                  3.30
                
                
                  TSS
                  0.60
                  .20
                
                
                  Surfactants
                  1.50
                  .50
                
                
                  Oil and grease
                  0.06
                  .50
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  2.10
                  0.70
                
                
                  COD
                  9.90
                  3.30
                
                
                  TSS
                  0.60
                  .20
                
                
                  Surfactants
                  1.50
                  .50
                
                
                  Oil and grease
                  0.06
                  .50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 13372, Apr. 12, 1974, as amended at 60 FR 33956, June 29, 1995]
            
            
              § 417.193
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  2.70
                  1.35
                
                
                  TSS
                  0.20
                  .10
                
                
                  Surfactants
                  0.40
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  2.70
                  1.35
                
                
                  TSS
                  0.20
                  .10
                
                
                  
                  Surfactants
                  0.40
                  .10
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.194
              Pretreatment standards for existing sources.
              Any existing source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403. In addition, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a point source subject to the provisions of this subpart.
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  pH
                  No limitation.
                
                
                  BOD5
                  
                    Do.
                
                
                  TSS
                    Do.
                
                
                  Oil and grease
                    Do.
                
                
                  COD
                    Do.
                
                
                  Surfactants
                    Do.
                
              
              [40 FR 6443, Feb. 11, 1975, as amended at 60 FR 33956, June 29, 1995]
            
            
              § 417.195
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  2.70
                  1.35
                
                
                  TSS
                  0.20
                  .10
                
                
                  Surfactants
                  0.40
                  .20
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of anhydrous product)
                
                
                  BOD5
                  
                  0.60
                  0.30
                
                
                  COD
                  2.70
                  1.35
                
                
                  TSS
                  0.20
                  .10
                
                
                  Surfactants
                  0.40
                  .20
                
                
                  Oil and grease
                  0.04
                  .02
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 417.196
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33956, June 29, 1995]
            
          
        
        
          Pt. 418
          PART 418—FERTILIZER MANUFACTURING POINT SOURCE CATEGORY
          
            
              Subpart A—Phosphate Subcategory
              Sec.
              418.10
              Applicability; description of the phosphate subcategory.
              418.11
              Specialized definitions.
              418.12
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.13
              Effluent limitations and guidelines representing the degree of effluent reduction attained by the application of the best available technology economically achievable.
              418.14
              [Reserved]
              418.15
              Standards of performance for new sources.
              418.16
              Pretreatment standards for new sources.
              418.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart B—Ammonia Subcategory
              418.20
              Applicability; description of the ammonia subcategory.
              418.21
              Specialized definitions.
              418.22

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              418.24
              [Reserved]
              418.25
              Standards of performance for new sources.
              418.26
              Pretreatment standards for new sources.
              418.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart C—Urea Subcategory
              418.30
              Applicability; description of the urea subcategory.
              418.31
              Specialized definitions.
              418.32
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.33
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              418.34
              [Reserved]
              418.35
              Standards of performance for new sources.
              418.36
              Pretreatment standards for new sources.
            
            
              Subpart D—Ammonium Nitrate Subcategory
              418.40
              Applicability; description of the ammonium nitrate subcategory.
              418.41
              Specialized definitions.
              418.42
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.43
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              418.44
              [Reserved]
              418.45
              Standards of performance for new sources.
              418.46
              Pretreatment standards for new sources.
            
            
              Subpart E—Nitric Acid Subcategory
              418.50
              Applicability; description of the nitric acid subcategory.
              418.51
              Specialized definitions.
              418.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              418.54
              [Reserved]
              418.55
              Standards of performance for new sources.
              418.56
              Pretreatment standards for new sources.
            
            
              Subpart F—Ammonium Sulfate Production Subcategory
              418.60
              Applicability; description of the ammonium sulfate production subcategory.
              418.61
              Specialized definitions.
              418.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              418.64
              [Reserved]
              418.65
              Standards of performance for new sources.
              418.66
              Pretreatment standard for new sources.
              418.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart G—Mixed and Blend Fertilizer Production Subcategory
              418.70
              Applicability; description of the mixed and blend fertilizer production subcategory.
              418.71
              Specialized definitions.
              418.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              418.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              418.74
              [Reserved]
              418.75
              Standards of performance for new sources.
              418.76
              Pretreatment standard for new sources.
              418.77

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
          
          
            Authority:
            33 U.S.C. 1251 et seq.
            
          
          
            Source:
            39 FR 12836, April 8, 1974, unless otherwise noted.
          
          
            Subpart A—Phosphate Subcategory
            
              § 418.10
              Applicability; description of the phosphate subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of sulfuric acid by sulfur burning, wet-process phosphoric acid, normal superphosphate, triple superphosphate and ammonium phosphate, except that the provisions of §§ 418.12, 418.13, and 418.17 shall not apply to wet-process phosphoric acid processes that were under construction either on or before April 8, 1974, at plants located in the State of Louisiana.
              [52 FR 28432, July 29, 1987]
            
            
              § 418.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process wastewater means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process wastewater” does not include contaminated non-process wastewater, as defined below.
              (c) The term, contaminated non-process wastewater shall mean any water including precipitation runoff which, during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of: (1) Precipitation runoff; (2) accidental spills; (3) accidental leaks caused by the failure of process equipment and which are repaired or the discharge of pollutants therefrom contained or terminated within the shortest reasonable time which shall not exceed 24 hours after discovery or when discovery should reasonably have been made, whichever is earliest; and (4) discharges from safety showers and related personal safety equipment, and from equipment washings for the purpose of safe entry, inspection and maintenance; provided that all reasonable measures have been taken to prevent, reduce, eliminate and control to the maximum extent feasible such contact and provided further that all reasonable measures have been taken that will mitigate the effects of such contact once it has occurred.
              (d) The term ten-year 24-hour rainfall event shall mean the maximum 24-hour precipitation event with a probable recurrence interval of once in 10 years as defined by the National Weather Service in technical paper No. 40, “Rainfall Frequency Atlas of the United States”, May 1961, and subsequent amendments in effect as of the effective date of this regulation.
              (e) The term 25-year 24-hour rainfall event shall mean the maximum 24-hour precipitation event with a probable recurrence interval of once in 25 years as defined by the National Weather Service in technical paper No. 40, “Rainfall Frequency Atlas of the United States”, May 1961, and subsequent amendments in effect, as of the effective date of this regulation.
              (f) The term calcium sulfate storage pile runoff shall mean the calcium sulfate transport water runoff from or through the calcium sulfate pile, and the precipitation which falls directly on the storage pile and which may be collected in a seepage ditch at the base of the outer slopes of the storage pile, provided such seepage ditch is protected from the incursion of surface runoff from areas outside of the outer perimeter of the seepage ditch.
              [39 FR 12836, Apr. 8, 1974, as amended at 41 FR 20583, May 19, 1976]
            
            
              § 418.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Subject to the provisions of paragraphs (b) and (c) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process wastewater pollutants from a calcium sulfate storage pile runoff facility operated separately or in combination with a water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 10-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level to rise into the surge capacity. Process wastewater must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.
              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
                
                  TSS
                  150
                  50
                
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process wastewater from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
              
              [39 FR 12836, Apr. 8, 1974, as amended at 41 FR 20584, May 19, 1976; 42 FR 16141, Mar. 25, 1977; 60 FR 33956, June 29, 1995]
            
            
              § 418.13
              Effluent limitations and guidelines representing the degree of effluent reduction attained by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              (a) Subject to the provision of paragraphs (b) and (c) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process wastewater pollutants to navigable waters.

              (b) Process wastewater pollutants from a calcium sulfate storage pile runoff facility operated separately or in combination with a water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level to rise into the surge capacity. Process wastewater must be treated and discharged whenever the water level equals or exceeds the midpoint of the surge capacity.
              
              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
              
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
              
              [39 FR 12836, Apr. 8, 1974, as amended at 41 FR 20584, May 19, 1976; 44 FR 50742, Aug. 29, 1979; 45 FR 37199, June 2, 1980]
            
            
              § 418.14
              [Reserved]
            
            
              § 418.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a new source subject to the provisions of this subpart:
              (a) Subject to the provision of paragraphs (b) and (c) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available demonstrated control technology: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process wastewater pollutants from a calcium sulfate storage pile runoff facility operated separately or in combination with a water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level to rise into the surge capacity. Process wastewater must be treated and discharged whenever the water level equals or exceeds the midpoint of the surge capacity.
              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
                
                  TSS
                  150
                  50
                
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process wastewater from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
              
              [39 FR 12836, Apr. 8, 1974, as amended at 41 FR 20584, May 19, 1976; 42 FR 16141, Mar. 25, 1977]
            
            
              § 418.16
              Pretreatment standards for new sources.

              The pretreatment standards under section 307(c) of the Act for a source within the phosphate subcategory, which is a user of a publicly owned treatment works (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the standard set forth in 40 CFR part 128, except that, for the purpose of this section, 40 CFR 128.133 shall be amended to read as follows:
              
              
                In addition to the prohibitions set forth in 40 CFR 128.131, the pretreatment standard for incompatible pollutants introduced into a publicly owned treatment works shall be as follows: There shall be no discharge of process waste water pollutants.
              
            
            
              § 418.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              (a) Subject to the provision of paragraphs (b) and (c) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process wastewater pollutants from a calcium sulfate storage pile runoff facility operated separately or in combination with a water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level to rise into the surge capacity. Process wastewater must be treated and discharged whenever the water level equals or exceeds the midpoint of the surge capacity.
              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                
                  Effluent characteristic
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  TSS
                  150
                  50
                
              
              The total suspended solid limitations set forth in this paragraph shall be waived for process wastewater from a calcium sulfate sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this § 418.13(c).
              [44 FR 50742, Aug. 29, 1979; 45 FR 37199, June 2, 1980, as amended at 51 FR 24999, July 9, 1986]
            
          
          
            Subpart B—Ammonia Subcategory
            
              § 418.20
              Applicability; description of the ammonia subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of ammonia. Discharges attributable to shipping losses and cooling tower blowdown are excluded.
              [44 FR 64081, Nov. 6, 1979]
            
            
              § 418.21
              Specialized definitions.
              For the purposes of this subpart:
              (a) Except as provided below the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean the anhydrous ammonia content of the compound manufactured.
              (c) The term shipping losses shall mean: Discharges resulting from loading tank cars or tank trucks; discharges resulting from cleaning tank cars or tank trucks; and discharges from air pollution control scrubbers designed to control emissions from loading or cleaning tank cars or tank trucks.
              (d) The term process wastewater shall mean any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term process wastewater does not include non-contact cooling water, as defined below.
              (e) The term non-contact cooling water shall mean water which is used in a cooling system designed so as to maintain constant separation of the cooling medium from all contact with process chemicals but which may on the occasion of corrosion, cooling system leakage or similar cooling system failures contain small amounts of process chemicals: Provided, That all reasonable measures have been taken to prevent, reduce, eliminate and control to the maximum extent feasible such contamination: And provided further, That all reasonable measures have been taken that will mitigate the effects of such contamination once it has occurred.
              [44 FR 64082, Nov. 6, 1979]
            
            
              § 418.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  Ammonia (as N)
                  0.1875
                  0.0625
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  Ammonia (as N)
                  0.1875
                  0.0625
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 12836, Apr. 8, 1974, as amended at 40 FR 26275, June 23, 1975: 60 FR 33956, June 29, 1995]
            
            
              § 418.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in §§ 125.30 through 125.32, the following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable.
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  Ammonia (as N)
                  0.05
                  0.025
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  Ammonia (as N)
                  0.05
                  0.025
                
              
              [51 FR 24999, July 9, 1986]
            
            
              § 418.24
              [Reserved]
            
            
              § 418.25
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  Ammonia (as N)
                  0.11
                  0.055
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 lb of product)
                
                
                  Ammonia (as N)
                  0.11
                  0.055
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              
              § 418.26
              Pretreatment standards for new sources.

              The pretreatment standards under section 307(c) of the Act for a source within the ammonia subcategory, which is a user of a publicly owned treatment works (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the standard set forth in 40 CFR part 128, except that, for the purpose of this section, 40 CFR 128.133 shall be amended to read as follows:
              
              
                In addition to the prohibitions set forth in 40 CFR 128.131, the pretreatment standard for incompatible pollutants introduced into a publicly owned treatment works shall be the standard of performance for new sources specified in 40 CFR 418.25; provided that, if the publicly owned treatment works which receives the pollutants is committed, in its NPDES permit, to remove a specified percentage of any incompatible pollutant, the pretreatment standard applicable to users of such treatment works shall be correspondingly reduced in stringency for that pollutant.
              
            
            
              § 418.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology.
              
                
                  Effluent characteristic
                  Effluent limitations
                
                
                  pH
                  Within the range 6.0 to 9.0.
                
              
              [44 FR 50742, Aug. 29, 1979]
            
          
          
            Subpart C—Urea Subcategory
            
              § 418.30
              Applicability; description of the urea subcategory.
              The provisions of this subpart are applicable to the manufacture of urea. Discharges attributable to shipping losses and precipitation runoff from outside the battery limits of the urea manufacturing operations, and cooling tower blowdown are excluded.
              (Sec. 306(b), Federal Water Pollution Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17826, Apr. 26, 1978]
            
            
              § 418.31
              Specialized definitions.
              For the purposes of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean the 100 percent urea content of the material manufactured.
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17826, Apr. 26, 1978]
            
            
              § 418.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) The following limitations constitute the maximum permissible discharge for urea manufacturing operations in which urea is produced as a solution product:
              
                
                  Effluent characteristics
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.95
                  0.48
                
                
                  Organic nitrogen (as N)
                  0.61
                  0.33
                
                
                  Note: Metric units: Kilogram/1,000 kg of product; English units: Pound/1,000 lb of product.
              

              (b) The following limitations constitute the maximum permissible discharge for urea manufacturing operations in which urea is prilled or granulated:
              
              
                
                  Effluent characteristics
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  1.18
                  0.59
                
                
                  Organic nitrogen (as N)
                  1.48
                  0.80
                
                
                  Note: Metric units: Kilogram/1,000 kg of product; English units: Pound/1,000 lb of product.
              
              (Sec. 306(b), Federal Water Control Act, as amended (33 U.S.C. 1316(c)))
              [39 FR 12836, Apr. 8, 1974, as amended at 43 FR 17826, Apr. 26, 1978; 44 FR 9388, Feb. 13, 1979; 60 FR 33956, June 29, 1995]
            
            
              § 418.33
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              (a) The following limitations constitute the maximum permissible discharge for urea manufacturing operations in which urea is produced as a solution product:
              
                
                  Effluent characteristics
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.53
                  0.27
                
                
                  Organic nitrogen (as N)
                  0.45
                  0.24
                
                
                  Note: Metric units: Kilogram/1,000 kg of product; English units: Pound/1,000 lb of product.
              
              (b) The following limitations constitute the maximum permissible discharge for urea manufacturing operations in which urea is prilled or granulated:
              
                
                  Effluent characteristics
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.53
                  0.27
                
                
                  Organic nitrogen (as N)
                  .86
                  .46
                
                
                  Note: Metric units: Kilogram/1,000 kg of product; English units: Pound/1,000 lb of product.
              
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17826, Apr. 26, 1978]
            
            
              § 418.34
              [Reserved]
            
            
              § 418.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (a) The following limitations constitute the maximum permissible discharge for urea manufacturing operations in which urea is produced as a solution product:
              
                
                  Effluent characteristics
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.53
                  0.27
                
                
                  Organic nitrogen (as N)
                  .45
                  .24
                
                
                  Note: Metric units: Kilogram/1,000 kg of product; English units: Pound/1,000 lb of product.
              
              (b) The following limitations constitute the maximum permissible discharge for urea manufacturing operations in which urea is prilled or granulated:
              
                
                  Effluent characteristics
                  Effluent limitations (mg/l)
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.53
                  0.27
                
                
                  Organic nitrogen (as N)
                  .86
                  .46
                
                
                  Note: Metric units: Kilogram/1,000 kg of product; English units: Pound/1,000 lb of product.
              
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [39 FR 12836, Apr. 8, 1974, as amended at 43 FR 17827, Apr. 26, 1978; 44 FR 9388, Feb. 13, 1979]
            
            
              § 418.36
              Pretreatment standards for new sources.

              The pretreatment standards under section 307(c) of the Act for a source within the urea subcategory, which is a user of a publicly owned treatment works (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the standard set forth in 40 CFR part 128, except that, for the purpose of this section, 40 CFR 128.133 shall be amended to read as follows:
              
              

                In addition to the prohibitions set forth in 40 CFR 128.131, the pretreatment standard for incompatible pollutants introduced into publicly owned treatment works shall be the standard of performance for new sources specified in 40 CFR 418.35; Provided, That, if the publicly owned treatment works which receives the pollutants is committed, in its NPDES permit, to remove a specified percentage of any incompatible pollutant, the pretreatment standard applicable to users of such treatment works shall be correspondingly reduced in stringency for that pollutant.
              
            
          
          
            Subpart D—Ammonium Nitrate Subcategory
            
              § 418.40
              Applicability; description of the ammonium nitrate subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of ammonium nitrate. Discharges attributable to shipping losses, precipitation runoff from outside the battery limits of the ammonium nitrate manufacturing operations, cooling tower blowdown, and discharges from plants which totally condense their neutralizer overheads are excluded.
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17827, Apr. 26, 1978]
            
            
              § 418.41
              Specialized definitions.
              For the purposes of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean the 100 percent ammonium nitrate content of the material manufactured.
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17828, Apr. 26, 1978]
            
            
              § 418.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristics
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.73
                  0.39
                
                
                  Nitrate (as N)
                  .67
                  .37
                
                
                  Note: Metric units: kilogram/1,000 kg of products; English units: pound/1,000 lb of product.
              
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17827, Apr. 26, 1978, as amended at 44 FR 9388, Feb. 13, 1979; 60 FR 33956, June 29, 1995]
            
            
              § 418.43
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristics
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.08
                  0.04
                
                
                  Nitrate (as N)
                  .12
                  .07
                
                
                  Note: Metric units: kilogram/1,000 kg of products; English units: pound/1,000 lb of product.
              
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17828, Apr. 26, 1978]
            
            
              
              § 418.44
              [Reserved]
            
            
              § 418.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.08
                  0.04
                
                
                  Nitrate (as N)
                  .12
                  .07
                
                
                  Note: Metric units: kilogram/1,000 kg of product; English units: pound/1,000 lb of product.
              
              (Sec. 306(b), Federal Water Pollution Control Act, as amended (33 U.S.C. 1316(c)))
              [43 FR 17828, Apr. 26, 1978, as amended at 44 FR 9388, Feb. 13, 1979]
            
            
              § 418.46
              Pretreatment standards for new sources.

              The pretreatment standards under section 307(c) of the Act for a source within the ammonium nitrate subcategory, which is a user of a publicly owned treatment works (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the standard set forth in 40 CFR part 128, except that, for the purpose of this section, 40 CFR 128.133 shall be amended to read as follows:
              
              

                In addition to the prohibitions set forth in 40 CFR 128.131, the pretreatment standard for incompatible pollutants introduced into a publicly owned treatment works shall be the standard of performance for new sources specified in 40 CFR 418.45; Provided, That, if the publicly owned treatment works which receives the pollutants in committed, in its NPDES permit, to remove a specified percentage of any incompatible pollutant, the pretreatment standard applicable to users of such treatment works shall be correspondingly reduced in stringency for that pollutant.
              
              
                Effective Date Note:
                Section 418.46 was suspended until further notice at 40 FR 26275, June 23, 1975, effective July 20, 1975.
              
            
          
          
            Subpart E—Nitric Acid Subcategory
            
              § 418.50
              Applicability; description of the nitric acid subcategory.
              The provisions of this subpart are applicable to discharges resulting from production of nitric acid in concentrations up to 68 percent. Discharges from shipping losses are excluded.
              [41 FR 2387, Jan. 1, 1976]
            
            
              § 418.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean nitric acid on the basis of 100 percent HNO3.
              (c) The term shipping losses shall mean: Discharges resulting from loading tank cars or tank trucks; discharges resulting from cleaning tank cars or tank trucks; and discharges from air pollution control scrubbers designed to control emissions from loading or cleaning tank cars or tank trucks.
              (d) The term shipped liquid ammonia shall mean liquid ammonia commercially shipped for which the Department of Transportation requires 0.2 percent minimum water content.
              (e) The term non-contact cooling water shall mean water which is used in a cooling system designed so as to maintain constant separation of the cooling medium from all contact with process chemicals but which may on the occasion of corrosion, cooling system leakage or similar cooling system failures contain small amounts of process chemicals: Provided, That all reasonable measures have been taken to prevent, reduce, eliminate and control to the maximum extent feasible such contamination: And provided further, That all reasonable measures have been taken that will mitigate the effects of such contamination once it has occurred.
              [39 FR 12836, Apr. 8, 1974, as amended at 41 FR 2387, Jan. 16, 1976]
            
            
              
              § 418.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the gaseous form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.007
                  0.0007
                
                
                  Nitrate (as N)
                  0.33
                  0.044
                
              
              (b) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the shipped liquid form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.08
                  0.008
                
                
                  Nitrate (as N)
                  0.33
                  0.044
                
              
              [39 FR 12836, Apr. 8, 1974, as amended at 41 FR 2387, Jan. 16, 1976; 42 FR 16141, Mar. 25, 1977; 60 FR 33956, June 29, 1995]
            
            
              § 418.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              (a) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the gaseous form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.0045
                  0.00045
                
                
                  Nitrate (as N)
                  0.17
                  0.023
                
              
              (b) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the shipped liquid form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.08
                  0.008
                
                
                  Nitrate (as N)
                  0.17
                  0.023
                
              
              [41 FR 2387, Jan. 16, 1976, as amended at 42 FR 16141, Mar. 25, 1977]
            
            
              § 418.54
              [Reserved]
            
            
              § 418.55
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a new source subject to the provisions of this subpart:

              (a) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the gaseous form:
              
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.0045
                  0.00045
                
                
                  Nitrate (as N)
                  0.17
                  0.023
                
              
              (b) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the shipped liquid form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.08
                  0.008
                
                
                  Nitrate (as N)
                  0.17
                  0.023
                
              
              [41 FR 2387, Jan. 16, 1976, as amended at 42 FR 16141, Mar. 25, 1977]
            
            
              § 418.56
              Pretreatment standards for new sources.
              The pretreatment standards under section 307(c) of the Act for a source within the nitric acid subcategory, which is a user of a publicly owned treatment works (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the standard set forth in part 128 of this chapter, except that, for the purpose of this section, § 128.133 of this chapter shall be amended to read as follows: In addition to the prohibitions set forth in § 128.131 of this chapter, the following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to publicly owned treatment works by a new source subject to the provisions of this subpart:
              (a) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the gaseous form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.0045
                  0.00045
                
                
                  Nitrate (as N)
                  0.17
                  0.023
                
              
              (b) The following limitations establish the quantity or quality of pollutants which may be discharged in process waste water from nitric acid production in which all the raw material ammonia is in the shipped liquid form:
              
                [Metric units, kg/kkg of product; English units, lb/1,000 lb of product]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Ammonia (as N)
                  0.08
                  0.008
                
                
                  Nitrate (as N)
                  0.17
                  0.023
                
              
              [41 FR 2388, Jan. 16, 1976, as amended at 42 FR 16141, Mar. 25, 1977]
            
          
          
            Subpart F—Ammonium Sulfate Production Subcategory
            
              Source:
              40 FR 2652, Jan. 14, 1975, unless otherwise noted.
            
            
              § 418.60
              Applicability; description of the ammonium sulfate production subcategory.
              The provisions of this subpart apply to discharges resulting from the production of ammonium sulfate by the synthetic process and by coke oven by-product recovery. The provisions of this subpart do not apply to ammonium sulfate produced as a by-product of caprolactam production.
            
            
              § 418.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 shall apply to this subpart.
              (b) [Reserved]
            
            
              
              § 418.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33956, June 29, 1995]
            
            
              § 418.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 418.64
              [Reserved]
            
            
              § 418.65
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 418.66
              Pretreatment standard for new sources.
              The pretreatment standard under section 307(c) of the Act for a new source within the ammonium sulfate subcategory which is a user of a publicly owned treatment works and a major contributing industry as defined in 40 CFR part 128 (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the same standard as set forth in 40 CFR part 128, for existing sources, except that, for the purpose of this section, 40 CFR 128.121, 128.122, 128.132 and 128.133 shall not apply. The following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitation.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Ammonia (as N)
                  30 mg/l.
                
              
            
            
              § 418.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology: There shall be no discharge of process waste water pollutants to navigable waters.
              [44 FR 50742, Aug. 29, 1979]
            
          
          
            Subpart G—Mixed and Blend Fertilizer Production Subcategory
            
              Source:
              40 FR 2652, Jan. 14, 1975, unless otherwise noted.
            
            
              § 418.70
              Applicability; description of the mixed and blend fertilizer production subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of mixed fertilizer and blend fertilizer.
            
            
              § 418.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term mixed fertilizer shall mean a mixture of wet and/or dry straight fertilizer materials, mixed fertilizer materials, fillers and additives prepared through chemical reaction to a given formulation.
              (c) The term blend fertilizer shall mean a mixture of dry, straight and mixed fertilizer materials.
            
            
              § 418.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33957, June 29, 1995]
            
            
              § 418.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 418.74
              [Reserved]
            
            
              § 418.75
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              § 418.76
              Pretreatment standard for new sources.
              The pretreatment standard under section 307(c) of the Act for a new source within the mixed and blend fertilizer subcategory which is a user of a publicly owned treatment works and a major contributing industry as defined in 40 CFR part 128 (and which would be a new source subject to section 306 of the Act, if it were to discharge pollutants to the navigable waters), shall be the same standard as set forth in 40 CFR part 128, for existing sources, except that, for the purpose of this section, 40 CFR 128.121, 128.122, 128.132 and 128.133 shall not apply. The following pretreatment standard establishes the quantity or quality of pollutants or pollutant properties controlled by this section which may be discharged to a publicly owned treatment works by a new source subject to the provisions of this subpart:
              
                
                  Pollutant or pollutant property
                  Pretreatment standard
                
                
                  BOD5
                  
                  No limitations.
                
                
                  TSS
                    Do.
                
                
                  pH
                    Do.
                
                
                  Ammonia (as N)
                  30 mg/l.
                
                
                  Nitrate (as N)
                    Do.
                
                
                  Total phosphorus (as P)
                  35 mg/l.
                
              
            
            
              § 418.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology: There shall be no discharge of process waste water pollutants to navigable waters.
              [44 FR 50742, Aug. 29, 1979]
            
          
        
        
          Pt. 419
          PART 419—PETROLEUM REFINING POINT SOURCE CATEGORY
          
            
              Subpart A—Topping Subcategory
              Sec.
              419.10
              Applicability; description of the topping subcategory.
              419.11
              Specialized definitions.
              419.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              419.13

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              
              419.14
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              419.15
              Pretreatment standards for existing sources (PSES).
              419.16
              Standards of performance for new sources (NSPS).
              419.17
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart B—Cracking Subcategory
              419.20
              Applicability; description of the cracking subcategory.
              419.21
              Specialized definitions.
              419.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              419.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              419.24
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              419.25
              Pretreatment standards for existing sources (PSES).
              419.26
              Standards of performance for new sources (NSPS).
              419.27
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart C—Petrochemical Subcategory
              419.30
              Applicability; description of the petrochemical subcategory.
              419.31
              Specialized definitions.
              419.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              419.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              419.34
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              419.35
              Pretreatment standards for existing sources (PSES).
              419.36
              Standards of performance for new sources (NSPS).
              419.37
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart D—Lube Subcategory
              419.40
              Applicability; description of the lube subcategory.
              419.41
              Specialized definitions.
              419.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              419.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              419.44
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              419.45
              Pretreatment standards for existing sources (PSES).
              419.46
              Standards of performance for new sources (NSPS).
              419.47
              Pretreatment standards for new sources (PSNS).
            
            
              Subpart E—Integrated Subcategory
              419.50
              Applicability; description of the integrated subcategory.
              419.51
              Specialized definitions.
              419.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              419.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              419.54
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              419.55
              Pretreatment standards for existing sources (PSES).
              419.56
              Standards of performance for new sources (NSPS).
              419.57
              Pretreatment standards for new sources (PSNS).
              Appendix A to Part 419—Processes Included in the Determination of BAT Effluent Limitations for Total Chromium, Hexavalent Chromium, and Phenolic Compounds (4AAP)
            
          
          
            Authority:
            Secs. 301, 304 (b), (c), (e), and (g), 306 (b) and (c), 307 (b) and (c), and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972 as amended by the Clean Water Act of 1977) (the “Act”); 33 U.S.C. 1311, 1314 (b), (c), (e), and (g), 1316 (b) and (c), 1317 (b) and (c), and 1361; 86 Stat. 816, Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            
            Source:
            47 FR 46446, Oct. 18, 1982, unless otherwise noted.
          
          
            Subpart A—Topping Subcategory
            
              § 419.10
              Applicability; description of the topping subcategory.
              The provisions of this subpart apply to discharges from any facility that produces petroleum products by the use of topping and catalytic reforming, whether or not the facility includes any other process in addition to topping and catalytic reforming. The provisions of this subpart do not apply to facilities that include thermal processes (coking, vis-breaking, etc.) or catalytic cracking.
            
            
              § 419.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term runoff shall mean the flow of storm water resulting from precipitation coming into contact with petroleum refinery property.
              (c) The term ballast shall mean the flow of waters, from a ship, that is treated along with refinery wastewaters in the main treatment system.
              (d) The term feedstock shall mean the crude oil and natural gas liquids fed to the topping units.
              (e) The term once-through cooling water shall mean those waters discharged that are used for the purpose of heat removal and that do not come into direct contact with any raw material, intermediate, or finished product.
              (f) The following abbreviations shall be used: (1) Mgal means one thousand gallons; (2) Mbbl means one thousand barrels (one barrel is equivalent to 42 gallons).
              (g) The term contaminated runoff shall mean runoff which comes into contact with any raw material, intermediate product, finished product, by-product or waste product located on petroleum refinery property.
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28522, July 12, 1985]
            
            
              § 419.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT Effluent Limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  22.7
                  12.0
                
                
                  TSS
                  15.8
                  10.1
                
                
                  COD 1
                  
                  117.0
                  60.3
                
                
                  Oil and grease
                  6.9
                  3.7
                
                
                  Phenolic compounds
                  0.168
                  0.076
                
                
                  Ammonia as N
                  2.81
                  1.27
                
                
                  Sulfide
                  0.149
                  0.068
                
                
                  Total chromium
                  0.345
                  0.20
                
                
                  Hexavalent chromium
                  0.028
                  0.012
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  8.0
                  4.25
                
                
                  TSS
                  5.6
                  3.6
                
                
                  COD 1
                  
                  41.2
                  21.3
                
                
                  Oil and grease
                  2.5
                  1.3
                
                
                  Phenolic compounds
                  0.060
                  0.027
                
                
                  Ammonia as N
                  0.99
                  0.45
                
                
                  Sulfide
                  0.053
                  0.024
                
                
                  Total chromium
                  0.122
                  0.071
                
                
                  Hexavalent chromium
                  0.01
                  0.0044
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  1.02
                
                
                  25.0 to 49.9
                  1.06
                
                
                  50.0 to 74.9
                  1.16
                
                
                  75.0 to 99.9
                  1.26
                
                
                  100 to 124.9
                  1.38
                
                
                  125.0 to 149.9
                  1.50
                
                
                  150.0 or greater
                  1.57
                
              
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.62
                
                
                  2.5 to 3.49
                  0.67
                
                
                  3.5 to 4.49
                  0.80
                
                
                  4.5 to 5.49
                  0.95
                
                
                  5.5 to 5.99
                  1.07
                
                
                  6.0 to 6.49
                  1.17
                
                
                  6.5 to 6.99
                  1.27
                
                
                  7.0 to 7.49
                  1.39
                
                
                  7.5 to 7.99
                  1.51
                
                
                  8.0 to 8.49
                  1.64
                
                
                  8.5 to 8.99
                  1.79
                
                
                  9.0 to 9.49
                  1.95
                
                
                  9.5 to 9.99
                  2.12
                
                
                  10.0 to 10.49
                  2.31
                
                
                  10.5 to 10.99
                  2.51
                
                
                  11.0 to 11.49
                  2.73
                
                
                  11.5 to 11.99
                  2.98
                
                
                  12.0 to 12.49
                  3.24
                
                
                  12.5 to 12.99
                  3.53
                
                
                  13.0 to 13.49
                  3.84
                
                
                  13.5 to 13.99
                  4.18
                
                
                  14.0 or greater
                  4.36
                
              
              (3) See the comprehensive example Subpart D, § 419.42(b)(3).
              (c) The following allocations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to ballast, which may be discharged after the application of best practicable control technology currently available, by a point source subject to this subpart, in addition to the discharge allowed by paragraph (b) of this section. The allocation allowed for ballast water flow, as kg/cu m (lb/M gal), shall be based on those ballast waters treated at the refinery.
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations for ballast water
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per cubic meter of flow)
                
                
                  BOD5
                  
                  0.048
                  0.026
                
                
                  TSS
                  0.033
                  0.021
                
                
                  COD 1
                  
                  0.47
                  0.24
                
                
                  Oil and grease
                  0.015
                  0.008
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gal of flow)
                
                
                  BOD5
                  
                  0.40
                  0.21
                
                
                  TSS
                  0.26
                  0.17
                
                
                  COD 1
                  
                  3.9
                  2.0
                
                
                  Oil and grease
                  0.126
                  0.067
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0.
              
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best practicable control technology currently available by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease and 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.

              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease or 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.73
                  0.43
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0060
                  0.0035
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  pH
                  (2)
                  (2)
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgment of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28522, 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  COD 1
                  
                  117
                  60.3
                
                
                  Ammonia as N
                  2.81
                  1.27
                
                
                  Sulfide
                  0.149
                  0.068
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  COD 1
                  
                  41.2
                  21.3
                
                
                  Ammonia as N
                  0.99
                  0.45
                
                
                  Sulfide
                  0.053
                  0.024
                
                
                  1 See footnote following table in § 419.13(d).
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  1.02
                
                
                  25.0 to 49.9
                  1.06
                
                
                  50.0 to 74.9
                  1.16
                
                
                  75.0 to 99.9
                  1.26
                
                
                  100 to 124.9
                  1.38
                
                
                  125.0 to 149.9
                  1.50
                
                
                  150.0 or greater
                  1.57
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.62
                
                
                  2.5 to 3.49
                  0.67
                
                
                  3.5 to 4.49
                  0.80
                
                
                  4.5 to 5.49
                  0.95
                
                
                  5.5 to 5.99
                  1.07
                
                
                  6.0 to 6.49
                  1.17
                
                
                  6.5 to 6.99
                  1.27
                
                
                  7.0 to 7.49
                  1.39
                
                
                  7.5 to 7.99
                  1.51
                
                
                  8.0 to 8.49
                  1.64
                
                
                  8.5 to 9.99
                  1.79
                
                
                  9.0 to 9.49
                  1.95
                
                
                  9.5 to 9.99
                  2.12
                
                
                  10.0 to 10.49
                  2.31
                
                
                  10.5 to 10.99
                  2.51
                
                
                  11.0 to 11.49
                  2.73
                
                
                  11.5 to 11.99
                  2.98
                
                
                  12.0 to 12.49
                  3.24
                
                
                  12.5 to 12.99
                  3.53
                
                
                  13.0 to 13.49
                  3.84
                
                
                  13.5 to 13.99
                  4.18
                
                
                  14.0 or greater
                  4.36
                
              

              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              
              (c)(1) In addition to the provisions contained above pertaining to COD, ammonia and sulfide, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):

              (i) For each of the regulated pollutant parameters listed below, the effluent limitation for a given refinery is the sum of the products of each effluent limitation factor times the applicable process feedstock rate, calculated as provided in 40 CFR 122.45(b). Applicable production processes are presented in appendix A, by process type. The process identification numbers presented in this appendix A are for the convenience of the reader. They can be cross-referenced in the Development Document for Effluent Limitations Guidelines, New Source Performance Standards, and Pretreatment Standards for the Petroleum Refining Point Source Category (EPA 440/1-82/014), Table III-7, pp. 49-54.
              
                
                  Pollutant or pollutant property and process type
                  BAT effluent limitation factor
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 cubic meters of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.037
                  0.009
                
                
                  Cracking and coking
                  0.419
                  0.102
                
                
                  Asphalt
                  0.226
                  0.055
                
                
                  Lube
                  1.055
                  0.257
                
                
                  Reforming and alkylation
                  0.377
                  0.092
                
                
                  Total chromium:
                
                
                  Crude
                  0.030
                  0.011
                
                
                  Cracking and coking
                  0.340
                  0.118
                
                
                  Asphalt
                  0.183
                  0.064
                
                
                  Lube
                  0.855
                  0.297
                
                
                  Reforming and alkylation
                  0.305
                  0.106
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0019
                  0.0009
                
                
                  Cracking and coking
                  0.0218
                  0.0098
                
                
                  Asphalt
                  0.0117
                  0.0053
                
                
                  Lube
                  0.0549
                  0.0248
                
                
                  Reforming and alkylation
                  0.0196
                  0.0088
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.013
                  0.003
                
                
                  Cracking and coking
                  0.147
                  0.036
                
                
                  Asphalt
                  0.079
                  0.019
                
                
                  Lube
                  0.369
                  0.090
                
                
                  Reforming and alkylation
                  0.132
                  0.032
                
                
                  Total chromium:
                
                
                  Crude
                  0.011
                  0.004
                
                
                  Cracking and coking
                  0.119
                  0.041
                
                
                  Asphalt
                  0.064
                  0.022
                
                
                  Lube
                  0.299
                  0.104
                
                
                  Reforming and alkylation
                  0.107
                  0.037
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0007
                  0.0003
                
                
                  Cracking and coking
                  0.0076
                  0.0034
                
                
                  Asphalt
                  0.0041
                  0.0019
                
                
                  Lube
                  0.0192
                  0.0087
                
                
                  Reforming and alkylation
                  0.0069
                  0.0031
                
              
              (2) See the comprehensive example in subpart D, § 419.43(c)(2).
              (d) The following allocations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to ballast, which may be discharged after the application of best available technology economically achievable by a point source subject to the provisions of this subpart. These allocations are in addition to the discharge allowed by paragraph (b) of this section. The allocation allowed for ballast water flow, as kg/cu m (lb/M gal), shall be based on those ballast waters treated at the refinery.
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations for ballast water
                  Maximum for any 1 day
                  Average or daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per cubic meter of flow)
                
                
                  COD 1
                  
                  0.47
                  0.24
                
                
                  
                  English units (pounds per 1,000 gal of flow)
                
                
                  COD 1
                  
                  3.9
                  2.0
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the Regional Administrator may substitute TOC as a parameter in lieu of COD Effluent limitations for TOC shall be based on effluent data from the plant correlating TOC to BOD5.
                

                If in the judgment of the Regional Administrator, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations on BOD5.
                
              

              (e) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (f) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best available technology economically achievable by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.60
                  0.21
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0050
                  0.0018
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgement of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5
                
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.14
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (Kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  22.7
                  12.0
                
                
                  TSS
                  15.8
                  10.1
                
                
                  Oil and Grease
                  6.9
                  3.7
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  8.0
                  4.25
                
                
                  TSS
                  5.6
                  3.6
                
                
                  Oil and Grease
                  2.5
                  1.3
                
                
                  PH
                  
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  1.02
                
                
                  25.0 to 49.9
                  1.06
                
                
                  50.0 to 74.9
                  1.16
                
                
                  75.0 to 99.9
                  1.26
                
                
                  100 to 124.9
                  1.38
                
                
                  125.0 to 149.9
                  1.50
                
                
                  150.0 or greater
                  1.57
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.62
                
                
                  2.5 to 3.49
                  0.67
                
                
                  3.5 to 4.49
                  0.80
                
                
                  4.5 to 5.49
                  0.95
                
                
                  5.5 to 5.99
                  1.07
                
                
                  6.0 to 6.49
                  1.17
                
                
                  6.5 to 6.99
                  1.27
                
                
                  7.0 to 7.49
                  1.39
                
                
                  7.5 to 7.99
                  1.51
                
                
                  8.0 to 8.49
                  1.64
                
                
                  8.5 to 8.99
                  1.79
                
                
                  9.0 to 9.49
                  1.95
                
                
                  9.5 to 9.99
                  2.12
                
                
                  10.0 to 10.49
                  2.31
                
                
                  10.5 to 10.99
                  2.51
                
                
                  11.0 to 11.49
                  2.73
                
                
                  11.5 to 11.99
                  2.98
                
                
                  12.0 to 12.49
                  3.24
                
                
                  12.5 to 12.99
                  3.53
                
                
                  13.0 to 13.49
                  3.84
                
                
                  13.5 to 13.99
                  4.18
                
                
                  14.0 or greater
                  4.36
                
              
              (3) See the comprehensive example in subpart D, § 419.43(b)(3).
              (c) The following allocations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to ballast, which may be discharged after the application of best conventional pollutant control technology by a point source subject to this subpart, in addition to the discharge allowed by paragraph (b) of this section. The allocation allowed for ballast water flow, as kg/cu m (lb/1000 gal), shall be based on those ballast waters treated at the refinery.
              
                
                  Pollutant or pollutant property
                  BCT Effluent limitations for ballast water
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per m3 of flow)
                
                
                  BOD5
                  
                  0.048
                  0.026
                
                
                  TSS
                  0.033
                  0.021
                
                
                  Oil and grease
                  0.015
                  0.008
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.21
                
                
                  TSS
                  0.26
                  0.17
                
                
                  Oil and grease
                  0.126
                  0.067
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff which may be discharged after the application of the best conventional pollutant control technology by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease based upon an analysis of any single grab or composite sample.

              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 (m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [50 FR 28524, July 12, 1985]
            
            
              § 419.15
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13 any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES). The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources maximum for any 1 day
                
                
                  
                  (Milligrams per liter (mg/l))
                
                
                  Oil and Grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.13 (a) and (b).
              
            
            
              § 419.16
              Standards of performance for new sources (NSPS).
              (a) Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per cubic meter of flow)
                
                
                  BOD5
                  
                  11.8
                  6.3
                
                
                  TSS
                  8.3
                  4.9
                
                
                  COD 1
                  
                  61.0
                  32
                
                
                  Oil and grease
                  3.6
                  1.9
                
                
                  Phenolic compounds
                  0.088
                  0.043
                
                
                  Ammonia as N
                  2.8
                  1.3
                
                
                  Sulfide
                  0.078
                  0.035
                
                
                  Total chromium
                  0.18
                  0.105
                
                
                  Hexavalent chromium
                  0.015
                  0.0068
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gal of flow)
                
                
                  BOD5
                  
                  4.2
                  2.2
                
                
                  TSS
                  3.0
                  1.9
                
                
                  COD 1
                  
                  21.7
                  11.2
                
                
                  Oil and grease
                  1.3
                  0.70
                
                
                  Phenolic compounds
                  0.031
                  0.016
                
                
                  Ammonia as N
                  1.0
                  0.45
                
                
                  Sulfide
                  0.027
                  0.012
                
                
                  Total chromium
                  0.064
                  0.037
                
                
                  Hexavalent chromium
                  0.0052
                  0.0025
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  1.02
                
                
                  25.0 to 49.9
                  1.06
                
                
                  50.0 to 74.9
                  1.16
                
                
                  75.0 to 99.9
                  1.26
                
                
                  100 to 124.9
                  1.38
                
                
                  125.0 to 149.9
                  1.50
                
                
                  150.0 or greater
                  1.57
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.62
                
                
                  2.5 to 3.49
                  0.67
                
                
                  3.5 to 4.49
                  0.80
                
                
                  4.5 to 5.49
                  0.95
                
                
                  5.5 to 5.99
                  1.07
                
                
                  6.0 to 6.49
                  1.17
                
                
                  6.5 to 6.99
                  1.27
                
                
                  7.0 to 7.49
                  1.39
                
                
                  7.5 to 7.99
                  1.51
                
                
                  8.0 to 8.49
                  1.64
                
                
                  8.5 to 9.99
                  1.79
                
                
                  
                  9.0 to 9.49
                  1.95
                
                
                  9.5 to 9.99
                  2.12
                
                
                  10.0 to 10.49
                  2.31
                
                
                  10.5 to 10.99
                  2.51
                
                
                  11.0 to 11.49
                  2.73
                
                
                  11.5 to 11.99
                  2.98
                
                
                  12.0 to 12.49
                  3.24
                
                
                  12.5 to 12.99
                  3.53
                
                
                  13.0 to 13.49
                  3.84
                
                
                  13.5 to 13.99
                  4.18
                
                
                  14.0 or greater
                  4.36
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The following allocations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to ballast, which may be discharged after the application of best practicable control technology currently available, by a point source subject to this subpart, in addition to the discharge allowed by paragraph (b) of this section. The allocation allowed for ballast water flow, as kg/cu m (lb/Mgal), shall be based on those ballast waters treated at the refinery.
              
                
                  Pollutant or pollutant property
                  NSPS Effluent Limitations for Ballast Water
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per cubic meter of flow)
                
                
                  BOD5
                  
                  0.048
                  0.026
                
                
                  TSS
                  0.033
                  0.021
                
                
                  COD 1
                  
                  0.47
                  0.24
                
                
                  Oil and grease
                  0.015
                  0.008
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gal of flow)
                
                
                  BOD5
                  
                  0.40
                  0.21
                
                
                  TSS
                  0.27
                  0.17
                
                
                  COD 1
                  
                  3.9
                  2.0
                
                
                  Oil and grease
                  0.126
                  0.067
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0
              
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for runoff. [Reserved]
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.17
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS).
              (a) The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/1)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.16 (a) and (b).
              
              (b) The following standard is applied to the cooling tower discharge part of the total refinery flow to the POTW by multiplying: (1) The standard; (2) by the total refinery flow to the POTW; and (3) by the ratio of the cooling tower discharge flow to the total refinery flow.
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/1)
                
                
                  Total chromium
                  1
                
              
            
          
          
            
            Subpart B—Cracking Subcategory
            
              § 419.20
              Applicability; description of the cracking subcategory.
              The provisions of this subpart are applicable to all discharges from any facility that produces petroleum products by the use of topping and cracking, whether or not the facility includes any process in addition to topping and cracking. The provisions of this subpart are not applicable, however, to facilities that include the processes specified in subparts C, D, or E of this part.
            
            
              § 419.21
              Specialized definitions.
              The general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter and the specialized definitions set forth in § 419.11 shall apply to this subpart.
            
            
              § 419.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available:
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  28.2
                  15.6
                
                
                  TSS
                  19.5
                  12.6
                
                
                  COD1
                  
                  210.0
                  109
                
                
                  Oil and grease
                  8.4
                  4.5
                
                
                  Phenolic compounds
                  0.21
                  0.10
                
                
                  Ammonia as N
                  18.8
                  8.5
                
                
                  Sulfide
                  0.18
                  0.082
                
                
                  Total chromium
                  0.43
                  0.25
                
                
                  Hexavalent chromium
                  0.035
                  0.016
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl feedstock)
                
                
                  BOD5
                  
                  9.9
                  5.5
                
                
                  TSS
                  6.9
                  4.4
                
                
                  COD1
                  
                  74.0
                  38.4
                
                
                  Oil and grease
                  3.0
                  1.6
                
                
                  Phenolic compounds
                  0.074
                  0.036
                
                
                  Ammonia as N
                  6.6
                  3.0
                
                
                  Sulfide
                  0.065
                  0.029
                
                
                  Total chromium
                  0.15
                  0.088
                
                
                  Hexavalent chromium
                  0.012
                  0.0056
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.91
                
                
                  25.0 to 49.9
                  0.95
                
                
                  50.0 to 74.9
                  1.04
                
                
                  75.0 to 99.9
                  1.13
                
                
                  100.0 to 124.9
                  1.23
                
                
                  125.0 to 149.9
                  1.35
                
                
                  150.0 or greater
                  1.41
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.58
                
                
                  2.5 to 3.49
                  0.63
                
                
                  3.5 to 4.49
                  0.74
                
                
                  4.5 to 5.49
                  0.88
                
                
                  5.5 to 5.99
                  1.00
                
                
                  6.0 to 6.49
                  1.09
                
                
                  6.5 to 6.99
                  1.19
                
                
                  7.0 to 7.49
                  1.29
                
                
                  7.5 to 7.99
                  1.41
                
                
                  8.0 to 8.49
                  1.53
                
                
                  8.5 to 8.99
                  1.67
                
                
                  9.0 to 9.49
                  1.82
                
                
                  9.5 or greater
                  1.89
                
              
              (3) See the comprehensive example subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.12(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.

              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best practicable control technology currently available by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease and 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease or 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.73
                  0.43
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0060
                  0.0035
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  pH
                  (2)
                  (2)
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgment of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28522, 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              
                
                  Pollutant or pollutant property
                  BAT Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  COD 1
                  
                  210
                  109
                
                
                  Ammonia as N
                  18.8
                  8.5
                
                
                  Sulfide
                  0.18
                  0.082
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  COD 1
                  
                  74.0
                  38.4
                
                
                  Ammonia as N
                  6.6
                  3.0
                
                
                  Sulfide
                  0.065
                  0.029
                
                
                  1 See footnote following table in § 419.13(d).
              

              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.91
                
                
                  25.0 to 49.9
                  0.95
                
                
                  50.0 to 74.9
                  1.04
                
                
                  75.0 to 99.9
                  1.13
                
                
                  100.0 to 124.9
                  1.23
                
                
                  125.0 to 149.9
                  1.35
                
                
                  150.0 or greater
                  1.41
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.58
                
                
                  2.5 to 3.49
                  0.63
                
                
                  3.5 to 4.49
                  0.74
                
                
                  4.5 to 5.49
                  0.88
                
                
                  5.5 to 5.99
                  1.00
                
                
                  6.0 to 6.49
                  1.09
                
                
                  6.5 to 6.99
                  1.19
                
                
                  7.0 to 7.49
                  1.29
                
                
                  7.5 to 7.99
                  1.41
                
                
                  8.0 to 8.49
                  1.53
                
                
                  8.5 to 8.99
                  1.67
                
                
                  9.0 to 9.49
                  1.82
                
                
                  9.5 or greater
                  1.89
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c)(1) In addition to the provisions contained above pertaining to COD, ammonia and sulfide, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):

              (i) For each of the regulated pollutant parameters listed below, the effluent limitation for a given refinery is the sum of the products of each effluent limitation factor times the applicable process feedstock rate, calculated as provided in 40 CFR 122.45(b). Applicable production processes are presented in appendix A, by process type. The process identification numbers presented in this appendix A are for the convenience of the reader. They can be cross-referenced in the Development Document for Effluent Limitations Guidelines, New Source Performance Standards, and Pretreatment Standards for the Petroleum Refining Point Source Category (EPA 440/1-82/014), Table III-7, pp. 49-54.
              
                
                  Pollutant or pollutant property and process type
                  BAT effluent limitation factor
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 cubic meters of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.037
                  0.009
                
                
                  Cracking and coking
                  0.419
                  0.102
                
                
                  Asphalt
                  0.226
                  0.055
                
                
                  Lube
                  1.055
                  0.257
                
                
                  Reforming and alkylation
                  0.377
                  0.092
                
                
                  Total chromium:
                
                
                  Crude
                  0.030
                  0.011
                
                
                  Cracking and coking
                  0.340
                  0.118
                
                
                  Asphalt
                  0.183
                  0.064
                
                
                  Lube
                  0.855
                  0.297
                
                
                  Reforming and alkylation
                  0.305
                  0.106
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0019
                  0.0009
                
                
                  Cracking and coking
                  0.0218
                  0.0098
                
                
                  Asphalt
                  0.0117
                  0.0053
                
                
                  Lube
                  0.0549
                  0.0248
                
                
                  Reforming and alkylation
                  0.0196
                  0.0088
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.013
                  0.003
                
                
                  Cracking and coking
                  0.147
                  0.036
                
                
                  Asphalt
                  0.079
                  0.019
                
                
                  Lube
                  0.369
                  0.090
                
                
                  Reforming and alkylation
                  0.132
                  0.032
                
                
                  Total chromium:
                
                
                  Crude
                  0.011
                  0.004
                
                
                  Cracking and coking
                  0.119
                  0.041
                
                
                  Asphalt
                  0.064
                  0.022
                
                
                  Lube
                  0.299
                  0.104
                
                
                  Reforming and alkylation
                  0.107
                  0.037
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0007
                  0.0003
                
                
                  Cracking and coking
                  0.0076
                  0.0034
                
                
                  Asphalt
                  0.0041
                  0.0019
                
                
                  Lube
                  0.0192
                  0.0087
                
                
                  Reforming and alkylation
                  0.0069
                  0.0031
                
              
              (2) See the comprehensive example in subpart D, § 419.43(c)(2).
              (d) The provisions of § 419.13(d) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.

              (e) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              
              (f) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best available technology economically achievable by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.60
                  0.21
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0050
                  0.0018
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgement of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5
                
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.24
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT):
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 (m3 of feedstock)
                
                
                  BOD5
                  
                  28.2
                  15.6
                
                
                  TSS
                  19.5
                  12.6
                
                
                  Oil and grease
                  8.4
                  4.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  9.9
                  5.5
                
                
                  TSS
                  6.9
                  4.4
                
                
                  Oil and grease
                  3.0
                  1.6
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.91
                
                
                  25.0 to 49.9
                  0.95
                
                
                  50.0 to 74.9
                  1.04
                
                
                  75.0 to 99.9
                  1.13
                
                
                  100.0 to 124.9
                  1.23
                
                
                  125.0 to 149.9
                  1.35
                
                
                  150.0 or greater
                  1.41
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.58
                
                
                  2.5 to 3.49
                  0.63
                
                
                  3.5 to 4.49
                  0.74
                
                
                  4.5 to 5.49
                  0.88
                
                
                  5.5 to 5.99
                  1.00
                
                
                  6.0 to 6.49
                  1.09
                
                
                  6.5 to 6.99
                  1.19
                
                
                  7.0 to 7.49
                  1.29
                
                
                  7.5 to 7.99
                  1.41
                
                
                  8.0 to 8.49
                  1.53
                
                
                  
                  8.5 to 8.99
                  1.67
                
                
                  9.0 to 9.49
                  1.82
                
                
                  9.5 or greater
                  1.89
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.14(c) apply to discharge of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff which may be discharged after the application of the best conventional pollutant control technology by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48
                  26
                
                
                  TSS
                  33
                  21
                
                
                  Oil and grease
                  15
                  8
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [50 FR 28525, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.25
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13 any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES). The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.23 (a) and (b).
              
            
            
              § 419.26
              Standards of performance for new sources (NSPS).

              (a) Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
              
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  16.3
                  8.7
                
                
                  TSS
                  11.3
                  7.2
                
                
                  COD 1
                  
                  118.0
                  61
                
                
                  oil and grease
                  4.8
                  2.6
                
                
                  Phenolic compounds
                  0.119
                  0.058
                
                
                  Ammonia (as N)
                  18.8
                  8.6
                
                
                  Sulfide
                  0.105
                  0.048
                
                
                  Total chromium
                  0.24
                  0.14
                
                
                  Hexavalent chromium
                  0.020
                  0.0088
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  5.8
                  3.1
                
                
                  TSS
                  4.0
                  2.5
                
                
                  COD 1
                  
                  41.5
                  21
                
                
                  Oil and grease
                  1.7
                  0.93
                
                
                  Phenolic compounds
                  0.042
                  0.020
                
                
                  Ammonia (as N)
                  6.6
                  3.0
                
                
                  Sulfide
                  0.037
                  0.017
                
                
                  Total chromium
                  0.084
                  0.049
                
                
                  Hexavalent chromium
                  0.0072
                  0.0032
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any 1 day and maximum average of daily values for 30 consecutive days.
              (1) Size Factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.91
                
                
                  25.0 to 49.9
                  0.95
                
                
                  50.0 to 74.9
                  1.04
                
                
                  75.0 to 99.9
                  1.13
                
                
                  100.0 to 124.9
                  1.23
                
                
                  125.0 to 149.9
                  1.35
                
                
                  150.0 or greater
                  1.41
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 2.49
                  0.58
                
                
                  2.5 to 3.49
                  0.63
                
                
                  3.5 to 4.49
                  0.74
                
                
                  4.5 to 5.49
                  0.88
                
                
                  5.5 to 5.99
                  1.00
                
                
                  6.0 to 6.49
                  1.09
                
                
                  6.5 to 6.99
                  1.19
                
                
                  7.0 to 7.49
                  1.29
                
                
                  7.5 to 7.99
                  1.41
                
                
                  8.0 to 8.49
                  1.53
                
                
                  8.5 to 8.99
                  1.67
                
                
                  9.0 to 9.49
                  1.82
                
                
                  9.5 or greater
                  1.89
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.16(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitation for runoff. [Reserved]
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.27
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS).
              (a) The following standards apply to the total refinery flow contribution to the POTW.
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.26(a) and (b).
              

              (b) The following standard is applied to the cooling tower discharge part of the total refinery flow to the POTW by multiplying: (1) The standard; (2) by the total refinery flow to the POTW; and (3) by the ratio of the cooling tower discharge flow to the total refinery flow.
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Total chromium
                  1
                
              
            
          
          
            Subpart C—Petrochemical Subcategory
            
              § 419.30
              Applicability; description of the petrochemical subcategory.
              The provisions of this subpart are applicable to all discharges from any facility that produces petroleum products by the use of topping, cracking, and petrochemical operations whether or not the facility includes any process in addition to topping, cracking, and petrochemical operations. The provisions of this subpart shall not be applicable, however, to facilities that include the processes specified in subpart D or E of this part.
            
            
              § 419.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) The general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter and the specialized definitions set forth in § 419.11 shall apply.
              (b) The term petrochemical operations shall mean the production of second-generation petrochemicals (i.e., alcohols, ketones, cumene, styrene, etc.) or first generation petrochemicals and isomerization products (i.e., BTX, olefins, cyclohexane, etc.) when 15 percent or more of refinery production is as first-generation petrochemicals and isomerization products.
            
            
              § 419.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  34.6
                  18.4
                
                
                  TSS
                  23.4
                  14.8
                
                
                  COD 1
                  
                  210.0
                  109.0
                
                
                  Oil and grease
                  11.1
                  5.9
                
                
                  Phenolic compound
                  0.25
                  0.120
                
                
                  Ammonia as N
                  23.4
                  10.6
                
                
                  Sulfide
                  0.22
                  0.099
                
                
                  Total chromium
                  0.52
                  0.30
                
                
                  Hexavalent chromium
                  0.046
                  0.020
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  12.1
                  6.5
                
                
                  TSS
                  8.3
                  5.25
                
                
                  COD 1
                  
                  74.0
                  38.4
                
                
                  Oil and grease
                  3.9
                  2.1
                
                
                  Phenolic compounds
                  0.088
                  0.0425
                
                
                  Ammonia as N
                  8.25
                  3.8
                
                
                  Sufide
                  0.078
                  0.035
                
                
                  Total chromium
                  0.183
                  0.107
                
                
                  Hexavalent chromium
                  0.016
                  0.0072
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 barrels of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.73
                
                
                  25.0 to 49.9
                  0.76
                
                
                  50.0 to 74.9
                  0.83
                
                
                  75.0 to 99.9
                  0.91
                
                
                  100.0 to 124.9
                  0.99
                
                
                  125.0 to 149.9
                  1.08
                
                
                  150.0 or greater
                  1.13
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 4.49
                  0.73
                
                
                  
                  4.5 to 5.49
                  0.80
                
                
                  5.5 to 5.99
                  0.91
                
                
                  6.0 to 6.49
                  0.99
                
                
                  6.5 to 6.99
                  1.08
                
                
                  7.0 to 7.49
                  1.17
                
                
                  7.5 to 7.99
                  1.28
                
                
                  8.0 to 8.49
                  1.39
                
                
                  8.5 to 8.99
                  1.51
                
                
                  9.0 to 9.49
                  1.65
                
                
                  9.5 or greater
                  1.72
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.12(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best practicable control technology currently available by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease and 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease or 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.73
                  0.43
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0060
                  0.0035
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  pH
                  (2)
                  (2)
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgment of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28522, 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).

              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available techology economically achievable (BAT):
              
              
                
                  Pollutant or pollutant property
                  BAT Effluent Limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  COD 1
                  
                  210.0
                  109.0
                
                
                  Ammonia as N
                  23.4
                  10.6
                
                
                  Sulfide
                  0.22
                  0.099
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  COD 1
                  
                  74.0
                  38.4
                
                
                  Ammonia as N
                  8.25
                  3.8
                
                
                  Sulfide
                  0.078
                  0.035
                
                
                  1 See footnote following table in § 419.13(d).
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.73
                
                
                  25.0 to 49.9
                  0.76
                
                
                  50.0 to 74.9
                  0.83
                
                
                  75.0 to 99.9
                  0.91
                
                
                  100.0 to 124.9
                  0.99
                
                
                  125.0 to 149.9
                  1.08
                
                
                  150.0 or greater
                  1.13
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 4.49
                  0.73
                
                
                  4.5 to 5.49
                  0.80
                
                
                  5.5 to 5.99
                  0.91
                
                
                  6.0 to 6.49
                  0.99
                
                
                  6.5 to 6.99
                  1.08
                
                
                  7.0 to 7.49
                  1.17
                
                
                  7.5 to 7.99
                  1.28
                
                
                  8.0 to 8.49
                  1.39
                
                
                  8.5 to 8.99
                  1.51
                
                
                  9.0 to 9.49
                  1.65
                
                
                  9.5 or greater
                  1.72
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c)(1) In addition to the provisions contained above pertaining to COD, ammonia and sulfide, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):

              (i) For each of the regulated pollutant parameters listed below, the effluent limitation for a given refinery is the sum of the products of each effluent limitation factor times the applicable process feedstock rate, calculated as provided in 40 CFR 122.45(b). Applicable production processes are presented in appendix A, by process type. The process identification numbers presented in this appendix A are for the convenience of the reader. They can be cross-referenced in the Development Document for Effluent Limitations Guidelines, New Source Performance Standards, and Pretreatment Standards for the Petroleum Refining Point Source Category (EPA 440/1-82/014), Table III-7, pp. 49-54.
              
                
                  Pollutant or pollutant property and process type
                  BAT effluent limitation factor
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 cubic meters of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.037
                  0.009
                
                
                  Cracking and coking
                  0.419
                  0.102
                
                
                  Asphalt
                  0.226
                  0.055
                
                
                  Lube
                  1.055
                  0.257
                
                
                  Reforming and alkylation
                  0.377
                  0.092
                
                
                  Total chromium:
                
                
                  Crude
                  0.030
                  0.011
                
                
                  Cracking and coking
                  0.340
                  0.118
                
                
                  Asphalt
                  0.183
                  0.064
                
                
                  Lube
                  0.855
                  0.297
                
                
                  Reforming and alkylation
                  0.305
                  0.106
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0019
                  0.0009
                
                
                  Cracking and coking
                  0.0218
                  0.0098
                
                
                  Asphalt
                  0.0117
                  0.0053
                
                
                  Lube
                  0.0549
                  0.0248
                
                
                  Reforming and alkylation
                  0.0196
                  0.0088
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.013
                  0.003
                
                
                  Cracking and coking
                  0.147
                  0.036
                
                
                  Asphalt
                  0.079
                  0.019
                
                
                  Lube
                  0.369
                  0.090
                
                
                  Reforming and alkylation
                  0.132
                  0.032
                
                
                  Total chromium:
                
                
                  Crude
                  0.011
                  0.004
                
                
                  Cracking and coking
                  0.119
                  0.041
                
                
                  Asphalt
                  0.064
                  0.022
                
                
                  Lube
                  0.299
                  0.104
                
                
                  Reforming and alkylation
                  0.107
                  0.037
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0007
                  0.0003
                
                
                  Cracking and coking
                  0.0076
                  0.0034
                
                
                  Asphalt
                  0.0041
                  0.0019
                
                
                  Lube
                  0.0192
                  0.0087
                
                
                  Reforming and alkylation
                  0.0069
                  0.0031
                
              
              
              (2) See the comprehensive example in subpart D, § 419.43(c)(2).
              (d) The provisions of § 419.13(d) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (e) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (f) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best available technology economically achievable by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.60
                  0.21
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0050
                  0.0018
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgement of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5
                
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.34
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT):
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  34.6
                  18.4
                
                
                  TSS
                  23.4
                  14.8
                
                
                  Oil and grease
                  11.1
                  5.9
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  12.1
                  6.5
                
                
                  TSS
                  8.3
                  5.25
                
                
                  Oil and grease
                  3.9
                  2.1
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              

              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.73
                
                
                  25.0 to 49.9
                  0.76
                
                
                  50.0 to 74.9
                  0.83
                
                
                  75.0 to 99.9
                  0.91
                
                
                  100.0 to 124.9
                  0.99
                
                
                  125.0 to 149.9
                  1.08
                
                
                  150.0 or greater
                  1.13
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 4.49
                  0.73
                
                
                  4.5 to 5.49
                  0.80
                
                
                  5.5 to 5.99
                  0.91
                
                
                  6.0 to 6.49
                  0.99
                
                
                  6.5 to 6.99
                  1.08
                
                
                  7.0 to 7.49
                  1.17
                
                
                  7.5 to 7.99
                  1.28
                
                
                  8.0 to 8.49
                  1.39
                
                
                  8.5 to 8.99
                  1.51
                
                
                  9.0 to 9.49
                  1.65
                
                
                  9.5 or greater
                  1.72
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.14(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff which may be discharged after the application of the best conventional pollutant control technology by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [50 FR 28526, July 12, 1985]
            
            
              § 419.35
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13 any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES). The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards maximum for any 1 day
                
                
                  
                  (Milligrams per liter (mg/l))
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.33 (a) and (b).
              
            
            
              
              § 419.36
              Standards of performance for new sources (NSPS).
              (a) Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS Effluent Limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  21.8
                  11.6
                
                
                  TSS
                  14.9
                  9.5
                
                
                  COD 1
                  
                  133.0
                  69.0
                
                
                  Oil and grease
                  6.6
                  3.5
                
                
                  Phenolic compounds
                  0.158
                  .077
                
                
                  Ammonia as N
                  23.4
                  10.7
                
                
                  Sulfide
                  0.140
                  0.063
                
                
                  Total chromium
                  0.32
                  0.19
                
                
                  Hexavalent chromium
                  0.025
                  0.012
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  7.7
                  4.1
                
                
                  TSS
                  5.2
                  3.3
                
                
                  COD 1
                  
                  47.0
                  24.0
                
                
                  Oil and grease
                  2.4
                  1.3
                
                
                  Phenolic compounds
                  0.056
                  0.027
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.050
                  0.022
                
                
                  Total chromium
                  0.116
                  0.068
                
                
                  Hexavalent chromium
                  0.0096
                  0.0044
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 24.9
                  0.73
                
                
                  25.0 to 49.9
                  0.76
                
                
                  50.0 to 74.9
                  0.83
                
                
                  75.0 to 99.9
                  0.91
                
                
                  100.0 to 124.9
                  0.99
                
                
                  125.0 to 149.9
                  1.08
                
                
                  150.0 or greater
                  1.13
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 4.49
                  0.73
                
                
                  4.5 to 5.49
                  0.80
                
                
                  5.5 to 5.99
                  0.91
                
                
                  6.0 to 6.49
                  0.99
                
                
                  6.5 to 6.99
                  1.08
                
                
                  7.0 to 7.49
                  1.17
                
                
                  7.5 to 7.99
                  1.28
                
                
                  8.0 to 8.49
                  1.39
                
                
                  8.5 to 8.99
                  1.51
                
                
                  9.0 to 9.49
                  1.65
                
                
                  9.5 or greater
                  1.72
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.16(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for runoff. [Reserved]
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.37
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS).
              (a) The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.36 (a) and (b).
              

              (b) The following standard is applied to the cooling tower discharge part of the total refinery flow to the POTW by multiplying: (1) The standard; (2) by the total refinery flow to the POTW; and (3) by the ratio of the cooling tower discharge flow to the total refinery flow.
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources maximum for any 1 day
                
                
                  
                  Miligrams per liter (mg/l)
                
                
                  Total chromium
                  1
                
              
            
          
          
            Subpart D—Lube Subcategory
            
              § 419.40
              Applicability; description of the lube subcategory.
              The provisions of this subpart are applicable to all discharges from any facility that produces petroleum products by the use of topping, cracking, and lube oil manufacturing processes, whether or not the facility includes any process in addition to topping, cracking, and lube oil manufacturing processes. The provisions of this subpart are not applicable, however, to facilities that include the processes specified in subparts C and E of this part.
            
            
              § 419.41
              Specialized definitions.
              The general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter and the specialized definitions set forth in § 419.11 shall apply to this subpart.
            
            
              § 419.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  50.6
                  25.8
                
                
                  TSS
                  35.6
                  22.7
                
                
                  COD 1
                  
                  360.0
                  187.0
                
                
                  Oil and grease
                  16.2
                  8.5
                
                
                  Phenolic compounds
                  0.38
                  0.184
                
                
                  Ammonia as N
                  23.4
                  10.6
                
                
                  Sulfide
                  0.33
                  0.150
                
                
                  Total chromium
                  0.77
                  0.45
                
                
                  Hexavalent chromium
                  0.068
                  0.030
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  17.9
                  9.1
                
                
                  TSS
                  12.5
                  8.0
                
                
                  COD 1
                  
                  127.0
                  66.0
                
                
                  Oil and grease
                  5.7
                  3.0
                
                
                  Phenolic compounds
                  0.133
                  0.065
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.118
                  0.053
                
                
                  Total chromium
                  0.273
                  0.160
                
                
                  Hexavalent chromium
                  0.024
                  0.011
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 49.9
                  0.71
                
                
                  50.0 to 74.9
                  0.74
                
                
                  75.0 to 99.9
                  0.81
                
                
                  100.0 to 124.9
                  0.88
                
                
                  125.0 to 149.9
                  0.97
                
                
                  150.0 to 174.9
                  1.05
                
                
                  175.0 to 199.9
                  1.14
                
                
                  200.0 or greater
                  1.19
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.81
                
                
                  6.5 to 7.49
                  0.88
                
                
                  7.5 to 7.99
                  1.00
                
                
                  8.0 to 8.49
                  1.09
                
                
                  8.5 to 8.99
                  1.19
                
                
                  9.0 to 9.49
                  1.29
                
                
                  9.5 to 9.99
                  1.41
                
                
                  10.0 to 10.49
                  1.53
                
                
                  10.5 to 10.99
                  1.67
                
                
                  11.0 to 11.49
                  1.82
                
                
                  11.5 to 11.99
                  1.98
                
                
                  12.0 to 12.49
                  2.15
                
                
                  
                  12.5 to 12.99
                  2.34
                
                
                  13.0 or greater
                  2.44
                
              
              (3) Example of the application of the above factors. Example—Lube refinery 125, 000 bbl per stream day throughput.
              
                Calculation of the Process Configuration
                
                  Process category
                  Process included
                  Weighting factor
                
                
                  Crude
                  Atm crude distillationVacuum, crude distillation
                    Desalting
                  
                  1
                
                
                  Cracking and coking
                  Fluid cat. crackingVis-breaking
                    Thermal cracking
                    Moving bed cat. cracking
                    Hydrocracking
                    Fluid coking
                    Delayed coking
                  
                  6
                
                
                  Lube
                  Further defined in the development document
                  13
                
                
                  Asphalt
                  Asphalt productionAsphalt oxidation
                    Asphalt emulsifying
                  
                  12
                
              
              
                
                  Process
                  Capacity (1,000 bbl per stream day)
                  Capacity relative to throughput
                  Weighting Factor
                  Processing configuration
                
                
                  Crude:
                
                
                  Atm
                  125.0
                  1.0
                  
                  
                
                
                  Vacuum
                  60.0
                  0.48
                  
                  
                
                
                  Desalting
                  125.0
                  1.0
                  
                  
                
                
                   Total
                  
                  2.48
                   × 1
                   = 2.48
                
                
                  Cracking-FCC
                  41.0
                  0.328
                  
                  
                
                
                  Hydrocracking
                  20.0
                  0.160
                  
                  
                
                
                   Total
                  
                  0.488
                   × 6
                   = 2.93
                
                
                  Lubes
                  5.3
                  0.042
                  
                  
                
                
                   
                  4.0
                  0.032
                  
                  
                
                
                   
                  4.9
                  0.039
                  
                  
                
                
                   Total
                  
                  0.113
                   × 13
                   = 1.47
                
                
                  Asphalt
                  4.0
                  0.032
                   × 12
                  = .38
                
                
                  Refinery process configuration
                  
                  
                  
                   = 7.26
                
                Notes:
                See table § 419.42(b)(2) for process factor. Process factor = 0.88.
                See table § 419.42(b)(1) for size factor for 125,000 bbl per stream day lube refinery. Size factor = 0.97.
                To calculate the limits for each parameter, multiply the limit § 419.42(a) by both the process factor and size factor. BOD5 limit (maximum for any 1 day) = 17.9 × 0.88 × 0.97 = 15.3 lb. per 1,000 bbl of feedstock.
              
              (c) The provisions of § 419.12(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best practicable control technology currently available by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease and 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease or 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.73
                  0.43
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0060
                  0.0035
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  pH
                  (2)
                  (2)
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgment of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28522, 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per
                
                
                  COD 1
                  
                  360.0
                  187.0
                
                
                  Ammonia as N
                  23.4
                  10.6
                
                
                  Sulfide
                  0.33
                  0.150
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  COD 1
                  
                  127.0
                  66.0
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.118
                  0.053
                
                
                  1 See footnote following table in § 419.13(d).
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 49.9
                  0.71
                
                
                  50.0 to 74.9
                  0.74
                
                
                  75.0 to 99.9
                  0.81
                
                
                  100.0 to 124.9
                  0.88
                
                
                  125.0 to 149.9
                  0.97
                
                
                  150.0 to 174.9
                  1.05
                
                
                  175.0 to 199.9
                  1.14
                
                
                  200.0 or greater
                  1.19
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.81
                
                
                  6.5 to 7.49
                  0.88
                
                
                  7.5 to 7.99
                  1.00
                
                
                  8.0 to 8.49
                  1.09
                
                
                  8.5 to 8.99
                  1.19
                
                
                  9.0 to 9.49
                  1.29
                
                
                  9.5 to 9.99
                  1.41
                
                
                  10.0 to 10.49
                  1.53
                
                
                  10.5 to 10.99
                  1.67
                
                
                  11.0 to 11.49
                  1.82
                
                
                  11.5 to 11.99
                  1.98
                
                
                  12.0 to 12.49
                  2.15
                
                
                  12.5 to 12.99
                  2.34
                
                
                  13.0 or greater
                  2.44
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c)(1) In addition to the provisions contained above pertaining to COD, ammonia and sulfide, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):

              (i) For each of the regulated pollutant parameters listed below, the effluent limitation for a given refinery is the sum of the products of each effluent limitation factor times the applicable process feedstock rate, calculated as provided in 40 CFR 122.45(b). Applicable production processes are presented in appendix A, by process type. The process identification numbers presented in this appendix A are for the convenience of the reader. They can be cross-referenced in the Development Document for Effluent Limitations Guidelines, New Source Performance Standards, and Pretreatment Standards for the Petroleum Refining Point Source Category (EPA 440/1-82/014), Table III-7, pp. 49-54.
              
                
                  Pollutant or pollutant property and process type
                  BAT effluent limitation factor
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.037
                  0.009
                
                
                  Cracking and coking
                  0.419
                  0.102
                
                
                  Asphalt
                  0.226
                  0.055
                
                
                  Lube
                  1.055
                  0.257
                
                
                  Reforming and alkylation
                  0.377
                  0.092
                
                
                  Total chromium:
                
                
                  Crude
                  0.030
                  0.011
                
                
                  Cracking and coking
                  0.340
                  0.118
                
                
                  Asphalt
                  0.183
                  0.064
                
                
                  Lube
                  0.855
                  0.297
                
                
                  Reforming and alkylation
                  0.305
                  0.106
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0019
                  0.0009
                
                
                  Cracking and coking
                  0.0218
                  0.0098
                
                
                  Asphalt
                  0.0117
                  0.0053
                
                
                  Lube
                  0.0549
                  0.0248
                
                
                  Reforming and alkylation
                  0.0196
                  0.0088
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.013
                  0.003
                
                
                  Cracking and coking
                  0.147
                  0.036
                
                
                  Asphalt
                  0.079
                  0.019
                
                
                  Lube
                  0.369
                  0.090
                
                
                  Reforming and alkylation
                  0.132
                  0.032
                
                
                  Total chromium:
                
                
                  Crude
                  0.011
                  0.004
                
                
                  Cracking and coking
                  0.119
                  0.041
                
                
                  Asphalt
                  0.064
                  0.022
                
                
                  Lube
                  0.299
                  0.104
                
                
                  Reforming and alkylation
                  0.107
                  0.037
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0007
                  0.0003
                
                
                  Cracking and coking
                  0.0076
                  0.0034
                
                
                  Asphalt
                  0.0041
                  0.0019
                
                
                  Lube
                  0.0192
                  0.0087
                
                
                  Reforming and alkylation
                  0.0069
                  0.0031
                
              
              (2) Example Application of Effluent Limitations Guidelines as Applicable to Phenolic Compounds, Hexavalent Chromium, and Total Chromium.
              The following example presents the derivation of a BAT phenolic compound (4AAP) effluent limitation (30-day average) for a petroleum refinery permit. The methodology is also applicable to hexavalent chromium and total chromium.
              
                
                  Refinery process
                  Process feedstock rate 1,000 bbl/day
                
                
                  1. Atmospheric crude distillation
                  100
                
                
                  2. Crude desalting
                  50
                
                
                  3. Vacuum crude distillation
                  75
                
                
                  Total crude processes (C)
                  225
                
                
                  6. Fluid catalytic cracking
                  25
                
                
                  10. Hydrocracking
                  20
                
                
                  Total cracking and coking processes (K)
                  45
                
                
                  18. Asphalt production
                  5
                
                
                  Total asphalt processes (A)
                  5
                
                
                  21. Hydrofining
                  3
                
                
                  Total lube processes (L)
                  3
                
                
                  8. Catalytic reforming
                  10
                
                
                  Total reforming and alkylation processes (R)
                  10
                
              
              
                Note:
                30 day average effluent limitation for phenolic compounds (4AAP), lb/day = (0.003) (225) + (0.036) (45) + (0.019) (5) + (0.090) (3) + (0.032) (10) = 2.98 lb/day.
              
              
              (d) The provisions of § 419.13(d) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (e) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (f) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best available technology economically achievable by a point source subject to this subpart.

              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.60
                  0.21
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0050
                  0.0018
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgement of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5
                
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, 28524, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.44
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT):
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock
                
                
                  BOD5
                  
                  50.6
                  25.8
                
                
                  TSS
                  35.6
                  22.7
                
                
                  Oil and Grease
                  16.2
                  8.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  17.9
                  9.1
                
                
                  TSS
                  12.5
                  8.0
                
                
                  Oil and Grease
                  5.7
                  3.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 49.9
                  0.71
                
                
                  50.0 to 74.9
                  0.74
                
                
                  75.0 to 99.9
                  0.81
                
                
                  100.0 to 124.9
                  0.88
                
                
                  125.0 to 149.9
                  0.97
                
                
                  150.0 to 174.9
                  1.05
                
                
                  175.0 to 199.9
                  1.14
                
                
                  200.0 or greater
                  1.19
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.81
                
                
                  6.5 to 7.49
                  0.88
                
                
                  7.5 to 7.99
                  1.00
                
                
                  8.0 to 8.49
                  1.09
                
                
                  8.5 to 8.99
                  1.19
                
                
                  9.0 to 9.49
                  1.29
                
                
                  9.5 to 9.99
                  1.41
                
                
                  10.0 to 10.49
                  1.53
                
                
                  10.5 to 10.99
                  1.67
                
                
                  11.0 to 11.49
                  1.82
                
                
                  11.5 to 11.99
                  1.98
                
                
                  12.0 to 12.49
                  2.15
                
                
                  12.5 to 12.99
                  2.34
                
                
                  13.0 or greater
                  2.44
                
              
              (c) The provisions of § 419.14(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.

              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff which may be discharged after the application of the best conventional pollutant control technology by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric unit (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [50 FR 28526, July 12, 1985]
            
            
              § 419.45
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13 any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES). The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.43 (a) and (b).
              
            
            
              § 419.46
              Standards of performance for new sources (NSPS).
              (a) Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  34.6
                  18.4
                
                
                  TSS
                  23.4
                  14.9
                
                
                  COD 1
                  
                  245.0
                  126.0
                
                
                  Oil and grease
                  10.5
                  5.6
                
                
                  Phenolic compounds
                  0.25
                  0.12
                
                
                  Ammonia as N
                  23.4
                  10.7
                
                
                  Sulfide
                  0.220
                  0.10
                
                
                  Total chromium
                  0.52
                  0.31
                
                
                  Hexavalent chromium
                  0.046
                  0.021
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD 1
                  
                  12.2
                  6.5
                
                
                  TSS
                  8.3
                  5.3
                
                
                  COD 1
                  
                  87.0
                  45.0
                
                
                  Oil and grease
                  3.8
                  2.0
                
                
                  Phenolic compounds
                  0.088
                  0.043
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.078
                  0.035
                
                
                  Total chromium
                  0.180
                  0.105
                
                
                  Hexavalent chromium
                  0.022
                  0.0072
                
                
                  
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 49.9
                  0.71
                
                
                  50.0 to 74.9
                  0.74
                
                
                  75.0 to 99.9
                  0.81
                
                
                  100.0 to 124.9
                  0.88
                
                
                  125.0 to 149.9
                  0.97
                
                
                  150.0 to 174.9
                  1.05
                
                
                  175.0 to 199.9
                  1.14
                
                
                  200.0 or greater
                  1.19
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.81
                
                
                  6.5 to 7.49
                  0.88
                
                
                  7.5 to 7.99
                  1.00
                
                
                  8.0 to 8.49
                  1.09
                
                
                  8.5 to 8.99
                  1.19
                
                
                  9.0 to 9.49
                  1.29
                
                
                  9.5 to 9.99
                  1.41
                
                
                  10.0 to 10.49
                  1.53
                
                
                  10.5 to 10.99
                  1.67
                
                
                  11.0 to 11.49
                  1.82
                
                
                  11.5 to 11.99
                  1.98
                
                
                  12.0 to 12.49
                  2.15
                
                
                  12.5 to 12.99
                  2.34
                
                
                  13.0 or greater
                  2.44
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.16(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provision of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/1.
              (e) Effluent Limitations for Runoff. [Reserved]
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, 28528, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.47
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS).
              (a) The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources, maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.46 (a) and (b).
              
              (b) The following standard is applied to the cooling tower discharge part of the total refinery flow to the POTW by multiplying: (1) The standard; (2) by the total refinery flow to the POTW; and (3) by the ratio of the cooling tower discharge flow to the total refinery flow.
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources, maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Total chromium
                  1
                
              
            
          
          
            Subpart E—Integrated Subcategory
            
              § 419.50
              Applicability; description of the integrated subcategory.

              The provisions of this subpart are applicable to all discharges resulting from any facility that produces petroleum products by the use of topping, cracking, lube oil manufacturing processes, and petrochemical operations, whether or not the facility includes any process in addition to topping, cracking, lube oil manufacturing processes, and petrochemical operations.
            
            
              § 419.51
              Specialized definitions.
              The general definitions, abbreviations, and methods of analysis set forth in part 401 of this chapter and the specialized definitions set forth in § 419.31 shall apply to this subpart.
            
            
              § 419.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  BPT Effluent Limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  54.4
                  28.9
                
                
                  TSS
                  37.3
                  23.7
                
                
                  COD 1
                  
                  388.0
                  198.0
                
                
                  Oil and grease
                  17.1
                  9.1
                
                
                  Phenolic compounds
                  0.40
                  0.192
                
                
                  Ammonia as N
                  23.4
                  10.6
                
                
                  Sulfide
                  0.35
                  0.158
                
                
                  Total Chromium
                  0.82
                  0.48
                
                
                  Hexavalent chromium
                  0.068
                  0.032
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD 1
                  
                  19.2
                  10.2
                
                
                  TSS
                  13.2
                  8.4
                
                
                  COD 1
                  
                  136.0
                  70.0
                
                
                  Oil and grease
                  6.0
                  3.2
                
                
                  Phenolic compounds
                  0.14
                  0.068
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.124
                  0.056
                
                
                  Total chromium
                  0.29
                  0.17
                
                
                  Hexavalent chromium
                  0.025
                  0.011
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 124.9
                  0.73
                
                
                  125.0 to 149.9
                  0.76
                
                
                  150.0 to 174.9
                  0.83
                
                
                  175.0 to 199.9
                  0.91
                
                
                  200.0 to 224.9
                  0.99
                
                
                  225 or greater
                  1.04
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.75
                
                
                  6.5 to 7.49
                  0.82
                
                
                  7.5 to 7.99
                  0.92
                
                
                  8.0 to 8.49
                  1.00
                
                
                  8.5 to 8.99
                  1.10
                
                
                  9.0 to 9.49
                  1.20
                
                
                  9.5 to 9.99
                  1.30
                
                
                  10.0 to 10.49
                  1.42
                
                
                  10.5 to 10.99
                  1.54
                
                
                  11.0 to 11.49
                  1.68
                
                
                  11.5 to 11.99
                  1.83
                
                
                  12.0 to 12.49
                  1.99
                
                
                  12.5 to 12.99
                  2.17
                
                
                  13.0 or greater
                  2.26
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.12(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provision of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best practicable control technology currently available by a point source subject to this subpart.

              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease and 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease or 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BPT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.73
                  0.43
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0060
                  0.0035
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  pH
                  (2)
                  (2)
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgment of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28522, 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              
                
                  Pollutant or pollutant property
                  BAT Effluent Limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  COD 1
                  
                  388.0
                  198.0
                
                
                  Ammonia as N
                  23.4
                  10.6
                
                
                  Sulfide
                  0.35
                  0.158
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  COD 1
                  
                  136.0
                  70.0
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.124
                  0.056
                
                
                  1 See footnote following table in § 419.13(d).
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 124.9
                  0.73
                
                
                  125.0 to 149.9
                  0.76
                
                
                  150.0 to 174.9
                  0.83
                
                
                  175.0 to 199.9
                  0.91
                
                
                  200 to 224.9
                  0.99
                
                
                  225 or greater
                  1.04
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.75
                
                
                  6.5 to 7.49
                  0.82
                
                
                  7.5 to 7.99
                  0.92
                
                
                  8.0 to 8.49
                  1.00
                
                
                  8.5 to 8.99
                  1.10
                
                
                  9.0 to 9.49
                  1.20
                
                
                  9.5 to 9.99
                  1.30
                
                
                  10.0 to 10.49
                  1.42
                
                
                  10.5 to 10.99
                  1.54
                
                
                  11.0 to 11.49
                  1.68
                
                
                  11.5 to 11.99
                  1.83
                
                
                  12.0 to 12.49
                  1.99
                
                
                  12.5 to 12.99
                  2.17
                
                
                  13.0 or greater
                  2.26
                
              
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c)(1) In addition to the provisions contained above pertaining to COD, ammonia and sulfide, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):

              (i) For each of the regulated pollutant parameters listed below, the effluent limitation for a given refinery is the sum of the products of each effluent limitation factor times the applicable process feedstock rate, calculated as provided in 40 CFR 122.45(b). Applicable production processes are presented in appendix A, by process type. The process identification numbers presented in this appendix A are for the convenience of the reader. They can be cross-referenced in the Development Document for Effluent Limitations Guidelines, New Source Performance Standards, and Pretreatment Standards for the Petroleum Refining Point Source Category (EPA 440/1-82/014), Table III-7, pp. 49-54.
              
                
                  Pollutant or pollutant property and process type
                  BAT effluent limitation factor
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 cubic meters of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.037
                  0.009
                
                
                  Cracking and coking
                  0.419
                  0.102
                
                
                  Asphalt
                  0.226
                  0.055
                
                
                  Lube
                  1.055
                  0.257
                
                
                  Reforming and alkylation
                  0.377
                  0.092
                
                
                  Total chromium:
                
                
                  Crude
                  0.030
                  0.011
                
                
                  Cracking and coking
                  0.340
                  0.118
                
                
                  Asphalt
                  0.183
                  0.064
                
                
                  Lube
                  0.855
                  0.297
                
                
                  Reforming and alkylation
                  0.305
                  0.106
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0019
                  0.0009
                
                
                  Cracking and coking
                  0.0218
                  0.0098
                
                
                  Asphalt
                  0.0117
                  0.0053
                
                
                  Lube
                  0.0549
                  0.0248
                
                
                  Reforming and alkylation
                  0.0196
                  0.0088
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  Phenolic compounds (4AAP):
                
                
                  Crude
                  0.013
                  0.003
                
                
                  Cracking and coking
                  0.147
                  0.036
                
                
                  Asphalt
                  0.079
                  0.019
                
                
                  Lube
                  0.369
                  0.090
                
                
                  Reforming and alkylation
                  0.132
                  0.032
                
                
                  Total chromium:
                
                
                  Crude
                  0.011
                  0.004
                
                
                  Cracking and coking
                  0.119
                  0.041
                
                
                  Asphalt
                  0.064
                  0.022
                
                
                  Lube
                  0.299
                  0.104
                
                
                  Reforming and alkylation
                  0.107
                  0.037
                
                
                  Hexavalent chromium:
                
                
                  Crude
                  0.0007
                  0.0003
                
                
                  Cracking and coking
                  0.0076
                  0.0034
                
                
                  Asphalt
                  0.0041
                  0.0019
                
                
                  Lube
                  0.0192
                  0.0087
                
                
                  Reforming and alkylation
                  0.0069
                  0.0031
                
              
              (2) See the comprehensive example in subpart D, § 419.43(c)(2).
              (d) The provisions of § 419.13(d) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.
              (e) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (f) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff, which may be discharged after the application of the best available technology economically achievable by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 110 mg/l total organic carbon (TOC) based upon an analysis of any single grab or composite sample.

              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 110 mg/l TOC is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BAT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.35
                  0.17
                
                
                  Total chromium
                  0.60
                  0.21
                
                
                  Hexavalent chromium
                  0.062
                  0.028
                
                
                  COD 1
                  
                  360.
                  180.
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  Phenolic compounds (4AAP)
                  0.0029
                  0.0014
                
                
                  Total chromium
                  0.0050
                  0.0018
                
                
                  Hexavalent chromium
                  0.00052
                  0.00023
                
                
                  COD 1
                  
                  3.0
                  1.5
                
                

                  1 In any case in which the applicant can demonstrate that the chloride ion concentration in the effluent exceeds 1,000 mg/l (1,000 ppm), the permitting authority may substitute TOC as a parameter in lieu of COD. A TOC effluent limitation shall be based on effluent data from the particular refinery which correlates TOC to BOD5. If in the judgement of the permitting authority, adequate correlation data are not available, the effluent limitations for TOC shall be established at a ratio of 2.2 to 1 to the applicable effluent limitations for BOD5
                
              
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.54
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Any existing point subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT):
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  54.4
                  28.9
                
                
                  TSS
                  37.3
                  23.7
                
                
                  Oil and grease
                  17.1
                  9.1
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  19.2
                  10.2
                
                
                  TSS
                  13.2
                  8.4
                
                
                  Oil and grease
                  6.0
                  3.2
                
                
                  ph
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 124.9
                  0.73
                
                
                  125.0 to 149.9
                  0.76
                
                
                  150.0 to 174.9
                  0.83
                
                
                  175. to 199.9
                  0.91
                
                
                  200.0 to 224.9
                  0.99
                
                
                  225.0 or greater
                  1.04
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.75
                
                
                  6.5 to 7.49
                  0.82
                
                
                  7.5 to 7.99
                  0.92
                
                
                  8.0 to 8.49
                  1.00
                
                
                  8.5 to 8.99
                  1.10
                
                
                  9.0 to 9.49
                  1.20
                
                
                  9.5 to 9.99
                  1.30
                
                
                  10.0 to 10.49
                  1.42
                
                
                  10.5 to 10.99
                  1.54
                
                
                  11.0 to 11.49
                  1.68
                
                
                  11.5 to 11.99
                  1.83
                
                
                  12.0 to 12.49
                  1.99
                
                
                  12.5 to 12.99
                  2.17
                
                
                  13.0 or greater
                  2.26
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.14(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provisions of this subpart.

              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section.
              
              (e) Effluent limitations for contaminated runoff. The following effluent limitations constitute the quantity and quality of pollutants or pollutant properties controlled by this paragraph and attributable to contaminated runoff which may be discharged after the application of the best conventional pollutant control technology by a point source subject to this subpart.
              (1) If wastewater consists solely of contaminated runoff and is not commingled or treated with process wastewater, it may be discharged if it does not exceed 15 mg/l oil and grease based upon an analysis of any single grab or composite sample.
              (2) If contaminated runoff is commingled or treated with process wastewater, or if wastewater consisting solely of contaminated runoff which exceeds 15 mg/l oil and grease is not commingled or treated with any other type of wastewater, the quantity of pollutants discharged shall not exceed the quantity determined by multiplying the flow of contaminated runoff as determined by the permit writer times the concentrations listed in the following table:
              
                
                  Pollutant or pollutant property
                  BCT effluent limitations for contaminated runoff
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                  
                
                
                  BOD5
                  
                  48.
                  26.
                
                
                  TSS
                  33.
                  21.
                
                
                  Oil and grease
                  15.
                  8.
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (pounds per 1,000 gallons of flow)
                
                
                  BOD5
                  
                  0.40
                  0.22
                
                
                  TSS
                  0.28
                  0.18
                
                
                  Oil and grease
                  0.13
                  0.067
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [50 FR 28527, July 12, 1985]
            
            
              § 419.55
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13 any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR 403 and achieve the following pretreatment standards for existing sources (PSES). The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.53 (a) and (b).
              
            
            
              § 419.56
              Standards of performance for new sources (NSPS).
              (a) Any new source subject to this subpart must achieve the following new source performance standards (NSPS):
              
                
                  Pollutant or pollutant property
                  NSPS effluent limitation
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                  
                  Metric units (kilograms per 1,000 m3 of feedstock)
                
                
                  BOD5
                  
                  41.6
                  22.1
                
                
                  TSS
                  28.1
                  17.9
                
                
                  COD 1
                  
                  295.0
                  152.0
                
                
                  Oil and grease
                  12.6
                  6.7
                
                
                  Phenolic compounds
                  0.30
                  0.14
                
                
                  Ammonia as N
                  23.4
                  10.7
                
                
                  Sulfide
                  0.26
                  0.12
                
                
                  Total chromium
                  0.64
                  0.37
                
                
                  Hexavalent chromium
                  0.052
                  0.024
                
                
                  pH
                  (2)
                  (2)
                
                
                  
                  English units (pounds per 1,000 bbl of feedstock)
                
                
                  BOD5
                  
                  14.7
                  7.8
                
                
                  TSS
                  9.9
                  6.3
                
                
                  COD 1
                  
                  104.0
                  54.0
                
                
                  Oil and grease
                  4.5
                  2.4
                
                
                  Phenolic compounds
                  0.105
                  0.051
                
                
                  Ammonia as N
                  8.3
                  3.8
                
                
                  Sulfide
                  0.093
                  0.042
                
                
                  Total chromium
                  0.220
                  0.13
                
                
                  Hexavalent chromium
                  0.019
                  0.0084
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 See footnote following table in § 419.13(d).
                
                  2 Within the range 6.0 to 9.0.
              
              
              (b) The limits set forth in paragraph (a) of this section are to be multiplied by the following factors to calculate the maximum for any one day and maximum average of daily values for thirty consecutive days.
              (1) Size factor.
              
                
                  1,000 bbl of feedstock per stream day
                  Size factor
                
                
                  Less than 124.9
                  0.73
                
                
                  125.0 to 149.9
                  0.76
                
                
                  150.0 to 174.9
                  0.83
                
                
                  175.0 to 199.9
                  0.91
                
                
                  200 to 224.9
                  0.99
                
                
                  225 or greater
                  1.04
                
              
              (2) Process factor.
              
                
                  Process configuration
                  Process factor
                
                
                  Less than 6.49
                  0.75
                
                
                  6.5 to 7.49
                  0.82
                
                
                  7.5 to 7.99
                  0.92
                
                
                  8.0 to 8.49
                  1.00
                
                
                  8.5 to 8.99
                  1.10
                
                
                  9.0 to 9.49
                  1.20
                
                
                  9.5 to 9.99
                  1.30
                
                
                  10.0 to 10.49
                  1.42
                
                
                  10.5 to 10.99
                  1.54
                
                
                  11.0 to 11.49
                  1.68
                
                
                  11.5 to 11.99
                  1.83
                
                
                  12.0 to 12.49
                  1.99
                
                
                  12.5 to 12.99
                  2.17
                
                
                  13.0 or greater
                  2.26
                
              
              (3) See the comprehensive example in subpart D, § 419.42(b)(3).
              (c) The provisions of § 419.16(c) apply to discharges of process wastewater pollutants attributable to ballast water by a point source subject to the provision of this subpart.
              (d) The quantity and quality of pollutants or pollutant properties controlled by this paragraph, attributable to once-through cooling water, are excluded from the discharge allowed by paragraph (b) of this section. Once-through cooling water may be discharged with a total organic carbon concentration not to exceed 5 mg/l.
              (e) Effluent limitations for runoff. [Reserved]
              [47 FR 46446, Oct. 18, 1982, as amended at 50 FR 28523, 28528, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
            
              § 419.57
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources (PSNS).
              (a) The following standards apply to the total refinery flow contribution to the POTW:
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/l)
                
                
                  Oil and grease
                  100
                
                
                  Ammonia (as N)
                  
                    1 100
                
                
                  1 Where the discharge to the POTW consists solely of sour waters, the owner or operator has the option of complying with this limit or the daily maximum mass limitation for ammonia set forth in § 419.56 (a) and (b).
              
              (b) The following standard is applied to the cooling tower discharge part of the total refinery flow to the POTW by multiplying: (1) The standards; (2) by the total refinery flow to the POTW; and (3) by the ratio of the cooling tower discharge flow to the total refinery flow.
              
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources—maximum for any 1 day
                
                
                  
                  Milligrams per liter (mg/1)
                
                
                  Total chromium
                  1
                
              
            
          
          
             
            
              Pt. 419, App. A
              Appendix A to Part 419—Processes Included in the Determination of BAT Effluent Limitations for Total Chromium, Hexavalent Chromium, and Phenolic Compounds (4AAP)
              Crude Processes
              1. Atmospheric Crude Distillation
              2. Crude Desalting
              3. Vacuum Crude Distillation
              Cracking and Coking Processes
              4. Visbreaking
              5. Thermal Cracking
              6. Fluid Catalytic Cracking
              7. Moving Bed Catalytic Cracking
              10. Hydrocracking
              15. Delayed Coking
              
              16. Fluid Coking
              54. Hydrotreating
              Asphalt Processes
              18. Asphalt Production
              32. 200 °F Softening Point Unfluxed Asphalt
              43. Asphalt Oxidizing
              89. Asphalt Emulsifying
              Lube Processes
              21. Hydrofining, Hydrofinishing, Lube Hydrofining
              22. White Oil Manufacture
              23. Propane Dewaxing, Propane Deasphalting, Propane Fractioning, Propane Deresining
              24. Duo Sol, Solvent Treating, Solvent Extraction, Duotreating, Solvent Dewaxing, Solvent Deasphalting
              25. Lube Vac Twr, Oil Fractionation, Batch Still (Naphtha Strip), Bright Stock Treating
              26. Centrifuge and Chilling
              27. MEK Dewaxing, Ketone Dewaxing, MEK-Toluene Dewaxing
              28. Deoiling (wax)
              29. Naphthenic Lubes Production
              30. SO2 Extraction
              34. Wax Pressing
              35. Wax Plant (with Neutral Separation)
              36. Furfural Extraction
              37. Clay Contacting—Percolation
              38. Wax Sweating
              39. Acid Treating
              40. Phenol Extraction
              Reforming and Alkylation Processes
              8. H2SO4 Alkylation
              12. Catalytic Reforming
              [50 FR 28528, July 12, 1985; 50 FR 32414, Aug. 12, 1985]
            
          
        
        
          Pt. 420
          PART 420—IRON AND STEEL MANUFACTURING POINT SOURCE CATEGORY
          
            
              General Provisions
              Sec.
              420.01
              Applicability.
              420.02
              General definitions.
              420.03
              Alternative effluent limitations representing the degree of effluent reduction attainable by the application of best practicable control technology currently available, best available technology economically achievable, best available demonstrated control technology, and best conventional pollutant control technology (the “water bubble”).
              420.04
              Calculation of pretreatment standards.
              420.05
              Pretreatment standards compliance date.
              420.06
              Removal credits for phenols (4AAP).
              420.07
              Effluent limitations guidelines and standards for pH.
              420.08
              Non-process wastewater and storm water.
            
            
              Subpart A—Cokemaking Subcategory
              420.10
              Applicability.
              420.11
              Specialized definitions.
              420.12
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.14
              New source performance standards (NSPS).
              420.15
              Pretreatment standards for existing sources (PSES).
              420.16
              Pretreatment standards for new sources (PSNS).
              420.17
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              420.18
              Pretreatment standards compliance dates.
            
            
              Subpart B—Sintering Subcategory
              420.20
              Applicability; description of the sintering subcategory.
              420.21
              Specialized definitions.
              420.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.24
              New source performance standards (NSPS).
              420.25
              Pretreatment standards for existing sources (PSES).
              420.26
              Pretreatment standards for new sources (PSNS).
              420.27
              [Reserved]
              420.28
              Pretreatment standards compliance dates.
              420.29
              Point of compliance monitoring.
            
            
              Subpart C—Ironmaking Subcategory
              420.30
              Applicability; description of the ironmaking subcategory.
              420.31
              Specialized definitions.
              420.32

              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              
              420.33
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.34
              New source performance standards (NSPS).
              420.35
              Pretreatment standards for existing sources (PSES).
              420.36
              Pretreatment standards for new sources (PSNS).
              420.37
              [Reserved]
            
            
              Subpart D—Steelmaking Subcategory
              420.40
              Applicability; description of the steelmaking subcategory.
              420.41
              Specialized definitions.
              420.42
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.43
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.44
              New source performance standards (NSPS).
              420.45
              Pretreatment standards for existing sources (PSES).
              420.46
              Pretreatment standards for new sources (PSNS).
              420.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              420.48
              Pretreatment standards compliance dates.
            
            
              Subpart E—Vacuum Degassing Subcategory
              420.50
              Applicability; description of the vacuum degassing subcategory.
              420.51
              [Reserved]
              420.52
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.53
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.54
              New source performance standards (NSPS).
              420.55
              Pretreatment standards for existing sources (PSES).
              420.56
              Pretreatment standards for new sources (PSNS).
              420.57
              [Reserved]
            
            
              Subpart F—Continuous Casting Subcategory
              420.60
              Applicability; description of the continuous casting subcategory.
              420.61
              [Reserved]
              420.62
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.63
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.64
              New source performance standards (NSPS).
              420.65
              Pretreatment standards for existing sources (PSES).
              420.66
              Pretreatment standards for new sources (PSNS).
              420.67
              [Reserved]
            
            
              Subpart G—Hot Forming Subcategory
              420.70
              Applicability; description of the hot forming subcategory.
              420.71
              Specialized definitions.
              420.72
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.73
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.74
              New source performance standards (NSPS).
              420.75
              Pretreatment standards for existing sources (PSES).
              420.76
              Pretreatment standards for new sources (PSNS).
              420.77
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
            
            
              Subpart H—Salt Bath Descaling Subcategory
              420.80
              Applicability; description of the salt bath descaling subcategory.
              420.81
              Specialized definitions.
              420.82
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.83

              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              
              420.84
              New source performance standards (NSPS).
              420.85
              Pretreatment standards for existing sources (PSES).
              420.86
              Pretreatment standards for new sources (PSNS).
              420.87
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
            
            
              Subpart I—Acid Pickling Subcategory
              420.90
              Applicability; description of the acid pickling subcategory.
              420.91
              Specialized definitions.
              420.92
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.93
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.94
              New source performance standards (NSPS).
              420.95
              Pretreatment standards for existing sources (PSES).
              420.96
              Pretreatment standards for new sources (PSNS).
              420.97
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
            
            
              Subpart J—Cold Forming Subcategory
              420.100
              Applicability; description of the cold forming subcategory.
              420.101
              Specialized definitions.
              420.102
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.103
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.104
              New source performance standards (NSPS).
              420.105
              Pretreatment standards for existing sources (PSES).
              420.106
              Pretreatment standards for new sources (PSNS).
              420.107
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
            
            
              Subpart K—Alkaline Cleaning Subcategory
              420.110
              Applicability; description of the alkaline cleaning subcategory.
              420.111
              Specialized definitions.
              420.112
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.113
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.114
              New source performance standards (NSPS).
              420.115
              Pretreatment standards for existing sources (PSES).
              420.116
              Pretreatment standards for new sources (PSNS).
              420.117
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
            
            
              Subpart L—Hot Coating Subcategory
              420.120
              Applicability; description of the hot coating subcategory.
              420.121
              Specialized definitions.
              420.122
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              420.123
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.124
              New source performance standards (NSPS).
              420.125
              Pretreatment standards for existing sources (PSES).
              420.126
              Pretreatment standards for new sources (PSNS).
              420.127
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
            
            
              Subpart M—Other Operations Subcategory
              420.130
              Applicability.
              420.131
              Specialized definitions.
              420.132
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).
              420.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              420.134
              New source performance standards (NSPS).
              420.135
              Pretreatment standards for existing sources (PSES).
              420.136

              Pretreatment standards for new sources (PSNS).
              
              420.137
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best control technology for conventional pollutants (BCT).
            
          
          
            Authority:
            33 U.S.C. 1311, 1314, 1316, 1317, 1318, 1342, and 1361.
          
          
            Source:
            47 FR 23284, May 27, 1982, unless otherwise noted.
          
          
            General Provisions
            
              § 420.01
              Applicability.
              (a) The provisions of this part apply to discharges and to the introduction of pollutants into a publicly owned treatment works resulting from production operations in the Iron and Steel Point Source Category.
              (b) Central Treatment Facilities. (1) The following central treatment facilities presently discharging through the specified outfall are temporarily excluded from the provisions of this part, provided, the owner or operator of the facility requests the Agency to consider establishing alternative effluent limitations and provides the Agency with the information set out in paragraph (b)(2) of this section, on or before July 26, 1982.
              
                
                  Plant
                  NPDES permit No.
                  Central treatment facility
                
                
                  1. Armco Steel, Ashland, KY
                  KY 0000485
                  Total Plant.
                
                
                  2. Bethlehem Steel, Sparrows Point, MD
                  MD 0001201
                  Humphrey's Creek Outfall 014.
                
                
                  3. Bethlehem Steel, Burns Harbor, IN
                  IN 0000175
                  Total Plant.
                
                
                  4. Ford Motor Co., Dearborn, MI
                  MI 0003361
                  Schaefer Road Treatment Plant.
                
                
                  5. Interlake, Inc., 1 Riverdale, IL
                  IL 0002119
                  Discharge to POTW.
                
                
                  6. J&L Steel, Aliquippa, PA
                  PA 0006131
                  Chemical Rinse Treatment Plant Outfall 018.
                
                
                  7. J&L Steel, Cleveland, OH
                  OH 0000850
                  Hot Forming and Finishing Treatment Plant.
                
                
                  8. J&L Steel, Hennepin, IL
                  IL 0002631
                  Total Plant.
                
                
                  9. J&L Steel, Louisville, OH
                  OH 0007188
                  Total Plant.
                
                
                  10. J&L Steel, East Chicago, IN
                  IN 0000205
                  Terminal Treatment Plant.
                
                
                  11. Laclede Steel, Alton, IL
                  IL 0000612
                  Total Plant.
                
                
                  12. National Steel, Granite City, IL
                  IL 0000329
                  Total Plant.
                
                
                  13. National Steel, Portage, IN
                  IN 0000337
                  Total Plant.
                
                
                  14. National Steel, Weirton, WV
                  WV 0003336
                  Outfall B.
                
                
                  15. Republic Steel, Gadsden, AL
                  AL 0003522
                  Total Plant.
                
                
                  16. Republic Steel, 1 Chicago, IL 0002593
                  IL. 0002593
                  Discharge to POTW.
                
                
                  17. U.S. Steel, Lorain, OH
                  OH 0001562
                  Pipe Mill Lagoon.
                
                
                  18. U.S. Steel, Provo, UT
                  UT 0000361
                  Total Plant.
                
                
                  19. U.S. Steel, Fairless Hills, PA
                  PA 0013463
                  Terminal Treatment Plant.
                
                
                  20. U.S. Steel, Gary, IN
                  IN 0000281
                  Terminal Lagoons.
                
                
                  21. U.S. Steel, 1 Chicago, IL
                  IL 0002691
                  Discharge to POTW.
                
                
                  1 The request for alternative effluent limitations for these plants are for indirect discharges to POTWs
              
              (2) The information to be submitted with the request for consideration of alternative effluent limitations is to include:
              (i) A schematic diagram of the existing wastewater treatment facility showing each source of wastewater, cooling water, and other waters entering the treatment facility; discharge and recycle flow rates for each water source and each major treatment component;
              (ii) Existing monitoring data relating to discharges to and from the central treatment facility including pollutant concentrations, flows and mass loadings; As a minimum, monitoring data should be provided for a six month period of normal operation of the production and treatment facilities. The complete data as well as a data summary including the maximum, minimum, and mean gross discharge loadings and the standard deviation of the discharge loadings for each monitored pollutant should be provided. Any supplemental monitoring data for toxic pollutants should also be provided.
              (iii) A scale map of the area of the plant served by the wastewater treatment facility, including the treatment facility and water supply and discharge points;

              (iv) An estimate of the least costly investment required to meet the generally applicable limitations or standards for the facility and a description of such treatment system including schematic diagrams showing the major treatment system components and flow rates through the system. As a minimum, the cost estimates should be comprised of a single page summary for each water pollution control system showing estimated installed direct cost totals for mechanical equipment; piping and instrumentation; foundations and structural components; and, electrical components. Indirect costs for contingencies, overhead and profit, engineering fees, and any other indirect costs must be itemized separately. The sum of the direct and indirect costs which represents the owner's or operator's total estimate, must be shown.
              (v) The effluent limitations or standards which could be achieved if the discharger were to spend an amount equal to the Agency's model treatment system cost estimate for the facility and the treatment facilities which would be used to meet those limitations or standards. Schematic diagrams and cost estimates as outlined in paragraph (b)(2)(iv) of this section, should be provided for each treatment system; and,
              (vi) Production rates in tons per day for each process contributing wastewater to the central treatment facility consistent with those reported by the owner or operator in the NPDES permit application for the central treatment facility.
              (3) The request described in subsection (b)(1) of this section, must be based upon the owner's or operator's belief that the cost of bringing the specified central treatment facilities into compliance with the provisions of this part would require expenditures so high compared to the Agency's model treatment system cost estimate applicable to that facility that the applicable limitations or standards would not represent BPT, BAT, BCT, or PSES, as the case may be, for the facility.
              [47 FR 23284, May 27, 1982, as amended at 47 FR 41739, Sept. 22, 1982]
            
            
              § 420.02
              General definitions.
              In addition to the definitions set forth in 40 CFR part 401, the following definitions apply to this part:
              (a) The term TSS (or total suspended solids, or total suspended residue) means the value obtained by the method specified in 40 CFR 136.3.
              (b) The term oil and grease (or O&G) means the value obtained by the method specified in 40 CFR 136.3.
              (c) The term ammonia-N (or ammonia-nitrogen) means the value obtained by manual distillation (at pH 9.5) followed by the Nesslerization method specified in 40 CFR 136.3.
              (d) The term cyanide means total cyanide and is determined by the method specified in 40 CFR 136.3.
              (e) The term phenols 4AAP (or phenolic compounds) means the value obtained by the method specified in 40 CFR 136.3.
              (f) The term TRC (or total residual chlorine) means the value obtained by the iodometric titration with an amperometric endpoint method specified in 40 CFR 136.3.
              (g) The term chromium means total chromium and is determined by the method specified in 40 CFR 136.3.
              (h) The term hexavalent chromium (or chromium VI) means the value obtained by the method specified in 40 CFR 136.3.
              (i) The term copper means total copper and is determined by the method specified in 40 CFR 136.3.
              (j) The term lead means total lead and is determined by the method specified in 40 CFR 136.3.
              (k) The term nickel means total nickel and is determined by the method specified in 40 CFR 136.3.
              (l) The term zinc means total zinc and is determined by the method specified in 40 CFR 136.3.
              (m) The term benzene (or priority pollutant No. 4) means the value obtained by the standard method Number 602 specified in 44 FR 69464, 69570 (December 3, 1979).
              (n) The term benzo(a)pyrene (or priority pollutant No. 73) means the value obtained by the standard method Number 610 specified in 44 FR 69464, 69570 (December 3, 1979).
              (o) The term naphthalene (or priority pollutant No. 55) means the value obtained by the standard method Number 610 specified in 44 FR 69464, 69571 (December 3, 1979).
              (p) The term tetrachloroethylene (or priority pollutant No. 85) means the value obtained by the standard method Number 610 specified in 44 FR 69464, 69571 (December 3, 1979).
              (q) The term pH means the value obtained by the standard method specified in 40 CFR 136.3.
              (r) The term non-process wastewaters means utility wastewaters (for example, water treatment residuals, boiler blowdown, and air pollution control wastewaters from heat recovery equipment); treated or untreated wastewaters from groundwater remediation systems; dewatering water for building foundations; and other wastewater streams not associated with a production process.
              (s) The term nitrification means oxidation of ammonium salts to nitrites (via Nitrosomas bacteria) and the further oxidation of nitrite to nitrate via Nitrobacter bacteria. Nitrification can be accomplished in either:
              (1) A single or two-stage activated sludge wastewater treatment system; or
              (2) Wetlands specifically developed with a marsh/pond configuration and maintained for the express purpose of removing ammonia-N.
              Indicators of nitrification capability are:
              (1) Biological monitoring for ammonia oxidizing bacteria (AOB) and nitrite oxidizing bacteria (NOB) to determine if the nitrification is occurring; and
              (2) Analysis of the nitrogen balance to determine if nitrifying bacteria reduce the amount of ammonia and increase the amount of nitrite and nitrate.
              (t) The term storm water from the immediate process area means storm water that comes into contact with process equipment located outdoors, storm water collected in process area and bulk storage tank secondary containment structures, and storm water from wastewater treatment systems located outdoors, provided that it has the potential to become contaminated with process wastewater pollutants for the particular subcategory. Storm water from building roofs, plant roadways, and other storm waters that do not have the potential to become contaminated with process wastewater pollutants are not storm water from the immediate process area.
              (u) The term 2,3,7,8-TCDF means 2,3,7,8-tetrachlorodibenzofuran.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64260, Oct. 17, 2002]
            
            
              § 420.03
              Alternative effluent limitations representing the degree of effluent reduction attainable by the application of best practicable control technology currently available, best available technology economically achievable, best available demonstrated control technology, and best conventional pollutant control technology (the “water bubble”).
              (a) Except as provided in paragraphs (c) through (f) of this section, any existing or new direct discharging point source subject to this part may qualify for alternative effluent limitations to those specified in subparts A through M of this part, representing the degree of effluent reduction attainable by the application of best practicable control technology currently available (BPT), best available technology economically achievable (BAT), best conventional pollutant control technology (BCT), and best available demonstrated control technology (NSPS). The alternative effluent limitations for each pollutant are determined for a combination of outfalls by totaling the mass limitations allowed under subparts A through M of this part for each pollutant.
              (b) The water bubble may be used to calculate alternative effluent limitations only for identical pollutants (e.g., lead for lead, not lead for zinc).
              (c) [Reserved]
              (d) A discharger cannot qualify for alternative effluent limitations if the application of such alternative effluent limitations would cause or contribute to an exceedance of any applicable water quality standards.
              (e) Each outfall from which process wastewaters are discharged must have specific, fixed effluent limitations for each pollutant limited by the applicable subparts A through M of this part.
              (f) Subcategory-specific restrictions: (1) There shall be no alternate effluent limitations for cokemaking process wastewater unless the alternative limitations are more stringent than the limitations in subpart A of this part.
              (2) There shall be no alternate effluent limitations for 2,3,7,8-TCDF in sintering process wastewater.

              (3) There shall be no alternate effluent limitations for O&G in sintering process wastewater unless the alternative limitations are more stringent than the otherwise applicable limitations in subpart B of this part.
              [67 FR 64261, Oct. 17, 2002, as amended at 70 FR 73623, Dec. 13, 2005]
            
            
              § 420.04
              Calculation of pretreatment standards.
              (a) Pretreatment standards shall be calculated for each operation using the applicable average rate of production reported by the owner or operator of the facility to the Control Authority in accordance with 40 CFR 403.12(b)(3).
              (b) The average rate of production reported by the owner or operator in accordance with 40 CFR 403.12(b)(3) shall be based not upon the design production capacity but rather upon a reasonable measure of actual production of the facility, such as the production during the high month of the previous year, or the monthly average for the highest of the previous 5 years. For new sources or new dischargers, actual production shall be estimated using projected production.
              (c) If, due to a change of circumstances, the average rate of production for an operation reported by the owner or operator of the facility to the Control Authority in accordance with 40 CFR 403.12(b)(3) does not represent a reasonable measure of actual production of that operation, the owner or operator must submit to the Control Authority a modified average rate of production.
              [49 FR 21029, May 17, 1984; 49 FR 24726, June 15, 1984; 49 FR 25634, June 22, 1984]
            
            
              § 420.05
              Pretreatment standards compliance date.
              The final compliance date for the categorical pretreatment standards set forth in 40 CFR part 420 is July 10, 1985.
              [48 FR 46943, Oct. 14, 1983]
            
            
              § 420.06
              Removal credits for phenols (4AAP).
              Removal allowances pursuant to 40 CFR 403.7(a)(1) may be granted for phenols (4AAP) limited in 40 CFR part 420 when used as an indicator or surrogate pollutant.
              [49 FR 21029, May 17, 1984]
            
            
              § 420.07
              Effluent limitations guidelines and standards for pH.
              (a) The pH level in process wastewaters subject to a subpart within this part shall be within the range of 6.0 to 9.0.
              (b) The pH level shall be monitored at the point of discharge to the receiving water or at the point at which the wastewater leaves the wastewater treatment facility operated to treat effluent subject to that subpart.
              [67 FR 64261, Oct. 17, 2002]
            
            
              § 420.08
              Non-process wastewater and storm water.
              Permit and pretreatment control authorities may provide for increased loadings for non-process wastewaters defined at § 420.02 and for storm water from the immediate process area in NPDES permits and pretreatment control mechanisms using best professional judgment, but only to the extent such non-process wastewaters result in an increased flow.
              [67 FR 64261, Oct. 17, 2002]
            
          
          
            Subpart A—Cokemaking Subcategory
            
              § 420.10
              Applicability.
              The provisions of this subpart are applicable to discharges and the introduction of pollutants into publicly owned treatment works resulting from by-product and other cokemaking operations.
              [67 FR 64261, Oct. 17, 2002]
            
            
              § 420.11
              Specialized definitions.
              (a) For the cokemaking subcategory, the term product means the production of coke plus coke breeze.
              (b) The term by-product cokemaking means operations in which coal is heated in the absence of air to produce metallurgical coke (furnace coke and foundry coke), and the recovery of by-products derived from the gases and liquids that are driven from the coal during cokemaking.
              (c) The term cokemaking—non-recovery means cokemaking operations for production of metallurgical coke (furnace coke and foundry coke) without recovery of by-products. Does not include co-generation facilities located at non-recovery coke facilities.
              (d) The term coke means a processed form of coal that serves as the basic fuel for the smelting of iron ore.
              (1) The term foundry coke means coke produced for foundry operations.
              (2) The term furnace coke means coke produced for blast furnace operations
              (e) The term merchant coke plant means by-product cokemaking operations that provide more than fifty percent of the coke produced to operations, industries, or processes other than ironmaking blast furnaces associated with steel production.
              (f) The term iron and steel coke plant means by-product cokemaking operations other than those at merchant coke plants.
              (g) The term coke oven gas wet desulfurization system means those systems that remove sulfur and sulfur compounds from coke oven gas and generate process wastewater.
              (h) The term coke breeze means fine coke particles.
              (i) The term indirect ammonia recovery system means those systems that recover ammonium hydroxide as a by-product from coke oven gases and waste ammonia liquors.
              (j) The term iron and steel means those by-product cokemaking operations other than merchant cokemaking operations.
              (k) The term merchant means those by-product cokemaking operations that provide more than fifty percent of the coke produced to operations, industries, or processes other than ironmaking blast furnaces associated with steel production.
              (l) The term O&G (as HEM) means total recoverable oil and grease measured as n-hexane extractable material.
              (m) The term wet desulfurization system means those systems that remove sulfur compounds from coke oven gases and produce a contaminated process wastewater.
              [67 FR 64261, Oct. 17, 2002]
            
            
              § 420.12
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) By-product cokemaking—iron and steel.
              
              
                Subpart A
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.253
                  0.131
                
                
                  O&G
                  0.0327
                  0.0109
                
                
                  Ammonia-N
                  0.274
                  0.0912
                
                
                  Cyanide
                  0.0657
                  0.0219
                
                
                  Phenols (4AAP)
                  0.00451
                  0.00150
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (1) Increased loadings, not to exceed 11 percent of the above limitations, are allowed for by-product coke plants which have wet desulfurization systems but only to the extent such systems generate an increased effluent volume.
              (2) Increased loadings, not to exceed 27 percent of the above limitations, are allowed for by-product coke plants which include indirect ammonia recovery systems but only to the extent that such systems generate an increased effluent volume.
              (b) By-product cokemaking—merchant.
              
              
                Subpart A
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.270
                  0.140
                
                
                  O&G
                  0.0349
                  0.0116
                
                
                  
                  Ammonia-N
                  0.292
                  0.0973
                
                
                  Cyanide
                  0.0701
                  0.0234
                
                
                  Phenols (4AAP)
                  0.00481
                  0.00160
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (1) Increased loadings, not to exceed 10 percent of the above limitations, are allowed for by-product coke plants which have wet desulfurization systems but only to the extent such systems generate an increased effluent volume.
              (2) Increased loadings, not to exceed 25 percent of the above limitations, are allowed for by-product coke plants which include indirect ammonia recovery systems but only to the extent that such systems generate an increased effluent volume.
              (c) Cokemaking—non-recovery. Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this segment must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64262, Oct. 17, 2002]
            
            
              § 420.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT):
              (a) By-product cokemaking.
              
              
                Subpart A—Effluent Limitations (BAT)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N
                  0.00293
                  0.00202
                
                
                  Benzo(a)pyrene
                  0.0000110
                  0.00000612
                
                
                  Cyanide
                  0.00297
                  0.00208
                
                
                  Naphthalene
                  0.0000111
                  0.00000616
                
                
                  Phenols (4AAP)
                  0.0000381
                  0.0000238
                
                
                  1 Pounds per thousand lb of product.
              
              (1) Increased loadings, not to exceed 13.3 per cent of the above limitations, shall be provided for process wastewaters from coke oven gas wet desulfurization systems, but only to the extent such systems generate process wastewaters.
              (2) Increased loadings shall be provided for process wastewaters from other wet air pollution control systems (except those from coal charging and coke pushing emission controls), coal tar processing operations and coke plant groundwater remediation systems, but only to the extent such systems generate process wastewaters and those wastewaters are co-treated with process wastewaters from by-product cokemaking wastewaters.
              (3) Increased loadings, not to exceed 44.2 percent of the above limitations, shall be provided for water used for the optimization of coke plant biological treatment systems.
              (b) Cokemaking—non-recovery. There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [67 FR 64262, Oct. 17, 2002]
            
            
              § 420.14
              New source performance standards (NSPS).
              New sources subject to this subpart must achieve the following new source performance standards (NSPS), as applicable.
              (a) By-product cokemaking. (1) Any new source subject to the provisions of this section that commenced discharging after November 18, 1992, and before November 18, 2002, must continue to achieve the standards specified in § 420.14 of title 40 of the Code of Federal Regulations, revised as of July 1, 2001, except as provided below. For toxic and nonconventional pollutants, those standards shall apply until the expiration of the applicable time period specified in 40 CFR 122.29(d)(1); thereafter, the source must achieve the effluent limitations specified in § 420.13(a).
              (2) The following standards apply with respect to each new source that commences construction after November 18, 2002:
              
                Subpart A—New Source Performance Standards (NSPS)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N
                  0.00293
                  0.00202
                
                
                  Benzo(a)pyrene
                  0.0000110
                  0.00000612
                
                
                  Cyanide
                  0.00297
                  0.00208
                
                
                  Naphthalene
                  0.0000111
                  0.00000616
                
                
                  O&G (as HEM)
                  0.00676
                  0.0037
                
                
                  pH 2
                  
                  (2)
                  (2)
                
                
                  Phenols (4AAP)
                  0.0000381
                  0.0000238
                
                
                  TSS
                  0.0343
                  0.0140
                
                
                  1 Pounds per thousand lb of product.
                
                  2 Within the range of 6.0 to 9.0.
              
              (A) Increased loadings, not to exceed 13.3 per cent of the above limitations, shall be provided for process wastewaters from coke oven gas wet desulfurization systems, but only to the extent such systems generate process wastewaters.
              (B) Increased loadings shall be provided for process wastewaters from other wet air pollution control systems (except those from coal charging and coke pushing emission controls), coal tar processing operations and coke plant groundwater remediation systems, but only to the extent such systems generate process wastewaters and those wastewaters are co-treated with process wastewaters from by-product cokemaking wastewaters.
              (C) Increased loadings, not to exceed 44.2 percent of the above limitations, shall be provided for water used for the optimization of coke plant biological treatment systems.
              (b) Cokemaking—non-recovery. There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [67 FR 64262, Oct. 17, 2002, as amended at 70 FR 73623, Dec. 13, 2005]
            
            
              § 420.15
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart that introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and must achieve the following pretreatment standards for existing sources (PSES):
              (a) By-product cokemaking.
              
              
                Subpart A—Pretreatment Standards for Existing Sources (PSES)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N 2
                  
                  0.0333
                  0.0200
                
                
                  Cyanide
                  0.00724
                  0.00506
                
                
                  Naphthalene
                  0.0000472
                  0.0000392
                
                
                  1 Pounds per thousand lb of product.
                
                  2 The pretreatment standards for ammonia are not applicable to sources that discharge to a POTW with nitrification capability (defined at § 420.02(s)).
              
              (1) Increased loadings, not to exceed 13.3 per cent of the above limitations, shall be provided for process wastewaters from wet coke oven gas desulfurization systems, but only to the extent such systems generate process wastewaters.
              (2) Increased loadings shall be provided for process wastewaters from other wet air pollution control systems (except those from coal charging and coke pushing emission controls), coal tar processing operations and coke plant groundwater remediation systems, but only to the extent such systems generate process wastewaters and those wastewaters are co-treated with process wastewaters from by-product cokemaking wastewaters.
              (3) Increased loadings, not to exceed 44.2 percent of the above limitations, shall be provided for water used for the optimization of coke plant biological treatment systems.
              (b) Cokemaking—non-recovery. There shall be no discharge of process wastewater pollutants to POTWs.
              [67 FR 64263, Oct. 17, 2002]
            
            
              § 420.16
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart that introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and must achieve the following pretreatment standards for new sources (PSNS), as applicable.
              (a) By-product cokemaking. (1) Any new source subject to the provisions of this section that commenced discharging after November 18, 1992 and before November 18, 2002 must continue to achieve the standards specified in § 420.16 of title 40 of the Code of Federal Regulations, revised as of July 1, 2001, (except for the standards for phenols 4AAP) for ten years beginning on the date the source commenced discharge or during the period of depreciation or amortization of the facility, whichever comes first, after which the source must achieve the standards specified in § 420.15(a).
              (2) Except as provided in 40 CFR 403.7, the following standards apply with respect to each new source that commences construction after November 18, 2002:
              
                Subpart A—Pretreatment Standards for New Sources (PSNS)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N 2
                  
                  0.00293
                  0.00202
                
                
                  Benzo(a)pyrene
                  0.0000110
                  0.00000612
                
                
                  Cyanide
                  0.00297
                  0.00208
                
                
                  Naphthalene
                  0.0000111
                  0.00000616
                
                
                  1 Pounds per thousand lb of product.
                
                  2 The pretreatment standards for ammonia are not applicable to sources that discharge to a POTW with nitrification capability (defined at § 420.02(s)).
              
              (A) Increased loadings, not to exceed 13.3 percent of the above limitations, shall be provided for process wastewaters from coke oven gas wet desulfurization systems, but only to the extent such systems generate process wastewaters.
              (B) Increased loadings shall be provided for process wastewaters from other wet air pollution control systems (except those from coal charging and coke pushing emission controls), coal tar processing operations and coke plant groundwater remediation systems, but only to the extent such systems generate process wastewaters and those wastewaters are co-treated with process wastewaters from by-product cokemaking wastewaters.
              (C) Increased loadings, not to exceed 44.2 percent of the above limitations, shall be provided for water used for the optimization of coke plant biological treatment systems.
              (b) Cokemaking—non-recovery. Except as provided in 40 CFR 403.7, the following standards apply with respect to each new source that commences construction after November 18, 2002: There shall be no discharge of process wastewater pollutants to POTWs.
              [67 FR 64263, Oct. 17, 2002, as amended at 70 FR 73623, Dec. 13, 2005]
            
            
              § 420.17
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) By-product cokemaking—iron and steel.
              
              
                Subpart A
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.253
                  0.131
                
                
                  O&G
                  0.0327
                  0.0109
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (1) Increased loadings, not to exceed 11 percent of the above limitations, are allowed for by-product coke plants which have wet desulfurization systems but only to the extent such systems generate an increased effluent volume.
              (2) Increased loadings, not to exceed 27 percent of the above limitations, are allowed for by-product coke plants which include indirect ammonia recovery systems but only to the extent that such systems generate an increased effluent volume.
              (b) By-product cokemaking—merchant.
                
              
              
                Subpart A
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.270
                  0.140
                
                
                  O&G
                  0.0348
                  0.0116
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (1) Increased loadings, not to exceed 10 percent of the above limitations, are allowed for by-product coke plants which have wet desulfurization systems but only to the extent such systems generate an increased effluent volume.
              (2) Increased loadings, not to exceed 25 percent of the above limitations, are allowed for by-product coke plants which include indirect ammonia recovery systems but only to the extent that such systems generate an increased effluent volume.
              (c) Cokemaking—non-recovery. Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this segment must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64264, Oct. 17, 2002]
            
            
              § 420.18
              Pretreatment standards compliance dates.
              Compliance with the pretreatment standards for existing sources set forth in § 420.15 of this subpart is required not later than October 17, 2005 whether or not the pretreatment authority issues or amends a pretreatment permit requiring such compliance. Until that date, the pretreatment standards for existing sources set forth in Subpart A of title 40 of the Code of Federal Regulations, revised as of July 1, 2001, shall continue to apply.
              [67 FR 64264, Oct. 17, 2002]
            
          
          
            Subpart B—Sintering Subcategory
            
              § 420.20
              Applicability; description of the sintering subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from sintering operations conducted by the heating of iron bearing wastes (mill scale and dust from blast furnaces and steelmaking furnaces) together with fine iron ore, limestone, and coke fines in an ignition furnace to produce an agglomerate for charging to the blast furnace.
            
            
              § 420.21
              Specialized definitions.
              As used in this subpart:
              (a) For the sintering subcategory, the term product means sinter agglomerated from iron-bearing materials.
              (b) The term dry air pollution control system means an emission control system that utilizes filters to remove iron-bearing particles (fines) from blast furnace or sintering off-gases.
              (c) The term minimum level (ML) means the level at which the analytical system gives recognizable signals and an acceptable calibration point. For 2,3,7,8-tetrachlorodibenzofuran, the minimum level is 10 pg/L per EPA Method 1613B for water and wastewater samples.
              (d) The term pg/L means picograms per liter (ppt = 1.0 × 10-12 gm/L).
              (e) The term sintering means a process for agglomerating iron-bearing materials into small pellets (sinter) that can be charged to a blast furnace.
              (f) The term wet air pollution control system means an emission control system that utilizes water to clean process or furnace off-gases.
              [67 FR 64264, Oct. 17, 2002]
            
            
              § 420.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              (a) Sintering operations with wet air pollution control system. The following table presents BPT limitations for sintering operations with wet air pollution control systems:
              
                Subpart B—Effluent Limitations (BPT)
                
                  Pollutants or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                   
                  Kg/kkg (pounds per 1000 lb) of product
                
                
                  TSS
                  0.0751
                  0.0250
                
                
                  O&G
                  0.0150
                  0.00501
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Sintering operations with dry air pollution control system. There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [67 FR 64264, Oct. 17, 2002]
            
            
              § 420.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available control technology economically achievable (BAT).
              (a) Sintering operations with wet air pollution control system. The following table presents BAT limitations for sintering operations with wet air pollution control systems:
              
                Subpart B—Effluent Limitations (BAT)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N 2
                  
                  0.0150
                  0.00501
                
                
                  Cyanide 2
                  
                  0.00300
                  0.00150
                
                
                  Lead
                  0.000451
                  0.000150
                
                
                  Phenols (4AAP) 2
                  
                  0.000100
                  0.0000501
                
                
                  2,3,7,8-TCDF
                  <ML
                  
                
                
                  TRC 3
                  
                  0.000250
                  
                
                
                  Zinc
                  0.000676
                  0.000225
                
                
                  1 Pounds per thousand lb of product.
                
                  2 Limits for these parameters apply only when sintering waste water is co-treated with ironmaking wastewater.
                
                  3 Applicable only when sintering process wastewater is chlorinated.
              
              (b) Sintering operations with dry air pollution control system. There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [67 FR 64264, Oct. 17, 2002]
            
            
              § 420.24
              New source performance standards (NSPS).
              New sources subject to this subpart must achieve the following new source performance standards (NSPS), as applicable.
              (a) Any new source subject to the provisions of this section that commenced discharging after November 18, 1992 and before November 18, 2002 must continue to achieve the applicable standards specified in § 420.24 of title 40 of the Code of Federal Regulations, revised as of July 1, 2001, except that after the expiration of the applicable time period specified in 40 CFR 122.29(d)(1), the source must also achieve the effluent limitations specified in § 420.23 for 2,3,7,8-TCDF.
              (b) The following standards apply with respect to each new source that commences construction after November 18, 2002.
              (1) Sintering operations with wet air pollution control system. The following table presents NSPS for sintering operations with wet air pollution control systems:
              
                Subpart B—New Source Performance Standards (NSPS)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  TSS
                  0.0200
                  0.00751
                
                
                  O&G
                  0.00501
                  
                
                
                  Ammonia-N 2
                  
                  0.0150
                  0.00501
                
                
                  Cyanide 2
                  
                  0.00100
                  0.000501
                
                
                  Phenols (4AAP) 2
                  
                  0.000100
                  0.0000501
                
                
                  TRC 3
                  
                  0.000250
                  
                
                
                  Lead
                  0.000451
                  0.000150
                
                
                  Zinc
                  0.000676
                  0.000225
                
                
                  pH
                  (4)
                  (4)
                
                
                  
                  2,3,7,8-TCDF
                  <ML
                  
                
                
                  1 Pounds per thousand lb of product.
                
                  2 Limits for these parameters apply only when sintering wastewater is co-treated with ironmaking wastewater.
                
                  3 Applicable only when sintering process wastewater is chlorinated.
                
                  4 Within the range of 6.0 to 9.0.
              
              (2) Sintering operations with dry air pollution control system. There shall be no discharge of process wastewater pollutants to waters of the U.S.
              [67 FR 64265, Oct. 17, 2002, as amended at 70 FR 73623, Dec. 13, 2005]
            
            
              § 420.25
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart that introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and must achieve the following pretreatment standards for existing sources (PSES):
              (a) Sintering operations with wet air pollution control system. The following table presents PSES for sintering operations with wet air pollution control systems:
              
                Subpart B—Pretreatment Standards for Existing Sources (PSES)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N 2 3
                  
                  0.0150
                  0.00501
                
                
                  Cyanide 2
                  
                  0.00300
                  0.00150
                
                
                  Phenols (4AAP) 2
                  
                  0.000100
                  0.0000501
                
                
                  Lead
                  0.000451
                  0.000150
                
                
                  Zinc
                  0.000676
                  0.000225
                
                
                  2,3,7,8-TCDF
                  <ML
                  
                
                
                  1 Pounds per thousand lb of product.
                
                  2 The pretreatment standards for these parameters apply only when sintering wastewater is co-treated with ironmaking wastewater.
                
                  3 The pretreatment standards for ammonia are not applicable to sources that discharge to a POTW with nitrification capability (defined at § 420.02(s)).
              
              (b) Sintering operations with dry air pollution control system. There shall be no discharge of process wastewater pollutants to POTWs.
              [67 FR 64265, Oct. 17, 2002]
            
            
              § 420.26
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart that introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and must achieve the following pretreatment standards for new sources (PSNS), as applicable.
              (a) Sintering operations with wet air pollution control system.
              (1) Any new source subject to the provisions of this section that commenced discharging after November 18, 1992 and before November 18, 2002 must continue to achieve the standards specified in § 420.26 of title 40 of the Code of Federal Regulations, revised as of July 1, 2001, for ten years beginning on the date the source commenced discharge or during the period of depreciation or amortization of the facility, whichever comes first, after which the source must also achieve the pretreatment standard for 2,3,7,8-TCDF specified in § 420.25.
              (2) Except as provided in 40 CFR 403.7, the following standards apply with respect to each new source that commences construction after November 18, 2002: The following table presents PSNS for sintering operations with wet air pollution control systems:
              
                Subpart B—Pretreatment Standards for New Sources (PSNS)
                
                  Regulated parameter
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  Ammonia-N 2 3
                  
                  0.0150
                  0.00501
                
                
                  Cyanide 2
                  
                  0.00100
                  0.000501
                
                
                  Phenols (4AAP) 2
                  
                  0.000100
                  0.0000501
                
                
                  Lead
                  0.000451
                  0.000150
                
                
                  Zinc
                  0.000676
                  0.000225
                
                
                  2,3,7,8-TCDF
                  <ML
                  
                
                
                  1 Pounds per thousand pound of product.
                
                  2 The pretreatment standards for these parameters apply only when sintering wastewater is co-treated with ironmaking wastewater.
                
                  3The pretreatment standards for ammonia are not applicable to sources that discharge to a POTW with nitrification capability (defined at § 420.02(s)).
              
              (b) Sintering operations with dry air pollution control system. There shall be no discharge of process wastewater pollutants to POTWs.
              [67 FR 64266, Oct. 17, 2002, as amended at 70 FR 73623, Dec. 13, 2005]
            
            
              
              § 420.27
              [Reserved]
            
            
              § 420.28
              Pretreatment standards compliance dates.
              Compliance with the pretreatment standards for 2,3,7,8-TCDF for existing sources set forth in § 420.25(a) is required not later than October 17, 2005 whether or not the pretreatment authority issues or amends a pretreatment permit requiring such compliance.
              [67 FR 64266, Oct. 17, 2002]
            
            
              § 420.29
              Point of compliance monitoring.
              (a) Sintering direct dischargers. Pursuant to 40 CFR 122.44(i) and 122.45(h), a direct discharger must demonstrate compliance with the effluent limitations and standards for 2,3,7,8-TCDF at the point after treatment of sinter plant wastewater separately or in combination with blast furnace wastewater, but prior to mixing with process wastewaters from processes other than sintering and ironmaking, non-process wastewaters or non-contact cooling water, if such water(s) are in an amount greater than 5 percent by volume of the sintering process wastewaters.
              (b) Sintering indirect dischargers. An indirect discharger must demonstrate compliance with the pretreatment standards for 2,3,7,8-TCDF by monitoring at the point after treatment of sinter plant wastewater separately or in combination with blast furnace wastewater, but prior to mixing with process wastewaters from processes other than sintering and ironmaking, non-process wastewaters and non-contact cooling water in an amount greater than 5 percent by volume of the sintering process wastewaters.
              [67 FR 64266, Oct. 17, 2002]
            
          
          
            Subpart C—Ironmaking Subcategory
            
              § 420.30
              Applicability; description of the ironmaking subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from ironmaking operations in which iron ore is reduced to molten iron in a blast furnace.
            
            
              § 420.31
              Specialized definitions.
              (a) For ironmaking blast furnaces, the term product means the amount of molten iron produced.
              (b) The term molten iron means iron produced in a blast furnace as measured at the blast furnace, and may include relatively minor amounts of blast furnace slag that may be skimmed from the molten iron at the steelmaking shop or other location remote from the blast furnace.
              (c) The term iron blast furnace means all blast furnaces except ferromanganese blast furnaces.
              (d) The term existing indirect dischargers means only those two iron blast furnace operations with discharges to publicly owned treatment works prior to May 27, 1982.
              [67 FR 64266, Oct. 17, 2002]
            
            
              § 420.32
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Iron blast furnace.
              
              
                Subpart C
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0782
                  0.0260
                
                
                  Ammonia-N
                  0.161
                  0.0537
                
                
                  Cyanide
                  0.0234
                  0.00782
                
                
                  Phenols (4AAP)
                  0.00626
                  0.00210
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              
              (b) [Reserved]
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 67 FR 64266, Oct. 17, 2002]
            
            
              § 420.33
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) Iron blast furnace.
              
              
                Subpart C
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Ammonia-N
                  0.00876
                  0.00292
                
                
                  Cyanide
                  0.00175
                  0.000876
                
                
                  Phenols (4AAP)
                  0.0000584
                  0.0000292
                
                
                  TRC 1
                  
                  0.000146
                  
                
                
                  Lead
                  0.000263
                  0.0000876
                
                
                  Zinc
                  0.000394
                  0.000131
                
                
                  1 The limitation for TRC shall be applicable only when chlorination of ironmaking wastewaters is practiced.
              
              (b) [Reserved]
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 49 FR 21030, May 17, 1984; 67 FR 64266, Oct. 17, 2002]
            
            
              § 420.34
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Iron blast furnace.
              
              
                Subpart C
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  TSS
                  0.0117
                  0.00438
                
                
                  O&G
                  0.00292
                  
                
                
                  Ammonia-N
                  0.00876
                  0.00292
                
                
                  Cyanide
                  0.000584
                  0.000292
                
                
                  Phenols (4AAP)
                  0.0000584
                  0.0000292
                
                
                  TRC 1
                  
                  0.000146
                  
                
                
                  Lead
                  0.000263
                  0.0000876
                
                
                  Zinc
                  0.000394
                  0.000131
                
                
                  pH
                   (2)
                   (2)
                
                
                  1 The standards for TRC shall be applicable only when chlorination of ironmaking wastewaters is practiced.
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) [Reserved]
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 49 FR 21030, May 17, 1984; 67 FR 64266, Oct. 17, 2002]
            
            
              § 420.35
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              (a) Iron blast furnace.
              
              
                Subpart C
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  Ammonia-N 1
                  
                  0.00876
                  0.00292
                
                
                  Cyanide
                  0.00175
                  0.000876
                
                
                  Phenols (4AAP)
                  0.0000584
                  0.0000292
                
                
                  Lead
                  0.000263
                  0.0000876
                
                
                  Zinc
                  0.000394
                  0.000131
                
                
                  1 The pretreatment standards for ammonia are not applicable to sources that discharge to a POTW with nitrification capability (defined at 420.02(s)).
              
              (b) [Reserved]
              (c) Existing indirect dischargers.
                
              
              
                Subpart C
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Ammonia-N
                  0.0350
                  0.0175
                
                
                  Cyanide
                  0.00175
                  0.000876
                
                
                  Phenols (4AAP)
                  0.000175
                  0.0000584
                
                
                  Lead
                  0.000263
                  0.0000876
                
                
                  Zinc
                  0.000394
                  0.000131
                
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21030, May 17, 1984; 67 FR 64266, Oct. 17, 2002]
            
            
              § 420.36
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              (a) Iron blast furnace.
              
              
                Subpart C
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Ammonia-N 1
                  
                  0.00876
                  0.00292
                
                
                  Cyanide
                  0.000584
                  0.000292
                
                
                  Phenols (4AAP)
                  0.0000584
                  0.0000292
                
                
                  Lead
                  0.000263
                  0.0000876
                
                
                  Zinc
                  0.000394
                  0.000131
                
                
                  1 The pretreatment standards for ammonia are not applicable to sources that discharge to a POTW with nitrification capability (defined at § 420.02 (s)).
              
              (b) [Reserved]
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21030, May 17, 1984; 67 FR 64267, Oct. 17, 2002]
            
            
              § 420.37
              [Reserved]
            
          
          
            Subpart D—Steelmaking Subcategory
            
              § 420.40
              Applicability; description of the steelmaking subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from steelmaking operations conducted in basic oxygen and electric arc furnaces.
              [67 FR 64267, Oct. 17, 2002]
            
            
              § 420.41
              Specialized definitions.
              (a) The term basic oxygen furnace steelmaking means the production of steel from molten iron, steel scrap, fluxes, and various combinations thereof, in refractory lined furnaces by adding oxygen.
              (b) [Reserved]
              (c) The term electric arc furnace steelmaking means the production of steel principally from steel scrap and fluxes in refractory lined furnaces by passing an electric current through the scrap or steel bath.
              (d) The term wet means those steelmaking air cleaning systems that primarily use water for furnace gas cleaning.
              (e) The term semi-wet means those steelmaking air cleaning systems that use water for the sole purpose of conditioning the temperature and humidity of furnace gases such that the gases may be cleaned in dry air pollution control systems.
              (f) The term open combustion means those basic oxygen furnace steelmaking wet air cleaning systems which are designed to allow excess air to enter the air pollution control system for the purpose of combusting the carbon monoxide in furnace gases.
              (g) The term suppressed combustion means those basic oxygen furnace steelmaking wet air cleaning systems which are designed to limit or suppress the combustion of carbon monoxide in furnace gases by restricting the amount of excess air entering the air pollution control system.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64267, Oct. 17, 2002]
            
            
              
              § 420.42
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Electric arc furnace steelmaking—semi-wet. No discharge of process wastewater pollutants to navigable waters.
              (b) Basic oxygen furnace steelmaking—wet-suppressed combustion.
              
              
                Subpart D
                
                  Pollutant or pullutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of Product
                
                
                  TSS
                  0.0312
                  0.0104
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              (c) Basic oxygen furnace steelmaking—wet open combustion; and electric arc furnace steelmaking—wet.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0687
                  0.0229
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (d) Basic oxygen furnace steelmaking—semi-wet. (1) No discharge of process wastewater pollutants to navigable waters.
              (2) If the permittee demonstrates to the satisfaction of the permitting authority that safety considerations prevent attainment of these limitations, the permitting authority may establish alternative limitations on a best professional judgment basis.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64267, Oct. 17, 2002]
            
            
              § 420.43
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) Electric arc furnace steelmaking—semi-wet. No discharge of process wastewater pollutants to navigable waters.
              (b) Basic oxygen furnace steelmaking—wet-suppressed combustion.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000188
                  0.0000626
                
                
                  Zinc
                  0.000282
                  0.0000939
                
              
              (c) Basic oxygen furnace steelmaking—wet open combustion; and electric arc furnace steelmaking—wet.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000413
                  0.000138
                
                
                  Zinc
                  0.000620
                  0.000207
                
              
              (d) Basic oxygen furnace steelmaking—semi-wet. (1) No discharge of process wastewater pollutants to navigable waters.
              
              (2) If the permittee demonstrates to the satisfaction of the permitting authority that safety considerations prevent attainment of these limitations, the permitting authority may establish alternative limitations on a best professional judgment basis.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64267, Oct. 17, 2002]
            
            
              § 420.44
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Basic oxygen furnace steelmaking—semi-wet; and electric arc furnace steelmaking—semi-wet. No discharge of process wastewater pollutants to navigable waters.
              (b) Basic oxygen furnace steelmaking—wet-suppressed combustion.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0146
                  0.00522
                
                
                  Lead
                  0.000188
                  0.0000626
                
                
                  Zinc
                  0.000282
                  0.0000939
                
                
                  pH
                  (1)
                   (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (c) Basic oxygen furnace steelmaking—wet open combustion; and electric arc furnace steelmaking—wet.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0321
                  0.0115
                
                
                  Lead
                  0.000413
                  0.000138
                
                
                  Zinc
                  0.000620
                  0.000207
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64267, Oct. 17, 2002]
            
            
              § 420.45
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              (a) Electric arc furnace steelmaking—semi-wet. No discharge of process wastewater pollutants to navigable waters.
              (b) Basic oxygen furnace steelmaking—wet-suppressed combustion.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000188
                  0.0000626
                
                
                  Zinc
                  0.000282
                  0.0000939
                
              
              (c) Basic oxygen furnace steelmaking—wet open combustion; and electric arc furnace steelmaking—wet.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000413
                  0.000138
                
                
                  Zinc
                  0.000620
                  0.000207
                
              
              (d) Basic oxygen furnace steelmaking—semi-wet. (1) No discharge of process wastewater pollutants to navigable waters.
              (2) If the permittee demonstrates to the satisfaction of the pretreatment control authority that safety considerations prevent attainment of these limitations, the pretreatment control authority may establish alternative limitations on a best professional judgment basis.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64267, Oct. 17, 2002]
            
            
              
              § 420.46
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              (a) Basic oxygen furnace steelmaking—semi-wet; and electric arc furnace steelmaking—semi-wet. No discharge of process wastewater pollutants to navigable waters.
              (b) Basic oxygen furnace steelmaking—wet-suppressed combustion.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000188
                  0.0000626
                
                
                  Zinc
                  0.000282
                  0.0000939
                
              
              (c) Basic oxygen furnace steelmaking—wet—open combustion; electric arc furnace steelmaking—wet.
              
              
                Subpart D
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000413
                  0.000138
                
                
                  Zinc
                  0.000620
                  0.000207
                
              
              [47 FR 23284, May 27, 1982, as amended at 47 FR 41739, Sept. 22, 1982; 67 FR 64268, Oct. 17, 2002]
            
            
              § 420.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT).
              (a) Electric arc furnace steelmaking—semi-wet. No discharge of process wastewater pollutants to navigable waters.
              (b) Basic oxygen furnace steelmaking—wet-suppressed combustion. [Reserved]
              (c) Basic oxygen furnace steelmaking—wet—open combustion; electric arc furnace steelmaking—wet. [Reserved]
              (d) Basic oxygen furnace steelmaking—semi-wet. (1) No discharge of process wastewater pollutants to navigable waters.
              (2) If the permittee demonstrates to the satisfaction of the permitting authority that safety considerations prevent attainment of these limitations, the permitting authority may establish alternative limitations on a best professional judgment basis.
              [47 FR 23284, May 27, 1982, as amended at 67 FR 64268, Oct. 17, 2002]
            
            
              § 420.48
              Pretreatment standards compliance dates.
              Compliance with the pretreatment standards for existing sources set forth in § 420.45(d) of this subpart is required not later than October 17, 2005 whether or not the pretreatment authority issues or amends a pretreatment permit requiring such compliance.
              [67 FR 64268, Oct. 17, 2002]
            
          
          
            Subpart E—Vacuum Degassing Subcategory
            
              § 420.50
              Applicability; description of the vacuum degassing subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from vacuum degassing operations conducted by applying a vacuum to molten steel.
            
            
              § 420.51
              [Reserved]
            
            
              § 420.52
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              
              
                Subpart E
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0156
                  0.00521
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.53
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              
                Subpart E
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
              
            
            
              § 420.54
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the values set forth below.
              
                Subpart E
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00730
                  0.00261
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.55
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              
                Subpart E
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
              
            
            
              § 420.56
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              
                Subpart E
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
              
            
            
              
              § 420.57
              [Reserved]
            
          
          
            Subpart F—Continuous Casting Subcategory
            
              § 420.60
              Applicability; description of the continuous casting subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from the continous casting of molten steel into intermediate or semi-finished steel products through water cooled molds.
            
            
              § 420.61
              [Reserved]
            
            
              § 420.62
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              
                Subpart F
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0780
                  0.0260
                
                
                  Oil & Grease
                  0.0234
                  0.0078
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.63
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              
                Subpart F
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
              
            
            
              § 420.64
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              
                Subpart F
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00730
                  0.00261
                
                
                  O&G
                  0.00313
                  0.00104
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.65
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              
                Subpart F
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
              
            
            
              
              § 420.66
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              
                Subpart F
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000141
                  0.0000469
                
              
            
            
              § 420.67
              [Reserved]
            
          
          
            Subpart G—Hot Forming Subcategory
            
              § 420.70
              Applicability; description of the hot forming subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from hot forming operations conducted in primary, section, flat, and pipe and tube mills.
            
            
              § 420.71
              Specialized definitions.
              (a) The term hot forming means those steel operations in which solidified, heated steel is shaped by rolls.
              (b) The term primary mill means those steel hot forming operations that reduce ingots to blooms or slabs by passing the ingots between rotating steel rolls. The first hot forming operation performed on solidified steel after it is removed from the ingot molds is carried out on a “primary mill”.
              (c) The term section mill means those steel hot forming operations that produce a variety of finished and semi-finished steel products other than the products of those mills specified below in paragraphs (d), (e), (g), and (h) of this section.
              (d) The term flat mill means those steel hot forming operations that reduce heated slabs to plates, strip and sheet, or skelp.
              (e) The term pipe and tube mill means those steel hot forming operations that produce butt welded or seamless tubular steel products.
              (f) The term scarfing means those steel surface conditioning operations in which flames generated by the combustion of oxygen and fuel are used to remove surface metal imperfections from slabs, billets, or blooms.
              (g) The term plate mill means those steel hot forming operations that produce flat hot-rolled products which are (1) between 8 and 48 inches wide and over 0.23 inches thick; or (2) greater than 48 inches wide and over 0.18 inches thick.
              (h) The term hot strip and sheet mill means those steel hot forming operations that produce flat hot-rolled products other than plates.
              (i) The term specialty steel means those steel products containing alloying elements which are added to enhance the properties of the steel product when individual alloying elements (e.g., aluminum, chromium, cobalt, columbium, molybdenum, nickel, titanium, tungsten, vanadium, zirconium) exceed 3% or the total of all alloying elements exceed 5%.
              (j) The term carbon steel means those steel products other than specialty steel products.
              (k) The term carbon hot forming operation (or “carbon”) means those hot forming operations which produce a majority, on a tonnage basis, of carbon steel products.
              (l) The term specialty hot forming operation (or “specialty”) applies to all hot forming operations other than “carbon hot forming operations.”
            
            
              § 420.72
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              
              (a) Primary mills, carbon and specialty—(1) Without scarfing.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.150
                  0.0561
                
                
                  O&G
                  0.0374
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) With scarfing.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.221
                  0.0830
                
                
                  O&G
                  0.0553
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Section mills—(1) Carbon.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.357
                  0.134
                
                
                  O&G
                  0.0894
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.224
                  0.0841
                
                
                  O&G
                  0.0561
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (c) Flat mills—(1) Hot strip and sheet mills, carbon and specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.427
                  0.160
                
                
                  O&G
                  0.107
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Carbon plate mills.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.227
                  0.0851
                
                
                  O&G
                  0.0568
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              (3) Specialty plate mills.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.100
                  0.0376
                
                
                  O&G
                  0.0250
                  (1)
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              
              (d) Pipe and tube mills, carbon and specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.212
                  0.0795
                
                
                  O&G
                  0.0530
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
            
            
              § 420.73
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              The Agency has determined that there are not significant quantities of toxic pollutants in hot forming wastewaters after compliance with applicable BPT limitations. Accordingly, since the BPT level of treatment provides adequate control, the Agency is not promulgating more stringent BAT limitations.
            
            
              § 420.74
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Primary mills, carbon and specialty—(1) Without scarfing.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0150
                  0.00563
                
                
                  O&G
                  0.00373
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) With scarfing.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0234
                  0.00876
                
                
                  O&G
                  0.00584
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Section mills—(1) Carbon.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0334
                  0.0125
                
                
                  O&G
                  0.00834
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0217
                  0.00813
                
                
                  O&G
                  0.00542
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (c) Flat mills—(1) Hot strip and sheet mills, carbon and specialty.
                
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  TSS
                  0.0435
                  0.0163
                
                
                  O&G
                  0.0109
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              (2) Carbon plate mills.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  TSS
                  0.0234
                  0.00876
                
                
                  O&G
                  0.00584
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              (3) Specialty plate mills.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  TSS
                  0.0100
                  0.00375
                
                
                  O&G
                  0.00250
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              (d) Pipe and tube mills, carbon and specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  TSS
                  0.0369
                  0.0138
                
                
                  O&G
                  0.00917
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
            
            
              § 420.75
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 420.76
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 420.77
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) Primary mills, carbon and specialty—(1) Without scarfing.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.150
                  0.0561
                
                
                  O&G
                  0.0374
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) With scarfing.
                
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.221
                  0.0830
                
                
                  O&G
                  0.0553
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Section mills—(1) Carbon.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.357
                  0.134
                
                
                  O&G
                  0.0894
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.224
                  0.0841
                
                
                  O&G
                  0.0561
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (c) Flat mills—(1) Hot strip and sheet mills, carbon and specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.427
                  0.160
                
                
                  O&G
                  0.107
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Carbon plate mills.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.227
                  0.0851
                
                
                  O&G
                  0.0568
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Specialty plate mills.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.100
                  0.0376
                
                
                  O&G
                  0.0250
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (d) Pipe and tube mills, carbon and specialty.
              
              
                Subpart G
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.212
                  0.0795
                
                
                  O&G
                  0.0530
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [47 FR 23284, May 27, 1982, as amended at 47 FR 41739, Sept. 22, 1982]
            
          
          
            
            Subpart H—Salt Bath Descaling Subcategory
            
              § 420.80
              Applicability; description of the salt bath descaling subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from oxidizing and reducing salt bath descaling operations.
            
            
              § 420.81
              Specialized definitions.
              (a) The term salt bath descaling, oxidizing means the removal of scale from semi-finished steel products by the action of molten salt baths other than those containing sodium hydride.
              (b) The term salt bath descaling, reducing means the removal of scale from semi-finished steel products by the action of molten salt baths containing sodium hydride.
              (c) The term batch, sheet and plate means those descaling operations that remove surface scale from sheet and plate products in batch processes.
              (d) The term batch, rod and wire means those descaling operations that remove surface scale from rod and wire products in batch processes.
              (e) The term batch, pipe and tube means those descaling operations that remove surface scale from pipe and tube products in batch processes.
              (f) The term continuous means those descaling operations that remove surface scale from the sheet or wire products in continuous processes.
              (g) The term batch means those descaling operations in which the products are processed in discrete batches.
            
            
              § 420.82
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Salt bath descaling, oxidizing—(1) Batch, sheet and plate.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.204
                  0.0876
                
                
                  Chromium
                  0.00292
                  0.00117
                
                
                  Nickel
                  0.00263
                  0.000876
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Batch, rod and wire.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.123
                  0.0526
                
                
                  Chromium
                  0.00175
                  0.000701
                
                
                  Nickel
                  0.00158
                  0.000526
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Batch, pipe and tube.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.496
                  0.213
                
                
                  Chromium
                  0.00709
                  0.00284
                
                
                  Nickel
                  0.00638
                  0.00213
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (4) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0964
                  0.0413
                
                
                  Chromium
                  0.00138
                  0.000551
                
                
                  
                  Nickel
                  0.00124
                  0.000413
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Salt bath descaling, reducing—(1) Batch.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0949
                  0.0407
                
                
                  Cyanide
                  0.00102
                  0.000339
                
                
                  Chromium
                  0.00136
                  0.000542
                
                
                  Nickel
                  0.00122
                  0.000407
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.532
                  0.228
                
                
                  Cyanide
                  0.00569
                  0.00190
                
                
                  Chromium
                  0.00759
                  0.00304
                
                
                  Nickel
                  0.00683
                  0.00228
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982]
            
            
              § 420.83
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) Salt bath descaling, oxidizing—(1) Batch, sheet and plate.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00292
                  0.00117
                
                
                  Nickel
                  0.00263
                  0.000876
                
              
              (2) Batch, rod and wire.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00175
                  0.000701
                
                
                  Nickel
                  0.00158
                  0.000526
                
              
              (3) Batch, pipe and tube.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00709
                  0.00284
                
                
                  Nickel
                  0.00638
                  0.00213
                
              
              (4) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00138
                  0.000551
                
                
                  Nickel
                  0.00124
                  0.000413
                
              
              
              (b) Salt bath descaling, reducing—(1) Batch.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Cyanide
                  0.00102
                  0.000339
                
                
                  Chromium
                  0.00136
                  0.000542
                
                
                  Nickel
                  0.00122
                  0.000407
                
              
              (2) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Cyanide
                  0.00569
                  0.00190
                
                
                  Chromium
                  0.00759
                  0.00304
                
                
                  Nickel
                  0.00683
                  0.00228
                
              
            
            
              § 420.84
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Salt bath descaling, oxidizing—(1) Batch, sheet and plate.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.204
                  0.0876
                
                
                  Chromium
                  0.00292
                  0.00117
                
                
                  Nickel
                  0.00263
                  0.000876
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Batch, rod and wire.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.123
                  0.0526
                
                
                  Chromium
                  0.00175
                  0.000701
                
                
                  Nickel
                  0.00158
                  0.000526
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Batch, pipe and tube.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.496
                  0.213
                
                
                  Chromium
                  0.00709
                  0.00284
                
                
                  Nickel
                  0.00638
                  0.00213
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (4) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0964
                  0.0413
                
                
                  Chromium
                  0.00138
                  0.000551
                
                
                  Nickel
                  0.00124
                  0.000413
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Salt bath descaling, reducing—(1) Batch.
                
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0949
                  0.0407
                
                
                  Cyanide
                  0.00102
                  0.000339
                
                
                  Chromium
                  0.00136
                  0.000542
                
                
                  Nickel
                  0.00122
                  0.000407
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.532
                  0.228
                
                
                  Cyanide
                  0.00569
                  0.00190
                
                
                  Chromium
                  0.00759
                  0.00304
                
                
                  Nickel
                  0.00683
                  0.00228
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.85
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              (a) Salt bath descaling, oxidizing—(1) Batch, sheet and plate.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00292
                  0.00117
                
                
                  Nickel
                  0.00263
                  0.000876
                
              
              (2) Batch, rod and wire.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00175
                  0.000701
                
                
                  Nickel
                  0.00158
                  0.000526
                
              
              (3) Batch, pipe and tube.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00709
                  0.00284
                
                
                  Nickel
                  0.00638
                  0.00213
                
              
              (4) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00138
                  0.000551
                
                
                  Nickel
                  0.00124
                  0.000413
                
              
              (b) Salt bath descaling, reducing—(1) Batch.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Cyanide
                  0.00102
                  0.000339
                
                
                  Chromium
                  0.00136
                  0.000542
                
                
                  Nickel
                  0.00122
                  0.000407
                
              
              
              (2) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product)
                
                
                  Cyanide
                  0.00569
                  0.00190
                
                
                  Chromium
                  0.00759
                  0.00304
                
                
                  Nickel
                  0.00683
                  0.00228
                
              
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982]
            
            
              § 420.86
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              (a) Salt bath descaling, oxidizing—(1) Batch, sheet and plate.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00292
                  0.00117
                
                
                  Nickel
                  0.00263
                  0.000876
                
              
              (2) Batch, rod and wire.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00175
                  0.000701
                
                
                  Nickel
                  0.00158
                  0.000526
                
              
              (3) Batch, pipe and tube.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00709
                  0.00284
                
                
                  Nickel
                  0.00638
                  0.00213
                
              
              (4) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00138
                  0.000551
                
                
                  Nickel
                  0.00124
                  0.000413
                
              
              (b) Salt bath descaling, reducing—(1) Batch.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Cyanide
                  0.00102
                  0.000339
                
                
                  Chromium
                  0.00136
                  0.000542
                
                
                  Nickel
                  0.00122
                  0.000407
                
              
              (2) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Cyanide
                  0.00569
                  0.00190
                
                
                  Chromium
                  0.00759
                  0.00304
                
                
                  
                  Nickel
                  0.00683
                  0.00228
                
              
              [47 FR 23284, May 27, 1982, as amended at 47 FR 41739, Sept. 22, 1982]
            
            
              § 420.87
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) Salt bath descaling, oxidizing—(1) Batch, sheet and plate.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.204
                  0.0876
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Batch, rod and wire.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.123
                  0.0526
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Batch, pipe and tube.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.496
                  0.213
                
                
                  pH
                  (1) 
                  (1) 
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (4) Continuous.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0964
                  0.0413
                
                
                  pH
                  (1) 
                  (1) 
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Salt bath descaling, reducing—(1) Batch.
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0949
                  0.0407
                
                
                  pH
                  (1) 
                  (1) 
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Continuous.
                
              
              
                Subpart H
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.532
                  0.228
                
                
                  pH
                  (1) 
                  (1) 
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982]
            
          
          
            Subpart I—Acid Pickling Subcategory
            
              § 420.90
              Applicability; description of the acid pickling subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from sulfuric acid, hydrochloric acid, or combination acid pickling operations.
            
            
              § 420.91
              Specialized definitions.
              (a) The term sulfuric acid pickling means those operations in which steel products are immersed in sulfuric acid solutions to chemically remove oxides and scale, and those rinsing operations associated with such immersions.
              (b) The term hydrochloric acid pickling means those operations in which steel products are immersed in hydrochloric acid solutions to chemically remove oxides and scale, and those rinsing operations associated with such immersions.
              (c) The term combination acid pickling means those operations in which steel products are immersed in solutions of more than one acid to chemically remove scale and oxides, and those rinsing steps associated with such immersions.
              (d) The term fume scrubber means those pollution control devices used to remove and clean fumes originating in pickling operations.
              (e) The term batch means those pickling operations which process steel products such as coiled wire, rods, and tubes in discrete batches or bundles.
              (f) The term continuous means those pickling operations which process steel products other than in discrete batches or bundles.
              (g) The term acid recovery means those sulfuric acid pickling operations that include processes for recovering the unreacted acid from spent pickling acid solutions.
              (h) The term acid regeneration means those hydrochloric acid pickling operations that include processes for regenerating acid from spent pickling acid solutions.
              (i) The term neutralization means those acid pickling operations that do not include acid recovery or acid regeneration processes.
              (j) The term spent acid solution (or spent pickle liquor) means those solutions of steel pickling acids which have been used in the pickling process and are discharged or removed therefrom.
              (k) The term rod, wire and coil means those acid pickling operations that pickle rod, wire or coiled rod and wire products.
              (l) The term bar, billet and bloom means those acid pickling operations that pickle bar, billet or bloom products.
              (m) The term strip, sheet and plate means those acid pickling operations that pickle strip, sheet or plate products.
              (n) The term pipe, tube and other means those acid pickling operations that pickle pipes, tubes or any steel product other than those included in paragraphs (k), (l) and (m) of this section.
            
            
              § 420.92
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Sulfuric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire and coil.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0818
                  0.0350
                
                
                  O&G 1
                  
                  0.0350
                  0.0117
                
                
                  Lead
                  0.000526
                  0.000175
                
                
                  Zinc
                  0.000701
                  0.000234
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Bar, billet and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0263
                  0.0113
                
                
                  O&G 1
                  
                  0.0113
                  0.00375
                
                
                  Lead
                  0.000169
                  0.0000563
                
                
                  Zinc
                  0.000225
                  0.0000751
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Strip, sheet and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0526
                  0.0225
                
                
                  O&G 1
                  
                  0.0225
                  0.00751
                
                
                  Lead
                  0.000338
                  0.000113
                
                
                  Zinc
                  0.000451
                  0.000150
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Pipe, tube and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.146
                  0.0626
                
                
                  O&G 1
                  
                  0.0626
                  0.0209
                
                
                  Lead
                  0.000939
                  0.000313
                
                
                  Zinc
                  0.00125
                  0.000417
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a sulfuric acid pickling operation.
              (b) Hydrochloric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.143
                  0.0613
                
                
                  O&G 1
                  
                  0.0613
                  0.0204
                
                
                  Lead
                  0.000920
                  0.000307
                
                
                  Zinc
                  0.00123
                  0.000409
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              
              (2) Strip, sheet and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0818
                  0.0350
                
                
                  O&G 1
                  
                  0.0350
                  0.0117
                
                
                  Lead
                  0.000526
                  0.000175
                
                
                  Zinc
                  0.000701
                  0.000234
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Pipe, tube and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.298
                  0.128
                
                
                  O&G 1
                  
                  0.128
                  0.0426
                
                
                  Lead
                  0.00192
                  0.000638
                
                
                  Zinc
                  0.00255
                  0.000851
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a hydrochloric acid pickling operation.
              (5) Acid regeneration (absorber vent scrubber).
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  38.2
                  16.3
                
                
                  O&G 1
                  
                  16.3
                  5.45
                
                
                  Lead
                  0.245
                  0.0819
                
                
                  Zinc
                  0.327
                  0.109
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to the absorber vent scrubber wastewater associated with hydrochloric acid regeneration plants.
              (c) Combination acid pickling (spent acid solution and rinse waters)—(1) Rod, Wire, and Coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.149
                  0.0638
                
                
                  O&G 1
                  
                  0.0638
                  0.0213
                
                
                  Chromium
                  0.00213
                  0.000852
                
                
                  Nickel
                  0.00192
                  0.000638
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0672
                  0.0288
                
                
                  O&G 1
                  
                  0.0288
                  0.00960
                
                
                  
                  Chromium
                  0.000960
                  0.000384
                
                
                  Nickel
                  0.000864
                  0.000288
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Strip, sheet, and plate—continuous.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.438
                  0.188
                
                
                  O&G 1
                  
                  0.188
                  0.0626
                
                
                  Chromium
                  0.00626
                  0.00250
                
                
                  Nickel
                  0.00563
                  0.00188
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Strip, sheet and plate—batch.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.134
                  0.0576
                
                
                  O&G 1
                  
                  0.0576
                  0.0192
                
                
                  Chromium
                  0.00192
                  0.000768
                
                
                  Nickel
                  0.00173
                  0.000576
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.225
                  0.0964
                
                
                  O&G 1
                  
                  0.0964
                  0.0322
                
                
                  Chromium
                  0.00322
                  0.00129
                
                
                  Nickel
                  0.00289
                  0.000964
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (6) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  Chromium
                  0.0819
                  0.0327
                
                
                  Nickel
                  0.0735
                  0.0245
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a combination acid pickling operation.
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 49 FR 21030, May 17, 1984]
            
            
              § 420.93
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              
              (a) Sulfuric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000526
                  0.000175
                
                
                  Zinc
                  0.000701
                  0.000234
                
              
              (2) Bar, billet and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000169
                  0.0000563
                
                
                  Zinc
                  0.000225
                  0.0000751
                
              
              (3) Strip, sheet and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000338
                  0.000113
                
                
                  Zinc
                  0.000451
                  0.000150
                
              
              (4) Pipe, tube and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000939
                  0.000313
                
                
                  Zinc
                  0.00125
                  0.000417
                
              
              (5) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
              
              The above limitations shall be applicable to each fume scrubber associated with a sulfuric acid pickling operation.
              (b) Hydrochloric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000920
                  0.000307
                
                
                  Zinc
                  0.00123
                  0.000409
                
              
              (2) Strip, sheet and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000526
                  0.000175
                
                
                  Zinc
                  0.000701
                  0.000234
                
              
              (3) Pipe, tube and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effuent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00192
                  0.000638
                
                
                  Zinc
                  0.00255
                  0.000851
                
              
              (4) Fume scrubbers.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effuent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
              
              The above limitations shall be applicable to each fume scrubber associated with a hydrochloric acid pickling operation.
              (5) Acid regeneration (absorber vent scrubber).
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effuent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.245
                  0.0819
                
                
                  Zinc
                  0.327
                  0.109
                
              
              The above limitations shall be applicable to the absorber vent scrubber wastewater associated with hydrochloric acid regeneration plants.
              (c) Combination acid pickling (spent acid solution and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00213
                  0.000852
                
                
                  Nickel
                  0.00192
                  0.000638
                
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000960
                  0.000384
                
                
                  Nickel
                  0.000864
                  0.000288
                
              
              (3) Strip, sheet, and plate—continuous.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00626
                  0.00250
                
                
                  Nickel
                  0.00563
                  0.00188
                
              
              (4) Strip, sheet, and plate—batch.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00192
                  0.000768
                
                
                  Nickel
                  0.00173
                  0.000576
                
              
              (5) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00322
                  0.00129
                
                
                  Nickel
                  0.00289
                  0.000964
                
              
              (6) Fume scrubbers.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Chromium
                  0.0819
                  0.0327
                
                
                  Nickel
                  0.0735
                  0.0245
                
              
              The above limitations shall be applicable to each fume scrubber associated with a combination acid pickling operation.
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 49 FR 21031, May 17, 1984; 49 FR 24726, June 15, 1984]
            
            
              § 420.94
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Sulfuric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0146
                  0.00626
                
                
                  O&G*
                  0.00626
                  0.00209
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000125
                  0.0000417
                
                
                  pH
                  (1)
                  (1)
                
                *The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00876
                  0.00376
                
                
                  O&G*
                  0.00376
                  0.00125
                
                
                  Lead
                  0.0000563
                  0.0000188
                
                
                  Zinc
                  0.0000751
                  0.0000250
                
                
                  pH
                  (1)
                  (1)
                
                *The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Strip, sheet, and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0117
                  0.00501
                
                
                  O&G 1
                  
                  0.00501
                  0.00167
                
                
                  Lead
                  0.0000751
                  0.0000250
                
                
                  Zinc
                  0.000100
                  0.0000334
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Pipe, tube and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standars
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0204
                  0.00876
                
                
                  O&G 1
                  
                  0.00876
                  0.00292
                
                
                  Lead
                  0.000131
                  0.0000438
                
                
                  Zinc
                  0.000175
                  0.0000584
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Fume scrubbers.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standars
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a sulfuric acid pickling operation.
              (b) Hydrochloric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0175
                  0.00751
                
                
                  O&G 1
                  
                  0.00751
                  0.00250
                
                
                  Lead
                  0.000113
                  0.0000376
                
                
                  Zinc
                  0.000150
                  0.0000501
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Strip, sheet, and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0117
                  0.00501
                
                
                  O&G 1
                  
                  0.00501
                  0.00167
                
                
                  Lead
                  0.0000751
                  0.0000250
                
                
                  Zinc
                  0.000100
                  0.0000334
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0321
                  0.0138
                
                
                  O&G 1
                  
                  0.0138
                  0.00459
                
                
                  Lead
                  0.000206
                  0.0000688
                
                
                  Zinc
                  0.000275
                  0.0000918
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a hydrochloric acid pickling operation.
              (c) Combination acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0204
                  0.00876
                
                
                  O&G 1
                  
                  0.00876
                  0.00292
                
                
                  Chromium
                  0.000292
                  0.000117
                
                
                  Nickel
                  0.000263
                  0.0000876
                
                
                  
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0117
                  0.00501
                
                
                  O&G 1
                  
                  0.00501
                  0.00167
                
                
                  Chromium
                  0.000167
                  0.0000667
                
                
                  Nickel
                  0.000150
                  0.0000501
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Strip, sheet and plate—continuous.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0496
                  0.0213
                
                
                  O&G 1
                  
                  0.0213
                  0.00710
                
                
                  Chromium
                  0.000710
                  0.000284
                
                
                  Nickel
                  0.000638
                  0.000213
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Strip, sheet, and plate—batch.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0175
                  0.00751
                
                
                  O&G 1
                  
                  0.00751
                  0.00250
                
                
                  Chromium
                  0.000250
                  0.000100
                
                
                  Nickel
                  0.000225
                  0.0000751
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0292
                  0.0125
                
                
                  O&G 1
                  
                  0.0125
                  0.00418
                
                
                  Chromium
                  0.000418
                  0.000167
                
                
                  Nickel
                  0.000376
                  0.000125
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (6) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  Chromium
                  0.0819
                  0.0327
                
                
                  Nickel
                  0.0735
                  0.0245
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              

              The above limitations shall be applicable to each fume scrubber associated with a combination acid pickling operation.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21032, May 17, 1984]
            
            
              § 420.95
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              (a) Sulfuric acid (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000526
                  0.000175
                
                
                  Zinc
                  0.000701
                  0.000234
                
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000169
                  0.0000563
                
                
                  Zinc
                  0.000225
                  0.0000751
                
              
              (3) Strip, sheet, and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000338
                  0.000113
                
                
                  Zinc
                  0.000451
                  0.000150
                
              
              (4) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000939
                  0.000313
                
                
                  Zinc
                  0.00125
                  0.000417
                
              
              (5) Fume scrubber.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                Note: The above limitations are applicable to each fume scrubber associated with sulfuric acid pickling operations.
              
              (b) Hydrochloric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000920
                  0.000307
                
                
                  Zinc
                  0.00123
                  0.000409
                
              
              (2) Strip, sheet, and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000526
                  0.000175
                
                
                  
                  Zinc
                  0.000701
                  0.000234
                
              
              (3) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00192
                  0.000638
                
                
                  Zinc
                  0.00255
                  0.000851
                
              
              (4) Fume scrubber.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                Note: The above limitations shall be applicable for each fume scrubber associated with hydrochloric acid pickling operations.
              
              (5) Acid regeneration (absorber vent scrubber).
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.245
                  0.0819
                
                
                  Zinc
                  0.327
                  0.109
                
                Note: The above limitations shall be applicable to the absorber vent scrubber wastewater associated with hydrochloric acid regeneration plants.
              
              (c) Combination acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00213
                  0.000852
                
                
                  Nickel
                  0.00192
                  0.000638
                
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000960
                  0.000384
                
                
                  Nickel
                  0.000864
                  0.000288
                
              
              (3) Strip, sheet, and plate—continuous.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00626
                  0.00250
                
                
                  Nickel
                  0.00563
                  0.00188
                
              
              (4) Strip, sheet, and plate—batch.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00192
                  0.000768
                
                
                  
                  Nickel
                  0.00173
                  0.000576
                
              
              (5) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.00322
                  0.00129
                
                
                  Nickel
                  0.00289
                  0.000964
                
              
              (6) Fume scrubber.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Chromium
                  0.0819
                  0.0327
                
                
                  Nickel
                  0.0735
                  0.0245
                
                Note: The above limitations shall be applicable to each fume scrubber associated with a combination acid pickling operation.
              
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 49 FR 21033, May 17, 1984]
            
            
              § 420.96
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              (a) Sulfuric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.000125
                  0.0000417
                
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000563
                  0.0000188
                
                
                  Zinc
                  0.0000751
                  0.0000250
                
              
              (3) Strip, sheet, and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000751
                  0.0000250
                
                
                  Zinc
                  0.000100
                  0.0000334
                
              
              (4) Pipe, tube, other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000131
                  0.0000438
                
                
                  Zinc
                  0.000175
                  0.0000584
                
              
              (5) Fume scrubber.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                Note: The above limitations are applicable to each fume scrubber associated with sulfuric acid pickling operations.
              
              (b) Hydrochloric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000113
                  0.0000376
                
                
                  Zinc
                  0.000150
                  0.0000501
                
              
              (2) Strip, sheet, and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.0000751
                  0.0000250
                
                
                  Zinc
                  0.000100
                  0.0000334
                
              
              (3) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000206
                  0.0000688
                
                
                  Zinc
                  0.000275
                  0.0000918
                
              
              (4) Fume scrubber.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                Note: The above limitations shall be applicable for each fume scrubber associated with hydrochloric acid pickling operations.
              
              (c) Combination acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000292
                  0.000117
                
                
                  Nickel
                  0.000263
                  0.0000876
                
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000167
                  0.0000667
                
                
                  Nickel
                  0.000150
                  0.0000501
                
              
              (3) Strip, sheet, and plate—continuous.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000710
                  0.000284
                
                
                  Nickel
                  0.000638
                  0.000213
                
              
              (4) Strip, sheet, and plate—batch.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000250
                  0.000100
                
                
                  Nickel
                  0.000225
                  0.0000751
                
              
              (5) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium
                  0.000418
                  0.000167
                
                
                  Nickel
                  0.000376
                  0.000125
                
              
              (6) Fume scrubber.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Chromium
                  0.0819
                  0.0327
                
                
                  Nickel
                  0.0735
                  0.0245
                
                Note: The above limitations shall be applicable for each fume scrubber associated with combination acid pickling operations.
              
              [47 FR 23284, May 27, 1982, as amended at 47 FR 41739, Sept. 22, 1982; 49 FR 21033, May 17, 1984]
            
            
              § 420.97
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) Sulfuric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0819
                  0.0350
                
                
                  O&G 1
                  
                  0.0350
                  0.0117
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Bar, billet and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0263
                  0.0113
                
                
                  O&G 1
                  
                  0.0113
                  0.00376
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Strip, sheet and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0526
                  0.0225
                
                
                  O&G 1
                  
                  0.0225
                  0.00751
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Pipe, tube and other products.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.146
                  0.0626
                
                
                  O&G 1
                  
                  0.0626
                  0.0209
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a sulfuric acid pickling operation.
              (b) Hydrochloric acid pickling (spent acid solutions and rinse waters)—(1) Rod, wire and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.143
                  0.0613
                
                
                  O&G 1
                  
                  0.0613
                  0.0204
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Strip, sheet and plate.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0819
                  0.0350
                
                
                  O&G 1
                  
                  0.0350
                  0.0117
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Pipe, tube and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.298
                  0.128
                
                
                  O&G 1
                  
                  0.128
                  0.0426
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0
              
              (4) Fume scrubbers.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a hydrochloric acid pickling operation.
              (5) Acid regeneration (absorber vent scrubber).
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  38.2
                  16.3
                
                
                  O&G 1
                  
                  16.3
                  5.45
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to the absorber vent scrubber wastewater associated with hydrochloric acid regeneration plants.
              (c) Combination acid pickling (spent acid solution and rinse waters)—(1) Rod, wire, and coil.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.149
                  0.0638
                
                
                  O&G 1
                  
                  0.0638
                  0.0213
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Bar, billet, and bloom.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0672
                  0.0288
                
                
                  O&G 1
                  
                  0.0288
                  0.00960
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Strip, sheet, and plate—continuous.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.438
                  0.188
                
                
                  O&G 1
                  
                  0.188
                  0.0626
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Strip, sheet and plate—batch.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.134
                  0.0576
                
                
                  O&G 1
                  
                  0.0576
                  0.0192
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Pipe, tube, and other products.
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.225
                  0.0964
                
                
                  O&G 1
                  
                  0.0964
                  0.0321
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (6) Fume scrubbers.
                
              
              
                Subpart I
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G 1
                  
                  2.45
                  0.819
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for oil and grease shall be applicable when acid pickling wastewaters are treated with cold rolling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with a combination acid pickling operation.
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982]
            
          
          
            Subpart J—Cold Forming Subcategory
            
              § 420.100
              Applicability; description of the cold forming subcategory.
              (a) The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works from cold rolling and cold working pipe and tube operations in which unheated steel is passed through rolls or otherwise processed to reduce its thickness, to produce a smooth surface, or to develop controlled mechanical properties in the steel.
              (b) The limitations and standards set out below for cold worked pipe and tube operations shall be applicable only where cold worked pipe and tube wastewaters are discharged at steel plant sites. No limitations are applicable or allowable where these wastewaters are hauled off-site for disposal or are otherwise not discharged at steel plant sites. The limitations and standards set out below for cold worked pipe and tube operations shall be applicable only to the blowdown of soluble oil or water solutions used in cold worked pipe and tube forming operations. Limitations for other wastewater sources from these operations must be established on a site-specific basis.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21034, May 17, 1984]
            
            
              § 420.101
              Specialized definitions.
              (a) The term recirculation means those cold rolling operations which include recirculation of rolling solutions at all mill stands.
              (b) The term combination means those cold rolling operations which include recirculation of rolling solutions at one or more mill stands, and once-through use of rolling solutions at the remaining stand or stands.
              (c) The term direct application means those cold rolling operations which include once-through use of rolling solutions at all mill stands.
              (d) The term single stand means those recirculation or direct application cold rolling mills which include only one stand of work rolls.
              (e) The term multiple stands means those recirculation or direct application cold rolling mills which include more than one stand of work rolls.
              (f) The term cold worked pipe and tube means those cold forming operations that process unheated pipe and tube products using either water or oil solutions for cooling and lubrication.
            
            
              § 420.102
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Cold rolling mills—(1) Recirculation—single stand.
                
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Recirculation—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00626
                  0.00313
                
                
                  O&G
                  0.00261
                  0.00104
                
                
                  Chromium 1
                  
                  0.000104
                  0.0000418
                
                
                  Lead
                  0.0000469
                  0.0000156
                
                
                  Nickel 1
                  
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.0000313
                  0.0000104
                
                
                  Naphthalene
                  0.0000104
                  
                
                
                  Tetrachloroethylene
                  0.0000156
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Combination.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0751
                  0.0376
                
                
                  O&G
                  0.0313
                  0.0125
                
                
                  Chromium 1
                  
                  0.00125
                  0.000501
                
                
                  Lead
                  0.000563
                  0.000188
                
                
                  Nickel 1
                  
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.000376
                  0.000125
                
                
                  Naphthalene
                  0.000125
                  
                
                
                  Tetrachloroethylene
                  0.000188
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are cotreated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Direct application—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0225
                  0.0113
                
                
                  O&G
                  0.00939
                  0.00376
                
                
                  Chromium 1
                  
                  0.000376
                  0.000150
                
                
                  Lead
                  0.000169
                  0.0000563
                
                
                  Nickel 1
                  
                  0.000338
                  0.000113
                
                
                  Zinc
                  0.000113
                  0.0000376
                
                
                  Naphthalene
                  0.0000376
                  
                
                
                  Tetrachloroethylene
                  0.0000563
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Direct application—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.100
                  0.0501
                
                
                  O&G
                  0.0417
                  0.0167
                
                
                  Chromium 1
                  
                  0.00167
                  0.000668
                
                
                  Lead
                  0.000751
                  0.000250
                
                
                  Nickel 1
                  
                  0.00150
                  0.000501
                
                
                  Zinc
                  0.000501
                  0.000167
                
                
                  Naphthalene
                  0.000167
                  
                
                
                  Tetrachloroethylene
                  0.000250
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              
              (b) Cold worked pipe and tube—(1) Using water.
              
              
                Subpart J
                
                  Pollutant of pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Using oil solutions.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21034, May 17, 1984; 49 FR 24726, June 15, 1984]
            
            
              § 420.103
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) Cold rolling mills—(1) Recirculation—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (2) Recirculation—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.000104
                  0.0000418
                
                
                  Lead
                  0.0000469
                  0.0000156
                
                
                  Nickel 1
                  
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.0000313
                  0.0000104
                
                
                  Naphthalene
                  0.0000104
                  
                
                
                  Tetrachloroethylene
                  0.0000156
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (3) Combination.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.00125
                  0.000501
                
                
                  Lead
                  0.000563
                  0.000188
                
                
                  Nickel 1
                  
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.000376
                  0.000125
                
                
                  Naphthalene
                  0.000125
                  
                
                
                  
                  Tetrachloroethylene
                  0.000188
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are cotreated with descaling or combination acid pickling wastewaters.
              
              (4) Direct application—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.000376
                  0.000150
                
                
                  Lead
                  0.000169
                  0.0000563
                
                
                  Nickel 1
                  
                  0.000338
                  0.000113
                
                
                  Zinc
                  0.000113
                  0.0000376
                
                
                  Naphthalene
                  0.0000376
                  
                
                
                  Tetrachloroethylene
                  0.0000563
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (5) Direct application—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.00167
                  0.000668
                
                
                  Lead
                  0.000751
                  0.000250
                
                
                  Nickel 1
                  
                  0.00150
                  0.000501
                
                
                  Zinc
                  0.000501
                  0.000167
                
                
                  Naphthalene
                  0.000167
                  
                
                
                  Tetrachloroethylene
                  0.000250
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (b) Cold worked pipe and tube—(1) Using water.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (2) Using oil solutions.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21035, May 17, 1984]
            
            
              § 420.104
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Cold rolling mills—(1) Recirculation—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are cotreated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Recirculation—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00250
                  0.00125
                
                
                  O&G
                  0.00104
                  0.000417
                
                
                  Chromium 1
                  
                  0.0000418
                  0.0000167
                
                
                  Lead
                  0.0000188
                  0.0000063
                
                
                  Nickel 1
                  
                  0.0000376
                  0.0000125
                
                
                  Zinc
                  0.0000125
                  0.0000042
                
                
                  Naphthalene
                  0.0000042
                  
                
                
                  Tetrachloroethylene
                  0.0000063
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (3) Combination.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0326
                  0.0163
                
                
                  O&G
                  0.0136
                  0.00543
                
                
                  Chromium 1
                  
                  0.000543
                  0.000217
                
                
                  Lead
                  0.000244
                  0.0000814
                
                
                  Nickel 1
                  
                  0.000488
                  0.000163
                
                
                  Zinc
                  0.000163
                  0.0000542
                
                
                  Naphthalene
                  0.0000542
                  
                
                
                  Tetrachloroethylene
                  0.0000813
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastwaters are treated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (4) Direct application—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00626
                  0.00313
                
                
                  O&G
                  0.00261
                  0.00104
                
                
                  Chromium 1
                  
                  0.000104
                  0.0000418
                
                
                  Lead
                  0.0000469
                  0.0000156
                
                
                  Nickel 1
                  
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.0000313
                  0.0000104
                
                
                  Naphthalene
                  0.0000104
                  
                
                
                  Tetrachloro-ethylene
                  0.0000156
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling watewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (5) Direct application—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0726
                  0.0363
                
                
                  O&G
                  0.0302
                  0.0121
                
                
                  Chromium 1
                  
                  0.00121
                  0.000484
                
                
                  Lead
                  0.000545
                  0.000182
                
                
                  Nickel 1
                  
                  0.00109
                  0.000363
                
                
                  Zinc
                  0.000363
                  0.000121
                
                
                  Naphthalene
                  0.000121
                  
                
                
                  Tetrachloro-ethylene
                  0.000182
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling watewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              
              (b) Cold worked pipe and tube mills—(1) Using water.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are cotreated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) Using oil solutions.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  New Source Performance Standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are cotreated with descaling or combination acid pickling wastewaters.
                
                  2 Within the range of 6.0 to 9.0.
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21035, May 17, 1984; 49 FR 24726, June 15, 1984]
            
            
              § 420.105
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              (a) Cold rolling—(1) Recirculation—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (2) Recirculation—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.000104
                  0.0000418
                
                
                  Lead
                  0.0000469
                  0.0000156
                
                
                  Nickel 1
                  
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.0000313
                  0.0000104
                
                
                  Naphthalene
                  0.0000104
                  
                
                
                  Tetrachloroethylene
                  0.0000156
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (3) Combination.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.00125
                  0.000501
                
                
                  Lead
                  0.000563
                  0.000188
                
                
                  Nickel 1
                  
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.000376
                  0.000125
                
                
                  Naphthalene
                  0.000125
                  
                
                
                  
                  Tetrachloroethylene
                  0.000188
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (4) Direct application—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.000376
                  0.000150
                
                
                  Lead
                  0.000169
                  0.0000563
                
                
                  Nickel 1
                  
                  0.000338
                  0.000113
                
                
                  Zinc
                  0.000113
                  0.0000376
                
                
                  Naphthalene
                  0.0000376
                  
                
                
                  Tetrachloroethylene
                  0.0000563
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (5) Direct application—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.00167
                  0.000668
                
                
                  Lead
                  0.000751
                  0.000250
                
                
                  Nickel 1
                  
                  0.00150
                  0.000501
                
                
                  Zinc
                  0.000501
                  0.000167
                
                
                  Napthalene
                  0.000167
                  
                
                
                  Tetrachloroethylene
                  0.000250
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (b) Cold worked pipe and tube mills—(1) Using water.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (2) Using oil solutions.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21035, May 17, 1984]
            
            
              § 420.106
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources.
              (a) Cold rolling—(1) Recirculation—single stand.
                
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (2) Recirculation—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000418
                  0.0000167
                
                
                  Lead
                  0.0000188
                  0.0000063
                
                
                  Nickel 1
                  
                  0.0000376
                  0.0000125
                
                
                  Zinc
                  0.0000125
                  0.0000042
                
                
                  Naphthalene
                  0.0000042
                  
                
                
                  Tetrachloroethylene
                  0.0000063
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (3) Combination.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.000543
                  0.000217
                
                
                  Lead
                  0.000244
                  0.0000814
                
                
                  Nickel 1
                  
                  0.000488
                  0.000163
                
                
                  Zinc
                  0.000163
                  0.0000542
                
                
                  Naphthalene
                  0.0000542
                  
                
                
                  Tetrachloroethylene
                  0.0000813
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (4) Direct application—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg pounds per 1,000 lb) of product
                
                
                  Chromium 1 
                  0.000104
                  0.0000418
                
                
                  Lead
                  0.0000469
                  0.0000156
                
                
                  Nickel 1 
                  0.0000939
                  0.0000313
                
                
                  Zinc
                  0.0000313
                  0.0000104
                
                
                  Naphthalene
                  0.0000104
                  
                
                
                  Tetrachloroethylene
                  0.0000156
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (5) Direct application—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg pounds per 1,000 lb) of product
                
                
                  Chromium 1 
                  0.00121
                  0.000484
                
                
                  Lead
                  0.000545
                  0.000182
                
                
                  Nickel 1 
                  0.00109
                  0.000363
                
                
                  Zinc
                  0.000363
                  0.000121
                
                
                  Naphthalene
                  0.000121
                  
                
                
                  Tetrachloroethylene
                  0.000182
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold rolling wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (b) Cold worked pipe and tube mills—(1) Using water.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any one day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewaters.
              
              (2) Using oil solutions.
                
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any one day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pound per 1,000 lb) of product
                
                
                  Chromium 1
                  
                  0.0000209
                  0.0000084
                
                
                  Lead
                  0.0000094
                  0.0000031
                
                
                  Nickel 1
                  
                  0.0000188
                  0.0000063
                
                
                  Zinc
                  0.0000063
                  0.0000021
                
                
                  Naphthalene
                  0.0000021
                  
                
                
                  Tetrachloroethylene
                  0.0000031
                  
                
                
                  1 The limitations for chromium and nickel shall be applicable in lieu of those for lead and zinc when cold forming wastewaters are treated with descaling or combination acid pickling wastewasters.
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21035, May 17, 1984]
            
            
              § 420.107
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) Cold rolling mills—(1) Recirculation—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) Recirculation—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00626
                  0.00313
                
                
                  O&G
                  0.00261
                  0.00104
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (3) Combination.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0751
                  0.0376
                
                
                  O&G
                  0.0313
                  0.0125
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (4) Direct application—single stand.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0225
                  0.0113
                
                
                  O&G
                  0.00939
                  0.00376
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (5) Direct application—multiple stands.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.100
                  0.0501
                
                
                  O&G
                  0.0417
                  0.0167
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              
              (b) Cold worked pipe and tube—(1) Using water.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              (2) Using oil solutions.
              
              
                Subpart J
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.00125
                  0.000626
                
                
                  O&G
                  0.000522
                  0.000209
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0
              
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21035, May 17, 1984]
            
          
          
            Subpart K—Alkaline Cleaning Subcategory
            
              § 420.110
              Applicability; description of the alkaline cleaning subcategory.
              The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from operations in which steel and steel products are immersed in alkaline cleaning baths to remove mineral and animal fats or oils from the steel, and those rinsing operations which follow such immersion.
            
            
              § 420.111
              Specialized definitions.
              (a) The term batch means those alkaline cleaning operations which process steel products such as coiled wire, rods, and tubes in discrete batches or bundles.
              (b) The term continuous means those alkaline cleaning operations which process steel products other than in discrete batches or bundles.
            
            
              § 420.112
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Batch.
              
              
                Subpart K
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0730
                  0.0313
                
                
                  O&G
                  0.0313
                  0.0104
                
                
                  pH
                  (1)  
                  (1)  
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Continuous.
              
              
                Subpart K
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of products
                
                
                  TSS
                  0.102
                  0.0438
                
                
                  O&G
                  0.0438
                  0.0146
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.113
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).

              The Agency has determined that there are not significant quantities of toxic pollutants in alkaline cleaning wastewaters after compliance with applicable BPT limitations. Accordingly, since the BPT level of treatment provides adequate control, the Agency is not promulgating more stringent BAT limitations.
            
            
              § 420.114
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Batch and continuous.
              
              
                Subpart K
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0146
                  0.00626
                
                
                  O&G
                  0.00626
                  0.00209
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 420.115
              Pretreatment standards for existing sources (PSES).
              Any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 420.116
              Pretreatment standards for new sources (PSNS).
              Any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
            
            
              § 420.117
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) Batch.
              
              
                Subpart K
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0730
                  0.0313
                
                
                  O&G
                  0.0313
                  0.0104
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (b) Continuous.
              
              
                Subpart K
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.102
                  0.0438
                
                
                  O&G
                  0.0438
                  0.0146
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
          
          
            Subpart L—Hot Coating Subcategory
            
              § 420.120
              Applicability; description of the hot coating subcategory.
              (a) The provisions of this subpart are applicable to discharges and to the introduction of pollutants into publicly owned treatment works resulting from the operations in which steel is coated with zinc, terne metal, or other metals by the hot dip process, and those rinsing operations associated with that process.

              (b) The BPT and BAT limitations for zinc set out below are not applicable to hot coating operations with wastewater treatment facilities achieving, during periods of normal production, zinc discharge levels more stringent than those BPT and BAT limitations. For such operations, the BPT and BAT limitations for zinc shall be determined on a case-by-case basis based upon the existing performance of the wastewater treatment facility. The permitting authority shall evaluate representative effluent data from the wastewater treatment facility during periods of normal production in establishing the case-by-case BPT and BAT limitations. The BPT and BAT limitations specified in 40 CFR 420.122 and 420.123 may be used as the basis for calculating total mass limitations for zinc pursuant to 40 CFR 420.03.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21036, May 17, 1984]
            
            
              § 420.121
              Specialized definitions.
              (a) The term galvanizing means coating steel products with zinc by the hot dip process including the immersion of the steel product in a molten bath of zinc metal, and the related operations preceding and subsequent to the immersion phase.
              (b) The term terne coating means coating steel products with terne metal by the hot dip process including the immersion of the steel product in a molten bath of lead and tin metals, and the related operations preceding and subsequent to the immersion phase.
              (c) The term other coatings means coating steel products with metals other than zinc or terne metal by the hot dip process including the immersion of the steel product in a molten bath of metal, and the related operations preceding the subsequent to the immersion phase.
              (d) The term fume scrubber means wet air pollution control devices used to remove and clean fumes originating from hot coating operations.
              (e) The term strip, sheet, and miscellaneous products means steel products other than wire products and fasteners.
              (f) The term wire products and fasteners means steel wire, products manufactured from steel wire, and steel fasteners manufactured from steel wire or other steel shapes.
            
            
              § 420.122
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Galvanizing, terne coating, and other coatings—(1) Strip, sheet, and miscellaneous products.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.175
                  0.0751
                
                
                  O&G
                  0.0751
                  0.0250
                
                
                  Lead
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.00150
                  0.000500
                
                
                  Chromium (hexavalent) 1
                  
                  0.000150
                  0.0000501
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for hexavalent chromium shall apply only to galvanizing operations which discharge wastewaters from the chromate rinse step.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) [Reserved]
              (b) Galvanizing and other coatings—(1) Wire products and fasteners.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.701
                  0.300
                
                
                  O&G
                  0.300
                  0.100
                
                
                  Lead
                  0.00451
                  0.00150
                
                
                  Zinc
                  0.00601
                  0.00200
                
                
                  Chromium (hexavalent) 1
                  
                  0.000600
                  0.000200
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) [Reserved]
              (c) Fume scrubbers.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg per day
                
                
                  TSS
                  38.1
                  16.3
                
                
                  O&G
                  16.3
                  5.45
                
                
                  Lead
                  0.245
                  0.0819
                
                
                  Zinc
                  0.327
                  0.109
                
                
                  
                  Chromium (hexavalent) 1
                  
                  0.0327
                  0.0109
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with any of the coating operations specified above.
              [47 FR 23284, May 27, 1982; 47 FR 41739, Sept. 22, 1982, as amended at 49 FR 21036, May 17, 1984]
            
            
              § 420.123
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) Galvanizing, terne coating and other coatings—(1) Strip, sheet, and miscellaneous products scrubbers.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.00150
                  0.000500
                
                
                  Chromium (hexavalent) 1
                  
                  0.000150
                  0.0000501
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewater from the chromate rinse step.
              
              (2) [Reserved]
              (b) Galvanizing and other coatings—(1) Wire products and fasteners.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00451
                  0.00150
                
                
                  Zinc
                  0.00601
                  0.00200
                
                
                  Chromium (hexavalent) 1
                  
                  0.000601
                  0.000200
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              (2) [Reserved]
              (c) Fume scrubbers.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BAT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  Chromium (hexavalent) 1
                  
                  0.00490
                  0.00163
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              The above limitations shall be applicable to each fume scrubber associated with any of the coating operations specified above.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21036, May 17, 1984]
            
            
              § 420.124
              New source performance standards (NSPS).
              The discharge of wastewater pollutants from any new source subject to this subpart shall not exceed the standards set forth below.
              (a) Galvanizing, terne coating and other coatings—(1) Strip, sheet, and miscellaneous products.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.0438
                  0.0188
                
                
                  O&G
                  0.0188
                  0.00626
                
                
                  
                  Lead
                  0.000282
                  0.0000939
                
                
                  Zinc
                  0.000376
                  0.000125
                
                
                  Chromium (hexavalent) 1
                  
                  0.0000376
                  0.0000125
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) [Reserved]
              (b) Galvanizing and other coatings—(1) Wire products and fasteners.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  New source performance standards
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.175
                  0.0751
                
                
                  O&G
                  0.0751
                  0.0250
                
                
                  Lead
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.00150
                  0.000500
                
                
                  Chromium (hexavalent) 1
                  
                  0.000150
                  0.0000501
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
                
                  2 Within the range of 6.0 to 9.0.
              
              (2) [Reserved]
              (c) Fume scrubbers.
              
              
                Subpart L
                
                  New source performance standards
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/per day
                
                
                  TSS
                  5.72
                  2.45
                
                
                  O&G
                  2.45
                  0.819
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  Chromium (hexavalent) 1
                  
                  0.00490
                  0.00163
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
                
                  2 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with any of the coating operations specified above.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21036, May 17, 1984]
            
            
              § 420.125
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources.
              (a) Galvanizing, terne coating and other coatings—(1) Strip, sheet, and miscellaneous products.
              
              
                Subpart L
                
                  Pretreatment standards for existing sources
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.00150
                  0.000500
                
                
                  Chromium (hexavalent) 1
                  
                  0.000150
                  0.0000501
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              (2) [Reserved]
              (b) Galvanizing and other coatings—(1) Wire products and fasteners.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00451
                  0.00150
                
                
                  Zinc
                  0.00601
                  0.00200
                
                
                  Chromium (hexavalent) 1 
                  0.000601
                  0.000200
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              (2) [Reserved]
              (c) Fume scrubbers.
                
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  Pretreatment standards for existing sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  Chromium (hexavalent) 1 
                  0.00490
                  0.00163
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              The above limitations shall be applicable to each fume scrubber associated with any of the coating operations specified above.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21037, May 17, 1984]
            
            
              § 420.126
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources:
              (a) Galvanizing, terne coatings and other coatings—(1) Strip, sheet, and miscellaneous products.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.000282
                  0.0000939
                
                
                  Zinc
                  0.000376
                  0.000125
                
                
                  Chromium (hexavalent) 1
                  
                  0.0000376
                  0.0000125
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              (2) [Reserved]
              (b) Galvanizing and other coatings—(1) Wire products and fasteners.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  Lead
                  0.00113
                  0.000376
                
                
                  Zinc
                  0.00150
                  0.000500
                
                
                  Chromium (hexavalent) 1
                  
                  0.000150
                  0.0000501
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              (2) [Reserved]
              (c) Fume scrubbers.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  Pretreatment standards for new sources
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  Lead
                  0.0368
                  0.0123
                
                
                  Zinc
                  0.0491
                  0.0164
                
                
                  Chromium (Hexavalent) 1
                  
                  0.00490
                  0.00163
                
                
                  1 The limitations for hexavalent chromium shall be applicable only to galvanizing operations which discharge wastewaters from the chromate rinse step.
              
              The above limitations shall be applicable to each fume scrubber associated with any of the coating operations specified above.
              [47 FR 23284, May 27, 1982, as amended at 49 FR 21037, May 17, 1984]
            
            
              § 420.127
              Effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional technology.
              (a) Galvanizing, terne coating, and other coatings—(1) Strip, sheet, and miscellaneous products.
                
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.175
                  0.0751
                
                
                  O&G
                  0.0751
                  0.0250
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) [Reserved]
              (b) Galvanizing and other coatings—(1) Wire products and fasteners.
              
              
                Subpart L
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kg/kkg (pounds per 1,000 lb) of product
                
                
                  TSS
                  0.701
                  0.300
                
                
                  O&G
                  0.300
                  0.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              (2) [Reserved]
              (c) Fume scrubbers.
              
              
                Subpart LBAT Effluent Limitations
                
                  Pollutant or pollutant property
                  BCT effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days
                
                
                  
                  Kilograms per day
                
                
                  TSS
                  38.1
                  16.3
                
                
                  O&G
                  16.3
                  5.45
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              The above limitations shall be applicable to each fume scrubber associated with any of the coating operations specified above.
            
          
          
            Subpart M—Other Operations Subcategory
            
              Source:
              67 FR 64268, Oct. 17, 2002, unless otherwise noted.
            
            
              § 420.130
              Applicability.
              The provisions of this subpart are applicable to discharges to waters of the U.S. and the introduction of pollutants into publicly owned treatment works resulting from production of direct-reduced iron and from briquetting and forging operations.
            
            
              § 420.131
              Specialized definitions.
              As used in this subpart:
              (a) The term briquetting operations means a hot or cold process that agglomerates (presses together) iron-bearing materials into small lumps without melting or fusion. Used as a concentrated iron ore substitute for scrap in electric furnaces.
              (b) The term direct-reduced iron (DRI) means iron produced by reduction of iron ore (pellets or briquettes) using gaseous (carbon monoxide-carbon dioxide, hydrogen) or solid reactants.
              (c) The term forging means the hot-working of heated steel shapes (e.g., ingots, blooms, billets, slabs) by hammering or hydraulic presses, performed at iron and steel mills.
              (d) For briquetting operations, the term product means the amount in tons of briquettes manufactured by hot or cold agglomeration processes.
              (e) For direct reduced iron (DRI), the term product means the amount of direct reduced iron and any fines that are produced and sold commercially (as opposed to fines that may be reprocessed on site).
              (f) For forging, the term product means the tons of finished steel forgings produced by hot working steel shapes.
              (g) The term O&G (as HEM) means total recoverable oil & grease measured as n-hexane extractable materials.
            
            
              § 420.132
              Effluent limitations attainable by the application of the best practicable control technology currently available (BPT).

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve, for each applicable segment, the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) Direct-reduced iron.
              
              
                Subpart M—Effluent Limitations (BPT)
                
                  Pollutant
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  TSS
                  0.00998
                  0.00465
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 Pounds per thousand pound of product.
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) Forging operations.
              
              
                Subpart M—Effluent Limitations (BPT)
                
                  Pollutant
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  O&G (as HEM)
                  0.00746
                  0.00446
                
                
                  TSS
                  0.0123
                  0.00508
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 Pounds per thousand pound of product.
                
                  2 Within the range of 6.0 to 9.0.
              
              (c) Briquetting. There shall be no discharge of process wastewater pollutants to waters of the U.S.
            
            
              § 420.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available control technology economically achievable (BAT):
              (a) Direct-reduced iron. [Reserved]
              (b) Forging operations. [Reserved]
              (c) Briquetting. There shall be no discharge of process wastewater pollutants.
            
            
              § 420.134
              New source performance standards (NSPS).
              New sources subject to this subpart must achieve the following new source performance standards (NSPS), as applicable.
              (a) Direct-reduced iron.
              
              
                Subpart M—New Source Performance Standards (NSPS)
                
                  Pollutant
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  TSS
                  0.00998
                  0.00465
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 Pounds per thousand pound of product.
                
                  2 Within the range of 6.0 to 9.0.
              
              (b) Forging operations.
              
              
                Subpart M—New Source Performance Standards (NSPS)
                
                  Pollutant
                  Maximum daily 1
                  
                  Maximum monthly avg. 1
                  
                
                
                  O&G (as HEM)
                  0.00746
                  0.00446
                
                
                  TSS
                  0.0123
                  0.00508
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 Pounds per thousand pound of product.
                
                  2 Within the range of 6.0 to 9.0.
              
              (c) Briquetting. There shall be no discharge of process wastewater pollutants to waters of the U.S.
            
            
              § 420.135
              Pretreatment standards for existing sources (PSES).
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart that introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and must achieve the following pretreatment standards for existing sources (PSES):
              (a) Direct-reduced iron. [Reserved]
              (b) Forging operations. [Reserved]
              (c) Briquetting. There shall be no discharge of process wastewater pollutants to POTWs.
            
            
              § 420.136
              Pretreatment standards for new sources (PSNS).
              Except as provided in 40 CFR 403.7, any new source subject to this subpart that introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and must achieve the following pretreatment standards for new sources (PSNS):
              (a) Direct-reduced iron. [Reserved]
              (b) Forging operations. [Reserved]
              (c) Briquetting. There shall be no discharge of process wastewater pollutants to POTWs.
            
            
              
              § 420.137
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best control technology for conventional pollutants (BCT).
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best control technology for conventional pollutants (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in 40 CFR 401.16) in § 420.132 for the best practicable control technology currently available (BPT).
            
          
        
        
          Pt. 421
          PART 421—NONFERROUS METALS MANUFACTURING POINT SOURCE CATEGORY
          
            
              General Provisions
              Sec.
              421.1
              Applicability.
              421.2
              [Reserved]
              421.3
              Monitoring and reporting requirements.
              421.4
              Compliance date for pretreatment standards for existing sources (PSES).
              421.5
              Removal allowances for pretreatment standards.
            
            
              Subpart A—Bauxite Refining Subcategory
              421.10
              Applicability; description of the bauxite refining subcategory.
              421.11
              Specialized definitions.
              421.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.14
              [Reserved]
              421.15
              Standards of performance for new sources.
              421.16
              Pretreatment standards for new sources.
            
            
              Subpart B—Primary Aluminum Smelting Subcategory
              421.20
              Applicability: description of the primary aluminum smelting subcategory.
              421.21
              Specialized definitions.
              421.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.24
              Standards of performance for new sources.
              421.25
              [Reserved]
              421.26
              Pretreatment standards for new sources.
              421.27
              [Reserved]
            
            
              Subpart C—Secondary Aluminum Smelting Subcategory
              421.30
              Applicability: Description of the secondary aluminum smelting subcategory.
              421.31
              Specialized definitions.
              421.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.34
              Standards of performance for new sources.
              421.35
              Pretreatment standards for existing sources.
              421.36
              Pretreatment standards for new sources.
              421.37
              [Reserved]
            
            
              Subpart D—Primary Copper Smelting Subcategory
              421.40
              Applicability: Description of the primary copper smelting subcategory.
              421.41
              Specialized definitions.
              421.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.44
              Standards of performance for new sources.
              421.45
              [Reserved]
              421.46
              Pretreatment standards for new sources.
              421.47
              [Reserved]
            
            
              
              Subpart E—Primary Electrolytic Copper Refining Subcategory
              421.50
              Applicability: Description of the primary electrolytic copper refining subcategory.
              421.51
              Specialized definitions.
              421.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.54
              Standards of performance for new sources.
              421.55
              [Reserved]
              421.56
              Pretreatment standards for new sources.
              421.57
              [Reserved]
            
            
              Subpart F—Secondary Copper Subcategory
              421.60
              Applicability: Description of the secondary copper subcategory.
              421.61
              Specialized definitions.
              421.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.64
              Standards of performance for new sources.
              421.65
              Pretreatment standards for existing sources.
              421.66
              Pretreatment standards for new sources.
              421.67
              [Reserved]
            
            
              Subpart G—Primary Lead Subcategory
              421.70
              Applicability: Description of the primary lead subcategory.
              421.71
              Specialized definitions.
              421.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.74
              Standards of performance for new sources.
              421.75
              Pretreatment standards for existing sources.
              421.76
              Pretreatment standards for new sources.
              421.77
              [Reserved]
            
            
              Subpart H—Primary Zinc Subcategory
              421.80
              Applicability: Description of the primary zinc subcategory.
              421.81
              Specialized definitions.
              421.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.84
              Standards of performance for new sources.
              421.85
              Pretreatment standards for existing sources.
              421.86
              Pretreatment standards for new sources.
              421.87
              [Reserved]
            
            
              Subpart I—Metallurgical Acid Plants Subcategory
              421.90
              Applicability: Description of the metallurgical acid plants subcategory.
              421.91
              Specialized definitions.
              421.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.93
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.94
              Standards of performance for new sources.
              421.95
              Pretreatment standards for existing sources.
              421.96
              Pretreatment standards for new sources.
              421.97
              [Reserved]
            
            
              Subpart J—Primary Tungsten Subcategory
              421.100
              Applicability: Description of the primary tungsten subcategory.
              421.101
              Specialized definitions.
              421.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.103
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.104
              Standards of performance for new sources.
              
              421.105
              Pretreatment standards for existing sources.
              421.106
              Pretreatment standards for new sources.
              421.107
              [Reserved]
            
            
              Subpart K—Primary Columbium-Tantalum Subcategory
              421.110
              Applicability: Description of the primary columbium-tantalum subcategory.
              421.111
              Specialized definitions.
              421.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.113
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.114
              Standards of performance for new sources.
              421.115
              Pretreatment standards for existing sources.
              421.116
              Pretreatment standards for new sources.
              421.117
              [Reserved]
            
            
              Subpart L—Secondary Silver Subcategory
              421.120
              Applicability: Description of the secondary silver subcategory.
              421.121
              Specialized definitions.
              421.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.123
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.124
              Standards of performance for new sources.
              421.125
              Pretreatment standards for existing sources.
              421.126
              Pretreatment standards for new sources.
              421.127
              [Reserved]
            
            
              Subpart M—Secondary Lead Subcategory
              421.130
              Applicability: Description of the secondary lead subcategory.
              421.131
              Specialized definitions.
              421.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.134
              Standards of performance for new sources.
              421.135
              Pretreatment standards for existing sources.
              421.136
              Pretreatment standards for new sources.
              421.137
              [Reserved]
            
            
              Subpart N—Primary Antimony Subcategory
              421.140
              Applicability: Description of the primary antimony subcategory.
              421.141
              Specialized definitions.
              421.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.143
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.144
              Standards of performance for new sources.
              421.145
              [Reserved]
              421.146
              Pretreatment standards for new sources.
              421.147
              [Reserved]
            
            
              Subpart O—Primary Beryllium Subcategory
              421.150
              Applicability: Description of the primary beryllium subcategory.
              421.151
              Specialized definitions.
              421.152
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.153
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.154
              Standards of performance for new sources.
              421.155
              [Reserved]
              421.156
              Pretreatment standards for new sources.
              421.157
              [Reserved]
            
            
              Subpart P—Primary and Secondary Germanium and Gallium Subcategory
              421.180
              Applicability: Description of the primary and secondary germanium and gallium subcategory.
              421.181
              Specialized definitions.
              421.182
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.183

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.184
              Standards of performance for new sources.
              421.185
              Pretreatment standards for existing sources.
              421.186
              Pretreatment standards for new sources.
              421.187
              [Reserved]
            
            
              Subpart Q—Secondary Indium Subcategory
              421.190
              Applicability: Description of the secondary indium subcategory.
              421.191
              Specialized definitions.
              421.192-421.193
              [Reserved]
              421.194
              Standards of performance for new sources.
              421.195
              Pretreatment standards for existing sources.
              421.196
              Pretreatment standards for new sources.
              421.197
              [Reserved]
            
            
              Subpart R—Secondary Mercury Subcategory
              421.200
              Applicability: Description of the secondary mercury subcategory.
              421.201
              Specialized definitions.
              421.202-421.203
              [Reserved]
              421.204
              Standards of performance for new sources.
              421.205
              [Reserved]
              421.206
              Pretreatment standards for new sources.
              421.207
              [Reserved]
            
            
              Subpart S—Primary Molybdenum and Rhenium Subcategory
              421.210
              Applicability: Description of the primary molybdenum and rhenium subcategory.
              421.211
              Specialized definitions.
              421.212
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.213
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.214
              Standards of performance for new sources.
              421.215
              [Reserved]
              421.216
              Pretreatment standards for new sources.
              421.217
              [Reserved]
            
            
              Subpart T—Secondary Molybdenum and Vanadium Subcategory
              421.220
              Applicability: Description of the secondary molybdenum and vanadium subcategory.
              421.221
              Specialized definitions.
              421.222
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.223
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.224
              Standards of performance for new sources.
              421.225
              [Reserved]
              421.226
              Pretreatment standards for new sources.
              421.227
              [Reserved]
            
            
              Subpart U—Primary Nickel and Cobalt Subcategory
              421.230
              Applicability: Description of the primary nickel and cobalt subcategory.
              421.231
              Specialized definitions.
              421.232
              Effuent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.233
              Effuent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.234
              Standards of performance for new sources.
              421.235
              [Reserved]
              421.236
              Pretreatment standards for new sources.
              421.237
              [Reserved]
            
            
              Subpart V—Secondary Nickel Subcategory
              421.240
              Applicability: Description of the secondary nickel subcategory.
              421.241
              Specialized definitions.
              421.242-421.243
              [Reserved]
              421.244
              Standards of performance for new sources.
              421.245
              Pretreatment standards for existing sources.
              421.246
              Pretreatment standards for new sources.
              421.247
              [Reserved]
            
            
              Subpart W—Primary Precious Metals and Mercury Subcategory
              421.250

              Applicability: Description of the primary precious metals and mercury subcategory.
              
              421.251
              Specialized definitions.
              421.252
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.253
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.254
              Standards of performance for new sources.
              421.255
              [Reserved]
              421.256
              Pretreatment standards for new sources.
              421.257
              [Reserved]
            
            
              Subpart X—Secondary Precious Metals Subcategory
              421.260
              Applicability: Description of the secondary precious metals subcategory.
              421.261
              Specialized definitions.
              421.262
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.263
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.264
              Standards of performance for new sources.
              421.265
              Pretreatment standards for existing sources.
              421.266
              Pretreatment standards for new sources.
              421.267
              [Reserved]
            
            
              Subpart Y—Primary Rare Earth Metals Subcategory
              421.270
              Applicability: Description of the primary rare earth metals subcategory.
              421.271
              Specialized definitions.
              421.272-421.273
              [Reserved]
              421.274
              Standards of performance for new sources.
              421.275
              Pretreatment standards for existing sources.
              421.276
              Pretreatment standards for new sources.
              421.277
              [Reserved]
            
            
              Subpart Z—Secondary Tantalum Subcategory
              421.280
              Applicability: Description of the secondary tantalum subcategory.
              421.281
              Specialized definitions.
              421.282
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.283
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.284
              Standards of performance for new sources.
              421.285
              [Reserved]
              421.286
              Pretreatment standards for new sources.
              421.287
              [Reserved]
            
            
              Subpart AA—Secondary Tin Subcategory
              421.290
              Applicability: Description of the secondary tin subcategory
              421.291
              Specialized definitions.
              421.292
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.293
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.294
              Standards of performance for new sources.
              421.295
              Pretreatment standards for existing sources.
              421.296
              Pretreatment standards for new sources.
              421.297
              [Reserved]
            
            
              Subpart AB—Primary and Secondary Titanium Subcategory
              421.300
              Applicability: Description of the primary and secondary titanium subcategory.
              421.301
              Specialized definitions.
              421.302
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.303
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.304
              Standards of performance for new sources.
              421.305
              Pretreatment standards for existing sources.
              421.306
              Pretreatment standards for new sources.
              421.307
              [Reserved]
            
            
              Subpart AC—Secondary Tungsten and Cobalt Subcategory
              421.310

              Applicability: Description of the secondary tungsten and cobalt subcategory.
              
              421.311
              Specialized definitions.
              421.312
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.313
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.314
              Standards of performance for new sources.
              421.315
              Pretreatment standards for existing sources.
              421.316
              Pretreatment standards for new sources.
              421.317
              [Reserved]
            
            
              Subpart AD—Secondary Uranium Subcategory
              421.320
              Applicability: Description of the secondary uranium subcategory.
              421.321
              Specialized definitions.
              421.322
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.323
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.324
              Standards of performance for new sources.
              421.325
              [Reserved]
              421.326
              Pretreatment standards for new sources.
              421.327
              [Reserved]
            
            
              Subpart AE—Primary Zirconium and Hafnium Subcategory
              421.330
              Applicability: Description of the primary zirconium and hafnium subcategory.
              421.331
              Specialized definitions.
              421.332
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              421.333
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              421.334
              Standards of performance for new sources.
              421.335
              [Reserved]
              421.336
              Pretreatment standards for new sources.
              421.337
              [Reserved]
            
          
          
            Authority:
            Secs. 301, 304 (b), (c), (e), and (g), 306 (b) and (c), 307 (b) and (c), 308 and 501 of the Clean Water Act (the Federal Water Pollution Control Act Amendments of 1972, as amended by the Clean Water Act of 1977) and the Water Quality Act of 1987 (the “Act”); 33 U.S.C. 1311, 1314 (b), (c), (e), and (g), 1316 (b) and (c), 1317 (b) and (c), 1318 and 1361; 86 Stat. 816, Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217; 101 Stat. 7, Pub. L. 100-4.
          
          
            Source:
            49 FR 8790, Mar. 8, 1984, unless otherwise noted.
          
          
            General Provisions
            
              § 421.1
              Applicability.
              This part applies to facilities producing primary metals from ore concentrates and recovering secondary metals from recycle wastes which discharge or may discharge pollutants to waters of the United States or which introduce or may introduce pollutants into a publicly owned treatment works. The applicability of this part to alloying or casting of nonferrous metals is limited to alloying or casting of hot metal directly from the nonferrous metals manufacturing process without cooling. Remelting followed by alloying or cooling is included in the aluminum forming, nonferrous metals forming, or metal molding and casting point source categories.
            
            
              § 421.2
              [Reserved]
            
            
              § 421.3
              Monitoring and reporting requirements.
              The following special monitoring requirements apply to all facilities controlled by this regulation:
              (a) The monthly average regulatory values shall be the basis for the monthly average discharge in direct discharge permits and for pretreatment standards. Compliance with the monthly discharge limit is required regardless of the number of samples analyzed and averaged.
              (b) Periodic analysis for cyanide are not required for a facility in the primary beryllium subcategory (subpart O of this part) when both of the following conditions are met:
              (1) The first wastewater sample taken in each calandar year has been analyzed and found to contain less than 0.07 mg/1 cyanide.

              (2) The owner or operator of the primary beryllium manufacturing facility certifies in writing to the POTW authority or permit issuing authority that cyanide is neither generated nor used in the beryllium manufacturing process employed at that facility.
              [49 FR 8790, Mar. 8, 1984, as amended at 55 FR 31697, Aug. 3, 1990]
            
            
              § 421.4
              Compliance date for pretreatment standards for existing sources (PSES).
              The PSES compliance deadline in subparts A through M is March 8, 1987. The PSES compliance deadline for plants in subparts N through AE is September 20, 1988.
              [50 FR 52776, Dec. 26, 1985]
            
            
              § 421.5
              Removal allowances for pretreatment standards.
              Removal allowances pursuant to 40 CFR 403.7(a) may be granted for the toxic metals limited in 40 CFR part 421 when used as indicator pollutants.
            
          
          
            Subpart A—Bauxite Refining Subcategory
            
              § 421.10
              Applicability; description of the bauxite refining subcategory.
              The provisions of this subpart are applicable to discharges resulting from the refining of bauxite to alumina by the Bayer process or by the combination process.
              [39 FR 12825, Apr. 8, 1974]
            
            
              § 421.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term bauxite shall mean ore containing alumina monohydrate or alumina trihydrate which serves as the principal raw material for the production of alumina by the Bayer process or by the combination process.
              (c) The term product shall mean alumina.
              (d) For all impoundments the term within the impoundment for purposes of calculating the volume of process wastewater which may be discharged, shall mean the surface area within the impoundment at the maximum capacity plus the area of the inside and outside slopes of the impoundment dam and the surface area between the outside edge of the impoundment dam and seepage ditches upon which rain falls and is returned to the impoundment. For the purpose of such calculations, the surface area allowance for external appurtenances to the impoundment shall not be more than 30 percent of the water surface area within the impoundment dam at maximum capacity.
              (e) The term pond water surface area for the purpose of calculating the volume of waste water shall mean the area within the impoundment for rainfall and the actual water surface area for evaporation.
              [39 FR 12825, Apr. 8, 1974, as amended at 40 FR 48348, Oct. 15, 1975]
            
            
              § 421.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart, shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available:
              (a) Subject to the provisions of paragraph (b) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available: There shall be no discharge of process waste water pollutants to navigable waters.

              (b) During any calendar month there may be discharged from the overflow of a process waste water impoundment either a volume of process waste water equal to the difference between the precipitation for that month that falls within the impoundment and the evaporation within the impoundment for that month, or, if greater, a volume of process waste water equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation for that month as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center).
              [39 FR 12825, Apr. 8, 1974, as amended at 50 FR 38342, Sept. 20, 1985]
            
            
              § 421.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subject to the provisions of paragraph (b) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process waste water pollutants to navigable waters.
              (b) During any calendar month there may be discharged from the overflow of a process waste water impoundment either a volume of process waste water equal to the difference between the precipitation for that month that falls within the impoundment and the evaporation within the impoundment for that month, or, if greater, a volume of process waste water equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation for that month as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center).
              [39 FR 12825, Apr. 8, 1974, as amended at 50 FR 38342, Sept. 20, 1985]
            
            
              § 421.14
              [Reserved]
            
            
              § 421.15
              Standards of performance for new sources.
              (a) Subject to the provisions of paragraph (b) of this section, the following standards of performance establish the quantity or quality of pollutants or pollutant properties which may be discharged by a new source subject to the provisions of this subpart: There shall be no discharge of process waste water pollutants to navigable waters.
              (b) During any calendar month there may be discharged from the overflow of a process waste water impoundment either a volume of process waste water equal to the difference between the precipitation for that month that falls within the impoundment and the evaporation within the impoundment for that month, or, if greater, a volume of process waste water equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation for that month as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center).
              [39 FR 12825, Apr. 8, 1974]
            
            
              § 421.16
              Pretreatment standards for new sources.
              Any new sources subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [50 FR 38342, Sept. 20, 1985]
            
          
          
            Subpart B—Primary Aluminum Smelting Subcategory
            
              § 421.20
              Applicability: description of the primary aluminum smelting subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of aluminum from alumina in the Hall-Heroult process.
            
            
              § 421.21
              Specialized definitions.
              For the purpose of this subpart:
              
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter, shall apply to this subpart.
              (b) The term product shall mean hot aluminum metal.
              (c) If a permittee chooses to analyze for benzo(a)pyrene using any EPA-approved method, any “non-detected” measurements shall be considered zeroes for the purpose of determining compliance with this regulation.
              [49 FR 8792, Mar. 8, 1984, as amended at 52 FR 25556, July 7, 1987]
            
            
              § 421.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available (BPT):
              
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                   
                  Metric units—kg/kkg of product
                  
                
                
                   
                  English units—lbs/thousand lbs of product
                
                
                  Fluoride
                  2.0
                  1.0
                
                
                  Total Suspended solids
                  3.0
                  1.5
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6 to 9 at all times.
              
              [49 FR 8792, Mar. 8, 1984; 49 FR 29794, July 24, 1984]
            
            
              § 421.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart B—Anode and Cathode Paste Plant Wet Air Pollution Control
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of paste produced
                
                
                  Benzo(a)pyrene
                  0.005
                  0.002
                
                
                  Antimony
                  .263
                  .117
                
                
                  Nickel
                  .075
                  .050
                
                
                  Aluminum
                  .831
                  .369
                
                
                  Fluoride
                  8.092
                  3.591
                
              
              (b) Subpart (B)—Anode Contact Cooling and Briquette Quenching.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes cast
                
                
                  Benzo(a)pyrene
                  0.007
                  0.003
                
                
                  Antimony
                  .403
                  .180
                
                
                  Nickel
                  .115
                  .077
                
                
                  Aluminum
                  1.277
                  .566
                
                
                  Fluoride
                  12.440
                  5.518
                
              
              (c) Subpart (B)—Anode Bake Plant Wet Air Pollution Control (Closed Top Ring Furnace).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes baked
                
                
                  Benzo(a)pyrene
                  0.146
                  0.067
                
                
                  Antimony
                  8.346
                  3.719
                
                
                  Nickel
                  2.378
                  1.600
                
                
                  Aluminum
                  26.420
                  11.720
                
                
                  Fluoride
                  257.300
                  114.200
                
              
              (d) Subpart B—Anode Bake Plant Wet Air Pollution Control (Open Top Ring Furnace With Spray Tower Only).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes baked
                
                
                  Benzo(a)pyrene
                  0.002
                  0.001
                
                
                  Antimony
                  .097
                  .043
                
                
                  Nickel
                  .028
                  .019
                
                
                  Aluminum
                  .306
                  .136
                
                
                  Fluoride
                  2.975
                  1.320
                
              

              (e) Subpart B—Anode Bake Plant Wet Air Pollution Control (Open Top Ring Furnace With Wet Electrostatic Precipitator and Spray Tower).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes baked
                
                
                  Benzo(a)pyrene
                  0.025
                  0.011
                
                
                  Antimony
                  1.409
                  .628
                
                
                  Nickel
                  .402
                  .270
                
                
                  Aluminum
                  4.461
                  1.979
                
                
                  Fluoride
                  43.440
                  19.270
                
              
              (f) Subpart B—Anode Bake Plant Wet Air Pollution Control (Tunnel Kiln).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes baked
                
                
                  Benzo(a)pyrene
                  0.038
                  0.018
                
                
                  Antimony
                  2.197
                  .979
                
                
                  Nickel
                  .626
                  .421
                
                
                  Aluminum
                  6.953
                  3.084
                
                
                  Fluoride
                  67.710
                  30.050
                
              
              (g) Subpart B—Cathode Reprocessing (Operated With Dry Potline Scrubbing and Not Commingled With Other Process or Nonprocess Waters).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  1.181
                  0.547
                
                
                  Antimony
                  420.400
                  189.200
                
                
                  Cyanide
                  157.600
                  70.060
                
                
                  Nickel
                  80.570
                  35.030
                
                
                  Aluminum
                  273.200
                  122.600
                
                
                  Fluoride
                  29,430.000
                  13,310.000
                
              
              (h) Subpart B—Cathode Reprocessing (Operated With Dry Potline Scrubbing and Commingled With Other Process or Nonprocess Waters).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  1.181
                  0.547
                
                
                  Antimony
                  67.610
                  30.120
                
                
                  Cyanide
                  157.600
                  70.060
                
                
                  Nickel
                  19.270
                  12.960
                
                
                  Aluminum
                  214.000
                  94.930
                
                
                  Fluoride
                  2,084.000
                  924.800
                
              
              (i) Subpart B—Cathode Reprocessing (Operated With Wet Potline Scrubbing).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Cyanide
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (j) Subpart B—Potline Wet Air Pollution Control (Operated Without Cathode Reprocessing).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.028
                  0.013
                
                
                  Antimony
                  1.618
                  .721
                
                
                  Nickel
                  .461
                  .310
                
                
                  Aluminum
                  5.120
                  2.271
                
                
                  Fluoride
                  49.860
                  22.130
                
              

              (k) Subpart B—Potline Wet Air Pollution Control (Operated With Cathode Reprocessing and Not Commingled With Other Process or Nonprocess Waters).
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.028
                  0.013
                
                
                  Antimony
                  10.060
                  4.525
                
                
                  Cyanide
                  3.771
                  1.676
                
                
                  Nickel
                  1.928
                  .838
                
                
                  Aluminum
                  6.537
                  2.933
                
                
                  Fluoride
                  703.900
                  318.500
                
              
              (l) Potline Wet Air Pollution Control Cooperated With Cathode Reprocessing and Commingled With Other Process or Nonprocess Wastewaters).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.028
                  0.013
                
                
                  Antimony
                  1.618
                  .721
                
                
                  Cyanide
                  3.771
                  1.676
                
                
                  Nickel
                  0.461
                  .310
                
                
                  Aluminum
                  5.120
                  2.271
                
                
                  Fluoride
                  49.860
                  22.130
                
              
              (m) Subpart B—Potroom Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.056
                  0.026
                
                
                  Antimony
                  3.204
                  1.428
                
                
                  Nickel
                  .913
                  .614
                
                
                  Aluminum
                  10.140
                  4.499
                
                
                  Fluoride
                  98.770
                  43.830
                
              
              (n) Subpart B—Potline SO2 Emissions Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.045
                  0.021
                
                
                  Antimony
                  2.588
                  1.153
                
                
                  Nickel
                  .738
                  .496
                
                
                  Aluminum
                  8.194
                  3.634
                
                
                  Fluoride
                  79.790
                  35.400
                
              
              (o) Subpart B—Degassing Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Antimony
                  5.036
                  2.244
                
                
                  Nickel
                  1.435
                  .965
                
                
                  Aluminum
                  15.940
                  7.071
                
                
                  Fluoride
                  155.300
                  68.880
                
                
                  1 There shall be no discharge allowance for this pollutant.
              
              (p) Subpart B—Pot Repair and Pot Soaking.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (q) Subpart B—Direct Chill Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from direct chill casting
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Antimony
                  2.565
                  1.143
                
                
                  Nickel
                  .731
                  .492
                
                
                  
                  Aluminum
                  8.120
                  3.602
                
                
                  Fluoride
                  79.080
                  35.090
                
                
                  1 There shall be no discharge allowance for this pollutant.
              
              (r) Subpart B—Continuous Rod Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from rod casting
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Antimony
                  .201
                  .089
                
                
                  Nickel
                  .057
                  .038
                
                
                  Aluminum
                  .636
                  .282
                
                
                  Fluoride
                  6.188
                  2.746
                
                
                  1 There shall be no discharge allowance for this pollutant.
              
              (s) Subpart B—Stationary Casting or Shot Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from stationary casting or shot casting
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              [49 FR 8792, Mar. 8, 1984, as amended at 52 FR 25556, July 7, 1987]
            
            
              § 421.24
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Subpart B—Anode and Cathode Paste Plant Wet Air.
              
                Pollution Control—NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of paste produced
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (b) Subpart B—Anode Contact Cooling and Briquette Quenching.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of anodes cast
                
                
                  Benzo(a)pyrene
                  0.007
                  0.003
                
                
                  Antimony
                  .403
                  .180
                
                
                  Nickel
                  .115
                  .077
                
                
                  Aluminum
                  1.277
                  .566
                
                
                  Fluoride
                  12.440
                  5.518
                
                
                  Oil and grease
                  2.090
                  2.090
                
                
                  Total suspended solids
                  3.135
                  2.508
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (c) Subpart B—Anode Bake Plant Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of anodes baked
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (d) Subpart B—Cathode Reprocessing (Operated With Dry Potline Scrubbing and Not Commingled With Other Process or Nonprocess Waters).
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  1.181
                  0.547
                
                
                  
                  Antimony
                  420.400
                  189.200
                
                
                  Cyanide
                  157.600
                  70.060
                
                
                  Nickel
                  80.570
                  35.030
                
                
                  Aluminum
                  273.200
                  122.600
                
                
                  Fluoride
                  29,430.000
                  13,310.000
                
                
                  Oil and grease
                  350.300
                  350.300
                
                
                  Total suspended solids
                  2,172.000
                  945.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (e) Subpart B—Cathode Reprocessing (Operated With Dry Potline Scrubbing and Commingled With Other Process or Nonprocess Waters).
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  1.181
                  0.547
                
                
                  Antimony
                  67.610
                  30.120
                
                
                  Cyanide
                  157.600
                  70.060
                
                
                  Nickel
                  19.270
                  12.960
                
                
                  Aluminum
                  214.000
                  94.930
                
                
                  Fluoride
                  2,084.000
                  924.800
                
                
                  Oil and grease
                  350.300
                  350.300
                
                
                  Total suspended solids
                  2,172.000
                  945.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (f) Subpart B—Potline Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (g) Subpart B—Potroom Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (h) Subpart B—Potline SO2 Emissions Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.045
                  0.021
                
                
                  Antimony
                  2.588
                  1.153
                
                
                  Nickel
                  .738
                  .496
                
                
                  Aluminum
                  8.194
                  3.634
                
                
                  Fluoride
                  79.790
                  35.400
                
                
                  Oil and grease
                  13.410
                  13.410
                
                
                  Total suspended solids
                  20.120
                  16.090
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (i) Subpart B—Degassing Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (j) Subpart B—Pot Repair and Pot Soaking.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (k) Subpart B—Direct Chill Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from direct chill casting
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Antimony
                  2.565
                  1.143
                
                
                  Nickel
                  .731
                  .492
                
                
                  Aluminum
                  8.120
                  3.602
                
                
                  Fluoride
                  79.080
                  35.090
                
                
                  Oil and grease
                  13.290
                  13.290
                
                
                  Total suspended solids
                  19.940
                  15.950
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 There shall be no discharge allowance for this pollutant.
                
                  2 The pH shall be maintained within the range of 7.0 to 10.0 at all times except for those situations when this waste is discharged separately and without commingling with any other waste-water in which case the pH shall be within the range of 6.0 to 10.0 at all times.
              
              (l) Subpart B—Continuous Rod Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from rod casting
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Antimony
                  .201
                  .089
                
                
                  Nickel
                  .057
                  .038
                
                
                  Aluminum
                  .636
                  .282
                
                
                  Fluoride
                  6.188
                  2.746
                
                
                  Oil and grease
                  1.040
                  1.040
                
                
                  Total suspended solids
                  1.560
                  1.248
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 There shall be no discharge allowance for this pollutant.
                
                  2 Within the range of 7.0 to 10.0 at all times.
              
              (m) Subpart B—Stationary Casting or Shot Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum product from stationary casting or shot casting
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Antimony
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              [49 FR 8792, Mar. 8, 1984; 49 FR 26739, June 29, 1984, as amended at 52 FR 25558, July 7, 1987]
            
            
              § 421.25
              [Reserved]
            
            
              § 421.26
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary aluminum process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart B—Anode and Cathode Paste Plant Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of paste produced
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (b) Subpart B—Anode Contact Cooling and Briquette Quenching.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes cast
                
                
                  Benzo(a)pyrene
                  0.007
                  0.003
                
                
                  Nickel
                  .115
                  .077
                
                
                  
                  Fluoride
                  12.440
                  5.518
                
              
              (c) Subpart B—Anode Bake Plant Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of anodes baked
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (d) Subpart B—Cathode Reprocessing (Operated With Dry Potline Scrubbing and Not Commingled With Other Process or Nonprocess Waters).
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  1.181
                  0.547
                
                
                  Cyanide
                  157.600
                  70.060
                
                
                  Nickel
                  80.570
                  35.030
                
                
                  Fluoride
                  29,430.000
                  13,310.000
                
              
              (e) Subpart B—Cathode Reprocessing (Operated With Dry Potline Scrubbing and Commingled With Other Process or Nonprocess Waters).
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cryolite recovered
                
                
                  Benzo(a)pyrene
                  1.181
                  0.547
                
                
                  Cyanide
                  157.600
                  70.060
                
                
                  Nickel
                  19.270
                  12.960
                
                
                  Fluoride
                  2,084.000
                  924.800
                
              
              (f) Subpart B—Potline Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (g) Subpart B—Potroom Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (h) Subpart B—Potline SO2 Emissions Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  0.045
                  0.021
                
                
                  Nickel
                  .738
                  .496
                
                
                  Fluoride
                  79.790
                  35.400
                
              
              (i) Subpart B—Degassing Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (j) Subpart B—Pot Repair and Pot Soaking.
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum produced from electrolytic reduction
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              (k) Subpart B—Direct Chill Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum product from direct chill casting
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Nickel
                  .731
                  .492
                
                
                  Fluoride
                  79.080
                  35.090
                
                
                  1 There shall be no discharge allowance for this pollutant.
              
              (l) Subpart B—Continuous Rod Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from rod casting
                
                
                  Benzo(a)pyrene
                  (1)
                  (1)
                
                
                  Nickel
                  .057
                  .038
                
                
                  Fluoride
                  6.188
                  2.746
                
                
                  1 There shall be no discharge allowance for this pollutant.
              
              (m) Subpart B—Stationary Casting or Shot Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of aluminum product from stationary casting or shot casting
                
                
                  Benzo(a)pyrene
                  .000
                  
                
                
                  Nickel
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              [49 FR 8792, Mar. 8, 1984; 49 FR 26739, June 29, 1984, as amended at 52 FR 25559, July 7, 1987]
            
            
              § 421.27
              [Reserved]
            
          
          
            Subpart C—Secondary Aluminum Smelting Subcategory
            
              Source:
              49 FR 8796, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.30
              Applicability: Description of the secondary aluminum smelting subcategory.
              The provisions of this subpart are applicable to discharges resulting from the recovery, processing, and remelting of aluminum scrap to produce metallic aluminum alloys.
            
            
              § 421.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term product shall mean hot aluminum metal.
              (c) At-the-source means at or before the commingling of delacquering scrubber liquor blowdown with other process or nonprocess wastewaters.
            
            
              § 421.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart and which uses water for metal cooling, after application of the best practicable control technology currently available: There shall be no discharge of process wastewater pollutants to navigable waters.

              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart and which uses aluminum fluoride in its magnesium removal process (“demagging process”), after application of the best practicable control technology currently available: There shall be no discharge of process wastewater pollutants to navigable waters.
              (c) The following limitations establish the quantity or quality of pollutants or pollutant properties controlled by this section, which may be discharged by a point source subject to the provisions of this subpart and which uses chlorine in its magnesium removal process, after application of the best practicable control technology currently available:
              
                Effluent Limitations
                
                  Effluent characteristic
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg magnesium removed)
                
                
                  TSS
                  175
                
                
                  COD
                  6.5
                
                
                  pH
                  (1)
                
                
                  1 Within the range of 7.5 to 9.0.
              
              (d) The following limitations establish the quantity or quality of pollutants or pollutant properties which may be discharged by a point source subject to the provisions of this subpart and which processes residues by wet methods, after application of the best practical control technology currently available:
              
                Effluent Limitations
                
                  Effluent characteristic
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kilograms per 1,000 kg of product)
                
                
                  TSS
                  1.5
                
                
                  Fluoride
                  0.4
                
                
                  Ammonia (as N)
                  0.01
                
                
                  Aluminum
                  1.0
                
                
                  Copper
                  0.003
                
                
                  COD
                  1.0
                
                
                  pH
                  (1)
                
                
                  1 Within the range of 7.5 to 9.0.
              
            
            
              § 421.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart C—Scrap Drying Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound's per million pounds) of aluminum scrap dried
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (b) Subpart C—Scrap Screening and Milling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound's per million pounds) of aluminum scrap screened and milled
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (c) Subpart C—Dross Washing.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound's per million pounds) of dross washed
                
                
                  Lead
                  3.043
                  1.413
                
                
                  Zinc
                  11.090
                  4.565
                
                
                  Aluminum
                  66.410
                  29.450
                
                
                  Ammonia (as N)
                  1,449.000
                  636.900
                
              

              (d) Subpart C—Demagging Wet Air Pollution Control.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum demagged
                
                
                  Lead
                  0.216
                  0.100
                
                
                  Zinc
                  0.786
                  0.324
                
                
                  Aluminum
                  4.711
                  2.090
                
                
                  Ammonia (as N)
                  102.800
                  45.180
                
              
              (e) Subpart C—Delacquering Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound's per million pounds) of aluminum delacquered
                
                
                  Lead
                  0.093
                  0.043
                
                
                  Zinc
                  0.340
                  0.140
                
                
                  Aluminum
                  2.035
                  0.903
                
                
                  Ammonia (as N)
                  44.389
                  19.514
                
                
                  Total phenolics (4-AAP method) 1
                  
                  0.004
                  
                
                
                  1 At the source.
              
              (f) Subpart C—Direct Chill Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .372
                  .173
                
                
                  Zinc
                  1.356
                  .558
                
                
                  Aluminum
                  8.120
                  3.602
                
                
                  Ammonia (as N)
                  177.200
                  77.880
                
              
              (g) Subpart C—Ingot Conveyor Casting Contact Cooling (When Chlorine Demagging Wet Air Pollution Control is Not Practiced On-Site).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum cast
                
                
                  Lead
                  0.019
                  0.009
                
                
                  Zinc
                  0.068
                  0.028
                
                
                  Aluminum
                  0.409
                  0.182
                
                
                  Ammonia (as N)
                  8.931
                  3.926
                
              
              (h) Subpart C—Ingot Conveyor Casting Contact Cooling (When Chloride Demagging Wet Air Pollution Control is Practiced On Site).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (i) Subpart C—Stationary Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (j) Subpart C—Shot Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              [49 FR 8796, Mar. 8, 1984; 49 FR 26739, June 29, 1984, as amended at 49 FR 29794, July 24, 1984; 52 FR 25559, July 7, 1987]
            
            
              § 421.34
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:

              (a) Subpart C—Scrap Drying Wet Air Pollution Control.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average.
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum scrap dried
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times
              
              (b) Subpart C—Scrap Screening and Milling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum scrap screened and milled
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (c) Subpart C—Dross Washing.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dross washed
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (d) Subpart C—Demagging Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum demagged
                
                
                  Lead
                  0.216
                  0.100
                
                
                  Zinc
                  0.786
                  0.324
                
                
                  Aluminum
                  4.711
                  2.090
                
                
                  Ammonia (as N)
                  102.800
                  45.180
                
                
                  Total suspended solids
                  11.570
                  9.252
                
                
                  Oil and grease
                  7.710
                  7.710
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (e) Subpart C—Delacquering Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum delacquered
                
                
                  Lead
                  0.093
                  0.043
                
                
                  Zinc
                  0.340
                  0.140
                
                
                  Aluminum
                  2.035
                  0.903
                
                
                  Ammonia (as N)
                  44.389
                  19.514
                
                
                  Total phenolics (4-AAP method) 1
                  
                  0.004
                  
                
                
                  Total suspended solids
                  4.995
                  3.996
                
                
                  Oil and grease
                  3.330
                  3.330
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 At the source.
                
                  2 Within the range of 7.0 to 10.0 at all times.
              
              (f) Subpart C—Direct Chill Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .372
                  .173
                
                
                  Zinc
                  1.356
                  .558
                
                
                  Aluminum
                  8.120
                  3.602
                
                
                  Ammonia (as N)
                  177.200
                  77.880
                
                
                  Total suspended solids
                  19.940
                  15.950
                
                
                  Oil and grease
                  13.290
                  13.290
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              

              (g) Subpart C—Ingot Conveyor Casting Contact Cooling (When Chlorine Demagging Wet Air Pollution Control is Not Practiced On-Site).
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum cast
                
                
                  Lead
                  0.019
                  0.009
                
                
                  Zinc
                  0.068
                  0.028
                
                
                  Aluminum
                  0.409
                  0.182
                
                
                  Ammonia (as N)
                  8.931
                  3.926
                
                
                  Total suspended solids
                  1.005
                  0.804
                
                
                  Oil and grease
                  0.670
                  0.670
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (h) Subpart C—Ingot Conveyor Casting Contact Cooling (When Chlorine Demagging Wet Air Pollution Control is Practiced On Site).
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.0 to 10.0 at all times.
              
              (i) Subpart C—Stationary Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.0 to 10.0 at all times.
              
              (j) Subpart C—Shot Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Aluminum
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  Oil and grease
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              [49 FR 8796, Mar. 8, 1984, as amended at 49 FR 29794, July 24, 1984; 52 FR 25559, July 7, 1987]
            
            
              § 421.35
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary aluminum process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart C—Scrap Drying Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum scrap dried
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (b) Subpart C—Scrap Screening and Milling.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum scrap screened and milled
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (c) Subpart C—Dross Washing.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dross washed
                
                
                  Lead
                  3.043
                  1.413
                
                
                  Zinc
                  11.090
                  4.565
                
                
                  Ammonia (as N)
                  1,449.000
                  636.000
                
              
              (d) Subpart C—Demagging Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum demagged
                
                
                  Lead
                  0.216
                  0.100
                
                
                  Zinc
                  0.786
                  0.324
                
                
                  Amomonia (as N)
                  102.800
                  45.180
                
              
              (e) Subpart C—Delacquering Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum delacquered
                
                
                  Lead
                  0.093
                  0.043
                
                
                  Zinc
                  0.340
                  0.140
                
                
                  Ammonia (as N)
                  44.389
                  19.514
                
                
                  Total phenolics (4-AAP) method) 1
                  
                  0.004
                  
                
                
                  1 At the source.
              
              (f) Subpart C—Direct Chill Casting Contact Cooling.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .372
                  .173
                
                
                  Zinc
                  1.356
                  .558
                
                
                  Ammonia (as N)
                  177.200
                  77.800
                
              
              (g) Subpart C—Ingot Conveyor Casting Contact Cooling (When Chlorine Demagging Wet Air Pollution Control is Not Practiced On-Site).
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum cast
                
                
                  Lead
                  0.019
                  0.009
                
                
                  Zinc
                  0.068
                  0.028
                
                
                  Amomonia (as N)
                  8.931
                  3.926
                
              
              (h) Subpart C—Ingot Conveyor Casting Contact Cooling. (When Chlorine Demagging Wet Air Pollution Control is Practiced On Site.)
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (i) Subpart C—Stationary Casting Contact Cooling.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (j) Subpart C—Shot Casting Contact Cooling.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              [49 FR 8796, Mar. 8, 1984, as amended at 49 FR 29794, July 24, 1984; 52 FR 25560, July 7, 1987]
            
            
              § 421.36
              Pretreatment standards for new sources.

              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants introduced in secondary aluminum process wastewater into a POTW shall not exceed the following values:
              (a) Subpart C—Scrap Drying Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum scrap dried
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (b) Subpart C—Scrap Screening and Milling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum scrap screened and milled
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (c) Subpart C—Dross Washing.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dross washed
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (d) Subpart C—Demagging Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum demagged
                
                
                  Lead
                  0.216
                  0.100
                
                
                  Zinc
                  0.786
                  0.324
                
                
                  Amomonia (as N)
                  102.800
                  45.180
                
              
              (e) Subpart C—Delacquering Wet Air Pollution Control
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum delacquered
                  
                
                
                  Lead
                  0.093
                  0.043
                
                
                  Zinc
                  0.340
                  0.140
                
                
                  Ammonia (as N)
                  44.389
                  19.514
                
                
                  Total phenolics (4-AAP method) 1
                  
                  0.004
                  
                
                
                  1 At the source.
              
              (f) Subpart C—Direct Chill Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                  
                
                
                  Lead
                  .372
                  .173
                
                
                  Zinc
                  1.356
                  .558
                
                
                  Ammonia (as N)
                  177.200
                  77.880
                
              
              (g) Subpart C—Ingot Conveyor Casting Control Cooling (When Chlorine Demagging Wet Air Pollution Control is Not Practiced On-Site).
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/million lbs) of aluminum cast
                
                
                  Lead
                  0.019
                  0.009
                
                
                  Zinc
                  0.068
                  0.028
                
                
                  Amomonia (as N)
                  8.931
                  3.926
                
              

              (h) Subpart C—Ingot Conveyor Casting Contact Cooling (When Chlorine Demagging Wet Air Pollution Control Is Practiced on Site).
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (i) Subpart C—Stationary Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (j) Subpart C—Shot Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of aluminum cast
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              [49 FR 8796, Mar. 8, 1984, as amended at 49 FR 29794, July 24, 1984; 52 FR 25560, July 7, 1987]
            
            
              § 421.37
              [Reserved]
            
          
          
            Subpart D—Primary Copper Smelting Subcategory
            
              Source:
              49 FR 8800, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.40
              Applicability: Description of the primary copper smelting subcategory.
              The provisions of this subpart apply to process wastewater discharges resulting from the primary smelting of copper from ore or ore concentrates. Primary copper smelting includes, but is not limited to, roasting, converting, leaching if preceded by a pyrometallurgical step, slag granulation and dumping, fire refining, and the casting of products from these operations.
            
            
              § 421.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 apply to this subpart.
              (b) In the event that the waste streams covered by this subpart are combined for treatment or discharge with waste streams covered by Subparts E—Primary Electrolytic Copper Refining and/or Subpart I—Metallurgical Acid Plants, the quantity of each pollutant or pollutant property discharged shall not exceed the quantity of each pollutant or pollutant property which could be discharged if each waste stream were discharged separately.
              (c) For all impoundments constructed prior to the effective date of the interim final regulation (40 FR 8513), the term “within the impoundment,” when used to calculate the volume of process wastewater which may be discharged, means the water surface area within the impoundment at maximum capacity plus the surface area of the inside and outside slopes of the impoundment dam as well as the surface area between the outside edge of the impoundment dam and any seepage ditch adjacent to the dam upon which rain falls and is returned to the impoundment. For the purpose of such calculations, the surface area allowances set forth above shall not exceed more than 30 percent of the water surface area within the impoundment dam at maximum capacity.
              (d) For all impoundments constructed on or after the effective date of the interim final regulation (the interim regulation was effective February 27, 1975; 40 FR 8513, February 27, 1975), the term “within the impoundment,” for purposes of calculating the volume of process wastewater which may be discharged, means the water surface area within the impoundment at maximum capacity.
            
            
              
              § 421.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Except as provided in 40 CFR 125.30 through 125.32 and paragraph (b) of this section, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 10-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 10-year, 24-hour rainfall event, when such event occurs.
            
            
              § 421.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subject to the provisions of paragraph (b) of this section, there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
              [49 FR 8800, Mar. 8, 1984; 49 FR 26739, June 29, 1984]
            
            
              § 421.44
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards: There shall be discharge of process wastewater pollutants into navigable waters.
            
            
              § 421.45
              [Reserved]
            
            
              § 421.46
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary copper smelting process wastewater introduced into a POTW shall not exceed the following values: There shall be no discharge of process wastewater pollutants into a publicly owned treatment works.
            
            
              § 421.47
              [Reserved]
            
          
          
            Subpart E—Primary Electrolytic Copper Refining Subcategory
            
              Source:
              49 FR 8801, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.50
              Applicability: Description of the primary electrolytic copper refining subcategory.
              The provisions of this subpart apply to process wastewater discharges resulting from the electrolytic refining of primary copper, including, but not limited to, anode casting performed at refineries which are not located on-site with a smelter, product casting, and by-product recovery.
            
            
              § 421.51
              Specialized definitions.
              For the purpose of this subpart:

              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 apply to this subpart.
              (b) The term product means electrolytically refined copper.
            
            
              § 421.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Effluent Limitations
                
                  Effluent characteristic
                  Maximum for any 1 day
                  Average of Daily values for 30 consecutive days shall not exceed
                
                
                  
                  (Metric units, kg/kkg of product; English units, pounds per 1,000 lb of product)
                
                
                  Total suspended solids
                  0.100
                  0.050
                
                
                  Copper
                  0.0017
                  0.0008
                
                
                  Cadmium
                  0.00006
                  0.00003
                
                
                  Lead
                  0.0006
                  0.0026
                
                
                  Zinc
                  0.0012
                  0.0003
                
                
                  pH
                    (1)
                    (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
            
            
              § 421.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart E—Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper cast
                  
                
                
                  Arsenic
                  .692
                  .309
                
                
                  Copper
                  .638
                  .304
                
                
                  Nickel
                  .274
                  .184
                
              
              (b) Subpart E—Anode and Cathode Rinse.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode copper production
                  
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
              
              (c) Subpart E—Spent Electrolyte.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper cathode production
                  
                
                
                  Arsenic
                  .068
                  .031
                
                
                  Copper
                  .063
                  .030
                
                
                  Nickel
                  .027
                  .018
                
              
              (d) Subpart E—Casting Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of casting production
                  
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
              
              (e) Subpart E—By-Product Recovery.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of product recovered from electrolytic slimes processing
                  
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
              
              [49 FR 8801, Mar. 8, 1984; 49 FR 26739, June 29, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.54
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Subpart E—Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper cast
                  
                
                
                  Arsenic
                  .692
                  .309
                
                
                  Copper
                  .638
                  .304
                
                
                  Nickel
                  .274
                  .184
                
                
                  Total suspended solids
                  7.470
                  5.976
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart E—Anode and Cathode Rinse.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode copper production
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart E—Spent Electrolyte.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper cathode production
                
                
                  Arsenic
                  .068
                  .031
                
                
                  Copper
                  .063
                  .030
                
                
                  Nickel
                  .027
                  .018
                
                
                  Total suspended solids
                  .735
                  .588
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 7.5 to 10.0 at all times.
              
              (d) Subpart E—Casting Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of casting production
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart E—By-Product Recovery.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of product recovered from electrolytic slimes processing
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8801, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.55
              [Reserved]
            
            
              § 421.56
              Pretreatment standards for new sources.

              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary electrolytic copper refining process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart E—Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper cast
                
                
                  Arsenic
                  .692
                  .309
                
                
                  Copper
                  .638
                  .304
                
                
                  Nickel
                  .274
                  .184
                
              
              (b) Subpart E—Anode and Cathode Rinse.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode copper production
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
              
              (c) Subpart E—Spent Electrolyte.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode copper production
                
                
                  Arsenic
                  .068
                  .031
                
                
                  Copper
                  .063
                  .030
                
                
                  Nickel
                  .027
                  .018
                
              
              (d) Subpart E—Casting Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of casting production
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
              
              (e) Subpart E—By-Product Recovery.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of product recovered from electrolytic slimes processing
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Nickel
                  .000
                  .000
                
              
              [49 FR 8801, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.57
              [Reserved]
            
          
          
            Subpart F—Secondary Copper Subcategory
            
              Source:
              49 FR 8802, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.60
              Applicability: Description of the secondary copper subcategory.
              The provisions of this subpart are applicable to discharges resulting from the recovery, processing, and remelting of new and used copper scrap and residues to produce copper metal and copper alloys, but are not applicable to continuous rod casting.
            
            
              § 421.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.

              (b) For all impoundments constructed prior to the effective date of this regulation the term “within the impoundment” when used for purposes of calculating the volume of process wastewater which may be discharged shall mean the water surface area within the impoundment at maximum capacity plus the surface area of the inside and outside slopes of the impoundment dam as well as the surface area between the outside edge of the impoundment dam and any seepage ditch immediately adjacent to the dam upon which rain falls and is returned to the impoundment. For the purpose of such calculations, the surface area allowances set forth above shall not be more than 30 percent of the water surface area within the impoundment dam at maximum capacity.
              (c) For all impoundments constructed on or after the effective date of this regulation, the term “within the impoundment” for purposes of calculating the volume of process wastewater which may be discharged shall mean the water surface area within the impoundment at maximum capacity.
              (d) The term pond water surface area when used for the purpose of calculating the volume of wastewater which may be discharged shall mean the water surface area of the pond created by the impoundment for storage of process wastewater at normal operating level. This surface shall in no case be less than one-third of the surface area of the maximum amount of water which could be contained by the impoundment. The normal operating level shall be the average level of the pond during the preceding calendar month.
            
            
              § 421.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available: Subject to the provisions of paragraphs (b), (c), and (d) of this section, there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 10-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration for the areas in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 10-year, 24-hour rainfall event, when such event occurs.
              (c) During any calendar month there may be discharged from a process wastewater impoundment either a volume of process wastewater equal to the difference between the precipitation for the month that falls within the impoundment and either the evaporation from the pond water surface area for that month, or a volume of process wastewater equal to the difference between the mean precipitation for that month that falls within the impoundment and the mean evaporation from the pond water surface area as establsihed by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located (or as otherwise determined if no monthly data have been established by the National Climatic Center), whichever is greater.
              (d) Any process wastewater discharged pursuant to paragraph (c) of this section shall comply with each of the following requirements:
              
                
                  Effluent limitations
                  Effluent characteristic
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed
                
                
                   
                  Metric Units (mg/l)
                  
                
                
                   
                  English Units (ppm)
                
                
                  TSS
                  50
                  25
                
                
                  Cu
                  0.5
                  0.25
                
                
                  Zn
                  10
                  5
                
                
                  Oil and grease
                  20
                  10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 6.0 to 9.0.
              
              [49 FR 8802, Mar. 8, 1984; 49 FR 26739, June 29, 1984]
            
            
              § 421.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:

              (a) Subject to the provisions of paragraph (b) of this section, there shall be no discharge of process wastewater pollutants into navigable waters.
              (b) a process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located may discharge that volume of process wastewater which is equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 421.64
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards: There shall be no discharge of process wastewater pollutants into navigable waters.
            
            
              § 421.65
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary copper process wastewater introduced into a POTW shall not exceed the following values:
              (a) There shall be no discharge of process wastewater pollutants into a publicly owned treatment works subject to the provisions of paragraph (b) of this section.
              (b) A process wastewater impoundment which is designed, constructed, and operated so as to contain the precipitation from the 25-year, 24-hour rainfall event as established by the National Climatic Center, National Oceanic and Atmospheric Administration, for the area in which such impoundment is located may discharge that volume of process wastewater equivalent to the volume of precipitation that falls within the impoundment in excess of that attributable to the 25-year, 24-hour rainfall event, when such event occurs.
            
            
              § 421.66
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7 any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary copper process wastewater introduced into a POTW shall not exceed the following values: There shall be no discharge of process wastewater pollutants into a publicly owned treatment works.
            
            
              § 421.67
              [Reserved]
            
          
          
            Subpart G—Primary Lead Subcategory
            
              Source:
              49 FR 8803, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.70
              Applicability: Description of the primary lead subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of lead at primary lead smelters and refineries.
            
            
              § 421.71
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available:

              (a) Subpart G—Sinter Plant Materials Handling Wet Air Pollution Control.
              
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of sinter production
                
                
                  Lead
                  594.000
                  270.000
                
                
                  Zinc
                  525.000
                  219.600
                
                
                  Total suspended solids
                  14,760.000
                  7,020.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart G—Blast Furnace Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furance lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart G—Blast Furnace Slag Granulation.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furance lead bullion produced
                
                
                  Lead
                  6,155.000
                  2,798.000
                
                
                  Zinc
                  5,446.000
                  2,276.000
                
                
                  Total suspended solids
                  153,000.000
                  72,740.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart G—Dross Reverberatory Slag Granulation.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of slag, speiss, or matte granulated
                
                
                  Lead
                  9,499.000
                  4,318.000
                
                
                  Zinc
                  8,405.000
                  3,512.000
                
                
                  Total suspended solids
                  236,000.000
                  112,300.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart G—Dross Reverberatory Furnace Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of dross reverberatory furnace production
                
                
                  Lead
                  15,920.000
                  7,235.000
                
                
                  Zinc
                  14,080.000
                  5,884.000
                
                
                  Total suspended solids
                  395,500.000
                  188,100.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart G—Zinc Fuming Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furance lead bullion produced
                
                
                  Lead
                  702.900
                  319.500
                
                
                  Zinc
                  622.000
                  259.900
                
                
                  Total suspended solids
                  17,470.000
                  8,307.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Subpart G—Hard Lead Refining Slag Granulation.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart G—Hard Lead Refining Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                
                
                  Lead
                  32,730.000
                  14,880.000
                
                
                  Zinc
                  28,960.000
                  12,100.000
                
                
                  Total suspended solids
                  813,300.000
                  386,800.000
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart G—Facility Washdown.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart G—Employee Handwash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  5.445
                  2.475
                
                
                  Zinc
                  4.818
                  2.013
                
                
                  Total suspended solids
                  135.300
                  64.350
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart G—Respirator Wash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  8.745
                  3.975
                
                
                  Zinc
                  7.738
                  3.233
                
                
                  Total suspended solids
                  217.300
                  103.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Subpart G—Laundering of Uniforms.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  25.580
                  11.630
                
                
                  Zinc
                  22.630
                  9.455
                
                
                  Total suspended solids
                  635.500
                  302.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8803, Mar. 8, 1984; 49 FR 26739, June 29, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart G—Sinter Plant Materials Handling Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of sinter production
                
                
                  Lead
                  100.800
                  46.800
                
                
                  Zinc
                  367.200
                  151.200
                
              
              (b) Subpart G—Blast Furnace Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (c) Subpart G—Blast Furnace Slag Granulation.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (d) Subpart G—Dross Reverberatory Slag Granulation.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of slag, speiss, or matte granulated
                
                
                  Lead
                  1,612.000
                  748.400
                
                
                  Zinc
                  5,872.000
                  2,418.000
                
              
              (e) Subpart G—Dross Reverberatory Furnace Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of dross reverberatory furnace production
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (f) Subpart G—Zinc Fuming Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnance lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (g) Subpart G—Hard Lead Refining Slag Granulation.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (h) Subpart G—Hard Lead Refining Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (i) Subpart G—Facility Washdown.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (j) Subpart G—Employee Handwash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  .924
                  .429
                
                
                  Zinc
                  3.366
                  1.386
                
              
              (k) Subpart G—Respirator Wash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  1.484
                  .689
                
                
                  Zinc
                  5.406
                  2.226
                
              
              
              (l) Subpart G—Laundering of Uniforms.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produce
                
                
                  Lead
                  4.340
                  2.015
                
                
                  Zinc
                  15.810
                  6.510
                
              
            
            
              § 421.74
              Standards of performance for new sources.
              Any new source subject to this subpart must achieve the following performance standards:
              (a) Subpart G—Sinter Plant Materials Handling Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of sinter production
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart G—Blast Furnace Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart G—Blast Furnace Slag Granulation.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnance lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart G—Dross Reverberatory Slag Granulation.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of slag, speiss, or matte granulated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart G—Dross Reverberatory Furnace Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of dross reverberatory furnace production
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart G—Zinc Fuming Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              
              (g) Subpart G—Hard Lead Refining Slag Granulation.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart G—Hard Lead Refining Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart G—Facility Washdown.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart G—Employee Handwash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  .924
                  .429
                
                
                  Zinc
                  3.366
                  1.386
                
                
                  Total suspended solids
                  49.500
                  39.600
                
                
                  pH
                  (1)
                  (1)
                
                Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart G—Respirator Wash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  1.484
                  .689
                
                
                  Zinc
                  5.406
                  2.226
                
                
                  Total suspended solids
                  79.500
                  63.600
                
                
                  pH
                  (1)
                  (1)
                
                Within the range of 7.5 to 10.0 at all times.
              
              (l) Subpart G—Laundering of Uniforms.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                
                
                  Lead
                  4.340
                  2.015
                
                
                  Zinc
                  15.810
                  6.510
                
                
                  Total suspended solids
                  232.500
                  186.000
                
                
                  pH
                  (1)
                  (1)
                
                Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8803, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.75
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works mut comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary lead process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart G—Sinter Plant Materials Handling Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of sinter production
                
                
                  Lead
                  100.800
                  46.800
                
                
                  Zinc
                  367.200
                  151.200
                
              
              
              (b) Subpart G—Blast Furnace Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or polluntant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pound per billion pounds) of blast furnance lead bullion produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (c) Subpart G—Blast Furnace Slag Granulation.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pound per billion pounds) of blast furance lead bullion produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (d) Subpart G—Dross Reverberatory Slag Granulation.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of slag, speiss, or matte granulated
                  
                
                
                  Lead
                  1,612.000
                  748.400
                
                
                  Zinc
                  5,872.000
                  2,418.000
                
              
              (e) Subpart G—Dross Reverberatory Furnance Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of dross reverberatory furnace production
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (f) Subpart G—Zinc Fuming Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (g) Subpart G—Hard Lead Refining Slag Granulation.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (h) Subpart G—Hard Lead Refining Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (i) Subpart G—Facility Washdown.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced.
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (j) Subpart G—Employee Handwash.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  .924
                  .429
                
                
                  Zinc
                  3.366
                  1.386
                
              
              (k) Subpart G—Respirator Wash.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  1.484
                  .689
                
                
                  Zinc
                  5.406
                  2.226
                
              
              (l) Subpart G—Laundering of Uniforms.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  4.340
                  2.015
                
                
                  Zinc
                  15.810
                  6.510
                
              
            
            
              § 421.76
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary lead process wastewaters introduced into a POTW shall not exceed the following values.
              (a) Subpart G—Sinter Plant Materials Handling Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of sinter production
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (b) Subpart G—Blast Furnace Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (c) Subpart G—Blast Furnace Slag Granulation.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (d) Subpart G—Dross Reverberatory Slag Granulation.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of slag, speiss, or matte granulated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              

              (e) Subpart G—Dross Reverberatory Furnace Wet Air Pollution Control.
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of dross reverberatory furnace production
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (f) Subpart G—Zinc Fuming Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of blast furnace lead bullion produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (g) Subpart G—Hard Lead Refining Slag Granulation.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (h) Subpart G—Hard Lead Refining Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of hard lead produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (i) Subpart G—Facility Washdown.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (j) Subpart G—Employee Handwash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  .924
                  .429
                
                
                  Zinc
                  3.366
                  1.386
                
              
              (k) Subpart G—Respirator Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  1.484
                  .689
                
                
                  Zinc
                  5.406
                  2.226
                
              
              (l) Subpart G—Laundering of Uniforms.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kkg (pounds per billion pounds) of lead bullion produced
                  
                
                
                  Lead
                  4.340
                  2.015
                
                
                  Zinc
                  15.810
                  6.510
                
              
            
            
              § 421.77
              [Reserved]
            
          
          
            Subpart H—Primary Zinc Subcategory
            
              Source:
              49 FR 8808, Mar. 8, 1984, unless otherwise noted.
            
            
              
              § 421.80
              Applicability: Description of the primary zinc subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of primary zinc by either electrolytic or pyrolytic means.
            
            
              § 421.81
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term product shall mean zinc metal.
            
            
              § 421.82
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              
                Effluent Limitations
                
                  Effluent characteristics
                  Maximum for any 1 day
                  Average of Daily values for 30 consecutive days shall not exceed
                
                
                  
                  (1) Metric Units (kg/kkg of product)
                
                
                  
                  (1) English Units (pounds per 1,000 pounds of product)
                
                
                  TSS
                  0.42
                  0.21
                
                
                  As
                  0.0016
                  0.0008
                
                
                  Cd
                  0.008
                  0.004
                
                
                  Se
                  0.08
                  0.04
                
                
                  Zn
                  0.08
                  0.04
                
                
                  pH
                  (1)
                  (1)
                
                Within the range of 6.0 to 9.0.
              
              [49 FR 8808, Mar. 8, 1984; 49 FR 26739, June 29, 1984]
            
            
              § 421.83
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart H—Zinc Reduction Furnace Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc reduced
                
                
                  Cadmium
                  .334
                  .134
                
                
                  Copper
                  2.135
                  1.018
                
                
                  Lead
                  .467
                  .217
                
                
                  Zinc
                  1.702
                  .701
                
              
              (b) Subpart H—Preleach of Zinc Concentrates.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate leached
                
                
                  Cadmium
                  .180
                  .072
                
                
                  Copper
                  1.153
                  .550
                
                
                  Lead
                  .252
                  .117
                
                
                  Zinc
                  .919
                  .378
                
              
              (c) Subpart H—Leaching Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc processed through leaching
                
                
                  Cadmium
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (d) Subpart H—Electrolyte Bleed Wastewater.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .086
                  .035
                
                
                  
                  Copper
                  .553
                  .264
                
                
                  Lead
                  .121
                  .056
                
                
                  Zinc
                  .441
                  .182
                
              
              (e) Subpart H—Cathode and Anode Wash Wastewater.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .150
                  .060
                
                
                  Copper
                  .961
                  .458
                
                
                  Lead
                  .210
                  .098
                
                
                  Zinc
                  .766
                  .315
                
              
              (f) Subpart H—Casting Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .051
                  .021
                
                
                  Copper
                  .329
                  .157
                
                
                  Lead
                  .072
                  .033
                
                
                  Zinc
                  .262
                  .108
                
              
              (g) Subpart H—Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .036
                  .014
                
                
                  Copper
                  .232
                  .110
                
                
                  Lead
                  .051
                  .024
                
                
                  Zinc
                  .185
                  .076
                
              
              (h) Subpart H—Cadmium Plant Wastewater.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cadmium produced
                
                
                  Cadmium
                  1.234
                  .494
                
                
                  Copper
                  7.899
                  3.765
                
                
                  Lead
                  1.728
                  .802
                
                
                  Zinc
                  6.295
                  2.592
                
              
            
            
              § 421.84
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Subpart H—Zinc Reduction Furnace Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc reduced
                
                
                  Cadmium
                  .334
                  .134
                
                
                  Copper
                  2.135
                  1.018
                
                
                  Lead
                  .467
                  .217
                
                
                  Zinc
                  1.702
                  .701
                
                
                  Total suspended solids
                  25.020
                  20.020
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart H—Preleach of Zinc Concentrates.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate leached
                
                
                  Cadmium
                  .180
                  .072
                
                
                  Copper
                  1.153
                  .550
                
                
                  Lead
                  .252
                  .117
                
                
                  Zinc
                  .919
                  .378
                
                
                  Total suspended solids
                  13.520
                  10.810
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (c) Subpart H—Leaching Wet Air Pollution Control.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc processed through leaching
                
                
                  Cadmium
                  .000
                  .000
                
                
                  Copper
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart H—Electrolyte Bleed Wastewater.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .086
                  .035
                
                
                  Copper
                  .553
                  .264
                
                
                  Lead
                  .121
                  .056
                
                
                  Zinc
                  .441
                  .182
                
                
                  Total suspended solids
                  6.480
                  5.184
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart H—Cathode and Anode Wash Wastewater.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .150
                  .060
                
                
                  Copper
                  .961
                  .458
                
                
                  Lead
                  .210
                  .098
                
                
                  Zinc
                  .766
                  .315
                
                
                  Total suspended solids
                  11.270
                  9.012
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart H—Casting Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .051
                  .021
                
                
                  Copper
                  .329
                  .157
                
                
                  Lead
                  .072
                  .033
                
                
                  Zinc
                  .262
                  .108
                
                
                  Total suspended solids
                  3.855
                  3.084
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Subpart H—Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .036
                  .014
                
                
                  Copper
                  .232
                  .110
                
                
                  Lead
                  .051
                  .024
                
                
                  Zinc
                  .185
                  .076
                
                
                  Total suspended solids
                  2.715
                  2.172
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart H—Cadmium Plant Wastewater.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cadmium produced
                
                
                  Cadmium
                  1.234
                  .494
                
                
                  Copper
                  7.899
                  3.765
                
                
                  Lead
                  1.728
                  .802
                
                
                  Zinc
                  6.295
                  2.592
                
                
                  Total suspended solids
                  92.570
                  74.050
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8808, Mar. 8, 1984; 49 FR 26739, June 29, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.85
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary zinc process wastewater introduced into a POTW shall not exceed the following values:

              (a) Subpart H—Zinc Reduction Furnace Wet Air Pollution Control.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc reduced
                
                
                  Cadmium
                  .334
                  .134
                
                
                  Zinc
                  1.702
                  .701
                
              
              (b) Subpart H—Preleach of Zinc Concentrates.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate leached
                
                
                  Cadmium
                  .180
                  .072
                
                
                  Zinc
                  .919
                  .378
                
              
              (c) Subpart H—Leaching Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc processed through leaching
                
                
                  Cadmium
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (d) Subpart H—Electrolyte Bleed Wastewater.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .086
                  .035
                
                
                  Zinc
                  .441
                  .182
                
              
              (e) Subpart H—Cathode and Anode Wash Wastewater.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .150
                  .060
                
                
                  Zinc
                  .766
                  .315
                
              
              (f) Subpart H—Casting Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .051
                  .021
                
                
                  Zinc
                  .262
                  .108
                
              
              (g) Subpart H—Casting Contact Cooling.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .036
                  .014
                
                
                  Zinc
                  .185
                  .076
                
              
              (h) Subpart H—Cadmium Plant Wastewater.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cadmium produced
                
                
                  Cadmium
                  1.234
                  .494
                
                
                  Zinc
                  6.295
                  2.592
                
              
            
            
              § 421.86
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary zinc process wastewaters introduced into a POTW shall not exceed the following values:

              (a) Subpart H—Zinc Reduction Furnace Wet Air Pollution Control.
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc reduced
                
                
                  Cadmium
                  .334
                  .134
                
                
                  Zinc
                  1.702
                  .701
                
              
              (b) Subpart H—Preleach of Zinc Concentrates.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate leached
                
                
                  Cadmium
                  .180
                  .072
                
                
                  Zinc
                  .919
                  .378
                
              
              (c) Subpart H—Leaching Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc processed through leaching
                
                
                  Cadmium
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
              
              (d) Subpart H—Electrolyte Bleed Wastewater.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .086
                  .035
                
                
                  Zinc
                  .441
                  .182
                
              
              (e) Subpart H—Cathode and Anode Wash Wastewater.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode zinc produced
                
                
                  Cadmium
                  .150
                  .060
                
                
                  Zinc
                  .766
                  .315
                
              
              (f) Subpart H—Casting Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  .051
                  .021
                
                
                  Zinc
                  .262
                  .108
                
              
              (g) Subpart H—Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zinc cast
                
                
                  Cadmium
                  0.036
                  0.014
                
                
                  Zinc
                  0.185
                  0.076
                
              
              (h) Subpart H—Cadmium Plant Wastewater.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cadmium produced
                
                
                  Cadmium
                  1.234
                  0.494
                
                
                  Zinc
                  6.295
                  2.592
                
              
            
            
              § 421.87
              [Reserved]
            
          
          
            Subpart I—Metallurgical Acid Plants Subcategory
            
              § 421.90
              Applicability: Description of the metallurgical acid plants subcategory.

              The provisions of this subpart apply to process wastewater discharges resulting from or associated with the manufacture of by-product sulfuric acid at primary copper smelters, primary zinc facilities, primary lead facilities, and primary molybdenum facilities, including any associated air pollution control or gas-conditioning systems for sulfur dioxide off-gases from pyrometallurgical operations.
              [49 FR 8811, Mar. 8, 1984, as amended at 50 FR 38342, Sept. 20, 1985]
            
            
              § 421.91
              Specialized definitions.
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 apply to this subpart.
              (b) The term product means 100 percent equivalent sulfuric acid, H2 SO4 capacity.
              [50 FR 38342, Sept. 20, 1985]
            
            
              § 421.92
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                Subpart I—Metallurgical Acid Plant
                
                  Pollutant or pollutant property
                  BPT effluent limitations
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds of 100% sulfuric acid capacity
                
                
                  Cadmium
                  0.180
                  0.090
                
                
                  Copper
                  5.000
                  2.000
                
                
                  Lead
                  1.800
                  0.790
                
                
                  Zinc
                  3.600
                  0.900
                
                
                  Fluoride 1
                  
                  212.800
                  121.000
                
                
                  Molybdenum 1
                  
                  40.180
                  20.790
                
                
                  Total suspended solids
                  304.000
                  152.000
                
                
                  pH
                  
                    2
                  
                  
                    2
                  
                
                
                  1 For Molybdenum Acid Plants Only.
                
                  2 Within the range of 6.0 to 9.0 at all times.
              
              [50 FR 38342, Sept. 20, 1985; 50 FR 52776, Dec. 26, 1985]
            
            
              § 421.93
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              
                Subpart I—Metallurgical Acid Plant—BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of 100 pct sulfuric acid capacity
                
                
                  Arsenic
                  3.550
                  1.584
                
                
                  Cadmium
                  0.511
                  0.204
                
                
                  Copper
                  3.269
                  1.558
                
                
                  Lead
                  0.715
                  0.332
                
                
                  Zinc
                  2.605
                  1.073
                
                
                  Fluoride 1
                  
                  89.390
                  50.820
                
                
                  Molybdenum 1
                  
                  [Reserved]
                  [Reserved].
                
                
                  1 For Molybdenum acid plants only.
              
              [50 FR 38343, Sept. 20, 1985, as amended at 55 FR 31697, Aug. 3, 1990]
            
            
              § 421.94
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              
                Subpart I—Metallurgical Acid Plant—NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of 100 pct sulfuric acid capacity
                
                
                  Arsenic
                  3.550
                  1.584
                
                
                  Cadmium
                  0.511
                  0.204
                
                
                  Copper
                  3.269
                  1.558
                
                
                  Lead
                  0.715
                  0.332
                
                
                  Zinc
                  2.605
                  1.073
                
                
                  Fluoride 1
                  
                  89.390
                  50.820
                
                
                  Molybdenum 1
                  
                  [Reserved]
                  [Reserved].
                
                
                  Total suspended solids
                  38.310
                  30.650
                
                
                  pH
                  (2)
                  (2)
                
                
                  1 For Molybdenum acid plants only.
                
                  2 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38343, Sept. 20, 1985, as amended at 55 FR 31697, Aug. 3, 1990]
            
            
              
              § 421.95
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in metallurgical acid plant blowdown introduced into a POTW shall not exceed the following values:
              
                Subpart I—Metallurgical Acid Plant—PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per/million pounds) of 100 pct sulfuric acid capacity
                
                
                  Cadmium
                  0.511
                  0.204
                
                
                  Zinc
                  2.605
                  1.073
                
              
              [50 FR 38343, Sept. 20, 1985]
            
            
              § 421.96
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in metallurgical acid plant blowdown introduced into a POTW shall not exceed the following values:
              
                Subpart I—Metallurgical Acid Plant—PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of 100 pct sulfuric acid capacity
                
                
                  Arsenic
                  3.550
                  1.584
                
                
                  Cadmium
                  0.511
                  0.204
                
                
                  Copper
                  3.269
                  1.558
                
                
                  Lead
                  0.715
                  0.332
                
                
                  Zinc
                  2.605
                  1.073
                
                
                  Fluoride 1
                  
                  89.390
                  50.820
                
                
                  Molybdenum 1
                  
                  [Reserved]
                  [Reserved].
                
                
                  1 For Molybdenum acid plants only.
              
              [50 FR 38343, Sept. 20, 1985, as amended at 55 FR 31697, Aug. 3, 1990]
            
            
              § 421.97
              [Reserved]
            
          
          
            Subpart J—Primary Tungsten Subcategory
            
              § 421.100
              Applicability: Description of the primary tungsten subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of tungsten at primary tungsten facilities.
              [49 FR 8812, Mar. 8, 1984]
            
            
              § 421.101
              Specialized definitions.
              For the purpose of this subpart the general information, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              [49 FR 8812, Mar. 8, 1984]
            
            
              § 421.102
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Subpart J—Tungstic Acid Rinse.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  17.230
                  8.205
                
                
                  Zinc
                  59.900
                  25.030
                
                
                  Ammonia (as N)
                  5,469.000
                  2,404.00
                
                
                  Total suspended solids
                  1,682.000
                  800.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              

              (b) Subpart J—Acid Leach Wet Air Pollution Control.
              
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  15.040
                  7.162
                
                
                  Zinc
                  52.280
                  21.840
                
                
                  Ammonia (as N)
                  4,773.000
                  2,098.000
                
                
                  Total suspended solids
                  1,468.000
                  698.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (c) Subpart J—Alkali Leach Wash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (d) Subpart J—Alkali Leach Wash Condensate.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  8.057
                  3.837
                
                
                  Zinc
                  28.011
                  11.700
                
                
                  Ammonia (as N)
                  2,557.000
                  1,124.000
                
                
                  Total suspended solids
                  786.200
                  374.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (e) Subpart J—Ion Exchange Raffinate (Commingled With Other Process or Nonprocess Waters).
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  37.160
                  17.700
                
                
                  Zinc
                  129.200
                  53.970
                
                
                  Ammonia (as N)
                  11,790.000
                  5,185.000
                
                
                  Total Suspended solids
                  3,627.000
                  1,726.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (f) Subpart J—Ion Exchange Raffinate (Not Commingled With Other Process or Nonprocess Waters).
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  37.160
                  17.700
                
                
                  Zinc
                  129.200
                  53.970
                
                
                  Ammonia (as N) (2)
                  11,790.000
                  5,185.000
                
                
                  Total suspended solids
                  3,627.000
                  1,726.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
                
                  2 The effluent limitation guideline for this pollutant does not apply if (a) the mother liquor feed to the ion exchange process or the raffinate from the ion exchange process contains sulfates at concentrations exceeding 1000 mg/l; (b) this mother liquor or raffinate is treated by ammonia steam stripping; and (c) such mother liquor or raffinate is not commingled with any other process or nonprocess waters prior to steam stripping for ammonia removal.
              
              (g) Subpart J—Calcium Tungstate Precipitate Wash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of calcium tungstate (as W) produced
                
                
                  Lead
                  31.000
                  14.760
                
                
                  Zinc
                  107.800
                  45.020
                
                
                  Ammonia (as N)
                  9,838.000
                  4,325.000
                
                
                  Total suspended solids
                  3,026.000
                  1,439.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              

              (h) Subpart J—Crystallization and Drying of Ammonium Paratungstate.
              
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium paratungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (i) Subpart J—Ammonium Paratungstate Conversion to Oxides Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  11.600
                  5.523
                
                
                  Zinc
                  40.320
                  16.850
                
                
                  Ammonia (as N)
                  3,681.000
                  1,618.000
                
                
                  Total suspended solids
                  1,132.000
                  538.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (j) Subpart J—Ammonium Paratungstate Conversion to Oxides Water of Formation.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.026
                  0.013
                
                
                  Zinc
                  0.092
                  0.038
                
                
                  Ammonia (as N)
                  8.398
                  3.692
                
                
                  Total suspended solids
                  2.583
                  1.229
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (k) Subpart J—Reduction to Tungsten Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  12.940
                  6.161
                
                
                  Zinc
                  44.970
                  18.790
                
                
                  Ammonia (as N)
                  4,106.000
                  1,805.000
                
                
                  Total suspended solids
                  1,263.000
                  600.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (l) Subpart J—Reduction to Tungsten Water of Formation.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .205
                  .098
                
                
                  Zinc
                  .714
                  .298
                
                
                  Ammonia (as N)
                  65.190
                  28.660
                
                
                  Total suspended solids
                  20.050
                  9.536
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (m) Subpart J—Tungsten Powder Acid Leach and Wash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  1.008
                  0.48
                
                
                  Zinc
                  3.504
                  1.464
                
                
                  Ammonia (as N)
                  319.900
                  140.700
                
                
                  Total suspended solids
                  98.400
                  46.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (n) Subpart J—Molybdenum Sulfide Precipitation Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              
              [49 FR 8812, Mar. 8, 1984, as amended at 53 FR 1706, Jan. 21, 1988]
            
            
              § 421.103
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart J—Tungstic Acid Rinse.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  11.490
                  5.333
                
                
                  Zinc
                  41.850
                  17.230
                
                
                  Ammonia (as N)
                  5,469.000
                  2,404.000
                
              
              (b) Subpart J—Acid Leach Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  1.003
                  0.466
                
                
                  Zinc
                  3.653
                  1.504
                
                
                  Ammonia (as N)
                  477.400
                  209.900
                
              
              (c) Subpart J—Alkali Leach Wash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (d) Subpart J—Alkali Leach Wash Condensate.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  5.372
                  2.494
                
                
                  Zinc
                  19.570
                  8.057
                
                
                  Ammonia (as N)
                  2,557.000
                  1,124.000
                
              
              (e) Subpart J—Ion Exchange Raffinate (Commingled With Other Process or Nonprocess Waters).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N)
                  11,790.000
                  5,185.000
                
              
              (f) Subpart J—Ion Exchange Raffinate (Not Commingled With Other Process or Nonprocess Waters).
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N) 1
                  
                  11,790.000
                  5,185.000
                
                
                  1 The effluent limitation for this pollutant does not apply if a) the motor liquor feed to the ion exchange process or the raffinate from the ion exchange process contains sulfates at concentrations exceeding 1000 mg/1; b) this mother liquor or raffinate is treated by ammonia steam stripping; and c) such mother liquor or raffinate is not commingled with any other process or nonprocess waters prior to steam stripping for ammonia removal.
              

              (g) Subpart J—Calcium Tungstate Precipitate Wash.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of calcium tungstate (as W) produced
                
                
                  Lead
                  20.670
                  9.594
                
                
                  Zinc
                  75.280
                  31.000
                
                
                  Ammonia (as N)
                  9,838.000
                  4,325.000
                
              
              (h) Subpart J—Crystallization and Drying of Ammonium Paratungstate.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of ammonium paratungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (i) Subpart J—Ammonium Paratungstate Conversion to Oxides Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.773
                  0.359
                
                
                  Zinc
                  2.817
                  1.160
                
                
                  Ammonia (as N)
                  368.200
                  161.900
                
              
              (j) Subpart J—Ammonium Paratungstate Conversion to Oxides Water of Formation.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.018
                  0.008
                
                
                  Zinc
                  0.064
                  0.026
                
                
                  Ammonia (as N)
                  8.398
                  3.692
                
              
              (k) Subpart J—Reduction to Tungsten Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of tungsten metal produced
                
                
                  Lead
                  0.862
                  0.400
                
                
                  Zinc
                  3.142
                  1.294
                
                
                  Ammonia (as N)
                  410.600
                  180.500
                
              
              (l) Subpart J—Reduction to Tungsten Water of Formation.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of tungsten metal produced
                
                
                  Lead
                  0.137
                  0.064
                
                
                  Zinc
                  0.499
                  0.205
                
                
                  Ammonia (as N)
                  65.190
                  28.660
                
              
              (m) Subpart J—Tungsten Powder Acid Leach and Wash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  0.672
                  0.312
                
                
                  Zinc
                  2.448
                  1.008
                
                
                  Ammonia (as N)
                  319.900
                  140.700
                
              
              (n) Subpart J—Molybdenum Sulfide Precipitation Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              [49 FR 8812, Mar. 8, 1984, as amended at 53 FR 1708, Jan. 21, 1988]
            
            
              
              § 421.104
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Subpart J—Tungstic Acid Rinse.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  11.490
                  5.333
                
                
                  Zinc
                  41.850
                  17.230
                
                
                  Ammonia (as N)
                  5,469.000
                  2,404.000
                
                
                  Total suspended solids
                  615.400
                  492.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (b) Subpart J—Acid Leach Wet Air Pollution
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  1.003
                  0.466
                
                
                  Zinc
                  3.653
                  1.504
                
                
                  Ammonia (as N)
                  477.400
                  209.900
                
                
                  Total suspended solids
                  53.720
                  42.970
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (c) Subpart J—Alkali Leach Wash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (d) Subpart J—Alkali Leach Wash Condensate.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  5.372
                  2.494
                
                
                  Zinc
                  19.570
                  8.057
                
                
                  Ammonia (as N)
                  2,557.000
                  1,124.000
                
                
                  Total suspended solids
                  287.800
                  229.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (e) Subpart J—Ion Exchange Raffinate (Commingled With Other Process or Nonprocess Waters).
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N)
                  11,790.000
                  5,185.000
                
                
                  Total suspended solids
                  1,327.000
                  1,062.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (f) Subpart J—Ion Exchange Raffinate (Not Commingled With Other Process or Nonprocess Waters).
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N) (2)
                  11,790.000
                  5,185.000
                
                
                  Total suspended solids
                  1,327.000
                  1,062.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
                
                  2 The new source standard for this pollutant does not apply if (a) the mother liquor feed to the ion exchange process or the raffinate from the ion exchange process contains sulfates at concentrations exceeding 1000 mg/l; (b) this mother liquor or raffinate is treated by ammonia steam stripping; and (c) such mother liquor or raffinate is not commingled with any other process or nonprocess waters prior to steam stripping for ammonia removal.
              

              (g) Subpart J—Calcium Tungstate Precipitate Wash.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of calcium tungstate (as W) produced
                
                
                  Lead
                  20.670
                  9.594
                
                
                  Zinc
                  75.280
                  31.000
                
                
                  Ammonia (as N)
                  9,838.000
                  4,325.000
                
                
                  Total suspended solids
                  1,107.000
                  885.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (h) Subpart J—Crystallization and Drying of Ammonium Paratungstate.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium paratungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (i) Subpart J—Ammonium Paratungstate Conversion to Oxides Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.773
                  0.359
                
                
                  Zinc
                  2.817
                  1.160
                
                
                  Ammonia (as N)
                  368.200
                  161.900
                
                
                  Total suspended solids
                  41.430
                  33.150
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (j) Subpart J—Ammonium Paratungstate Conversion to Oxides Water of Formation.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.018
                  0.008
                
                
                  Zinc
                  0.064
                  0.026
                
                
                  Ammonia (as N)
                  8.398
                  3.692
                
                
                  Total suspended solids
                  0.945
                  0.756
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (k) Subpart J—Reduction to Tungsten Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .862
                  .400
                
                
                  Zinc
                  3.142
                  1.294
                
                
                  Ammonia (as N)
                  410.600
                  180.500
                
                
                  Total suspended solids
                  46.200
                  36.960
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.0 to 10.0 at all times.
              
              (l) Subpart J—Reduction to Tungsten Water of Formation.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .137
                  .064
                
                
                  Zinc
                  .499
                  .205
                
                
                  Ammonia (as N)
                  65.190
                  28.660
                
                
                  Total suspended solids
                  7.335
                  5.868
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.0 to 10.0 at all times.
              
              (m) Subpart J—Tungsten Power Acid Leach and Wash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .672
                  .312
                
                
                  Zinc
                  2.448
                  1.008
                
                
                  Ammonia (as N)
                  319.900
                  140.700
                
                
                  Total suspended solids
                  36.000
                  28.800
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.0 to 10.0 at all times.
              
              (n) Subpart J—Molybdenum Sulfide Precipitation Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .00
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1Within the range of 7.0 to 10.0 at all times.
              
              [49 FR 8812, Mar. 8, 1984, as amended at 53 FR 1709, Jan. 21, 1988]
            
            
              § 421.105
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary tungsten process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart J—Tungstic Acid Rinse.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  11.490
                  5.333
                
                
                  Zinc
                  41.850
                  17.230
                
                
                  Ammonia (as N)
                  5,469.000
                  2,404.000
                
              
              (b) Subpart J—Acid Leach Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  1.003
                  0.466
                
                
                  Zinc
                  3.653
                  1.504
                
                
                  Ammonia (as N)
                  477.400
                  209.900
                
              
              (c) Subpart J—Alkali Leach Wash.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (d) Subpart J—Alkali Leach Wash Condensate.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of sodium tungstate (as W) produced
                
                
                  Lead
                  5.372
                  2.494
                
                
                  Zinc
                  19.570
                  8.057
                
                
                  Ammonia (as N)
                  2,557.000
                  1,124.000
                
              
              (e) Subpart J—Ion Exchange Raffinate (Commingled With Other Process or Nonprocess Waters).
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N)
                  11,790.000
                  5,185.000
                
              

              (f) Subpart J—Ion Exchange Raffinate (Not Commingled With Other Process or Nonprocess Waters).
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N) 1
                  
                  11,790.000
                  5,185.000
                
                
                  1 The pretreatment standard for this pollutant does not apply if (a) the mother liquor feed to the ion exchange process or the raffinate from the ion exchange process contains sulfates at concentrations exceeding 1000 mg/l; (b) this mother liquor or raffinate is treated by ammonia steam stripping; and (c) such mother liquor or raffinate is not commingled with any other process or nonprocess waters prior to steam stripping for ammonia removal.
              
              (g) Subpart J—Calcium Tungstate Precipitate Wash.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of calcium tungstate (as W) produced
                
                
                  Lead
                  20.670
                  9.594
                
                
                  Zinc
                  75.280
                  31.000
                
                
                  Ammonia (as N)
                  9,838.000
                  4,325.000
                
              
              (h) Subpart J—Crystallization and Drying of Ammonium Paratungstate.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of ammonium paratungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (i) Subpart J—Ammonium Paratungstate Conversion to Oxides Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.773
                  0.359
                
                
                  Zinc
                  2.817
                  1.160
                
                
                  Ammonia (as N)
                  368.200
                  161.900
                
              
              (j) Subpart J—Ammonium Paratungstate Conversion to Oxides Water of Formation.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.018
                  0.008
                
                
                  Zinc
                  0.064
                  0.026
                
                
                  Ammonia (as N)
                  8.398
                  3.692
                
              
              (k) Subpart J—Reduction to Tungsten Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                  
                
                
                  Lead
                  .862
                  .400
                
                
                  Zinc
                  3.142
                  1.294
                
                
                  Ammonia (as N)
                  410.600
                  180.500
                
              
              (l) Subpart J—Reduction to Tungsten Water of Formation.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .137
                  .064
                
                
                  Zinc
                  .499
                  .205
                
                
                  Ammonia (as N)
                  65.190
                  28.660
                
              

              (m) Subpart J—Tungsten Powder Acid Leach and Wash.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten metal produced
                
                
                  Lead
                  .672
                  .312
                
                
                  Zinc
                  2.448
                  1.008
                
                
                  Ammonia (as N)
                  319.900
                  140.700
                
              
              (n) Subpart J—Molybdenum Sulfide Precipitation Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds of tungsten metal produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              [49 FR 8812, Mar. 8, 1984, as amended at 53 FR 1711, Jan. 21, 1988]
            
            
              § 421.106
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary tungsten process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart J—Tungstic Acid Rinse.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungstic acid (as W) produced
                
                
                  Lead
                  11.490
                  5.333
                
                
                  Zinc
                  41.850
                  17.230
                
                
                  Ammonia (as N)
                  5,469.000
                  2,404.000
                
              
              (b) Subpart J—Acid Leach Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of tungstic acid (as W) produced
                
                
                  Lead
                  1.003
                  0.466
                
                
                  Zinc
                  3.653
                  1.504
                
                
                  Ammonia (as N)
                  477.400
                  209.900
                
              
              (c) Subpart J—Alkali Leach Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of sodium tungstate (as W) produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (d) Subpart J—Alkali Leach Wash Condensate.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of sodium tungstate (as W) produced
                
                
                  Lead
                  5.372
                  2.494
                
                
                  Zinc
                  19.570
                  8.057
                
                
                  Ammonia (as N)
                  2,557.000
                  1,124.000
                
              
              (e) Subpart J—Ion Exchange Raffinate (Commingled With Other Process or Nonprocess Waters).
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N)
                  11,790.000
                  5,185.000
                
              

              (f) Subpart J—Ion Exchange Raffinate (Not Commingled With Other Process or Nonprocess Waters).
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of ammonium tungstate (as W) produced
                
                
                  Lead
                  24.780
                  11.500
                
                
                  Zinc
                  90.240
                  37.160
                
                
                  Ammonia (as N)(1)
                  11,790.000
                  5,185.000
                
                
                  1 The pretreatment standard for this pollutant does not apply if a) the mother liquor feed to the ion exchange process or the raffinate from the ion exchange process contains sulfates at concentrations exceeding 1000 mg/l; b) this mother liquor or raffinate is treated by ammonia steam stripping; and c) such mother liquor or raffinate is not commingled with any other process or nonprocess waters prior to steam stripping for ammonia removal.
              
              (g) Subpart J—Calcium Tungstate Precipitate Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of calcium tungstate (as W) produced
                
                
                  Lead
                  20.670
                  9.594
                
                
                  Zinc
                  75.280
                  31.000
                
                
                  Ammonia (as N)
                  9,838.000
                  4,325.000
                
              
              (h) Subpart J—Crystallization and Drying of Ammonium Paratungstate.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of ammonium paratungstate (as W) produced
                  
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (i) Subpart J—Ammonium Paratungstate Conversion to Oxides Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.773
                  0.359
                
                
                  Zinc
                  2.817
                  1.160
                
                
                  Ammonia (as N)
                  368.200
                  161.900
                
              
              (j) Subpart J—Ammonium Paratungstate Conversion to Oxides Water of Formation.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of tungstic oxide (as W) produced
                
                
                  Lead
                  0.018
                  0.008
                
                
                  Zinc
                  0.064
                  0.026
                
                
                  Ammonia (as N)
                  8.398
                  3.692
                
              
              (k) Subpart J—Reduction to Tungsten Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million) of tungsten metal produced
                
                
                  Lead
                  .862
                  .400
                
                
                  Zinc
                  3.142
                  1.294
                
                
                  Ammonia (as N)
                  410.600
                  180.500
                
              
              (l) Subpart J—Reduction to Tungsten Water of Formation.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (lb/ million lbs) of tungsten metal produced
                
                
                  Lead
                  .137
                  .064
                
                
                  Zinc
                  .499
                  .205
                
                
                  Ammonia (as N)
                  65.190
                  28.660
                
              
              (m) Subpart J—Tungsten Powder Acid Leach and Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                   
                  mg/kg (parts per million) of tungsten metal produced
                
                
                  Lead
                  .672
                  .312
                
                
                  Zinc
                  2.448
                  1.008
                
                
                  Ammonia (as N)
                  319.900
                  140.700
                
              
              
              (n) Subpart J—Molybdenum Sulfide Precipitation Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any one day
                  Maximum for monthly average
                
                
                  
                  mg/kg (parts per million) of tungsten metal produced
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              [49 FR 8812, Mar. 8, 1984, as amended at 53 FR 1712, Jan. 21, 1988]
            
            
              § 421.107
              [Reserved]
            
          
          
            Subpart K—Primary Columbium-Tantalum Subcategory
            
              § 421.110
              Applicability: Description of the primary columbium-tantalum subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of columbium or tantalum by primary columbium-tantalum facilities.
              [49 FR 8817, Mar. 8, 1984]
            
            
              § 421.111
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              [49 FR 8817, Mar. 8, 1984]
            
            
              § 421.112
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Subpart K—Concentrate Digestion Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  2.612
                  1.244
                
                
                  Zinc
                  9.080
                  3.794
                
                
                  Ammonia (as N)
                  829.000
                  364.500
                
                
                  Fluoride
                  217.700
                  124.400
                
                
                  Total suspended solids
                  255.000
                  121.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart K—Solvent Extraction Raffinate.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  3.888
                  1.851
                
                
                  Zinc
                  13.520
                  5.647
                
                
                  Ammonia (as N)
                  1,233.000
                  542.500
                
                
                  Fluoride
                  324.000
                  185.100
                
                
                  Total Suspended Solids
                  379.500
                  189.500
                
                
                  pH
                  (1)
                  (1)
                
                Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart K—Solvent Extraction Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                  
                
                
                  Lead
                  1.032
                  .491
                
                
                  Zinc
                  3.586
                  1.498
                
                
                  Ammonia (as N)
                  327.400
                  143.900
                
                
                  Fluoride
                  85.960
                  49.120
                
                
                  Total suspended solids
                  100.700
                  47.890
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart K—Precipitation and Filtration.
              
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                  
                
                
                  Lead
                  5.750
                  2.738
                
                
                  Zinc
                  19.990
                  8.350
                
                
                  Ammonia (as N)
                  1,825.000
                  802.200
                
                
                  Fluoride
                  479.100
                  273.800
                
                
                  Total suspended solids
                  561.300
                  267.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart K—Precipitation and Filtration Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                  
                
                
                  Lead
                  26.680
                  12.700
                
                
                  Zinc
                  92.730
                  38.740
                
                
                  Ammonia (as N)
                  8,466.000
                  3,722.000
                
                
                  Fluoride
                  2,223.000
                  1,270.000
                
                
                  Total suspended solids
                  2,604.000
                  1,239.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart K—Tantalum Salt Drying.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt dried
                  
                
                
                  Lead
                  25.430
                  12.110
                
                
                  Zinc
                  88.390
                  36.930
                
                
                  Ammonia (as N)
                  8,070.000
                  3,548.000
                
                
                  Fluoride
                  2,119.000
                  1,211.000
                
                
                  Total suspended solids
                  2,482.000
                  1,181.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Subpart K—Oxides Calcining Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium-tantalum oxide dried
                
                
                  Lead
                  16.140
                  7.685
                
                
                  Zinc
                  56.100
                  23.440
                
                
                  Ammonia (as N)
                  5,122.000
                  2,252.000
                
                
                  Fluoride
                  1,345.000
                  768.500
                
                
                  Total suspended solids
                  1,576.000
                  749.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart K—Reduction of Tantalum Salt to Metal.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  69.750
                  33.220
                
                
                  Zinc
                  242.500
                  101.300
                
                
                  Ammonia (as N)
                  22,140.000
                  9,732.000
                
                
                  Fluoride
                  5,813.000
                  3,322.000
                
                
                  Total suspended solids
                  6,809.000
                  3,239.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart K—Reduction of Tantalum Salt to Metal Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  .858
                  .409
                
                
                  Zinc
                  2.983
                  1.246
                
                
                  Ammonia (as N)
                  272.400
                  119.700
                
                
                  Fluoride
                  71.510
                  40.860
                
                
                  Total suspended solids
                  83.770
                  39.840
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart K—Tantalum Powder Wash.
              
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum power washed
                
                
                  Lead
                  8.582
                  4.087
                
                
                  Zinc
                  29.830
                  12.470
                
                
                  Ammonia (as N)
                  2,724.000
                  1,198.000
                
                
                  Fluoride
                  715.200
                  408.700
                
                
                  Total suspended solids
                  837.800
                  398.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart K—Consolidation and Casting Contact Cooling.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium or tantalum cast or consolidated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8817, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984; 50 FR 12253, Mar. 28, 1985]
            
            
              § 421.113
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart K—Concentrate Digestion Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .174
                  .081
                
                
                  Zinc
                  .635
                  .261
                
                
                  Ammonia (as N)
                  82.910
                  36.450
                
                
                  Fluoride
                  21.770
                  12.440
                
              
              (b) Subpart K—Solvent Extraction Raffinate.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/Kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  2.592
                  1.203
                
                
                  Zinc
                  9.442
                  3.888
                
                
                  Ammonia (as N)
                  1,233.000
                  542.5000
                
                
                  Fluoride
                  324.000
                  185.100
                
              
              (c) Subpart K—Solvent Extraction Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .069
                  .032
                
                
                  Zinc
                  .251
                  .103
                
                
                  Ammonia (as N)
                  32.790
                  14.420
                
                
                  Fluoride
                  8.610
                  4.920
                
              
              (d) Subpart K—Precipitation and Filtration.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  3.833
                  1.780
                
                
                  Zinc
                  13.960
                  5.750
                
                
                  Ammonia (as N)
                  1,825.000
                  802.200
                
                
                  Fluoride
                  479.100
                  273.800
                
              

              (e) Subpart K—Precipitation and Filtration Wet Air Pollution Control.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  1.778
                  .826
                
                
                  Zinc
                  6.478
                  2.668
                
                
                  Ammonia (as N)
                  846.600
                  372.200
                
                
                  Fluoride
                  222.300
                  127.000
                
              
              (f) Subpart K—Tantalum Salt Drying.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt dried
                
                
                  Lead
                  16.950
                  7.871
                
                
                  Zinc
                  61.750
                  25.430
                
                
                  Ammonia (as N)
                  8,070.000
                  3,548.000
                
                
                  Fluoride
                  2,119.000
                  1,211.000
                
              
              (g) Subpart K—Oxides Calcining Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium-tantalum oxide
                
                
                  Lead
                  1.076
                  .500
                
                
                  Zinc
                  3.919
                  1.614
                
                
                  Ammonia (as N)
                  512.200
                  225.200
                
                
                  Fluoride
                  134.500
                  76.840
                
              
              (h) Subpart K—Reduction of Tantalum Salt to Metal.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  46.500
                  21.590
                
                
                  Zinc
                  169.400
                  69.750
                
                
                  Ammonia (as N)
                  22,140.000
                  9,732.000
                
                
                  Fluoride
                  5,813.000
                  3,322.000
                
              
              (i) Subpart K—Reduction of Tantalum Salt to Metal Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  .572
                  .266
                
                
                  Zinc
                  2.084
                  .858
                
                
                  Fluoride
                  71.510
                  40.860
                
              
              (j) Subpart K—Tantalum Powder Wash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder washed
                
                
                  Lead
                  5.721
                  2.656
                
                
                  Zinc
                  20.840
                  8.582
                
                
                  Ammonia (as N)
                  2,724.000
                  1,198.000
                
                
                  Fluoride
                  715.200
                  408.700
                
              
              (k) Subpart K—Consolidation and Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium or tantalum cast or consolidated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              [49 FR 8817, Mar. 8, 1984, as amended at 50 FR 12253, Mar. 28, 1985]
            
            
              § 421.114
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:

              (a) Subpart K—Concentrate Digestion Wet Air Pollution Control.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .174
                  .081
                
                
                  Zinc
                  .635
                  .261
                
                
                  Ammonia (as N)
                  82.910
                  36.450
                
                
                  Fluoride
                  21.770
                  12.440
                
                
                  Total suspended solids
                  9.330
                  7.464
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart K—Solvent Extraction Raffinate.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  2.592
                  1.203
                
                
                  Zinc
                  9.442
                  3.888
                
                
                  Ammonia (as N)
                  1,233.000
                  542.5000
                
                
                  Fluoride
                  324.000
                  185.100
                
                
                  Total Suspended Solids
                  138.900
                  111.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart K—Solvent Extraction Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .069
                  .032
                
                
                  Zinc
                  .251
                  .103
                
                
                  Ammonia (as N)
                  32.790
                  14.420
                
                
                  Fluoride
                  8.610
                  4.920
                
                
                  Total suspended solids
                  3.690
                  2.952
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart K—Precipitation and Filtration.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  3.833
                  1.780
                
                
                  Zinc
                  13.960
                  5.750
                
                
                  Ammonia (as N)
                  1,825.000
                  802.200
                
                
                  Fluoride
                  479.100
                  273.800
                
                
                  Total suspended solids
                  205.400
                  164.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart K—Precipitation and Filtration Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  1.778
                  .826
                
                
                  Zinc
                  6.478
                  2.668
                
                
                  Ammonia (as N)
                  846.600
                  372.200
                
                
                  Fluoride
                  222.300
                  127.000
                
                
                  Total suspended solids
                  95.270
                  76.210
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart K—Tantalum Salt Drying.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt dried
                
                
                  Lead
                  16.950
                  7.871
                
                
                  Zinc
                  61.750
                  25.430
                
                
                  Ammonia (as N)
                  8,070.000
                  3,548.000
                
                
                  Fluoride
                  2,119.000
                  1,211.000
                
                
                  Total suspended solids
                  908.200
                  726.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Subpart K—Oxides Calcining Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium-tantalum oxide dried
                
                
                  Lead
                  1.076
                  .500
                
                
                  Zinc
                  3.919
                  1.614
                
                
                  Ammonia (as N)
                  512.200
                  225.200
                
                
                  Fluoride
                  134.500
                  76.840
                
                
                  Total suspended solids
                  57.630
                  46.110
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              
              (h) Subpart K—Reduction of Tantalum Salt to Metal.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  46.500
                  21.590
                
                
                  Zinc
                  169.400
                  69.750
                
                
                  Ammonia (as N)
                  22,140.000
                  9,732.000
                
                
                  Fluoride
                  5,813.000
                  3,322.000
                
                
                  Total suspended solids
                  2,491.000
                  1,993.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart K—Reduction of Tantalum Salt to Metal Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  .572
                  .266
                
                
                  Zinc
                  2.084
                  .858
                
                
                  Ammonia (as N)
                  272.400
                  119.700
                
                
                  Fluoride
                  71.510
                  40.860
                
                
                  Total suspended solids
                  30.650
                  24.520
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart K—Tantalum Powder Wash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder washed
                
                
                  Lead
                  5.721
                  2.656
                
                
                  Zinc
                  20.840
                  8.582
                
                
                  Ammonia (as N)
                  2,724.000
                  1,198.000
                
                
                  Fluoride
                  715.200
                  408.700
                
                
                  Total suspended solids
                  306.500
                  245.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart K—Consolidation and Casting Contact Cooling.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium or tantalum cast or consolidated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8817, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984; 50 FR 12253, Mar. 28, 1985]
            
            
              § 421.115
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary columbium-tantalum process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart K—Concentrate Digestion Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .174
                  .081
                
                
                  Zinc
                  .635
                  .261
                
                
                  Ammonia (as N)
                  82.910
                  36.450
                
                
                  Fluoride
                  21.770
                  12.440
                
              
              (b) Subpart K—Solvent Extraction Raffinate.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  2.592
                  1.203
                
                
                  Zinc
                  9.442
                  3.888
                
                
                  Ammonia (as N)
                  1,233.000
                  542.5000
                
                
                  
                  Fluoride
                  324.000
                  185.100
                
              
              (c) Subpart K—Solvent Extraction Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .069
                  .032
                
                
                  Zinc
                  .251
                  .103
                
                
                  Ammonia (as N)
                  32.790
                  14.420
                
                
                  Fluoride
                  8.610
                  4.920
                
              
              (d) Subpart K—Precipitation and Filtration.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  3.833
                  1.780
                
                
                  Zinc
                  13.960
                  5.750
                
                
                  Ammonia (as N)
                  1,825.000
                  802.200
                
                
                  Fluoride
                  479.100
                  273.800
                
              
              (e) Subpart K—Precipitation and Filtration Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  1.778
                  .826
                
                
                  Zinc
                  6.478
                  2.668
                
                
                  Ammonia (as N)
                  846.600
                  372.200
                
                
                  Fluoride
                  222.300
                  127.000
                
              
              (f) Subpart K—Tantalum Salt Drying.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt dried
                
                
                  Lead
                  16.950
                  7.871
                
                
                  Zinc
                  61.750
                  25.430
                
                
                  Ammonia (as N)
                  8,070.000
                  3,548.000
                
                
                  Fluoride
                  2,119.000
                  1,211.000
                
              
              (g) Subpart K—Oxides Calcining Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium-tantalum oxide dried
                
                
                  Lead
                  1.076
                  .500
                
                
                  Zinc
                  3.919
                  1.614
                
                
                  Ammonia (as N)
                  512.200
                  225.200
                
                
                  Fluoride
                  134.500
                  76.840
                
              
              (h) Subpart K—Reduction of Tantalum Salt to Metal.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  46.500
                  21.590
                
                
                  Zinc
                  169.400
                  69.750
                
                
                  Ammonia (as N)
                  22,140.000
                  9,732.000
                
                
                  Fluoride
                  5,813.000
                  3,322.000
                
              
              (i) Subpart K—Reduction of Tantalum Salt to Metal Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  .572
                  .266
                
                
                  Zinc
                  2.084
                  .858
                
                
                  Ammonia (as N)
                  272.400
                  119.700
                
                
                  Fluoride
                  71.510
                  40.860
                
              
              (j) Subpart K—Tantalum Powder Wash.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder washed
                
                
                  Lead
                  5.721
                  2.656
                
                
                  Zinc
                  20.840
                  8.582
                
                
                  Ammonia (as N)
                  2,724.000
                  1,198.000
                
                
                  Fluoride
                  715.200
                  408.700
                
              
              (k) Subpart K—Consolidation and Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium or tantalum cast or consolidated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              [49 FR 8817, Mar. 8, 1984, as amended at 50 FR 12253, Mar. 28, 1985]
            
            
              § 421.116
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary columbium-tantalum process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart K—Concentrate Digestion Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .174
                  .081
                
                
                  Zinc
                  .635
                  .261
                
                
                  Ammonia (as N)
                  82.910
                  36.450
                
                
                  Fluoride
                  21.770
                  12.440
                
              
              (b) Subpart K—Solvent Extraction Raffinate.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  2.592
                  1.203
                
                
                  Zinc
                  9.442
                  3.888
                
                
                  Ammonia (as N)
                  1,233.000
                  542.5000
                
                
                  Fluoride
                  324.000
                  185.100
                
              
              (c) Subpart K—Solvent Extraction Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  .069
                  .032
                
                
                  Zinc
                  .251
                  .103
                
                
                  Ammonia (as N)
                  32.790
                  14.420
                
                
                  Fluoride
                  8.610
                  4.920
                
              
              (d) Subpart K—Precipitation and Filtration.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  3.833
                  1.780
                
                
                  Zinc
                  13.960
                  5.750
                
                
                  Ammonia (as N)
                  1,825.000
                  802.200
                
                
                  Fluoride
                  479.100
                  273.800
                
              
              (e) Subpart K—Precipitation and Filtration Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of concentrate digested
                
                
                  Lead
                  1.778
                  .826
                
                
                  Zinc
                  6.478
                  2.668
                
                
                  Ammonia (as N)
                  846.600
                  372.200
                
                
                  Fluoride
                  222.300
                  127.000
                
              
              
              (f) Subpart K—Tantalum Salt Drying.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt dried
                
                
                  Lead
                  16.950
                  7.871
                
                
                  Zinc
                  61.750
                  25.430
                
                
                  Ammonia (as N)
                  8,070.000
                  3,548.000
                
                
                  Fluoride
                  2,119.000
                  1,211.000
                
              
              (g) Subpart K—Oxides Calcining Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium-tantalum oxide dried
                
                
                  Lead
                  1.076
                  .500
                
                
                  Zinc
                  3.919
                  1.614
                
                
                  Ammonia (as N)
                  512.200
                  225.200
                
                
                  Fluoride
                  134.500
                  76.840
                
              
              (h) Subpart K—Reduction of Tantalum Salt to Metal.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  46.500
                  21.590
                
                
                  Zinc
                  169.400
                  69.750
                
                
                  Ammonia (as N)
                  22,140.000
                  9,732.000
                
                
                  Fluoride
                  5,813.000
                  3,322.000
                
              
              (i) Subpart K—Reduction of Tantalum Salt to Metal Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum salt reduced
                
                
                  Lead
                  .572
                  .266
                
                
                  Zinc
                  2.084
                  .858
                
                
                  Ammonia (as N)
                  272.400
                  119.700
                
                
                  Fluoride
                  71.510
                  40.860
                
              
              (j) Subpart K—Tantalum Powder Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder washed
                
                
                  Lead
                  5.721
                  2.656
                
                
                  Zinc
                  20.840
                  8.582
                
                
                  Ammonia (as N)
                  2,724.000
                  1,198.000
                
                
                  Fluoride
                  715.200
                  408.700
                
              
              (k) Subpart K—Consolidation and Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of columbium or tantalum cast or consolidated
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Fluoride
                  .000
                  .000
                
              
              [49 FR 8817, Mar. 8, 1984, as amended at 50 FR 12253, Mar. 28, 1985]
            
            
              § 421.117
              [Reserved]
            
          
          
            Subpart L—Secondary Silver Subcategory
            
              Source:
              49 FR 8821, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.120
              Applicability: Description of the secondary silver subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of silver from secondary silver facilities processing photographic and nonphotographic raw materials.
              [49 FR 8821, Mar. 8, 1984; 49 FR 26739, June 29, 1984]
            
            
              § 421.121
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              
              § 421.122
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Subpart L—Film Stripping.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from film stripping
                
                
                  Copper
                  95.670
                  50.350
                
                
                  Zinc
                  73.510
                  30.720
                
                
                  Ammonia (as N)
                  6,712.000
                  2,951.000
                
                
                  Total suspended solids
                  2,065.000
                  981.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart L—Film Stripping Wet Air Pollution Control and Precipitation and Filtration of Film Stripping Solutions Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of film stripping solutions
                
                
                  Copper
                  1.843
                  .970
                
                
                  Zinc
                  1.416
                  .592
                
                
                  Ammonia (as N)
                  129.300
                  56.840
                
                
                  Total suspended solids
                  39.770
                  18.920
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart L—Precipitation and Filtration of Film Stripping Solutions.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  109.400
                  57.570
                
                
                  Zinc
                  84.050
                  35.120
                
                
                  Ammonia (as N)
                  7,674.000
                  3,374.000
                
                
                  Total suspended solids
                  2,361.000
                  1,123.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart L—Precipitation and Filtration of Photographic Solutions.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  50.540
                  26.600
                
                
                  Zinc
                  38.836
                  16.226
                
                
                  Ammonia (as N)
                  3,545.000
                  1,559.000
                
                
                  Total suspended solids
                  1,090.600
                  518.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart L—Precipitation and Filtration of Photographic Solutions Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of photographic solutions
                
                
                  Copper
                  23.070
                  12.140
                
                
                  Zinc
                  17.730
                  7.406
                
                
                  Ammonia (as N)
                  1,618.000
                  711.400
                
                
                  Total suspended solids
                  497.800
                  236.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart L—Electrolytic Refining.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from electrolytic refining
                
                
                  Copper
                  1.444
                  .760
                
                
                  Zinc
                  1.110
                  .464
                
                
                  Ammonia (as N)
                  101.300
                  44.540
                
                
                  Total suspended solids
                  31.160
                  14.820
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (g) Subpart L—Furnace Wet Air Pollution Control.
              
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver roasted, smelted, or dried
                
                
                  Copper
                  1.273
                  .670
                
                
                  Zinc
                  .978
                  .409
                
                
                  Ammonia (as N)
                  89.310
                  39.260
                
                
                  Total suspended solids
                  27.470
                  13.070
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart L—Leaching.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching
                
                
                  Copper
                  .164
                  .086
                
                
                  Zinc
                  .126
                  .053
                
                
                  Ammonia (as N)
                  11.470
                  5.040
                
                
                  Total suspended solids
                  3.526
                  1.677
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart L—Leaching Wet Air Pollution Control and Precipitation of Nonphotographic Solutions Wet Air Pollution Control.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching or silver precipitated
                
                
                  Copper
                  8.417
                  4.430
                
                
                  Zinc
                  6.468
                  2.703
                
                
                  Ammonia (as N)
                  590.500
                  259.600
                
                
                  Total suspended solids
                  181.700
                  86.390
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart L—Precipitation and Filtration of Nonphotographic Solutions.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  5.833
                  3.070
                
                
                  Zinc
                  4.482
                  1.873
                
                
                  Ammonia (as N)
                  409.300
                  179.900
                
                
                  Total suspended solids
                  125.900
                  59.870
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart L—Floor and Equipment Washdown.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver production
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8821, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.123
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart L—Film Stripping.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from film stripping
                
                
                  Copper
                  64.450
                  30.720
                
                
                  Zinc
                  51.360
                  21.150
                
                
                  Ammonia (as N)
                  6,712.000
                  2,951.000
                
              
              (b) Subpart L—Film Stripping Wet Air Pollution Control and Precipitation and Filtration of Film Stripping Solutions Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of film stripping solutions
                
                
                  Copper
                  1.242
                  .592
                
                
                  Zinc
                  .990
                  .408
                
                
                  
                  Ammonia (as N)
                  129.300
                  56.840
                
              
              (c) Subpart L—Precipitation and Filtration of Film Stripping Solutions.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  73.690
                  35.120
                
                
                  Zinc
                  58.720
                  24.180
                
                
                  Ammonia (as N)
                  7,674.000
                  3,374.000
                
              
              (d) Subpart L—Precipitation and Filtration of Photographic Solutions.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  34.048
                  16.226
                
                
                  Zinc
                  27.132
                  11.172
                
                
                  Ammonia (as N)
                  3,545.000
                  1,559.000
                
              
              (e) Subpart L—Precipitation and Filtration of Photographic Solutions Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of photographic solutions
                
                
                  Copper
                  15.540
                  7.406
                
                
                  Zinc
                  12.380
                  5.099
                
                
                  Ammonia (as N)
                  1,618.000
                  711.400
                
              
              (f) Subpart L—Electrolytic Refining.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from electrolytic refining
                
                
                  Copper
                  .973
                  .464
                
                
                  Zinc
                  .775
                  .319
                
                
                  Ammonia (as N)
                  101.300
                  44.540
                
              
              (g) Subpart L—Furnace Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver roasted, smelted, or dried
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (h) Subpart L—Leaching.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching
                
                
                  Copper
                  .110
                  .053
                
                
                  Zinc
                  .088
                  .036
                
                
                  Ammonia (as N)
                  11.470
                  5.040
                
              
              (i) Subpart L—Leaching Wet Air Pollution Control and Precipitation of Nonphotographic Solutions Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching or silver precipitated
                
                
                  Copper
                  5.671
                  2.703
                
                
                  Zinc
                  4.519
                  1.861
                
                
                  Ammonia (as N)
                  590.500
                  259.600
                
              
              (j) Subpart L—Precipitation and Filtration of Nonphotographic Solutions.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  3.930
                  1.873
                
                
                  Zinc
                  3.132
                  1.290
                
                
                  Ammonia (as N)
                  409.300
                  179.900
                
              
              (k) Subpart L—Floor and Equipment Washdown.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver production
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
            
            
              § 421.124
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Subpart L—Film Stripping.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from film stripping
                
                
                  Copper
                  64.450
                  30.720
                
                
                  Zinc
                  51.360
                  21.150
                
                
                  Ammonia (as N)
                  6,712.000
                  2,951.000
                
                
                  Total suspended solids
                  755.300
                  604.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart L—Film Stripping Wet Air Pollution Control and Precipitation and Filtration of Film Stripping Solutions Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of film stripping solutions
                
                
                  Copper
                  1.242
                  .592
                
                
                  Zinc
                  .990
                  .408
                
                
                  Ammonia (as N)
                  129.300
                  56.840
                
                
                  Total suspended solids
                  14.550
                  11.640
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart L—Precipitation and Filtration of Film Stripping Solutions.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  73.690
                  35.120
                
                
                  Zinc
                  58.720
                  24.180
                
                
                  Ammonia (as N)
                  7,674.000
                  3,374.000
                
                
                  Total suspended solids
                  863.600
                  690.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart L—Precipitation and Filtration of Photographic Solutions.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  34.048
                  16.226
                
                
                  Zinc
                  27.132
                  11.172
                
                
                  Ammonia (as N)
                  3,545.000
                  1,559.000
                
                
                  Total suspended solids
                  399.000
                  319.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart L—Precipitation and Filtration of Photographic Solutions Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of photographic solutions
                
                
                  Copper
                  15.540
                  7.406
                
                
                  Zinc
                  12.380
                  5.099
                
                
                  Ammonia (as N)
                  1,618.000
                  711.400
                
                
                  Total suspended solids
                  182.100
                  145.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart L—Electrolytic Refining.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from electrolytic refining
                
                
                  Copper
                  .973
                  .464
                
                
                  Zinc
                  .775
                  .319
                
                
                  Ammonia (as N)
                  101.300
                  44.540
                
                
                  Total suspended solids
                  11.400
                  9.120
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (g) Subpart L—Furnace Wet Air Pollution Control.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver roasted, smelted, or dried
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart L—Leaching.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching
                
                
                  Copper
                  .110
                  .053
                
                
                  Zinc
                  .088
                  .036
                
                
                  Ammonia (as N)
                  11.470
                  5.040
                
                
                  Total suspended solids
                  1.290
                  1.032
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart L—Leaching Wet Air Pollution Control and Precipitation of Nonphotographic Solutions Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching or silver precipitated
                
                
                  Copper
                  5.671
                  2.703
                
                
                  Zinc
                  4.519
                  1.861
                
                
                  Ammonia (as N)
                  590.500
                  259.600
                
                
                  Total suspended solids
                  66.450
                  53.160
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart L—Precipitation and Filtration of Nonphotograhic Solutions.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  3.930
                  1.873
                
                
                  Zinc
                  3.132
                  1.290
                
                
                  Ammonia (as N)
                  409.300
                  179.900
                
                
                  Total suspended solids
                  46.050
                  36.840
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart L—Floor and Equipment Washdown.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver production
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8821, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.125
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary silver process wastewater introduced into a POTW must not exceed the following values.
              (a) Subpart L—Film Stripping.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from film stripping
                
                
                  Copper
                  64.450
                  30.720
                
                
                  Zinc
                  51.360
                  21.150
                
                
                  Ammonia (as N)
                  6,712.000
                  2,951.000
                
              
              (b) Subpart L—Film Stripping Wet Air Pollution Control and Precipitation and Filtration of Film Stripping Solutions Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of film stripping solutions
                
                
                  Copper
                  1.242
                  .592
                
                
                  Zinc
                  .990
                  .408
                
                
                  Ammonia (as N)
                  129.300
                  56.840
                
              
              
              (c) Subpart L—Precipitation and Filtration of Film Stripping Solutions.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  73.690
                  35.120
                
                
                  Zinc
                  58.720
                  24.180
                
                
                  Ammonia (as N)
                  7,674.000
                  3,374.000
                
              
              (d) Subpart L—Precipitation and Filtration of Photographic Solutions.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  34.048
                  16.226
                
                
                  Zinc
                  27.132
                  11.172
                
                
                  Ammonia (as N)
                  3,545.000
                  1,559.000
                
              
              (e) Subpart L—Precipitation and Filtration of Photographic Solutions Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of photographic solutions
                
                
                  Copper
                  15.540
                  7.406
                
                
                  Zinc
                  12.380
                  5.099
                
                
                  Ammonia (as N)
                  1,618.000
                  711.400
                
              
              (f) Subpart L—Electrolytic Refining.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from electrolytic refining
                
                
                  Copper
                  .973
                  .464
                
                
                  Zinc
                  .775
                  .319
                
                
                  Ammonia (as N)
                  101.300
                  44.540
                
              
              (g) Subpart L—Furnace Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver roasted, smelted, or dried
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (h) Subpart L—Leaching.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching
                
                
                  Copper
                  .110
                  .053
                
                
                  Zinc
                  .088
                  .036
                
                
                  Ammonia (as N)
                  11.470
                  5.040
                
              
              (i) Subpart L—Leaching Wet Air Pollution Control and Precipitation of Nonphotographic Solutions Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching or silver precipitated
                
                
                  Copper
                  5.671
                  2.703
                
                
                  Zinc
                  4.519
                  1.861
                
                
                  Ammonia (as N)
                  590.500
                  259.600
                
              
              (j) Subpart L—Precipitation and Filtration of Nonphotographic Solutions.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  3.930
                  1.873
                
                
                  Zinc
                  3.132
                  1.290
                
                
                  Ammonia (as N)
                  409.300
                  179.900
                
              
              (k) Subpart L—Floor and Equipment Washdown.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver production
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
            
            
              § 421.126
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary silver process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart L—Film Stripping.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from film stripping
                
                
                  Copper
                  64.450
                  30.720
                
                
                  Zinc
                  51.360
                  21.150
                
                
                  Ammonia (as N)
                  6,712.000
                  2,951.000
                
              
              (b) Subpart L—Film Stripping Wet Air Pollution Control and Precipitation and Filtration of Film Stripping Solutions Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of film stripping solutions
                
                
                  Copper
                  1.242
                  .592
                
                
                  Zinc
                  .990
                  .408
                
                
                  Ammonia (as N)
                  129.300
                  56.840
                
              
              (c) Subpart L—Precipitation and Filtration of Film Stripping Solutions.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  73.690
                  35.120
                
                
                  Zinc
                  58.720
                  24.180
                
                
                  Ammonia (as N)
                  7,674.000
                  3,374.000
                
              
              (d) Subpart L—Precipitation and Filtration of Photographic Solutions.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  34.048
                  16.226
                
                
                  Zinc
                  27.132
                  11.172
                
                
                  Ammonia (as N)
                  3,545.000
                  1,559.000
                
              
              (e) Subpart L—Precipitation and Filtration of Photographic Solutions Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from precipitation and filtration of photographic solutions
                
                
                  Copper
                  15.540
                  7.406
                
                
                  Zinc
                  12.380
                  5.099
                
                
                  Ammonia (as N)
                  1,618.000
                  711.400
                
              
              (f) Subpart L—Electrolytic Refining.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver from electrolytic refining
                
                
                  Copper
                  .973
                  .464
                
                
                  Zinc
                  .775
                  .319
                
                
                  Ammonia (as N)
                  101.300
                  44.540
                
              

              (g) Subpart L—Furnace Wet Air Pollution Control.
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver roasted, smelted or dried
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (h) Subpart L—Leaching.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching
                
                
                  Copper
                  .110
                  .053
                
                
                  Zinc
                  .088
                  .036
                
                
                  Ammonia (as N)
                  11.470
                  5.040
                
              
              (i) Subpart L—Leaching Wet Air Pollution Control and Precipitation of Nonphotographic Solutions Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver produced from leaching or silver precipitated
                
                
                  Copper
                  5.671
                  2.703
                
                
                  Zinc
                  4.519
                  1.861
                
                
                  Ammonia (as N)
                  590.500
                  259.600
                
              
              (j) Subpart L—Precipitation and Filtration of Nonphotographic Solutions.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver precipitated
                
                
                  Copper
                  3.930
                  1.873
                
                
                  Zinc
                  3.132
                  1.290
                
                
                  Ammonia (as N)
                  409.300
                  179.900
                
              
              (k) Subpart L—Floor and Equipment Washdown.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver production
                
                
                  Copper
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              [49 FR 8821, Mar. 8, 1984; 49 FR 26739, June 29, 1984]
            
            
              § 421.127
              [Reserved]
            
          
          
            Subpart M—Secondary Lead Subcategory
            
              Source:
              49 FR 8826, Mar. 8, 1984, unless otherwise noted.
            
            
              § 421.130
              Applicability: Description of the secondary lead subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of lead by secondary lead facilities.
            
            
              § 421.131
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.132
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Subpart M—Battery Cracking
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  1.932
                  .862
                
                
                  Arsenic
                  1.407
                  .579
                
                
                  
                  Lead
                  .283
                  .135
                
                
                  Zinc
                  .983
                  .411
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  27.600
                  13.130
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart M—Blast, Reverberatory, or Rotary Furnace Wet Air Pollution Control
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  7.491
                  3.341
                
                
                  Arsenic
                  5.455
                  2.245
                
                
                  Lead
                  1.096
                  .522
                
                
                  Zinc
                  3.811
                  1.592
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  107.000
                  50.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart M—Kettle Wet Air Pollution Control
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from refining
                
                
                  Antimony
                  .129
                  .058
                
                
                  Arsenic
                  .094
                  .039
                
                
                  Lead
                  .019
                  .009
                
                
                  Zinc
                  .066
                  .027
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  1.845
                  .878
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart M—Lead Paste Desulfurization
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead processed through desulfurization
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart M—Casting Contact Cooling
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead cast
                
                
                  Antimony
                  .634
                  .283
                
                
                  Arsenic
                  .462
                  .190
                
                
                  Lead
                  .093
                  .044
                
                
                  Zinc
                  .323
                  .135
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  9.061
                  4.310
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart M—Truck Wash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .060
                  .027
                
                
                  Arsenic
                  .044
                  .018
                
                
                  Lead
                  .009
                  .004
                
                
                  Zinc
                  .031
                  .013
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .861
                  .410
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Subpart M—Facility Washdown
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              
              (h) Subpart M—Battery Case Classification.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart M—Employee Handwash.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .077
                  .035
                
                
                  Arsenic
                  .056
                  .023
                
                
                  Lead
                  .011
                  .005
                
                
                  Zinc
                  .039
                  .016
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  1.107
                  .527
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart M—Employee Respirator Wash.
              
                BPT Effulent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .126
                  .056
                
                
                  Arsenic
                  .092
                  .038
                
                
                  Lead
                  .018
                  .009
                
                
                  Zinc
                  .064
                  .027
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  1.804
                  .858
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart M—Laundering of Uniforms.
              
                BPT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .367
                  .164
                
                
                  Arsenic
                  .268
                  .110
                
                
                  Lead
                  .054
                  .026
                
                
                  Zinc
                  .187
                  .078
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  5.248
                  2.496
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8826, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.133
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Subpart M—Battery Cracking.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  1.299
                  .579
                
                
                  Arsenic
                  .936
                  .384
                
                
                  Lead
                  .189
                  .087
                
                
                  Zinc
                  .687
                  .283
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (b) Subpart M—Blast, Reverberatory, or Rotary Furnace Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  5.038
                  2.245
                
                
                  Arsenic
                  3.628
                  1.488
                
                
                  Lead
                  .731
                  .339
                
                
                  
                  Zinc
                  2.662
                  1.096
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (c) Subpart M—Kettle Wet Air Pollution Control.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from refining
                
                
                  Antimony
                  .087
                  .039
                
                
                  Arsenic
                  .063
                  .026
                
                
                  Lead
                  .013
                  .006
                
                
                  Zinc
                  .046
                  .019
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (d) Subpart M—Lead Paste Desulfurization.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead processed through desulfurization
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (e) Subpart M—Casting Contact Cooling.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead cast
                
                
                  Antimony
                  .042
                  .019
                
                
                  Arsenic
                  .031
                  .013
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .022
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (f) Subpart M—Truck Wash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .041
                  .018
                
                
                  Arsenic
                  .029
                  .012
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .021
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (g) Subpart M—Facility Washdown.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (h) Subpart M—Battery Case Classification.
              
                BAT Effluent Limitations
                
                  Pollutant pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (i) Subpart M—Employee Handwash.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .052
                  .023
                
                
                  Arsenic
                  .038
                  .015
                
                
                  Lead
                  .008
                  .004
                
                
                  Zinc
                  .028
                  .011
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (j) Subpart M—Employee Respirator Wash.
              
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .085
                  .038
                
                
                  Arsenic
                  .061
                  .025
                
                
                  Lead
                  .012
                  .006
                
                
                  Zinc
                  .045
                  .018
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (k) Subpart M—Laundering of Uniforms.
              
                BAT Effluent Limitations
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .247
                  .110
                
                
                  Arsenic
                  .178
                  .073
                
                
                  Lead
                  .036
                  .017
                
                
                  Zinc
                  .131
                  .054
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
            
            
              § 421.134
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Subpart M—Battery Cracking.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  1.299
                  .579
                
                
                  Arsenic
                  .936
                  .384
                
                
                  Lead
                  .189
                  .087
                
                
                  Zinc
                  .687
                  .283
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  10.100
                  8.076
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Subpart M—Blast, Reverberatory, or Rotary Furnace Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  5.038
                  2.245
                
                
                  Arsenic
                  3.628
                  1.488
                
                
                  Lead
                  .731
                  .339
                
                
                  Zinc
                  2.662
                  1.096
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  39.150
                  31.320
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Subpart M—Kettle Wet Air Pollution Control.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from refining
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Subpart M—Lead Paste Desulfurization.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead processed through desulfurization
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Subpart M—Casting Contact Cooling.
              
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead cast
                
                
                  Antimony
                  .042
                  .019
                
                
                  Arsenic
                  .031
                  .013
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .022
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .330
                  .264
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Subpart M—Truck Wash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .041
                  .018
                
                
                  Arsenic
                  .029
                  .012
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .021
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .315
                  .252
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Subpart M—Facility Washdown.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Subpart M—Battery Case Classification.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .000
                  .000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Subpart M—Employee Handwash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .052
                  .023
                
                
                  Arsenic
                  .038
                  .015
                
                
                  Lead
                  .008
                  .004
                
                
                  Zinc
                  .028
                  .011
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .405
                  .324
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Subpart M—Employee Respirator Wash.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .085
                  .038
                
                
                  Arsenic
                  .061
                  .025
                
                
                  Lead
                  .012
                  .006
                
                
                  Zinc
                  .045
                  .018
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  .660
                  .528
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Subpart M—Laundering of Uniforms.
              
                NSPS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .247
                  .110
                
                
                  Arsenic
                  .178
                  .073
                
                
                  Lead
                  .036
                  .017
                
                
                  Zinc
                  .131
                  .054
                
                
                  Ammonia (as N)
                  .000
                  .000
                
                
                  Total suspended solids
                  1.920
                  1.536
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [49 FR 8826, Mar. 8, 1984, as amended at 49 FR 29795, July 24, 1984]
            
            
              § 421.135
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary lead process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart M—Battery Cracking.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  1.299
                  .579
                
                
                  Arsenic
                  .936
                  .384
                
                
                  Lead
                  .189
                  .087
                
                
                  Zinc
                  .687
                  .283
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (b) Subpart M—Blast, Reverberatory, or Rotary Furnace Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  5.038
                  2.245
                
                
                  Arsenic
                  3.628
                  1.488
                
                
                  Lead
                  .731
                  .339
                
                
                  Zinc
                  2.662
                  1.096
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (c) Subpart M—Kettle Wet Air Pollution Control.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from refining
                
                
                  Antimony
                  .087
                  .039
                
                
                  Arsenic
                  .063
                  .026
                
                
                  Lead
                  .013
                  .006
                
                
                  Zinc
                  .046
                  .019
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (d) Subpart M—Lead Paste Desulfurization.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead processed through desulfurization
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (e) Subpart M—Casting Contact Cooling.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead cast
                
                
                  Animony
                  .042
                  .019
                
                
                  Arsenic
                  .031
                  .013
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .022
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (f) Subpart M—Truck Wash.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .041
                  .018
                
                
                  Arsenic
                  .029
                  .012
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .021
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (g) Subpart M—Facility Washdown.
              
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (h) Subpart M—Battery Case Classification.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (i) Subpart M—Employee Handwash.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .052
                  .023
                
                
                  Arsenic
                  .038
                  .015
                
                
                  Lead
                  .008
                  .004
                
                
                  Zinc
                  .028
                  .011
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (j) Subpart M—Employee Respirator Wash.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .085
                  .038
                
                
                  Arsenic
                  .061
                  .025
                
                
                  Lead
                  .012
                  .006
                
                
                  Zinc
                  .045
                  .018
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (k) Subpart M—Laundering of Uniforms.
              
                PSES
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .247
                  .110
                
                
                  Arsenic
                  .178
                  .073
                
                
                  Lead
                  .036
                  .017
                
                
                  Zinc
                  .131
                  .054
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
            
            
              § 421.136
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary lead process wastewater introduced into a POTW shall not exceed the following values:
              (a) Subpart M—Battery Cracking.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  1.299
                  .579
                
                
                  Arsenic
                  .936
                  .384
                
                
                  Lead
                  .189
                  .087
                
                
                  Zinc
                  .687
                  .283
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (b) Subpart M—Blast, Reverberatory, or Rotary Furnace Wet Air Pollution Control.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  5.038
                  2.245
                
                
                  Arsenic
                  3.628
                  1.488
                
                
                  Lead
                  .731
                  .339
                
                
                  Zinc
                  2.662
                  1.096
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (c) Subpart M—Kettle Wet Air Pollution Control.
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from refining
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (d) Subpart M—Lead Paste Desulfurization.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead processed through desulfurization
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (e) Subpart M—Casting Contact Cooling.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead cast
                
                
                  Antimony
                  .042
                  .019
                
                
                  Arsenic
                  .031
                  .013
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .022
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (f) Subpart M—Truck Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .041
                  .018
                
                
                  Arsenic
                  .029
                  .012
                
                
                  Lead
                  .006
                  .003
                
                
                  Zinc
                  .021
                  .009
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (g) Subpart M—Facility Washdown.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (h) Subpart M—Battery Case Classification.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead scrap produced
                
                
                  Antimony
                  .000
                  .000
                
                
                  Arsenic
                  .000
                  .000
                
                
                  Lead
                  .000
                  .000
                
                
                  Zinc
                  .000
                  .000
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (i) Subpart M—Employee Handwash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .052
                  .023
                
                
                  Arsenic
                  .038
                  .015
                
                
                  Lead
                  .008
                  .004
                
                
                  Zinc
                  .028
                  .011
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (j) Subpart M—Employee Respirator Wash.
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .085
                  .038
                
                
                  Arsenic
                  .061
                  .025
                
                
                  Lead
                  .012
                  .006
                
                
                  Zinc
                  .045
                  .018
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
              (k) Subpart M—Laundering of Uniforms.
              
              
                PSNS
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of lead produced from smelting
                
                
                  Antimony
                  .247
                  .110
                
                
                  Arsenic
                  .178
                  .073
                
                
                  Lead
                  .036
                  .017
                
                
                  Zinc
                  .131
                  .054
                
                
                  Ammonia (as N)
                  .000
                  .000
                
              
            
            
              § 421.137
              [Reserved]
            
          
          
            Subpart N—Primary Antimony Subcategory
            
              Source:
              50 FR 38345, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.140
              Applicability: Description of the primary antimony subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of antimony at primary antimony facilities.
            
            
              § 421.141
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.142
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available:
              (a) Sodium Antimonate Autoclave Wastewater.
              
                BPT Limitations for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony contained in sodium antimonate product
                
                
                  Antimony
                  44.840
                  20.000
                
                
                  Arsenic
                  32.650
                  14.530
                
                
                  Mercury
                  3.906
                  1.562
                
                
                  Total suspended solids
                  640.600
                  304.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Fouled anolyte.
              
                BPT Limitations for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  44.840
                  20.000
                
                
                  Arsenic
                  32.650
                  14.530
                
                
                  Mercury
                  3.906
                  1.562
                
                
                  Total suspended solids
                  640.600
                  304.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Cathode Antimony Wash Water.
              
                BPT Limitations for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  89.680
                  40.000
                
                
                  Arsenic
                  65.310
                  29.060
                
                
                  Mercury
                  7.812
                  3.125
                
                
                  Total suspended solids
                  1,281.000
                  609.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.143
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Sodium Antimonate Autoclave Wastewater.
              
                BAT Limitations for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony contained in sodium antimonate product
                
                
                  Antimony
                  30.150
                  13.440
                
                
                  Arsenic
                  21.720
                  9.687
                
                
                  Mercury
                  2.344
                  0.937
                
              
              (b) Fouled Anolyte.
              
                BAT Limitations for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg pounds per million pounds of antimony metal produced by electrowinning
                
                
                  Antimony
                  30.150
                  13.440
                
                
                  Arsenic
                  21.720
                  9.687
                
                
                  Mercury
                  2.344
                  0.937
                
              
              (c) Cathode Antimony Wash Water
              
                BAT Limitations for the Primary Antimony Subcategory
                
                  Pollutant of pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  60.310
                  26.870
                
                
                  Arsenic
                  43.430
                  19.370
                
                
                  Mercury
                  4.687
                  1.875
                
              
            
            
              § 421.144
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Sodium Antimonate Autoclave Wastewater.
              
                NSPS for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony contained in sodium antimonate product
                
                
                  Antimony
                  30.150
                  13.440
                
                
                  Arsenic
                  21.720
                  9.687
                
                
                  Mercury
                  2.344
                  0.937
                
                
                  Total suspended solids
                  234.400
                  187.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Fouled Anolyte.
              
                NSPS for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  30.150
                  13.440
                
                
                  Arsenic
                  21.720
                  9.687
                
                
                  Mercury
                  2.344
                  0.937
                
                
                  Total suspended solids
                  234.400
                  187.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Cathode Antimony Wash Water.
              
                NSPS for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  60.310
                  26.870
                
                
                  Arsenic
                  43.430
                  19.370
                
                
                  Mercury
                  4.687
                  1.875
                
                
                  Total suspended solids
                  468.700
                  375.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.145
              [Reserved]
            
            
              § 421.146
              Pretreatment standards for new sources.

              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary antimony process wastewater introduced into a POTW shall not exceed the following values:
              (a) Sodium Antimonate Autoclave Wastewater.
              
                PSNS for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony contained in sodium antimonate product
                
                
                  Antimony
                  30.150
                  13.440
                
                
                  Arsenic
                  21.720
                  9.687
                
                
                  Mercury
                  2.344
                  0.937
                
              
              (b) Fouled Anolyte.
              
                PSNS for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  30.150
                  13.440
                
                
                  Arsenic
                  21.720
                  9.687
                
                
                  Mercury
                  2.344
                  0.937
                
              
              (c) Cathode Antimony Washwater.
              
                PSNS for the Primary Antimony Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of antimony metal produced by electrowinning
                
                
                  Antimony
                  60.310
                  26.870
                
                
                  Arsenic
                  43.430
                  19.370
                
                
                  Mercury
                  4.687
                  1.875
                
              
            
            
              § 421.147
              [Reserved]
            
          
          
            Subpart O—Primary Beryllium Subcategory
            
              Source:
              50 FR 38346, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.150
              Applicability: Description of the primary beryllium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of beryllium by primary beryllium facilities processing beryllium ore concentrates or beryllium hydroxide raw materials.
            
            
              § 421.151
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.152
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Solvent Extraction Raffinate from Bertrandite Ore.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from bertrandite ore as beryllium
                
                
                  Beryllium
                  2,763.000
                  1,235.000
                
                
                  Chromium (total)
                  988.200
                  404.300
                
                
                  Copper
                  4,267.000
                  2,246.000
                
                
                  Cyanide (total)
                  651.300
                  269.500
                
                
                  Ammonia (as N)
                  299,400.000
                  131,600.000
                
                
                  Fluoride
                  78,610.000
                  44,700.000
                
                
                  Total suspended solids
                  92,090.000
                  43,800.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times
              

              (b) Solvent Extraction Raffinate from Beryl Ore.
              
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from beryl ore as beryllium
                
                
                  Beryllium
                  270.6
                  121.0
                
                
                  Chromium (total)
                  96.8
                  39.6
                
                
                  Copper
                  418.0
                  220.0
                
                
                  Cyanide (total)
                  63.8
                  26.4
                
                
                  Ammonia (as N)
                  29,330.0
                  12,890.0
                
                
                  Fluoride
                  7,700.0
                  4,378.0
                
                
                  Total suspended solids
                  9,020.0
                  4,290.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Beryllium Carbonate Filtrate.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  263.800
                  118.000
                
                
                  Chromium (total)
                  94.380
                  38.610
                
                
                  Copper
                  407.600
                  214.500
                
                
                  Cyanide (total)
                  62.210
                  25.740
                
                
                  Ammonia (as N)
                  28,590.000
                  12,570.000
                
                
                  Fluoride
                  7,508.000
                  4,269.000
                
                
                  Total suspended
                  8,795.000
                  4,183.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Beryllium Hydroxide Filtrate.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced as beryllium
                
                
                  Beryllium
                  167.280
                  74.800
                
                
                  Chromium (Total)
                  59.840
                  24.480
                
                
                  Copper
                  258.400
                  136.000
                
                
                  Cyanide (Total)
                  39.440
                  16.320
                
                
                  Ammonia (as N)
                  18128.800
                  7969.600
                
                
                  Fluoride
                  4760.000
                  2706.400
                
                
                  Total Suspended Solids
                  5576.000
                  2652.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Beryllium Oxide Calcining Furnace Wet Air Pollution Control.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium oxide produced
                
                
                  Beryllium
                  324.000
                  145.000
                
                
                  Chromium (total)
                  116.000
                  47.470
                
                
                  Copper
                  501.000
                  263.700
                
                
                  Cyanide (total)
                  76.470
                  31.640
                
                
                  Ammonia (as N)
                  35,150.000
                  15,450.000
                
                
                  Fluoride
                  9,230.000
                  5,248.000
                
                
                  Total suspended solids
                  10,810.000
                  5,142.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Beryllium hydroxide supernatant.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced from scrap and residues as beryllium
                  
                
                
                  Beryllium
                  282.9
                  126.5
                
                
                  Chromium (total)
                  101.2
                  41.4
                
                
                  Copper
                  437.0
                  230.0
                
                
                  Cyanide (total)
                  66.7
                  27.6
                
                
                  Ammonia (as N)
                  30,660.0
                  13,480.0
                
                
                  Fluoride
                  160,308.0
                  71,201.0
                
                
                  Total suspended solids
                  9,430.0
                  4,485.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Process water.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                  
                
                
                  Beryllium
                  215.00
                  96.14
                
                
                  Chromium (total)
                  76.91
                  31.46
                
                
                  Copper
                  332.10
                  174.80
                
                
                  Cyanide (total)
                  50.69
                  20.98
                
                
                  Ammonia (as N)
                  23,300.00
                  10,240.00
                
                
                  Fluoride
                  6,118.00
                  3,479.00
                
                
                  Total suspended solids
                  7,167.00
                  3,409.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Fluoride furnace scrubber.
              
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                  
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Chip treatment wastewater.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium scrap chips treated
                  
                
                
                  Beryllium
                  9.533
                  4.263
                
                
                  Chromium (total)
                  3.410
                  1.395
                
                
                  Copper
                  14.730
                  7.750
                
                
                  Cyanide (total)
                  2.248
                  0.930
                
                
                  Ammonia (as N)
                  1,033.000
                  454.200
                
                
                  Fluoride
                  271.300
                  154.200
                
                
                  Total suspended solids
                  317.800
                  151.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Beryllium Pebble Plant Area Vent Wet Air Pollution Control.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                  
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1Within the range of 7.5 to 10.0 at all times.
              
              (k) Beryl Ore Gangue Dewatering.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                
                
                  Beryllium
                  1.283
                  0.574
                
                
                  Chromium (Total)
                  0.459
                  0.188
                
                
                  Copper
                  1.982
                  1.043
                
                
                  Cyanide (Total)
                  0.302
                  0.125
                
                
                  Ammonia (as N)
                  139.032
                  61.120
                
                
                  Fluoride
                  36.505
                  20.756
                
                
                  Total Suspended Solids
                  42.763
                  20.339
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Bertrandite Ore Gangue Dewatering.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of bertrandite ore processed
                
                
                  Beryllium
                  3.279
                  1.466
                
                
                  Chromium (Total)
                  1.173
                  0.480
                
                
                  Copper
                  5.064
                  2.665
                
                
                  Cyanide (Total)
                  0.773
                  0.320
                
                
                  Ammonia (as N)
                  355.245
                  156.169
                
                
                  Fluoride
                  93.275
                  53.034
                
                
                  Total Suspended Solids
                  109.265
                  51.968
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Beryl Ore Processing.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                
                
                  Beryllium
                  8.983
                  4.017
                
                
                  Chromium (Total)
                  3.213
                  1.315
                
                
                  Copper
                  13.876
                  7.303
                
                
                  Cyanide (Total)
                  2.118
                  0.876
                
                
                  Ammonia (as N)
                  973.490
                  427.956
                
                
                  Fluoride
                  255.605
                  145.330
                
                
                  Total Suspended Solids
                  299.423
                  142.409
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Aluminum Iron Sludge (AIS) Area Wastewater.
              
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  575.640
                  257.400
                
                
                  Chromium (Total)
                  205.920
                  84.240
                
                
                  Copper
                  889.200
                  468.000
                
                
                  Cyanide (Total)
                  135.720
                  56.160
                
                
                  Ammonia (as N)
                  62384.400
                  27424.800
                
                
                  Fluoride
                  16380.000
                  9313.200
                
                
                  Total Suspended Solids
                  19188.000
                  9126.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (o) Bertrandite Ore Leaching Scrubber.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                
                
                  Beryllium
                  1.859
                  0.831
                
                
                  Chromium (Total)
                  0.665
                  0.272
                
                
                  Copper
                  2.871
                  1.511
                
                
                  Cyanide (Total)
                  0.438
                  0.181
                
                
                  Ammonia (as N)
                  201.416
                  88.545
                
                
                  Fluoride
                  52.885
                  30.069
                
                
                  Total Suspended Solids
                  61.951
                  29.465
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (p) Bertrandite Ore Countercurrent and Decantation (CCD) Scrubber.
              
                BPT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                
                
                  Beryllium
                  0.124
                  0.056
                
                
                  Chromium (Total)
                  0.044
                  0.018
                
                
                  Copper
                  0.192
                  0.101
                
                
                  Cyanide (Total)
                  0.029
                  0.012
                
                
                  Ammonia (as N)
                  13.463
                  5.919
                
                
                  Fluoride
                  3.535
                  2.010
                
                
                  Total Suspended Solids
                  4.141
                  1.970
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38346, Sept. 20, 1985, as amended at 55 FR 31697, Aug. 3, 1990; 55 FR 36932, Sept. 7, 1990]
            
            
              § 421.153
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Solvent extraction raffinate from bertrandite ore.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from bertrandite ore as beryllium
                  
                
                
                  Beryllium
                  1,842.000
                  831.000
                
                
                  Chromium (total)
                  831.000
                  336.900
                
                
                  Copper
                  2,875.000
                  1,370.000
                
                
                  Cyanide (total)
                  449.200
                  179.700
                
                
                  Ammonia (as N)
                  299,400.000
                  131,600.000
                
                
                  Fluoride
                  78,610.000
                  44,700.000
                
              
              (b) Solvent extraction raffinate from beryl ore.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from beryl ore as beryllium
                  
                
                
                  Beryllium
                  180.4
                  81.4
                
                
                  Chromium (total)
                  81.4
                  33.0
                
                
                  Copper
                  281.6
                  134.2
                
                
                  Cyanide (total)
                  44.0
                  17.6
                
                
                  Ammonia (as N)
                  29,330.0
                  12,890.0
                
                
                  Fluoride
                  7,700.0
                  4,378.0
                
              
              (c) Beryllium carbonate filtrate.
              
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  175.900
                  79.370
                
                
                  Chromium (total)
                  79.370
                  32.180
                
                
                  Copper
                  274.600
                  130.800
                
                
                  Cyanide (total)
                  42.900
                  17.160
                
                
                  Ammonia (as N)
                  28,590.000
                  12,570.000
                
                
                  Fluoride
                  7,508.000
                  4,269.000
                
              
              (d) Beryllium Hydroxide Filtrate.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced as beryllium
                
                
                  Beryllium
                  111.520
                  50.320
                
                
                  Chromium (Total)
                  50.320
                  20.400
                
                
                  Copper
                  174.080
                  82.960
                
                
                  Cyanide (Total)
                  27.200
                  10.880
                
                
                  Ammonia (as N)
                  18128.800
                  7969.600
                
                
                  Fluoride
                  4760.000
                  2706.400
                
              
              (e) Beryllium oxide calcining furnace wet air pollution control.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium oxide produced
                
                
                  Beryllium
                  216.20
                  97.57
                
                
                  Chromium (total)
                  97.57
                  39.56
                
                
                  Copper
                  337.50
                  160.90
                
                
                  Cyanide (total)
                  52.74
                  21.10
                
                
                  Ammonia (as N)
                  35,150.00
                  15,450.00
                
                
                  Fluoride
                  9,230.00
                  5,248.00
                
              
              (f) Beryllium hydroxide supernatant.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced from scrap and residues as beryllium
                
                
                  Beryllium
                  188.6
                  85.1
                
                
                  Chromium (total)
                  85.1
                  34.5
                
                
                  Copper
                  294.4
                  140.3
                
                
                  Cyanide (total)
                  46.0
                  18.4
                
                
                  Ammonia (as N)
                  30,660.0
                  13,480.0
                
                
                  Fluoride
                  160,308.0
                  71,201.0
                
              
              (g) Process water.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                
                
                  Beryllium
                  143.30
                  64.68
                
                
                  Chromium (total)
                  64.68
                  26.22
                
                
                  Copper
                  223.70
                  106.60
                
                
                  Cyanide (total)
                  34.96
                  13.98
                
                
                  Ammonia (as N)
                  23,300.00
                  10,240.00
                
                
                  Fluoride
                  6,118.00
                  3,479.00
                
              
              (h) Fluoride furnace scrubber.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (i) Chip treatment wastewater.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium scrap chips treated
                
                
                  Beryllium
                  6.355
                  2.868
                
                
                  
                  Chromium (total)
                  2.868
                  1.163
                
                
                  Copper
                  9.920
                  4.728
                
                
                  Cyanide (total)
                  1.550
                  0.620
                
                
                  Ammonia (as N)
                  1,033.000
                  454.200
                
                
                  Fluoride
                  271.300
                  154.200
                
              
              (j) Beryllium pebble plant area vent wet air pollution control.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (k) Beryl Ore Gangue Dewatering.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                  
                
                
                  Beryllium
                  0.855
                  0.386
                
                
                  Chromium (Total)
                  0.386
                  0.156
                
                
                  Copper
                  1.335
                  0.636
                
                
                  Cyanide (Total)
                  0.209
                  0.083
                
                
                  Ammonia (as N)
                  139.032
                  61.120
                
                
                  Fluoride
                  36.505
                  20.756
                
              
              (l) Bertrandite Ore Gangue Dewatering.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of bertrandite ore processed
                
                
                  Beryllium
                  2.185
                  0.986
                
                
                  Chromium (Total)
                  0.986
                  0.400
                
                
                  Copper
                  3.411
                  1.626
                
                
                  Cyanide (Total)
                  0.533
                  0.213
                
                
                  Ammonia (as N)
                  355.245
                  156.169
                
                
                  Fluoride
                  93.275
                  53.034
                
              
              (m) Beryl Ore Processing.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                
                
                  Beryllium
                  5.988
                  2.702
                
                
                  Chromium (Total)
                  2.702
                  1.095
                
                
                  Copper
                  9.348
                  4.455
                
                
                  Cyanide (Total)
                  1.461
                  0.584
                
                
                  Ammonia (as N)
                  973.490
                  427.956
                
                
                  Fluoride
                  255.605
                  145.330
                
              
              (n) Alumium Iron Sludge (AIS) Area Wastewater.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  383.760
                  173.160
                
                
                  Chromium (Total)
                  173.160
                  70.200
                
                
                  Copper
                  599.040
                  285.480
                
                
                  Cyanide (Total)
                  93.600
                  37.440
                
                
                  Ammonia (as N)
                  62384.400
                  27424.800
                
                
                  Fluoride
                  16380.000
                  9313.200
                
              
              (o) Bertrandite Ore Leaching Scrubber.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                
                
                  Beryllium
                  1.239
                  0.559
                
                
                  Chromium (Total)
                  0.559
                  0.227
                
                
                  Copper
                  1.934
                  0.922
                
                
                  Cyanide (Total)
                  0.302
                  0.121
                
                
                  Ammonia (as N)
                  201.416
                  88.545
                
                
                  Fluoride
                  52.885
                  30.069
                
              
              
              (p) Bertrandite Ore Countercurrent and Decantation (CCD) Scrubber.
              
                BAT Limitations for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                
                
                  Beryllium
                  0.083
                  0.037
                
                
                  Chromium (Total)
                  0.037
                  0.015
                
                
                  Copper
                  0.129
                  0.062
                
                
                  Cyanide (Total)
                  0.020
                  0.008
                
                
                  Ammonia (as N)
                  13.463
                  5.919
                
                
                  Fluoride
                  3.535
                  2.010
                
              
              [50 FR 38346, Sept. 20, 1985, as amended at 55 FR 31698, Aug. 3, 1990]
            
            
              § 421.154
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Solvent extraction raffinate from bertrandite ore.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds million pounds) of beryllium carbonate produced from bertrandite ore as beryllium
                
                
                  Beryllium
                  1,842.000
                  831.000
                
                
                  Chromium (total)
                  831.000
                  336.900
                
                
                  Copper
                  2,875.000
                  1,370.000
                
                
                  Cyanide (total)
                  449.200
                  179.700
                
                
                  Ammonia (as N)
                  299,400.000
                  131,600.000
                
                
                  Fluoride
                  78,610.000
                  44,700.000
                
                
                  Total Suspended solids
                  33,690.000
                  26,950.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Solvent extraction raffinate from beryl ore.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from beryl ore as beryllium
                
                
                  Beryllium
                  180.4
                  81.4
                
                
                  Chromium (total)
                  81.4
                  33.0
                
                
                  Copper
                  281.6
                  134.2
                
                
                  Cyanide (total)
                  44.0
                  17.6
                
                
                  Ammonia (as N)
                  29,330.0
                  12,890.0
                
                
                  Fluoride
                  7,700.0
                  4,378.0
                
                
                  Total Suspended solids
                  3,300.0
                  2,640.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Beryllium carbonate filtrate.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  175.900
                  79.370
                
                
                  Chromium (total)
                  79.370
                  32.180
                
                
                  Copper
                  274.600
                  130.800
                
                
                  Cyanide (total)
                  42.900
                  17.160
                
                
                  Ammonia (as N)
                  28,590.000
                  12,579.000
                
                
                  Fluoride
                  7,508.000
                  4,269.000
                
                
                  Total Suspended solids
                  3,218.000
                  2,574.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Beryllium hydroxide filtrate.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced as beryllium
                
                
                  Beryllium
                  111.520
                  50.320
                
                
                  Chromium (Total)
                  50.320
                  20.400
                
                
                  Copper
                  174.080
                  82.960
                
                
                  Cyanide (Total)
                  27.200
                  10.880
                
                
                  Ammonia (as N)
                  18128.800
                  7969.600
                
                
                  Fluoride
                  4760.000
                  2706.400
                
                
                  Total Suspended Solids
                  2040.000
                  1632.000
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (e) Beryllium oxide calcining furnace wet air pollution control.
              
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium oxide produced
                
                
                  Beryllium
                  216.20
                  97.57
                
                
                  Chromium (total)
                  95.57
                  39.56
                
                
                  Copper
                  337.50
                  160.90
                
                
                  Cyanide (total)
                  52.74
                  21.10
                
                
                  Ammonia (as N)
                  35,150.00
                  15,450.00
                
                
                  Fluoride
                  9,230.00
                  5,248.00
                
                
                  Total suspended solids
                  3,956.00
                  3,164.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Beryllium hydroxide supernatant.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced from scrap and residues as beryllium
                
                
                  Beryllium
                  188.6
                  85.1
                
                
                  Chromium (total)
                  85.1
                  34.5
                
                
                  Copper
                  294.4
                  140.3
                
                
                  Cyanide (total)
                  46.0
                  18.4
                
                
                  Ammonia (as N)
                  30,660.0
                  13,480.0
                
                
                  Fluoride
                  160,308.0
                  71,201.0
                
                
                  Total Suspended solids
                  3,450.0
                  2,760.0
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Process water.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                
                
                  Beryllium
                  143.30
                  64.68
                
                
                  Chromium (total)
                  64.68
                  26.22
                
                
                  Copper
                  223.70
                  106.60
                
                
                  Cyanide (total)
                  34.96
                  13.98
                
                
                  Ammonia (as N)
                  23,300.00
                  10,240.00
                
                
                  Fluoride
                  6,118.00
                  3,479.00
                
                
                  Total suspended solids
                  2,622.00
                  2,098.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Fluoride furnace scrubber.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Chip treatment wastewater.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium scrap chips treated
                
                
                  Beryllium
                  6.355
                  2.868
                
                
                  Chromium (total)
                  2.868
                  1.163
                
                
                  Copper
                  9.920
                  4.728
                
                
                  Cyanide (total)
                  1.550
                  0.620
                
                
                  Ammonia (as N)
                  1,033.000
                  454.200
                
                
                  Fluoride
                  271.300
                  154.200
                
                
                  Total suspended solids
                  116.300
                  93.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Beryllium pebble plant area vent wet air pollution control.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium pebbles produced
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Beryl Ore Gangue Dewatering.
              
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                
                
                  Beryllium
                  0.855
                  0.386
                
                
                  Chromium (Total)
                  0.386
                  0.156
                
                
                  Copper
                  1.335
                  0.636
                
                
                  Cyanide (Total)
                  0.209
                  0.083
                
                
                  Ammonia (as N)
                  139.032
                  61.120
                
                
                  Fluoride
                  36.505
                  20.756
                
                
                  Total Suspended Solids
                  15.645
                  12.516
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Bertrandite Ore Gangue Dewatering.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of bertrandite ore processed
                
                
                  Beryllium
                  2.185
                  0.986
                
                
                  Chromium (Total)
                  0.986
                  0.400
                
                
                  Copper
                  3.411
                  1.626
                
                
                  Cyanide (Total)
                  0.533
                  0.213
                
                
                  Ammonia (as N)
                  355.245
                  156.169
                
                
                  Fluoride
                  93.275
                  53.034
                
                
                  Total Suspended Solids
                  39.975
                  31.980
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Beryl Ore Processing.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                
                
                  Beryllium
                  5.988
                  2.702
                
                
                  Chromium (Total)
                  2.702
                  1.095
                
                
                  Copper
                  9.348
                  4.455
                
                
                  Cyanide (Total)
                  1.461
                  0.584
                
                
                  Ammonia (as N)
                  973.490
                  427.956
                
                
                  Fluoride
                  255.605
                  145.330
                
                
                  Total Suspended Solids
                  109.545
                  87.636
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Aluminum Iron Sludge (AIS) Area Wastewater.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total beryllium carbonate produced as beryllium
                  
                
                
                  Beryllium
                  383.760
                  173.160
                
                
                  Chromium (Total)
                  173.160
                  70.200
                
                
                  Copper
                  599.040
                  285.480
                
                
                  Cyanide (Total)
                  93.600
                  37.440
                
                
                  Ammonia (as N)
                  62384.400
                  27424.800
                
                
                  Fluoride
                  16380.000
                  9313.200
                
                
                  Total Suspended Solids
                  7020.000
                  5616.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (o) Bertrandite Ore Leaching Scrubber.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                  
                
                
                  Beryllium
                  1.239
                  0.559
                
                
                  Chromium (Total)
                  0.559
                  0.227
                
                
                  Copper
                  1.934
                  0.922
                
                
                  Cyanide (Total)
                  0.302
                  0.121
                
                
                  Ammonia (as N)
                  201.416
                  88.545
                
                
                  Fluoride
                  52.885
                  30.069
                
                
                  Total Suspended Solids
                  22.665
                  18.132
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (p) Bertrandite Ore Countercurrent and Decantation (CCD) Scrubber.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                  
                
                
                  Beryllium
                  0.083
                  0.037
                
                
                  Chromium (Total)
                  0.037
                  0.015
                
                
                  Copper
                  0.129
                  0.062
                
                
                  Cyanide (Total)
                  0.020
                  0.008
                
                
                  Ammonia (as N)
                  13.463
                  5.919
                
                
                  Fluoride
                  3.535
                  2.010
                
                
                  Total Suspended Solids
                  1.515
                  1.212
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38346, Sept. 20, 1985, as amended at 55 FR 31699, Aug. 3, 1990]
            
            
              
              § 421.155
              [Reserved]
            
            
              § 421.156
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary beryllium process wastewater introduced into a POTW shall not exceed the following values:
              (a) Solvent extraction raffinate from bertrandite ore.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from bertrandite ore as beryllium
                
                
                  Beryllium
                  1,842.000
                  831.000
                
                
                  Chromium (total)
                  831.000
                  336.900
                
                
                  Copper
                  2,875.000
                  1,370.000
                
                
                  Cyanide (total)
                  449.200
                  179.700
                
                
                  Ammonia (as N)
                  299,400.000
                  131.600.000
                
                
                  Fluoride
                  78,610.000
                  44,700.000
                
              
              (b) Solvent extraction raffinate from beryl ore.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced from beryl ore as beryllium
                
                
                  Beryllium
                  180.4
                  81.4
                
                
                  Chromium (total)
                  81.4
                  33.0
                
                
                  Copper
                  281.6
                  134.2
                
                
                  Cyanide (total)
                  44.0
                  17.6
                
                
                  Ammonia (as N)
                  29.330.0
                  12,890.0
                
                
                  Fluoride
                  7,700.0
                  4,378.0
                
              
              (c) Beryllium carbonate filtrate.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  175.900
                  79.370
                
                
                  Chromium (total)
                  79.370
                  32.180
                
                
                  Copper
                  274.600
                  130.800
                
                
                  Cyanide (total)
                  42.900
                  17.160
                
                
                  Ammonia (as N)
                  28,590.000
                  12,570.000
                
                
                  Fluoride
                  7,508.000
                  4,269,000
                
              
              (d) Beryllium Hydroxide Filtrate.
              
                NSPS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced as beryllium
                  
                
                
                  Beryllium
                  111.510
                  50.320
                
                
                  Chromium (Total)
                  50.320
                  20.400
                
                
                  Copper
                  174.080
                  82.960
                
                
                  Cyanide (Total)
                  27.200
                  10.880
                
                
                  Ammonia (as N)
                  18128.800
                  7969.600
                
                
                  Fluoride
                  4760.000
                  2706.400
                
              
              (e) Beryllium oxide calcining furnace wet air pollution control.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium oxide produced
                
                
                  Beryllium
                  216.20
                  97.57
                
                
                  Chromium (total)
                  97.57
                  39.56
                
                
                  Copper
                  337.50
                  160.90
                
                
                  Cyanide (total)
                  52.74
                  21.10
                
                
                  Ammonia (as N)
                  35,150.00
                  15,450.00
                
                
                  Fluoride
                  9,230.00
                  5,248.00
                
              
              (f) Beryllium hydroxide supernatant
              
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryllium hydroxide produced from scrap and residues as beryllium
                
                
                  Beryllium
                  188.6
                  85.1
                
                
                  Chromium (total)
                  85.1
                  34.5
                
                
                  Copper
                  294.4
                  140.3
                
                
                  Cyanide (total)
                  46.0
                  18.4
                
                
                  Ammonia (as N)
                  30,660.0
                  13,480.0
                
                
                  Fluoride
                  160,308.0
                  71,201.0
                
              
              (g) Process water.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg pounds per million pounds of beryllium pebbles produced
                
                
                  Beryllium
                  143.30
                  64.68
                
                
                  Chromium (total)
                  64.68
                  26.22
                
                
                  Copper
                  223.70
                  106.60
                
                
                  Cyanide (total)
                  34.96
                  13.98
                
                
                  Ammonia (as N)
                  23,300.00
                  10,240.00
                
                
                  Fluoride
                  6,118.00
                  3,479.00
                
              
              (h) Fluoride furnace scrubber.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg pounds per million pounds of beryllium pebbles produced
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (i) Chip treatment wastewater.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg pounds per million pounds of beryllium scrap chips treated
                
                
                  Beryllium
                  6.355
                  2.868
                
                
                  Chromium (total)
                  2.868
                  1.163
                
                
                  Copper
                  9.920
                  4.728
                
                
                  Cyanide (total)
                  1.550
                  0.620
                
                
                  Ammonia (as N)
                  1,033.000
                  454.200
                
                
                  Fluoride
                  271.300
                  154.200
                
              
              (j) Beryllium pebble plant area vent wet air pollution control
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg pounds per million pounds of beryllium pebbles produced
                
                
                  Beryllium
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (k) Beryl Ore Gangue Dewatering.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                  
                
                
                  Beryllium
                  0.855
                  0.386
                
                
                  Chromium (Total)
                  0.386
                  0.156
                
                
                  Copper
                  1.335
                  0.636
                
                
                  Cyanide (Total)
                  0.209
                  0.083
                
                
                  Ammonia (as N)
                  139.032
                  61.120
                
                
                  Fluoride
                  36.505
                  20.756
                
              
              (l) Bertrandite Ore Gangue Dewatering.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of bertrandite ore processed
                  
                
                
                  Beryllium
                  2.185
                  0.986
                
                
                  Chromium (Total)
                  0.986
                  0.400
                
                
                  Copper
                  3.411
                  1.626
                
                
                  Cyanide (Total)
                  0.533
                  0.213
                
                
                  
                  Ammonia (as N)
                  355.245
                  156.169
                
                
                  Fluoride
                  93.275
                  53.034
                
              
              (m) Beryl Ore Processing.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of beryl ore processed
                  
                
                
                  Beryllium
                  5.988
                  2.702
                
                
                  Chromium (Total)
                  2.702
                  1.095
                
                
                  Copper
                  9.348
                  4.455
                
                
                  Cyanide (Total)
                  1.461
                  0.584
                
                
                  Ammonia (as N)
                  973.490
                  427.956
                
                
                  Fluoride
                  255.605
                  145.330
                
              
              (n) Aluminum Iron Sludge (AIS) Area Wastewater.
              
                PSNS for the Primary Berryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total beryllium carbonate produced as beryllium
                
                
                  Beryllium
                  383.760
                  173.160
                
                
                  Chromium (Total)
                  173.160
                  70.200
                
                
                  Copper
                  599.040
                  285.480
                
                
                  Cyanide (Total)
                  93.600
                  37.440
                
                
                  Ammonia (as N)
                  62384.400
                  27424.800
                
                
                  Fluoride
                  16380.000
                  9313.200
                
              
              (o) Bertrandite Ore Leaching Scrubber.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                
                
                  Beryllium
                  1.239
                  0.559
                
                
                  Chromium (Total)
                  0.559
                  0.227
                
                
                  Copper
                  1.934
                  0.922
                
                
                  Cyanide (Total)
                  0.302
                  0.121
                
                
                  Ammonia (as N)
                  201.416
                  88.545
                
                
                  Fluoride
                  52.885
                  30.069
                
              
              (p) Bertrandite Ore Countercurrent and Decantation (CCD) Scrubber.
              
                PSNS for the Primary Beryllium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg of bertrandite ore processed
                
                
                  Beryllium
                  0.083
                  0.037
                
                
                  Chromium (Total)
                  0.037
                  0.015
                
                
                  Copper
                  0.129
                  0.062
                
                
                  Cyanide (Total)
                  0.020
                  0.008
                
                
                  Ammonia (as N)
                  13.463
                  5.919
                
                
                  Fluoride
                  3.535
                  2.010
                
              
              [50 FR 38346, Sept. 20, 1985, as amended at 55 FR 31700, Aug. 3, 1990]
            
            
              § 421.157
              [Reserved]
            
          
          
            Subpart P—Primary and Secondary Germanium and Gallium Subcategory
            
              Source:
              50 FR 38350, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.180
              Applicability: Description of the primary and secondary germanium and gallium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of germanium or gallium from primary and secondary germanium and gallium facilities.
            
            
              § 421.181
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.182
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Still liquor.
              
              
                BPT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  131.700
                  58.590
                
                
                  Lead
                  26.460
                  12.600
                
                
                  Zinc
                  91.980
                  38.430
                
                
                  Fluoride
                  2,205.000
                  1,254.000
                
                
                  Total suspended solids
                  2,583.000
                  1,229.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Chlorinator wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  27.530
                  12.250
                
                
                  Lead
                  5.531
                  2.634
                
                
                  Zinc
                  19.230
                  8.034
                
                
                  Fluoride
                  461.000
                  262.100
                
                
                  Total suspended solids
                  540.000
                  256.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Germanium hydrolysis filtrate.
              
                BPT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium hydrolyzed
                
                
                  Arsenic
                  39.440
                  17.550
                
                
                  Lead
                  7.925
                  3.774
                
                
                  Zinc
                  27.550
                  11.510
                
                
                  Fluoride
                  660.500
                  375.500
                
                
                  Total suspended solids
                  773.700
                  368.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Acid wash and rinse water.
              
                BPT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium washed
                
                
                  Arsenic
                  325.500
                  144.800
                
                
                  Lead
                  65.400
                  31.140
                
                
                  Zinc
                  227.400
                  94.990
                
                
                  Fluoride
                  5,450.000
                  3,099.000
                
                
                  Total suspended solids
                  6,385.000
                  3,037.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Gallium hydrolysis filtrate.
              
                BPT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium hydrolyzed
                
                
                  Arsenic
                  70.450
                  31.350
                
                
                  Lead
                  14.160
                  6.742
                
                
                  Zinc
                  49.220
                  20.560
                
                
                  Fluoride
                  1,180.000
                  670.800
                
                
                  Total suspended solids
                  1,382.000
                  657.300
                
                
                  pH
                  (1)
                  
                    1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Solvent extraction raffinate.
              
                BPT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium produced by solvent extraction
                
                
                  Arsenic
                  39.330
                  17.500
                
                
                  Lead
                  7.904
                  3.764
                
                
                  Zinc
                  27.480
                  11.480
                
                
                  Fluoride
                  658.700
                  374.500
                
                
                  Total suspended solids
                  771.600
                  367.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              
              § 421.183
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Still liquor.
              
                BAT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  131.700
                  58.590
                
                
                  Lead
                  26.460
                  12.600
                
                
                  Zinc
                  91.980
                  38.430
                
                
                  Fluoride
                  2,205.000
                  1,254.000
                
              
              (b) Chlorinator wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  27.530
                  12.250
                
                
                  Lead
                  5.531
                  2.634
                
                
                  Zinc
                  19.230
                  8.034
                
                
                  Fluoride
                  461.000
                  262.100
                
              
              (c) Germanium hydrolysis filtrate.
              
                BAT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium hydrolyzed
                
                
                  Arsenic
                  39.440
                  17.550
                
                
                  Lead
                  7.925
                  3.774
                
                
                  Zinc
                  27.550
                  11.510
                
                
                  Fluoride
                  660.500
                  375.500
                
              
              (d) Acid wash and rinse water.
              
                BAT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium washed
                
                
                  Arsenic
                  325.50
                  144.80
                
                
                  Lead
                  65.40
                  31.14
                
                
                  Zinc
                  227.40
                  94.99
                
                
                  Fluoride
                  5,450.00
                  3,099.00
                
              
              (e) Gallium hydrolysis filtrate.
              
                BAT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium hydrolyzed
                
                
                  Arsenic
                  70.450
                  31.350
                
                
                  Lead
                  14.160
                  6.742
                
                
                  Zinc
                  49.220
                  20.560
                
                
                  Fluoride
                  1,180.000
                  670.800
                
              
              (f) Solvent extraction raffinate.
              
                BAT Limitations for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium produced by solvent extraction
                
                
                  Arsenic
                  39.330
                  17.500
                
                
                  Lead
                  7.904
                  3.764
                
                
                  Zinc
                  27.480
                  11.480
                
                
                  Fluoride
                  658.700
                  374.500
                
              
            
            
              
              § 421.184
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Still liquor.
              
                NSPS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  131.70
                  58.59
                
                
                  Lead
                  26.46
                  12.60
                
                
                  Zinc
                  91.98
                  38.43
                
                
                  Fluoride
                  2,205.00
                  1,254.00
                
                
                  Total suspended solids
                  2,583.00
                  1,229.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Chlorinator wet air pollution control.
              
                NSPS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  27.530
                  12.250
                
                
                  Lead
                  5.531
                  2.634
                
                
                  Zinc
                  19.230
                  8.034
                
                
                  Fluoride
                  461.000
                  262.100
                
                
                  Total suspended solids
                  540.000
                  256.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Germanium hydrolysis filtrate.
              
                NSPS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for 1 one day
                  Maximum for monthly average
                
                
                  
                  mg/kg pounds per million pounds) of germanium hydrolyzed
                
                
                  Arsenic
                  39.440
                  17.550
                
                
                  Lead
                  7.925
                  3.774
                
                
                  Zinc
                  27.550
                  11.510
                
                
                  Fluoride
                  660.500
                  375.500
                
                
                  Total suspended solids
                  773.700
                  368.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Acid wash and rinse water.
              
                NSPS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium washed
                
                
                  Arsenic
                  325.50
                  144.80
                
                
                  Lead
                  65.40
                  31.14
                
                
                  Zinc
                  227.40
                  94.99
                
                
                  Fluoride
                  5,450.00
                  3,099.00
                
                
                  Total suspended solids
                  6,385.00
                  3,037.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Gallium hydrolysis filtrate.
              
                NSPS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium hydrolyzed
                
                
                  Arsenic
                  70.450
                  31.350
                
                
                  Lead
                  14.160
                  6.742
                
                
                  Zinc
                  49.220
                  20.560
                
                
                  Fluoride
                  1,180.000
                  670.800
                
                
                  Total suspended solids
                  1,382.000
                  657.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Solvent extraction raffinate.
              
                NSPS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium produced by solvent extraction
                
                
                  Arsenic
                  39.330
                  17.500
                
                
                  Lead
                  7.904
                  3.764
                
                
                  Zinc
                  27.480
                  11.480
                
                
                  Fluoride
                  658.700
                  374.500
                
                
                  Total suspended solids
                  771.600
                  367.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.185
              Pretreatment standards for existing sources.

              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary and secondary germanium and gallium process wastewater introduced into a POTW must not exceed the following values:
              (a) Still liquor.
              
                PSES for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  131.70
                  58.59
                
                
                  Lead
                  26.46
                  12.60
                
                
                  Zinc
                  91.98
                  38.43
                
                
                  Fluoride
                  2,205.00
                  1,254.00
                
              
              (b) Chlorinator wet air pollution control.
              
                PSES for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium chlorinated
                
                
                  Arsenic
                  27.530
                  12.250
                
                
                  Lead
                  5.531
                  2.634
                
                
                  Zinc
                  19.230
                  8.034
                
                
                  Fluoride
                  461.000
                  262.100
                
              
              (c) Germanium hydrolysis filtrate.
              
                PSES for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium hydrolyzed
                
                
                  Arsenic
                  39.440
                  17.550
                
                
                  Lead
                  7.925
                  3.774
                
                
                  Zinc
                  27.550
                  11.510
                
                
                  Fluoride
                  660.500
                  375.500
                
              
              (d) Acid wash and rinse water.
              
                PSES for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of germanium washed
                
                
                  Arsenic
                  325.50
                  144.80
                
                
                  Lead
                  65.40
                  31.14
                
                
                  Zinc
                  227.40
                  94.99
                
                
                  Fluoride
                  5,450.00
                  3,099.00
                
              
              (e) Gallium hydrolysis filtrate.
              
                PSES for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium hydrolyzed
                
                
                  Arsenic
                  70.450
                  31.350
                
                
                  Lead
                  14.160
                  6.742
                
                
                  Zinc
                  49.220
                  20.560
                
                
                  Fluoride
                  1,180.000
                  670.800
                
              
              (f) Solvent extraction raffinate.
              
                PSES for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium produced by solvent extraction
                
                
                  Arsenic
                  39.330
                  17.500
                
                
                  Lead
                  7.904
                  3.764
                
                
                  Zinc
                  27.480
                  11.480
                
                
                  Fluoride
                  658.700
                  374.500
                
              
            
            
              § 421.186
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary and secondary germanium and gallium process wastewater introduced into a POTW shall not exceed the following values:
              (a) Still Liquor.
              
              
                PSNS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds of germanium chlorinated
                
                
                  Arsenic
                  131.70
                  58.59
                
                
                  Lead
                  26.46
                  12.60
                
                
                  Zinc
                  91.98
                  38.43
                
                
                  Fluoride
                  2,205.00
                  1,254.00
                
              
              (b) Chlorinator Wet Air Pollution Control.
              
                PSNS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds of germanium chlorinated
                
                
                  Arsenic
                  27.530
                  12.250
                
                
                  Lead
                  5.531
                  2.634
                
                
                  Zinc
                  19.230
                  8.034
                
                
                  Fluoride
                  461.000
                  262.100
                
              
              (c) Germanium Hydrolysis Filtrate.
              
                PSNS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds of germanium hydrolyzed
                
                
                  Arsenic
                  39.440
                  17.550
                
                
                  Lead
                  7.925
                  3.774
                
                
                  Zinc
                  27.550
                  11.510
                
                
                  Fluoride
                  660.500
                  375.500
                
              
              (d) Acid Wash and Rinse Water.
              
                PSNS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds of germanium washed
                
                
                  Arsenic
                  325.50
                  144.80
                
                
                  Lead
                  65.40
                  31.14
                
                
                  Zinc
                  227.40
                  94.99
                
                
                  Fluoride
                  5,450.00
                  3,099.00
                
              
              (e) Gallium Hydrolysis Filtrate.
              
                PSNS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium hydrolyzed
                
                
                  Arsenic
                  70.450
                  31.350
                
                
                  Lead
                  14.160
                  6.742
                
                
                  Zinc
                  49.220
                  20.560
                
                
                  Fluoride
                  1,180.000
                  670.800
                
              
              (f) Solvent Extraction Raffinate.
              
                PSNS for the Primary and Secondary Germanium and Gallium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of gallium produced by solvent extraction
                
                
                  Arsenic
                  39.330
                  17.500
                
                
                  Lead
                  7.904
                  3.764
                
                
                  Zinc
                  27.480
                  11.480
                
                
                  Fluoride
                  658.700
                  374.500
                
              
            
            
              § 421.187
              [Reserved]
            
          
          
            Subpart Q—Secondary Indium Subcategory
            
              Source:
              50 FR 38353, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.190
              Applicability: Description of the secondary indium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of indium at secondary indium facilities processing spent electrolyte solutions and scrap indium metal raw materials.
            
            
              § 421.191
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              §§ 421.192-421.193
              [Reserved]
            
            
              § 421.194
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Displacement Supernatant.
              
              
                NSPS for the Secondary Indium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of indium metal produced
                
                
                  Cadmium
                  2.105
                  0.929
                
                
                  Lead
                  2.600
                  1.238
                
                
                  Zinc
                  9.037
                  3.776
                
                
                  Indium
                  2.724
                  1.114
                
                
                  Total suspended solids
                  253.800
                  120.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Spent Electrolyte.
              
                NSPS for the Secondary Indium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode indium produced
                
                
                  Cadmium
                  12.170
                  5.370
                
                
                  Lead
                  15.040
                  7.160
                
                
                  Zinc
                  52.270
                  21.840
                
                
                  Indium
                  15.750
                  6.444
                
                
                  Total suspended solids
                  1,468.000
                  698.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.195
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary indium process wastewater introduced into a POTW must not exceed the following values:
              (a) Displacement Supernatant.
              
                PSES for the Secondary Indium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of indium metal produced
                
                
                  Cadmium
                  2.105
                  0.929
                
                
                  Lead
                  2.600
                  1.238
                
                
                  Zinc
                  9.037
                  3.776
                
                
                  Indium
                  2.724
                  1.114
                
              
              (b) Spent Electrolyte.
              
                PSES for the Secondary Indium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode indium produced
                
                
                  Cadmium
                  12.170
                  5.370
                
                
                  Lead
                  15.040
                  7.160
                
                
                  Zinc
                  52.270
                  21.840
                
                
                  Indium
                  15.750
                  6.444
                
              
            
            
              § 421.196
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary indium process wastewater introduced into a POTW should not exceed the following values:
              (a) Displacement Supernatant.
              
                PSNS for the Secondary Indium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of indium metal produced
                
                
                  Cadimum
                  2.105
                  0.929
                
                
                  Lead
                  2.600
                  1.238
                
                
                  Zinc
                  9.037
                  3.776
                
                
                  Indium
                  2.724
                  1.114
                
              
              (b) Spent Electrolyte.
              
                PSNS for the Secondary Indium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode indium produced
                
                
                  Cadmium
                  12.170
                  5.370
                
                
                  Lead
                  15.040
                  7.160
                
                
                  Zinc
                  52.270
                  21.840
                
                
                  Indium
                  15.750
                  6.444
                
              
            
            
              
              § 421.197
              [Reserved]
            
          
          
            Subpart R—Secondary Mercury Subcategory
            
              Source:
              50 FR 38354, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.200
              Applicability: Description of the secondary mercury subcategory.
              The provision of this subpart are applicable to discharges resulting from the production of mercury from secondary mercury facilities processing recycled mercuric oxide batteries and other mercury containing scrap raw materials.
            
            
              § 421.201
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              §§ 421.202-421.203
              [Reserved]
            
            
              § 421.204
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Spent battery electrolyte.
              
                NSPS for the Secondary Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury produced from batteries
                
                
                  Lead
                  0.030
                  0.014
                
                
                  Mercury
                  0.016
                  0.006
                
                
                  Total suspended solids
                  1.590
                  1.272
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Acid wash and rinse water.
              
                NSPS for the Secondary Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury washed and rinsed
                
                
                  Lead
                  0.00056
                  0.00026
                
                
                  Mercury
                  0.00030
                  0.00012
                
                
                  Total suspended solids
                  0.03000
                  0.02400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Furnace wet air pollution control.
              
                NSPS for the Secondary Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury processed through furnace
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Mercury
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.205
              [Reserved]
            
            
              § 421.206
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary mercury process wastewater introduced into a POTW shall not exceed the following values:
              (a) Spent battery electrolyte.
              
                PSNS for the Secondary Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury produced from batteries
                
                
                  Lead
                  0.030
                  0.014
                
                
                  Mercury
                  0.016
                  0.006
                
              
              (b) Acid wash and rinse water.
              
              
                PSNS for the Secondary Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury washed and rinsed
                
                
                  Lead
                  0.00056
                  0.00026
                
                
                  Mercury
                  0.00030
                  0.00012
                
              
              (c) Furnance wet air pollution control.
              
                PSNS for the Secondary Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds of mercury processed through furnace
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Mercury
                  0.000
                  0.000
                
              
            
            
              § 421.207
              [Reserved]
            
          
          
            Subpart S—Primary Molybdenum and Rhenium Subcategory
            
              Source:
              50 FR 38355, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.210
              Applicability: Description of the primary molybdenum and rhenium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of molybdenum and rhenium facilities.
            
            
              § 421.211
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.212
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitation representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Molybdenum sulfide leachate.
              
                BPT Limitations for the Primary Molybdenum Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide leached
                
                
                  Arsenic
                  0.968
                  0.431
                
                
                  Lead
                  0.195
                  0.093
                
                
                  Nickle
                  0.889
                  0.588
                
                
                  Selenium
                  0.570
                  0.255
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  61.720
                  27.130
                
                
                  Fluoride
                  16.210
                  9.214
                
                
                  Total suspended solids
                  18.980
                  9.029
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Roaster SO2 scrubber.
              
                BPT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant of pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  3.509
                  1.561
                
                
                  Lead
                  0.705
                  0.336
                
                
                  Nickel
                  3.224
                  2.133
                
                
                  Selenium
                  2.065
                  0.924
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  223.800
                  98.390
                
                
                  Fluoride
                  58.770
                  33.410
                
                
                  Total suspended solids
                  68.840
                  32.740
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Molybdic oxide leachate.
              
                BPT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum contained in molybdic oxide leached
                
                
                  Arsenic
                  24.210
                  10.770
                
                
                  Lead
                  4.865
                  2.317
                
                
                  Nickel
                  22.240
                  14.710
                
                
                  Selenium
                  14.250
                  6.371
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  1,544.000
                  678.800
                
                
                  Fluoride
                  405.400
                  230.500
                
                
                  Total suspended solids
                  474.900
                  225.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              
              (d) Hydrogen reduction furnace scrubber.
              
                BPT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum metal powder produced
                
                
                  Arsenic
                  47.860
                  21.300
                
                
                  Lead
                  9.617
                  4.580
                
                
                  Nickel
                  43.970
                  29.080
                
                
                  Selenium
                  28.170
                  12.600
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  3,052.000
                  1,342.000
                
                
                  Fluoride
                  801.400
                  455.700
                
                
                  Total suspended solids
                  938.800
                  446.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Depleted rhenium scrubbing solution.
              
                BPT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  1.497
                  0.666
                
                
                  Lead
                  0.301
                  0.143
                
                
                  Nickel
                  1.375
                  0.909
                
                
                  Selenium
                  0.881
                  0.394
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  95.440
                  41.960
                
                
                  Fluoride
                  25.060
                  14.250
                
                
                  Total suspended solids
                  29.360
                  13.960
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38355, Sept. 20, 1985, as amended at 55 FR 31701, Aug. 3, 1990]
            
            
              § 421.213
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Molybdenum sulfide leachate.
              
                BAT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds million pounds) of molybdenum sulfide leached
                
                
                  Arsenic
                  0.644
                  0.287
                
                
                  Lead
                  0.130
                  0.060
                
                
                  Nickel
                  0.255
                  0.171
                
                
                  Selenium
                  0.380
                  0.171
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  61.720
                  27.130
                
                
                  Fluoride
                  16.210
                  9.214
                
              
              (b) Roaster SO2 scrubber.
              
                BAT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  2.334
                  1.041
                
                
                  Lead
                  0.470
                  0.218
                
                
                  Nickel
                  0.924
                  0.621
                
                
                  Selenium
                  1.377
                  0.621
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  223.800
                  98.390
                
                
                  Fluoride
                  58.770
                  33.410
                
              
              (c) Molybdic oxide leachate.
              
                BAT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of molybdenum contained in molybdic oxide leached
                
                
                  Arsenic
                  16.100
                  7.182
                
                
                  Lead
                  3.244
                  1.506
                
                
                  Nickel
                  6.371
                  4.286
                
                
                  Selenium
                  9.499
                  4.286
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  1,544.000
                  678.800
                
                
                  Fluoride
                  405.400
                  230.500
                
              
              (d) Hydrogen reduction furnace scrubber.
              
              
                BAT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of molybdenum metal powder produced
                
                
                  Arsenic
                  3.183
                  1.420
                
                
                  Lead
                  0.641
                  0.298
                
                
                  Nickel
                  1.260
                  0.847
                
                
                  Selenium
                  1.878
                  0.847
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  305.300
                  134.200
                
                
                  Fluoride
                  80.150
                  45.570
                
              
              (e) Depleted rhenium scrubbing solution.
              
                BAT Limitations for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per/million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  0.995
                  0.444
                
                
                  Lead
                  0.201
                  0.093
                
                
                  Nickel
                  0.394
                  0.265
                
                
                  Selenium
                  0.587
                  0.265
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  95.440
                  41.960
                
                
                  Fluoride
                  25.060
                  14.250
                
              
              [50 FR 38355, Sept. 20, 1985, as amended at 55 FR 31701, 31702, Aug. 3, 1990]
            
            
              § 421.214
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Molybdenum sulfide leachate.
              
                NSPS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide leached
                
                
                  Arsenic
                  0.644
                  0.287
                
                
                  Lead
                  0.130
                  0.060
                
                
                  Nickel
                  0.255
                  0.171
                
                
                  Selenium
                  0.380
                  0.171
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  61.720
                  27.130
                
                
                  Fluoride
                  16.210
                  9.214
                
                
                  Total suspended solids
                  6.945
                  5.556
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Roaster SO2 scrubber.
              
                NSPS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  2.334
                  1.041
                
                
                  Lead
                  0.470
                  0.218
                
                
                  Nickel
                  0.924
                  0.621
                
                
                  Selenium
                  1.377
                  0.621
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  223.800
                  98.390
                
                
                  Fluoride
                  58.770
                  33.410
                
                
                  Total suspended solids
                  25.190
                  20.150
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Molybdic oxide leachate.
              
                NSPS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum contained in molybdic oxide leached
                
                
                  Arsenic
                  16.100
                  7.182
                
                
                  Lead
                  3.244
                  1.506
                
                
                  Nickel
                  6.371
                  4.286
                
                
                  Selenium
                  9.499
                  4.286
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  1,544.000
                  678.800
                
                
                  Fluoride
                  405.400
                  230.500
                
                
                  Total suspended solids
                  173.800
                  139.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Hydrogen reduction furnace scrubber.
              
                NSPS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum metal powder produced
                
                
                  Arsenic
                  3.183
                  1.420
                
                
                  Lead
                  0.641
                  0.298
                
                
                  Nickel
                  1.260
                  0.847
                
                
                  Selenium
                  1.878
                  0.847
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  305.300
                  134.200
                
                
                  Fluoride
                  80.150
                  45.570
                
                
                  Total suspended solids
                  34.350
                  27.480
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              
              (e) Depleted rhenium scrubbing solution.
              
                NSPS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  0.995
                  0.444
                
                
                  Lead
                  0.201
                  0.093
                
                
                  Nickel
                  0.394
                  0.265
                
                
                  Selenium
                  0.587
                  0.265
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  95.440
                  41.960
                
                
                  Fluoride
                  25.060
                  14.250
                
                
                  Total suspended solids
                  10.740
                  8.592
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38355, Sept. 20, 1985, as amended at 55 FR 31702, Aug. 3, 1990]
            
            
              § 421.215
              [Reserved]
            
            
              § 421.216
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary molybdenum and rhenium process wastewater introduced into a POTW shall not exceed the following values:
              (a) Molybdenum sulfide leachate.
              
                PSNS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide leached
                
                
                  Arsenic
                  0.644
                  0.287
                
                
                  Lead
                  0.130
                  0.060
                
                
                  Nickel
                  0.255
                  0.171
                
                
                  Selenium
                  0.380
                  0.171
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  61.720
                  27.130
                
                
                  Fluoride
                  16.210
                  9.214
                
              
              (b) Roaster SO2 scrubber.
              
                PSNS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  2.334
                  1.041
                
                
                  Lead
                  0.470
                  0.218
                
                
                  Nickel
                  0.924
                  0.621
                
                
                  Selenium
                  1.377
                  0.621
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  223.800
                  98.390
                
                
                  Fluoride
                  58.770
                  33.410
                
              
              (c) Molybdic oxide leachate.
              
                PSNS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum contained in molybdic oxide leached
                
                
                  Arsenic
                  16.100
                  7.182
                
                
                  Lead
                  3.244
                  1.506
                
                
                  Nickel
                  6.371
                  4.286
                
                
                  Selenium
                  9.499
                  4.286
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  1,544.000
                  678.800
                
                
                  Fluoride
                  405.400
                  230.500
                
              
              (d) Hydrogen reduction furnace scrubber.
              
                PSNS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum metal powder produced
                
                
                  Arsenic
                  3.183
                  1.420
                
                
                  Lead
                  0.641
                  0.298
                
                
                  Nickel
                  1.260
                  0.847
                
                
                  Selenium
                  1.878
                  0.847
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  305.300
                  134.200
                
                
                  Fluoride
                  80.150
                  45.570
                
              
              (e) Depleted rhenium scrubbing solution.
              
              
                PSNS for the Primary Molybdenum and Rhenium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum sulfide roasted
                
                
                  Arsenic
                  0.995
                  0.444
                
                
                  Lead
                  0.201
                  0.093
                
                
                  Nickel
                  0.394
                  0.265
                
                
                  Selenium
                  0.587
                  0.265
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved].
                
                
                  Ammonia (as N)
                  95.440
                  41.960
                
                
                  Fluoride
                  25.060
                  14.250
                
              
              [50 FR 38355, Sept. 20, 1985, as amended at 55 FR 31702, 31703, Aug. 3, 1990]
            
            
              § 421.217
              [Reserved]
            
          
          
            Subpart T—Secondary Molybdenum and Vanadium Subcategory
            
              Source:
              50 FR 38357, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.220
              Applicability: Description of the secondary molybdenum and vanadium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of molybdenum or vanadium by secondary molybdenum and vanadium facilities.
            
            
              § 421.221
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.222
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Leach tailings.
              
                BPT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  40.778
                  18.145
                
                
                  Chromium
                  8.585
                  3.512
                
                
                  Lead
                  8.195
                  3.902
                
                
                  Nickel
                  37.460
                  24.779
                
                
                  Iron
                  23.410
                  11.902
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  8078.000
                  3551.000
                
                
                  Total Suspended Solids
                  799.950
                  380.460
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Molybdenum filtrate solvent extraction raffinate.
              
                BPT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  121.720
                  54.162
                
                
                  Chromium
                  25.625
                  10.483
                
                
                  Lead
                  24.460
                  11.648
                
                
                  Nickel
                  111.819
                  73.964
                
                
                  Iron
                  69.887
                  35.526
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  24114.000
                  10600.000
                
                
                  Total Suspended Solids
                  2387.800
                  1135.660
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Vanadium decomposition wet air pollution control.
              
                BPT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of vanadium produced by decomposition
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Molybdenum drying wet air pollution control.
              
                BPT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum produced
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Pure Grade Molybdenum.
              
                BPT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure molybdenum produced
                
                
                  Arsenic
                  48.655
                  21.650
                
                
                  Chromium
                  10.243
                  4.190
                
                
                  Lead
                  9.778
                  4.656
                
                
                  Nickel
                  44.698
                  29.566
                
                
                  Iron
                  27.936
                  14.201
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  9638.000
                  4237.000
                
                
                  Total Suspended Solids
                  954.480
                  453.960
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38357, Sept. 20, 1985, as amended at 55 FR 31703, Aug. 3, 1990]
            
            
              § 421.223
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Leach Tailings.
              
                BAT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  27.120
                  12.097
                
                
                  Chromium
                  7.219
                  2.927
                
                
                  Lead
                  5.463
                  2.536
                
                
                  Nickel
                  10.731
                  7.219
                
                
                  Iron
                  23.413
                  11.902
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  8078.000
                  3551.000
                
              
              (b) Molybdenum filtrate solvent extraction raffinate.
              
                BAT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                  
                
                
                  Arsenic
                  80.952
                  36.108
                
                
                  Chronium
                  21.548
                  8.736
                
                
                  Lead
                  16.306
                  7.571
                
                
                  Nickel
                  32.031
                  21.548
                
                
                  Iron
                  69.887
                  35.526
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  24114.000
                  10600.000
                
              

              (c) Vanadium decomposition wet air pollution control.
              
              
                BAT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of vanadium produced by decomposition
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (d) Molybdenum drying wet air pollution control.
              
                BAT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum produced
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (e) Pure Grade Molybdenum.
              
                BAT Limitations for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure molybdenum produced
                
                
                  Arsenic
                  32.359
                  14.434
                
                
                  Chromium
                  8.614
                  3.492
                
                
                  Lead
                  6.518
                  3.026
                
                
                  Nickel
                  12.804
                  8.614
                
                
                  Iron
                  27.936
                  14.201
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  9638.000
                  4237.000
                
              
              [50 FR 38357, Sept. 20, 1985, as amended at 55 FR 31703, 31704, Aug. 3, 1990]
            
            
              § 421.224
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Leach tailings.
              
                NSPS for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  27.120
                  12.097
                
                
                  Chromium
                  7.219
                  2.927
                
                
                  Lead
                  5.463
                  2.536
                
                
                  Nickel
                  10.731
                  7.219
                
                
                  Iron
                  23.413
                  11.902
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  8078.000
                  3551.000
                
                
                  Total Suspended Solids
                  292.665
                  234.132
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Molybdenum filtrate solvent extraction raffinate.
              
                NSPS for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  80.952
                  36.108
                
                
                  Chromium
                  21.548
                  8.736
                
                
                  Lead
                  16.306
                  7.571
                
                
                  Nickel
                  32.031
                  21.548
                
                
                  Iron
                  69.887
                  35.526
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  24114.000
                  10600.000
                
                
                  Total Suspended Solids
                  873.585
                  698.868
                  
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Vanadium decomposition wet air pollution control.
              
                NSPS for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum and vanadium produced
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Molybdenum drying wet air pollution control.
              
                NSPS for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum and vanadium produced
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Pure Grade Molybdenum.
              
                NSPS for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure molybdenum produced
                
                
                  Arsenic
                  32.359
                  14.434
                
                
                  Chromium
                  8.614
                  3.492
                
                
                  Lead
                  6.518
                  3.026
                
                
                  Nickel
                  12.804
                  8.614
                
                
                  Iron
                  27.936
                  14.201
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  9638.000
                  4237.000
                
                
                  Total Suspended Solids
                  349.200
                  279.360
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38357, Sept. 20, 1985, as amended at 55 FR 31704, Aug. 3, 1990]
            
            
              § 421.225
              [Reserved]
            
            
              § 421.226
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary molybdenum and vanadium process wastewater introduced into a POTW shall not exceed the following values:
              (a) Leach tailings.
              
                PSNS for the Secondary Molybdenum and Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  27.120
                  12.097
                
                
                  Chromium
                  7.219
                  2.927
                
                
                  Lead
                  5.463
                  2.536
                
                
                  Nickel
                  10.731
                  7.219
                
                
                  Iron
                  23.413
                  11.902
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  8078.000
                  3551.000
                
              
              (b) Molybdenum filtrate solvent extraction raffinate.
              
                PSNS for the Secondary Molybdenum And Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of technical grade molybdenum plus vanadium plus pure grade molybdenum produced
                
                
                  Arsenic
                  80.952
                  36.108
                
                
                  Chromium
                  21.548
                  8.736
                
                
                  Lead
                  16.306
                  7.571
                
                
                  Nickel
                  32.031
                  21.548
                
                
                  Iron
                  69.887
                  35.526
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  24114.000
                  10600.000
                
              
              (c) Vanadium decomposition wet air pollution control.
              
                PSNS for the Secondary Molybdenum and Vandadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) vanadium produced by decomposition
                  
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (d) Molybdenum drying wet air pollution control.
              
                PSNS for the Secondary Molybdenum and Vandadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of molybdenum produced
                  
                
                
                  Arsenic
                  0.000
                  0.000
                
                
                  Chromium
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Iron
                  0.000
                  0.000
                
                
                  Molybdenum
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (e) Pure Grade Molybdenum.
              
                PSNS for the Secondary Molybdenum And Vanadium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure molybdenum produced
                
                
                  Arsenic
                  32.359
                  14.434
                
                
                  Chromium
                  8.614
                  3.492
                
                
                  Lead
                  6.518
                  3.026
                
                
                  Nickel
                  12.804
                  8.614
                
                
                  Iron
                  27.936
                  14.201
                
                
                  Molybdenum
                  [Reserved]
                  [Reserved]
                
                
                  Ammonia (as N)
                  9638.000
                  4237.000
                
              
              [50 FR 38357, Sept. 20, 1985, as amended at 55 FR 31704, 31705 Aug. 3, 1990]
            
            
              § 421.227
              [Reserved]
            
          
          
            Subpart U—Primary Nickel and Cobalt Subcategory
            
              Source:
              50 FR 38359, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.230
              Applicability: Description of the primary nickel and cobalt subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of nickel or cobalt by primary nickel and cobalt facilities processing ore concentrate raw materials.
            
            
              § 421.231
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.232
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Raw Material dust control.
              
                BPT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper, nickel, and cobalt in the crushed raw material
                  
                
                
                  Copper
                  0.146
                  0.077
                
                
                  Nickel
                  0.148
                  0.098
                
                
                  Ammonia (as N)
                  10.260
                  4.512
                
                
                  Cobalt
                  0.016
                  0.007
                
                
                  Total suspended solids
                  3.157
                  1.502
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Nickel wash water.
              
                BPT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel powder washed
                
                
                  Copper
                  0.064
                  0.034
                
                
                  
                  Nickel
                  0.065
                  0.043
                
                
                  Ammonia (as N)
                  4.515
                  1.985
                
                
                  Cobalt
                  0.007
                  0.003
                
                
                  Total suspended solids
                  1.389
                  0.660
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Nickel reduction decant.
              
                BPT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel produced
                
                
                  Copper
                  24.120
                  12.700
                
                
                  Nickel
                  24.370
                  16.120
                
                
                  Ammonia (as N)
                  1,692.000
                  743.900
                
                
                  Cobalt
                  2.666
                  1.143
                
                
                  Total suspended solids
                  520.500
                  247.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Cobalt reduction decant.
              
                BPT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  40.660
                  21.400
                
                
                  Nickel
                  41.080
                  27.180
                
                
                  Ammonia (as N)
                  2,852.000
                  1,254.000
                
                
                  Cobalt
                  4.494
                  1.926
                
                
                  Total suspended solids
                  877.300
                  417.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.233
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Raw material dust control.
              
                BAT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper, nickel, and cobalt in the crushed raw material
                
                
                  Copper
                  0.099
                  0.047
                
                
                  Nickel
                  0.042
                  0.028
                
                
                  Ammonia (as N)
                  10.260
                  4.512
                
                
                  Cobalt
                  0.011
                  0.005
                
              
              (b) Nickel wash water.
              
                BAT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel powder washed
                
                
                  Copper
                  0.043
                  0.021
                
                
                  Nickel
                  0.019
                  0.013
                
                
                  Ammonia (as N)
                  4.515
                  1.985
                
                
                  Cobalt
                  0.005
                  0.002
                
              
              (c) Nickel reduction decant.
              
                BAT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel produced
                
                
                  Copper
                  16.250
                  7.744
                
                
                  Nickel
                  6.982
                  4.697
                
                
                  Ammonia (as N)
                  1,692.000
                  743.900
                
                
                  Cobalt
                  1.777
                  0.889
                
              
              (d) Cobalt reduction decant.
              
                BAT Limitations for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  27.390
                  13.050
                
                
                  Nickel
                  11.770
                  7.917
                
                
                  Ammonia (as N)
                  2,852.000
                  1,254.000
                
                
                  Cobalt
                  2.996
                  1.498
                
              
              [50 FR 38359, Sept. 20, 1985; 50 FR 41144, Oct. 9, 1985]
            
            
              
              § 421.234
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Raw Material Dust Control.
              
                NSPS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper, nickel, and cobalt in the crushed raw material
                
                
                  Copper
                  0.099
                  0.047
                
                
                  Nickel
                  0.042
                  0.028
                
                
                  Ammonia (as N)
                  10.260
                  4.512
                
                
                  Cobalt
                  0.011
                  0.005
                
                
                  Total suspended solids
                  1.155
                  0.924
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Nickel wash water.
              
                NSPS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel powder washed
                
                
                  Copper
                  0.043
                  0.021
                
                
                  Nickel
                  0.019
                  0.013
                
                
                  Ammonia (as N)
                  4.515
                  1.985
                
                
                  Cobalt
                  0.005
                  0.002
                
                
                  Total suspended solids
                  0.508
                  0.406
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Nickel reduction decant.
              
                NSPS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel produced
                
                
                  Copper
                  16.250
                  7.744
                
                
                  Nickel
                  6.982
                  4.697
                
                
                  Ammonia (as N)
                  1,692.000
                  743.900
                
                
                  Cobalt
                  1.777
                  0.889
                
                
                  Total suspended solids
                  190.400
                  152.300
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Cobalt reduction decant.
              
                NSPS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  27.390
                  13.050
                
                
                  Nickel
                  11.770
                  7.917
                
                
                  Ammonia (as N)
                  2,852.000
                  1,254.000
                
                
                  Cobalt
                  2.996
                  1.498
                
                
                  Total suspended solids
                  321.000
                  256.800
                
                
                  pH
                  
                    1
                  
                  
                    1
                  
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.235
              [Reserved]
            
            
              § 421.236
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with a 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary nickel and cobalt process wastewater introduced into a POTW shall not exceed the following values:
              (a) Raw material dust control.
              
                PSNS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of copper, nickel, and cobalt in the crushed raw material
                
                
                  Copper
                  0.099
                  0.047
                
                
                  Nickel
                  0.042
                  0.028
                
                
                  Ammonia (as N)
                  10.260
                  4.512
                
                
                  Cobalt
                  0.011
                  0.005
                
              
              (b) Nickel wash water.
              
                PSNS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of nickel powder washed
                
                
                  Copper
                  0.043
                  0.021
                
                
                  Nickel
                  0.019
                  0.013
                
                
                  Ammonia (as N)
                  4.515
                  1.985
                
                
                  Cobalt
                  0.005
                  0.002
                
              
              
              (c) Nickel reduction decant.
              
                PSNS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) nickel produced
                
                
                  Copper
                  16.250
                  7.744
                
                
                  Nickel
                  6.982
                  4.697
                
                
                  Ammonia (as N)
                  1,692.000
                  743.900
                
                
                  Cobalt
                  1.777
                  0.889
                
              
              (d) Cobalt reduction decant.
              
                PSNS for the Primary Nickel and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  27.390
                  13.050
                
                
                  Nickel
                  11.770
                  7.917
                
                
                  Ammonia (as N)
                  2,852.000
                  1,254.000
                
                
                  Cobalt
                  2.996
                  1.498
                
              
            
            
              § 421.237
              [Reserved]
            
          
          
            Subpart V—Secondary Nickel Subcategory
            
              Source:
              50 FR 38360, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.240
              Applicability: Description of the secondary nickel subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of nickel by secondary nickel facilities processing slag, spent acids, or scrap metal raw materials.
            
            
              § 421.241
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR 401 shall apply to this subpart.
            
            
              §§ 421.242-421.243
              [Reserved]
            
            
              § 421.244
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Slag reclaim tailings.
              
                NSPS for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of slag input to reclaim process
                
                
                  Chromium (total)
                  5.653
                  2.313
                
                
                  Copper
                  24.410
                  12.850
                
                
                  Nickel
                  24.670
                  16.320
                
                
                  Total suspended solids
                  526.800
                  250.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Acid reclaim leaching filtrate.
              
                NSPS for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of acid reclaim nickel produced
                
                
                  Chromium (total)
                  2.198
                  0.899
                
                
                  Copper
                  9.491
                  4.995
                
                
                  Nickel
                  9.590
                  6.344
                
                
                  Total suspended solids
                  204.800
                  97.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Acid reclaim leaching belt filter backwash.
              
                NSPS for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of acid reclaim nickel produced
                
                
                  Chromium (total)
                  0.528
                  0.216
                
                
                  Copper
                  2.278
                  1.199
                
                
                  Nickel
                  2.302
                  1.523
                
                
                  Total suspended solids
                  49.160
                  23.380
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.245
              Pretreatment standards for existing sources.

              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary nickel process wastewater introduced into a POTW must not exceed the following values:
              (a) Slag reclaim tailings.
              
                PSES for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of slag input to reclaim process
                
                
                  Chromium (total)
                  5.653
                  2.313
                
                
                  Copper
                  24.410
                  12.850
                
                
                  Nickel
                  24.670
                  16.320
                
              
              (b) Acid reclaim leaching filtrate.
              
                PSES for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of acid reclaim nickel produced
                
                
                  Chromium (total)
                  2.198
                  0.899
                
                
                  Copper
                  9.491
                  4.995
                
                
                  Nickel
                  9.590
                  6.344
                
              
              (c) Acid reclaim leaching belt filter backwash
              
                PSES for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of acid reclaim nickel produced
                
                
                  Chromium (total)
                  0.528
                  0.216
                
                
                  Copper
                  2.278
                  1.199
                
                
                  Nickel
                  2.302
                  1.523
                
              
            
            
              § 421.246
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary nickel process wastewater introduced into a POTW shall not exceed the following values:
              (a) Slag reclaim tailings.
              
                PSNS for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of slag input to reclaim process
                
                
                  Chromium (total)
                  5.653
                  2.313
                
                
                  Copper
                  24.410
                  12.850
                
                
                  Nickel
                  24.670
                  16.320
                
              
              (b) Acid reclaim leaching filtrate.
              
                PSNS for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of acid reclaim nickel produced
                
                
                  Chromium (total)
                  2.198
                  0.899
                
                
                  Copper
                  9.491
                  4.995
                
                
                  Nickel
                  9.590
                  6.344
                
              
              (c) Acid reclaim leaching belt filter backwash.
              
                PSNS for the Secondary Nickel Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of acid reclaim nickel produced
                
                
                  Chromium (total)
                  0.528
                  0.216
                
                
                  Copper
                  2.278
                  1.199
                
                
                  Nickel
                  2.302
                  1.523
                
              
            
            
              § 421.247
              [Reserved]
            
          
          
            Subpart W—Primary Precious Metals and Mercury Subcategory
            
              Source:
              50 FR 38361, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.250
              Applicability: Description of the primary precious metals and mercury subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of gold, silver, or mercury by primary precious metals and mercury facilities.
            
            
              
              § 421.251
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.252
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Smelter wet air pollution control.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold and silver smelted
                
                
                  Lead
                  0.546
                  0.260
                
                
                  Mercury
                  0.325
                  0.130
                
                
                  Silver
                  0.533
                  0.221
                
                
                  Zinc
                  1.898
                  0.793
                
                
                  Gold
                  0.130
                  
                
                
                  Oil and grease
                  26.000
                  15.600
                
                
                  Total suspended solids
                  53.300
                  25.350
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Silver chloride reduction spent solution.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant of pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver reduced in solution
                
                
                  Lead
                  0.168
                  0.080
                
                
                  Mercury
                  0.100
                  0.040
                
                
                  Silver
                  0.164
                  0.068
                
                
                  Zinc
                  0.584
                  0.244
                
                
                  Gold
                  0.040
                  
                
                
                  Oil and grease
                  8.000
                  4.800
                
                
                  Total suspended solids
                  16.400
                  7.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Electrolytic cells wet air pollution control.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold refined electrolytically
                
                
                  Lead
                  83.160
                  39.600
                
                
                  Mercury
                  49.500
                  19.800
                
                
                  Silver
                  81.180
                  33.660
                
                
                  Zinc
                  289.100
                  120.800
                
                
                  Gold
                  19.800
                  
                
                
                  Oil and grease
                  3,960.000
                  2,376.000
                
                
                  Total suspended solids
                  8,118.000
                  3,861.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Electrolyte preparation wet air pollution control.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver in electrolyte produced
                
                
                  Lead
                  0.021
                  0.010
                
                
                  Mercury
                  0.013
                  0.005
                
                
                  Silver
                  0.021
                  0.009
                
                
                  Zinc
                  0.073
                  0.031
                
                
                  Gold
                  0.005
                  
                
                
                  Oil and Grease
                  1.000
                  0.600
                
                
                  Total suspended solids
                  2.050
                  0.975
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Calciner wet air pollution control.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  78.200
                  37.240
                
                
                  Mercury
                  46.550
                  18.620
                
                
                  Silver
                  76.340
                  31.650
                
                
                  Zinc
                  271.900
                  113.600
                
                
                  Gold
                  18.600
                  
                
                
                  Oil and Grease
                  3,724.000
                  2,234.000
                
                
                  Total suspended solids
                  7,634.000
                  3,631.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Calcine quench water.
              
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  7.392
                  3.520
                
                
                  Mercury
                  4.400
                  1.760
                
                
                  Silver
                  7.216
                  2.992
                
                
                  Zinc
                  25.700
                  10.740
                
                
                  Gold
                  1.760
                  
                
                
                  Oil and Grease
                  352.000
                  211.200
                
                
                  Total suspended solids
                  721.600
                  343.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Calciner stack gas contact cooling water.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  1.743
                  0.830
                
                
                  Mercury
                  1.038
                  0.415
                
                
                  Silver
                  1.702
                  0.706
                
                
                  Zinc
                  6.059
                  2.532
                
                
                  Gold
                  0.415
                  
                
                
                  Oil and Grease
                  83.000
                  49.800
                
                
                  Total suspended solids
                  170.200
                  80.930
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Condenser blowdown.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  5.796
                  2.760
                
                
                  Mercury
                  3.450
                  1.380
                
                
                  Silver
                  5.658
                  2.346
                
                
                  Zinc
                  20.150
                  8.418
                
                
                  Gold
                  1.380
                  
                
                
                  Oil and Grease
                  276.000
                  165.600
                
                
                  Total suspended solids
                  565.800
                  269.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Mercury cleaning bath water.
              
                BPT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  0.588
                  0.280
                
                
                  Mercury
                  0.350
                  0.140
                
                
                  Silver
                  0.574
                  0.238
                
                
                  Zinc
                  2.044
                  0.854
                
                
                  Gold
                  0.140
                  
                
                
                  Oil and Grease
                  28.000
                  16.800
                
                
                  Total suspended solids
                  57.400
                  27.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.253
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Smelter wet air pollution control.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold and silver smelted
                
                
                  Lead
                  0.364
                  0.169
                
                
                  Mercury
                  0.195
                  0.078
                
                
                  Silver
                  0.377
                  0.156
                
                
                  Zinc
                  1.326
                  0.546
                
                
                  Gold
                  0.130
                  
                
              
              (b) Silver chloride reduction spent solution.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver reduced in solution
                
                
                  Lead
                  0.112
                  0.052
                
                
                  Mercury
                  0.060
                  0.024
                
                
                  Silver
                  0.116
                  0.048
                
                
                  Zinc
                  0.408
                  0.168
                
                
                  
                  Gold
                  0.040
                  
                
              
              (c) Electrolytic cells wet air pollution control.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold refined electrolytically
                
                
                  Lead
                  5.544
                  2.574
                
                
                  Mercury
                  2.970
                  1.188
                
                
                  Silver
                  5.742
                  2.376
                
                
                  Zinc
                  20.200
                  8.316
                
                
                  Gold
                  1.980
                  
                
              
              (d) Electrolyte preparation wet air pollution control.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver in electrolyte produced
                
                
                  Lead
                  0.014
                  0.007
                
                
                  Mercury
                  0.008
                  0.003
                
                
                  Silver
                  0.015
                  0.006
                
                
                  Zinc
                  0.051
                  0.021
                
                
                  Gold
                  0.005
                  
                
              
              (e) Calciner Wet Air Pollution Control.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  6.160
                  2.860
                
                
                  Mercury
                  3.300
                  1.320
                
                
                  Silver
                  6.380
                  2.640
                
                
                  Zinc
                  22.440
                  9.240
                
                
                  Gold
                  2.200
                  
                
              
              (f) Calcine quench water.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  4.928
                  2.288
                
                
                  Mercury
                  2.640
                  1.056
                
                
                  Silver
                  5.104
                  2.112
                
                
                  Zinc
                  17.950
                  7.392
                
                
                  Gold
                  1.760
                  
                
              
              (g) Calciner stack gas contact cooling water.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  1.162
                  0.540
                
                
                  Mercury
                  0.623
                  0.249
                
                
                  Silver
                  1.204
                  0.498
                
                
                  Zinc
                  4.233
                  1.743
                
                
                  Gold
                  0.415
                  
                
              
              (h) Condenser blowdown.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  3.864
                  1.794
                
                
                  Mercury
                  2.070
                  0.828
                
                
                  Silver
                  4.002
                  1.656
                
                
                  Zinc
                  14.080
                  5.796
                
                
                  Gold
                  1.380
                  
                
              
              (i) Mercury cleaning bath water.
              
                BAT Limitations for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  0.392
                  0.182
                
                
                  Mercury
                  0.210
                  0.084
                
                
                  Silver
                  0.406
                  0.168
                
                
                  Zinc
                  1.428
                  0.588
                
                
                  
                  Gold
                  0.140
                  
                
              
            
            
              § 421.254
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Smelter wet air pollution control.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold and silver smelted
                
                
                  Lead
                  0.364
                  0.169
                
                
                  Mercury
                  0.195
                  0.078
                
                
                  Silver
                  0.377
                  0.156
                
                
                  Zinc
                  1.326
                  0.546
                
                
                  Gold
                  0.130
                  
                
                
                  Oil and Grease
                  13.000
                  13.000
                
                
                  Total suspended solids
                  19.500
                  15.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Silver chloride reduction spent solution.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver reduced in solution
                
                
                  Lead
                  0.112
                  0.052
                
                
                  Mercury
                  0.060
                  0.024
                
                
                  Silver
                  0.116
                  0.048
                
                
                  Zinc
                  0.408
                  0.168
                
                
                  Gold
                  0.040
                  
                
                
                  Oil and Grease
                  4.000
                  4.000
                
                
                  Total suspended solids
                  6.000
                  4.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Electrolytic cells wet air pollution control.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold refined electrolytically
                
                
                  Lead
                  5.544
                  2.574
                
                
                  Mercury
                  2.970
                  1.188
                
                
                  Silver
                  5.742
                  2.376
                
                
                  Zinc
                  20.200
                  8.316
                
                
                  Gold
                  1.980
                  
                
                
                  Oil and Grease
                  198.000
                  198.000
                
                
                  Total suspended solids
                  297.000
                  237.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Electrolyte preparation wet air pollution control.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver in electrolyte produced
                
                
                  Lead
                  0.014
                  0.007
                
                
                  Mercury
                  0.008
                  0.003
                
                
                  Silver
                  0.015
                  0.006
                
                
                  Zinc
                  0.051
                  0.021
                
                
                  Gold
                  0.005
                  
                
                
                  Oil and Grease
                  0.500
                  0.500
                
                
                  Total suspended solids
                  0.750
                  0.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Calciner wet air pollution control.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  6.160
                  2.860
                
                
                  Mercury
                  3.300
                  1.320
                
                
                  Silver
                  6.380
                  2.640
                
                
                  Zinc
                  22.440
                  9.240
                
                
                  Gold
                  2.200
                  
                
                
                  Oil and Grease
                  220.000
                  220.000
                
                
                  Total suspended solids
                  330.000
                  264.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Calcine quench water.
              
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  4.928
                  2.288
                
                
                  Mercury
                  2.640
                  1.056
                
                
                  Silver
                  5.104
                  2.112
                
                
                  Zinc
                  17.950
                  7.392
                
                
                  Gold
                  1.760
                  
                
                
                  Oil and Grease
                  176.000
                  176.000
                
                
                  Total suspended solids
                  264.000
                  211.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Calciner stack gas contract cooling water.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) or mercury condensed
                
                
                  Lead
                  1.162
                  0.540
                
                
                  Mercury
                  0.623
                  0.249
                
                
                  Silver
                  1.204
                  0.498
                
                
                  Zinc
                  4.233
                  1.743
                
                
                  Gold
                  0.415
                  
                
                
                  Oil and Grease
                  41.500
                  41.500
                
                
                  Total suspended solids
                  62.250
                  49.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Condenser blowdown.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  3.864
                  1.794
                
                
                  Mercury
                  2.070
                  0.828
                
                
                  Silver
                  4.002
                  1.656
                
                
                  Zinc
                  14.080
                  5.796
                
                
                  Gold
                  1.380
                  
                
                
                  Oil and Grease
                  138.000
                  138.000
                
                
                  Total suspended solids
                  207.000
                  165.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Mercury cleaning bath water.
              
                NSPS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of Mercury condensed
                
                
                  Lead
                  0.392
                  0.182
                
                
                  Mercury
                  0.210
                  0.084
                
                
                  Silver
                  0.406
                  0.168
                
                
                  Zinc
                  1.428
                  0.588
                
                
                  Gold
                  0.140
                  
                
                
                  Oil and Grease
                  14.000
                  14.000
                
                
                  Total suspended solids
                  21.000
                  16.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38361, Sept. 20, 1985; 50 FR 41144, Oct. 9, 1985]
            
            
              § 421.255
              [Reserved]
            
            
              § 421.256
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary precious metals and mercury process wastewater introduced into a POTW shall not exceed the following values:
              (a) Smelter wet air pollution control.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold and silver smelted
                
                
                  Lead
                  0.364
                  0.169
                
                
                  Mercury
                  0.195
                  0.078
                
                
                  Silver
                  0.377
                  0.156
                
                
                  Zinc
                  1.326
                  0.546
                
                
                  Gold
                  0.130
                  
                
              
              (b) Silver chloride reduction spent solution.
              
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver reduced in solution
                
                
                  Lead
                  0.112
                  0.052
                
                
                  Mercury
                  0.060
                  0.024
                
                
                  Silver
                  0.116
                  0.048
                
                
                  Zinc
                  0.408
                  0.168
                
                
                  Gold
                  0.040
                  
                
              
              (c) Electrolytic cells wet air pollution control.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold refined electrolytically
                
                
                  Lead
                  5.544
                  2.574
                
                
                  Mercury
                  2.970
                  1.188
                
                
                  Silver
                  5.742
                  2.376
                
                
                  Zinc
                  20.200
                  8.316
                
                
                  Gold
                  1.980
                  
                
              
              (d) Electrolyte preparation wet air pollution control.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of silver in electrolyte produced
                
                
                  Lead
                  0.014
                  0.007
                
                
                  Mercury
                  0.008
                  0.003
                
                
                  Silver
                  0.015
                  0.006
                
                
                  Zinc
                  0.051
                  0.021
                
                
                  Gold
                  0.005
                  
                
              
              (e) Calciner wet air pollution control.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  6.160
                  2.860
                
                
                  Mercury
                  3.300
                  1.320
                
                
                  Silver
                  6.380
                  2.640
                
                
                  Zinc
                  22.440
                  9.240
                
                
                  Gold
                  2.200
                  
                
              
              (f) Calcine quench water.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  4.928
                  2.288
                
                
                  Mercury
                  2.640
                  1.056
                
                
                  Silver
                  5.104
                  2.112
                
                
                  Zinc
                  17.950
                  7.392
                
                
                  Gold
                  1.760
                  
                
              
              (g) Calciner stack gas contact cooling water.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  1.162
                  0.540
                
                
                  Mercury
                  0.623
                  0.249
                
                
                  Silver
                  1.204
                  0.498
                
                
                  Zinc
                  4.233
                  1,743
                
                
                  Gold
                  0.415
                  
                
              
              (h) Condenser blowdown.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  3.864
                  1.794
                
                
                  Mercury
                  2.070
                  0.828
                
                
                  Silver
                  4.002
                  1.656
                
                
                  Zinc
                  14.080
                  5.656
                
                
                  Gold
                  1.380
                  
                
              
              (i) Mercury cleaning bath water.
              
                PSNS for the Primary Precious Metals and Mercury Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mercury condensed
                
                
                  Lead
                  0.392
                  0.182
                
                
                  Mercury
                  0.210
                  0.084
                
                
                  Silver
                  0.406
                  0.168
                
                
                  
                  Zinc
                  1.428
                  0.588
                
                
                  Gold
                  0.140
                  
                
              
            
            
              § 421.257
              [Reserved]
            
          
          
            Subpart X—Secondary Precious Metals Subcategory
            
              Source:
              50 FR 38365, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.260
              Applicability: Description of the secondary precious metals subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of precious metals at secondary precious metals facilities.
            
            
              § 421.261
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term precious metals shall mean gold, platinum, palladium, rhodium, iridium, osmium, and ruthenium.
              (c) The term Combined Metals, shall mean the total of gold, platinum and palladium.
              [50 FR 38365, Sept. 20, 1985, as amended at 55 FR 31705, Aug. 3, 1990]
            
            
              § 421.262
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Furnace wet air pollution control.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, incinerated or smelted
                
                
                  Copper
                  136.400
                  71.800
                
                
                  Cyanide (total)
                  20.820
                  8.616
                
                
                  Zinc
                  104.800
                  43.800
                
                
                  Ammonia (as N)
                  9,571.000
                  4,207.000
                
                
                  Combined metals
                  21.54
                  
                
                
                  Total suspended solids
                  2,944.000
                  1,400.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Raw material granulation.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metal in the granulated raw material
                
                
                  Copper
                  12.050
                  6.340
                
                
                  Cyanide (total)
                  1.839
                  0.761
                
                
                  Zinc
                  9.256
                  3.867
                
                
                  Ammonia (as N)
                  845.100
                  371.500
                
                
                  Combined metals
                  1.902
                  
                
                
                  Total suspended solids
                  259.900
                  123.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Spent plating solutions.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/liter of spent plating solution used as a raw material
                
                
                  Copper
                  1.900
                  1.000
                
                
                  Cyanide (total)
                  0.290
                  0.120
                
                
                  Zinc
                  1.460
                  0.610
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
                
                  Combined metals
                  0.300
                  
                
                
                  Total suspended solids
                  41.000
                  19.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Spent cyanide stripping solutions.
              
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by cyanide stripping
                
                
                  Copper
                  7.030
                  3.700
                
                
                  Cyanide (total)
                  1.073
                  0.444
                
                
                  Zinc
                  5.402
                  2.257
                
                
                  Ammonia (as N)
                  493.200
                  216.800
                
                
                  Combined metals
                  1.110
                  
                
                
                  Total suspended solids
                  151.700
                  72.150
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Refinery wet air pollution control. 2
                
              
              
                
                  2 This allowance applies to either acid or alkaline wet air pollution control scrubbers. If both acid and alkaline wet air pollution control scrubbers are present in a particular facility the same allowance applies to each.
              
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  39.900
                  21.000
                
                
                  Cyanide (total)
                  6.090
                  2.520
                
                
                  Zinc
                  30.660
                  12.810
                
                
                  Ammonia (as N)
                  2,799.000
                  1,231.000
                
                
                  Combined metals
                  6.300
                  
                
                
                  Total suspended solids
                  861.000
                  409.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at alltimes.
              
              (f) Gold solvent extraction raffinate and wash water.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by solvent extraction
                
                
                  Copper
                  1.197
                  0.630
                
                
                  Cyanide (total)
                  0.183
                  0.076
                
                
                  Zinc
                  0.920
                  0.384
                
                
                  Ammonia (as N)
                  83.980
                  36.920
                
                
                  Combined metals
                  0.189
                  
                
                
                  Total suspended solids
                  25.830
                  12.290
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Gold spent electrolyte.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by electrolysis
                
                
                  Copper
                  0.017
                  0.009
                
                
                  Cyanide (total)
                  0.003
                  0.001
                
                
                  Zinc
                  0.103
                  0.005
                
                
                  Ammonia (as N)
                  1.160
                  0.510
                
                
                  Combined metals
                  0.003
                  
                
                
                  Total suspended solids
                  0.357
                  0.170
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Gold precipitation and filtration.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold precipitated
                
                
                  Copper
                  8.360
                  4.400
                
                
                  Cyanide (total)
                  1.276
                  0.528
                
                
                  Zinc
                  6.424
                  2.684
                
                
                  Ammonia (as N)
                  586.500
                  257.800
                
                
                  Combined metals
                  1.320
                  
                
                
                  Total suspended solids
                  180.400
                  85.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Platinum precipitation and filtration.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of platinum precipitated
                
                
                  Copper
                  9.880
                  5.200
                
                
                  Cyanide (total)
                  1.508
                  0.624
                
                
                  Zinc
                  7.592
                  3.172
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
                
                  Combined metals
                  1.560
                  
                
                
                  Total suspended solids
                  213.200
                  101.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Palladium precipitation and filtration.
              
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of palladium precipitated
                
                
                  Copper
                  11.400
                  6.000
                
                
                  Cyanide (total)
                  1.740
                  0.720
                
                
                  Zinc
                  8.760
                  3.660
                
                
                  Ammonia (as N)
                  799.800
                  351.600
                
                
                  Combined metals
                  1.800
                  
                
                
                  Total suspended solids
                  246.000
                  117.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Other platinum group metals precipitation and filtration.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of other platinum group metals precipitated
                
                
                  Copper
                  9.880
                  5.200
                
                
                  Cyanide (total)
                  1.508
                  0.624
                
                
                  Zinc
                  7.592
                  3.172
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
                
                  Combined metals
                  1.560
                  
                
                
                  Total suspended solids
                  213.200
                  101.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Spent solution from PGC salt production.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold contained in PGC product
                
                
                  Copper
                  1.710
                  0.900
                
                
                  Cyanide (total)
                  0.261
                  0.108
                
                
                  Zinc
                  1.314
                  0.549
                
                
                  Ammonia (as N)
                  120.000
                  52.740
                
                
                  Combined metals
                  0.270
                  
                
                
                  Total suspended solids
                  36.900
                  17.550
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Equipment and floor wash.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Combined metals
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Preliminary treatment.
              
                BPT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of total precious metals produced through this operation
                
                
                  Copper
                  95.000
                  50.000
                
                
                  Cyanide (Total)
                  14.500
                  6.000
                
                
                  Zinc
                  73.000
                  30.500
                
                
                  Ammonia (as N)
                  6665.000
                  2930.000
                
                
                  Combined Metals
                  15.000
                  
                
                
                  Total Suspended Solids
                  2050.000
                  975.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38365, Sept. 20, 1985, as amended at 55 FR 31705, 31706, Aug. 3, 1990]
            
            
              § 421.263
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Furnace wet air pollution control.
              
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, incinerated or smelted
                
                
                  Copper
                  5.760
                  2.745
                
                
                  Cyanide (total)
                  0.900
                  0.360
                
                
                  Zinc
                  4.590
                  1.890
                
                
                  Combined metals
                  1.350
                  
                
                
                  Ammonia (as N)
                  599.900
                  263.700
                
              
              (b) Raw material granulation.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals in the granulated raw material
                
                
                  Copper
                  0.819
                  0.390
                
                
                  Cyanide (total)
                  0.128
                  0.051
                
                
                  Zinc
                  0.653
                  0.269
                
                
                  Combined metals
                  0.192
                  
                
                
                  Palladium
                  0.064
                  
                
                
                  Platinum
                  0.064
                  
                
                
                  Ammonia (as N)
                  85.310
                  37.500
                
              
              (c) Spent plating solutions.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/liter of spent plating solution used as a raw material
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Gold
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
              
              (d) Spent cyanide stripping solutions.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by cyanide stripping
                
                
                  Copper
                  4.736
                  2.257
                
                
                  Cyanide (total)
                  0.740
                  0.296
                
                
                  Zinc
                  3.774
                  1.554
                
                
                  Combined metals
                  1.110
                  
                
                
                  Ammonia (as N)
                  493.200
                  216.800
                
              
              (e) Refinery wet air pollution control 2.
              
              
                
                  2 This allowance applies to either acid or alkaline wet air pollution control scrubbers. If both acid and alkaline wet air pollution control scrubbers are present in a particular facility the same allowance applies to each.
              
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
              
              (f) Gold solvent extraction raffinate and wash water.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by solvent extraction
                
                
                  Copper
                  0.806
                  0.384
                
                
                  Cyanide (total)
                  0.126
                  0.050
                
                
                  Zinc
                  0.643
                  0.265
                
                
                  Combined metals
                  0.189
                  
                
                
                  Ammonia (as N)
                  83.980
                  36.920
                
              
              (g) Gold spent electrolyte.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by electrolysis
                
                
                  Copper
                  0.0111
                  0.0053
                
                
                  Cyanide (total)
                  0.0017
                  0.0007
                
                
                  Zinc
                  0.0089
                  0.0037
                
                
                  Combined metals
                  0.0030
                  
                
                
                  
                  Ammonia (as N)
                  1.1600
                  0.5100
                
              
              (h) Gold precipitation and filtration.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold precipitated
                
                
                  Copper
                  5.632
                  2.684
                
                
                  Cyanide (total)
                  0.880
                  0.352
                
                
                  Zinc
                  4.488
                  1.848
                
                
                  Combined metals
                  1.320
                  
                
                
                  Ammonia (as N)
                  586.500
                  257.800
                
              
              (i) Platinum precipitation and filtration.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of platinum precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  0.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
              
              (j) Palladium precipitation and filtration.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of palladium precipitated
                
                
                  Copper
                  7.680
                  3.660
                
                
                  Cyanide (total)
                  1.200
                  .480
                
                
                  Zinc
                  6.120
                  2.520
                
                
                  Combined metals
                  1.800
                  
                
                
                  Ammonia (as N)
                  799.800
                  351.600
                
              
              (k) Other platinum group metals precipitation and filtration.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of other platinum group metals precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
              
              (l) Spent solutions from PGC salt production.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold contained in PGC product
                
                
                  Copper
                  1.152
                  0.549
                
                
                  Cyanide (total)
                  0.180
                  0.072
                
                
                  Zinc
                  0.918
                  0.378
                
                
                  Combined metals
                  0.270
                  
                
                
                  Ammonia (as N)
                  120.000
                  52.740
                
              
              (m) Equipment and floor wash.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Combined metals
                  0.000
                  
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (n) Preliminary treatment.
              
                BAT Limitations for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  Mg/troy ounce of total precious metals produced through this operation
                
                
                  Copper
                  64.000
                  30.500
                
                
                  Cyanide (Total)
                  10.000
                  4.000
                
                
                  Zinc
                  51.000
                  21.000
                
                
                  Combined metals
                  15.000
                  
                
                
                  Ammonia (as N)
                  6665.000
                  2930.000
                
              
              
              [50 FR 38365, Sept. 20, 1985, as amended at 55 FR 31706, Aug. 3, 1990; 55 FR 36932, Sept. 7, 1990]
            
            
              § 421.264
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Furnace wet air pollution control.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, incinerated or smelted
                
                
                  Copper
                  5.760
                  2.745
                
                
                  Cyanide (total)
                  0.900
                  0.360
                
                
                  Zinc
                  4.590
                  1.890
                
                
                  Combined metals
                  1.350
                  
                
                
                  Ammonia (as N)
                  599.900
                  263.700
                
                
                  Total suspended solids
                  67.500
                  54.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Raw material granulation.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals in the granulated raw material
                
                
                  Copper
                  0.819
                  0.390
                
                
                  Cyanide (total)
                  0.128
                  0.051
                
                
                  Zinc
                  0.653
                  0.269
                
                
                  Combined metals
                  0.192
                  
                
                
                  Ammonia (as N)
                  85.310
                  37.500
                
                
                  Total suspended solids
                  9.600
                  7.680
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Spent plating solutions.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/liter of spent plating solution used as a raw material
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
                
                  Total suspended solids
                  15.000
                  12.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Spent cyanide stripping solutions.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by cyanide stripping
                
                
                  Copper
                  4.736
                  2.257
                
                
                  Cyanide (total)
                  0.740
                  0.296
                
                
                  Zinc
                  3.774
                  1.554
                
                
                  Combined metals
                  1.11
                  
                
                
                  Ammonia (as N)
                  493.200
                  216.800
                
                
                  Total suspended solids
                  55.500
                  44.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Refinery wet air pollution control 2.
              
              
                
                  2 This allowance applies to either acid or alkaline wet air pollution control scrubbers. If both acid and alkaline wet air pollution control scrubbers are present in a particular facility the same allowance applies to each.
              
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
                
                  Total suspended solids
                  15.000
                  12.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (f) Gold solvent extraction raffinate and wash water.
              
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by solvent extraction
                
                
                  Copper
                  0.806
                  0.384
                
                
                  Cyanide (total)
                  0.126
                  0.050
                
                
                  Zinc
                  0.643
                  0.265
                
                
                  Combined metals
                  0.189
                  
                
                
                  Ammonia (as N)
                  83.980
                  36.920
                
                
                  Total suspended solids
                  9.450
                  7.560
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Gold spent electrolyte.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by electrolysis
                
                
                  Copper
                  0.011
                  0.005
                
                
                  Cyanide (total)
                  0.002
                  0.001
                
                
                  Combined metals
                  0.003
                  
                
                
                  Zinc
                  0.009
                  0.004
                
                
                  Ammonia (as N)
                  1.160
                  0.510
                
                
                  Total suspended solids
                  0.131
                  0.104
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Gold precipitation and filtration.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold precipitated
                
                
                  Copper
                  5.632
                  2.684
                
                
                  Cyanide (total)
                  0.880
                  0.352
                
                
                  Zinc
                  4.488
                  1.848
                
                
                  Combined metals
                  1.320
                  
                
                
                  Ammonia (as N)
                  586.500
                  257.800
                
                
                  Total suspended solids
                  66.00
                  52.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Platinum precipitation and filtration.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of platinum precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
                
                  Total suspended solids
                  78.000
                  62.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Palladium precipitation and filtration.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of palladium precipitated
                
                
                  Copper
                  7.680
                  3.660
                
                
                  Cyanide (total)
                  1.200
                  0.480
                
                
                  Zinc
                  6.1200
                  2.520
                
                
                  Combined metals
                  1.800
                  
                
                
                  Ammonia (as N)
                  799.800
                  351.600
                
                
                  Total suspended solids
                  90.000
                  72.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.00 at all times.
              
              (k) Other platinum group metals precipitation and filtration.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of other platinum group metals precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
                
                  Total suspended solids
                  78.000
                  62.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Spent solution from PGC salt production.
              
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold contained in PGC product
                
                
                  Copper
                  1.152
                  0.549
                
                
                  Cyanide (total)
                  0.180
                  0.072
                
                
                  Zinc
                  0.918
                  0.378
                
                
                  Combined metals
                  0.270
                  
                
                
                  Ammonia (as N)
                  120.000
                  52.740
                
                
                  Total suspended solids
                  13.500
                  10.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Equipment and floor wash.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Combined metals
                  0.000
                  
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Preliminary treatment.
              
                NSPS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of total precious metals produced through this operation
                
                
                  Copper
                  64.000
                  30.500
                
                
                  Cyanide (Total)
                  10.000
                  4.000
                
                
                  Zinc
                  51.000
                  21.000
                
                
                  Combined metals
                  15.000
                  
                
                
                  Ammonia (as N)
                  6665.000
                  2930.000
                
                
                  Total Suspended Solids
                  750.000
                  600.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38365, Sept. 20, 1985, as amended at 55 FR 31708, Aug. 3, 1990]
            
            
              § 421.265
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary precious metals process wastewater introduced into a POTW must not exceed the following values:
              (a) Furnace wet air pollution control.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, incinerated or smelted
                
                
                  Copper
                  5.760
                  2.745
                
                
                  Cyanide (total)
                  0.900
                  0.360
                
                
                  Zinc
                  4.590
                  1.890
                
                
                  Combined metals
                  1.350
                  
                
                
                  Ammonia (as N)
                  599.900
                  263.700
                
              
              (b) Raw material granulation.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals in the granulated raw material
                
                
                  Copper
                  0.819
                  0.390
                
                
                  Cyanide (total)
                  0.128
                  0.051
                
                
                  Zinc
                  0.653
                  0.269
                
                
                  Combined metals
                  0.192
                  
                
                
                  Ammonia (as N)
                  85.310
                  37.500
                
              
              (c) Spent plating solutions.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/liter of spent plating solution used as a raw material
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
              
              (d) Spent Cyanide stripping solutions.
              
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by cyanide stripping
                
                
                  Copper
                  4.736
                  2.257
                
                
                  Cyanide (total)
                  0.740
                  0.296
                
                
                  Zinc
                  3.774
                  1.554
                
                
                  Combined metals
                  1.110
                  
                
                
                  Ammonia (as N)
                  493.200
                  216.800
                
              
              (e) Refinery wet air pollution control. 1
                
              
              
                
                  1 This allowance applies to either acid or alkaline wet air pollution control scrubbers. If both acid and alkaline wet air pollution control scrubbers are present in a particular facility the same allowance applies to each.
              
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
              
              (f) Gold solvent extraction raffinate and wash water.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by solvent extraction
                
                
                  Copper
                  0.806
                  0.384
                
                
                  Cyanide (total)
                  0.126
                  0.050
                
                
                  Zinc
                  0.643
                  0.265
                
                
                  Combined metals
                  0.189
                  
                
                
                  Ammonia (as N)
                  83.980
                  36.920
                
              
              (g) Gold spent electrolyte.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by electrolysis
                
                
                  Copper
                  0.011
                  0.005
                
                
                  Cyanide (total)
                  0.002
                  0.001
                
                
                  Zinc
                  0.009
                  0.004
                
                
                  Combined metals
                  0.003
                  
                
                
                  Ammonia (as N)
                  1.160
                  0.510
                
              
              (h) Gold precipitation and filtration.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold precipitated
                
                
                  Copper
                  5.632
                  2.684
                
                
                  Cyanide (total)
                  0.880
                  0.352
                
                
                  Zinc
                  4.488
                  1.848
                
                
                  Combined metals
                  1.320
                  
                
                
                  Ammonia (as N)
                  586.500
                  257.800
                
              
              (i) Platinum precipitation and filtration.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of platinum precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
              
              (j) Palladium precipitation and filtration.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of palladium precipitated
                
                
                  Copper
                  7.680
                  3.660
                
                
                  Cyanide (total)
                  1.200
                  0.480
                
                
                  Zinc
                  6.120
                  2.520
                
                
                  Combined metals
                  1.800
                  
                
                
                  Ammonia (as N)
                  799.800
                  351.600
                
              
              
              (k) Other platinum group metals precipitation and filtration.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of other platinum group metals precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
              
              (l) Spent solution from PGC salt production.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold contained in PGC product
                
                
                  Copper
                  1.152
                  0.549
                
                
                  Cyanide (total)
                  0.180
                  0.072
                
                
                  Zinc
                  0.918
                  0.378
                
                
                  Combined metals
                  0.270
                  
                
                
                  Ammonia (as N)
                  120.000
                  52.740
                
              
              (m) Equipment and floor wash.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Combined metals
                  0.000
                  
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (n) Preliminary Treatment.
              
                PSES for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  Mg/troy ounce of total precious metals produced through this operation
                
                
                  Copper
                  64.000
                  30.500
                
                
                  Cyanide (Total)
                  10.000
                  4.000
                
                
                  Zinc
                  51.000
                  21.000
                
                
                  Combined Metals
                  15.000
                  
                
                
                  Ammonia (as N)
                  6665.000
                  2930.000
                
              
              [50 FR 38365, Sept. 20, 1985, as amended at 55 FR 31710, 31711, Aug. 3, 1990]
            
            
              § 421.266
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary precious metals process wastewater introduced into a POTW shall not exceed the following values:
              (a) Furnace wet air pollution control.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, incinerated or smelted
                
                
                  Copper
                  5.760
                  2.745
                
                
                  Cyanide (total)
                  0.900
                  0.360
                
                
                  Zinc
                  4.590
                  1.890
                
                
                  Combined metals
                  1.350
                  
                
                
                  Ammonia (as N)
                  599.900
                  263.700
                
              
              (b) Raw material granulation.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, in the granulated raw material
                
                
                  Copper
                  0.819
                  0.390
                
                
                  Cyanide (total)
                  0.128
                  0.051
                
                
                  Zinc
                  0.653
                  0.269
                
                
                  Combined metals
                  0.192
                  
                
                
                  Ammonia
                  85.310
                  37.500
                
              
              (c) Spent plating solutions.
              
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/liter of spent plating solution used as a raw materail
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
              
              (d) Spent cyanide stripping solutions.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by cyanide stripping
                
                
                  Copper
                  4.736
                  2.257
                
                
                  Cyanide (total)
                  0.740
                  0.296
                
                
                  Zinc
                  3.774
                  1.554
                
                
                  Combined metals
                  1.110
                  
                
                
                  Ammonia (as N)
                  493.200
                  216.800
                
              
              (e) Refinery Wet Air Pollution Control. 1
                
              
              
                
                  1 This allowance applies to either acid or alkaline wet air pollution control scrubbers. If both acid and alkaline wet air pollution control scrubbers are present in a particular facility the same allowance applies to each.
              
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  1.280
                  0.610
                
                
                  Cyanide (total)
                  0.200
                  0.080
                
                
                  Zinc
                  1.020
                  0.420
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  133.300
                  58.600
                
              
              (f) Gold solvent extraction raffinate and wash water.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by solvent extraction
                
                
                  Copper
                  0.806
                  0.384
                
                
                  Cyanide (total)
                  0.126
                  0.050
                
                
                  Zinc
                  0.643
                  0.265
                
                
                  Combined metals
                  0.189
                  
                
                
                  Ammonia (as N)
                  83.980
                  36.920
                
              
              (g) Gold spent electrolyte.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold produced by electrolysis
                
                
                  Copper
                  0.011
                  0.005
                
                
                  Cyanide (total)
                  0.002
                  0.001
                
                
                  Zinc
                  0.009
                  0.004
                
                
                  Combined metals
                  0.300
                  
                
                
                  Ammonia (as N)
                  1.160
                  0.510
                
              
              (h) Gold precipitation and filtration.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold precipitated
                
                
                  Copper
                  5.632
                  2.684
                
                
                  Cyanide (total)
                  0.880
                  0.352
                
                
                  Zinc
                  4.488
                  1.848
                
                
                  Combined metals
                  1.320
                  
                
                
                  Ammonia (as N)
                  586.500
                  257.800
                
              
              (i) Platinum precipitation and filtration.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of platinum precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
              
              
              (j) Palladium precipitation and filtration.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of platinum precipitated
                
                
                  Copper
                  7.680
                  3.660
                
                
                  Cyanide (Total)
                  1.200
                  0.480
                
                
                  Zinc
                  6.120
                  2.520
                
                
                  Combined Metals
                  1.800
                  
                
                
                  Ammonia (as N)
                  799.800
                  351.600
                
              
              (k) Other platinum group metals precipitation and filtration.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of other platinum group metals precipitated
                
                
                  Copper
                  6.656
                  3.172
                
                
                  Cyanide (total)
                  1.040
                  0.416
                
                
                  Zinc
                  5.304
                  2.184
                
                
                  Combined metals
                  1.560
                  
                
                
                  Ammonia (as N)
                  693.200
                  304.700
                
              
              (l) Spent solution from PGC salt production.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of gold contained in PGC product
                
                
                  Copper
                  1.152
                  0.549
                
                
                  Cyanide (total)
                  0.180
                  0.072
                
                
                  Zinc
                  0.918
                  0.378
                
                
                  Combined metals
                  0.270
                  
                
                
                  Ammonia (as N)
                  120.000
                  52.740
                
              
              (m) Equipment and floor wash.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/troy ounce of precious metals, including silver, produced in refinery
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Zinc
                  0.000
                  0.000
                
                
                  Combined metals
                  0.000
                  
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (n) Preliminary treatment.
              
                PSNS for the Secondary Precious Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly averge
                
                
                  
                  mg/troy ounce of total precious metals produced through this operation
                
                
                  Copper
                  64.000
                  30.500
                
                
                  Cyanide (Total)
                  10.000
                  4.000
                
                
                  Zinc
                  51.000
                  21.000
                
                
                  Combined Metals
                  15.000
                  
                
                
                  Ammonia (as N)
                  6665.000
                  2930.000
                
              
              [50 FR 38365, Sept. 20, 1985, as amended at 55 FR 31711, Aug. 3, 1990]
            
            
              § 421.267
              [Reserved]
            
          
          
            Subpart Y—Primary Rare Earth Metals Subcategory
            
              Source:
              50 FR 38371, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.270
              Applicability: Description of the primary rare earth metals subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of rare earth metals and mischmetal by primary rare earth metals facilities processing rare earth metal oxides, chlorides, and fluorides.
            
            
              § 421.271
              Specialized definitions.
              In addition to what is provided below:
              (a) The general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term rare earth metals refers to the elements scandium, yttrium, and lanthanum to lutetium, inclusive.
              (c) The term mischmetal refers to a rare earth metal alloy comprised of the natural mixture of rare earths to about 94-99 percent. The balance of tha alloy includes traces of other elements and one to two percent iron.
            
            
              §§ 421.272-421.273
              [Reserved]
            
            
              § 421.274
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Dryer Vent Water Quench and Scrubber.
              
                NSPS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mischmetal produced from wet rare earth chlorides
                
                
                  Hexachlorobenzene
                  0.042
                  0.042
                
                
                  Chromium (total)
                  1.544
                  0.626
                
                
                  Lead
                  1.168
                  0.542
                
                
                  Nickel
                  2.295
                  1.544
                
                
                  Total suspended solids
                  62.600
                  50.080
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Dryer vent caustic wet air pollution control.
              
                NSPS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mischmetal produced from wet rare earth chlorides
                
                
                  Hexachlorobenzene
                  0.007
                  0.007
                
                
                  Chromium (total)
                  0.272
                  0.110
                
                
                  Lead
                  0.206
                  0.095
                
                
                  Nickel
                  0.404
                  0.272
                
                
                  Total suspended solids
                  11.010
                  8.808
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Electrolytic cell water quench and scrubber.
              
                NSPS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.094
                  0.094
                
                
                  Chromium (total)
                  3.474
                  1.409
                
                
                  Lead
                  2.629
                  1.221
                
                
                  Nickel
                  5.165
                  3.474
                
                
                  Total suspended solids
                  140.900
                  112.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Electrolytic cell caustic wet air pollution control.
              
                NSPS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Sodium hypochlorite filter backwash.
              
                NSPS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.004
                  0.004
                
                
                  Chromium (total)
                  0.134
                  0.054
                
                
                  Lead
                  0.101
                  0.047
                
                
                  Nickel
                  0.199
                  0.134
                
                
                  Total suspended solids
                  5.430
                  4.334
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.275
              Pretreatment standards for existing sources.

              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary rare earth metals process wastewater introduced into a POTW must not exceed the following values:
              (a) Dryer vent water quench scrubber.
              
                PSES for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mischmetal produced from wet rare earth chlorides
                
                
                  Hexachlorobenzene
                  0.042
                  0.042
                
                
                  Chromium (total)
                  1.544
                  0.626
                
                
                  Lead
                  1.168
                  0.542
                
                
                  Nickel
                  2.295
                  1.544
                
              
              (b) Dryer vent caustic wet air pollution control.
              
                PSES for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mischmetal produced from wet rare earth chlorides
                
                
                  Hexachlorobenzene
                  0.007
                  0.007
                
                
                  Chromium (total)
                  0.272
                  0.110
                
                
                  Lead
                  0.206
                  0.095
                
                
                  Nickel
                  0.404
                  0.272
                
              
              (c) Electrolytic cell water quench and scrubber.
              
                PSES for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.094
                  0.094
                
                
                  Chromium (total)
                  3.474
                  1.409
                
                
                  Lead
                  2.629
                  1.221
                
                
                  Nickel
                  5.165
                  3.474
                
              
              (d) Electrolytic cell caustic wet air pollution control.
              
                PSES for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
              
              (e) Sodium hypochlorite filter backwash.
              
                PSES for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.004
                  0.004
                
                
                  Chromium (total)
                  0.134
                  0.054
                
                
                  Lead
                  0.101
                  0.047
                
                
                  Nickel
                  0.199
                  0.134
                
              
            
            
              § 421.276
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary rare earth metals process wastewater introduced into a POTW shall not exceed the following values:
              (a) Dryer vent water quench and scrubber.
              
                PSNS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mischmetal produced from wet rare earth chlorides
                
                
                  Hexachlorobenzene
                  0.042
                  0.042
                
                
                  Chromium (total)
                  1.544
                  0.626
                
                
                  Lead
                  1.168
                  0.542
                
                
                  Nickel
                  2.295
                  1.544
                
              
              
              (b) Dryer vent caustic wet air pollution control.
              
                PSNS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of mischmetal produced from wet rare earth chlorides
                
                
                  Hexachlorobenzene
                  0.007
                  0.007
                
                
                  Chromium (total)
                  0.272
                  0.110
                
                
                  Lead
                  0.206
                  0.095
                
                
                  Nickel
                  0.404
                  0.272
                
              
              (c) Electrolytic cell water quench and scrubber.
              
                PSNS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.094
                  0.094
                
                
                  Chromium (total)
                  3.474
                  1.409
                
                
                  Lead
                  2.629
                  1.221
                
                
                  Nickel
                  5.165
                  3.474
                
              
              (d) Electrolytic cell caustic wet air pollution control.
              
                PSNS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.000
                  0.000
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
              
              (e) Sodium hypochlorite filter backwash.
              
                PSNS for the Primary Rare Earth Metals Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of total mischmetal produced
                
                
                  Hexachlorobenzene
                  0.004
                  0.004
                
                
                  Chromium (total)
                  0.134
                  0.054
                
                
                  Lead
                  0.101
                  0.047
                
                
                  Nickel
                  0.199
                  0.134
                
              
            
            
              § 421.277
              [Reserved]
            
          
          
            Subpart Z—Secondary Tantalum Subcategory
            
              Source:
              50 FR 38374, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.280
              Applicability: Description of the secondary tantalum subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of tantalum at secondary tantalum facilities.
            
            
              § 421.281
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.282
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Tantalum alloy leach and rinse.
              
                BPT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  438.100
                  230.600
                
                
                  Lead
                  96.850
                  46.120
                
                
                  Nickel
                  442.800
                  292.900
                
                
                  Zinc
                  336.700
                  140.700
                
                
                  Tantalum
                  103.800
                  
                
                
                  
                  Total suspended solids
                  9,455.000
                  4,497.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Capacitor leach and rinse.
              
                BPT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced from leaching
                
                
                  Copper
                  38.380
                  20.200
                
                
                  Lead
                  8.484
                  4.040
                
                
                  Nickel
                  38.780
                  25.650
                
                
                  Zinc
                  29.490
                  12.320
                
                
                  Tantalum
                  9.090
                  
                
                
                  Total suspended solids
                  828.200
                  393.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Tantalum sludge leach and rinse.
              
                BPT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  390.100
                  205.300
                
                
                  Lead
                  86.230
                  41.060
                
                
                  Nickel
                  394.200
                  260.700
                
                
                  Zinc
                  299.700
                  125.200
                
                
                  Tantalum
                  92.390
                  
                
                
                  Total suspended solids
                  8,417.000
                  4,003.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Tantalum powder acid wash and rinse.
              
                BPT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  0.665
                  0.350
                
                
                  Lead
                  0.147
                  0.070
                
                
                  Nickel
                  0.672
                  0.445
                
                
                  Zinc
                  0.511
                  0.214
                
                
                  Tantalum
                  0.158
                  
                
                
                  Total suspended solids
                  14.350
                  6.825
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Leaching wet air pollution control.
              
                BPT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  9.272
                  4.880
                
                
                  Lead
                  2.050
                  0.976
                
                
                  Nickel
                  9.370
                  6.198
                
                
                  Zinc
                  7.125
                  2.977
                
                
                  Tantalum
                  2.196
                  
                
                
                  Total suspended solids
                  200.100
                  95.160
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.283
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Tantalum alloy leach and rinse.
              
                BAT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  295.200
                  140.700
                
                
                  Lead
                  64.570
                  29.980
                
                
                  Nickel
                  126.800
                  85.320
                
                
                  Zinc
                  235.200
                  96.850
                
                
                  Tantalum
                  103.800
                  
                
              
              
              (b) Capacitor leach and rinse.
              
                BAT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced from leaching
                
                
                  Copper
                  25.860
                  12.320
                
                
                  Lead
                  5.656
                  2.626
                
                
                  Nickel
                  11.110
                  7.474
                
                
                  Zinc
                  20.600
                  8.484
                
                
                  Tantalum
                  9.090
                  
                
              
              (c) Tantalum sludge leach and rinse.
              
                BAT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  262.800
                  125.200
                
                
                  Lead
                  57.480
                  26.690
                
                
                  Nickel
                  112.900
                  75.960
                
                
                  Zinc
                  209.400
                  86.230
                
                
                  Tantalum
                  92.390
                  
                
              
              (d) Tantalum powder acid wash and rinse.
              
                BAT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  0.448
                  0.214
                
                
                  Lead
                  0.098
                  0.046
                
                
                  Nickel
                  0.193
                  0.130
                
                
                  Zinc
                  0.357
                  0.147
                
                
                  Tantalum
                  0.158
                  
                
              
              (e) Leaching wet air pollution control.
              
                BAT Limitations for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  6.246
                  2.977
                
                
                  Lead
                  1.366
                  0.634
                
                
                  Nickel
                  2.684
                  1.806
                
                
                  Zinc
                  4.978
                  2.050
                
                
                  Tantalum
                  2.196
                  
                
              
            
            
              § 421.284
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Tantalum alloy leach and rinse.
              
                NSPS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  295.200
                  140.700
                
                
                  Lead
                  64.570
                  29.980
                
                
                  Nickel
                  126.800
                  85.320
                
                
                  Zinc
                  235.200
                  96.850
                
                
                  Tantalum
                  103.800
                  
                
                
                  Total suspended solids
                  3,459.000
                  2,767.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Capacitor leach and rinse.
              
                NSPS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced from leaching
                
                
                  Copper
                  25.860
                  12.320
                
                
                  Lead
                  5.656
                  2.626
                
                
                  Nickel
                  11.110
                  7.474
                
                
                  Zinc
                  20.600
                  8.484
                
                
                  Tantalum
                  9.090
                  
                
                
                  Total suspended solids
                  303.000
                  242.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Tantalum sludge leach and rinse.
              
              
                NSPS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  262.800
                  125.200
                
                
                  Lead
                  57.480
                  26.690
                
                
                  Nickel
                  112.900
                  75.960
                
                
                  Zinc
                  209.400
                  86.230
                
                
                  Tantalum
                  92.390
                  
                
                
                  Total suspended solids
                  3,080.000
                  2,464.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Tantalum powder acid wash and rinse.
              
                NSPS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  0.448
                  0.214
                
                
                  Lead
                  0.098
                  0.046
                
                
                  Nickel
                  0.193
                  0.130
                
                
                  Zinc
                  0.357
                  0.147
                
                
                  Tantalum
                  0.158
                  
                
                
                  Total suspended solids
                  5.250
                  4.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Leaching wet air pollution control.
              
                NSPS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  6.246
                  2.977
                
                
                  Lead
                  1.366
                  0.634
                
                
                  Nickel
                  2.684
                  1.806
                
                
                  Zinc
                  4.978
                  2.050
                
                
                  Tantalum
                  2.196
                  
                
                
                  Total suspended solids
                  73.200
                  58.560
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.285
              [Reserved]
            
            
              § 421.286
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary tantalum process wastewater introduced into a POTW shall not exceed the following values:
              (a) Tantalum alloy leach and rinse.
              
                PSNS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  295.200
                  140.700
                
                
                  Lead
                  64.570
                  29.980
                
                
                  Nickel
                  126.800
                  85.320
                
                
                  Zinc
                  235.200
                  96.850
                
                
                  Tantalum
                  103.800
                  
                
              
              (b) Capacitor leach and rinse.
              
                PSNS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced from leaching
                
                
                  Copper
                  25.860
                  12.320
                
                
                  Lead
                  5.656
                  2.626
                
                
                  Nickel
                  11.110
                  7.474
                
                
                  Zinc
                  20.600
                  8.484
                
                
                  Tantalum
                  9.090
                  
                
              
              (c) Tantalum sludge leach and rinse.
              
                PSNS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  262.800
                  125.200
                
                
                  Lead
                  57.480
                  26.690
                
                
                  
                  Nickel
                  112.900
                  75.960
                
                
                  Zinc
                  209.400
                  86.230
                
                
                  Tantalum
                  92.390
                  
                
              
              (d) Tantalum powder acid wash and rinse.
              
                PSNS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tantalum powder produced
                
                
                  Copper
                  0.448
                  0.214
                
                
                  Lead
                  0.098
                  0.046
                
                
                  Nickel
                  0.193
                  0.130
                
                
                  Zinc
                  0.357
                  0.147
                
                
                  Tantalum
                  0.158
                  
                
              
              (e) Leaching wet air pollution control.
              
                PSNS for the Secondary Tantalum Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of equivalent pure tantalum powder produced
                
                
                  Copper
                  6.246
                  2.977
                
                
                  Lead
                  1.366
                  0.634
                
                
                  Nickel
                  2.684
                  1.806
                
                
                  Zinc
                  4.978
                  2.050
                
                
                  Tantalum
                  2.196
                  
                
              
            
            
              § 421.287
              [Reserved]
            
          
          
            Subpart AA—Secondary Tin Subcategory
            
              Source:
              50 FR 38376, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.290
              Applicability: Description of the secondary tin subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of tin at secondary tin facilities utilizing either pyrometallurgical or hydrometallurgical processes to recover tin from secondary materials.
            
            
              § 421.291
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.292
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Tin smelter SO2 scrubber.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of crude tapped tin metal produced
                
                
                  Arsenic
                  19.220
                  8.554
                
                
                  Lead
                  3.863
                  1.840
                
                
                  Iron
                  11.040
                  5.611
                
                
                  Tin
                  3.495
                  2.024
                
                
                  Total suspended solids
                  377.100
                  179.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Dealuminizing rinse.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dealuminized scrap produced
                
                
                  Lead
                  0.015
                  0.007
                
                
                  Cyanide (total)
                  0.010
                  0.004
                
                
                  Fluoride
                  1.225
                  0.700
                
                
                  Tin
                  0.013
                  0.008
                
                
                  Total suspended solids
                  1.435
                  0.683
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Tin mud acid neutralization filtrate.
              
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Minimum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of neutralized, dewatered tin mud produced
                
                
                  Lead
                  2.120
                  1.009
                
                
                  Cyanide (total)
                  1.464
                  0.606
                
                
                  Fluoride
                  176.600
                  100.400
                
                
                  Tin
                  1.918
                  1.110
                
                
                  Total suspended solids
                  206.900
                  98.420
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Tin hydroxide wash.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Minimum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin hydroxide washed
                
                
                  Lead
                  5.020
                  2.391
                
                
                  Cyanide (total)
                  3.466
                  1.434
                
                
                  Fluoride
                  418.400
                  237.900
                
                
                  Tin
                  4.542
                  2.630
                
                
                  Total suspended solids
                  490.100
                  233.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Spent electrowinning solution from new scrap.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Minimum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode tin produced
                
                
                  Lead
                  7.056
                  3.360
                
                
                  Cyanide (total)
                  4.872
                  2.016
                
                
                  Fluoride
                  588.000
                  334.300
                
                
                  Tin
                  6.384
                  3.696
                
                
                  Total suspended solids
                  688.800
                  327.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Spent electrowinning solution from municipal solid waste.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Minimum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of MSW scrap used as raw material
                
                
                  Lead
                  0.050
                  0.024
                
                
                  Cyanide (total)
                  0.035
                  0.014
                
                
                  Fluoride
                  4.165
                  2.368
                
                
                  Tin
                  0.045
                  0.026
                
                
                  Total suspended solids
                  4.879
                  2.321
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Tin hydroxide supernatant from scrap.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from scrap
                
                
                  Lead
                  23.370
                  11.130
                
                
                  Cyanide (total)
                  16.140
                  6.677
                
                
                  Fluoride
                  1,947.000
                  1,107.000
                
                
                  Tin
                  21.140
                  12.240
                
                
                  Total suspended solids
                  2,281.000
                  1,085.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Tin hydroxide supernatant from plating solutions and sludges.
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from plating solutions and sludges
                
                
                  Lead
                  48.30
                  23.00
                
                
                  Cyanide (total)
                  33.35
                  13.80
                
                
                  Fluoride
                  4,025.00
                  2,289.00
                
                
                  Tin
                  43.70
                  25.30
                
                
                  Total suspended solids
                  4,715.00
                  2,243.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Tin hydroxide filtrate.
              
              
                BPT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal produced
                
                
                  Lead
                  10.520
                  5.009
                
                
                  Cyanide (total)
                  7.263
                  3.005
                
                
                  Fluoride
                  876.500
                  498.400
                
                
                  Tin
                  9.517
                  5.510
                
                
                  Total suspended solids
                  1,027.000
                  488.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.293
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Tin smelter SO2 scrubber.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of crude tapped tin produced
                
                
                  Arsenic
                  12.790
                  5.703
                
                
                  Lead
                  2.575
                  1.196
                
                
                  Iron
                  11.040
                  5.611
                
                
                  Tin
                  3.495
                  2.024
                
              
              (b) Dealuminizing rinse.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dealuminized scrap produced
                
                
                  Lead
                  0.010
                  0.005
                
                
                  Cyanide (total)
                  0.007
                  0.003
                
                
                  Fluoride
                  1.225
                  0.697
                
                
                  Tin
                  0.013
                  0.008
                
              
              (c) Tin mud acid neutralization filtrate.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of neutralized dewatered tin mud produced
                
                
                  Lead
                  1.413
                  0.656
                
                
                  Cyanide (total)
                  1.009
                  0.404
                
                
                  Fluoride
                  176.600
                  100.400
                
                
                  Tin
                  1.918
                  1.110
                
              
              (d) Tin hydroxide wash.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin hydroxide washed
                
                
                  Lead
                  3.347
                  1.554
                
                
                  Cyanide (total)
                  2.391
                  0.956
                
                
                  Fluoride
                  418.400
                  237.900
                
                
                  Tin
                  4.542
                  2.630
                
              
              (e) Spent electrowinning solution from new scrap.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode tin produced
                
                
                  Lead
                  4.704
                  2.184
                
                
                  Cyanide (total)
                  3.360
                  1.344
                
                
                  Fluoride
                  588.000
                  334.300
                
                
                  Tin
                  6.384
                  3.696
                
              
              (f) Spent electrowinning solution from municipal solid waste.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of MSW scrap used as raw material
                
                
                  Lead
                  0.033
                  0.015
                
                
                  Cyanide (total)
                  0.024
                  0.010
                
                
                  
                  Fluoride
                  4.165
                  2.368
                
                
                  Tin
                  0.045
                  0.026
                
              
              (g) Tin hydroxide supernatant from scrap.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from scrap
                
                
                  Lead
                  15.580
                  7.233
                
                
                  Cyanide (total)
                  11.130
                  4.451
                
                
                  Fluoride
                  1,947.000
                  1,107.000
                
                
                  Tin
                  21.140
                  21.240
                
              
              (h) Tin hydroxide supernatant from plating solutions and sludges.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from plating solutions and sludges
                
                
                  Lead
                  32.20
                  14.95
                
                
                  Cyanide (total)
                  23.00
                  9.20
                
                
                  Fluoride
                  4,025.00
                  2,289.00
                
                
                  Tin
                  43.70
                  25.30
                
              
              (i) Tin hydroxide filtrate.
              
                BAT Limitations for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal produced
                
                
                  Lead
                  7.012
                  3.256
                
                
                  Cyanide (total)
                  5.009
                  2.004
                
                
                  Fluoride
                  876.500
                  498.400
                
                
                  Tin
                  9.517
                  5.510
                
              
            
            
              § 421.294
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Tin smelter SO2 scrubber.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of crude tapped tin produced
                
                
                  Arsenic
                  12.790
                  5.703
                
                
                  Lead
                  2.575
                  1.196
                
                
                  Iron
                  11.040
                  5.611
                
                
                  Tin
                  3.495
                  2.024
                
                
                  Total suspended solids
                  138.000
                  110.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Dealuminizing rinse.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dealuminized scrap produced
                
                
                  Lead
                  0.010
                  0.005
                
                
                  Cyanide (total)
                  0.007
                  0.003
                
                
                  Fluoride
                  1.225
                  0.697
                
                
                  Tin
                  0.013
                  0.008
                
                
                  Total suspended solids
                  0.525
                  0.420
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Tin mud acid neutralization filtrate.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of neutralized dewatered tin mud produced
                
                
                  Lead
                  1.413
                  0.656
                
                
                  Cyanide (total)
                  1.009
                  0.404
                
                
                  Fluoride
                  176.600
                  100.400
                
                
                  Tin
                  1.918
                  1.110
                
                
                  Total suspended solids
                  75.710
                  60.560
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Tin hydroxide wash.
              
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin hydroxide washed
                
                
                  Lead
                  3.347
                  1.554
                
                
                  Cyanide (total)
                  2.391
                  0.956
                
                
                  Fluoride
                  418.400
                  237.900
                
                
                  Tin
                  4.542
                  2.630
                
                
                  Total suspended solids
                  179.300
                  143.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Spent electrowinning solution from new scrap.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode tin produced
                
                
                  Lead
                  4.704
                  2.184
                
                
                  Cyanide (total)
                  3.360
                  1.344
                
                
                  Fluoride
                  588.000
                  334.300
                
                
                  Tin
                  6.384
                  3.696
                
                
                  Total suspended solids
                  252.000
                  201.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Spent electrowinning solution from municipal solid waste.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of MSW scrap used as raw material
                
                
                  Lead
                  0.033
                  0.015
                
                
                  Cyanide (total)
                  0.024
                  0.010
                
                
                  Fluoride
                  4.165
                  2.368
                
                
                  Tin
                  0.045
                  0.026
                
                
                  Total suspended solids
                  1.785
                  1.428
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Tin hydroxide supernatant from scrap.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from scrap
                
                
                  Lead
                  15.580
                  7.233
                
                
                  Cyanide (total)
                  11.130
                  4.451
                
                
                  Fluoride
                  1,947.000
                  1,107.000
                
                
                  Tin
                  21.140
                  12.240
                
                
                  Total suspended solids
                  834.600
                  667.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Tin hydroxide supernatant from plating solutions and sludges.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from plating solutions and sludges
                
                
                  Lead
                  32.20
                  14.95
                
                
                  Cyanide (total)
                  23.00
                  9.20
                
                
                  Fluoride
                  4,025.00
                  2,289.00
                
                
                  Tin
                  43.70
                  25.30
                
                
                  Total suspended solids
                  1,725.00
                  1,380.00
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Tin hydroxide filtrate.
              
                NSPS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal produced
                
                
                  Lead
                  7.012
                  3.256
                
                
                  Cyanide (total)
                  5.009
                  2.004
                
                
                  Fluoride
                  876.500
                  498.400
                
                
                  Tin
                  9.517
                  5.510
                
                
                  Total suspended solids
                  375.700
                  300.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.295
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary tin process wastewater introduced into a POTW must not exceed the following values:
              (a) Tin smelter SO2 scrubber.
              
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of crude tapped tin produced
                
                
                  Arsenic
                  12.790
                  5.703
                
                
                  Lead
                  2.575
                  1.196
                
                
                  Iron
                  11.040
                  5.611
                
                
                  Tin
                  3.495
                  2.024
                
              
              (b) Dealuminizing rinse.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dealuminized scrap produced
                
                
                  Lead
                  0.010
                  0.005
                
                
                  Cyanide (total)
                  0.007
                  0.003
                
                
                  Fluoride
                  1.225
                  0.697
                
                
                  Tin
                  0.013
                  0.008
                
              
              (c) Tin mud acid neutralization filtrate.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of neutralized dewatered tin mud produced
                
                
                  Lead
                  1.413
                  0.656
                
                
                  Cyanide (total)
                  1.009
                  0.404
                
                
                  Fluoride
                  176.600
                  100.400
                
                
                  Tin
                  1.918
                  1.110
                
              
              (d) Tin hydroxide wash.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin hydroxide washed
                
                
                  Lead
                  3.347
                  1.554
                
                
                  Cyanide (total)
                  2.391
                  0.956
                
                
                  Fluoride
                  418.400
                  237.900
                
                
                  Tin
                  4.542
                  2.630
                
              
              (e) Spent electrowinning solution from new scrap.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode tin produced
                
                
                  Lead
                  4.704
                  2.184
                
                
                  Cyanide (total)
                  3.360
                  1.344
                
                
                  Fluoride
                  588.000
                  334.300
                
                
                  Tin
                  6.384
                  3.696
                
              
              (f) Spent electrowinning solution from municipal solid waste.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of MSW scrap used as raw material
                
                
                  Lead
                  0.033
                  0.015
                
                
                  Cyanide (total)
                  0.024
                  0.010
                
                
                  Fluoride
                  4.165
                  2.368
                
                
                  Tin
                  0.045
                  0.026
                
              
              (g) Tin hydroxide supernatant from scrap.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from scrap
                
                
                  Lead
                  15.580
                  7.233
                
                
                  Cyanide (total)
                  11.130
                  4.451
                
                
                  Fluoride
                  1,947.000
                  1,107.000
                
                
                  Tin
                  21.140
                  12.240
                
              
              (h) Tin hydroxide supernatant from plating solutions and sludges.
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from plating solutions and sludges
                
                
                  Lead
                  32.20
                  14.95
                
                
                  Cyanide (total)
                  23.00
                  9.20
                
                
                  Fluoride
                  4,025.00
                  2,289.00
                
                
                  Tin
                  43.70
                  25.30
                
              
              (i) Tin hydroxide filtrate.
              
              
                PSES for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal produced
                
                
                  Lead
                  7.012
                  3.256
                
                
                  Cyanide (total)
                  5.009
                  2.004
                
                
                  Fluoride
                  876.500
                  498.400
                
                
                  Tin
                  9.517
                  5.510
                
              
            
            
              § 421.296
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary tin process wastewater introduced into a POTW shall not exceed the following values:
              (a) Tin smelter SO2 scrubber.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of crude tapped tin produced
                
                
                  Arsenic
                  12.790
                  5.703
                
                
                  Lead
                  2.575
                  1.196
                
                
                  Iron
                  11.040
                  5.611
                
                
                  Tin
                  3.495
                  2.024
                
              
              (b) Dealuminizing rinse.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of dealuminized scrap produced
                
                
                  Lead
                  0.010
                  0.005
                
                
                  Cyanide (total)
                  0.007
                  0.003
                
                
                  Fluoride
                  1.225
                  0.697
                
                
                  Tin
                  0.013
                  0.008
                
              
              (c) Tin mud acid neutralization filtrate.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million of pounds) of neutralized dewatered tin mud produced
                
                
                  Lead
                  1.413
                  0.656
                
                
                  Cyanide (total)
                  1.009
                  0.404
                
                
                  Fluoride
                  176.600
                  100.400
                
                
                  Tin
                  1.918
                  1.110
                
              
              (d) Tin hydroxide wash.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin hydroxide washed
                
                
                  Lead
                  3.347
                  1.554
                
                
                  Cyanide (total)
                  2.391
                  0.956
                
                
                  Fluoride
                  418.400
                  237.900
                
                
                  Tin
                  4.542
                  2.630
                
              
              (e) Spent electrowinning solution from new scrap.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cathode tin produced
                
                
                  Lead
                  4.704
                  2.184
                
                
                  Cyanide (total)
                  3.360
                  1.344
                
                
                  Fluoride
                  588.000
                  334.300
                
                
                  Tin
                  6.384
                  3.696
                
              
              (f) Spent electrowinning solution from municipal solid waste.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of MSW scrap used as raw material
                
                
                  Lead
                  0.033
                  0.015
                
                
                  Cyanide (total)
                  0.024
                  0.010
                
                
                  Fluoride
                  4.165
                  2.368
                
                
                  Tin
                  0.045
                  0.026
                
              
              (g) Tin hydroxide supernatant from scrap.
              
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from scrap
                
                
                  Lead
                  15.580
                  7.233
                
                
                  Cyanide (total)
                  11.130
                  4.451
                
                
                  Fluoride
                  1,947.000
                  1,107.000
                
                
                  Tin
                  21.140
                  12.240
                
              
              (h) Tin hydroxide supernatant from plating solutions and ludges.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal recovered from plating solutions and sludges
                
                
                  Lead
                  32.20
                  14.95
                
                
                  Cyanide (total)
                  23.00
                  9.20
                
                
                  Fluoride
                  4,025.00
                  2,289.00
                
                
                  Tin
                  43.70
                  25.30
                
              
              (i) Tin hydroxide filtrate.
              
                PSNS for the Secondary Tin Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tin metal produced
                
                
                  Lead
                  7.012
                  3.256
                
                
                  Cyanide (total)
                  5.009
                  2.004
                
                
                  Fluoride
                  876.500
                  498.400
                
                
                  Tin
                  9.517
                  5.510
                
              
            
            
              § 421.297
              [Reserved]
            
          
          
            Subpart AB—Primary and Secondary Titanium Subcategory
            
              Source:
              50 FR 38380, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.300
              Applicability: Description of the primary and secondary titanium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of titanium at primary and secondary titanium facilities. Facilities which only practice vacuum distillation for sponge purification and which do not practice electrolytic recovery of magnesium are exempt from regulations. All other primary and secondary titanium facilities are covered by these regulations.
            
            
              § 421.301
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.302
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Chlorination off-gas wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.412
                  0.168
                
                
                  Lead
                  0.393
                  0.187
                
                
                  Nickel
                  1.797
                  1.189
                
                
                  Titanium
                  0.880
                  0.384
                
                
                  Oil and grease
                  18.720
                  11.230
                
                
                  Total suspended solids
                  38.380
                  18.250
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Chlorination area-vent wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.412
                  0.168
                
                
                  Chromium (total)
                  0.458
                  0.187
                
                
                  Lead
                  0.437
                  0.208
                
                
                  Nickel
                  1.997
                  1.321
                
                
                  Titanium
                  0.978
                  0.426
                
                
                  Oil and grease
                  20.800
                  12.480
                
                
                  Total suspended solids
                  42.640
                  20.280
                
                
                  
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) TiCl4 handling wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 handled
                
                
                  Chromium (total)
                  0.082
                  0.034
                
                
                  Lead
                  0.079
                  0.037
                
                
                  Nickel
                  0.359
                  0.237
                
                
                  Titanium
                  0.176
                  0.077
                
                
                  Oil and grease
                  3.740
                  2.244
                
                
                  Total suspended solids
                  7.667
                  3.647
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Reduction area wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  18.170
                  7.435
                
                
                  Lead
                  17.350
                  8.261
                
                
                  Nickel
                  79.300
                  52.450
                
                
                  Titanium
                  38.820
                  16.930
                
                
                  Oil and grease
                  826.100
                  495.600
                
                
                  Total suspended solids
                  1,693.000
                  805.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Melt cell wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  9.352
                  3.826
                
                
                  Lead
                  8.927
                  4.251
                
                
                  Nickel
                  40.810
                  26.990
                
                
                  Titanium
                  19.980
                  8.714
                
                
                  Oil and grease
                  425.100
                  255.000
                
                
                  Total suspended solids
                  871.400
                  414.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Chlorine liquefaction wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  130.900
                  53.560
                
                
                  Lead
                  125.000
                  59.510
                
                
                  Nickel
                  571.300
                  377.900
                
                
                  Titanium
                  279.700
                  122.000
                
                
                  Oil and grease
                  5,951.000
                  3,571.000
                
                
                  Total suspended solids
                  12,200.000
                  5,702.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Sodium reduction container reconditioning wash water.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.564
                  0.231
                
                
                  Lead
                  0.538
                  0.256
                
                
                  Nickel
                  2.461
                  1.628
                
                
                  Titanium
                  1.205
                  0.526
                
                
                  Oil and grease
                  25.640
                  15.380
                
                
                  Total suspended solids
                  52.560
                  25.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Chip crushing wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  10.090
                  4.126
                
                
                  
                  Lead
                  9.627
                  4.584
                
                
                  Nickel
                  44.010
                  29.110
                
                
                  Titanium
                  21.550
                  9.398
                
                
                  Oil and grease
                  458.400
                  275.100
                
                
                  Total suspended solids
                  939.800
                  447.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Acid leachate and rinse water.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  5.210
                  2.131
                
                
                  Lead
                  4.973
                  2.368
                
                
                  Nickel
                  22.730
                  15.040
                
                
                  Titanium
                  11.130
                  4.854
                
                
                  Oil and grease
                  236.800
                  142.100
                
                
                  Total suspended solids
                  485.400
                  230.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Sponge crushing and screening wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  2.847
                  1.165
                
                
                  Lead
                  2.717
                  1.294
                
                
                  Nickel
                  12.420
                  8.217
                
                
                  Titanium
                  6.082
                  2.653
                
                
                  Oil and grease
                  129.400
                  77.640
                
                
                  Total suspended solids
                  265.300
                  126.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Acid pickle and wash water.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium pickled
                
                
                  Chromium (total)
                  0.027
                  0.011
                
                
                  Lead
                  0.026
                  0.012
                
                
                  Nickel
                  0.117
                  0.077
                
                
                  Titanium
                  0.057
                  0.025
                
                
                  Oil and grease
                  1.220
                  0.732
                
                
                  Total suspended solids
                  2.501
                  1.190
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Scrap milling wet air pollution control.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap milled
                
                
                  Chromium (total)
                  0.995
                  0.407
                
                
                  Lead
                  0.950
                  0.452
                
                
                  Nickel
                  4.341
                  2.871
                
                
                  Titanium
                  2.125
                  0.927
                
                
                  Oil and grease
                  45.220
                  27.130
                
                
                  Total suspended solids
                  92.700
                  44.090
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Scrap detergent wash water.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap washed
                
                
                  Chromium (total)
                  7.948
                  3.252
                
                
                  Lead
                  7.587
                  3.613
                
                
                  Nickel
                  34.680
                  22.940
                
                
                  Titanium
                  16.980
                  7.406
                
                
                  Oil and grease
                  361.300
                  216.800
                
                
                  Total suspended solids
                  740.600
                  352.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Casting crucible wash water.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  0.210
                  0.086
                
                
                  Lead
                  0.200
                  0.095
                
                
                  Nickel
                  0.916
                  0.606
                
                
                  Titanium
                  0.448
                  0.196
                
                
                  Oil and grease
                  9.540
                  5.724
                
                
                  
                  Total suspended solids
                  19.560
                  9.302
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (o) Casting contact cooling water.
              
                BPT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  321.100
                  131.400
                
                
                  Lead
                  306.500
                  145.900
                
                
                  Nickel
                  1,401.000
                  926.800
                
                
                  Titanium
                  685.900
                  299.200
                
                
                  Oil and grease
                  14,590.000
                  8,757.000
                
                
                  Total suspended solids
                  29,920.000
                  14,230.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.303
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Chlorination off-gas wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.346
                  0.140
                
                
                  Lead
                  0.262
                  0.122
                
                
                  Nickel
                  0.515
                  0.346
                
                
                  Titanium
                  0.496
                  0.215
                
              
              (b) Chlorination area-vent wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.385
                  0.156
                
                
                  Lead
                  0.291
                  0.135
                
                
                  Nickel
                  0.572
                  0.385
                
                
                  Titanium
                  0.551
                  0.239
                
              
              (c) TiCl4 handling wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 handled
                
                
                  Chromium (total)
                  0.069
                  0.028
                
                
                  Lead
                  0.052
                  0.024
                
                
                  Nickel
                  0.103
                  0.069
                
                
                  Titanium
                  0.099
                  0.043
                
              
              (d) Reduction area wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  1.528
                  0.620
                
                
                  Lead
                  1.156
                  0.537
                
                
                  Nickel
                  2.272
                  1.528
                
                
                  Titanium
                  2.189
                  0.950
                
              
              (e) Melt cell wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.787
                  0.319
                
                
                  Lead
                  0.595
                  0.276
                
                
                  Nickel
                  1.169
                  0.787
                
                
                  Titanium
                  1.127
                  0.489
                
              

              (f) Chlorine liquefaction wet air pollution control.
              
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  11.010
                  4.463
                
                
                  Lead
                  8.332
                  3.868
                
                
                  Nickel
                  16.370
                  11.010
                
                
                  Titanium
                  15.770
                  6.844
                
              
              (g) Sodium reduction container reconditioning wash water.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.474
                  0.192
                
                
                  Lead
                  0.359
                  0.167
                
                
                  Nickel
                  0.705
                  0.474
                
                
                  Titanium
                  0.679
                  0.295
                
              
              (h) Chip crushing wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.848
                  0.344
                
                
                  Lead
                  0.642
                  0.298
                
                
                  Nickel
                  1.261
                  0.848
                
                
                  Titanium
                  1.215
                  0.527
                
              
              (i) Acid leachate and rinse water.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  4.381
                  1.776
                
                
                  Lead
                  3.315
                  1.539
                
                
                  Nickel
                  6.512
                  4.381
                
                
                  Titanium
                  6.275
                  2.723
                
              
              (j) Sponge crushing and screening wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.239
                  0.097
                
                
                  Lead
                  0.181
                  0.084
                
                
                  Nickel
                  0.356
                  0.239
                
                
                  Titanium
                  0.343
                  0.149
                
              
              (k) Acid pickle and wash water.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium pickled
                
                
                  Chromium (total)
                  0.023
                  0.009
                
                
                  Lead
                  0.017
                  0.008
                
                
                  Nickel
                  0.034
                  0.023
                
                
                  Titanium
                  0.032
                  0.014
                
              
              (l) Scrap milling wet air pollution control.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap milled
                
                
                  Chromium (total)
                  0.084
                  0.034
                
                
                  Lead
                  0.064
                  0.030
                
                
                  Nickel
                  0.125
                  0.084
                
                
                  Titanium
                  0.120
                  0.052
                
              
              (m) Scrap detergent wash water.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap washed
                
                
                  Chromium (total)
                  6.684
                  2.710
                
                
                  Lead
                  5.058
                  2.348
                
                
                  Nickel
                  9.935
                  6.684
                
                
                  Titanium
                  9.574
                  4.155
                
              
              (n) Casting crucible wash water.
              
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  0.176
                  0.072
                
                
                  Lead
                  0.134
                  0.062
                
                
                  Nickel
                  0.262
                  0.176
                
                
                  Titanium
                  0.253
                  0.110
                
              
              (o) Casting contact cooling water.
              
                BAT Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  27.000
                  10.950
                
                
                  Lead
                  20.430
                  9.486
                
                
                  Nickel
                  40.140
                  27.000
                
                
                  Titanium
                  38.68
                  16.78
                
              
            
            
              § 421.304
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Chlorination off-gas wet air pollution control.
              
                NSPS Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.346
                  0.140
                
                
                  Lead
                  0.262
                  0.122
                
                
                  Nickel
                  0.515
                  0.346
                
                
                  Titanium
                  0.496
                  0.215
                
                
                  Oil and grease
                  9.360
                  9.360
                
                
                  Total suspended solids
                  14.040
                  11.230
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Chlorination area-vent wet air pollution control.
              
                NSPS Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.385
                  0.156
                
                
                  Lead
                  0.291
                  0.135
                
                
                  Nickel
                  0.572
                  0.385
                
                
                  Titanium
                  0.551
                  0.239
                
                
                  Oil and grease
                  10.400
                  10.400
                
                
                  Total suspended solids
                  15.600
                  12.480
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.0 to 10.0 at all times.
              
              (c) TiCl4 handling wet air pollution control.
              
                NSPS Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 handled
                
                
                  Chromium (total)
                  0.069
                  0.028
                
                
                  Lead
                  0.052
                  0.024
                
                
                  Nickel
                  0.103
                  0.069
                
                
                  Titanium
                  0.099
                  0.043
                
                
                  Oil and grease
                  1.870
                  1.870
                
                
                  Total suspended solids
                  2.805
                  2.244
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Reduction area wet air pollution control.
              
                NSPS Limitations for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  1.528
                  0.620
                
                
                  Lead
                  1.156
                  0.537
                
                
                  Nickel
                  2.272
                  1.528
                
                
                  Titanium
                  2.189
                  0.950
                
                
                  Oil and grease
                  41.300
                  41.300
                
                
                  Total suspended solids
                  61.950
                  49.560
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Melt cell wet air pollution control.
              
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.787
                  0.319
                
                
                  Lead
                  0.595
                  0.276
                
                
                  Nickel
                  1.169
                  0.787
                
                
                  Titanium
                  1.127
                  0.489
                
                
                  Oil and grease
                  21.260
                  21.260
                
                
                  Total suspended solids
                  31.890
                  25.510
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Chlorine liquefaction wet air pollution control.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
                
                  Oil and grease
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Sodium reduction container reconditioning wash.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.474
                  0.192
                
                
                  Lead
                  0.359
                  0.167
                
                
                  Nickel
                  0.705
                  0.474
                
                
                  Titanium
                  0.679
                  0.295
                
                
                  Oil and grease
                  12.820
                  12.820
                
                
                  Total suspended solids
                  19.230
                  15.380
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Chip crushing wet air pollution control.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
                
                  Oil and grease
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Acid leachate and rinse water.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pound per million pounds) of titanium produced
                
                
                  Chromium (total)
                  4.381
                  1.776
                
                
                  Lead
                  3.315
                  1.539
                
                
                  Nickel
                  6.512
                  4.381
                
                
                  Titanium
                  6.275
                  2.723
                
                
                  Oil and grease
                  118.400
                  118.400
                
                
                  Total suspended solids
                  177.600
                  142.100
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Sponge crushing and screening wet air pollution control.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
                
                  Oil and grease
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Acid pickle and wash water.
              
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium pickled
                
                
                  Chromium (total)
                  0.023
                  0.009
                
                
                  Lead
                  0.017
                  0.008
                
                
                  Nickel
                  0.034
                  0.023
                
                
                  Titanium
                  0.032
                  0.014
                
                
                  Oil and grease
                  0.610
                  0.610
                
                
                  Total suspended solids
                  0.915
                  0.732
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (l) Scrap milling wet air pollution control.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap milled
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
                
                  Oil and grease
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Scrap detergent wash water.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap washed
                
                
                  Chromium (total)
                  6.684
                  2.710
                
                
                  Lead
                  5.058
                  2.348
                
                
                  Nickel
                  9.935
                  6.684
                
                
                  Titanium
                  9.574
                  4.155
                
                
                  Oil and grease
                  180.600
                  180.600
                
                
                  Total suspended solids
                  271.000
                  216.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Casting crucible wash water.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  0.176
                  0.072
                
                
                  Lead
                  0.134
                  0.062
                
                
                  Nickel
                  0.262
                  0.176
                
                
                  Titanium
                  0.253
                  0.110
                
                
                  Oil and grease
                  4.770
                  4.770
                
                
                  Total suspended solids
                  7.155
                  5.724
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (o) Casting contact cooling water.
              
                NSPS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  27.000
                  10.950
                
                
                  Lead
                  20.430
                  9.486
                
                
                  Nickel
                  40.140
                  27.000
                
                
                  Titanium
                  38.680
                  16.780
                
                
                  Oil and grease
                  729.700
                  729.700
                
                
                  Total suspended solids
                  1,095.000
                  875.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.305
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in primary and secondary titanium process wastewater introduced into a POTW must not exceed the following values:
              (a) Chlorination off-gas wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.346
                  0.140
                
                
                  Lead
                  0.262
                  0.122
                
                
                  Nickel
                  0.515
                  0.346
                
                
                  
                  Titanium
                  0.496
                  0.215
                
              
              (b) Chlorination Area-vent wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.385
                  0.156
                
                
                  Lead
                  0.291
                  0.135
                
                
                  Nickel
                  0.572
                  0.385
                
                
                  Titanium
                  0.551
                  0.239
                
              
              (c) TiCl4 handling wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 handled
                
                
                  Chromium (total)
                  0.069
                  0.028
                
                
                  Lead
                  0.052
                  0.024
                
                
                  Nickel
                  0.103
                  0.069
                
                
                  Titanium
                  0.099
                  0.043
                
              
              (d) Reduction area wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  1.528
                  0.620
                
                
                  Lead
                  1.156
                  0.537
                
                
                  Nickel
                  2.272
                  1.528
                
                
                  Titanium
                  2.189
                  0.950
                
              
              (e) Melt cell wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.787
                  0.319
                
                
                  Lead
                  0.595
                  0.276
                
                
                  Nickel
                  1.169
                  0.787
                
                
                  Titanium
                  1.127
                  0.489
                
              
              (f) Chlorine liquefaction wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  11.010
                  4.463
                
                
                  Lead
                  8.332
                  3.868
                
                
                  Nickel
                  16.370
                  11.010
                
                
                  Titanium
                  15.770
                  6.844
                
              
              (g) Sodium reduction container reconditioning wash water.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.474
                  0.192
                
                
                  Lead
                  0.359
                  0.167
                
                
                  Nickel
                  0.705
                  0.474
                
                
                  Titanium
                  0.679
                  0.295
                
              
              (h) Chip crushing wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.848
                  0.344
                
                
                  Lead
                  0.642
                  0.298
                
                
                  Nickel
                  1.261
                  0.848
                
                
                  Titanium
                  1.215
                  0.527
                
              
              
              (i) Acid leachate and rinse water.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  4.381
                  1.776
                
                
                  Lead
                  3.315
                  1.539
                
                
                  Nickel
                  6.512
                  4.381
                
                
                  Titanium
                  6.275
                  2.723
                
              
              (j) Sponge crushing and screening wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.239
                  0.097
                
                
                  Lead
                  0.181
                  0.084
                
                
                  Nickel
                  0.356
                  0.239
                
                
                  Titanium
                  0.343
                  0.149
                
              
              (k) Acid pickle and wash water.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium pickled
                
                
                  Chromium (total)
                  0.023
                  0.009
                
                
                  Lead
                  0.017
                  0.008
                
                
                  Nickel
                  0.034
                  0.023
                
                
                  Titanium
                  0.032
                  0.014
                
              
              (l) Scrap milling wet air pollution control.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap milled
                
                
                  Chromium (total)
                  0.084
                  0.034
                
                
                  Lead
                  0.064
                  0.030
                
                
                  Nickel
                  0.125
                  0.084
                
                
                  Titanium
                  0.120
                  0.052
                
              
              (m) Scrap detergent wash water.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap washed
                
                
                  Chromium (total)
                  6.684
                  2.710
                
                
                  Lead
                  5.058
                  2.348
                
                
                  Nickel
                  9.935
                  6.684
                
                
                  Titanium
                  9.574
                  4.155
                
              
              (n) Casting crucible wash water.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  0.176
                  0.072
                
                
                  Lead
                  0.134
                  0.062
                
                
                  Nickel
                  0.262
                  0.176
                
                
                  Titanium
                  0.253
                  0.110
                
              
              (o) Casting contact cooling water.
              
                PSES for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  27.000
                  10.950
                
                
                  Lead
                  20.430
                  9.486
                
                
                  Nickel
                  40.140
                  27.000
                
                
                  Titanium
                  38.680
                  16.780
                
              
            
            
              § 421.306
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary and secondary titanium process wastewater introduced into a POTW shall not exceed the following values:

              (a) Chlorination off-gas wet air pollution control.
              
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.346
                  0.140
                
                
                  Lead
                  0.262
                  0.122
                
                
                  Nickel
                  0.515
                  0.346
                
                
                  Titanium
                  0.496
                  0.215
                
              
              (b) Chlorination area-vent wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 produced
                
                
                  Chromium (total)
                  0.385
                  0.156
                
                
                  Lead
                  0.291
                  0.135
                
                
                  Nickel
                  0.572
                  0.385
                
                
                  Titanium
                  0.551
                  0.239
                
              
              (c) TiCl4 handling wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of TiCl4 handled
                
                
                  Chromium (total)
                  0.069
                  0.028
                
                
                  Lead
                  0.052
                  0.024
                
                
                  Nickel
                  0.103
                  0.069
                
                
                  Titanium
                  0.099
                  0.043
                
              
              (d) Reduction area wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  1.528
                  0.620
                
                
                  Lead
                  1.156
                  0.537
                
                
                  Nickel
                  2.272
                  1.528
                
                
                  Titanium
                  2.189
                  0.950
                
              
              (e) Melt cell wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.787
                  0.319
                
                
                  Lead
                  0.595
                  0.276
                
                
                  Nickel
                  1.169
                  0.787
                
                
                  Titanium
                  1.127
                  0.489
                
              
              (f) Chlorine liquefaction wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
              
              (g) Sodium reduction container reconditioning wash water.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.474
                  0.192
                
                
                  Lead
                  0.359
                  0.167
                
                
                  Nickel
                  0.705
                  0.474
                
                
                  Titanium
                  0.679
                  0.295
                
              
              (h) Chip crushing wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
              
              
              (i) Acid leachate and rinse water.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  4.381
                  1.776
                
                
                  Lead
                  3.315
                  1.539
                
                
                  Nickel
                  6.512
                  4.381
                
                
                  Titanium
                  6.275
                  2.723
                
              
              (j) Sponge crushing and screening wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
              
              (k) Acid pickle and wash water.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium pickled
                
                
                  Chromium (total)
                  0.023
                  0.009
                
                
                  Lead
                  0.017
                  0.008
                
                
                  Nickel
                  0.034
                  0.023
                
                
                  Titanium
                  0.032
                  0.014
                
              
              (l) Scrap milling wet air pollution control.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap milled
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Titanium
                  0.000
                  0.000
                
              
              (m) Scrap detergent wash water.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of scrap washed
                
                
                  Chromium (total)
                  6.684
                  2.710
                
                
                  Lead
                  5.058
                  2.348
                
                
                  Nickel
                  9.935
                  6.684
                
                
                  Titanium
                  9.574
                  4.155
                
              
              (n) Casting crucible wash water.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  0.176
                  0.072
                
                
                  Lead
                  0.134
                  0.062
                
                
                  Nickel
                  0.262
                  0.176
                
                
                  Titanium
                  0.253
                  0.110
                
              
              (o) Casting contact cooling water.
              
                PSNS for the Primary and Secondary Titanium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of titanium cast
                
                
                  Chromium (total)
                  27.000
                  10.950
                
                
                  Lead
                  20.430
                  9.486
                
                
                  Nickel
                  40.140
                  27.000
                
                
                  Titanium
                  38.680
                  16.780
                
              
            
            
              § 421.307
              [Reserved]
            
          
          
            Subpart AC—Secondary Tungsten and Cobalt Subcategory
            
              Source:
              50 FR 38386, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.310
              Applicability: Description of the secondary tungsten and cobalt subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of tungsten or cobalt at secondary tungsten and cobalt facilities processing tungsten or tungsten carbide scrap raw materials.
            
            
              
              § 421.311
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.312
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Tungsten detergent wash and rinse.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten scrap washed
                
                
                  Copper
                  0.371
                  0.195
                
                
                  Nickel
                  0.374
                  0.248
                
                
                  Ammonia (as N)
                  25.990
                  11.430
                
                
                  Cobalt
                  0.768
                  0.337
                
                
                  Tungsten
                  1.357
                  0.542
                
                
                  Oil and grease
                  3.900
                  2.340
                
                
                  Total suspended solids
                  7.995
                  3.803
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Tungsten leaching acid.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  4.885
                  2.571
                
                
                  Nickel
                  4.937
                  3.265
                
                
                  Ammonia (as N)
                  342.700
                  150.700
                
                
                  Cobalt
                  10.130
                  4.448
                
                
                  Tungsten
                  17.890
                  7.147
                
                
                  Oil and grease
                  51.420
                  30.850
                
                
                  Total suspended solids
                  105.400
                  50.140
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Tungsten post-leaching wash and rinse.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  9.772
                  5.143
                
                
                  Nickel
                  9.875
                  6.532
                
                
                  Ammonia (as N)
                  685.600
                  301.400
                
                
                  Cobalt
                  20.263
                  8.897
                
                
                  Tungsten
                  35.800
                  14.300
                
                
                  Oil and grease
                  102.900
                  61.720
                
                
                  Total suspended solids
                  210.900
                  100.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Synthetic scheelite filtrate.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of synthetic scheelite produced
                
                
                  Copper
                  31.660
                  16.660
                
                
                  Nickel
                  31.990
                  21.160
                
                
                  Ammonia (as N)
                  2,221.000
                  976.300
                
                
                  Cobalt
                  65.644
                  28.824
                
                
                  Tungsten
                  116.000
                  46.320
                
                
                  Oil and grease
                  333.200
                  200.000
                
                
                  Total suspended solids
                  683.100
                  324.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Tungsten carbide leaching wet air pollution control.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide scrap leached
                
                
                  Copper
                  3.327
                  1.751
                
                
                  Nickel
                  3.362
                  2.224
                
                
                  Ammonia (as N)
                  233.400
                  102.600
                
                
                  Cobalt
                  6.899
                  3.029
                
                
                  Tungsten
                  12.190
                  4.868
                
                
                  Oil and grease
                  35.020
                  21.010
                
                
                  Total suspended solids
                  71.790
                  34.150
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Tungsten carbide wash water.
              
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide produced
                
                
                  Copper
                  15.830
                  8.333
                
                
                  Nickel
                  16.000
                  10.580
                
                
                  Ammonia (as N)
                  1,111.000
                  488.300
                
                
                  Cobalt
                  32.832
                  14.416
                
                
                  Tungsten
                  58.000
                  23.170
                
                
                  Oil and grease
                  166.700
                  100.000
                
                
                  Total suspended solids
                  341.700
                  162.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Cobalt sludge leaching wet air pollution control.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced from cobalt sludge
                
                
                  Copper
                  67.990
                  35.780
                
                
                  Nickel
                  68.700
                  45.440
                
                
                  Ammonia (as N)
                  4,770.000
                  2,097.000
                
                
                  Cobalt
                  140.977
                  61.901
                
                
                  Tungsten
                  249.000
                  99.470
                
                
                  Oil and grease
                  715.600
                  429.400
                
                
                  Total suspended solids
                  1,467.000
                  697.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Crystallization decant.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  79.140
                  41.650
                
                
                  Nickel
                  79.970
                  52.900
                
                
                  Ammonia (as N)
                  5,552.000
                  2,441.000
                
                
                  Cobalt
                  164.101
                  72.055
                
                
                  Tungsten
                  289.900
                  115.800
                
                
                  Oil and grease
                  833.000
                  499.800
                
                
                  Total suspended solids
                  1,708.000
                  812.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Acid wash decant.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  36.220
                  19.060
                
                
                  Nickel
                  36.600
                  24.210
                
                
                  Ammonia (as N)
                  2,541.000
                  1,117.000
                
                
                  Cobalt
                  75.104
                  32.977
                
                
                  Tungsten
                  132.700
                  52.990
                
                
                  Oil and grease
                  381.300
                  228.800
                
                
                  Total suspended solids
                  781.600
                  371.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Cobalt hydroxide filtrate.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  107.600
                  56.650
                
                
                  Nickel
                  108.800
                  71.940
                
                
                  Ammonia (as N)
                  7,551.000
                  3,320.000
                
                
                  Cobalt
                  223.189
                  97.999
                
                
                  Tungsten
                  394.300
                  157.500
                
                
                  Oil and grease
                  1,133.000
                  679.800
                
                
                  Total suspended solids
                  2,323.000
                  1,105.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Cobalt hydroxide filter cake wash.
              
                BPT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  207.200
                  109.100
                
                
                  Nickel
                  209.400
                  138.500
                
                
                  Ammonia (as N)
                  14,530.000
                  6,389.000
                
                
                  Cobalt
                  429.598
                  188.631
                
                
                  Tungsten
                  758.900
                  303.100
                
                
                  Oil and grease
                  2,181.000
                  1,309.000
                
                
                  Total suspended solids
                  4,471.000
                  2,126.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38386, Sept. 20, 1985, as amended at 55 FR 31713, 31714, Aug. 3, 1990]
            
            
              
              § 421.313
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Tungsten detergent wash and rinse.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten scrap washed
                
                
                  Copper
                  0.250
                  0.119
                
                
                  Nickel
                  0.107
                  0.072
                
                
                  Ammonia (as N)
                  25.990
                  11.430
                
                
                  Cobalt
                  0.538
                  0.236
                
                
                  Tungsten
                  0.679
                  0.302
                
              
              (b) Tungsten leaching acid.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  3.291
                  1.569
                
                
                  Nickel
                  1.414
                  0.951
                
                
                  Ammonia (as N)
                  342.700
                  150.700
                
                
                  Cobalt
                  7.096
                  3.111
                
                
                  Tungsten
                  8.947
                  3.985
                
              
              (c) Tungsten post-leaching wash and rinse.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  6.583
                  3.137
                
                
                  Nickel
                  2.829
                  1.903
                
                
                  Ammonia (as N)
                  685.600
                  301.400
                
                
                  Cobalt
                  14.194
                  6.223
                
                
                  Tungsten
                  17.900
                  7.972
                
              
              (d) Synthetic scheelite filtrate.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of synthetic scheelite produced
                
                
                  Copper
                  21.330
                  10.170
                
                
                  Nickel
                  9.164
                  6.165
                
                
                  Ammonia (as N)
                  2,221.000
                  976.300
                
                
                  Cobalt
                  45.984
                  20.160
                
                
                  Tungsten
                  57.980
                  25.820
                
              
              (e) Tungsten carbide leaching wet air pollution control.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide scrap leached
                
                
                  Copper
                  2.241
                  1.068
                
                
                  Nickel
                  0.963
                  0.648
                
                
                  Ammonia (as N)
                  233.400
                  102.600
                
                
                  Cobalt
                  4.833
                  2.119
                
                
                  Tungsten
                  6.093
                  2.714
                
              
              (f) Tungsten carbide wash water.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide produced
                
                
                  Copper
                  10.670
                  5.083
                
                
                  Nickel
                  4.583
                  3.083
                
                
                  Ammonia (as N)
                  1,111.000
                  488.300
                
                
                  Cobalt
                  22.999
                  10.083
                
                
                  Tungsten
                  29.000
                  12.920
                
              

              (g) Cobalt sludge leaching wet air pollution control.
              
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced from cobalt sludge
                
                
                  Copper
                  45.80
                  21.83
                
                
                  Nickel
                  19.68
                  13.24
                
                
                  Ammonia (as N)
                  4,770.00
                  2,097.00
                
                
                  Cobalt
                  98.756
                  43.295
                
                
                  Tungsten
                  124.50
                  55.46
                
              
              (h) Crystallization decant.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  53,310
                  25.410
                
                
                  Nickel
                  22.910
                  15.410
                
                
                  Ammonia (as N)
                  5,552.000
                  2,441.000
                
                
                  Cobalt
                  114.954
                  50.397
                
                
                  Tungsten
                  144.900
                  64.560
                
              
              (i) Acid wash decant.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  24.400
                  11.630
                
                
                  Nickel
                  10.490
                  7.053
                
                
                  Ammonia (as N)
                  2,541.000
                  1,117.000
                
                
                  Cobalt
                  52.611
                  23.065
                
                
                  Tungsten
                  66.340
                  29.550
                
              
              (j) Cobalt hydroxide filtrate.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  72.510
                  34.560
                
                
                  Nickel
                  31.160
                  20.960
                
                
                  Ammonia (as N)
                  7,551.000
                  3,320.000
                
                
                  Cobalt
                  156.346
                  68.543
                
                
                  Tungsten
                  197.100
                  87.800
                
              
              (k) Cobalt hydroxide filter cake wash.
              
                BAT Limitations for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  139.600
                  66.510
                
                
                  Nickel
                  59.970
                  40.340
                
                
                  Ammonia (as N)
                  14,530.000
                  6,389.000
                
                
                  Cobalt
                  300.094
                  131.932
                
                
                  Tungsten
                  379.400
                  169.000
                
              
              [50 FR 38386, Sept. 20, 1985, as amended at 55 FR 31714, 31715, Aug. 3, 1990]
            
            
              § 421.314
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Tungsten detergent wash and rinse.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten scrap washed
                
                
                  Copper
                  0.250
                  0.119
                
                
                  Nickel
                  0.107
                  0.072
                
                
                  Ammonia (as N)
                  25.990
                  11.430
                
                
                  Cobalt
                  0.538
                  0.236
                
                
                  Tungsten
                  0.679
                  0.302
                
                
                  Oil and grease
                  1.950
                  1.950
                
                
                  Total suspended solids
                  2.925
                  2.340
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Tungsten leaching acid.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  3.291
                  1.569
                
                
                  Nickel
                  1.414
                  0.951
                
                
                  Ammonia (as N)
                  342.700
                  150.700
                
                
                  Cobalt
                  7.096
                  3.111
                
                
                  Tungsten
                  8.947
                  3.985
                
                
                  Oil and grease
                  25.710
                  25.710
                
                
                  Total suspended solids
                  38.570
                  30.850
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              
              (c) Tungsten post-leaching wash and rinse.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  6.583
                  3.137
                
                
                  Nickel
                  2.829
                  1.903
                
                
                  Ammonia (as N)
                  685.600
                  301.400
                
                
                  Tungsten
                  17.900
                  7.972
                
                
                  Cobalt
                  14.194
                  6.223
                
                
                  Oil and grease
                  51.430
                  51.430
                
                
                  Total suspended solids
                  77.150
                  61.720
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Synthetic scheelite filtrate.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of synthetic scheelite produced
                
                
                  Copper
                  21.330
                  10.170
                
                
                  Nickel
                  9.164
                  6.165
                
                
                  Ammonia (as N)
                  2,221.000
                  976.300
                
                
                  Cobalt
                  45.984
                  20.160
                
                
                  Tungsten
                  57.980
                  25.820
                
                
                  Oil and grease
                  166.600
                  166.600
                
                
                  Total suspended solids
                  249.900
                  199.900
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Tungsten carbide leaching wet air pollution control.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide scrap leached
                
                
                  Copper
                  2.241
                  1.068
                
                
                  Nickel
                  0.963
                  0.648
                
                
                  Ammonia (as N)
                  233.400
                  102.600
                
                
                  Cobalt
                  4.833
                  2.119
                
                
                  Tungsten
                  6.093
                  2.714
                
                
                  Oil and grease
                  17.510
                  17.510
                
                
                  Total suspended solids
                  26.270
                  21.010
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Tungsten carbide wash water.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide produced
                
                
                  Copper
                  10.670
                  5.083
                
                
                  Nickel
                  4.583
                  3.083
                
                
                  Ammonia (as N)
                  1,111.000
                  488.300
                
                
                  Cobalt
                  22.999
                  10.083
                
                
                  Tungsten
                  29.000
                  12.920
                
                
                  Oil and grease
                  83.330
                  83.330
                
                
                  Total suspended solids
                  125.000
                  100.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Cobalt sludge leaching wet air pollution control.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced from cobalt sludge
                
                
                  Copper
                  45.80
                  21.83
                
                
                  Nickel
                  19.68
                  13.24
                
                
                  Ammonia (as N)
                  4,770.00
                  2,097.00
                
                
                  Cobalt
                  98.756
                  43.295
                
                
                  Tungsten
                  124.50
                  55.46
                
                
                  Oil and grease
                  357.80
                  357.80
                
                
                  Total suspended solids
                  536.70
                  429.40
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Crystallization decant.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  53.310
                  25.410
                
                
                  Nickel
                  22.910
                  15.410
                
                
                  Ammonia (as N)
                  5,552.000
                  2,441.000
                
                
                  Cobalt
                  114.954
                  50.397
                
                
                  Tungsten
                  144.900
                  64.560
                
                
                  Oil and grease
                  416.500
                  416.500
                
                
                  Total suspended solids
                  624.800
                  499.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Acid wash decant.
              
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  24.400
                  11.630
                
                
                  Nickel
                  10.490
                  7.053
                
                
                  Ammonia (as N)
                  2,541.000
                  1,117.000
                
                
                  Cobalt
                  52.611
                  23.065
                
                
                  Tungsten
                  66.340
                  29.550
                
                
                  Oil and grease
                  190.600
                  190.600
                
                
                  Total suspended solids
                  285.900
                  228.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Cobalt hydroxide filtrate.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  72.510
                  34.560
                
                
                  Nickel
                  31.160
                  20.960
                
                
                  Ammonia (as N)
                  7,551.000
                  3,320.000
                
                
                  Cobalt
                  156.346
                  68.543
                
                
                  Tungsten
                  197.100
                  87.800
                
                
                  Oil and grease
                  566.500
                  566.500
                
                
                  Total suspended solids
                  849.700
                  679.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Cobalt hydroxide filter cake wash.
              
                NSPS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  139.600
                  66.510
                
                
                  Nickel
                  59.970
                  40.340
                
                
                  Ammonia (as N)
                  14,530.000
                  6,389.000
                
                
                  Cobalt
                  300.094
                  131.932
                
                
                  Tungsten
                  379.400
                  169.000
                
                
                  Oil and grease
                  1,090.000
                  1,090.000
                
                
                  Total suspended solids
                  1,636,000
                  1,308.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              [50 FR 38386, Sept. 20, 1985, as amended at 55 FR 31715, 31716, Aug. 3, 1990]
            
            
              § 421.315
              Pretreatment standards for existing sources.
              Except as provided in 40 CFR 403.7, any existing source subject to this subpart which introduces polutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources. The mass of wastewater pollutants in secondary tungsten and cobalt process wastewater introduced into a POTW shall not exceed the following values:
              (a) Tungsten detergent wash and rinse.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten scrap washed
                
                
                  Copper
                  0.250
                  0.119
                
                
                  Nickel
                  0.107
                  0.072
                
                
                  Ammonia (as N)
                  25.990
                  11.430
                
                
                  Cobalt
                  0.538
                  0.236
                
                
                  Tungsten
                  0.679
                  0.302
                
              
              (b) Tungsten leaching acid.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  3.291
                  1.569
                
                
                  Nickel
                  1.414
                  0.951
                
                
                  Ammonia (as N)
                  342.700
                  150.700
                
                
                  Cobalt
                  7.096
                  3.111
                
                
                  Tungsten
                  8.947
                  3.985
                
              
              (c) Tungsten post-leaching wash and rinse.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  6.583
                  3.137
                
                
                  Nickel
                  2.829
                  1.903
                
                
                  Ammonia (as N)
                  685.600
                  301.400
                
                
                  Cobalt
                  14.194
                  6.223
                
                
                  Tungsten
                  17.900
                  7.972
                
              
              (d) Synthetic scheelite filtrate.
              
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of synthetic scheelite produced
                
                
                  Copper
                  21.330
                  10.170
                
                
                  Nickel
                  9.164
                  6.165
                
                
                  Ammonia (as N)
                  2,221.000
                  976.300
                
                
                  Cobalt
                  45.984
                  20.160
                
                
                  Tungsten
                  57.980
                  25.820
                
              
              (e) Tungsten carbide leaching wet air pollution control.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide scrap
                
                
                  Copper
                  2.241
                  1.068
                
                
                  Nickel
                  0.963
                  0.648
                
                
                  Ammonia (as N)
                  233.400
                  102.600
                
                
                  Cobalt
                  4.833
                  2.119
                
                
                  Tungsten
                  6.093
                  2.714
                
              
              (f) Tungsten carbide wash water.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide produced
                
                
                  Copper
                  10.670
                  5.083
                
                
                  Nickel
                  4.583
                  3.083
                
                
                  Ammonia (as N)
                  1,111.000
                  488.300
                
                
                  Cobalt
                  22.999
                  10.083
                
                
                  Tungsten
                  29.000
                  12.920
                
              
              (g) Cobalt sludge leaching wet air pollution control.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced from cobalt sludge
                
                
                  Copper
                  45.800
                  21.830
                
                
                  Nickel
                  19.680
                  13.240
                
                
                  Ammonia (as N)
                  4,770.000
                  2,097.000
                
                
                  Cobalt
                  98.756
                  43.295
                
                
                  Tungsten
                  124.500
                  55.460
                
              
              (h) Crystallization decant.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  53.310
                  25.410
                
                
                  Nickel
                  22.910
                  15.410
                
                
                  Ammonia (as N)
                  5,552.000
                  2,441.000
                
                
                  Cobalt
                  114.954
                  50.397
                
                
                  Tungsten
                  144.9
                  64.56
                
              
              (i) Acid wash decant.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  24.400
                  11.630
                
                
                  Nickel
                  10.490
                  7.053
                
                
                  Ammonia (as N)
                  2,541.000
                  1,117.000
                
                
                  Cobalt
                  52.611
                  23.065
                
                
                  Tungsten
                  66.34
                  29.55
                
              
              (j) Cobalt hydroxide filtrate.
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  72.510
                  34.560
                
                
                  Nickel
                  31.160
                  20.960
                
                
                  Ammonia (as N)
                  7,551.000
                  3,320.000
                
                
                  Cobalt
                  156.346
                  68.543
                
                
                  Tungsten
                  197.1
                  87.8
                
              
              (k) Cobalt hydroxide filter cake wash.
              
              
                PSES for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  139.600
                  66.510
                
                
                  Nickel
                  59.970
                  40.340
                
                
                  Ammonia (as N)
                  14,530.000
                  6,389.000
                
                
                  Cobalt
                  300.094
                  131.932
                
                
                  Tungsten
                  379.400
                  169.000
                
              
              [50 FR 38386, Sept. 20, 1985, as amended at 55 FR 31717, 31718, Aug. 3, 1990]
            
            
              § 421.316
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary tungsten and cobalt process wastewater introduced into a POTW shall not exceed the following values:
              (a) Tungsten detergent wash and rinse.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten scrap washed
                
                
                  Copper
                  0.250
                  0.119
                
                
                  Nickel
                  0.107
                  0.072
                
                
                  Ammonia (as N)
                  25.990
                  11.430
                
                
                  Cobalt
                  0.538
                  0.236
                
                
                  Tungsten
                  0.679
                  0.302
                
              
              (b) Tungsten leaching acid.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  3.291
                  1.569
                
                
                  Nickel
                  1.414
                  0.951
                
                
                  Ammonia (as N)
                  342.700
                  150.700
                
                
                  Cobalt
                  7.096
                  3.111
                
                
                  Tungsten
                  8.947
                  3.985
                
              
              (c) Tungsten post-leaching wash and rinse.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten produced
                
                
                  Copper
                  6.583
                  3.137
                
                
                  Nickel
                  2.829
                  1.903
                
                
                  Ammonia (as N)
                  685.600
                  301.400
                
                
                  Cobalt
                  14.194
                  6.223
                
                
                  Tungsten
                  17.900
                  7.792
                
              
              (d) Synthetic scheelite filtrate.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of synthetic scheelite produced
                
                
                  Copper
                  21.330
                  10.170
                
                
                  Nickel
                  9.164
                  6.165
                
                
                  Ammonia (as N)
                  2,221.000
                  976.300
                
                
                  Cobalt
                  45.984
                  20.160
                
                
                  Tungsten
                  57.980
                  25.820
                
              
              (e) Tungsten carbide leaching wet air pollution control.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide scrap leached
                
                
                  Copper
                  2.241
                  1.068
                
                
                  Nickel
                  0.963
                  0.648
                
                
                  Ammonia (as N)
                  233.400
                  102.600
                
                
                  Cobalt
                  4.833
                  2.119
                
                
                  Tungsten
                  6.093
                  2.714
                
              
              (f) Tungsten carbide wash water.
              
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of tungsten carbide produced
                
                
                  Copper
                  10.670
                  5.083
                
                
                  Nickel
                  4.583
                  3.083
                
                
                  Ammonia (as N)
                  1,111.000
                  488.300
                
                
                  Cobalt
                  22.999
                  10.083
                
                
                  Tungsten
                  29.000
                  12.920
                
              
              (g) Cobalt sludge leaching wet air pollution control.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced from cobalt sludge
                
                
                  Copper
                  45.800
                  21.830
                
                
                  Nickel
                  19.680
                  13.240
                
                
                  Ammonia (as N)
                  4,770.000
                  2,097.000
                
                
                  Cobalt
                  98.756
                  43.295
                
                
                  Tungsten
                  124.500
                  55.460
                
              
              (h) Crystallization decant.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  53.310
                  25.410
                
                
                  Nickel
                  22.910
                  15.410
                
                
                  Ammonia (as N)
                  5,552,000
                  2,441.000
                
                
                  Cobalt
                  114.954
                  50.397
                
                
                  Tungsten
                  144.900
                  64.560
                
              
              (i) Acid wash decant.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  24.400
                  11.630
                
                
                  Nickel
                  10.490
                  7.053
                
                
                  Ammonia (as N)
                  2,541.000
                  1,117.000
                
                
                  Cobalt
                  52.611
                  23.065
                
                
                  Tungsten
                  66.340
                  29.550
                
              
              (j) Cobalt hydroxide filtrate.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  72.510
                  34.560
                
                
                  Nickel
                  31.160
                  20.960
                
                
                  Ammonia (as N)
                  7,551.000
                  3,320.000
                
                
                  Cobalt
                  156.346
                  68.543
                
                
                  Tungsten
                  197.100
                  87.800
                
              
              (k) Cobalt hydroxide filter cake wash.
              
                PSNS for the Secondary Tungsten and Cobalt Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of cobalt produced
                
                
                  Copper
                  139.600
                  66.510
                
                
                  Nickel
                  59.970
                  40.430
                
                
                  Ammonia (as N)
                  14,530.000
                  6,389.000
                
                
                  Cobalt
                  300.094
                  131.932
                
                
                  Tungsten
                  379.400
                  169.000
                
              
              [50 FR 38386, Sept. 20, 1985, as amended at 55 FR 31718, 31719, Aug. 3, 1990]
            
            
              § 421.317
              [Reserved]
            
          
          
            Subpart AD—Secondary Uranium Subcategory
            
              Source:
              50 FR 38392, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.320
              Applicability: Description of the secondary uranium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of uranium (including depleted uranium) by secondary uranium facilities.
            
            
              § 421.321
              Specialized definitions.
              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              
              § 421.322
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practiacable technology currently available:
              (a) Refinery sump filtrate.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium
                  32.270
                  13.200
                
                
                  Copper
                  139.300
                  73.340
                
                
                  Nickel
                  140.800
                  93.140
                
                
                  Fluoride
                  2,567.000
                  1,459.000
                
                
                  Total suspended solids
                  3,007.000
                  1,430.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Slag leach reslurry.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  2.009
                  0.822
                
                
                  Copper
                  8.675
                  4.566
                
                
                  Nickel
                  8.767
                  5.799
                
                
                  Fluoride
                  159.800
                  90.860
                
                
                  Total suspended solids
                  187.200
                  89.040
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Solvent extraction raffinate filtrate.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  2.802
                  1.146
                
                
                  Copper
                  12.100
                  6.369
                
                
                  Nickel
                  12.230
                  8.089
                
                
                  Fluoride
                  222.900
                  126.700
                
                
                  Total suspended solids
                  261.100
                  124.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Digestion wet air pollution control.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Evaporation and denitration wet air pollution control.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium trioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Hydrofluorination alkaline scrubber.
              
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.009
                  0.004
                
                
                  Copper
                  0.038
                  0.020
                
                
                  Nickel
                  0.038
                  0.025
                
                
                  Fluoride
                  0.700
                  0.398
                
                
                  Total suspended solids
                  0.820
                  0.390
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Hydrofluorination water scrubber.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Magnesium reduction and casting floor wash.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.013
                  0.005
                
                
                  Copper
                  0.057
                  0.030
                
                
                  Nickel
                  0.058
                  0.038
                
                
                  Fluoride
                  1.054
                  0.599
                
                
                  Total suspended solids
                  1.234
                  0.587
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Laundry wastewater.
              
                BPT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.084
                  0.035
                
                
                  Copper
                  0.365
                  0.192
                
                
                  Nickel
                  0.369
                  0.244
                
                
                  Fluoride
                  6.720
                  3.821
                
                
                  Total suspended solids
                  7.872
                  3.744
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.323
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Refinery sump filtrate.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  27.14
                  11.00
                
                
                  Copper
                  93.88
                  44.74
                
                
                  Nickel
                  40.34
                  27.14
                
                
                  Fluoride
                  2,567.00
                  1,459.00
                
              
              (b) Slag leach reslurry.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  1.689
                  0.685
                
                
                  Copper
                  5.844
                  2.785
                
                
                  Nickel
                  2.511
                  1.689
                
                
                  Fluoride
                  159.800
                  90.860
                
              
              
              (c) Solvent extraction raffinate filtrate.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  2.357
                  0.955
                
                
                  Copper
                  8.152
                  3.885
                
                
                  Nickel
                  3.503
                  2.357
                
                
                  Fluoride
                  222.900
                  126.700
                
              
              (d) Digestion wet air pollution control.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (e) Evaporation and denitration wet air pollution control.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium trioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (f) Hydrofluorination alkaline scrubber.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.007
                  0.003
                
                
                  Copper
                  0.026
                  0.012
                
                
                  Nickel
                  0.011
                  0.007
                
                
                  Fluoride
                  0.700
                  0.398
                
              
              (g) Hydrofluorination water scrubber.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (h) Magnesium reduction and casting floor wash.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.011
                  0.005
                
                
                  Copper
                  0.039
                  0.018
                
                
                  Nickel
                  0.017
                  0.011
                
                
                  Fluoride
                  1.054
                  0.599
                
              
              (i) Laundry wastewater.
              
                BAT Limitations for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.036
                  0.014
                
                
                  Copper
                  0.123
                  0.059
                
                
                  Nickel
                  0.053
                  0.036
                
                
                  Fluoride
                  3.360
                  1.910
                
              
            
            
              
              § 421.324
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Refinery sump filtrate.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  27.14
                  11.00
                
                
                  Copper
                  93.88
                  44.74
                
                
                  Nickel
                  40.34
                  27.14
                
                
                  Fluoride
                  2,567.00
                  1,459.00
                
                
                  Total suspended solids
                  1,100.00
                  880.10
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Slag leach reslurry.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  1.689
                  0.685
                
                
                  Copper
                  5.844
                  2.785
                
                
                  Nickel
                  2.511
                  1.689
                
                
                  Fluoride
                  159.800
                  90.860
                
                
                  Total suspended solids
                  68.490
                  54.790
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Solvent extraction raffinate filtrate.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  2.357
                  0.955
                
                
                  Copper
                  8.152
                  3.885
                
                
                  Nickel
                  3.503
                  2.357
                
                
                  Fluoride
                  222.900
                  126.700
                
                
                  Total suspended solids
                  95.540
                  76.430
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) Digestion wet air pollution control.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Evaporation and denitration wet air pollution control
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium trioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (f) Hydrofluorination alkaline scrubber.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.007
                  0.003
                
                
                  Copper
                  0.026
                  0.012
                
                
                  Nickel
                  0.011
                  0.007
                
                
                  Fluoride
                  0.700
                  0.398
                
                
                  Total suspended solids
                  0.300
                  0.240
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Hydrofluorination water scrubber.
              
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Magnesium reduction and casting floor wash.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.011
                  0.005
                
                
                  Copper
                  0.039
                  0.018
                
                
                  Nickel
                  0.017
                  0.011
                
                
                  Fluoride
                  1.054
                  0.599
                
                
                  Total suspended solids
                  0.452
                  0.361
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Laundry wastewater.
              
                NSPS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.036
                  0.014
                
                
                  Copper
                  0.123
                  0.059
                
                
                  Nickel
                  0.053
                  0.036
                
                
                  Fluoride
                  3.360
                  1.910
                
                
                  Total suspended solids
                  1.440
                  1.152
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.325
              [Reserved]
            
            
              § 421.326
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in secondary uranium process wastewater introduced into a POTW shall not exceed the following values:
              (a) Refinery sump filtrate.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  27.14
                  11.00
                
                
                  Copper
                  93.88
                  44.74
                
                
                  Nickel
                  40.34
                  27.14
                
                
                  Fluoride
                  2,567.00
                  1,459.00
                
              
              (b) Slag leach reslurry.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  1.689
                  0.685
                
                
                  Copper
                  5.844
                  2.785
                
                
                  Nickel
                  2.511
                  1.689
                
                
                  Fluoride
                  159.800
                  90.860
                
              
              (c) Solvent extraction raffinate filtrate.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  2.357
                  0.955
                
                
                  Copper
                  8.152
                  3.885
                
                
                  Nickel
                  3.503
                  2.357
                
                
                  Fluoride
                  222.900
                  126.700
                
              
              (d) Digestion wet air pollution control.
              
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium processed in the refinery
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (e) Evaporation and denitration wet air pollution control.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium trioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (f) Hydrofluorination alkaline scrubber.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.007
                  0.003
                
                
                  Copper
                  0.026
                  0.012
                
                
                  Nickel
                  0.011
                  0.007
                
                
                  Fluoride
                  0.700
                  0.398
                
              
              (g) Hydrofluorination water scrubber.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium tetrafluoride produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Copper
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Fluoride
                  0.000
                  0.000
                
              
              (h) Magnesium reduction and casting floor wash.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium trioxide produced
                
                
                  Chromium (total)
                  0.011
                  0.005
                
                
                  Copper
                  0.039
                  0.018
                
                
                  Nickel
                  0.017
                  0.011
                
                
                  Fluoride
                  1.054
                  0.599
                
              
              (i) Laundry wastewater.
              
                PSNS for the Secondary Uranium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of uranium produced by magnesium reduction
                
                
                  Chromium (total)
                  0.036
                  0.014
                
                
                  Copper
                  0.123
                  0.059
                
                
                  Nickel
                  0.053
                  0.036
                
                
                  Fluoride
                  3.360
                  1.910
                
              
            
            
              § 421.327
              [Reserved]
            
          
          
            Subpart AE—Primary Zirconium and Hafnium Subcategory
            
              Source:
              50 FR 38395, Sept. 20, 1985, unless otherwise noted.
            
            
              § 421.330
              Applicability: Description of the primary zirconium and hafnium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of zirconium or hafnium at primary zirconium and hafnium facilities. There are two levels of BPT, BAT, NSPS, PSES and PSNS provisions for this subpart. Facilities which only produce zirconium or zirconium/nickel alloys by magnesium reduction of zirconium dioxide are exempt from regulations. All other facilities are subject to these regulations.
            
            
              § 421.331
              Specialized definitions.

              For the purpose of this subpart the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 421.332
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable technology currently available:
              (a) Sand drying wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.250
                  0.102
                
                
                  Cyanide (total)
                  0.165
                  0.068
                
                
                  Lead
                  0.239
                  0.114
                
                
                  Nickel
                  1.091
                  0.721
                
                
                  Ammonia (as N)
                  75.710
                  33.280
                
                
                  Total suspended solids
                  23.290
                  11.080
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Sand chlorination off-gas wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zironium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  19.130
                  7.825
                
                
                  Cyanide (total)
                  12.610
                  5.216
                
                
                  Lead
                  18.260
                  8.694
                
                
                  Nickel
                  83.460
                  55.210
                
                
                  Ammonia (as N)
                  5,795.000
                  2,547.000
                
                
                  Total suspended solids
                  1,782.000
                  847.700
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Sand chlorination area-vent wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.751
                  1.534
                
                
                  Cyanide (total)
                  2.472
                  1.023
                
                
                  Lead
                  3.580
                  1.705
                
                
                  Nickel
                  16.370
                  10.830
                
                
                  Ammonia (as N)
                  1,136.000
                  449.500
                
                
                  Total suspended solids
                  349.500
                  166.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) SiCl4 purification wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.299
                  1.350
                
                
                  Cyanide (total)
                  2.174
                  0.900
                
                
                  Lead
                  3.149
                  1.500
                
                
                  Nickel
                  14.400
                  9.522
                
                
                  Ammonia (as N)
                  999.500
                  439.400
                
                
                  Total suspended solids
                  307.400
                  146.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Feed makeup wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.501
                  1.023
                
                
                  Cyanide (total)
                  1.648
                  0.682
                
                
                  Lead
                  2.387
                  1.137
                
                
                  Nickel
                  10.910
                  7.217
                
                
                  Ammonia (as N)
                  757.500
                  333.000
                
                
                  Total suspended solids
                  233.000
                  110.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (f) Iron extraction (MIBK) steam stripper bottoms.
              
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.987
                  0.404
                
                
                  Cyanide (total)
                  0.651
                  0.269
                
                
                  Lead
                  0.942
                  0.449
                
                
                  Nickel
                  4.308
                  2.850
                
                
                  Ammonia (as N)
                  299.100
                  131.500
                
                
                  Total suspended solids
                  92.000
                  43.760
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Zirconium filtrate.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  17.070
                  6.982
                
                
                  Cyanide (total)
                  11.250
                  4.655
                
                
                  Lead
                  16.290
                  7.758
                
                
                  Nickel
                  74.480
                  49.260
                
                
                  Ammonia (as N)
                  5,171.000
                  2,273.000
                
                
                  Total suspended solids
                  1,590.000
                  756.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Hafnium filtrate.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Calcining caustic wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.959
                  1.619
                
                
                  Cyanide (total)
                  2.609
                  1.080
                
                
                  Lead
                  3.779
                  1.799
                
                
                  Nickel
                  17.270
                  11.430
                
                
                  Ammonia (as N)
                  1,199.000
                  527.200
                
                
                  Total suspended solids
                  368.900
                  175.400
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Pure chlorination wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  16.860
                  6.897
                
                
                  Cyanide (total)
                  11.110
                  4.598
                
                
                  Lead
                  16.090
                  7.663
                
                
                  Nickel
                  73.570
                  48.660
                
                
                  Ammonia (as N)
                  5,108.000
                  2,245.000
                
                
                  Total suspended solids
                  1,571.000
                  747.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Reduction area-vent wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  1.622
                  0.663
                
                
                  Cyanide (total)
                  1.069
                  0.442
                
                
                  Lead
                  1.548
                  0.737
                
                
                  Nickel
                  7.077
                  4.681
                
                
                  Ammonia (as N)
                  491.300
                  216.000
                
                
                  Total suspended solids
                  151.100
                  71.880
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (l) Magnesium recovery off-gas wet air pollution control.
              
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  9.123
                  3.732
                
                
                  Cyanide (total)
                  6.013
                  2.488
                
                
                  Lead
                  8.708
                  4.147
                
                
                  Nickel
                  39.810
                  26.330
                
                
                  Ammonia (as N)
                  2,764.000
                  1,215.000
                
                
                  Total suspended solids
                  850.100
                  404.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Magnesium recovery area-vent wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  5.068
                  2.073
                
                
                  Cyanide (total)
                  3.340
                  1.382
                
                
                  Lead
                  4.838
                  2.304
                
                
                  Nickel
                  22.110
                  14.630
                
                
                  Ammonia (as N)
                  1,535.000
                  675.000
                
                
                  Total suspended solids
                  472.200
                  224.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0. .
              
              (n) Zirconium chip crushing wet air pollution control.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (o) Acid leachate from zirconium metal production.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  12.970
                  5.304
                
                
                  Cyanide (total-
                  8.545
                  3.536
                
                
                  Lead
                  12.380
                  5.893
                
                
                  Nickel
                  56.570
                  37.420
                
                
                  Ammonia (as N)
                  3,928.000
                  1,727.000
                
                
                  Total suspended solids
                  1,208.000
                  574.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (p) Acid leachate from zirconium alloy production.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  6.939
                  2.839
                
                
                  Cyanide (total)
                  4.574
                  1.893
                
                
                  Lead
                  6.624
                  3.154
                
                
                  Nickel
                  30.280
                  20.030
                
                
                  Ammonia (as N)
                  2,102.000
                  924.200
                
                
                  Total suspended solids
                  646.600
                  307.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (q) Leaching rinse water from zirconium metal production.
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium produced
                
                
                  Chromium (total)
                  25.930
                  10.610
                
                
                  Cyanide (total)
                  17.090
                  7.072
                
                
                  Lead
                  24.750
                  11.790
                
                
                  Nickel
                  113.200
                  74.840
                
                
                  Ammonia (as N)
                  7,856.000
                  3,453.000
                
                
                  Total suspended solids
                  2,416.000
                  1,149.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0.
              

              (r) Leaching rinse water from zirconium alloy production.
              
              
                BPT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium in alloys produced
                
                
                  Chromium (total)
                  0.347
                  0.142
                
                
                  Cyanide (total)
                  0.229
                  0.095
                
                
                  Lead
                  0.331
                  0.158
                
                
                  Nickel
                  1.515
                  1.002
                
                
                  Ammonia (as N)
                  105.200
                  46.240
                
                
                  Total suspended solids
                  32.350
                  15.390
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.333
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable:
              (a) Sand drying wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.210
                  0.085
                
                
                  Cyanide (total)
                  0.114
                  0.045
                
                
                  Lead
                  0.159
                  0.074
                
                
                  Nickel
                  0.312
                  0.210
                
                
                  Ammonia (as N)
                  75.710
                  33.280
                
              
              (b) Sand chlorination off-gas wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  16.080
                  6.521
                
                
                  Cyanide (total)
                  8.694
                  3.478
                
                
                  Lead
                  12.170
                  5.651
                
                
                  Nickel
                  23.910
                  16.080
                
                
                  Ammonia (as N)
                  5,795.000
                  2,547.000
                
              
              (c) Sand chlorination area-vent wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.154
                  1.279
                
                
                  Cyanide (total)
                  1.705
                  0.682
                
                
                  Lead
                  2.387
                  1.108
                
                
                  Nickel
                  4.688
                  3.154
                
                
                  Ammonia (as N)
                  1,136.000
                  499.500
                
              
              (d) SiCl4 purification wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.774
                  1.125
                
                
                  Cyanide (total)
                  1.500
                  0.600
                
                
                  Lead
                  2.099
                  0.975
                
                
                  Nickel
                  4.124
                  2.774
                
                
                  Ammonia (as N)
                  999.500
                  439.400
                
              
              (e) Feed makeup wet air pollution control.
              
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.103
                  0.852
                
                
                  Cyanide (total)
                  1.137
                  0.455
                
                
                  Lead
                  1.591
                  0.739
                
                
                  Nickel
                  3.126
                  2.103
                
                
                  Ammonia (as N)
                  757.500
                  333.000
                
              
              (f) Iron extraction (MIBK) steam stripper bottoms.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.830
                  0.337
                
                
                  Cyanide (total)
                  0.449
                  0.180
                
                
                  Lead
                  0.628
                  0.292
                
                
                  Nickel
                  1.234
                  0.830
                
                
                  Ammonia (as N)
                  299.100
                  131.500
                
              
              (g) Zirconium filtrate.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  14.350
                  5.819
                
                
                  Cyanide (total)
                  7.758
                  3.103
                
                
                  Lead
                  10.860
                  5.043
                
                
                  Nickel
                  21.330
                  14.350
                
                
                  Ammonia (as N)
                  5,171.000
                  2,273.00
                
              
              (h) Hafnium filtrate.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (i) Calcining caustic wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.329
                  1.350
                
                
                  Cyanide (total)
                  1.799
                  0.720
                
                
                  Lead
                  2.519
                  1.170
                
                
                  Nickel
                  4.948
                  3.329
                
                
                  Ammonia (as N)
                  1,199.000
                  527.200
                
              
              (j) Pure chlorination wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  14.180
                  5.748
                
                
                  Cyanide (total)
                  7.663
                  3.065
                
                
                  Lead
                  10.730
                  4.981
                
                
                  Nickel
                  21.070
                  14.180
                
                
                  Ammonia (as N)
                  5,108.000
                  2,245.000
                
              
              (k) Reduction area-vent wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  1.364
                  0.553
                
                
                  Cyanide (total)
                  0.737
                  0.295
                
                
                  Lead
                  1.032
                  0.479
                
                
                  Nickel
                  2.027
                  1.364
                
                
                  Ammonia (as N)
                  491.300
                  216.000
                
              
              
              (l) Magnesium recovery off-gas wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  7.671
                  3.110
                
                
                  Cyanide (total)
                  4.147
                  1.659
                
                
                  Lead
                  5.805
                  2.695
                
                
                  Nickel
                  11.400
                  7.671
                
                
                  Ammonia (as N)
                  2,764.000
                  1,215.000
                
              
              (m) Magnesium recovery area-vent wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  4.262
                  1.728
                
                
                  Cyanide (total)
                  2.304
                  0.921
                
                
                  Lead
                  3.225
                  1.497
                
                
                  Nickel
                  6.335
                  4.262
                
                
                  Ammonia (as N)
                  1,535.000
                  675.000
                
              
              (n) Zirconium chip crushing wet air pollution control.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (o) Acid leachate from zirconium metal production.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  10.900
                  4.420
                
                
                  Cyanide (total)
                  5.893
                  2.357
                
                
                  Lead
                  8.250
                  3.831
                
                
                  Nickel
                  16.210
                  10.900
                
                
                  Ammonia (as N)
                  3,928.000
                  1,674.000
                
              
              (p) Acid leachate from zirconium alloy production.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  5.835
                  2.366
                
                
                  Cyanide (total)
                  3.154
                  1.262
                
                
                  Lead
                  4.416
                  2.050
                
                
                  Nickel
                  8.674
                  5.835
                
                
                  Ammonia (as N)
                  2,102.000
                  895.000
                
              
              (q) Leaching rinse water from zirconium metal production.
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  21.810
                  8.840
                
                
                  Cyanide (total)
                  11.790
                  4.715
                
                
                  Lead
                  16.500
                  7.661
                
                
                  Nickel
                  32.410
                  21.810
                
                
                  Ammonia (as N)
                  7,856.000
                  3,453.000
                
              

              (r) Leaching rinse water from zirconium alloy production.
              
              
                BAT Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  0.292
                  0.118
                
                
                  Cyanide (total)
                  0.158
                  0.063
                
                
                  Lead
                  0.221
                  0.103
                
                
                  Nickel
                  0.434
                  0.292
                
                
                  Ammonia (as N)
                  105.200
                  46.240
                
              
            
            
              § 421.334
              Standards of performance for new sources.
              Any new source subject to this subpart shall achieve the following new source performance standards:
              (a) Sand drying wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.210
                  0.085
                
                
                  Cyanide (total)
                  0.114
                  0.045
                
                
                  Lead
                  0.159
                  0.074
                
                
                  Nickel
                  0.312
                  0.210
                
                
                  Ammonia (as N)
                  75.710
                  33.280
                
                
                  Total suspended solids
                  8.520
                  6.816
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (b) Sand chlorination off-gas wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  16.080
                  6.521
                
                
                  Cyanide (total)
                  8.694
                  3.478
                
                
                  Lead
                  12.170
                  5.651
                
                
                  Nickel
                  23.910
                  16.080
                
                
                  Ammonia (as N)
                  5,795.000
                  2,547.000
                
                
                  Total suspended solids
                  652.100
                  521.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (c) Sand chlorination area-vent wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.154
                  1.279
                
                
                  Cyanide (total)
                  1.705
                  0.682
                
                
                  Lead
                  2.387
                  1.108
                
                
                  Nickel
                  4.688
                  3.154
                
                
                  Ammonia (as N)
                  1,136.000
                  499.500
                
                
                  Total suspended solids
                  127.900
                  102.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (d) SiC14 purification wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.774
                  1.125
                
                
                  Cyanide (total)
                  1.500
                  0.600
                
                
                  Lead
                  2.099
                  0.975
                
                
                  Nickel
                  4.124
                  2.774
                
                
                  Ammonia (as N)
                  999.500
                  439.400
                
                
                  Total suspended solids
                  112.500
                  89.980
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (e) Feed makeup wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.103
                  0.852
                
                
                  Cyanide (total)
                  1.137
                  0.455
                
                
                  Lead
                  1.591
                  0.739
                
                
                  Nickel
                  3.126
                  2.103
                
                
                  Ammonia (as N)
                  757.500
                  333.000
                
                
                  Total suspended solids
                  85.250
                  68.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              
              (f) Iron extraction (MIBK) steam stripper bottoms.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.830
                  0.337
                
                
                  Cyanide (total)
                  0.449
                  0.180
                
                
                  Lead
                  0.628
                  0.292
                
                
                  Nickel
                  1.234
                  0.830
                
                
                  Ammonia (as N)
                  299.100
                  131.500
                
                
                  Total suspended solids
                  33.660
                  26.930
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (g) Zirconium filtrate.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  14.350
                  5.819
                
                
                  Cyanide (total)
                  7.758
                  3.103
                
                
                  Lead
                  10.860
                  5.043
                
                
                  Nickel
                  21.330
                  14.350
                
                
                  Ammonia (as N)
                  5,171.000
                  2,273.000
                
                
                  Total suspended solids
                  581.900
                  465.500
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (h) Hafnium filtrate.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (i) Calcining caustic wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.329
                  1.350
                
                
                  Cyanide (total)
                  1.799
                  0.720
                
                
                  Lead
                  2.519
                  1.170
                
                
                  Nickel
                  4.948
                  3.329
                
                
                  Ammonia (as N)
                  1,199.000
                  527.200
                
                
                  Total suspended solids
                  135.000
                  108.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (j) Pure chlorination wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  14.180
                  5.748
                
                
                  Cyanide (total)
                  7.663
                  3.065
                
                
                  Lead
                  10.730
                  4.981
                
                
                  Nickel
                  21.070
                  14.180
                
                
                  Ammonia (as N)
                  5,108.000
                  2,245.000
                
                
                  Total suspended solids
                  574.800
                  459.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (k) Reduction area-vent wet air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  1.364
                  0.553
                
                
                  Cyanide (total)
                  0.737
                  0.295
                
                
                  Lead
                  1.032
                  0.479
                
                
                  Nickel
                  2.027
                  1.364
                
                
                  Ammonia (as N)
                  491.300
                  216.000
                
                
                  Total suspended solids
                  55.290
                  44.230
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (l) Magnesium recovery off-gas wet air pollution control.
              
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  7.671
                  3.110
                
                
                  Cyanide (total)
                  4.147
                  1.659
                
                
                  Lead
                  5.805
                  2.695
                
                
                  Nickel
                  11.400
                  7.671
                
                
                  Ammonia (as N)
                  2,764.000
                  1,215.000
                
                
                  Total suspended solids
                  404.300
                  248.800
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (m) Magnesium recovery area-vent wet air pollution control.
              
                NSPS Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  4.262
                  1.728
                
                
                  Cyanide (total)
                  2.304
                  0.921
                
                
                  Lead
                  3.225
                  1.497
                
                
                  Nickel
                  6.335
                  4.262
                
                
                  Ammonia (as N)
                  1,535.000
                  675.000
                
                
                  Total suspended solids
                  172.800
                  138.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (n) Zirconium chip crushing west air pollution control.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
                
                  Total suspended solids
                  0.000
                  0.000
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (o) Acid leachate from zirconium metal production.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  10.900
                  4.420
                
                
                  Cyanide (total)
                  5.893
                  2.357
                
                
                  Lead
                  8.250
                  3.831
                
                
                  Nickel
                  16.210
                  10.900
                
                
                  Ammonia (as N)
                  3,928.000
                  1,674.000
                
                
                  Total suspended solids
                  442.000
                  353.600
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (p) Acid leachate from zirconium alloy production.
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  5.835
                  2.366
                
                
                  Cyanide (total)
                  3.154
                  1.262
                
                
                  Lead
                  4.416
                  2.050
                
                
                  Nickel
                  8.674
                  5.835
                
                
                  Ammonia (as N)
                  2,102.000
                  895.800
                
                
                  Total suspended solids
                  236.600
                  189.300
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
              (q) Leaching rinse water from zirconium metal production.
              
                NSPS Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  21.810
                  8.840
                
                
                  Cyanide (total)
                  11.790
                  4.715
                
                
                  Lead
                  16.500
                  7.661
                
                
                  Nickel
                  32.410
                  21.810
                
                
                  Ammonia (as N)
                  7,856.000
                  3,453.000
                
                
                  Total suspended solids
                  884.000
                  707.200
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              

              (r) Leaching rinse water from zirconium alloy production.
              
              
                NSPS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  0.292
                  0.118
                
                
                  Cyanide (total)
                  0.158
                  0.063
                
                
                  Lead
                  0.221
                  0.103
                
                
                  Nickel
                  0.434
                  0.292
                
                
                  Ammonia (as N)
                  105.200
                  46.240
                
                
                  Total suspended solids
                  11.840
                  9.468
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range of 7.5 to 10.0 at all times.
              
            
            
              § 421.335
              [Reserved]
            
            
              § 421.336
              Pretreatment standards for new sources.
              Except as provided in 40 CFR 403.7, any new source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for new sources. The mass of wastewater pollutants in primary zirconium and hafnium process wastewater introduced into a POTW shall not exceed the following values:
              (a) Sand drying wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.210
                  0.085
                
                
                  Cyanide (total)
                  0.114
                  0.045
                
                
                  Lead
                  0.159
                  0.074
                
                
                  Nickel
                  0.312
                  0.210
                
                
                  Ammonia (as N)
                  75.710
                  33.280
                
              
              (b) Sand chlorination off-gas wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  16.080
                  6.521
                
                
                  Cyanide (total)
                  8.690
                  3.478
                
                
                  Lead
                  12.170
                  5.651
                
                
                  Nickel
                  23.910
                  16.080
                
                
                  Ammonia (as N)
                  5,795.000
                  2,547.000
                
              
              (c) Sand chlorination area vent wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.154
                  1.279
                
                
                  Cyanide (total)
                  1.705
                  0.682
                
                
                  Lead
                  2.387
                  1.108
                
                
                  Nickel
                  4.688
                  3.154
                
                
                  Ammonia (as N)
                  1,136.000
                  499.500
                
              
              (d) SiCl4 purification wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.774
                  1.125
                
                
                  Cyanide (total)
                  1.500
                  0.600
                
                
                  Lead
                  2.099
                  0.975
                
                
                  Nickel
                  4.124
                  2.774
                
                
                  Ammonia (as N)
                  999.500
                  439.400
                
              
              (e) Feed makeup wet air pollution control.
              
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  2.103
                  0.852
                
                
                  Cyanide (total)
                  1.137
                  0.455
                
                
                  Lead
                  1.591
                  0.739
                
                
                  Nickel
                  3.126
                  2.103
                
                
                  Ammonia (as N)
                  757.500
                  333.000
                
              
              (f) Iron extraction (MIBK) steam stripper bottoms.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.830
                  0.337
                
                
                  Cyanide (total)
                  0.449
                  0.180
                
                
                  Lead
                  0.628
                  0.292
                
                
                  Nickel
                  1.234
                  0.830
                
                
                  Ammonia (as N)
                  299.100
                  131.500
                
              
              (g) Zirconium filtrate.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  14.350
                  5.819
                
                
                  Cyanide (total)
                  7.758
                  3.103
                
                
                  Lead
                  10.860
                  5.043
                
                
                  Nickel
                  21.340
                  14.350
                
                
                  Ammonia (as N)
                  5,171.000
                  2,273.000
                
              
              (h) Hafnium filtrate.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (i) Calcining caustic wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium dioxide and hafnium dioxide produced
                
                
                  Chromium (total)
                  3.329
                  1.350
                
                
                  Cyanide (total)
                  1.799
                  0.720
                
                
                  Lead
                  2.519
                  1.170
                
                
                  Nickel
                  4.948
                  3.329
                
                
                  Ammonia (as N)
                  1,199.000
                  527.200
                
              
              (j) Pure chlorination wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  14.180
                  5.748
                
                
                  Cyanide (total)
                  7.663
                  3.065
                
                
                  Lead
                  10.730
                  4.981
                
                
                  Nickel
                  21.007
                  14.180
                
                
                  Ammonia (as N)
                  5,108.000
                  2,245,000
                
              
              (k) Reduction area-vent wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of Zirconium and hafnium produced
                
                
                  Chromium (total)
                  1.364
                  0.553
                
                
                  Cyanide (total)
                  0.737
                  0.295
                
                
                  Lead
                  1.032
                  0.479
                
                
                  Nickel
                  2.027
                  1.364
                
                
                  Ammonia (as N)
                  491.300
                  216.000
                
              
              
              (l) Magnesium recovery off-gas wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  7.671
                  3.110
                
                
                  Cyanide (total)
                  4.147
                  1.659
                
                
                  Lead
                  5.805
                  2.695
                
                
                  Nickel
                  11.400
                  7.671
                
                
                  Ammonia (as N)
                  2,764.000
                  1,215.000
                
              
              (m) Magnesium recovery area-vent wet air pollution control.
              
                PSNS Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  4.262
                  1.728
                
                
                  Cyanide (total)
                  2.304
                  0.921
                
                
                  Lead
                  3.225
                  1.497
                
                
                  Nickel
                  6.335
                  4.262
                
                
                  Ammonia (as N)
                  1,535,000
                  675.00
                
              
              (n) Zirconium chip crushing wet air pollution control.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium and hafnium produced
                
                
                  Chromium (total)
                  0.000
                  0.000
                
                
                  Cyanide (total)
                  0.000
                  0.000
                
                
                  Lead
                  0.000
                  0.000
                
                
                  Nickel
                  0.000
                  0.000
                
                
                  Ammonia (as N)
                  0.000
                  0.000
                
              
              (o) Acid leachate from zirconium metal production.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  10.900
                  4.420
                
                
                  Cyanide (total)
                  5.893
                  2.357
                
                
                  Lead
                  8.250
                  3.831
                
                
                  Nickel
                  16.210
                  10.900
                
                
                  Ammonia (as N)
                  3,928.000
                  1,674.00
                
              
              (p) Acid leachate from zirconium alloy production.
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  5.835
                  2.366
                
                
                  Cyanide (total)
                  3.154
                  1.262
                
                
                  Lead
                  4.416
                  2.050
                
                
                  Nickel
                  8.674
                  5.835
                
                
                  Ammonia (as N)
                  2,102.000
                  895.800
                
              
              (q) Leaching rinse water from zirconium metal production.
              
                PSNS Limitations for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of pure zirconium produced
                
                
                  Chromium (total)
                  21.810
                  8.840
                
                
                  Cyanide (total)
                  11.790
                  4.715
                
                
                  Lead
                  16.500
                  7.661
                
                
                  Nickel
                  32.410
                  21.810
                
                
                  Ammonia (as N)
                  7,856.000
                  3,453.000
                
              

              (r) Leaching rinse water from zirconium alloy production.
              
              
                PSNS for the Primary Zirconium and Hafnium Subcategory
                
                  Pollutant or pollutant property
                  Maximum for any 1 day
                  Maximum for monthly average
                
                
                  
                  mg/kg (pounds per million pounds) of zirconium contained in alloys produced
                
                
                  Chromium (total)
                  0.292
                  0.118
                
                
                  Cyanide (total)
                  0.158
                  0.063
                
                
                  Lead
                  0.221
                  0.103
                
                
                  Nickel
                  0.434
                  0.292
                
                
                  Ammonia (as N)
                  105.200
                  46.240
                
              
            
            
              § 421.337
              [Reserved]
            
          
        
        
          Pt. 422
          PART 422—PHOSPHATE MANUFACTURING POINT SOURCE CATEGORY
          
            
              Subpart A—Phosphorus Production Subcategory
              Sec.
              422.10
              Applicability; description of the phosphorus production subcategory.
            
            
              Subpart B—Phosphorus Consuming Subcategory
              422.20
              Applicability; description of the phosphorus consuming subcategory.
            
            
              Subpart C—Phosphate Subcategory
              422.30
              Applicability; description of the phosphate subcategory.
            
            
              Subpart D—Defluorinated Phosphate Rock Subcategory
              422.40
              Applicability; description of the defluorinated phosphate rock subcategory.
              422.41
              Specialized definitions.
              422.42
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              422.43
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              422.44
              [Reserved]
              422.45
              Standards of performance for new sources.
              422.46
              [Reserved]
              422.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart E—Defluorinated Phosphoric Acid Subcategory
              422.50
              Applicability; description of the defluorinated phosphoric acid subcategory.
              422.51
              Specialized definitions.
              422.52
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              422.53
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              422.54
              [Reserved]
              422.55
              Standards of performance for new sources.
              422.56
              [Reserved]
              422.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart F—Sodium Phosphates Subcategory
              422.60
              Applicability; description of the sodium phosphates subcategory.
              422.61
              Specialized definitions.
              422.62
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              422.63
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              422.64
              [Reserved]
              422.65
              Standards of performance for new sources.
              422.66
              [Reserved]
              422.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
          
          
            Authority:

            Secs. 301, 304 (b) and (c), 306 (b) and (c), and 307(c) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314 (b) and (c), 1316 (b) and (c), 1317(c); 86 Stat. 816 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 6582, Feb. 20, 1974, unless otherwise noted.
          
          
            
            Subpart A—Phosphorus Production Subcategory
            
              § 422.10
              Applicability; description of the phosphorus production subcategory.
              The provisions of this subpart are applicable to discharges of pollutants resulting from the production of phosphorus and ferrophosphorus by smelting of phosphate ore.
            
          
          
            Subpart B—Phosphorus Consuming Subcategory
            
              § 422.20
              Applicability; description of the phosphorus consuming subcategory.
              The provisions of this subpart are applicable to discharges of pollutants resulting from the manufacture of phosphoric acid, phosphorus pentoxide, phosphorus pentasulfide, phosphorus trichloride, and phosphorus oxychloride directly from elemental phosphorus. The production of phosphorus trichloride and phosphorus oxychloride creates waste water pollutants not completely amenable to the procedures utilized for best practicable control technology currently available. The standards set for phosphorus trichloride manufacture and phosphorus oxychloride manufacture, accordingly, must differ from the rest of the subcategory at this level of treatment.
            
          
          
            Subpart C—Phosphate Subcategory
            
              § 422.30
              Applicability; description of the phosphate subcategory.
              The provisions of this subpart are applicable to discharges of pollutants resulting from the manufacture of sodium tripolyphosphate, animal feed grade, calcium phosphate and human food grade calcium phosphate from phosphoric acid. The production of human food grade calcium phosphate creates waste water pollutants not completely amenable to the procedures utilized for best practicable control technology currently available. The standards set for human food grade calcium phosphates accordingly must differ from the rest of the subcategory at this level of treatment.
            
          
          
            Subpart D—Defluorinated Phosphate Rock Subcategory
            
              Source:
              41 FR 25975, June 23, 1976, unless otherwise noted.
            
            
              § 422.40
              Applicability; description of the defluorinated phosphate rock subcategory.
              The provisions of this subpart are applicable to discharges resulting from the defluorination of phosphate rock by application of high temperature treatment along with wet process phosphoric acid, silica and other reagents.
            
            
              § 422.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process waste water means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process waste water” does not include contaminated nonprocess waste water, as defined below.
              (c) The term contaminated non-process waste water shall mean any water including precipitation runoff, which during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of: (1) Precipitation runoff, (2) accidental spills, (3) accidental leaks caused by the failure of process equipment and which are repaired or the discharge of pollutants therefrom contained or terminated within the shortest reasonable time which shall not exceed 24 hours after discovery or when discovery should reasonably have been made, whichever is earliest, and (4) discharges from safety showers and related personal safety equipment, and from equipment washings for the purpose of safe entry, inspection and maintenance; Provided, That all reasonable measures have been taken to prevent, reduce, eliminate and control to the maximum extent feasible such contact and provided further that all reasonable measures have been taken that will mitigate the effects of such contact once it has occurred.
              (d) The term ten-year 24-hour rainfall event shall mean the maximum precipitation event with a probable recurrence interval of once in 10 years as defined by the National Weather Service in technical paper no. 40, “Rainfall Frequency Atlas of the United States,” May 1961, and subsequent amendments or equivalent regional or State rainfall probability information developed therefrom.
              (e) The term 25-year 24-hour rainfall event shall mean the maximum precipitation event with a probable recurrence interval of once in 25 years as defined by the National Weather Service in technical paper no. 40, “Rainfall Frequency Atlas of the United States,” May, 1961, and subsequent amendments or equivalent regional or State rainfall probability information developed therefrom.
            
            
              § 422.42
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available: There shall be no discharge of process waste water pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 10-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.
              (c) The concentration of pollutants discharged in process waste water pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  TSS
                  150
                  50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process wastewater from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated nonprocess wastewater shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
            
            
              § 422.43
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:

              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.
              (c) The concentration of pollutants discharged in process waste water pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
              
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride
                  75
                  25
                
              
              [40 FR 25975, June 23, 1976, as amended at 44 FR 50742, Aug. 29, 1979]
            
            
              § 422.44
              [Reserved]
            
            
              § 422.45
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of standards of performance for new sources: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process wastewater pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.
              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  TSS
                  150
                  50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              

              The total suspended solid limitation set forth in this paragraph shall be waived for process wastewater from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
            
            
              § 422.46
              [Reserved]
            
            
              § 422.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology: There shall be no discharge of process waste water pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid-point of the surge capacity.
              (c) The concentration of pollutants discharged in process waste water pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  TSS
                  150
                  50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process waste water from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process waste water shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              [44 FR 50743, Aug. 29, 1979]
            
          
          
            Subpart E—Defluorinated Phosphoric Acid Subcategory
            
              Source:
              41 FR 25977, June 23, 1976, unless otherwise noted.
            
            
              § 422.50
              Applicability; description of the defluorinated phosphoric acid subcategory.

              The provisions of this subpart are applicable to discharges resulting from the defluorination of phosphoric acid. Wet process phosphoric acid is dehydrated by application of heat and other processing acids such as vacuum and air stripping. The acid is concentrated up to 70-73% P2 O5 in the defluorination process.
            
            
              § 422.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations, and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term process waste water means any water which, during manufacturing or processing, comes into direct contact with or results from the production or use of any raw material, intermediate product, finished product, by-product, or waste product. The term “process waste water” does not include contaminated non-process waste water, as defined below.
              (c) The term contaminated nonprocess waste water shall mean any water including precipitation runoff, which during manufacturing or processing, comes into incidental contact with any raw material, intermediate product, finished product, by-product or waste product by means of:
              (1) Precipitation runoff, (2) accidental spills, (3) accidental leaks caused by the failure of process equipment and which are repaired or the discharge of pollutants therefrom contained or terminated within the shortest reasonable time which shall not exceed 24 hours after discovery or when discovery should reasonably have been made, whichever is earliest, and (4) discharges from safety showers and related personal safety equipment, and from equipment washings for the purpose of safe entry, inspection and maintenance; provided that all reasonable measures have been taken to prevent, reduce, eliminate and control to the maximum extent feasible such contact and provided further that all reasonable measures have been taken that will mitigate the effects of such contact once it has occurred.
              (d) The term ten-year 24-hour rainfall event shall mean the maximum precipitation event with a probable recurrence interval of once in 10 years as defined by the National Weather Service in technical paper no. 40, “Rainfall Frequency Atlas of the United States,” May 1961, and subsequent amendments or equivalent regional or State rainfall probability information developed therefrom.
              (e) The term 25-year 24-hour rainfall event shall mean the maximum precipitation event with a probable recurrence interval of once in 25 years as defined by the National Weather Service in technical paper no. 40, “Rainfall Frequency Atlas of the United States,” May 1961, and subsequent amendments or equivalent regional or State rainfall probability information developed therefrom.
            
            
              § 422.52
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 10-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.

              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  TSS
                  150
                  50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process wastewater from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
            
            
              § 422.53
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.
              (c) The concentration of pollutants discharged in process waste water pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
              
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
              
              [41 FR 25977, June 23, 1976, as amended at 44 FR 50743, Aug. 29, 1979]
            
            
              § 422.54
              [Reserved]
            
            
              § 422.55
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of standards of performance for new sources: There shall be no discharge of process wastewater pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid point of the surge capacity.
              (c) The concentration of pollutants discharged in process wastewater pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  TSS
                  150
                  50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process wastewater from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process wastewater shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  105
                  35
                
                
                  Fluoride (as F)
                  75
                  25
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
            
            
              § 422.56
              [Reserved]
            
            
              § 422.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              (a) Subject to the provisions of paragraphs (b), (c) and (d) of this section, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology: There shall be no discharge of process waste water pollutants to navigable waters.
              (b) Process waste water pollutants from a cooling water recirculation system designed, constructed and operated to maintain a surge capacity equal to the runoff from the 25-year, 24-hour rainfall event may be discharged, after treatment to the standards set forth in paragraph (c) of this section, whenever chronic or catastrophic precipitation events cause the water level in the pond to rise into the surge capacity. Process waste water must be treated and discharged whenever the water level equals or exceeds the mid-point of the surge capacity.

              (c) The concentration of pollutants discharged in process waste water pursuant to the limitations of paragraph (b) of this section shall not exceed the values listed in the following table:
              
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  TSS
                  150
                  50
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              The total suspended solid limitation set forth in this paragraph shall be waived for process waste water from a calcium sulfate storage pile runoff facility, operated separately or in combination with a water recirculation system, which is chemically treated and then clarified or settled to meet the other pollutant limitations set forth in this paragraph.
              (d) The concentration of pollutants discharged in contaminated non-process waste water shall not exceed the values listed in the following table:
              
                [Milligrams per liter]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              [44 FR 50743, Aug. 27, 1979]
            
          
          
            Subpart F—Sodium Phosphates Subcategory
            
              Source:
              41 FR 25979, June 23, 1976, unless otherwise noted.
            
            
              § 422.60
              Applicability; description of the sodium phosphates subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of purified sodium phosphates from wet process phosphoric acid.
            
            
              § 422.61
              Specialized definitions.
              For the purpose of this subpart:
              Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 422.62
              Effluent limitations and guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best practicable control technology currently available:
              
                [Metric units (kg/kkg of product); English units (lb/1,000 lb of product)]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  TSS
                  0.50
                  0.25
                
                
                  Total phosphorus (as P)
                  .80
                  .40
                
                
                  Fluoride (as F)
                  .30
                  .15
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
            
            
              § 422.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                [Metric units (kg/kkg of product); English units (lb/1,000 lb of product)]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  Total phosphorus (as P)
                  0.56
                  0.28
                
                
                  Fluoride (as F)
                  .21
                  .11
                
              
              [44 FR 50744, Aug. 29, 1979]
            
            
              § 422.64
              [Reserved]
            
            
              § 422.65
              Standards of performance for new sources.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the standards of performance for new sources:
              
                [Metric units (kg/kkg of product); English units (lb/1,000 lb of product)]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  TSS
                  0.35
                  0.18
                
                
                  Total phosphorus (as P)
                  .56
                  .28
                
                
                  Fluoride (as F)
                  .21
                  .11
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
            
            
              § 422.66
              [Reserved]
            
            
              § 422.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, the following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology:
              
                [Metric units (kg/kkg of product); English units (lb/1,000 lb of product)]
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  TSS
                  0.35
                  0.18
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.5.
              
              [51 FR 25000, July 9, 1986]
            
          
        
        
          Pt. 423
          PART 423—STEAM ELECTRIC POWER GENERATING POINT SOURCE CATEGORY
          
            Sec.
            423.10
            Applicability.
            423.11
            Specialized definitions.
            423.12
            Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            423.13
            Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
            423.14
            Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
            423.15
            New source performance standards (NSPS).
            423.16
            Pretreatment standards for existing sources (PSES).
            423.17
            Pretreatment standards for new sources (PSNS).
            Appendix A to Part 423—126 Priority Pollutants
          
          
            Authority:
            Secs. 101; 301; 304(b), (c), (e), and (g); 306; 307; 308 and 501, Clean Water Act (Federal Water Pollution Control Act Amendments of 1972, as amended; 33 U.S.C. 1251; 1311; 1314(b), (c), (e), and (g); 1316; 1317; 1318 and 1361).
          
          
            Source:
            47 FR 52304, Nov. 19, 1982, unless otherwise noted.
          
          
            § 423.10
            Applicability.
            The provisions of this part apply to discharges resulting from the operation of a generating unit by an establishment whose generation of electricity is the predominant source of revenue or principal reason for operation, and whose generation of electricity results primarily from a process utilizing fossil-type fuel (coal, oil, or gas), fuel derived from fossil fuel (e.g., petroleum coke, synthesis gas), or nuclear fuel in conjunction with a thermal cycle employing the steam water system as the thermodynamic medium. This part applies to discharges associated with both the combustion turbine and steam turbine portions of a combined cycle generating unit.
            [80 FR 67893, Nov. 3, 2015]
          
          
            § 423.11
            Specialized definitions.
            In addition to the definitions set forth in 40 CFR part 401, the following definitions apply to this part:
            (a) The term total residual chlorine (or total residual oxidants for intake water with bromides) means the value obtained using any of the “chlorine—total residual” methods in Table IB in 40 CFR 136.3(a), or other methods approved by the permitting authority.
            
            (b) The term low volume waste sources means, taken collectively as if from one source, wastewater from all sources except those for which specific limitations or standards are otherwise established in this part. Low volume waste sources include, but are not limited to, the following: Wastewaters from ion exchange water treatment systems, water treatment evaporator blowdown, laboratory and sampling streams, boiler blowdown, floor drains, cooling tower basin cleaning wastes, recirculating house service water systems, and wet scrubber air pollution control systems whose primary purpose is particulate removal. Sanitary wastes, air conditioning wastes, and wastewater from carbon capture or sequestration systems are not included in this definition.
            (c) The term chemical metal cleaning waste means any wastewater resulting from the cleaning of any metal process equipment with chemical compounds, including, but not limited to, boiler tube cleaning.
            (d) The term metal cleaning waste means any wastewater resulting from cleaning [with or without chemical cleaning compounds] any metal process equipment including, but not limited to, boiler tube cleaning, boiler fireside cleaning, and air preheater cleaning.
            (e) The term fly ash means the ash that is carried out of the furnace by a gas stream and collected by a capture device such as a mechanical precipitator, electrostatic precipitator, or fabric filter. Economizer ash is included in this definition when it is collected with fly ash. Ash is not included in this definition when it is collected in wet scrubber air pollution control systems whose primary purpose is particulate removal.
            (f) The term bottom ash means the ash, including boiler slag, which settles in the furnace or is dislodged from furnace walls. Economizer ash is included in this definition when it is collected with bottom ash.
            (g) The term once through cooling water means water passed through the main cooling condensers in one or two passes for the purpose of removing waste heat.
            (h) The term recirculated cooling water means water which is passed through the main condensers for the purpose of removing waste heat, passed through a cooling device for the purpose of removing such heat from the water and then passed again, except for blowdown, through the main condenser.
            (i) The term 10 year, 24/hour rainfall event means a rainfall event with a probable recurrence interval of once in ten years as defined by the National Weather Service in Technical Paper No. 40. Rainfall Frequency Atlas of the United States, May 1961 or equivalent regional rainfall probability information developed therefrom.
            (j) The term blowdown means the minimum discharge of recirculating water for the purpose of discharging materials contained in the water, the further buildup of which would cause concentration in amounts exceeding limits established by best engineering practices.
            (k) The term average concentration as it relates to chlorine discharge means the average of analyses made over a single period of chlorine release which does not exceed two hours.
            (l) The term free available chlorine means the value obtained using any of the “chlorine—free available” methods in Table IB in 40 CFR 136.3(a) where the method has the capability of measuring free available chlorine, or other methods approved by the permitting authority.
            (m) The term coal pile runoff means the rainfall runoff from or through any coal storage pile.

            (n) The term flue gas desulfurization (FGD) wastewater means any wastewater generated specifically from the wet flue gas desulfurization scrubber system that comes into contact with the flue gas or the FGD solids, including but not limited to, the blowdown from the FGD scrubber system, overflow or underflow from the solids separation process, FGD solids wash water, and the filtrate from the solids dewatering process. Wastewater generated from cleaning the FGD scrubber, cleaning FGD solids separation equipment, cleaning FGD solids dewatering equipment, or that is collected in floor drains in the FGD process area is not considered FGD wastewater.
            
            (o) The term flue gas mercury control wastewater means any wastewater generated from an air pollution control system installed or operated for the purpose of removing mercury from flue gas. This includes fly ash collection systems when the particulate control system follows sorbent injection or other controls to remove mercury from flue gas. FGD wastewater generated at plants using oxidizing agents to remove mercury in the FGD system and not in a separate FGMC system is not included in this definition.
            (p) The term transport water means any wastewater that is used to convey fly ash, bottom ash, or economizer ash from the ash collection or storage equipment, or boiler, and has direct contact with the ash. Transport water does not include low volume, short duration discharges of wastewater from minor leaks (e.g., leaks from valve packing, pipe flanges, or piping) or minor maintenance events (e.g., replacement of valves or pipe sections).

            (q) The term gasification wastewater means any wastewater generated at an integrated gasification combined cycle operation from the gasifier or the syngas cleaning, combustion, and cooling processes. Gasification wastewater includes, but is not limited to the following: Sour/grey water; CO2/steam stripper wastewater; sulfur recovery unit blowdown, and wastewater resulting from slag handling or fly ash handling, particulate removal, halogen removal, or trace organic removal. Air separation unit blowdown, noncontact cooling water, and runoff from fuel and/or byproduct piles are not considered gasification wastewater. Wastewater that is collected intermittently in floor drains in the gasification process area from leaks, spills, and cleaning occurring during normal operation of the gasification operation is not considered gasification wastewater.
            (r) The term combustion residual leachate means leachate from landfills or surface impoundments containing combustion residuals. Leachate is composed of liquid, including any suspended or dissolved constituents in the liquid, that has percolated through waste or other materials emplaced in a landfill, or that passes through the surface impoundment's containment structure (e.g., bottom, dikes, berms). Combustion residual leachate includes seepage and/or leakage from a combustion residual landfill or impoundment unit. Combustion residual leachate includes wastewater from landfills and surface impoundments located on non-adjoining property when under the operational control of the permitted facility.
            (s) The term oil-fired unit means a generating unit that uses oil as the primary or secondary fuel source and does not use a gasification process or any coal or petroleum coke as a fuel source. This definition does not include units that use oil only for start up or flame-stabilization purposes.
            (t) The phrase “as soon as possible” means November 1, 2018 (except for purposes of § 423.13(g)(1)(i) and (k)(1)(i), and § 423.16(e) and (g), in which case it means November 1, 2020), unless the permitting authority establishes a later date, after receiving information from the discharger, which reflects a consideration of the following factors:
            (1) Time to expeditiously plan (including to raise capital), design, procure, and install equipment to comply with the requirements of this part.
            (2) Changes being made or planned at the plant in response to:
            (i) New source performance standards for greenhouse gases from new fossil fuel-fired electric generating units, under sections 111, 301, 302, and 307(d)(1)(C) of the Clean Air Act, as amended, 42 U.S.C. 7411, 7601, 7602, 7607(d)(1)(C);
            (ii) Emission guidelines for greenhouse gases from existing fossil fuel-fired electric generating units, under sections 111, 301, 302, and 307(d) of the Clean Air Act, as amended, 42 U.S.C. 7411, 7601, 7602, 7607(d); or
            (iii) Regulations that address the disposal of coal combustion residuals as solid waste, under sections 1006(b), 1008(a), 2002(a), 3001, 4004, and 4005(a) of the Solid Waste Disposal Act of 1970, as amended by the Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. 6906(b), 6907(a), 6912(a), 6944, and 6945(a).

            (3) For FGD wastewater requirements only, an initial commissioning period for the treatment system to optimize the installed equipment.
            (4) Other factors as appropriate.
            [47 FR 52304, Nov. 19, 1982, as amended at 77 FR 29834, May 18, 2012; 80 FR 67893, Nov. 3, 2015; 82 FR 43500, Sept. 18, 2017]
          
          
            § 423.12
            Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT).
            (a) In establishing the limitations set forth in this section, EPA took into account all information it was able to collect, develop and solicit with respect to factors (such as age and size of plant, utilization of facilities, raw materials, manufacturing processes, non-water quality environmental impacts, control and treatment technology available, energy requirements and costs) which can affect the industry subcategorization and effluent levels established. It is, however, possible that data which would affect these limitations have not been available and, as a result, these limitations should be adjusted for certain plants in this industry. An individual discharger or other interested person may submit evidence to the Regional Administrator (or to the State, if the State has the authority to issue NPDES permits) that factors relating to the equipment or facilities involved, the process applied, or other such factors related to such discharger are fundamentally different from the factors considered in the establishment of the guidelines. On the basis of such evidence or other available information, the Regional Administrator (or the State) will make a written finding that such factors are or are not fundamentally different for that facility compared to those specified in the Development Document. If such fundamentally different factors are found to exist, the Regional Administrator or the State shall establish for the discharger effluent limitations in the NPDES Permit either more or less stringent than the limitations established herein, to the extent dictated by such fundamentally different factors. Such limitations must be approved by the Administrator of the Environmental Protection Agency. The Administrator may approve or disapprove such limitations, specify other limitations, or initiate proceedings to revise these regulations. The phrase “other such factors” appearing above may include significant cost differentials. In no event may a discharger's impact on receiving water quality be considered as a factor under this paragraph.
            (b) Any existing point source subject to this subpart must achieve the following effluent limitations representing the degree of effluent reduction by the application of the best practicable control technology currently available (BPT):
            (1) The pH of all discharges, except once through cooling water, shall be within the range of 6.0-9.0.
            (2) There shall be no discharge of polychlorinated biphenyl compounds such as those commonly used for transformer fluid.
            (3) The quantity of pollutants discharged from low volume waste sources shall not exceed the quantity determined by multiplying the flow of low volume waste sources times the concentration lised in the following table:
            
              
                Pollutant or pollutant property
                BPT effluent limitations
                Maximum for any 1 day (mg/l)
                Average of daily values for 30 consecutive days shall not exceed (mg/l)
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
            
            (4) The quantity of pollutants discharged in fly ash and bottom ash transport water shall not exceed the quantity determined by multiplying the flow of fly ash and bottom ash transport water times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BPT effluent limitations
                Maximum for any 1 day (mg/l)
                Average of daily values for 30 consecutive days shall not exceed (mg/l)
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
            

            (5) The quantity of pollutants discharged in metal cleaning wastes shall not exceed the quantity determined by multiplying the flow of metal cleaning wastes times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BPT effluent limitations
                Maximum for any 1 day (mg/l)
                Average of daily values for 30 consecutive days shall not exceed (mg/l)
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
              
                Copper, total
                1.0
                1.0
              
              
                Iron, total
                1.0
                1.0
              
            
            (6) The quantity of pollutants discharged in once through cooling water shall not exceed the quantity determined by multiplying the flow of once through cooling water sources times the concentation listed in the following table:
            
              
                Pollutant or pollutant property
                BPT effluent limitations
                Maximum concentration (mg/l)
                Average concentration (mg/l)
              
              
                Free available chlorine
                0.5
                0.2
              
            
            (7) The quantity of pollutants discharged in cooling tower blowdown shall not exceed the quantity determined by multiplying the flow of cooling tower blowdown sources times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BPT effluent limitations
                Maximum concentration (mg/l)
                Average concentration (mg/l)
              
              
                Free available chlorine
                0.5
                0.2
              
            
            (8) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or State, if the State has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level or chlorination.
            (9) Subject to the provisions of paragraph (b)(10) of this section, the following effluent limitations shall apply to the point source discharges of coal pile runoff:
            
              
                Pollutant or pollutant property
                BPT effluent limitations
                Maximum concentration for any time (mg/l)
              
              
                TSS
                50
              
            
            (10) Any untreated overflow from facilities designed, constructed, and operated to treat the volume of coal pile runoff which is associated with a 10 year, 24 hour rainfall event shall not be subject to the limitations in paragraph (b)(9) of this section.
            (11) The quantity of pollutants discharged in FGD wastewater, flue gas mercury control wastewater, combustion residual leachate, or gasification wastewater shall not exceed the quantity determined by multiplying the flow of the applicable wastewater times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BPT Effluent limitations
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
            
            (12) At the permitting authority's discretion, the quantity of pollutant allowed to be discharged may be expressed as a concentration limitation instead of the mass-based limitations specified in paragraphs (b)(3) through (b)(7), and (b)(11), of this section. Concentration limitations shall be those concentrations specified in this section.
            (13) In the event that wastestreams from various sources are combined for treatment or discharge, the quantity of each pollutant or pollutant property controlled in paragraphs (b)(1) through (b)(12) of this section attributable to each controlled waste source shall not exceed the specified limitations for that waste source.
            (The information collection requirements contained in paragraph (a) were approved by the Office of Management and Budget under control number 2000-0194)
            [47 FR 52304, Nov. 19, 1982, as amended at 48 FR 31404, July 8, 1983; 80 FR 67894, Nov. 3, 2015]
          
          
            
            § 423.13
            Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
            Except as provided in 40 CFR 125.30 through 125.32, any existing point source subject to this part must achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best available technology economically achievable (BAT).
            (a) There shall be no discharge of polychlorinated biphenyl compounds such as those commonly used for transformer fluid.
            (b)(1) For any plant with a total rated electric generating capacity of 25 or more megawatts, the quantity of pollutants discharged in once through cooling water from each discharge point shall not exceed the quantity determined by multiplying the flow of once through cooling water from each discharge point times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BAT Effluent Limitations
                Maximum concentration (mg/l)
              
              
                Total residual chlorine
                0.20
              
            
            (2) Total residual chlorine may not be discharged from any single generating unit for more than two hours per day unless the discharger demonstrates to the permitting authority that discharge for more than two hours is required for macroinvertebrate control. Simultaneous multi-unit chlorination is permitted.
            (c)(1) For any plant with a total rated generating capacity of less than 25 megawatts, the quantity of pollutants discharged in once through cooling water shall not exceed the quantity determined by multiplying the flow of once through cooling water sources times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BAT effluent limitations
                Maximum concentration (mg/l)
                Average concentration (mg/l)
              
              
                Free available chlorine
                0.5
                0.2
              
            
            (2) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or State, if the State has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level of chlorination.
            (d)(1) The quantity of pollutants discharged in cooling tower blowdown shall not exceed the quantity determined by multiplying the flow of cooling tower blowdown times the concentration listed below:
            
              
                Pollutant or pollutant property
                BAT effluent limitations
                Maximum concentration (mg/l)
                Average concentration (mg/l)
              
              
                Free available chlorine
                0.5
                0.2
              
            
            
              
                Pollutant or pollutant property
                Maximum for any 1 day −(mg/l)
                Average of daily values for 30 consecutive days shall not exceed  = (mg/l)
              
              
                The 126 priority pollutants (Appendix A) contained in chemicals added for cooling tower maintenance, except:
                (1)
                (1)
              
              
                Chromium, total
                0.2
                0.2
              
              
                Zinc, total
                1.0
                1.0
              
              
                1 No detectable amount.
            
            (2) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or State, if the State has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level of chlorination.

            (3) At the permitting authority's discretion, instead of the monitoring specified in 40 CFR 122.11(b) compliance with the limitations for the 126 priority pollutants in paragraph (d)(1) of this section may be determined by engineering calculations which demonstrate that the regulated pollutants are not detectable in the final discharge by the analytical methods in 40 CFR part 136.
            (e) The quantity of pollutants discharged in chemical metal cleaning wastes shall not exceed the quantity determined by multiplying the flow of chemical metal cleaning wastes times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                BAT effluent limitations
                Maximum for any 1 day (mg/l)
                Average of daily values for 30 consecutive days shall not exceed −(mg/l)
              
              
                Copper, total
                1.0
                1.0
              
              
                Iron, total
                1.0
                1.0
              
            
            (f) [Reserved—Nonchemical Metal Cleaning Wastes].
            (g)(1)(i) FGD wastewater. Except for those discharges to which paragraph (g)(2) or (g)(3) of this section applies, the quantity of pollutants in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed in the table following this paragraph (g)(1)(i). Dischargers must meet the effluent limitations for FGD wastewater in this paragraph by a date determined by the permitting authority that is as soon as possible beginning November 1, 2020, but no later than December 31, 2023. These effluent limitations apply to the discharge of FGD wastewater generated on and after the date determined by the permitting authority for meeting the effluent limitations, as specified in this paragraph.
            
              
                Pollutant or pollutant property
                BAT Effluent limitations
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                11
                8
              
              
                Mercury, total (ng/L)
                788
                356
              
              
                Selenium, total (ug/L)
                23
                12
              
              
                Nitrate/nitrite as N (mg/L)
                17.0
                4.4
              
            
            (ii) For FGD wastewater generated before the date determined by the permitting authority, as specified in paragraph (g)(1)(i), the quantity of pollutants discharged in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed for TSS in § 423.12(b)(11).
            (2) For any electric generating unit with a total nameplate capacity of less than or equal to 50 megawatts or that is an oil-fired unit, the quantity of pollutants discharged in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed for TSS in § 423.12(b)(11).
            (3)(i) For dischargers who voluntarily choose to meet the effluent limitations for FGD wastewater in this paragraph, the quantity of pollutants in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed in the table following this paragraph (g)(3)(i). Dischargers who choose to meet the effluent limitations for FGD wastewater in this paragraph must meet such limitations by December 31, 2023. These effluent limitations apply to the discharge of FGD wastewater generated on and after December 31, 2023.
            
              
                Pollutant or pollutant property
                BAT Effluent limitations
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                4
              
              
                Mercury, total (ng/L)
                39
                24
              
              
                Selenium, total (ug/L)
                5
              
              
                TDS (mg/L)
                50
                24
              
            
            (ii) For discharges of FGD wastewater generated before December 31, 2023, the quantity of pollutants discharged in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed for TSS in § 423.12(b)(11).
            (h)(1)(i) Fly ash transport water. Except for those discharges to which paragraph (h)(2) of this section applies, or when the fly ash transport water is used in the FGD scrubber, there shall be no discharge of pollutants in fly ash transport water. Dischargers must meet the discharge limitation in this paragraph by a date determined by the permitting authority that is as soon as possible beginning November 1, 2018, but no later than December 31, 2023. This limitation applies to the discharge of fly ash transport water generated on and after the date determined by the permitting authority for meeting the discharge limitation, as specified in this paragraph. Whenever fly ash transport water is used in any other plant process or is sent to a treatment system at the plant (except when it is used in the FGD scrubber), the resulting effluent must comply with the discharge limitation in this paragraph. When the fly ash transport water is used in the FGD scrubber, the quantity of pollutants in fly ash transport water shall not exceed the quantity determined by multiplying the flow of fly ash transport water times the concentration listed in the table in paragraph (g)(1)(i) of this section.
            (ii) For discharges of fly ash transport water generated before the date determined by the permitting authority, as specified in paragraph (h)(1)(i) of this section, the quantity of pollutants discharged in fly ash transport water shall not exceed the quantity determined by multiplying the flow of fly ash transport water times the concentration listed for TSS in § 423.12(b)(4).
            (2) For any electric generating unit with a total nameplate generating capacity of less than or equal to 50 megawatts or that is an oil-fired unit, the quantity of pollutants discharged in fly ash transport water shall not exceed the quantity determined by multiplying the flow of fly ash transport water times the concentration listed for TSS in § 423.12(b)(4).
            (i)(1)(i) Flue gas mercury control wastewater. Except for those discharges to which paragraph (i)(2) of this section applies, there shall be no discharge of pollutants in flue gas mercury control wastewater. Dischargers must meet the discharge limitation in this paragraph by a date determined by the permitting authority that is as soon as possible beginning November 1, 2018, but no later than December 31, 2023. This limitation applies to the discharge of flue gas mercury control wastewater generated on and after the date determined by the permitting authority for meeting the discharge limitation, as specified in this paragraph. Whenever flue gas mercury control wastewater is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge limitation in this paragraph.
            (ii) For discharges of flue gas mercury control wastewater generated before the date determined by the permitting authority, as specified in paragraph (i)(1)(i) of this section, the quantity of pollutants discharged in flue gas mercury control wastewater shall not exceed the quantity determined by multiplying the flow of flue gas mercury control wastewater times the concentration for TSS listed in § 423.12(b)(11).
            (2) For any electric generating unit with a total nameplate generating capacity of less than or equal to 50 megawatts or that is an oil-fired unit, the quantity of pollutants discharged in flue gas mercury control wastewater shall not exceed the quantity determined by multiplying the flow of flue gas mercury control wastewater times the concentration for TSS listed in § 423.12(b)(11).
            (j)(1)(i) Gasification wastewater. Except for those discharges to which paragraph (j)(2) of this section applies, the quantity of pollutants in gasification wastewater shall not exceed the quantity determined by multiplying the flow of gasification wastewater times the concentration listed in the table following this paragraph (j)(1)(i). Dischargers must meet the effluent limitations in this paragraph by a date determined by the permitting authority that is as soon as possible beginning November 1, 2018, but no later than December 31, 2023. These effluent limitations apply to the discharge of gasification wastewater generated on and after the date determined by the permitting authority for meeting the effluent limitations, as specified in this paragraph.
            
              
                Pollutant or pollutant property
                BAT Effluent limitations
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                4
              
              
                Mercury, total (ng/L)
                1.8
                1.3
              
              
                Selenium, total (ug/L)
                453
                227
              
              
                Total dissolved solids (mg/L)
                38
                22
              
            
            
            (ii) For discharges of gasification wastewater generated before the date determined by the permitting authority, as specified in paragraph (j)(1)(i) of this section, the quantity of pollutants discharged in gasification wastewater shall not exceed the quantity determined by multiplying the flow of gasification wastewater times the concentration for TSS listed in § 423.12(b)(11).
            (2) For any electric generating unit with a total nameplate generating capacity of less than or equal to 50 megawatts or that is an oil-fired unit, the quantity of pollutants discharged in gasification wastewater shall not exceed the quantity determined by multiplying the flow of gasification wastewater times the concentration listed for TSS in § 423.12(b)(11).
            (k)(1)(i) Bottom ash transport water. Except for those discharges to which paragraph (k)(2) of this section applies, or when the bottom ash transport water is used in the FGD scrubber, there shall be no discharge of pollutants in bottom ash transport water. Dischargers must meet the discharge limitation in this paragraph by a date determined by the permitting authority that is as soon as possible beginning November 1, 2020, but no later than December 31, 2023. This limitation applies to the discharge of bottom ash transport water generated on and after the date determined by the permitting authority for meeting the discharge limitation, as specified in this paragraph. Whenever bottom ash transport water is used in any other plant process or is sent to a treatment system at the plant (except when it is used in the FGD scrubber), the resulting effluent must comply with the discharge limitation in this paragraph. When the bottom ash transport water is used in the FGD scrubber, the quantity of pollutants in bottom ash transport water shall not exceed the quantity determined by multiplying the flow of bottom ash transport water times the concentration listed in the table in paragraph (g)(1)(i) of this section.
            (ii) For discharges of bottom ash transport water generated before the date determined by the permitting authority, as specified in paragraph (k)(1)(i) of this section, the quantity of pollutants discharged in bottom ash transport water shall not exceed the quantity determined by multiplying the flow of bottom ash transport water times the concentration for TSS listed in § 423.12(b)(4).
            (2) For any electric generating unit with a total nameplate generating capacity of less than or equal to 50 megawatts or that is an oil-fired unit, the quantity of pollutants discharged in bottom ash transport water shall not exceed the quantity determined by multiplying the flow of the applicable wastewater times the concentration for TSS listed in § 423.12(b)(4).
            (l) Combustion residual leachate. The quantity of pollutants discharged in combustion residual leachate shall not exceed the quantity determined by multiplying the flow of combustion residual leachate times the concentration for TSS listed in § 423.12(b)(11).
            (m) At the permitting authority's discretion, the quantity of pollutant allowed to be discharged may be expressed as a concentration limitation instead of any mass based limitations specified in paragraphs (b) through (l) of this section. Concentration limitations shall be those concentrations specified in this section.
            (n) In the event that wastestreams from various sources are combined for treatment or discharge, the quantity of each pollutant or pollutant property controlled in paragraphs (a) through (m) of this section attributable to each controlled waste source shall not exceed the specified limitation for that waste source.
            (The information collection requirements contained in paragraphs (c)(2) and (d)(2) were approved by the Office of Management and Budget under control number 2040-0040. The information collection requirements contained in paragraph (d)(3) were approved under control number 2040-0033)
            [47 FR 52304, Nov. 19, 1982, as amended at 48 FR 31404, July 8, 1983; 80 FR 67894, Nov. 3, 2015; 82 FR 43500, Sept. 18, 2017]
          
          
            
            § 423.14
            Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT). [Reserved]
          
          
            § 423.15
            New source performance standards (NSPS).
            (a) 1982 NSPS. Any new source as of November 19, 1982, subject to paragraph (a) of this section, must achieve the following new source performance standards, in addition to the limitations in § 423.13 of this part, established on November 3, 2015. In the case of conflict, the more stringent requirements apply:
            (1) pH. The pH of all discharges, except once through cooling water, shall be within the range of 6.0-9.0.
            (2) PCBs. There shall be no discharge of polychlorinated biphenyl compounds such as those commonly used for transformer fluid.
            (3) Low volume waste sources, FGD wastewater, flue gas mercury control wastewater, combustion residual leachate, and gasification wastewater. The quantity of pollutants discharged in low volume waste sources, FGD wastewater, flue gas mercury control wastewater, combustion residual leachate, and gasification wastewater shall not exceed the quantity determined by multiplying the flow of low volume waste sources times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum for any 1 day (mg/l)
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
            
            (4) Chemical metal cleaning wastes. The quantity of pollutants discharged in chemical metal cleaning wastes shall not exceed the quantity determined by multiplying the flow of chemical metal cleaning wastes times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
              
                Copper, total
                1.0
                1.0
              
              
                Iron, total
                1.0
                1.0
              
            
            (5) [Reserved]
            (6) Bottom ash transport water. The quantity of pollutants discharged in bottom ash transport water shall not exceed the quantity determined by multiplying the flow of the bottom ash transport water times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
            
            (7) Fly ash transport water. There shall be no discharge of pollutants in fly ash transport water.
            (8)(i) Once through cooling water. For any plant with a total rated electric generating capacity of 25 or more megawatts, the quantity of pollutants discharged in once through cooling water from each discharge point shall not exceed the quantity determined by multiplying the flow of once through cooling water from each discharge point times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum concentrations(mg/l)
                
              
              
                Total residual chlorine
                0.20
              
            

            (ii) Total residual chlorine may only be discharged from any single generating unit for more than two hours per day when the discharger demonstrates to the permitting authority that discharge for more than two hours is required for macroinvertebrate control. Simultaneous multi-unit chlorination is permitted.
            (9)(i) Once through cooling water. For any plant with a total rated generating capacity of less than 25 megawatts, the quantity of pollutants discharged in once through cooling water shall not exceed the quantity determined by multiplying the flow of once through cooling water sources times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum concentration(mg/l)
                
                Average concentration(mg/l)
                
              
              
                Free available chlorine
                0.5
                0.2
              
            
            (ii) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or state, if the state has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level of chlorination.
            (10)(i) Cooling tower blowdown. The quantity of pollutants discharged in cooling tower blowdown shall not exceed the quantity determined by multiplying the flow of cooling tower blowdown times the concentration listed below:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum concentration(mg/l)
                
                Average concentration(mg/l)
                
              
              
                Free available chlorine
                0.5
                0.2
              
            
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                The 126 priority pollutants (appendix A) contained in chemicals added for cooling tower maintenance, except:
                (1)
                (1)
              
              
                Chromium, total
                0.2
                0.2
              
              
                zinc, total
                1.0
                1.0
              
              
                1 No detectable amount.
            
            (ii) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or state, if the state has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level of chlorination.
            (iii) At the permitting authority's discretion, instead of the monitoring in 40 CFR 122.11(b), compliance with the standards for the 126 priority pollutants in paragraph (a)(10)(i) of this section may be determined by engineering calculations which demonstrate that the regulated pollutants are not detectable in the final discharge by the analytical methods in 40 CFR part 136.
            (11) Coal pile runoff. Subject to the provisions of paragraph (a)(12) of this section, the quantity or quality of pollutants or pollutant parameters discharged in coal pile runoff shall not exceed the standards specified below:
            
              
                Pollutant or pollutant property
                NSPS for any time
              
              
                TSS
                not to exceed 50 mg/l.
              
            
            (12) Coal pile runoff. Any untreated overflow from facilities designed, constructed, and operated to treat the coal pile runoff which results from a 10 year, 24 hour rainfall event shall not be subject to the standards in paragraph (a)(11) of this section.

            (13) At the permitting authority's discretion, the quantity of pollutant allowed to be discharged may be expressed as a concentration limitation instead of any mass based limitations specified in paragraphs (a)(3) through (10) of this section. Concentration limits shall be based on the concentrations specified in this section.
            (14) In the event that wastestreams from various sources are combined for treatment or discharge, the quantity of each pollutant or pollutant property controlled in paragraphs (a)(1) through (13) of this section attributable to each controlled waste source shall not exceed the specified limitation for that waste source.
            (b) 2015 NSPS. Any new source as of November 17, 2015, subject to paragraph (b) of this section, must achieve the following new source performance standards:
            (1) pH. The pH of all discharges, except once through cooling water, shall be within the range of 6.0-9.0.
            (2) PCBs. There shall be no discharge of polychlorinated biphenyl compounds such as those commonly used for transformer fluid.
            (3) Low volume waste sources. The quantity of pollutants discharged from low volume waste sources shall not exceed the quantity determined by multiplying the flow of low volume waste sources times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
            
            (4) Chemical metal cleaning wastes. The quantity of pollutants discharged in chemical metal cleaning wastes shall not exceed the quantity determined by multiplying the flow of chemical metal cleaning wastes times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                TSS
                100.0
                30.0
              
              
                Oil and grease
                20.0
                15.0
              
              
                Copper, total
                1.0
                1.0
              
              
                Iron, total
                1.0
                1.0
              
            
            (5) [Reserved]
            (6) Bottom ash transport water. There shall be no discharge of pollutants in bottom ash transport water. Whenever bottom ash transport water is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (7) Fly ash transport water. There shall be no discharge of pollutants in fly ash transport water. Whenever fly ash transport water is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (8)(i) Once through cooling water. For any plant with a total rated electric generating capacity of 25 or more megawatts, the quantity of pollutants discharged in once through cooling water from each discharge point shall not exceed the quantity determined by multiplying the flow of once through cooling water from each discharge point times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum concentration(mg/l)
                
              
              
                Total residual chlorine
                0.20
              
            

            (ii) Total residual chlorine may only be discharged from any single generating unit for more than two hours per day when the discharger demonstrates to the permitting authority that discharge for more than two hours is required for macroinvertebrate control. Simultaneous multi-unit chlorination is permitted.
            (9)(i) Once through cooling water. For any plant with a total rated generating capacity of less than 25 megawatts, the quantity of pollutants discharged in once through cooling water shall not exceed the quantity determined by multiplying the flow of once through cooling water sources times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum concentration(mg/l)
                
                Average concentration(mg/l)
                
              
              
                Free available chlorine
                0.5
                0.2
              
            
            (ii) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or state, if the state has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level of chlorination.
            (10)(i) Cooling tower blowdown. The quantity of pollutants discharged in cooling tower blowdown shall not exceed the quantity determined by multiplying the flow of cooling tower blowdown times the concentration listed below:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum concentration(mg/l)
                
                Average concentration(mg/l)
                
              
              
                Free available chlorine
                0.5
                0.2
              
            
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                  (mg/l)
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                  (mg/l)
                
              
              
                The 126 priority pollutants (appendix A) contained in chemicals added for cooling tower maintenance, except:
                (1)
                (1)
              
              
                Chromium, total
                0.2
                0.2
              
              
                zinc, total
                1.0
                1.0
              
              
                1 No detectable amount.
            
            (ii) Neither free available chlorine nor total residual chlorine may be discharged from any unit for more than two hours in any one day and not more than one unit in any plant may discharge free available or total residual chlorine at any one time unless the utility can demonstrate to the Regional Administrator or state, if the state has NPDES permit issuing authority, that the units in a particular location cannot operate at or below this level of chlorination.
            (iii) At the permitting authority's discretion, instead of the monitoring in 40 CFR 122.11(b), compliance with the standards for the 126 priority pollutants in paragraph (b)(10)(i) of this section may be determined by engineering calculations demonstrating that the regulated pollutants are not detectable in the final discharge by the analytical methods in 40 CFR part 136.
            (11) Coal pile runoff. Subject to the provisions of paragraph (b)(12) of this section, the quantity or quality of pollutants or pollutant parameters discharged in coal pile runoff shall not exceed the standards specified below:
            
              
                Pollutant or pollutant property
                NSPS for any time
              
              
                TSS
                not to exceed 50 mg/l.
              
            
            
            (12) Coal pile runoff. Any untreated overflow from facilities designed, constructed, and operated to treat the coal pile runoff which results from a 10 year, 24 hour rainfall event shall not be subject to the standards in paragraph (b)(11) of this section.
            (13) FGD wastewater. The quantity of pollutants discharged in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                4
              
              
                Mercury, total (ng/L)
                39
                24
              
              
                Selenium, total (ug/L)
                5
              
              
                TDS (mg/L)
                50
                24
              
            
            (14) Flue gas mercury control wastewater. There shall be no discharge of pollutants in flue gas mercury control wastewater. Whenever flue gas mercury control wastewater is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (15) Gasification wastewater. The quantity of pollutants discharged in gasification wastewater shall not exceed the quantity determined by multiplying the flow of gasification wastewater times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                4
              
              
                Mercury, total (ng/L)
                1.8
                1.3
              
              
                Selenium, total (ug/L)
                453
                227
              
              
                Total dissolved solids (mg/L)
                38
                22
              
            
            (16) Combustion residual leachate. The quantity of pollutants discharged in combustion residual leachate shall not exceed the quantity determined by multiplying the flow of combustion residual leachate times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                NSPS
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                11
                8
              
              
                Mercury, total (ng/L)
                788
                356
              
            
            (17) At the permitting authority's discretion, the quantity of pollutant allowed to be discharged may be expressed as a concentration limitation instead of any mass based limitations specified in paragraphs (b)(3) through (16) of this section. Concentration limits shall be based on the concentrations specified in this section.
            (18) In the event that wastestreams from various sources are combined for treatment or discharge, the quantity of each pollutant or pollutant property controlled in paragraphs (b)(1) through (16) of this section attributable to each controlled waste source shall not exceed the specified limitation for that waste source.
            (The information collection requirements contained in paragraphs (a)(8)(ii), (a)(9)(ii), and (a)(10)(ii), (b)(8)(ii), (b)(9)(ii), and (b)(10)(ii) were approved by the Office of Management and Budget under control number 2040-0040. The information collection requirements contained in paragraphs (a)(10)(iii) and (b)(10)(iii) were approved under control number 2040-0033.)
            [80 FR 67896, Nov. 3, 2015]
          
          
            § 423.16
            Pretreatment standards for existing sources (PSES).
            Except as provided in 40 CFR 403.7 and 403.13, any existing source subject to this subpart which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and achieve the following pretreatment standards for existing sources (PSES) by July 1, 1984:
            (a) There shall be no discharge of polychlorinated biphenol compounds such as those used for transformer fluid.
            (b) The pollutants discharged in chemical metal cleaning wastes shall not exceed the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSES pretreatment standards
                Maximum for 1 day (mg/l)
              
              
                Copper, total
                1.0
              
            
            
            (c) [Reserved—Nonchemical Metal Cleaning Wastes].
            (d)(1) The pollutants discharged in cooling tower blowdown shall not exceed the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSES pretreatment standards
                Maximum for any time (mg/l)
              
              
                The 126 priority pollutants (Appendix A) contained in chemicals added for cooling tower maintenance, except:
                (1)
              
              
                Chromium, total
                0.2
              
              
                Zinc, total
                1.0
              
              
                1 No detectable amount.
            
            (2) At the permitting authority's discretion, instead of the monitoring in 40 CFR 122.11(b), compliance with the limitations for the 126 priority pollutants in paragraph (d)(1) of this section may be determined by engineering calculations which demonstrate that the regulated pollutants are not detectable in the final discharge by the analytical methods in 40 CFR part 136.
            (e) FGD wastewater. For any electric generating unit with a total nameplate generating capacity of more than 50 megawatts and that is not an oil-fired unit, the quantity of pollutants in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed in the table following this paragraph (e). Dischargers must meet the standards in this paragraph by November 1, 2020. These standards apply to the discharge of FGD wastewater generated on and after November 1, 2020.
            
              
                Pollutant or pollutant property
                PSES
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (ug/L)
                11
                8
              
              
                Mercury, total (ng/L)
                788
                356
              
              
                Selenium, total (ug/L)
                23
                12
              
              
                Nitrate/nitrite as N (mg/L)
                17.0
                4.4
              
            
            (f) Fly ash transport water. Except when the fly ash transport water is used in the FGD scrubber, for any electric generating unit with a total nameplate generating capacity of more than 50 megawatts and that is not an oil-fired unit, there shall be no discharge of pollutants in fly ash transport water. This standard applies to the discharge of fly ash transport water generated on and after November 1, 2018. Whenever fly ash transport water is used in any other plant process or is sent to a treatment system at the plant (except when it is used in the FGD scrubber), the resulting effluent must comply with the discharge standard in this paragraph. When the fly ash transport water is used in the FGD scrubber, the quantity of pollutants in fly ash transport water shall not exceed the quantity determined by multiplying the flow of fly ash transport water times the concentration listed in the table in paragraph (e) of this section.
            (g) Bottom ash transport water. Except when the bottom ash transport water is used in the FGD scrubber, for any electric generating unit with a total nameplate generating capacity of more than 50 megawatts and that is not an oil-fired unit, there shall be no discharge of pollutants in bottom ash transport water. This standard applies to the discharge of bottom ash transport water generated on and after November 1, 2020. Whenever bottom ash transport water is used in any other plant process or is sent to a treatment system at the plant (except when it is used in the FGD scrubber), the resulting effluent must comply with the discharge standard in this paragraph. When the bottom ash transport water is used in the FGD scrubber, the quantity of pollutants in bottom ash transport water shall not exceed the quantity determined by multiplying the flow of bottom ash transport water times the concentration listed in the table in paragraph (e) of this section.
            (h) Flue gas mercury control wastewater. For any electric generating unit with a total nameplate generating capacity of more than 50 megawatts and that is not an oil-fired unit, there shall be no discharge of pollutants in flue gas mercury control wastewater. This standard applies to the discharge of flue gas mercury control wastewater generated on and after November 1, 2018. Whenever flue gas mercury control wastewater is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (i) Gasification wastewater. For any electric generating unit with a total nameplate generating capacity of more than 50 megawatts and that is not an oil-fired unit, the quantity of pollutants in gasification wastewater shall not exceed the quantity determined by multiplying the flow of gasification wastewater times the concentration listed in the table following this paragraph (i). Dischargers must meet the standards in this paragraph by November 1, 2018. These standards apply to the discharge of gasification wastewater generated on and after November 1, 2018.
            
              
                Pollutant or pollutant property
                PSES
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (µg/L)
                4
              
              
                Mercury, total (ng/L)
                1.8
                1.3
              
              
                Selenium, total (µg/L)
                453
                227
              
              
                Total dissolved solids (mg/L)
                38
                22
              
            
            [47 FR 52304, Nov. 19, 1982, as amended at 80 FR 67901, Nov. 3, 2015; 82 FR 43500, Sept. 18, 2017]
          
          
            § 423.17
            Pretreatment standards for new sources (PSNS).
            (a) 1982 PSNS. Except as provided in 40 CFR 403.7, any new source as of October 14, 1980, subject to paragraph (a) of this section, which introduces pollutants into a publicly owned treatment works, must comply with 40 CFR part 403, the following pretreatment standards for new sources, and the PSES in § 423.16, established on November 3, 2015. In the case of conflict, the more stringent standards apply:
            (1) PCBs. There shall be no discharge of polychlorinated biphenyl compounds such as those used for transformer fluid.
            (2) Chemical metal cleaning wastes. The pollutants discharged in chemical metal cleaning wastes shall not exceed the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum for any 1 day(mg/L)
                
              
              
                Copper, total
                1.0
              
            
            (3) [Reserved]
            (4)(i) Cooling tower blowdown. The pollutants discharged in cooling tower blowdown shall not exceed the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum for any time(mg/L)
                
              
              
                The 126 priority pollutants (appendix A) contained in chemicals added for cooling tower maintenance, except:
                (1)
              
              
                Chromium, total
                0.2
              
              
                zinc, total
                1.0
              
              
                1 No detectable amount.
            
            (ii) At the permitting authority's discretion, instead of the monitoring in 40 CFR 122.11(b), compliance with the standards for the 126 priority pollutants in paragraph (a)(4)(i) of this section may be determined by engineering calculations which demonstrate that the regulated pollutants are not detectable in the final discharge by the analytical methods in 40 CFR part 136.
            (5) Fly ash transport water. There shall be no discharge of wastewater pollutants from fly ash transport water.
            (b) 2015 PSNS. Except as provided in 40 CFR 403.7, any new source as of June 7, 2013, subject to this paragraph (b), which introduces pollutants into a publicly owned treatment works must comply with 40 CFR part 403 and the following pretreatment standards for new sources:
            (1) PCBs. There shall be no discharge of polychlorinated biphenyl compounds such as those used for transformer fluid.
            (2) Chemical metal cleaning wastes. The pollutants discharged in chemical metal cleaning wastes shall not exceed the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum for 1 day(mg/L)
                
              
              
                Copper, total
                1.0
              
            
            (3) [Reserved]
            (4)(i) Cooling tower blowdown. The pollutants discharged in cooling tower blowdown shall not exceed the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum for any time(mg/L)
                
              
              
                The 126 priority pollutants (appendix A) contained in chemicals added for cooling tower maintenance, except:
                (1)
              
              
                Chromium, total
                0.2
              
              
                zinc, total
                1.0
              
              
                1 No detectable amount.
            
            (ii) At the permitting authority's discretion, instead of the monitoring in 40 CFR 122.11(b), compliance with the standards for the 126 priority pollutants in paragraph (b)(4)(i) of this section may be determined by engineering calculations which demonstrate that the regulated pollutants are not detectable in the final discharge by the analytical methods in 40 CFR part 136.
            (5) Fly ash transport water. There shall be no discharge of pollutants in fly ash transport water. Whenever fly ash transport water is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (6) FGD wastewater. The quantity of pollutants discharged in FGD wastewater shall not exceed the quantity determined by multiplying the flow of FGD wastewater times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (µg/L)
                4
              
              
                Mercury, total (ng/L)
                39
                24
              
              
                Selenium, total (µg/L)
                5
              
              
                TDS (mg/L)
                50
                24
              
            
            (7) Flue gas mercury control wastewater. There shall be no discharge of pollutants in flue gas mercury control wastewater. Whenever flue gas mercury control wastewater is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (8) Bottom ash transport water. There shall be no discharge of pollutants in bottom ash transport water. Whenever bottom ash transport water is used in any other plant process or is sent to a treatment system at the plant, the resulting effluent must comply with the discharge standard in this paragraph.
            (9) Gasification wastewater. The quantity of pollutants discharged in gasification wastewater shall not exceed the quantity determined by multiplying the flow of gasification wastewater times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (µg/L)
                4
              
              
                Mercury, total (ng/L)
                1.8
                1.3
              
              
                Selenium, total (µg/L)
                453
                227
              
              
                Total dissolved solids (mg/L)
                38
                22
              
            
            (10) Combustion residual leachate. The quantity of pollutants discharged in combustion residual leachate shall not exceed the quantity determined by multiplying the flow of combustion residual leachate times the concentration listed in the following table:
            
              
                Pollutant or pollutant property
                PSNS
                Maximum forany 1 day
                
                Average of dailyvalues for 30
                  consecutive days
                  shall not exceed
                
              
              
                Arsenic, total (µg/L)
                11
                8
              
              
                Mercury, total (ng/L)
                788
                356
              
            
            [80 FR 67902, Nov. 3, 2015]
          
          
            Pt. 423, App. A
            Appendix A to Part 423—126 Priority Pollutants
            001 Acenaphthene
            002 Acrolein
            003 Acrylonitrile
            004 Benzene
            005 Benzidine
            006 Carbon tetrachloride (tetrachloromethane)
            007 Chlorobenzene
            008 1,2,4-trichlorobenzene
            009 Hexachlorobenzene
            010 1,2-dichloroethane
            011 1,1,1-trichloreothane
            012 Hexachloroethane
            013 1,1-dichloroethane
            014 1,1,2-trichloroethane
            015 1,1,2,2-tetrachloroethane
            016 Chloroethane
            018 Bis(2-chloroethyl) ether
            019 2-chloroethyl vinyl ether (mixed)
            020 2-chloronaphthalene
            021 2,4, 6-trichlorophenol
            022 Parachlorometa cresol
            023 Chloroform (trichloromethane)
            024 2-chlorophenol
            025 1,2-dichlorobenzene
            026 1,3-dichlorobenzene
            027 1,4-dichlorobenzene
            028 3,3-dichlorobenzidine
            029 1,1-dichloroethylene
            030 1,2-trans-dichloroethylene
            031 2,4-dichlorophenol
            032 1,2-dichloropropane
            033 1,2-dichloropropylene (1,3-dichloropropene)
            034 2,4-dimethylphenol
            035 2,4-dinitrotoluene
            036 2,6-dinitrotoluene
            037 1,2-diphenylhydrazine
            038 Ethylbenzene
            039 Fluoranthene
            040 4-chlorophenyl phenyl ether
            041 4-bromophenyl phenyl ether
            042 Bis(2-chloroisopropyl) ether
            
            043 Bis(2-chloroethoxy) methane
            044 Methylene chloride (dichloromethane)
            045 Methyl chloride (dichloromethane)
            046 Methyl bromide (bromomethane)
            047 Bromoform (tribromomethane)
            048 Dichlorobromomethane
            051 Chlorodibromomethane
            052 Hexachlorobutadiene
            053 Hexachloromyclopentadiene
            054 Isophorone
            055 Naphthalene
            056 Nitrobenzene
            057 2-nitrophenol
            058 4-nitrophenol
            059 2,4-dinitrophenol
            060 4,6-dinitro-o-cresol
            061 N-nitrosodimethylamine
            062 N-nitrosodiphenylamine
            063 N-nitrosodi-n-propylamin
            064 Pentachlorophenol
            065 Phenol
            066 Bis(2-ethylhexyl) phthalate
            067 Butyl benzyl phthalate
            068 Di-N-Butyl Phthalate
            069 Di-n-octyl phthalate
            070 Diethyl Phthalate
            071 Dimethyl phthalate
            072 1,2-benzanthracene (benzo(a) anthracene
            073 Benzo(a)pyrene (3,4-benzo-pyrene)
            074 3,4-Benzofluoranthene (benzo(b) fluoranthene)
            075 11,12-benzofluoranthene (benzo(b) fluoranthene)
            076 Chrysene
            077 Acenaphthylene
            078 Anthracene
            079 1,12-benzoperylene (benzo(ghi) perylene)
            080 Fluorene
            081 Phenanthrene
            082 1,2,5,6-dibenzanthracene (dibenzo(,h) anthracene)
            083 Indeno (,1,2,3-cd) pyrene (2,3-o-pheynylene pyrene)
            084 Pyrene
            085 Tetrachloroethylene
            086 Toluene
            087 Trichloroethylene
            088 Vinyl chloride (chloroethylene)
            089 Aldrin
            090 Dieldrin
            091 Chlordane (technical mixture and metabolites)
            092 4,4-DDT
            093 4,4-DDE (p,p-DDX)
            094 4,4-DDD (p,p-TDE)
            095 Alpha-endosulfan
            096 Beta-endosulfan
            097 Endosulfan sulfate
            098 Endrin
            099 Endrin aldehyde
            100 Heptachlor
            101 Heptachlor epoxide (BHC-hexachlorocyclohexane)
            102 Alpha-BHC
            103 Beta-BHC
            104 Gamma-BHC (lindane)
            105 Delta-BHC (PCB-polychlorinated biphenyls)
            106 PCB-1242 (Arochlor 1242)
            107 PCB-1254 (Arochlor 1254)
            108 PCB-1221 (Arochlor 1221)
            109 PCB-1232 (Arochlor 1232)
            110 PCB-1248 (Arochlor 1248)
            111 PCB-1260 (Arochlor 1260)
            112 PCB-1016 (Arochlor 1016)
            113 Toxaphene
            114 Antimony
            115 Arsenic
            116 Asbestos
            117 Beryllium
            118 Cadmium
            119 Chromium
            120 Copper
            121 Cyanide, Total
            122 Lead
            123 Mercury
            124 Nickel
            125 Selenium
            126 Silver
            127 Thallium
            126 Silver
            128 Zinc
            129 2,3,7,8-tetrachloro-dibenzo-p-dioxin (TCDD)
          
        
        
          Pt. 424
          PART 424—FERROALLOY MANUFACTURING POINT SOURCE CATEGORY
          
            
              Subpart A—Open Electric Furnaces With Wet Air Pollution Control Devices Subcategory
              Sec.
              424.10
              Applicability; description of the open electric furnaces with wet air pollution control devices subcategory.
              424.11
              Specialized definitions.
              424.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.14
              [Reserved]
              424.15
              Standards of performance for new sources.
              424.16
              Pretreatment standards for new sources.
              424.17

              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart B—Covered Electric Furnaces and Other Smelting Operations With Wet Air Pollution Control Devices Subcategory
              424.20
              Applicability; description of the covered electric furnaces and other smelting operations with wet air pollution control devices subcategory.
              424.21
              Specialized definitions.
              424.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.24
              [Reserved]
              424.25
              Standards of performance for new sources.
              424.26
              Pretreatment standards for new sources.
              424.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart C—Slag Processing Subcategory
              424.30
              Applicability; description of the slag processing subcategory.
              424.31
              Specialized definitions.
              424.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.34
              [Reserved]
              424.35
              Standards of performance for new sources.
              424.36
              Pretreatment standards for new sources.
              424.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart D—Covered Calcium Carbide Furnaces With Wet Air Pollution Control Devices Subcategory
              424.40
              Applicability; description of the covered calcium carbide furnaces with wet air pollution control devices subcategory.
              424.41
              Specialized definitions.
              424.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.44-424.46
              [Reserved]
              424.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart E—Other Calcium Carbide Furnaces Subcategory
              424.50
              Applicability; description of the other calcium carbide furnaces subcategory.
              424.51
              Specialized definitions.
              424.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.54-424.56
              [Reserved]
              424.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              Subpart F—Electrolytic Manganese Products Subcategory
              424.60
              Applicability; description of the electrolytic manganese products subcategory.
              424.61
              Specialized definitions.
              424.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.64-424.66
              [Reserved]
              424.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
            
              
              Subpart G—Electrolytic Chromium Subcategory
              424.70
              Applicability; description of the electrolytic chromium subcategory.
              424.71
              Specialized definitions.
              424.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              424.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              424.74-424.76
              [Reserved]
              424.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
            
          
          
            Authority:

            Secs. 301, 304(b) and (c), 306(b) and (c), 307(c) of the Federal Water Pollution Control Act, as amended; 33 U.S.C. 1251, 1311, 1314(b) and (c), 1316 (b) and (c), 1317(c); 86 Stat. 816 et seq., Pub. L. 92-500; 91 Stat. 1567, Pub. L. 95-217.
          
          
            Source:
            39 FR 6809, Feb. 22, 1974, unless otherwise noted.
          
          
            Subpart A—Open Electric Furnaces With Wet Air Pollution Control Devices Subcategory
            
              § 424.10
              Applicability; description of the open electric furnaces with wet air pollution control devices subcategory.
              The provisions of this subpart are applicable to discharges resulting from the smelting of ferroalloys in open electric furnaces with wet air pollution control devices. This subcategory includes those electric furnaces of such construction or configuration that the furnace off-gases are burned above the furnace charge level by air drawn into the system. After combustion the gases are cleaned in a wet air pollution control device, such as a scrubber, an electrostatic precipitator with water or other aqueous sprays, etc. The provisions of this subpart are not applicable to noncontact cooling water or to those electric furnaces which are covered, closed, sealed, or semi-covered and in which the furnace off-gases are not burned prior to collection (regulated in subpart B of this part).
            
            
              § 424.11
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) The term Mwh shall mean megawatt hour(s) of electrical energy consumed in the smelting process (furnace power consumption).
            
            
              § 424.12
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, and subject to the provisions of paragraph (a) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/Mwh)
                
                
                  TSS
                  0.319
                  0.160
                
                
                  Chromium total
                  .006
                  .0032
                
                
                  Chromium VI
                  .0006
                  .0003
                
                
                  Manganese total
                  .064
                  .032
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/Mwh)
                
                
                  TSS
                  .703
                  .352
                
                
                  Chromium total
                  .014
                  .007
                
                
                  Chromium VI
                  .0014
                  .0007
                
                
                  Manganese total
                  .141
                  .070
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 6809, Feb. 22, 1974, as amended at 60 FR 33957, June 29, 1995]
            
            
              § 424.13
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/Mwh)
                
                
                  Chromium total
                  0.0008
                  0.0004
                
                
                  Chromium VI
                  .00008
                  .00004
                
                
                  Manganese total
                  .008
                  .0039
                
                
                  
                  English units (lb/Mwh)
                
                
                  Chromium total
                  .0017
                  .0009
                
                
                  Chromium VI
                  .0002
                  .0001
                
                
                  Manganese total
                  .017
                  .0086
                
              
              [44 FR 50744, Aug. 29, 1979]
            
            
              § 424.14
              [Reserved]
            
            
              § 424.15
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/Mwh)
                
                
                  TSS
                  0.024
                  0.012
                
                
                  Chromium total
                  .0008
                  .0004
                
                
                  Chromium VI
                  .00008
                  .00004
                
                
                  Manganese total
                  .008
                  .0039
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/Mwh)
                
                
                  TSS
                  .052
                  .026
                
                
                  Chromium total
                  .0017
                  .0009
                
                
                  Chromium VI
                  .0002
                  .0001
                
                
                  Manganese total
                  .017
                  .0086
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 424.16
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33957, June 29, 1995]
            
            
              § 424.17
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 424.12 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 25000, July 9, 1986]
            
          
          
            Subpart B—Covered Electric Furnaces and Other Smelting Operations With Wet Air Pollution Control Devices Subcategory
            
              § 424.20
              Applicability; description of the covered electric furnaces and other smelting operations with wet air pollution control devices subcategory.

              The provisions of this subpart are applicable to discharges resulting from the smelting of ferroalloys in covered electric furnaces or other smelting operations, not elsewhere included in this part, with wet air pollution control devices. This subcategory includes those electric furnaces of such construction or configuration (known as covered, closed, sealed, semi-covered or semi-closed furnaces) that the furnace off-gases are not burned prior to collection and cleaning, and which off-gases are cleaned after collection in a wet air pollution control device such as a scrubber, ‘wet’ baghouse, etc. This subcategory also includes those non- electric furnace smelting operations, such as exothermic (i.e., aluminothermic or silicothermic) smelting, ferromanganese refining, etc., where these are controlled for air pollution by wet air pollution control devices. This subcategory does not include noncontact cooling water or those furnaces which utilize dry dust collection techniques, such as dry baghouses.
            
            
              § 424.21
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
              (b) The term Mwh shall mean megawatt hour(s) of electrical energy consumed in the smelting process (furnace power consumption).
            
            
              § 424.22
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/Mwh)
                
                
                  TSS
                  0.419
                  0.209
                
                
                  Chromium total
                  .008
                  .004
                
                
                  Chromium VI
                  .0008
                  .0004
                
                
                  Manganese total
                  .084
                  .042
                
                
                  Cyanide total
                  .004
                  .002
                
                
                  Phenols
                  .006
                  .004
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/Mwh)
                
                
                  TSS
                  .922
                  .461
                
                
                  Chromium total
                  .018
                  .009
                
                
                  Chromium VI
                  .0018
                  .0009
                
                
                  Manganese total
                  .184
                  .092
                
                
                  Cyanide total
                  .009
                  .005
                
                
                  Phenols
                  .013
                  .009
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              
                Provided, however, That for nonelectric furnace smelting processes, the units of effluent limitations set forth in this section shall be read as “kg/kkg of product” rather than “kg/Mwh,” and the limitations (except for pH) shall be 3.3 times those listed in the table in this section (or, for English units, “lb/ton of product” rather than “lb/Mwh,” and the limitations (except for pH) shall be three times those listed in the table).
              [39 FR 6809, Feb. 22, 1974, as amended at 39 FR 17841, May 21, 1974; 60 FR 33957, June 29, 1995]
            
            
              § 424.23
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/Mwh)
                
                
                  Chromium total
                  0.001
                  0.0005
                
                
                  Chromium VI
                  .0001
                  .00005
                
                
                  Manganese total
                  .011
                  .005
                
                
                  Cyanide total
                  .0005
                  .0003
                
                
                  Phenols
                  .0004
                  .0002
                
                
                  
                  English units (lb/Mwh)
                
                
                  Chromium total
                  .002
                  .0012
                
                
                  Chromium VI
                  .0002
                  .0001
                
                
                  Manganese total
                  .023
                  .012
                
                
                  Cyanide total
                  .001
                  .0006
                
                
                  Phenols
                  .0009
                  .0005
                
              
              
                Provided, however, That for nonelectric furnace smelting processes, the units of effluent limitations set forth in this section shall be read as “kg/kkg of product” rather than “kg/Mwh,” and the limitations (except for pH) shall be 3.3 times those listed in the table in this section (or, for English units, “lb/ton of product” rather than “lb/Mwh,” and the limitations (except for pH) shall be three times those listed in the table).
              [44 FR 50744, Aug. 29, 1979]
            
            
              § 424.24
              [Reserved]
            
            
              § 424.25
              Standards of performance for new sources.

              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/Mwh)
                
                
                  TSS
                  0.032
                  0.016
                
                
                  Chromium total
                  .001
                  .0005
                
                
                  Chromium VI
                  .0001
                  .00005
                
                
                  Manganese total
                  .011
                  .005
                
                
                  Cyanide total
                  .0005
                  .0003
                
                
                  Phenols
                  .0004
                  .0002
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/Mwh)
                
                
                  TSS
                  .071
                  .035
                
                
                  Chromium total
                  .002
                  .0012
                
                
                  Chromium VI
                  .0002
                  .0001
                
                
                  Manganese total
                  .023
                  .012
                
                
                  Cyanide total
                  .001
                  .0006
                
                
                  Phenols
                  .0009
                  .0005
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              
                Provided, however, That for nonelectric furnace smelting processes, the units of effluent limitations set forth in this section shall be read as “kg/kkg of product” rather than “kg/Mwh,” and the limitations (except for pH) shall be 3.3 times those listed in the table in this section (or, for English units, “lb/ton of product” rather than “lb/Mwh,” and the limitations (except for pH) shall be three times those listed in the table).
              [39 FR 6809, Feb. 22, 1974, as amended at 39 FR 17841, May 21, 1974]
            
            
              § 424.26
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33957, June 29, 1995]
            
            
              § 424.27
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 424.22 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 25000, July 9, 1986]
            
          
          
            Subpart C—Slag Processing Subcategory
            
              § 424.30
              Applicability; description of the slag processing subcategory.
              The provisions of this subpart are applicable to discharges resulting from slag processing, wherein: (a) The residual metallic values in the furnace slag are recovered via concentration for return to the furnace, or (b) the slag is “shotted” for other further use.
            
            
              § 424.31
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in part 401 of this chapter shall apply to this subpart.
            
            
              § 424.32
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg processed)
                
                
                  TSS
                  2.659
                  1.330
                
                
                  Chromium total
                  0.053
                  0.026
                
                
                  Manganese total
                  .532
                  .266
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  
                  English units (lb/ton processed)
                
                
                  TSS
                  5.319
                  2.659
                
                
                  Chromium total
                  0.106
                  0.053
                
                
                  Manganese total
                  1.064
                  .532
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [39 FR 6809, Feb. 22, 1974, as amended at 60 FR 33957, June 29, 1995]
            
            
              § 424.33
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg processed)
                
                
                  Chromium total
                  0.0054
                  0.0027
                
                
                  Manganese total
                  .054
                  .027
                
                
                  
                  English units (lb/ton of raw material)
                
                
                  Chromium total
                  .011
                  .0054
                
                
                  Manganese total
                  .108
                  .054
                
              
              [44 FR 50745, Aug. 29, 1979]
            
            
              § 424.34
              [Reserved]
            
            
              § 424.35
              Standards of performance for new sources.
              The following standards of performance establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a new source subject to the provisions of this subpart:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg processed)
                
                
                  TSS
                  0.271
                  0.136
                
                
                  Chromium total
                  .0054
                  .0027
                
                
                  Manganese total
                  0.054
                  .027
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/ton processed)
                
                
                  TSS
                  .542
                  .271
                
                
                  Chromium total
                  .011
                  .0054
                
                
                  Manganese total
                  .108
                  .054
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
            
            
              § 424.36
              Pretreatment standards for new sources.
              Any new source subject to this subpart that introduces process wastewater pollutants into a publicly owned treatment works must comply with 40 CFR part 403.
              [60 FR 33957, June 29, 1995]
            
            
              § 424.37
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 424.32 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 25000, July 9, 1986]
            
          
          
            Subpart D—Covered Calcium Carbide Furnaces With Wet Air Pollution Control Devices Subcategory
            
              Source:
              40 FR 8035, Feb. 24, 1975, unless otherwise noted.
            
            
              
              § 424.40
              Applicability; description of the covered calcium carbide furnaces with wet air pollution control devices subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium carbide in covered electric furnaces which use wet air pollution control devices. This subcategory includes those electric furnaces of such construction or configuration (known as covered, closed, sealed, semi-covered or semi-closed furnaces) that the furnace off-gases are not burned prior to collection and cleaning, and which off-gases are cleaned after collection in a wet air pollution control device such as a scrubber, ‘;wet’ baghouse, etc. This subcategory does not include noncontact cooling water or those furnaces which utilize dry dust collection techniques, such as dry baghouses.
            
            
              § 424.41
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 424.42
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, and subject to the provisions of paragraph (a) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  0.380
                  0.190
                
                
                  Total Cyanide
                  .0056
                  .0028
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1000 lb of product)
                
                
                  TSS
                  .380
                  .190
                
                
                  Total Cyanide
                  .0056
                  .0028
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 8035, Feb. 24, 1975, as amended at 60 FR 33957, June 29, 1995]
            
            
              § 424.43
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  Total Cyanide
                  0.0056
                  0.0028
                
                
                  
                  English units (lb/1000 lb of product)
                
                
                  Total Cyanide
                  .0056
                  .0028
                
              
              [44 FR 50745, Aug. 29, 1979]
            
            
              §§ 424.44-424.46
              [Reserved]
            
            
              § 424.47
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.

              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 424.42 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 25000, July 9, 1986]
            
          
          
            Subpart E—Other Calcium Carbide Furnaces Subcategory
            
              Source:
              40 FR 8035, Feb. 24, 1975, unless otherwise noted.
            
            
              § 424.50
              Applicability; description of the other calcium carbide furnaces subcategory.
              The provisions of this subpart are applicable to discharges resulting from the production of calcium carbide in those covered furnaces which do not utilize wet air pollution control methods. Covered calcium carbide furnaces using wet air pollution control devices are regulated in subpart D of this part. Open (uncovered) calcium carbide furnaces are regulated in part 415, inorganic chemicals manufacturing point source category (39 FR 9612).
            
            
              § 424.51
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 424.52
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, and subject to the provisions of paragraph (a) of this section, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT): There shall be no discharge of process waste water pollutants to navigable waters.
              [60 FR 33957, June 29, 1995]
            
            
              § 424.53
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of the best available technology economically achievable: There shall be no discharge of process waste water pollutants to navigable waters.
            
            
              §§ 424.54-424.56
              [Reserved]
            
            
              § 424.57
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              The following limitations establish the quantity or quality of pollutants or pollutant properties, which may be discharged by a point source subject to the provisions of this subpart after application of the best conventional pollutant control technology: There shall be no discharge of process waste water pollutants to navigable waters.
              [44 FR 50745, Aug. 29, 1979]
            
          
          
            Subpart F—Electrolytic Manganese Products Subcategory
            
              Source:
              40 FR 8036, Feb. 27, 1975, unless otherwise noted.
            
            
              § 424.60
              Applicability; description of the electrolytic manganese products subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of electrolytic manganese products such as electrolytic manganese metal or electrolytic manganese dioxide.
            
            
              § 424.61
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
              (b) [Reserved]
            
            
              
              § 424.62
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              (a) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section which may be discharged by a point source subject to the provisions of this subpart producing electrolytic manganese after application of the best practicable control technology currently available:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  6.778
                  3.389
                
                
                  Manganese
                  2.771
                  1.356
                
                
                  Ammonia-N
                  40.667
                  20.334
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  6.778
                  3.389
                
                
                  Manganese
                  2.771
                  1.356
                
                
                  Ammonia-N
                  40.667
                  20.334
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart producing electrolytic manganese dioxide after application of the best practicable control technology currently available:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  1.762
                  0.881
                
                
                  Manganese
                  0.705
                  .352
                
                
                  Ammonia-N
                  10.574
                  5.287
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  1.762
                  .881
                
                
                  Manganese
                  .705
                  .352
                
                
                  Ammonia-N
                  10.574
                  5.287
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 8036, Feb. 27, 1975, as amended at 60 FR 33957, June 29, 1995]
            
            
              § 424.63
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.
              (a) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart producing electrolytic manganese after application of the best available technology economically achievable:
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  Manganese
                  0.678
                  0.339
                
                
                  Ammonia-N
                  6.778
                  3.389
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  Manganese
                  0.678
                  0.339
                
                
                  Ammonia-N
                  6.778
                  3.389
                
              

              (b) The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart producing electrolytic manganese dioxide after application of the best available technology economically achievable:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  Manganese
                  0.176
                  0.088
                
                
                  Ammonia-N
                  1.762
                  .881
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  Manganese
                  0.176
                  0.088
                
                
                  Ammonia-N
                  1.762
                  .881
                
              
              [44 FR 50745, Aug. 29, 1979]
            
            
              §§ 424.64-424.66
              [Reserved]
            
            
              § 424.67
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 424.62 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 25000, July 9, 1986]
            
          
          
            Subpart G—Electrolytic Chromium Subcategory
            
              Source:
              40 FR 8037, Feb. 27, 1975, unless otherwise noted.
            
            
              § 424.70
              Applicability; description of the electrolytic chromium subcategory.
              The provisions of this subpart are applicable to discharges resulting from the manufacture of chromium metal by the electrolytic process. They are not applicable to discharges resulting from the manufacture of chromium metal by aluminothermic or other methods.
            
            
              § 424.71
              Specialized definitions.
              For the purpose of this subpart:
              (a) Except as provided below, the general definitions, abbreviations and methods of analysis set forth in 40 CFR part 401 shall apply to this subpart.
            
            
              § 424.72
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best practicable control technology currently available (BPT):
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  TSS
                  5.276
                  2.638
                
                
                  Manganese
                  2.111
                  1.055
                
                
                  Chromium
                  0.106
                  0.053
                
                
                  Ammonia-N
                  10.553
                  5.276
                
                
                  pH
                  (1)
                  (1)
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  TSS
                  5.276
                  2.638
                
                
                  Manganese
                  2.111
                  1.055
                
                
                  Chromium
                  0.106
                  0.053
                
                
                  Ammonia-N
                  10.553
                  5.276
                
                
                  pH
                  (1)
                  (1)
                
                
                  1 Within the range 6.0 to 9.0.
              
              [40 FR 8037, Feb. 27, 1975, as amended at 60 FR 33957, June 29, 1995]
            
            
              § 424.73
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best available technology economically achievable.

              The following limitations establish the quantity or quality of pollutants or pollutant properties, controlled by this section, which may be discharged by a point source subject to the provisions of this subpart after application of the best available technology economically achievable:
              
              
                
                  Effluent characteristic
                  Effluent limitations
                  Maximum for any 1 day
                  Average of daily values for 30 consecutive days shall not exceed—
                
                
                  
                  Metric units (kg/kkg of product)
                
                
                  Manganese
                  0.530
                  0.265
                
                
                  Chromium
                  .053
                  .027
                
                
                  Ammonia-N
                  5.297
                  2.649
                
                
                  
                  English units (lb/1,000 lb of product)
                
                
                  Manganese
                  0.530
                  0.265
                
                
                  Chromium
                  .053
                  .027
                
                
                  Ammonia-N
                  5.297
                  2.649
                
              
              [44 FR 50746, Aug. 29, 1979]
            
            
              §§ 424.74-424.76
              [Reserved]
            
            
              § 424.77
              Effluent limitations guidelines representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology.
              Except as provided in §§ 125.30 through 125.32, any existing point source subject to this subpart shall achieve the following effluent limitations representing the degree of effluent reduction attainable by the application of the best conventional pollutant control technology (BCT): The limitations shall be the same as those specified for conventional pollutants (which are defined in § 401.16) in § 424.72 of this subpart for the best practicable control technology currently available (BPT).
              [51 FR 25000, July 9, 1986]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Section Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        401 Authority citation revised; eff. 8-28-15
        37125
        401.11 (l) revised; eff. 8-28-15
        37125
        403.10 (f)(2)(viii) added
        64156
        403.12 (e)(1), (h) and (i) introductory text revised
        64157
        412 Technical correction
        60055
        418 Technical correction
        60069
        423 Authority citation revised
        67893
        423.10 Revised
        67893
        423.11 (b), (e) and (f) revised; (n) through (t) added
        67893
        423.12 (b)(11) and (12) revised; (b)(13) added
        67894
        423.13 (g) and (h) revised; (i) through (n) added
        67894
        423.15 Revised
        67896
        423.16 (e) through (i) added
        67901
        423.17 Revised
        67902
      
      
        2016
        (No regulations published)
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        423 Compliance notification
        19005
        423.11 (t) introductory text revised
        43500
        423.13 (g)(1)(i) and (k)(1)(i) amended
        43500
        423.16 (e) and (g) amended
        43500
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        401.11 (1)(4) added
        5209
      
      
        2019
        40 CFR
        84 FR
        Page
        401 Authority citation revised
        56671
        401.11 (l) revised
        56671
      
      
        
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        401 Authority citation revised
        22342
        401.11 (l) revised
        22342
      
      ○
    
  
